
  Sept. 30, 2020
  
    
      
      
      Title 50
      Wildlife and Fisheries
      Part 17 (§§ 17.1 to 17.95(a))
      Revised as of October 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of October 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
      
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          e:\seals\archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          e:\seals\gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 50:
        
          Chapter I—United States Fish and Wildlife Service, Department of the Interior (Continued)
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        399
        Alphabetical List of Agencies Appearing in the CFR
        419
        List of CFR Sections Affected
        429
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 50 CFR 17.1 refers to title 50, part 17, section 1.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, October 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not dropped in error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.

        An index to the text of “Title 3—The President” is carried within that volume.
        
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) website for public law numbers, Federal Register finding aids, and related information. Connect to NARA's website at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          October 1, 2020
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 50—Wildlife and Fisheries is composed of thirteen volumes. The parts in these volumes are arranged in the following order: Parts 1-16; part 17 (17.1 to 17.95(a)), part 17 (17.95(b)), part 17 (17.95(c) to (e)), part 17 (17.95(f) to end of 17.95), part 17 (17.96 to 17.98), part 17 (17.99(a) to (h)), part 17 (17.99(i) to end of part 17), parts 18-199, parts 200-227, parts 228-599, parts 600-659, and part 660 to end. The first nine volumes consist of parts 1-16, part 17 (17.1 to 17.95(a)), part 17 (17.95(b)), part 17 (17.95(c) to (e)), part 17 (17.95(f) to end of 17.95), part 17 (17.96 to 17.98), part 17 (17.99(a) to 17.99(h)), part 17 (17.99(i) to end of part 17), and parts 18-199 and contain the current regulations issued under chapter I—United States Fish and Wildlife Service, Department of the Interior. The tenth volume (parts 200-227) contains the current regulations issued under chapter II—National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce. The eleventh volume (parts 228-599) contains the remaining current regulations issued under chapter II—National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce; and the current regulations issued under chapter III—International Fishing and Related Activities; chapter IV—Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee regulations; and chapter V—Marine Mammal Commission. The twelfth and thirteenth volumes (parts 600-659 and part 660 to end) contain the current regulations issued under chapter VI—Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce. The contents of these volumes represent all current regulations codified under this title of the CFR as of October 1, 2020.
      Alphabetical listings of endangered and threatened wildlife and plants appear in §§ 17.11 and 17.12.
      The OMB control numbers for the National Oceanic and Atmospheric Administration appear in 15 CFR 902.1.
      For this volume, Cheryl E. Sirofchuck was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    50 CFR Ch. I (10-1-20 Edition)
    U.S. Fish and Wildlife Serv., Interior
    
      
        
        Title 50—Wildlife and Fisheries
        (This book contains part 17, §§ 17.1 to 17.95(a))
      
      
        Part
        
          
            chapter i—United States Fish and Wildlife Service, Department of the Interior (Continued)
          17
        
      
    
    
      
        
          
          CHAPTER I—UNITED STATES FISH AND WILDLIFE SERVICE, DEPARTMENT OF THE INTERIOR (CONTINUED)
        
        
          SUBCHAPTER B—TAKING, POSSESSION, TRANSPORTATION, SALE, PURCHASE, BARTER, EXPORTATION, AND IMPORTATION OF WILDLIFE AND PLANTS (CONTINUED)
        
        Part
        Page
        
          17
          Endangered and threatened wildlife and plants
          5
        
      
      
        
        SUBCHAPTER B—TAKING, POSSESSION, TRANSPORTATION, SALE, PURCHASE, BARTER, EXPORTATION, AND IMPORTATION OF WILDLIFE AND PLANTS (CONTINUED)
        
          Pt. 17
          PART 17—ENDANGERED AND THREATENED WILDLIFE AND PLANTS
          
            
              Subpart A—Introduction and General Provisions
              Sec.
              17.1
              Purpose of regulations.
              17.2
              Scope of regulations.
              17.3
              Definitions.
              17.4
              Pre-Act wildlife.
              17.5
              Alaska natives.
              17.6
              State cooperative agreements. [Reserved]
              17.7
              Raptor exemption.
              17.8
              Import exemption for threatened, CITES Appendix-II wildlife.
              17.9
              Permit applications and information collection requirements.
            
            
              Subpart B—Lists
              17.11
              Endangered and threatened wildlife.
              17.12
              Endangered and threatened plants.
            
            
              Subpart C—Endangered Wildlife
              17.21
              Prohibitions.
              17.22
              Permits for scientific purposes, enhancement of propagation or survival, or for incidental taking.
              17.23
              Economic hardship permits.
            
            
              Subpart D—Threatened Wildlife
              17.31
              Prohibitions.
              17.32
              Permits—general.
              17.40
              Special rules—mammals.
              17.41
              Special rules—birds.
              17.42
              Special rules—reptiles.
              17.43
              Special rules—amphibians.
              17.44
              Special rules—fishes.
              17.45
              Special rules—snails and clams. [Reserved]
              17.46
              Special rules—crustaceans.
              17.47
              Special rules—insects.
              17.48
              Special rules—common sponges and other forms. [Reserved]
            
            
              Subpart E—Similarity of Appearance
              17.50
              General.
              17.51
              Treatment as endangered or threatened.
              17.52
              Permits—similarity of appearance.
            
            
              Subpart F—Endangered Plants
              17.61
              Prohibitions.
              17.62
              Permits for scientific purposes or for the enhancement of propagation or survival.
              17.63
              Economic hardship permits.
            
            
              Subpart G—Threatened Plants
              17.71
              Prohibitions.
              17.72
              Permits—general.
              17.73-17.78
              [Reserved]
            
            
              Subpart H—Experimental Populations
              17.80
              Definitions.
              17.81
              Listing.
              17.82
              Prohibitions.
              17.83
              Interagency cooperation.
              17.84
              Special rules—vertebrates.
              17.85
              Special rules—invertebrates.
              17.86
              Special rules—plants. [Reserved]
            
            
              Subpart I—Interagency Cooperation
              17.94
              Critical habitats.
              17.95
              Critical habitat—fish and wildlife.
            
          
          
            Authority:
            16 U.S.C. 1361-1407; 1531-1544; and 4201-4245, unless otherwise noted.
          
          
            Source:
            40 FR 44415, Sept. 26, 1975, unless otherwise noted.
          
          
            Subpart A—Introduction and General Provisions
            
              § 17.1
              Purpose of regulations.
              (a) The regulations in this part implement the Endangered Species Act of 1973, 87 Stat. 884, 16 U.S.C. 1531-1543, except for those provisions in the Act concerning the Convention on International Trade in Endangered Species of Wild Fauna and Flora, for which regulations are provided in part 23 of this subchapter.
              (b) The regulations identify those species of wildlife and plants determined by the Director to be endangered or threatened with extinction under section 4(a) of the Act and also carry over the species and subspecies of wildlife designated as endangered under the Endangered Species Conservation Act of 1969 (83 Stat. 275, 16 U.S.C. 668cc-1 to 6) which are deemed endangered species under section 4(c)(3) of the Act.
              [40 FR 44415, Sept. 26, 1975, as amended at 42 FR 10465, Feb. 22, 1977]
            
            
              
              § 17.2
              Scope of regulations.
              (a) The regulations of this part apply only to endangered and threatened wildlife and plants.
              (b) By agreement between the Service and the National Marine Fisheries Service, the jurisdiction of the Department of Commerce has been specifically defined to include certain species, while jurisdiction is shared in regard to certain other species. Such species are footnoted in subpart B of this part, and reference is given to special rules of the National Marine Fisheries Service for those species.
              (c) The provisions in this part are in addition to, and are not in lieu of, other regulations of this subchapter B which may require a permit or prescribe additional restrictions or conditions for the importation, exportation, and interstate transportation of wildlife.
              (d) The examples used in this part are provided solely for the convenience of the public, and to explain the intent and meaning of the regulation to which they refer. They have no legal significance.
              (e) Certain of the wildlife and plants listed in §§ 17.11 and 17.12 as endangered or threatened are included in Appendix I, II or III to the Convention on International Trade in Endangered Species of Wild Fauna and Flora. The importation, exportation and reexportation of such species are subject to additional regulations provided in part 23 of this subchapter.
              [40 FR 44415, Sept. 26, 1975, as amended at 42 FR 10465, Feb. 22, 1977]
            
            
              § 17.3
              Definitions.
              In addition to the definitions contained in part 10 of this subchapter, and unless the context otherwise requires, in this part 17:
              
                Act means the Endangered Species Act of 1973 (16 U.S.C. 1531-1543; 87 Stat. 884);
              
                Adequately covered means, with respect to species listed pursuant to section 4 of the ESA, that a proposed conservation plan has satisfied the permit issuance criteria under section 10(a)(2)(B) of the ESA for the species covered by the plan, and, with respect to unlisted species, that a proposed conservation plan has satisfied the permit issuance criteria under section 10(a)(2)(B) of the ESA that would otherwise apply if the unlisted species covered by the plan were actually listed. For the Services to cover a species under a conservation plan, it must be listed on the section 10(a)(1)(B) permit.
              
                Alaskan Native means a person defined in the Alaska Native Claims Settlement Act (43 U.S.C. 1603(b) (85 Stat. 588)) as a citizen of the United States who is of one-fourth degree or more Alaska Indian (including Tsimshian Indians enrolled or not enrolled in the Metlaktla Indian Community), Eskimo, or Aleut blood, or combination thereof. The term includes any Native, as so defined, either or both of whose adoptive parents are not Natives. It also includes, in the absence of proof of a minimum blood quantum, any citizen of the United States who is regarded as an Alaska Native by the Native village or town of which he claims to be a member and whose father or mother is (or, if deceased, was) regarded as Native by any Native village or Native town. Any citizen enrolled by the Secretary pursuant to section 5 of the Alaska Native Claims Settlement Act shall be conclusively presumed to be an Alaskan Native for purposes of this part;
              
                Authentic native articles of handicrafts and clothing means items made by an Indian, Aleut, or Eskimo that are composed wholly or in some significant respect of natural materials and are significantly altered from their natural form and are produced, decorated, or fashioned in the exercise of traditional native handicrafts without the use of pantographs, multiple carvers, or similar mass-copying devices. Improved methods of production utilizing modern implements such as sewing machines or modern techniques at a tannery registered pursuant to § 18.23(c) of this subchapter (in the case of marine mammals) may be used as long as no large-scale mass production industry results. Traditional native handicrafts include, but are not limited to, weaving, carving, stitching, sewing, lacing, beading, drawing, and painting. The formation of traditional native groups, such as cooperatives, is permitted as long as no large-scale mass production results;
              
                Bred in captivity or captive-bred refers to wildlife, including eggs, born or otherwise produced in captivity from parents that mated or otherwise transferred gametes in captivity, if reproduction is sexual, or from parents that were in captivity when development of the progeny began, if development is asexual.
              
                Captivity means that living wildlife is held in a controlled environment that is intensively manipulated by man for the purpose of producing wildlife of the selected species, and that has boundaries designed to prevent animal, eggs or gametes of the selected species from entering or leaving the controlled environment. General characteristics of captivity may include but are not limited to artificial housing, waste removal, health care, protection from predators, and artificially supplied food.
              
                Changed circumstances means changes in circumstances affecting a species or geographic area covered by a conservation plan or agreement that can reasonably be anticipated by plan or agreement developers and the Service and that can be planned for (e.g., the listing of new species, or a fire or other natural catastrophic event in areas prone to such events).
              
                Conservation plan means the plan required by section 10(a)(2)(A) of the ESA that an applicant must submit when applying for an incidental take permit. Conservation plans also are known as “habitat conservation plans” or “HCPs.”
              
                Conserved habitat areas means areas explicitly designated for habitat restoration, acquisition, protection, or other conservation purposes under a conservation plan.
              
                Convention means the Convention on International Trade in Endangered Species of Wild Fauna and Flora, TIAS 8249.
              
                Enhance the propagation or survival, when used in reference to wildlife in captivity, includes but is not limited to the following activities when it can be shown that such activities would not be detrimental to the survival of wild or captive populations of the affected species:
              (a) Provision of health care, management of populations by culling, contraception, euthanasia, grouping or handling of wildlife to control survivorship and reproduction, and similar normal practices of animal husbandry needed to maintain captive populations that are self-sustaining and that possess as much genetic vitality as possible;
              (b) Accumulation and holding of living wildlife that is not immediately needed or suitable for propagative or scientific purposes, and the transfer of such wildlife between persons in order to relieve crowding or other problems hindering the propagation or survival of the captive population at the location from which the wildlife would be removed; and
              (c) Exhibition of living wildlife in a manner designed to educate the public about the ecological role and conservation needs of the affected species.
              
                Endangered means a species of wildlife listed in § 17.11 or a species of plant listed in § 17.12 and designated as endangered.
              
                Harass in the definition of “take” in the Act means an intentional or negligent act or omission which creates the likelihood of injury to wildlife by annoying it to such an extent as to significantly disrupt normal behavioral patterns which include, but are not limited to, breeding, feeding, or sheltering. This definition, when applied to captive wildlife, does not include generally accepted:
              (1) Animal husbandry practices that meet or exceed the minimum standards for facilities and care under the Animal Welfare Act,
              (2) Breeding procedures, or
              (3) Provisions of veterinary care for confining, tranquilizing, or anesthetizing, when such practices, procedures, or provisions are not likely to result in injury to the wildlife.
              
                Harm in the definition of “take” in the Act means an act which actually kills or injures wildlife. Such act may include significant habitat modification or degradation where it actually kills or injures wildlife by significantly impairing essential behavioral patterns, including breeding, feeding or sheltering.
              
                Incidental taking means any taking otherwise prohibited, if such taking is incidental to, and not the purpose of, the carrying out of an otherwise lawful activity.
              
                Industry or trade in the definition of “commercial activity” in the Act means the actual or intended transfer of wildlife or plants from one person to another person in the pursuit of gain or profit;
              
                Native village or town means any community, association, tribe, clan or group;
              
                Operating conservation program means those conservation management activities which are expressly agreed upon and described in a conservation plan or its Implementing Agreement, if any, and which are to be undertaken for the affected species when implementing an approved conservation plan, including measures to respond to changed circumstances.
              
                Population means a group of fish or wildlife in the same taxon below the subspecific level, in common spatial arrangement that interbreed when mature;
              
                Properly implemented conservation plan means any conservation plan, Implementing Agreement and permit whose commitments and provisions have been or are being fully implemented by the permittee.
              
                Property owner with respect to agreements outlined under §§ 17.22(c), 17.22(d), 17.32(c), and 17.32(d) means a person with a fee simple, leasehold, or other property interest (including owners of water or other natural resources), or any other entity that may have a property interest, sufficient to carry out the proposed management activities, subject to applicable State law, on non-Federal land.
              
                Specimen means any animal or plant, or any part, product, egg, seed or root of any animal or plant;
              
                Subsistence means the use of endangered or threatened wildlife for food, clothing, shelter, heating, transportation and other uses necessary to maintain the life of the taker of the wildlife, or those who depend upon the taker to provide them with such subsistence, and includes selling any edible portions of such wildlife in native villages and towns in Alaska for native consumption within native villages and towns;
              
                Threatened means a species of wildlife listed in § 17.11 or plant listed in § 17.12 and designated as threatened.
              
                Unforeseen circumstances means changes in circumstances affecting a species or geographic area covered by a conservation plan or agreement that could not reasonably have been anticipated by plan or agreement developers and the Service at the time of the conservation plan's or agreement's negotiation and development, and that result in a substantial and adverse change in the status of the covered species.
              
                Wasteful manner means any taking or method of taking which is likely to result in the killing or injury of endangered or threatened wildlife beyond those needed for subsistence purposes, or which results in the waste of a substantial portion of the wildlife, and includes without limitation the employment of a method of taking which is not likely to assure the capture or killing of the wildlife, or which is not immediately followed by a reasonable effort to retrieve the wildlife.
              [40 FR 44415, Sept. 26, 1975, as amended at 42 FR 28056, June 1, 1977; 44 FR 54006, Sept. 17, 1979; 46 FR 54750, Nov. 4, 1981; 47 FR 31387, July 20, 1982; 50 FR 39687, Sept. 30, 1985; 63 FR 8870, Feb. 23, 1998; 63 FR 48639, Sept. 11, 1998; 69 FR 24092, May 3, 2004; 71 FR 46870, Aug. 15, 2006]
            
            
              § 17.4
              Pre-Act wildlife.

              (a) The prohibitions defined in subparts C and D of this part 17 shall not apply to any activity involving endangered or threatened wildlife which was held in captivity or in a controlled environment on December 28, 1973: Provided,
              
              (1) That the purposes of such holding were not contrary to the purposes of the Act; and

              (2) That the wildlife was not held in the course of a commercial activity.
              
              
                Example 1.
                On January 25, 1974, a tourist buys a stuffed hawksbill turtle (an endangered species listed since June, 1970), in a foreign country. On December 28, 1973, the stuffed turtle had been on display for sale. The tourist imports the stuffed turtle into the United States on January 26, 1974. This is a violation of the Act since the stuffed turtle was held for commercial purposes on December 28, 1973.
              
              
                
                Example 2.
                On December 27, 1973 (or earlier), a tourist buys a leopard skin coat (the leopard has been listed as endangered since March 1972) for his wife in a foreign country. On January 5, he imports it into the United States. He has not committed a violation since on December 28, 1973, he was the owner of the coat, for personal purposes, and the chain of commerce had ended with the sale on the 27th. Even if he did not finish paying for the coat for another year, as long as he had possession of it, and he was not going to resell it, but was using it for personal purposes, the Act does not apply to that coat.
              
              
                Example 3.
                On or before December 28, 1973, a hunter kills a leopard legally in Africa. He has the leopard mounted and imports it into the United States in March 1974. The importation is not subject to the Act. The hunter has not engaged in a commercial activity, even though he bought the services of a guide, outfitters, and a taxidermist to help him take, preserve, and import the leopard. This applies even if the trophy was in the possession of the taxidermist on December 28, 1973.
              
              
                Example 4.
                On January 15, 1974, a hunter kills a leopard legally in Africa. He has the leopard mounted and imports it into the United States in June 1974. This importation is a violation of the Act since the leopard was not in captivity or a controlled environment on December 28, 1973.
              
              
              (b) Service officers or Customs officers may refuse to clear endangered or threatened wildlife for importation into or exportation from the United States, pursuant to § 14.53 of this subchapter, until the importer or exporter can demonstrate that the exemption referred to in this section applies. Exempt status may be established by any sufficient evidence, including an affidavit containing the following:
              (1) The affiant's name and address;
              (2) Identification of the affiant;
              (3) Identification of the endangered or threatened wildlife which is the subject of the affidavit;
              (4) A statement by the affiant that to the best of his knowledge and belief, the endangered or threatened wildlife which is the subject of the affidavit was in captivity or in a controlled environment on December 28, 1973, and was not being held for purposes contrary to the Act or in the course of a commercial activity;

              (5) A statement by the affiant in the following language:
              
              

                The foregoing is principally based on the attached exhibits which, to the best of my knowledge and belief, are complete, true and correct. I understand that this affidavit is being submitted for the purpose of inducing the Federal Government to recognize an exempt status regarding (insert description of wildlife), under the Endangered Species Act of 1973 (16 U.S.C. 1531-1543), and regulations promulgated thereunder, and that any false statements may subject me to the criminal penalties of 18 U.S.C. 1001.
              
              
              (6) As an attachment, records or other available evidence to show:
              (i) That the wildlife in question was being held in captivity or in a controlled environment on December 28, 1973;
              (ii) The purpose for which the wildlife was being held; and
              (iii) The nature of such holding (to establish that no commercial activity was involved).
              (c) This section applies only to wildlife born on or prior to December 28, 1973. It does not apply to the progeny of any such wildlife born after December 28, 1973.
            
            
              § 17.5
              Alaska natives.
              (a) The provisions of subpart C of this part relating to the importation or the taking of endangered wildlife, and any provision of subpart D of this part relating to the importation or the taking of threatened wildlife, shall not apply to:
              (1) Any Indian, Aleut, or Eskimo who is an Alaskan native and who resides in Alaska; or
              (2) Any non-native permanent resident of an Alaskan native village who is primarily dependent upon the taking of wildlife for consumption or for the creation and sale of authentic native articles of handicrafts and clothing:
              If the taking is primarily for subsistence purposes, and is not accomplished in a wasteful manner.
              (b) Edible portions of endangered or threatened wildlife taken or imported pursuant to paragraph (a) of this section may be sold in native villages or towns in Alaska for native consumption within native villages and towns in Alaska.

              (c) Non-edible by-products of endangered or threatened wildlife taken or imported pursuant to paragraph (a) of this section may be sold in interstate commerce when made into authentic native articles of handicrafts and clothing.
            
            
              § 17.6
              State cooperative agreements. [Reserved]
            
            
              § 17.7
              Raptor exemption.

              (a) The prohibitions found in §§ 17.21 and 17.31 do not apply to any raptor [a live migratory bird of the Order Falconiformes or the Order Strigiformes, other than a bald eagle (Haliaeetus leucocephalus) or a golden eagle (Aquila chrysaetos)] legally held in captivity or in a controlled environment on November 10, 1978, or to any of its progeny, which is:
              (1) Possessed and banded in compliance with the terms of a valid permit issued under part 21 of this chapter; and
              (2) Identified in the earliest applicable annual report required to be filed by a permittee under part 21 of this chapter as in a permittee's possession on November 10, 1978, or as the progeny of such a raptor.
              (b) This section does not apply to any raptor intentionally returned to the wild.
              [48 FR 31607, July 8, 1983]
            
            
              § 17.8
              Import exemption for threatened, CITES Appendix-II wildlife.
              (a) Except as provided in a special rule in §§ 17.40 through 17.48 or in paragraph (b) of this section, all provisions of §§ 17.31 and 17.32 apply to any specimen of a threatened species of wildlife that is listed in Appendix II of the Convention.
              (b) Import. Except as provided in a special rule in §§ 17.40 through 17.48, any live or dead specimen of a fish and wildlife species listed as threatened under this part may be imported without a threatened species permit under § 17.32 provided all of the following conditions are met:
              (1) The specimen was not acquired in foreign commerce or imported in the course of a commercial activity;
              (2) The species is listed in Appendix II of the Convention.
              (3) The specimen is imported and subsequently used in accordance with the requirements of part 23 of this subchapter, except as provided in paragraph (b)(4) of this section.
              (4) Personal and household effects (see § 23.5) must be accompanied by a CITES document.
              (5) At the time of import, the importer must provide to the FWS documentation that shows the specimen was not acquired in foreign commerce in the course of a commercial activity.
              (6) All applicable requirements of part 14 of this subchapter are satisfied.
              [72 FR 48446, Aug. 23, 2007]
            
            
              § 17.9
              Permit applications and information collection requirements.
              (a) Address permit applications for activities affecting species listed under the Endangered Species Act, as amended, as follows:

              (1) Address activities affecting endangered and threatened species that are native to the United States to the Regional Director for the Region in which the activity is to take place. You can find addresses for the Regional Directors in 50 CFR 2.2. Send applications for interstate commerce in native endangered and threatened species to the Regional Director with lead responsibility for the species. To determine the appropriate region, call the nearest Regional Office:
              
              
                Region 1 (Portland, OR): 503-231-6241
                Region 2 (Albuquerque, NM): 505-248-6920
                Region 3 (Twin Cities, MN): 612-713-5343
                Region 4 (Atlanta, GA): 404-679-7313
                Region 5 (Hadley, MA): 413-253-8628
                Region 6 (Denver, CO): 303-236-8155, ext 263
                Region 7 (Anchorage, AK): 907-786-3620
                Headquarters (Washington, DC): 703-358-2106
              
              
              (2) Submit permit applications for activities affecting native endangered and threatened species in international movement or commerce, and all activities affecting nonnative endangered and threatened species, to the attention of the Director, U.S. Fish and Wildlife Service, at the address listed for the Division of Management Authority at 50 CFR 2.1(b).

              (b) The Office of Management and Budget approved the information collection requirements contained in this part 17 under 44 U.S.C. 3507 and assigned OMB Control Numbers 1018-0093 and 1018-0094. The Service may not conduct or sponsor, and you are not required to respond to, a collection of information unless it displays a currently valid OMB control number. We are collecting this information to provide information necessary to evaluate permit applications. We will use this information to review permit applications and make decisions, according to criteria established in various Federal wildlife conservation statutes and regulations, on the issuance, suspension, revocation, or denial of permits. You must respond to obtain or retain a permit. We estimate the public reporting burden for these reporting requirements to vary from 2 to 21/2 hours per response, including time for reviewing instructions, gathering and maintaining data, and completing and reviewing the forms. Direct comments regarding the burden estimate or any other aspect of these reporting requirements to the Service's Information Collection Clearance Officer at the address provided at 50 CFR 2.1(b).
              [63 FR 52635, Oct. 1, 1998. Redesignated at 72 FR 48446, Aug. 23, 2007, as amended at 79 FR 30417, May 27, 2014; 79 FR 43964, July 29, 2014]
            
          
          
            Subpart B—Lists
            
              § 17.11
              Endangered and threatened wildlife.
              Link to an amendment published at 85 FR 61631, Sept. 30, 2020.
              (a) The list in paragraph (h) of this section contains the wildlife species determined by the Service or the National Marine Fisheries Service (NMFS) of the Department of Commerce's National Oceanic and Atmospheric Administration (hereafter in this section referred to as “the Services”) to be endangered species or threatened species. It also contains the wildlife species treated as endangered species or threatened species because they are similar in appearance to and may be confused with endangered or threatened species (see §§ 17.50 through 17.52). The “Common name,” “Scientific name,” “Where listed,” and “Status” columns provide regulatory information; together, they identify listed wildlife species within the meaning of the Act and describe where they are protected. When a taxon has more than one entry, the “Where listed” or “Status” column will identify its status in each relevant geographic area. The listing of a particular taxon includes all lower taxonomic units.
              (b) “Common name” column. Although common names are included, they cannot be relied upon for identification of any specimen, since they may vary greatly in local usage. In cases where confusion might arise, one or more synonyms are provided in parentheses within the “Common name” column. If a species has been listed as an Evolutionarily Significant Unit (ESU) or a Distinct Vertebrate Population Segment (DPS), the ESU or DPS names will be provided in brackets “[ ]” following the common name.
              (c) “Scientific name” column. The Services use the most recently accepted scientific name. In cases where confusion might arise, one or more synonyms are provided in parentheses within the “Scientific name” column. The Services rely, to the extent practicable, on the Integrated Taxonomic Information System (ITIS) to determine a species' scientific name. ITIS incorporates the naming principles established by the International Code of Zoological Nomenclature (see paragraph (g) of this section). If the scientific name in ITIS differs from the scientific name adopted for use under the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES), the CITES nomenclature is provided in brackets “[ ]” within the “Scientific name” column following the ITIS nomenclature.
              (d) “Where listed” column. The “Where listed” column sets forth the geographic area where the species is listed for purposes of the Act. Except when providing a geographic description of a DPS or ESU, or an experimental population designation, “Wherever found” will be used to indicate the Act's protections apply to all individuals of the species, wherever found.
              (e) “Status” column. Within the “Status” column, the following abbreviations are used:
              
                
                  Abbreviation
                  Regulatory status theabbreviation represents
                  
                
                
                  E
                  Endangered species.
                
                
                  T
                  Threatened species.
                
                
                  E (S/A)
                  Endangered based on similarity of appearance to an existing listed species.
                
                
                  T (S/A)
                  Threatened based on similarity of appearance to an existing listed species.
                
                
                  XE
                  Essential experimental population (See subpart H of this part).
                
                
                  XN
                  Nonessential experimental population (See subpart H of this part).
                
              
              
              (f) “Listing Citations and Applicable Rules” column. The “Listing Citations and Applicable Rules” column is nonregulatory in nature and is provided for informational and navigational purposes only.
              (1) Within the “Listing Citations and Applicable Rules” column, the following superscripts are used:
              
                
                  Superscript
                  Description of citation or rule
                
                
                  N
                  NMFS listing citation (NMFS Lead).
                
                
                  J
                  Both FWS and NMFS listing citation (Joint Jurisdiction).
                
                
                  CH
                  Critical habitat rule.
                
                
                  4d
                  Species-specific “4(d)” rule (a rule issued under the authority of section 4(d) of the Act).
                
                
                  10j
                  Species-specific “10(j)” rule (a rule issued under the authority of section 10(j) of the Act).
                
              

              (2) Listing citations contain the volume, document starting page number, and publication date of the Federal Register publication(s) in which a species was given status, listed, or reclassified. At least since 1973, these documents have included a statement indicating the basis for the listing, as well as the effective date(s) of the listing or other rules that changed how the species was identified in the List in paragraph (h) of this section.
              (3) “Critical habitat” and “Species-specific” rules superscripts provide cross-references to other sections in this part or part 222, 223, or 226 of chapter II of this title where critical habitat and species-specific rules are found. The species-specific superscripts also identify experimental populations. Experimental populations (superscript “10j”) are a separate citation, with one of the following symbols in the “Status” column: “XE” for an essential experimental population and “XN” for a nonessential experimental population.
              (4) This column is for reference and navigational purposes only. All other appropriate rules in this part, parts 217 through 226 of chapter II of this title, and part 402 of chapter IV of this title apply, if no species-specific rules are referenced. In addition, other rules in this title could relate to such species (for example, port-of-entry requirements). The references in the “Listing Citations and Applicable Rules” column do not comprise a comprehensive list of all regulations that the Services might apply to the species or to the regulations of other Federal agencies or State or local governments.

              (g) The Services will rely to the extent practicable on ITIS (http://www.itis.gov) and standard references adopted for CITES (http://cites.org).
              (h) The “List of Endangered and Threatened Wildlife” is provided in the table in this paragraph (h):
              
                
                  Common name
                  Scientific name
                  Where listed
                  Status
                  Listing citations and applicable rules
                
                
                  
                    Mammals
                  
                
                
                  Addax
                  
                    Addax nasomaculatus
                  
                  Wherever found
                  E
                  70 FR 52319, 9/2/2005.
                
                
                  Anoa, lowland
                  
                    Bubalus depressicornis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Anoa, mountain
                  
                    Bubalus quarlesi
                  
                  Wherever found
                  E
                  41 FR 24061, 6/14/1976.
                
                
                  Antelope, giant sable
                  
                    Hippotragus niger variani
                  
                  Wherever found
                  E
                  41 FR 24061, 6/14/1976.
                
                
                  Antelope, Tibetan
                  
                    Panthalops hodgsonii
                  
                  Wherever found
                  E
                  71 FR 15620, 3/29/2006.
                
                
                  Argali [All populations except Kyrgyzstan, Mongolia, and Tajikistan]
                  
                    Ovis ammon
                  
                  Wherever found except Kyrgyzstan, Mongolia, and Tajikistan
                  E
                  41 FR 24061, 6/14/1976; 57 FR 28014, 6/23/1992.
                  
                
                
                  Argali [Kyrgyzstan, Mongolia, and Tajikistan]
                  
                    Ovis ammon
                  
                  Kyrgyzstan, Mongolia, and Tajikistan
                  T
                  41 FR 24061, 6/14/1976; 57 FR 28014, 6/23/1992; 
                    50 CFR 17.40(j).4d
                    
                  
                
                
                  Armadillo, giant
                  
                    Priodontes maximus
                  
                  Wherever found
                  E
                  41 FR 24061, 6/14/1976.
                
                
                  Armadillo, pink fairy
                  
                    Chlamyphorus truncatus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Ass, African wild
                  
                    Equus africanus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970; 42 FR 15971, 3/24/1977.
                  
                
                
                  Ass, Asian wild
                  
                    Equus hemionus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Avahi
                  
                    Avahi laniger (=entire genus)
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Aye-aye
                  
                    Daubentonia madagascariensis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Babirusa
                  
                    Babyrousa babyrussa
                  
                  Wherever found
                  E
                  41 FR 24061, 6/14/1976.
                
                
                  Baboon, gelada
                  
                    Theropithecus gelada
                  
                  Wherever found
                  T
                  41 FR 45990, 10/19/1976; 50 CFR 17.40(c).4d
                    
                  
                
                
                  Bandicoot, barred
                  
                    Perameles bougainville
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  
                  Bandicoot, desert
                  
                    Perameles eremiana
                  
                  Wherever found
                  E
                  38 FR 14678, 6/4/1973.
                
                
                  Bandicoot, lesser rabbit
                  
                    Macrotis leucura
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Bandicoot, pig-footed
                  
                    Chaeropus ecaudatus
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Bandicoot, rabbit
                  
                    Macrotis lagotis
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Banteng
                  
                    Bos javanicus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Bat, Bulmer's fruit (flying fox)
                  
                    Aproteles bulmerae
                  
                  Wherever found
                  E
                  49 FR 2779, 1/23/1984.
                
                
                  Bat, bumblebee
                  
                    Craseonycteris thonglongyai
                  
                  Wherever found
                  E
                  49 FR 2779, 1/23/1984.
                
                
                  Bat, Florida bonneted
                  
                    Eumops floridanus
                  
                  Wherever found
                  E
                  78 FR 61003, 10/2/2013.
                
                
                  Bat, gray
                  
                    Myotis grisescens
                  
                  Wherever found
                  E
                  41 FR 17736, 4/28/1976.
                
                
                  Bat, Hawaiian hoary
                  
                    Lasiurus cinereus semotus
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970.
                
                
                  Bat, Indiana
                  
                    Myotis sodalis
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967; 50 CFR 17.95(a).CH
                    
                  
                
                
                  Bat, little Mariana fruit
                  
                    Pteropus tokudae
                  
                  Wherever found
                  E
                  49 FR 33881, 8/27/1984.
                
                
                  Fruit Bat, Mariana (=fanihi, Mariana flying fox)
                  
                    Pteropus mariannus mariannus
                  
                  Wherever found
                  T
                  49 FR 33881, 8/27/1984; 70 FR 1190, 1/6/2005; 
                    50 CFR 17.95(a).CH
                    
                  
                
                
                  Bat, Mexican long-nosed
                  
                    Leptonycteris nivalis
                  
                  Wherever found
                  E
                  53 FR 38456, 9/30/1988.
                
                
                  Bat, northern long-eared
                  
                    Myotis septentrionalis
                  
                  Wherever found
                  T
                  80 FR 17973, 4/2/2015; 50 CFR 17.40(o).4d
                    
                  
                
                
                  Bat, Ozark big-eared
                  
                    Corynorhinus (=Plecotus) townsendii ingens
                  
                  Wherever found
                  E
                  44 FR 69206, 11/30/1979.
                
                
                  Bat, Pacific sheath-tailed (Mariana subspecies) (Payeyi, Paischeey)
                  
                    Emballonura semicaudata rotensis
                  
                  Wherever found
                  E
                  80 FR 59423, 10/1/2015.
                
                
                  Bat, Pacific sheath-tailed (South Pacific subspecies) (= peapea vai, American Samoa; = tagiti, Samoa; = beka beka, Fiji)
                  
                    Emballonura semicaudata semicaudata
                  
                  Wherever found
                  E
                  81 FR 65466, 9/22/2016.
                
                
                  Bat, Rodrigues fruit (flying fox)
                  
                    Pteropus rodricensis
                  
                  Wherever found
                  E
                  49 FR 2779, 1/23/1984.
                
                
                  Bat, Singapore roundleaf horseshoe
                  
                    Hipposideros ridleyi
                  
                  Wherever found
                  E
                  49 FR 2779, 1/23/1984.
                
                
                  Bat, Virginia big-eared
                  
                    Corynorhinus (=Plecotus) townsendii virginianus
                  
                  Wherever found
                  E
                  44 FR 69206, 11/30/1979; 50 CFR 17.95(a).CH
                    
                  
                
                
                  Bear, Baluchistan
                  
                    Ursus thibetanus gedrosianus
                  
                  Wherever found
                  E
                  51 FR 17977, 5/16/1986.
                
                
                  Bear, brown [Italy]
                  
                    Ursus arctos arctos
                  
                  Italy
                  E
                  41 FR 24062, 6/14/1976; 41 FR 26019, 6/24/1976.
                  
                
                
                  Bear, brown
                  
                    Ursus arctos pruinosus
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Bear, grizzly
                  
                    Ursus arctos horribilis
                  
                  U.S.A., conterminous (lower 48) States, except where listed as an experimental population
                  T
                  32 FR 4001, 3/11/1967; 35 FR 16047, 10/13/1970; 40 FR 31734, 7/28/1975; 72 FR 14866, 3/29/2007; 75 FR 14496, 3/26/2010; 82 FR 30502, 6/30/2017; 84 FR 37144, 7/31/2019; 50 CFR 17.40(b).4d
                  
                
                
                  Bear, grizzly
                  
                    Ursus arctos horribilis
                  
                  U.S.A., (portions of ID and MT, see § 17.84(l)).
                  XN
                  70 FR 69854; 11/17/2005, 50 CFR 17.84(l)10j.
                
                
                  Bear, Mexican grizzly
                  
                    Ursus arctos
                  
                  Mexico
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Bear, polar
                  
                    Ursus maritimus
                  
                  Wherever found
                  T
                  73 FR 28212, 5/15/2008; 50 CFR 17.40(q); 4d
                    
                    50 CFR 17.95(a).CH
                    
                  
                
                
                  Beaver (Mongolia)
                  
                    Castor fiber birulai
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Bison, wood
                  
                    Bison bison athabascae
                  
                  Wherever found, except where listed as an experimental population
                  T
                  35 FR 8491, 6/2/1970; 77 FR 26191, 5/3/2012.
                  
                
                
                  Bison, wood
                  
                    Bison bison athabascae
                  
                  U.S.A. (Alaska)
                  XN
                  79 FR 26175, 5/7/2014; 50 CFR 17.84(x).10j
                    
                  
                
                
                  Bobcat, Mexican
                  
                    Lynx (=Felis) rufus escuinapae
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Bontebok (antelope)
                  
                    Damaliscus pygarus (=dorcas) dorcas
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Camel, Bactrian
                  
                    Camelus bactrianus
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Caribou, woodland [Southern Mountain DPS]
                  
                    Rangifer tarandus caribou
                  
                  U.S.A. (wherever found), Canada (southeastern British Columbia)
                  E
                  48 FR 1722, 1/14/1983; 48 FR 49245, 10/25/1983; 49 FR 7390, 2/29/1984; 83 FR 52598, Oct. 2, 2019; 50 CFR 17.95(a).CH
                  
                
                
                  Cat, Andean
                  
                    Felis jacobita
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  
                  Cat, Asian golden (=Temminck's)
                  
                    Catopuma (=Felis) temminckii
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Cat, black-footed
                  
                    Felis nigripes
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Cat, flat-headed
                  
                    Prionailurus (=Felis) planiceps
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Cat, Iriomote
                  
                    Prionailurus (=Felis) bengalensis iriomotensis
                  
                  Wherever found
                  E
                  44 FR 37124, 6/25/1979.
                
                
                  Cat, leopard
                  
                    Prionailurus (=Felis) bengalensis bengalensis
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Cat, marbled
                  
                    Pardofelis (=Felis) marmorata
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Cat, Pakistan sand
                  
                    Felis margarita scheffeli
                  
                  Wherever found
                  E
                  49 FR 2779, 1/23/1984.
                
                
                  Cat, tiger
                  
                    Leopardus (=Felis) tigrinus
                  
                  Wherever found
                  E
                  37 FR 6476, 3/30/1972.
                
                
                  Chamois, Apennine
                  
                    Rupicapra rupicapra ornata
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Cheetah
                  
                    Acinonyx jubatus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970; 37 FR 6476, 3/30/1972.
                  
                
                
                  Chimpanzee
                  
                    Pan troglodytes
                  
                  Wherever found
                  E
                  41 FR 45990, 10/19/1976; 55 FR 9129, 3/12/1990; 
                    80 FR 34500, 6/16/2015.
                  
                
                
                  Chimpanzee, pygmy
                  
                    Pan paniscus
                  
                  Wherever found
                  E
                  41 FR 45990, 10/19/1976; 55 FR 9129, 3/12/1990.
                  
                
                
                  Chinchilla
                  
                    Chinchilla brevicaudata boliviana
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Civet, Malabar large-spotted
                  
                    Viverra civettina (=megaspila c.)
                  
                  Wherever found
                  E
                  44 FR 37124, 6/25/1979.
                
                
                  Deer, Bactrian
                  
                    Cervus elaphus bactrianus
                  
                  Wherever found
                  E
                  44 FR 37124, 6/25/1979.
                
                
                  Deer, Barbary
                  
                    Cervus elaphus barbarus
                  
                  Wherever found
                  E
                  44 FR 37124, 6/25/1979.
                
                
                  Deer, Calamianes (=Philippine)
                  
                    Axis porcinus calamianensis
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Deer, Cedros Island mule
                  
                    Odocoileus hemionus cedrosensis
                  
                  Wherever found
                  E
                  40 FR 44149, 9/25/1975.
                
                
                  Deer, Columbian white-tailed [Columbia River DPS]
                  
                    Odocoileus virginianus leucurus
                  
                  Columbia River (Clark, Cowlitz, Pacific, Skamania, and Wahkiakum Counties, WA, and Clatsop, Columbia, and Multnomah Counties, OR)
                  T
                  32 FR 4001, 3/11/1967; 68 FR 43647, 7/24/2003; 
                    81 FR 71386, 10/17/2016; 
                    50 CFR 17.40(i).4d
                    
                  
                
                
                  Deer, Corsican red
                  
                    Cervus elaphus corsicanus
                  
                  Wherever found
                  E
                  44 FR 37124, 6/25/1979.
                
                
                  Deer, Eld's brow-antlered
                  
                    Cervus eldi
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Deer, Formosan sika
                  
                    Cervus nippon taiouanus
                  
                  Wherever found
                  E
                  44 FR 37124, 6/25/1979.
                
                
                  Deer, Indochina hog
                  
                    Axis (=Cervus) porcinus annamiticus
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Deer, key
                  
                    Odocoileus virginianus clavium
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Deer, Kuhl's (=Bawean)
                  
                    Axis porcinus kuhli
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Deer, marsh
                  
                    Blastocerus dichotomus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Deer, McNeill's
                  
                    Cervus elaphus macneilii
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Deer, musk
                  
                    Moschus spp. (all species)
                  Afghanistan, Bhutan, Burma, China (Tibet, Yunnan), India, Nepal, Pakistan, Sikkim
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Deer, North China sika
                  
                    Cervus nippon mandarinus
                  
                  Wherever found
                  E
                  44 FR 37124, 6/25/1979.
                
                
                  Deer, pampas
                  
                    Ozotoceros bezoarticus
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Deer, Persian fallow
                  
                    Dama mesopotamica (=dama m.)
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Deer, Ryukyu sika
                  
                    Cervus nippon keramae
                  
                  Wherever found
                  E
                  44 FR 37124, 6/25/1979.
                
                
                  Deer, Shansi sika
                  
                    Cervus nippon grassianus
                  
                  Wherever found
                  E
                  44 FR 37124, 6/25/1979.
                
                
                  Deer, South China sika
                  
                    Cervus nippon kopschi
                  
                  Wherever found
                  E
                  44 FR 37124, 6/25/1979.
                
                
                  Deer, swamp
                  
                    Cervus duvauceli
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Deer, Visayan
                  
                    Cervus alfredi
                  
                  Wherever found
                  E
                  53 FR 33990, 9/1/1988.
                
                
                  Deer, Yarkand
                  
                    Cervus elaphus yarkandensis
                  
                  Wherever found
                  E
                  44 FR 37124, 6/25/1979.
                
                
                  Dhole
                  
                    Cuon alpinus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Dibbler
                  
                    Antechinus apicalis
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Dog, African wild
                  
                    Lycaon pictus
                  
                  Wherever found
                  E
                  49 FR 2779, 1/23/1984.
                
                
                  Dolphin, Chinese river
                  
                    Lipotes vexillifer
                  
                  Wherever found
                  E
                  54 FR 22906, 5/30/1989; N
                    54 FR 22905, 5/30/1989.
                  
                
                
                  
                  Dolphin, Hector's
                  
                    Cephalorhynchus hectori hectori
                  
                  Wherever found
                  T
                  82 FR 43701, 9/19/2017; N 84 FR 13809, 4/8/2019.
                
                
                  Dolphin, Maui
                  
                    Cephalorhynchus hectori maui
                  
                  Wherever found
                  E
                  82 FR 43701, 9/19/2017; N 84 FR 13809, 4/8/2019.
                
                
                  Dolphin, South Asian River (Indus River subspecies)
                  
                    Platanista gangetica minor
                  
                  Wherever found
                  E
                  55 FR 50835, 12/11/1990; N
                    56 FR 1463, 1/14/1991.
                  
                
                
                  Dolphin, Taiwanese humpback
                  
                    Sousa chinensis taiwanensis
                  
                  Wherever found
                  E
                  83 FR 21182, 5/9/2018; N 84 FR 13809, 4/8/2019.
                
                
                  Drill
                  
                    Mandrillus (=Papio) leucophaeus
                  
                  Wherever found
                  E
                  41 FR 45990, 10/19/1976.
                
                
                  Dugong
                  
                    Dugong dugon
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970; 68 FR 70185, 12/17/2003.
                  
                
                
                  Duiker, Jentink's
                  
                    Cephalophus jentinki
                  
                  Wherever found
                  E
                  44 FR 37124, 6/25/1979.
                
                
                  Eland, western giant
                  
                    Taurotragus derbianus derbianus
                  
                  Wherever found
                  E
                  44 FR 37124, 6/25/1979.
                
                
                  Elephant, African
                  
                    Loxodonta africana
                  
                  Wherever found
                  T
                  43 FR 20499, 5/12/1978; 50 CFR 17.40(e).4d
                    
                  
                
                
                  Elephant, Asian
                  
                    Elephas maximus
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Ferret, black-footed
                  
                    Mustela nigripes
                  
                  Wherever found, except where listed as an experimental population
                  E
                  32 FR 4001, 3/11/1967; 35 FR 8491, 6/2/1970; 
                    56 FR 41473, 9/21/1979; 
                    59 FR 42682, 8/18/1994; 
                    59 FR 42696, 8/18/1994; 
                    61 FR 11320, 3/20/1996; 
                    63 FR 52824, 10/1/1998; 
                    65 FR 60879, 10/13/2000; 
                    68 FR 26498, 5/16/2003; 
                    80 FR 66821, 10/30/2015.
                  
                
                
                  Ferret, black-footed
                  
                    Mustela nigripes
                  
                  U.S.A. (WY and specified portions of AZ, CO, MT, SD, and UT, see § 17.84(g)(9))
                  XN
                  56 FR 41473, 8/21/1991; 59 FR 42682, 8/18/1994; 
                    59 FR 42696, 8/18/1994; 
                    61 FR 11320, 3/20/1996; 
                    63 FR 52824, 10/1/1998; 
                    65 FR 60879, 10/13/2000; 
                    68 FR 26498, 5/16/2003; 
                    80 FR 66821, 10/30/2015; 
                    50 CFR 17.84(g).10j
                    
                  
                
                
                  Fisher (Southern Sierra Nevada DPS)
                  
                    Pekania pennanti
                  
                  U.S.A. (Southern Sierra Nevada, CA)
                  E
                  85 FR 29532, 5/15/2020.
                
                
                  Fox, northern swift
                  
                    Vulpes velox hebes
                  
                  Canada
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Fox, San Joaquin kit
                  
                    Vulpes macrotis mutica
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Fox, Santa Catalina Island
                  
                    Urocyon littoralis catalinae
                  
                  Wherever found
                  T
                  69 FR 10335, 3/5/2004; 81 FR 53515, 8/12/2016; 
                    50 CFR 17.95(a).CH
                    
                  
                
                
                  Fox, Simien
                  
                    Canis simensis
                  
                  Wherever found
                  E
                  44 FR 37124, 6/25/1979.
                
                
                  Gazelle, Arabian
                  
                    Gazella gazella
                  
                  Wherever found
                  E
                  44 FR 37124, 6/25/1979.
                
                
                  Gazelle, Clark's
                  
                    Ammodorcas clarkei
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Gazelle, dama
                  
                    Gazella dama
                  
                  Wherever found
                  E
                  70 FR 52319, 9/2/2005; 35 FR 8491, 6/2/1970.
                  
                
                
                  Gazelle, Moroccan
                  
                    Gazella dorcas massaesyla
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Gazelle, mountain (=Cuvier's)
                  
                    Gazella cuvieri
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Gazelle, Pelzeln's
                  
                    Gazella dorcas pelzelni
                  
                  Wherever found
                  E
                  44 FR 37124, 6/25/1979.
                
                
                  Gazelle, sand
                  
                    Gazella subgutturosa marica
                  
                  Wherever found
                  E
                  44 FR 37124, 6/25/1979.
                
                
                  Gazelle, Saudi Arabian
                  
                    Gazella dorcas saudiya
                  
                  Wherever found
                  E
                  44 FR 37124, 6/25/1979.
                
                
                  Gazelle, slender-horned
                  
                    Gazella leptoceros
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Gibbons
                  
                    Hylobates spp. (including Nomascus )
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970; 41 FR 24062, 6/14/1976.
                  
                
                
                  Goral
                  
                    Nemorhaedus goral
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Gorilla
                  
                    Gorilla gorilla
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Hare, hispid
                  
                    Caprolagus hispidus
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Hartebeest, Swayne's
                  
                    Alcelaphus buselaphus swaynei
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970; 41 FR 24062; 6/14/1976.
                  
                
                
                  Hartebeest, Tora
                  
                    Alcelaphus buselaphus tora
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Hog, pygmy
                  
                    Sus salvanius
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Horse, Przewalski's
                  
                    Equus przewalskii
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Huemul, north Andean
                  
                    Hippocamelus antisensis
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Huemul, south Andean
                  
                    Hippocamelus bisulcus
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Hutia, Cabrera's
                  
                    Capromys angelcabrerai
                  
                  Wherever found
                  E
                  51 FR 17977, 5/16/1986.
                
                
                  Hutia, dwarf
                  
                    Capromys nana
                  
                  Wherever found
                  E
                  51 FR 17977, 5/16/1986.
                
                
                  Hutia, large-eared
                  
                    Capromys auritus
                  
                  Wherever found
                  E
                  51 FR 17977, 5/16/1986.
                
                
                  Hutia, little earth
                  
                    Capromys sanfelipensis
                  
                  Wherever found
                  E
                  51 FR 17977, 5/16/1986.
                
                
                  
                  Hyena, Barbary
                  
                    Hyaena hyaena barbara
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Hyena, brown
                  
                    Parahyaena (=Hyaena) brunnea
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Ibex, Pyrenean
                  
                    Capra pyrenaica pyrenaica
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Ibex, Walia
                  
                    Capra walie
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Impala, black-faced
                  
                    Aepyceros melampus petersi
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Indri
                  
                    Indri indri (=entire genus)
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Jaguar
                  
                    Panthera onca
                  
                  Wherever found
                  E
                  37 FR 6476, 3/30/1972; 62 FR 39147, 7/22/1997; 
                    50 CFR 17.95(a).CH
                    
                  
                
                
                  Jaguarundi, Guatemalan
                  
                    Herpailurus (=Felis) yagouaroundi fossata
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Jaguarundi, Gulf Coast
                  
                    Herpailurus (=Felis) yagouaroundi cacomitli
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Jaguarundi, Panamanian
                  
                    Herpailurus (=Felis) yagouaroundi panamensis
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Jaguarundi, Sinaloan
                  
                    Herpailurus (=Felis) yagouaroundi tolteca
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Kangaroo rat, Fresno
                  
                    Dipodomys nitratoides exilis
                  
                  Wherever found
                  E
                  50 FR 4222, 1/30/1985; 50 CFR 17.95(a).CH
                    
                  
                
                
                  Kangaroo rat, giant
                  
                    Dipodomys ingens
                  
                  Wherever found
                  E
                  52 FR 283, 1/5/1987.
                
                
                  Kangaroo rat, Morro Bay
                  
                    Dipodomys heermanni morroensis
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970; 50 CFR 17.95(a).CH
                    
                  
                
                
                  Kangaroo rat, San Bernardino Merriam's
                  
                    Dipodomys merriami parvus
                  
                  Wherever found
                  E
                  63 FR 3835, 1/27/1988; 63 FR 51005, 9/24/1988; 
                    50 CFR 17.95(a).CH
                    
                  
                
                
                  Kangaroo rat, Stephens'
                  
                    Dipodomys stephensi (incl. D. cascus)
                  Wherever found
                  E
                  53 FR 38465, 9/30/1988.
                
                
                  Kangaroo rat, Tipton
                  
                    Dipodomys nitratoides nitratoides
                  
                  Wherever found
                  E
                  53 FR 25608, 7/8/1988.
                
                
                  Kangaroo, Tasmanian forester
                  
                    Macropus giganteus tasmaniensis
                  
                  Wherever found
                  E
                  38 FR 14678, 6/4/1973.
                
                
                  Koala
                  
                    Phascolarctos cinereus
                  
                  Australia
                  T
                  65 FR 26762, 5/9/2000.
                
                
                  Kouprey
                  
                    Bos sauveli
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Langur, capped
                  
                    Trachypithecus (=Presbytis) pileatus
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Langur, Douc
                  
                    Pygathrix nemaeus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Langur, Francois'
                  
                    Trachypithecus (=Presbytis) francoisi
                  
                  Wherever found
                  E
                  41 FR 45990, 10/19/1976.
                
                
                  Langur, golden
                  
                    Trachypithecus (=Presbytis) geei
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Langur, gray (=entellus)
                  
                    Semnopithecus (=Presbytis) entellus
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Langur, long-tailed
                  
                    Presbytis potenziani
                  
                  Wherever found
                  T
                  41 FR 45990, 10/19/1976; 50 CFR 17.40(c).4d
                    
                  
                
                
                  Langur, Pagi Island
                  
                    Nasalis concolor
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Langur, purple-faced
                  
                    Presbytis senex
                  
                  Wherever found
                  T
                  41 FR 45990, 10/19/1976; 50 CFR 17.40(c).4d
                    
                  
                
                
                  Lechwe, red
                  
                    Kobus leche
                  
                  Wherever found
                  T
                  35 FR 8491, 6/2/1970; 41 FR 24062, 6/14/1976; 
                    45 FR 65132, 10/1/1980.
                  
                
                
                  Lemurs
                  
                    Lemuridae (incl. genera Lemur, Phaner, Hapalemur, Lepilemur, Microcebus, Allocebus, Cheirogaleus, Varecia )
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970; 41 FR 24062, 6/14/1976; 
                    41 FR 26019, 6/24/1976.
                  
                
                
                  Leopard
                  
                    Panthera pardus
                  
                  Wherever found, except where it is listed as threatened
                  E
                  35 FR 8491, 6/2/1970; 37 FR 6476, 3/30/1972; 
                    47 FR 4204, 1/28/1982.
                  
                
                
                  Leopard [Southern Africa populations]
                  
                    Panthera pardus
                  
                  In Africa, in the wild, south of, and including, the following countries: Gabon, Congo, Zaire, Uganda, Kenya
                  T
                  35 FR 8491, 6/2/1970; 37 FR 6476, 3/30/1972; 
                    47 FR 4204, 1/28/1982; 
                    50 CFR 17.40(f).4d
                    
                  
                
                
                  Leopard, clouded
                  
                    Neofelis nebulosa
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970; 41 FR 24062, 6/14/1976.
                  
                
                
                  Leopard, snow
                  
                    Uncia (=Panthera) uncia
                  
                  Wherever found
                  E
                  37 FR 6476, 3/30/1972.
                
                
                  
                  Linsang, spotted
                  
                    Prionodon pardicolor
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Lion
                  
                    Panthera leo leo
                  
                  Wherever found
                  E
                  80 FR 79999, 12/23/2015.
                
                
                  Lion
                  
                    Panthera leo melanochaita
                  
                  Wherever found
                  T
                  80 FR 79999, 12/23/2015; 50 CFR 17.40(r).4d
                    
                  
                
                
                  Loris, lesser slow
                  
                    Nycticebus pygmaeus
                  
                  Wherever found
                  T
                  41 FR 45990, 10/19/1976; 50 CFR 17.40(c).4d
                    
                  
                
                
                  Lynx, Canada [Contiguous U.S. DPS]
                  
                    Lynx canadensis
                  
                  Where found within contiguous U.S.A.
                  T
                  65 FR 16053, 3/24/2000; 50 CFR 17.40(k); 4d
                    
                    50 CFR 17.95(a).CH
                    
                  
                
                
                  Lynx, Spanish
                  
                    Felis pardina
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Macaque, Formosan rock
                  
                    Macaca cyclopis
                  
                  Wherever found
                  T
                  41 FR 45990, 10/19/1976; 50 CFR 17.40(c).4d
                    
                  
                
                
                  Macaque, Japanese
                  
                    Macaca fuscata
                  
                  Wherever found
                  T
                  41 FR 45990, 10/19/1976; 50 CFR 17.40(c).4d
                    
                  
                
                
                  Macaque, lion-tailed
                  
                    Macaca silenus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Macaque, stump-tailed
                  
                    Macaca arctoides
                  
                  Wherever found
                  T
                  41 FR 45990, 10/19/1976; 50 CFR 17.40(c).4d
                    
                  
                
                
                  Macaque, Toque
                  
                    Macaca sinica
                  
                  Wherever found
                  T
                  41 FR 45990, 10/19/1976; 50 CFR 17.40(c).4d
                    
                  
                
                
                  Manatee, Amazonian
                  
                    Trichechus inunguis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Manatee, West African
                  
                    Trichechus senegalensis
                  
                  Wherever found
                  T
                  44 FR 42910, 7/20/1979.
                
                
                  Manatee, West Indian
                  
                    Trichechus manatus
                  
                  Wherever found
                  T
                  32 FR 4001, 3/11/1967;35 FR 8491, 6/2/1970;
                    82 FR 16668, 4/5/2017;
                    50 CFR 17.108(a);
                    50 CFR 17.95(a).CH
                    
                  
                
                
                  Mandrill
                  
                    Mandrillus (=Papio) sphinx
                  
                  Wherever found
                  E
                  41 FR 45990, 10/19/1976.
                
                
                  Mangabey, Tana River
                  
                    Cercocebus galeritus galeritus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Mangabey, white-collared
                  
                    Cercocebus torquatus
                  
                  Wherever found
                  E
                  41 FR 45990, 10/19/1976.
                
                
                  Margay
                  
                    Leopardus (=Felis) wiedii
                  
                  Mexico southward
                  E
                  37 FR 6476, 3/30/1972.
                
                
                  Markhor, chiltan (=wild goat)
                  
                    Capra falconeri (=aegagrus) chiltanensis
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Markhor, straight-horned
                  
                    Capra falconeri megaceros
                  
                  Wherever found
                  T
                  41 FR 24062, 6/14/1976; 79 FR 60365,10/7/2014; 
                    50 CFR 17.40(d).4d
                    
                  
                
                
                  Marmoset, buff-headed
                  
                    Callithrix flaviceps
                  
                  Wherever found
                  E
                  49 FR 2779, 1/23/1984.
                
                
                  Marmoset, cotton-top
                  
                    Saguinus oedipus
                  
                  Wherever found
                  E
                  41 FR 45990, 10/19/1976.
                
                
                  Marmoset, Goeldi's
                  
                    Callimico goeldii
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Marmoset, white-eared (=buffy tufted-ear)
                  
                    Callithrix aurita (=jacchus a.)
                  
                  Wherever found
                  E
                  51 FR 17977, 5/16/1986.
                
                
                  Marmot, Vancouver Island
                  
                    Marmota vancouverensis
                  
                  Wherever found
                  E
                  49 FR 2779, 1/23/1984.
                
                
                  Marsupial, eastern jerboa
                  
                    Antechinomys laniger
                  
                  Wherever found
                  E
                  35 FR 18319, 6/2/1970.
                
                
                  Marsupial-mouse, large desert
                  
                    Sminthopsis psammophila
                  
                  Wherever found
                  E
                  35 FR 18319, 6/2/1970.
                
                
                  Marsupial-mouse, long-tailed
                  
                    Sminthopsis longicaudata
                  
                  Wherever found
                  E
                  35 FR 18319, 6/2/1970.
                
                
                  Marten, Formosan yellow-throated
                  
                    Martes flavigula chrysospila
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Monkey, black colobus
                  
                    Colobus satanas
                  
                  Wherever found
                  E
                  41 FR 45990, 10/19/1976.
                
                
                  Monkey, black howler
                  
                    Alouatta pigra
                  
                  Wherever found
                  T
                  41 FR 45990, 10/19/1976; 50 CFR 17.40(c).4d
                    
                  
                
                
                  Monkey, Diana
                  
                    Cercopithecus diana
                  
                  Wherever found
                  E
                  41 FR 45990, 10/19/1976.
                
                
                  Monkey, Guizhou snub-nosed
                  
                    Rhinopithecus brelichi
                  
                  Wherever found
                  E
                  55 FR 39414, 9/27/1990.
                
                
                  Monkey, L'hoest's
                  
                    Cercopithecus lhoesti
                  
                  Wherever found
                  E
                  41 FR 45990, 10/19/1976.
                
                
                  Monkey, mantled howler
                  
                    Alouatta palliata
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Monkey, Preuss' red colobus
                  
                    Procolobus (=Colobus) preussi (=badius p.)
                  
                  Wherever found
                  E
                  49 FR 2779, 1/23/1984.
                
                
                  Monkey, proboscis
                  
                    Nasalis larvatus
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Monkey, red-backed squirrel
                  
                    Saimiri oerstedii
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Monkey, red-bellied
                  
                    Cercopithecus erythrogaster
                  
                  Wherever found
                  E
                  41 FR 45990, 10/19/1976.
                
                
                  Monkey, red-eared nose-spotted
                  
                    Cercopithecus erythrotis
                  
                  Wherever found
                  E
                  41 FR 45990, 10/19/1976.
                
                
                  Monkey, Sichuan snub-nosed
                  
                    Rhinopithecus roxellana
                  
                  Wherever found
                  E
                  55 FR 39414, 9/27/1990.
                
                
                  Monkey, spider
                  
                    Ateles geoffroyi frontatus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Monkey, spider
                  
                    Ateles geoffroyl panamensis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Monkey, Tana River red colobus
                  
                    Procolobus (=Colobus) rufomitratus (=badius r.)
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Monkey, Tonkin snub-nosed
                  
                    Rhinopithecus avunculus
                  
                  Wherever found
                  E
                  41 FR 45990, 10/19/1976; 55 FR 39414, 9/27/1990.
                  
                
                
                  Monkey, woolly spider
                  
                    Brachyteles arachnoides
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Monkey, yellow-tailed woolly
                  
                    Lagothrix flavicauda
                  
                  Wherever found
                  E
                  41 FR 45990, 10/19/1976.
                
                
                  Monkey, Yunnan snub-nosed
                  
                    Rhinopithecus bieti
                  
                  Wherever found
                  E
                  55 FR 39414, 9/27/1990.
                
                
                  Monkey, Zanzibar red colobus
                  
                    Procolobus (=Colobus) pennantii (=kirki) kirki
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Mountain beaver, Point Arena
                  
                    Aplodontia rufa nigra
                  
                  Wherever found
                  E
                  56 FR 64716, 12/12/1991.
                
                
                  Mouse, Alabama beach
                  
                    Peromyscus polionotus ammobates
                  
                  Wherever found
                  E
                  50 FR 23872, 6/6/1985; 50 CFR 17.95(a).CH
                    
                  
                
                
                  
                  Mouse, Anastasia Island beach
                  
                    Peromyscus polionotus phasma
                  
                  Wherever found
                  E
                  54 FR 20598, 5/12/1989.
                
                
                  Mouse, Australian native
                  
                    Notomys aquilo
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Mouse, Australian native
                  
                    Zyzomys pedunculatus
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Mouse, Choctawhatchee beach
                  
                    Peromyscus polionotus allophrys
                  
                  Wherever found
                  E
                  50 FR 23872, 6/6/1985; 50 CFR 17.95(a).CH
                    
                  
                
                
                  Mouse, Field's
                  
                    Pseudomys fieldi
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Mouse, Gould's
                  
                    Pseudomys gouldii
                  
                  Wherever found
                  E
                  38 FR 14678, 6/4/1973.
                
                
                  Mouse, Key Largo cotton
                  
                    Peromyscus gossypinus allapaticola
                  
                  Wherever found
                  E
                  48 FR 43040, 9/21/1983; 49 FR 34504, 8/31/1984.
                  
                
                
                  Mouse, New Holland
                  
                    Pseudomys novaehollandiae
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Mouse, New Mexico meadow jumping
                  
                    Zapus hudsonius luteus
                  
                  Wherever found
                  E
                  79 FR 33119, 6/10/2014; 50 CFR 17.95(a).CH
                    
                  
                
                
                  Mouse, Pacific pocket
                  
                    Perognathus longimembris pacificus
                  
                  Wherever found
                  E
                  59 FR 5306, 2/3/1994; 59 FR 49752, 9/29/1994.
                  
                
                
                  Mouse, Perdido Key beach
                  
                    Peromyscus polionotus trissyllepsis
                  
                  Wherever found
                  E
                  50 FR 23872, 6/6/1985; 50 CFR 17.95(a).CH
                    
                  
                
                
                  Mouse, Preble's meadow jumping
                  
                    Zapus hudsonius preblei
                  
                  Wherever found
                  T
                  63 FR 26517, 5/13/1998; 78 FR 31679, 5/24/2013; 
                    50 CFR 17.40(l); 4d
                    
                    50 CFR 17.95(a).CH
                    
                  
                
                
                  Mouse, salt marsh harvest
                  
                    Reithrodontomys raviventris
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970.
                
                
                  Mouse, Shark Bay
                  
                    Pseudomys praeconis
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Mouse, Shortridge's
                  
                    Pseudomys shortridgei
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Mouse, smoky
                  
                    Pseudomys fumeus
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Mouse, southeastern beach
                  
                    Peromyscus polionotus niveiventris
                  
                  Wherever found
                  T
                  54 FR 20598, 5/12/1989.
                
                
                  Mouse, St. Andrew beach
                  
                    Peromyscus polionotus peninsularis
                  
                  Wherever found
                  E
                  63 FR 70053, 12/18/1998; 50 CFR 17.95(a).CH
                    
                  
                
                
                  Mouse, western
                  
                    Pseudomys occidentalis
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Muntjac, Fea's
                  
                    Muntiacus feae
                  
                  Wherever found
                  E
                  44 FR 37124, 6/25/1979.
                
                
                  Native-cat, eastern
                  
                    Dasyurus viverrinus
                  
                  Wherever found
                  E
                  38 FR 14678, 6/4/1973.
                
                
                  Numbat
                  
                    Myrmecobius fasciatus
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970; 38 FR 14678, 6/4/1973.
                  
                
                
                  Ocelot
                  
                    Leopardus (=Felis) pardalis
                  
                  Wherever found
                  E
                  37 FR 6476, 3/30/1972; 47 FR 31670, 7/21/1982.
                  
                
                
                  Orangutan
                  
                    Pongo abelii
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970; 83 FR 2085, 1/16/2018.
                
                
                  Orangutan
                  
                    Pongo pygmaeus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970; 83 FR 2085, 1/16/2018.
                
                
                  Oryx, Arabian
                  
                    Oryx leucoryx
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Oryx, scimitar-horned
                  
                    Oryx dammah
                  
                  Wherever found
                  E
                  70 FR 52319, 9/2/2005.
                
                
                  Otter, Cameroon clawless
                  
                    Aonyx congicus (=congica) microdon
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Otter, giant
                  
                    Pteronura brasiliensis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Otter, long-tailed
                  
                    Lontra (=Lutra) longicaudis (incl. platensis )
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970; 41 FR 24062, 6/24/1976.
                  
                
                
                  Otter, marine
                  
                    Lontra (=Lutra) felina
                  
                  Wherever found
                  E
                  41 FR 24062, 6/24/1976.
                
                
                  Otter, northern sea [Southwest Alaska DPS]
                  
                    Enhydra lutris kenyoni
                  
                  Southwest Alaska, from Attu Island to Western Cook Inlet, including Bristol Bay, the Kodiak Archipelago, and the Barren Islands
                  T
                  70 FR 46366, 8/9/2005; 50 CFR 17.40(p); 4d
                    
                    50 CFR 17.95(a).CH
                    
                  
                
                
                  Otter, southern river
                  
                    Lontra (=Lutra) provocax
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Otter, southern sea
                  
                    Enhydra lutris nereis
                  
                  Wherever found
                  T
                  42 FR 2965, 1/14/1977.
                
                
                  Panda, giant
                  
                    Ailuropoda melanoleuca
                  
                  Wherever found
                  E
                  49 FR 2779, 1/23/1984.
                
                
                  Pangolin, Temnick's ground
                  
                    Manis temmincki
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Panther, Florida
                  
                    Puma (=Felis) concolor coryi
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Planigale, little
                  
                    Planigale ingrami subtilissima
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Planigale, southern
                  
                    Planigale tenuirostris
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Pocket gopher, Olympia
                  
                    Thomomys mazama pugetensis
                  
                  Wherever found
                  T
                  79 FR 19759, 4/9/2014; 50 CFR 17.40(a); 4d
                    
                    50 CFR 17.95(a).CH
                    
                  
                
                
                  Pocket gopher, Roy Prairie
                  
                    Thomomys mazama glacialis
                  
                  Wherever found
                  T
                  79 FR 19759, 4/9/2014; 50 CFR 17.40(a).4d
                    
                  
                
                
                  
                  Pocket gopher, Tenino
                  
                    Thomomys mazama tumuli
                  
                  Wherever found
                  T
                  79 FR 19759, 4/9/2014; 50 CFR 17.40(a); 4d
                    
                    50 CFR 17.95(a).CH
                    
                  
                
                
                  Pocket gopher, Yelm
                  
                    Thomomys mazama yelmensis
                  
                  Wherever found
                  T
                  79 FR 19759, 4/9/2014; 50 CFR 17.40(a); 4d
                    
                    50 CFR 17.95(a).CH
                    
                  
                
                
                  Porcupine, thin-spined
                  
                    Chaetomys subspinosus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Porpoise, Gulf of California harbor (cochito, vaquita)
                  
                    Phocoena sinus
                  
                  Wherever found
                  E
                  50 FR 1056, 1/9/1985; N
                    50 FR 1056, 1/9/1985.
                  
                
                
                  Possum, Leadbeater's
                  
                    Gymnobelideus leadbeateri
                  
                  Wherever found
                  E
                  51 FR 17977, 5/16/1986.
                
                
                  Possum, mountain pygmy
                  
                    Burramys parvus
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Possum, scaly-tailed
                  
                    Wyulda squamicaudata
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Prairie dog, Mexican
                  
                    Cynomys mexicanus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Prairie dog, Utah
                  
                    Cynomys parvidens
                  
                  Wherever found
                  T
                  38 FR 14678, 6/4/1973; 49 FR 22330, 5/29/1984; 
                    50 CFR 17.40(g).4d
                    
                  
                
                
                  Pronghorn, peninsular
                  
                    Antilocapra americana peninsularis
                  
                  Wherever found
                  E
                  40 FR 44149, 9/25/1975.
                
                
                  Pronghorn, Sonoran
                  
                    Antilocapra americana sonoriensis
                  
                  Wherever found, except where listed as an experimental population
                  E
                  32 FR 4001, 3/11/1967; 35 FR 8491, 6/2/1970.
                  
                
                
                  Pronghorn, Sonoran
                  
                    Antilocapra americana sonoriensis
                  
                  In Arizona, an area north of Interstate 8 and south of Interstate 10, bounded by the Colorado River on the west and Interstate 10 on the east; and an area south of Interstate 8, bounded by Highway 85 on the west, Interstates 10 and 19 on the east, and the U.S.-Mexico border on the south
                  XN
                  76 FR 25593, 5/5/2011; 50 CFR 17.84(v).10j
                    
                  
                
                
                  Pudu
                  
                    Pudu pudu
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Puma (=mountain lion)
                  
                    Puma (=Felis) concolor (all subsp. except coryi )
                  U.S.A. (FL)
                  T(S/A)
                  56 FR 40265, 8/14/1991; 50 CFR 17.40(h).4d
                    
                  
                
                
                  Puma, Costa Rican
                  
                    Puma (=Felis) concolor costaricensis
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Quokka
                  
                    Setonix brachyurus
                  
                  Wherever found
                  E
                  38 FR 14678, 6/4/1973.
                
                
                  Rabbit, Columbia Basin pygmy [Columbia Basin DPS]
                  
                    Brachylagus idahoensis
                  
                  U.S.A. (WA—Douglas, Grant, Lincoln, Adams, Benton Counties)
                  E
                  68 FR 10388, 3/5/2003.
                
                
                  Rabbit, Lower Keys
                  
                    Sylvilagus palustris hefneri
                  
                  Wherever found
                  E
                  55 FR 25588, 6/21/1990.
                
                
                  Rabbit, riparian brush
                  
                    Sylvilagus bachmani riparius
                  
                  Wherever found
                  E
                  65 FR 8881, 2/23/2000.
                
                
                  Rabbit, Ryukyu
                  
                    Pentalagus furnessi
                  
                  Wherever found
                  E
                  44 FR 37124, 6/25/1979.
                
                
                  Rabbit, volcano
                  
                    Romerolagus diazi
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Rat, false water
                  
                    Xeromys myoides
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Rat, stick-nest
                  
                    Leporillus conditor
                  
                  Wherever found
                  E
                  38 FR 14678, 6/4/1970.
                
                
                  Rat-kangaroo, brush-tailed
                  
                    Bettongia penicillata
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Rat-kangaroo, desert (=plain)
                  
                    Caloprymnus campestris
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Rat-kangaroo, Gaimard's
                  
                    Bettongia gaimardi
                  
                  Wherever found
                  E
                  38 FR 14678, 6/4/1970.
                
                
                  Rat-kangaroo, Lesuer's
                  
                    Bettongia lesueur
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Rat-kangaroo, Queensland
                  
                    Bettongia tropica
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Rhinoceros, black
                  
                    Diceros bicornis
                  
                  Wherever found
                  E
                  45 FR 47352, 7/14/1980.
                
                
                  Rhinoceros, great Indian
                  
                    Rhinoceros unicornis
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Rhinoceros, Javan
                  
                    Rhinoceros sondaicus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Rhinoceros, northern white
                  
                    Ceratotherium simum cottoni
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Rhinoceros, southern white
                  
                    Ceratotherium simum simum
                  
                  Wherever found
                  T(S/A)
                  79 FR 28847, 5/20/2014.
                
                
                  
                  Rhinoceros, Sumatran
                  
                    Dicerorhinus sumatrensis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Rice rat [Lower FL Keys DPS]
                  
                    Oryzomys palustris natator
                  
                  Lower FL Keys (west of Seven Mile Bridge)
                  E
                  56 FR 19809, 4/30/1990; 50 CFR 17.95(a).CH
                    
                  
                
                
                  Saiga, Mongolian (antelope)
                  
                    Saiga tatarica mongolica
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Saki, southern bearded
                  
                    Chiropotes satanas satanas
                  
                  Wherever found
                  E
                  51 FR 17977, 5/16/1986.
                
                
                  Saki, white-nosed
                  
                    Chiropotes albinasus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Sea lion, Steller [Western DPS]
                  
                    Eumetopias jubatus
                  
                  Western DPS—see 50 CFR 224.101
                  E
                  55 FR 13488, 4/10/1990; 55 FR 50005, 12/4/1990; 
                    62 FR 24345, 5/5/1997; N
                    
                    62 FR 30772, 6/5/1997; 
                    50 CFR 226.202; CH
                    
                    50 CFR 224.103.
                  
                
                
                  Seal, bearded [Beringia DPS]
                  
                    Erignathus barbatus nauticus
                  
                  Beringia DPS—see 50 CFR 223.102
                  T
                  77 FR 76739, 12/28/2012; N
                    79 FR 42687, 7/23/2014.
                  
                
                
                  Seal, bearded [Okhotsk DPS]
                  
                    Erignathus barbatus nauticus
                  
                  Okhotsk DPS—see 50 CFR 223.102
                  T
                  77 FR 76739, 12/28/2012; N
                    79 FR 42687, 7/23/2014.
                  
                
                
                  Seal, Guadalupe fur
                  
                    Arctocephalus townsendi
                  
                  Wherever found
                  T
                  32 FR 4001, 3/11/1967; 35 FR 16047, 10/13/1970; 
                    50 FR 51251, 12/16/1985; 
                    55 FR 14051, 3/23/1999; N
                    
                    50 CFR 223.201.4d
                    
                  
                
                
                  Seal, Hawaiian monk
                  
                    Neomonachus schauinslandi (=Monachus schauinslandi)
                  
                  Wherever found
                  E
                  41 FR 51611, 11/23/1976; 55 FR 14051, 3/23/1999; N
                    
                    50 CFR 226.201.CH
                    
                  
                
                
                  Seal, Mediterranean monk
                  
                    Monachus monachus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970; 55 FR 14051, 3/23/1999.N
                    
                  
                
                
                  Seal, ringed (Arctic subspecies)
                  
                    Phoca (=Pusa) hispida hispida
                  
                  Wherever found
                  T
                  77 FR 76705, 12/28/2012; N
                    79 FR 42687, 7/23/2014.
                  
                
                
                  Seal, ringed (Baltic subspecies)
                  
                    Phoca (=Pusa) hispida botnica
                  
                  Wherever found
                  T
                  77 FR 76705, 12/28/2012; N
                    79 FR 42687, 7/23/2014.
                  
                
                
                  Seal, ringed (Ladoga subspecies)
                  
                    Phoca (=Pusa) hispida ladogensis
                  
                  Wherever found
                  E
                  77 FR 76705, 12/28/2012; N
                    79 FR 42687, 7/23/2014.
                  
                
                
                  Seal, ringed (Okhotsk subspecies)
                  
                    Phoca (=Pusa) hispida ochotensis
                  
                  Wherever found
                  T
                  77 FR 76705, 12/28/2012; N
                    79 FR 42687, 7/23/2014.
                  
                
                
                  Seal, ringed (Saimaa subspecies)
                  
                    Phoca (=Pusa) hispida saimensis
                  
                  Wherever found
                  E
                  58 FR 26920, 5/6/1993;  N 58 FR 40538, 7/28/1993.
                
                
                  Seal, spotted [Southern DPS]
                  
                    Phoca largha
                  
                  Southern DPS—see 50 CFR 223.102
                  T
                  75 FR 65239, 10/22/2010; N
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.212.4d
                    
                  
                
                
                  Seledang
                  
                    Bos gaurus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Serow
                  
                    Naemorhedus (=Capricornis) sumatraensis
                  
                  Wherever found
                  E
                  41 FR 26019, 6/24/1976.
                
                
                  Serval, Barbary
                  
                    Leptailurus (=Felis) serval constantina
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Shapo
                  
                    Ovis vignei vignei
                  
                  Wherever found
                  E
                  41 FR 26019, 6/24/1976.
                
                
                  Sheep, Peninsular bighorn [Peninsular CA DPS]
                  
                    Ovis canadensis nelsoni
                  
                  U.S.A. (CA) Peninsular Ranges
                  E
                  63 FR 13134, 3/18/1998; 50 CFR 17.95(a).CH
                    
                  
                
                
                  Sheep, Sierra Nevada bighorn
                  
                    Ovis canadensis sierrae
                  
                  U.S.A. (CA)—Sierra Nevada
                  E
                  64 FR 19300, 4/20/1999; 65 FR 20, 1/3/2000; 
                    73 FR 45534, 8/5/2008; 
                    50 CFR 17.95(a).CH
                    
                  
                
                
                  Shou
                  
                    Cervus elaphus wallichi
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Shrew, Buena Vista Lake
                  
                    Sorex ornatus relictus
                  
                  Wherever found
                  E
                  67 FR 10101, 3/6/2002; 50 CFR 17.95(a).CH
                    
                  
                
                
                  Siamang
                  
                    Symphalangus syndactylus
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Sifakas
                  
                    Propithecus spp.
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Sloth, Brazilian three-toed
                  
                    Bradypus torquatus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Solenodon, Cuban
                  
                    Solenodon cubanus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Solenodon, Haitian
                  
                    Solenodon paradoxus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Squirrel, Carolina northern flying
                  
                    Glaucomys sabrinus coloratus
                  
                  Wherever found
                  E
                  50 FR 26999, 7/1/1985.
                
                
                  Squirrel, Mount Graham red
                  
                    Tamiasciurus hudsonicus grahamensis
                  
                  Wherever found
                  E
                  52 FR 20994, 6/3/1987; 50 CFR 17.95(a).CH
                    
                  
                
                
                  Squirrel, northern Idaho ground
                  
                    Spermophilus brunneus brunneus
                  
                  Wherever found
                  T
                  65 FR 17780, 4/5/2000.
                
                
                  Stag, Barbary
                  
                    Cervus elaphus barbarus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Stag, Kashmir
                  
                    Cervus elaphus hanglu
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  
                  Suni, Zanzibar
                  
                    Neotragus moschatus moschatus
                  
                  Wherever found
                  E
                  44 FR 37124, 6/25/1979.
                
                
                  Tahr, Arabian
                  
                    Hemitragus jayakari
                  
                  Wherever found
                  E
                  44 FR 37124, 6/25/1979.
                
                
                  Tamaraw
                  
                    Bubalus mindorensis
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Tamarin, golden-rumped
                  
                    Leontopithecus spp.
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Tamarin, pied
                  
                    Saguinus bicolor
                  
                  Wherever found
                  E
                  41 FR 45990, 10/19/1976.
                
                
                  Tamarin, white-footed
                  
                    Saguinus leucopus
                  
                  Wherever found
                  T
                  41 FR 45990, 10/19/1976; 50 CFR 17.40(c).4d
                    
                  
                
                
                  Tapir, Asian
                  
                    Tapirus indicus
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Tapir, Central American
                  
                    Tapirus bairdii
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Tapir, mountain
                  
                    Tapirus pinchaque
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Tapir, South American (=Brazilian)
                  
                    Tapirus terrestris
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Tarsier, Philippine
                  
                    Tarsius syrichta
                  
                  Wherever found
                  T
                  41 FR 45990, 10/19/1976; 50 CFR 17.40(c).4d
                    
                  
                
                
                  Tiger
                  
                    Panthera tigris
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970; 37 FR 6476, 3/30/1972.
                  
                
                
                  Tiger, Tasmanian
                  
                    Thylacinus cynocephalus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Uakari (all species)
                  
                    Cacajao spp.
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Urial
                  
                    Ovis musimon ophion
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Vicuna [Argentina, Bolivia, Chile and Peru]
                  
                    Vicugna vicugna
                  
                  Wherever found, except Ecudator
                  T
                  35 FR 8491, 6/2/1970; 67 FR 37695, 5/30/2002; 
                    50 CFR 17.40(m).4d
                    
                  
                
                
                  Vicuna [Ecuador DPS]
                  
                    Vicugna vicugna
                  
                  Ecuador
                  E
                  35 FR 8491, 6/2/1970; 67 FR 37695, 5/30/2002.
                  
                
                
                  Vole, Amargosa
                  
                    Microtus californicus scirpensis
                  
                  Wherever found
                  E
                  49 FR 45160, 11/15/1984; 50 CFR 17.95(a).CH
                    
                  
                
                
                  Vole, Florida salt marsh
                  
                    Microtus pennsylvanicus dukecampbelli
                  
                  Wherever found
                  E
                  56 FR 1457, 1/14/1991.
                
                
                  Wallaby, banded hare
                  
                    Lagostrophus fasciatus
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Wallaby, brindled nail-tailed
                  
                    Onychogalea fraenata
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Wallaby, crescent nail-tailed
                  
                    Onychogalea lunata
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Wallaby, Parma
                  
                    Macropus parma
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Wallaby, western hare
                  
                    Lagorchestes hirsutus
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Wallaby, yellow-footed rock
                  
                    Petrogale xanthopus
                  
                  Wherever found
                  E
                  38 FR 14678, 6/4/1973.
                
                
                  Whale, beluga [Cook Inlet DPS]
                  
                    Delphinapterus leucas
                  
                  Cook Inlet DPS—see 50 CFR 224.101
                  E
                  73 FR 62919, 10/22/2008; N
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 226.220.CH
                    
                  
                
                
                  Whale, blue
                  
                    Balaenoptera musculus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Whale, bowhead
                  
                    Balaena mysticetus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Whale, false killer [Main Hawaiian Islands Insular DPS]
                  
                    Pseudorca crassidens
                  
                  Main HawaiianIslands Insular DPS—see 50 CFR 224.101
                  
                  E
                  77 FR 70915, 11/28/2012; N 79 FR 42687, 7/23/2014; 50 CFR 226.226. CH
                  
                
                
                  Whale, finback
                  
                    Balaenoptera physalus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Whale, gray [Western North Pacific DPS]
                  
                    Eschrichtius robustus
                  
                  Western North Pacific DPS—see 50 CFR 224.101
                  E
                  35 FR 8491, 6/2/1970; 59 FR 31094, 6/16/1994; N
                    
                    79 FR 42687, 7/23/2014.
                  
                
                
                  Whale, humpback [Arabian Sea DPS]
                  
                    Megaptera novaeangliae
                  
                  Arabian Sea DPS—see 50 CFR 224.101
                  E
                  35 FR 8491, 6/2/1970; 35 FR 18319, 12/2/1970; 
                    81 FR 62260, 9/8/2016N; 
                    81 FR 93639, 12/21/2016.
                  
                
                
                  Whale, humpback [Cape Verde Islands/Northwest Africa DPS]
                  
                    Megaptera novaeangliae
                  
                  Cape Verde Islands/Northwest Africa DPS—see 50 CFR 224.101
                  E
                  35 FR 8491, 6/0/1970; 35 FR 18319, 12/2/1970; 
                    81 FR 62260, 9/8/2016N; 
                    81 FR 93639, 12/21/2016.
                  
                
                
                  Whale, humpback [Central America DPS]
                  
                    Megaptera novaeangliae
                  
                  Central America DPS—see 50 CFR 224.101
                  E
                  35 FR 8491, 6/2/1970; 35 FR 18319, 12/2/1970; 
                    81 FR 62260, 9/8/2016N; 
                    81 FR 93639, 12/21/2016.
                  
                
                
                  Whale, humpback [Mexico DPS]
                  
                    Megaptera novaeangliae
                  
                  Mexico DPS—see 50 CFR 223.102
                  T
                  35 FR 8491, 6/2/1970; 35 FR 18319, 12/2/1970; 
                    81 FR 62260, 9/8/2016N; 
                    81 FR 93639, 12/21/2016;
                    50 CFR 223.213;
                    50 CFR 223.214.
                  
                
                
                  Whale, humpback [Western North Pacific DPS]
                  
                    Megaptera novaeangliae
                  
                  Western North Pacific DPS—see 50 CFR 224.101
                  E
                  35 FR 8491, 6/2/1970; 35 FR 18319, 12/2/1970; 
                    81 FR 62260, 9/8/2016N; 
                    81 FR 93639, 12/21/2016;
                    50 CFR 224.103.
                  
                
                
                  
                  Whale, killer [Southern Resident DPS]
                  
                    Orcinus orca
                  
                  Southern Resident DPS—see 50 CFR 224.101
                  E
                  70 FR 69903, 11/18/2005; N
                    72 FR 16284, 4/4/2007; 
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    80 CFR 7380, 2/10/2015; N
                    
                    50 CFR 224.103; 
                    50 CFR 226.206.CH
                    
                  
                
                
                  Whale, North Atlantic right
                  
                    Eubalaena glacialis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970; 73 FR 12024, 3/6/2008; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 224.103; 
                    50 CFR 224.105; 
                    50 CFR 226.203.CH
                    
                  
                
                
                  Whale, North Pacific right
                  
                    Eubalaena japonica
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970; 73 FR 12024, 3/6/2008; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 226.215.CH
                    
                  
                
                
                  Whale, sei
                  
                    Balaenoptera borealis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Whale, Southern right
                  
                    Eubalaena australis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970; 73 FR 12024, 3/6/2008; N
                    
                    76 FR 20558, 4/13/2011.
                  
                
                
                  Whale, sperm
                  
                    Physeter catodon (=macrocephalus)
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Wolf, gray
                  
                    Canis lupus
                  
                  U.S.A.: All of AL, AR, CA, CO, CT, DE, FL, GA, IA, IN, IL, KS, KY, LA, MA, MD, ME, MI, MO, MS, NC, ND, NE, NH, NJ, NV, NY, OH, OK, PA, RI, SC, SD, TN, TX, VA, VT, WI, and WV; and portions of AZ, NM, OR, UT, and WA as follows:
                  E
                  32 FR 4001, 3/11/1967; 38 FR 14678, 6/4/1973; 
                    41 FR 17736, 4/28/1976; 
                    41 FR 24062, 6/14/1976; 
                    43 FR 9607, 3/9/1978;
                    80 FR 9218, 2/20/2015;
                    50 CFR 17.95(a).CH
                    
                  
                
                
                   
                   
                  (1) Northern AZ (that portion north of the centerline of Interstate Highway 40);
                
                
                   
                   
                  (2) Northern NM (that portion north of the centerline of Interstate Highway 40);
                
                
                  
                   
                   
                  (3) Western OR (that portion of OR west of the centerline of Highway 395 and Highway 78 north of Burns Junction and that portion of OR west of the centerline of Highway 95 south of Burns Junction);
                
                
                   
                   
                  (4) Most of Utah (that portion of UT south and west of the centerline of Highway 84 and that portion of UT south of Highway 80 from Echo to the UT/WY Stateline); and
                
                
                   
                   
                  (5) Western WA (that portion of WA west of the centerline of Highway 97 and Highway 17 north of Mesa and that portion of WA west of the centerline of Highway 395 south of Mesa). Mexico.
                
                
                  Wolf, gray [MN DPS]
                  
                    Canis lupus
                  
                  U.S.A. (MN)
                  T
                  43 FR 9607, 3/9/1978; 50 CFR 17.40(d); 4d
                    
                    50 CFR 17.95(a).CH
                    
                  
                
                
                  Wolf, maned
                  
                    Chrysocyon brachyurus
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Wolf, Mexican
                  
                    Canis lupus baileyi
                  
                  Wherever found, except where included in an experimental population as set forth in § 17.84(k)
                  E
                  40 FR 17590, 4/21/1975; 80 FR 2488, 1/16/2015.
                  
                
                
                  Wolf, Mexican
                  
                    Canis lupus baileyi
                  
                  U.S.A. (portions of AZ and NM)—see § 17.84(k)
                  XN
                  63 FR 1752, 1/12/1998; 80 FR 2512, 1/16/2015; 
                    50 CFR 17.84(k).10j
                    
                  
                
                
                  
                  Wolf, red
                  
                    Canis rufus
                  
                  Wherever found, except where listed as an experimental population
                  E
                  32 FR 4001, 3/11/1967; 51 FR 41790, 11/19/1986; 
                    56 FR 56325, 11/4/1991; 
                    60 FR 18941, 4/13/1995.
                  
                
                
                  Wolf, red
                  
                    Canis rufus
                  
                  U.S.A. (portions of NC and TN—see § 17.84(c)(9))
                  XN
                  51 FR 41790, 11/19/1986; 56 FR 56325, 11/4/1991; 
                    60 FR 18941, 4/13/1995; 
                    50 CFR 17.84(c).10j
                    
                  
                
                
                  Wombat, Queensland hairy-nosed (incl. Barnard's)
                  
                    Lasiorhinus krefftii (formerly L. barnardi and L. gillespiei )
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970; 38 FR 14678, 6/4/1973.
                  
                
                
                  Woodrat, Key Largo
                  
                    Neotoma floridana smalli
                  
                  Wherever found
                  E
                  48 FR 43040, 9/21/1983; 49 FR 34504, 8/31/1984.
                  
                
                
                  Woodrat, riparian (San Joaquin Valley)
                  
                    Neotoma fuscipes riparia
                  
                  Wherever found
                  E
                  65 FR 8881, 2/23/2000.
                
                
                  Yak, wild
                  
                    Bos mutus (=grunniens m.)
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Zebra, Grevy's
                  
                    Equus grevyi
                  
                  Wherever found
                  T
                  44 FR 49218, 8/21/1979.
                
                
                  Zebra, Hartmann's mountain
                  
                    Equus zebra hartmannae
                  
                  Wherever found
                  T
                  44 FR 49218, 8/21/1979; 46 FR 11665, 2/10/1981.
                  
                
                
                  Zebra, mountain
                  
                    Equus zebra zebra
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976; 46 FR 11665, 2/10/1981.
                  
                
                
                  
                    Birds
                  
                
                
                  Adjutant, greater
                  
                    Leptoptilos dubius
                  
                  Wherever found
                  E
                  76 FR 50052, 8/11/2011.
                
                
                  Akekee (honeycreeper)
                  
                    Loxops caeruleirostris
                  
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.95(b).CH
                    
                  
                
                
                  Akepa, Hawaii
                  
                    Loxops coccineus
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970.
                
                
                  Akepa, Maui
                  
                    Loxops ochraceus
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970.
                
                
                  Akialoa, Kauai
                  
                    Hemignathus stejnegeri
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Akiapolaau
                  
                    Hemignathus wilsoni
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Akikiki (honeycreeper)
                  
                    Oreomystis bairdi
                  
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.95(b).CH
                    
                  
                
                
                  Albatross, Amsterdam
                  
                    Diomedea amsterdamensis
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  Albatross, short-tailed
                  
                    Phoebastria (=Diomedea) albatrus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970; 65 FR 46643, 7/31/2000.
                  
                
                
                  Alethe, Thyolo
                  
                    Alethe choloensis
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  Antpitta, brown-banded
                  
                    Grallaria milleri
                  
                  Wherever found
                  E
                  78 FR 64637, 10/29/2013.
                
                
                  Antwren, black-hooded
                  
                    Formicivora erythronotos
                  
                  Wherever found
                  E
                  75 FR 81794, 12/28/2010.
                
                
                  Blackbird, yellow-shouldered
                  
                    Agelaius xanthomus
                  
                  Wherever found
                  E
                  41 FR 51019, 11/19/1976; 50 CFR 17.95(b).CH
                    
                  
                
                
                  Bobwhite, masked (quail)
                  
                    Colinus virginianus ridgwayi
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967; 35 FR 8491, 6/2/1970.
                  
                
                
                  Booby, Abbott's
                  
                    Papasula (=Sula) abbotti
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Bristlebird, western
                  
                    Dasyornis longirostris (=brachypterus l.)
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Bristlebird, western rufous
                  
                    Dasyornis broadbenti littoralis
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Bulbul, Mauritius olivaceous
                  
                    Hypsipetes borbonicus olivaceus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Bullfinch, Sao Miguel (finch)
                  
                    Pyrrhula pyrrhula murina
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Bush-shrike, Ulugura
                  
                    Malaconotus alius
                  
                  Wherever found
                  T
                  60 FR 2899, 1/12/1995.
                
                
                  Bushwren, New Zealand
                  
                    Xenicus longipes
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Bustard, great Indian
                  
                    Ardeotis (=Choriotis) nigriceps
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Cahow
                  
                    Pterodroma cahow
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Capercaillie, Cantabrian
                  
                    Tetrao urogallus cantabricus
                  
                  Wherever found
                  E
                  76 FR 50052, 8/11/2011.
                
                
                  Caracara, crested, (Audubon's) [FL DPS]
                  
                    Polyborus plancus audubonii
                  
                  U.S.A. (FL)
                  T
                  52 FR 25229, 7/6/1987.
                
                
                  Cinclodes, royal
                  
                    Cinclodes aricomae
                  
                  Wherever found
                  E
                  77 FR 43434, 7/24/2012.
                
                
                  Cockatoo, Philippine
                  
                    Cacatua haematuropygia
                  
                  Wherever found
                  E
                  79 FR 35870, 6/24/2014.
                
                
                  Cockatoo, salmon-crested
                  
                    Cacatua moluccensis
                  
                  Wherever found
                  T
                  76 FR 30758, 5/26/2011; 50 CFR 17.41(c).4d
                    
                  
                
                
                  Cockatoo, white
                  
                    Cacatua alba
                  
                  Wherever found
                  T
                  79 FR 35870, 6/24/2014; 50 CFR 17.41(c).4d
                    
                  
                
                
                  Cockatoo, yellow-crested
                  
                    Cacatua sulphurea
                  
                  Wherever found
                  E
                  79 FR 35870, 6/24/2014.
                
                
                  Condor, Andean
                  
                    Vultur gryphus
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Condor, California
                  
                    Gymnogyps californianus
                  
                  U.S.A. only, except where listed as an experimental population
                  E
                  32 FR 4001, 3/11/1967; 61 FR 54045, 10/16/1996; 
                    50 CFR 17.95(b).CH
                    
                  
                
                
                  
                  Condor, California
                  
                    Gymnogyps californianus
                  
                  U.S.A. (specific portions of Arizona, Nevada, and Utah)—see § 17.84(j)
                  XN
                  61 FR 54045, 10/16/1996; 50 CFR 17.84(j).10j
                    
                  
                
                
                  Conure, golden, (=golden parakeet)
                  
                    Guaruba guarouba
                  
                  Wherever found
                  T
                  41 FR 24062, 6/14/1976; 85 FR 22653, 4/23/2020;50 CFR 17.41(c).4d
                    
                  
                
                
                  Coot, Hawaiian
                  
                    Fulica americana alai
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970.
                
                
                  Cotinga, banded
                  
                    Cotinga maculata
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Cotinga, white-winged
                  
                    Xipholena atropurpurea
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Courser, Jerdon's
                  
                    Rhinoptilus bitorquatus
                  
                  Wherever found
                  E
                  76 FR 50052, 8/11/2011.
                
                
                  Crane, black-necked
                  
                    Grus nigricollis
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Crane, Cuba sandhill
                  
                    Grus canadensis nesiotes
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Crane, hooded
                  
                    Grus monacha
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Crane, Japanese
                  
                    Grus japonensis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Crane, Mississippi sandhill
                  
                    Grus canadensis pulla
                  
                  Wherever found
                  E
                  38 FR 14678, 6/4/1973; 50 CFR 17.95(b).CH
                    
                  
                
                
                  Crane, Siberian white
                  
                    Grus leucogeranus
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Crane, white-naped
                  
                    Grus vipio
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Crane, whooping
                  
                    Grus americana
                  
                  Wherever found, except where listed as an experimental population
                  E
                  32 FR 4001, 3/11/1967; 35 FR 8491, 3/9/1978; 
                    50 CFR 17.95(b).CH
                    
                  
                
                
                  Crane, whooping
                  
                    Grus americana
                  
                  U.S.A. (AL, AR, CO, FL, GA, ID, IL, IN, IA, KY, LA, MI, MN, MS, MO, NC, NM, OH, SC, TN, UT, VA, WI, WV, western half of WY)
                  XN
                  58 FR 5561, 1/22/1993; 62 FR 38932, 7/21/1997; 
                    66 FR 33903, 6/26/2001; 
                    76 FR 6066, 2/3/2011; 
                    50 CFR 17.84(h).10j
                    
                  
                
                
                  Creeper, Hawaii
                  
                    Oreomystis mana
                  
                  Wherever found
                  E
                  40 FR 44149, 9/25/1975.
                
                
                  Creeper, Molokai
                  
                    Paroreomyza flammea
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970.
                
                
                  Creeper, Oahu
                  
                    Paroreomyza maculata
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970.
                
                
                  Crow, Hawaiian
                  
                    Corvus hawaiiensis
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Crow, Mariana
                  
                    Corvus kubaryi
                  
                  Wherever found
                  E
                  49 FR 33881, 8/27/1984; 50 CFR 17.95(b).CH
                    
                  
                
                
                  Crow, white-necked
                  
                    Corvus leucognaphalus
                  
                  Wherever found
                  E
                  56 FR 13598, 4/3/1991.
                
                
                  Cuckoo, yellow-billed [Western DPS]
                  
                    Coccyzus americanus
                  
                  Western DPS: U.S.A. (AZ, CA, CO (western), ID, MT (western), NM (western), NV, OR, TX (western), UT, WA, WY (western)); Canada (British Columbia (southwestern); Mexico (Baja California, Baja California Sur, Chihuahua, Durango (western), Sinaloa, Sonora)
                  T
                  79 FR 59991, 10/3/2014.
                
                
                  Cuckoo-shrike, Mauritius
                  
                    Coquus typicus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Cuckoo-shrike, Reunion
                  
                    Coquus newtoni
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Curassow, blue-billed
                  
                    Crax alberti
                  
                  Wherever found
                  E
                  78 FR 64637, 10/29/2013.
                
                
                  Curassow, razor-billed
                  
                    Mitu mitu mitu
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Curassow, red-billed
                  
                    Crax blumenbachii
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Curassow, Trinidad white-headed
                  
                    Pipile pipile pipile
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Curlew, Eskimo
                  
                    Numenius borealis
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967; 35 FR 8491, 6/2/1970.
                  
                
                
                  Curlew, slender-billed
                  
                    Numenius tenuirostris
                  
                  Wherever found
                  E
                  76 FR 50052, 8/11/2011.
                
                
                  Dove, cloven-feathered
                  
                    Drepanoptila holosericea
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Dove, Grenada gray-fronted
                  
                    Leptotila rufaxilla wellsi
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Duck, Hawaiian
                  
                    Anas wyvilliana
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Duck, Laysan
                  
                    Anas laysanensis
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  
                  Duck, pink-headed
                  
                    Rhodonessa caryophyllacea
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Duck, white-winged wood
                  
                    Cairina scutulata
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Eagle, Greenland white-tailed
                  
                    Haliaeetus albicilla groenlandicus
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Eagle, harpy
                  
                    Harpia harpyja
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Eagle, Madagascar sea
                  
                    Haliaeetus vociferoides
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  Eagle, Madagascar serpent
                  
                    Eutriorchis astur
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  Eagle, Philippine
                  
                    Pithecophaga jefferyi
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Eagle, Spanish imperial
                  
                    Aquila heliaca adalberti
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Egret, Chinese
                  
                    Egretta eulophotes
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Eider, spectacled
                  
                    Somateria fischeri
                  
                  Wherever found
                  T
                  58 FR 27474, 5/10/1993; 50 CFR 17.95(b).CH
                    
                  
                
                
                  Eider, Steller's [AK Breeding DPS]
                  
                    Polysticta stelleri
                  
                  U.S.A. (AK breeding population only)
                  T
                  62 FR 31748, 6/11/1997; 50 CFR 17.95(b).CH
                    
                  
                
                
                  Elepaio, Oahu
                  
                    Chasiempis ibidis
                  
                  Wherever found
                  E
                  65 FR 20760, 4/18/2000; 50 CFR 17.95(b).CH
                    
                  
                
                
                  Falcon, Eurasian peregrine
                  
                    Falco peregrinus peregrinus
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Falcon, northern aplomado
                  
                    Falco femoralis septentrionalis
                  
                  Wherever found, except where listed as an experimental population
                  E
                  51 FR 6686, 2/25/1986.
                
                
                  Falcon, northern aplomado
                  
                    Falco femoralis septentrionalis
                  
                  U.S.A. (AZ, NM)
                  XN
                  71 FR 42298, 7/26/2006; 50 CFR 17.84(p).10j
                    
                  
                
                
                  Finch, Laysan (honeycreeper)
                  
                    Telespyza cantans
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Finch, Nihoa (honeycreeper)
                  
                    Telespyza ultima
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Fire-eye, fringed-backed
                  
                    Pyriglena atra
                  
                  Wherever found
                  E
                  75 FR 81794, 12/28/2010.
                
                
                  Flamingo, Andean
                  
                    Phoenicoparrus andinus
                  
                  Wherever found
                  E
                  75 FR 50814, 8/17/2010.
                
                
                  Flycatcher, Euler's
                  
                    Empidonax euleri johnstonei
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Flycatcher, Seychelles paradise
                  
                    Terpsiphone corvina
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Flycatcher, southwestern willow
                  
                    Empidonax traillii extimus
                  
                  Wherever found
                  E
                  60 FR 10695, 2/27/1995; 50 CFR 17.95(b).CH
                    
                  
                
                
                  Flycatcher, Tahiti
                  
                    Pomarea nigra
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Fody, Mauritius
                  
                    Foudia rubra
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  Fody, Rodrigues
                  
                    Foudia flavicans
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  Fody, Seychelles (weaver-finch)
                  
                    Foudia sechellarum
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Francolin, Djibouti
                  
                    Francolinus ochropectus
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  Frigatebird, Andrew's
                  
                    Fregata andrewsi
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Gallinule, Hawaiian common (Alae ula)
                  
                    Gallinula chloropus (=galeata) sandvicensis
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Gnatcatcher, coastal California
                  
                    Polioptila californica californica
                  
                  Wherever found
                  T
                  58 FR 16742, 3/30/1993; 50 CFR 17.41(b); 4d
                    
                    50 CFR 17.95(b).CH
                    
                  
                
                
                  Goose, Hawaiian (Nene)
                  
                    Branta sandvicensis
                  
                  Wherever found
                  T
                  32 FR 4001, 3/11/1967; 84 FR 69918, 12/19/2019; 50 CFR 17.41(d) 4d.
                
                
                  Goshawk, Christmas Island
                  
                    Accipiter fasciatus natalis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Goshawk, Queen Charlotte [British Columbia DPS]
                  
                    Accipiter gentilis laingi
                  
                  British Columbia, Canada
                  T
                  77 FR 45870, 8/1/2012.
                
                
                  Grackle, slender-billed
                  
                    Quisicalus palustris
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Grasswren, Eyrean (flycatcher)
                  
                    Amytornis goyderi
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Grebe, Alaotra
                  
                    Tachybaptus rufoflavatus
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  Grebe, Atitlan
                  
                    Podilymbus gigas
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Grebe, Junín
                  
                    Podiceps taczanowskii
                  
                  Wherever found
                  E
                  77 FR 43434, 7/24/2012.
                
                
                  Greenshank, Nordmann's
                  
                    Tringa guttifer
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Ground-cuckoo, southeastern rufous-vented
                  
                    Neomorphus geoffroyi dulcis
                  
                  Wherever found
                  E
                  75 FR 81794, 12/28/2010.
                
                
                  Ground-dove, friendly (= tuaimeo) (American Samoa DPS)
                  
                    Gallicolumba stairi
                  
                  U.S.A. (AS)
                  E
                  81 FR 65466, 9/22/2016.
                
                
                  Guan, cauca
                  
                    Penelope perspicax
                  
                  Wherever found
                  E
                  78 FR 64637, 10/29/2013.
                
                
                  Guan, horned
                  
                    Oreophasis derbianus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Guan, white-winged
                  
                    Penelope albipennis
                  
                  Wherever found
                  E
                  55 FR 39858, 9/28/1990.
                
                
                  Guineafowl, white-breasted
                  
                    Agelastes meleagrides
                  
                  Wherever found
                  T
                  60 FR 2899, 1/12/1995.
                
                
                  Gull, Audouin's
                  
                    Larus audouinii
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Gull, relict
                  
                    Larus relictus
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Hawk, Galapagos
                  
                    Buteo galapagoensis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Hawk, Puerto Rican broad-winged
                  
                    Buteo platypterus brunnescens
                  
                  Wherever found
                  E
                  59 FR 46710, 9/9/1994.
                
                
                  Hawk, Puerto Rican sharp-shinned
                  
                    Accipiter striatus venator
                  
                  Wherever found
                  E
                  59 FR 46710, 9/9/1994.
                
                
                  Hermit, hook-billed (hummingbird)
                  
                    Ramphodon (=Glaucis) dohrnii
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  
                  Hermit, Margaretta's
                  
                    Phaethornis malaris margarettae
                  
                  Wherever found
                  E
                  75 FR 81794, 12/28/2010.
                
                
                  Honeycreeper, crested (Akohekohe)
                  
                    Palmeria dolei
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967; 50 CFR 17.95(b).CH
                    
                  
                
                
                  Honeyeater, helmeted
                  
                    Lichenostomus melanops cassidix (=Meliphaga c.)
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Hornbill, helmeted
                  
                    Buceros (=Rhinoplax) vigil
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Hummingbird, Honduran emerald
                  
                    Amazilia luciae
                  
                  Wherever found
                  E
                  80 FR 45086, 7/29/2015.
                
                
                  Ibis, giant
                  
                    Pseudibis gigantea
                  
                  Wherever found
                  E
                  73 FR 3146, 1/16/2008.
                
                
                  Ibis, Japanese crested
                  
                    Nipponia nippon
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Ibis, northern bald
                  
                    Geronticus eremita
                  
                  Wherever found
                  E
                  55 FR 39858, 9/28/1990.
                
                
                  Iiwi (honeycreeper)
                  
                    Drepanis coccinea
                  
                  Wherever found
                  T
                  82 FR 43873, 9/20/2017.
                
                
                  Kagu
                  
                    Rhynochetos jubatus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Kakapo
                  
                    Strigops habroptilus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Kestrel, Mauritius
                  
                    Falco punctatus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Kestrel, Seychelles
                  
                    Falco araea
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Kingfisher, Guam Micronesian
                  
                    Halcyon cinnamomina cinnamomina
                  
                  Wherever found
                  E
                  49 FR 33881, 8/27/1984; 69 FR 62943, 10/28/2004; 
                    50 CFR 17.95(b).CH
                    
                  
                
                
                  Kite, Cuba hook-billed
                  
                    Chondrohierax uncinatus wilsonii
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Kite, Grenada hook-billed
                  
                    Chondrohierax uncinatus mirus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Kite, snail (Everglade)
                  
                    Rostrhamus sociabilis plumbeus
                  
                  U.S.A. (FL)
                  E
                  32 FR 4001, 3/11/1967; 50 CFR 17.95(b).CH
                    
                  
                
                
                  Knot, rufa red
                  
                    Calidris canutus rufa
                  
                  Wherever found
                  T
                  79 FR 73705, 12/11/2014.
                
                
                  Kokako (wattlebird)
                  
                    Callaeas cinerea
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Lark, Raso
                  
                    Alauda razae
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  Lark, streaked horned
                  
                    Eremophila alpestris strigata
                  
                  Wherever found
                  T
                  78 FR 61451, 10/3/2013; 50 CFR 17.41(a); 4d
                    
                    50 CFR 17.95(b).CH
                    
                  
                
                
                  Macaw, blue-throated
                  
                    Ara glaucogularis
                  
                  Wherever found
                  E
                  78 FR 61208, 10/3/2013.
                
                
                  Macaw, glaucous
                  
                    Anodorhynchus glaucus
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Macaw, great green
                  
                    Ara ambiguus
                  
                  Wherever found
                  E
                  80 FR 59975, 10/2/2015.
                
                
                  Macaw, hyacinth
                  
                    Anodorhynchus hyacinthinus
                  
                  Wherever found
                  T
                  83 FR 39894, 8/13/2018; 50 CFR 17.41(c) 4d.
                
                
                  Macaw, indigo
                  
                    Anodorhynchus leari
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Macaw, little blue
                  
                    Cyanopsitta spixii
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Macaw, military
                  
                    Ara militaris
                  
                  Wherever found
                  E
                  80 FR 59975, 10/2/2015.
                
                
                  Macaw, scarlet
                  
                    Ara macao cyanoptera
                  
                  Wherever found
                  E
                  84 FR 6278, 2/26/2019.
                
                
                  Macaw, scarlet [Northern DPS]
                  
                    Ara macao macao
                  
                  Colombia (northwest of the Andes), Costa Rica (Pacific slope), Panama (mainland)
                  T
                  84 FR 6278, 2/26/2019; 50 CFR 17.41(c).4d
                  
                
                
                  Macaw, scarlet [Southern DPS]
                  
                    Ara macao macao
                  
                  Bolivia, Brazil, Colombia (southeast of the Andes), Ecuador, French Guiana, Guyana, Peru, Suriname, Venezuela
                  T(S/A)
                  84 FR 6278, 2/26/2019; 50 CFR 17.41(c).4d
                  
                
                
                  Macaw, scarlet [Subspecies crosses]
                  
                    Ara macao macao X Ara macao cyanoptera
                  
                  Costa Rica, Nicaragua (Atlantic slope border region)
                  T(S/A)
                  84 FR 6278, 2/26/2019; 50 CFR 17.41(c).4d
                  
                
                
                  Magpie-robin, Seychelles (thrush)
                  
                    Copsychus sechellarum
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Malimbe, Ibadan
                  
                    Malimbus ibadanensis
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  Malkoha, red-faced (cuckoo)
                  
                    Phaenicophaeus pyrrhocephalus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Mao (= maomao) (honeyeater)
                  
                    Gymnomyza samoensis
                  
                  Wherever found
                  E
                  81 FR 65466, 9/22/2016.
                
                
                  Megapode, Maleo
                  
                    Macrocephalon maleo
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Megapode, Micronesian (=La Perouse's)
                  
                    Megapodius laperouse
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Merganser, Brazilian
                  
                    Mergus octosetaceus
                  
                  Wherever found
                  E
                  75 FR 81794, 12/28/2010.
                
                
                  Millerbird, Nihoa (old world warbler)
                  
                    Acrocephalus familiaris kingi
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Mockingbird, Socorro
                  
                    Mimus Graysoni
                  
                  Wherever found
                  E
                  73 FR 3146, 1/16/2008.
                
                
                  Moorhen, Mariana common
                  
                    Gallinula chloropus guami
                  
                  Wherever found
                  E
                  49 FR 33881, 8/27/1984.
                
                
                  Murrelet, marbled [CA, OR, WA DPS]
                  
                    Brachyramphus marmoratus
                  
                  U.S.A. (CA, OR, WA)
                  T
                  57 FR 45337, 10/1/1992; 50 CFR 17.95(b).CH
                    
                  
                
                
                  
                  Nightjar, Puerto Rican
                  
                    Caprimulgus noctitherus
                  
                  Wherever found
                  E
                  38 FR 14678, 6/4/1973.
                
                
                  Nukupuu, Kauai
                  
                    Hemignathus hanapepe
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967; 35 FR 16047, 10/13/1970.
                  
                
                
                  Nukupuu, Maui
                  
                    Hemignathus affinis
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970.
                
                
                  Nuthatch, Algerian
                  
                    Sitta ledanti
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  `O`o, Kauai (honeyeater)
                  
                    Moho braccatus
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Ostrich, Arabian
                  
                    Struthio camelus syriacus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Ostrich, West African
                  
                    Struthio camelus spatzi
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  `O`u (honeycreeper)
                  
                    Psittirostra psittacea
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Owl, Anjouan scops
                  
                    Otus rutilus capnodes
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Owl, giant scops
                  
                    Mimizuku (=Otus) gurneyi
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Owl, Madagascar red
                  
                    Tyto soumagnei
                  
                  Wherever found
                  E
                  55 FR 39858, 9/28/1990.
                
                
                  Owl, Mexican spotted
                  
                    Strix occidentalis lucida
                  
                  Wherever found
                  T
                  58 FR 14248, 3/16/1993; 50 CFR 17.95(b).CH
                    
                  
                
                
                  Owl, northern spotted
                  
                    Strix occidentalis caurina
                  
                  Wherever found
                  T
                  55 FR 26114, 6/26/1990; 50 CFR 17.95(b).CH
                    
                  
                
                
                  Owl, Seychelles scops
                  
                    Otus magicus (=insularis) insularis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Owlet, Morden's
                  
                    Otus ireneae
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Oystercatcher, Canarian black
                  
                    Haematopus meadewaldoi
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  Palila (honeycreeper)
                  
                    Loxioides bailleui
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967; 50 CFR 17.95(b).CH
                    
                  
                
                
                  Paradise-flycatcher, caerulean
                  
                    Eutrichomyias rowleyi
                  
                  Wherever found
                  E
                  73 FR 3146, 1/16/2008.
                
                
                  Parakeet, blue-throated (=ochre-marked)
                  
                    Pyrrhura cruentata
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Parakeet, Forbes'
                  
                    Cyanoramphus auriceps forbesi
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Parakeet, golden-shouldered
                  
                    Psephotus chrysopterygius
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Parakeet, Mauritius
                  
                    Psittacula echo
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Parakeet, Norfolk Island
                  
                    Cyanoramphus cookii (=novaezelandiae c.)
                  
                  Wherever found
                  E
                  55 FR 39858, 9/28/1990.
                
                
                  Parakeet, orange-bellied
                  
                    Neophema chrysogaster
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Parakeet, paradise
                  
                    Psephotus pulcherrimus
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Parrot, Bahaman or Cuban
                  
                    Amazona leucocephala
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970; 41 FR 24062, 6/14/1976.
                  
                
                
                  Parrot, ground
                  
                    Pezoporus wallicus
                  
                  Wherever found
                  E
                  38 FR 14678, 6/4/1973.
                
                
                  Parrot, imperial
                  
                    Amazona imperialis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Parrot, night (=Australian)
                  
                    Geopsittacus occidentalis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Parrot, Puerto Rican
                  
                    Amazona vittata
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Parrot, red-browed
                  
                    Amazona rhodocorytha
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Parrot, red-capped
                  
                    Pionopsitta pileata
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Parrot, red-necked
                  
                    Amazona arausiaca
                  
                  Wherever found
                  E
                  44 FR 37124, 6/25/1979.
                
                
                  Parrot, red-spectacled
                  
                    Amazona pretrei pretrei
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Parrot, red-tailed
                  
                    Amazona brasiliensis
                  
                  Wherever found
                  E
                  55 FR 39858, 9/28/1990.
                
                
                  Parrot, Seychelles lesser vasa
                  
                    Coracopsis nigra barklyi
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  Parrot, St. Vincent
                  
                    Amazona guildingii
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Parrot, St. Lucia
                  
                    Amazona versicolor
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Parrot, thick-billed
                  
                    Rhynchopsitta pachyrhyncha
                  
                  Mexico
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Parrot, vinaceous-breasted
                  
                    Amazona vinacea
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Parrot, yellow-billed
                  
                    Amazona collaria
                  
                  Wherever found
                  T
                  78 FR 15624, 3/12/2013; 50 CFR 17.41(c).4d
                    
                  
                
                
                  Parrotbill, Maui (Kiwikiu)
                  
                    Pseudonestor xanthophrys
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967; 50 CFR 17.95(b).CH
                    
                  
                
                
                  Penguin, African
                  
                    Spheniscus demersus
                  
                  Wherever found
                  E
                  75 FR 59645, 9/28/2010.
                
                
                  Penguin, erect-crested
                  
                    Eudyptes sclateri
                  
                  Wherever found
                  T
                  75 FR 45497, 8/3/2010.
                
                
                  Penguin, Fiordland crested
                  
                    Eudyptes pachyrhynchus
                  
                  Wherever found
                  T
                  75 FR 45497, 8/3/2010.
                
                
                  Penguin, Galapagos
                  
                    Spheniscus mendiculus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Penguin, Humboldt
                  
                    Spheniscus humboldti
                  
                  Wherever found
                  T
                  75 FR 45497, 8/3/2010.
                
                
                  Penguin, southern rockhopper [New Zealand-Australia DPS]
                  
                    Eudyptes chrysocome
                  
                  New Zealand-Australia DPS, associated with the Campbell Plateau and Macquarie Island
                  T
                  76 FR 9681, 2/22/2011.
                
                
                  Penguin, white-flippered
                  
                    Eudyptula minor albosignata
                  
                  Wherever found
                  T
                  75 FR 45497, 8/3/2010.
                
                
                  Penguin, yellow-eyed
                  
                    Megadyptes antipodes
                  
                  Wherever found
                  T
                  75 FR 45497, 8/3/2010.
                
                
                  Petrel, Chatham
                  
                    Pterodroma axillaris
                  
                  Wherever found
                  E
                  74 FR 46914, 9/14/2009.
                
                
                  Petrel, Fiji
                  
                    Pseudobulweria macgillivrayi
                  
                  Wherever found
                  E
                  74 FR 46914, 9/14/2009.
                
                
                  Petrel, Galapagos
                  
                    Pterodroma phaeopygia
                  
                  Wherever found
                  T
                  75 FR 235, 1/5/2010.
                
                
                  Petrel, Hawaiian
                  
                    Pterodroma sandwichensis
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  
                  Petrel, Madeira
                  
                    Pterodroma madeira
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  Petrel, magenta
                  
                    Pterodroma magentae
                  
                  Wherever found
                  E
                  74 FR 46914, 9/14/2009.
                
                
                  Petrel, Mascarene black
                  
                    Pterodroma aterrima
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  Pheasant, bar-tailed
                  
                    Syrmaticus humaie
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Pheasant, Blyth's tragopan
                  
                    Tragopan blythii
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Pheasant, brown eared
                  
                    Crossoptilon mantchuricum
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Pheasant, Cabot's tragopan
                  
                    Tragopan caboti
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Pheasant, cheer
                  
                    Catreus wallichii
                  
                  Wherever found
                  E
                  55 FR 39858, 9/28/1990.
                
                
                  Pheasant, Chinese monal
                  
                    Lophophorus lhuysii
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Pheasant, Edward's
                  
                    Lophura edwardsi
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Pheasant, Elliot's
                  
                    Syrmaticus ellioti
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Pheasant, imperial
                  
                    Lophura imperialis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Pheasant, Mikado
                  
                    Syrmaticus mikado
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Pheasant, Palawan peacock
                  
                    Polyplectron emphanum
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Pheasant, Sclater's monal
                  
                    Lophophorus sclateri
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Pheasant, Swinhoe's
                  
                    Lophura swinhoii
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Pheasant, western tragopan
                  
                    Tragopan melanocephalus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Pheasant, white eared
                  
                    Crossoptilon crossoptilon
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970.
                
                
                  Pigeon, Azores wood
                  
                    Columba palumbus azorica
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Pigeon, Chatham Island
                  
                    Hemiphaga novaeseelandiae chathamensis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Pigeon, Marquesan imperial
                  
                    Ducula galeata
                  
                  Wherever found
                  E
                  76 FR 50052, 8/11/2011.
                
                
                  Pigeon, Mindoro imperial (=zone-tailed)
                  
                    Ducula mindorensis
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Pigeon, pink
                  
                    Columba mayeri
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  Pigeon, Puerto Rican plain
                  
                    Columba inornata wetmorei
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970.
                
                
                  Pigeon, white-tailed laurel
                  
                    Columba junoniae
                  
                  Wherever found
                  T
                  60 FR 2899, 1/12/1995.
                
                
                  Piping-guan, black-fronted
                  
                    Pipile jacutinga
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Pitta, Gurney's
                  
                    Pitta gurneyi
                  
                  Wherever found
                  E
                  73 FR 3146, 1/16/2008.
                
                
                  Pitta, Koch's
                  
                    Pitta kochi
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Plantcutter, Peruvian
                  
                    Phytotoma raimondii
                  
                  Wherever found
                  E
                  77 FR 43434, 7/24/2012.
                
                
                  Plover, New Zealand shore
                  
                    Thinornis novaeseelandiae
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Plover, piping [Great Lakes watershed DPS]
                  
                    Charadrius melodus
                  
                  Great Lakes, watershed in States of IL, IN, MI, MN, NY, OH, PA, and WI and Canada (Ont.)
                  E
                  50 FR 50726, 12/11/1985; 50 CFR 17.95(b).CH
                    
                  
                
                
                  Plover, piping [Atlantic Coast and Northern Great Plains populations]
                  
                    Charadrius melodus
                  
                  Wherever found, except those areas where listed as endangered
                  T
                  50 FR 50726, 12/11/1985; 50 CFR 17.95(b).CH
                    
                  
                
                
                  Plover, western snowy [Pacific Coast population DPS]
                  
                    Charadrius alexandrinus nivosus
                  
                  Pacific Coast population DPS—U.S.A. (CA, OR, WA), Mexico (within 50 miles of Pacific coast)
                  T
                  58 FR 12864, 3/5/1993; 50 CFR 17.95(b).CH
                    
                  
                
                
                  Pochard, Madagascar
                  
                    Aythya innotata
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  Po`ouli (honeycreeper)
                  
                    Melamprosops phaeosoma
                  
                  Wherever found
                  E
                  40 FR 44149, 9/25/1975.
                
                
                  Prairie-chicken, Attwater's greater
                  
                    Tympanuchus cupido attwateri
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Puffleg, black-breasted
                  
                    Eriocnemis nigrivestis
                  
                  Wherever found
                  E
                  75 FR 43844, 7/27/2010.
                
                
                  Quail, Merriam's Montezuma
                  
                    Cyrtonyx montezumae merriami
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Quetzel, resplendent
                  
                    Pharomachrus mocinno
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Rail, Aukland Island
                  
                    Rallus pectoralis muelleri
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Rail, California clapper
                  
                    Rallus longirostris obsoletus
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970.
                
                
                  Rail, Guam
                  
                    Rallus owstoni
                  
                  Wherever found, except where listed as an experimental population
                  E
                  49 FR 14354, 4/11/1984; 49 FR 33881, 8/27/1984; 
                    54 FR 43966, 10/30/1989.
                  
                
                
                  Rail, Guam
                  
                    Rallus owstoni
                  
                  Rota
                  XN
                  54 FR 43966, 10/30/1989; 50 CFR 17.84(f).10j
                    
                  
                
                
                  Rail, Junín
                  
                    Laterallus tuerosi
                  
                  Wherever found
                  E
                  77 FR 43434, 7/24/2012.
                
                
                  Rail, light-footed clapper
                  
                    Rallus longirostris levipes
                  
                  U.S.A. only
                  E
                  34 FR 5034, 3/8/1969; 35 FR 16047, 10/13/1970.
                  
                
                
                  Rail, Lord Howe wood
                  
                    Gallirallus (=Tricholimnas) sylvestris
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  
                  Rail, Yuma clapper
                  
                    Rallus longirostris yumanensis
                  
                  U.S.A. only
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Rhea, lesser (incl. Darwin's)
                  
                    Rhea (=Pterocnemia) pennata
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Robin, Chatham Island
                  
                    Petroica traversi
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Robin, dappled mountain
                  
                    Arcanator orostruthus
                  
                  Wherever found
                  T
                  60 FR 2899, 1/12/1995.
                
                
                  Robin, scarlet-breasted (flycatcher)
                  
                    Petroica multicolor multicolor
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Rockfowl, grey-necked
                  
                    Picathartes oreas
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Rockfowl, white-necked
                  
                    Picathartes gymnocephalus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Roller, long-tailed ground
                  
                    Uratelornis chimaera
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Sage-grouse, Gunnison
                  
                    Centrocercus minimus
                  
                  Wherever found
                  T
                  79 FR 69191, 11/20/2014; 50 CFR 17.95(b).CH
                    
                  
                
                
                  Scrub-bird, noisy
                  
                    Atrichornis clamosus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Scrub-jay, Florida
                  
                    Aphelocoma coerulescens
                  
                  Wherever found
                  T
                  52 FR 20715, 6/3/1987.
                
                
                  Shama, Cebu black (thrush)
                  
                    Copsychus niger cebuensis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Shearwater, Heinroth's
                  
                    Puffinus heinrothi
                  
                  Wherever found
                  T
                  75 FR 235, 1/5/2010.
                
                
                  Shearwater, Newell's Townsend's
                  
                    Puffinus auricularis newelli
                  
                  Wherever found
                  T
                  40 FR 44149, 9/25/1975.
                
                
                  Shrike, San Clemente loggerhead
                  
                    Lanius ludovicianus mearnsi
                  
                  Wherever found
                  E
                  42 FR 40682, 8/11/1977.
                
                
                  Siskin, red
                  
                    Carduelis cucullata
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Sparrow, Cape Sable seaside
                  
                    Ammodramus maritimus mirabilis
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967; 50 CFR 17.95(b).CH
                    
                  
                
                
                  Sparrow, Florida grasshopper
                  
                    Ammodramus savannarum floridanus
                  
                  Wherever found
                  E
                  51 FR 27492, 7/31/1986.
                
                
                  Sparrow, San Clemente sage
                  
                    Amphispiza belli clementeae
                  
                  Wherever found
                  T
                  42 FR 40682, 8/11/1977.
                
                
                  Sparrowhawk, Anjouan Island
                  
                    Accipiter francesii pusillus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Starling, Ponape mountain
                  
                    Aplonis pelzelni
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Starling, Rothschild's (myna)
                  
                    Leucopsar rothschildi
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Stilt, black
                  
                    Himantopus novaezelandiae
                  
                  Wherever found
                  E
                  73 FR 3146, 1/16/2008.
                
                
                  Stilt, Hawaiian
                  
                    Himantopus mexicanus (=himantopus) knudseni
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970.
                
                
                  Stork, oriental white
                  
                    Ciconia boyciana (=ciconia b.)
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Stork, wood [Southeast U.S. DPS]
                  
                    Mycteria americana
                  
                  U.S.A. (AL, FL, GA, MS, NC, SC)
                  T
                  49 FR 7332, 2/28/1984; 79 FR 37077, 6/30/2014.
                  
                
                
                  Storm-petrel, band-rumped (Hawaii DPS)
                  
                    Oceanodroma castro
                  
                  U.S.A. (HI)
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  Sunbird, Marungu
                  
                    Nectarinia prigoginei
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  Swiftlet, Mariana gray
                  
                    Aerodramus vanikorensis bartschi
                  
                  Wherever found
                  E
                  49 FR 33881, 8/27/1984.
                
                
                  Tanager, cherry-throated
                  
                    Nemosia rourei
                  
                  Wherever found
                  E
                  75 FR 81794, 12/28/2010.
                
                
                  Teal, Campbell Island flightless
                  
                    Anas aucklandica nesiotis
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Tern, California least
                  
                    Sterna antillarum browni
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970; 35 FR 8491, 6/2/1970.
                  
                
                
                  Tern, least [Interior DPS]
                  
                    Sterna antillarum
                  
                  U.S.A. (AR, CO, IA, IL, IN, KS, KY, LA—Miss. R. and tribs. N of Baton Rouge, MS—Miss. R., MO, MT, ND, NE, NM, OK, SD, TN, TX—except within 50 miles of coast)
                  E
                  50 FR 21784, 5/28/1985.
                
                
                  Tern, roseate [Northeast U.S. nesting population DPS]
                  
                    Sterna dougallii dougallii
                  
                  U.S.A. (Atlantic Coast south to NC), Canada (Newf., N.S, Que.), Bermuda
                  E
                  52 FR 42064, 11/2/1987.
                
                
                  Tern, roseate [Western Hemisphere DPS]
                  
                    Sterna dougallii dougallii
                  
                  Western Hemisphere and adjacent oceans, incl. U.S.A. (FL, PR, VI), where not listed as endangered
                  T
                  52 FR 42064, 11/2/1987.
                
                
                  Thicketbird, long-legged
                  
                    Trichocichla rufa
                  
                  Wherever found
                  E
                  73 FR 3146, 1/16/2008.
                
                
                  Thrasher, white-breasted
                  
                    Ramphocinclus brachyurus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Thrush, large Kauai
                  
                    Myadestes myadestinus
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970.
                
                
                  Thrush, Molokai
                  
                    Myadestes lanaiensis rutha
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970.
                
                
                  
                  Thrush, New Zealand (wattlebird)
                  
                    Turnagra capensis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Thrush, small Kauai
                  
                    Myadestes palmeri
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Thrush, St. Lucia forest
                  
                    Cichlherminia lherminieri sanctaeluciae
                  
                  Wherever found
                  E
                  75 FR 50814, 8/17/2010.
                
                
                  Thrush, Taita
                  
                    Turdus olivaceous helleri
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  Tinamou, solitary
                  
                    Tinamus solitarius
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Tit-spinetail, white-browed
                  
                    Leptasthenura xenothorax
                  
                  Wherever found
                  E
                  77 FR 43434, 7/24/2012.
                
                
                  Tit-tyrant, ash-breasted
                  
                    Anairetes alpinus
                  
                  Wherever found
                  E
                  77 FR 43434, 7/24/2012.
                
                
                  Tody-tyrant, Kaempfer's
                  
                    Hemitriccus kaempferi
                  
                  Wherever found
                  E
                  75 FR 81794, 12/28/2010.
                
                
                  Towhee, Inyo California
                  
                    Pipilo crissalis eremophilus
                  
                  Wherever found
                  T
                  52 FR 28780, 8/3/1987; 50 CFR 17.95(b).CH
                    
                  
                
                
                  Tree-finch, medium
                  
                    Camarhynchus pauper
                  
                  Wherever found
                  E
                  75 FR 43853, 7/27/2010.
                
                
                  Trembler, Martinique (thrasher)
                  
                    Cinclocerthia ruficauda gutturalis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Turaco, Bannerman's
                  
                    Tauraco bannermani
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  Turtle-dove, Seychelles
                  
                    Streptopelia picturata rostrata
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  Vanga, Pollen's
                  
                    Xenopirostris polleni
                  
                  Wherever found
                  T
                  60 FR 2899, 1/12/1995.
                
                
                  Vanga, Van Dam's
                  
                    Xenopirostris damii
                  
                  Wherever found
                  T
                  60 FR 2899, 1/12/1995.
                
                
                  Vireo, least Bell's
                  
                    Vireo bellii pusillus
                  
                  Wherever found
                  E
                  51 FR 16474, 5/2/1986; 50 CFR 17.95(b).CH
                    
                  
                
                
                  Wanderer, plain (collared-hemipode)
                  
                    Pedionomous torquatus
                  
                  Wherever found
                  E
                  38 FR 14678, 6/4/1973.
                
                
                  Warbler, Aldabra (old world warbler)
                  
                    Nesillas aldabranus
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  Warbler (wood), Bachman's
                  
                    Vermivora bachmanii
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967; 35 FR 8491, 6/2/1970.
                  
                
                
                  Warbler (wood), Barbados yellow
                  
                    Dendroica petechia petechia
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Warbler, elfin-woods
                  
                    Setophaga angelae
                  
                  Wherever found
                  T
                  81 FR 40534, 6/22/2016; 50 CFR 17.41(e); 4d, 50 CFR 17.95(b).CH
                  
                
                
                  Warbler (wood), golden-cheeked
                  
                    Dendroica chrysoparia
                  
                  Wherever found
                  E
                  55 FR 18844, 5/4/1990; 55 FR 53153, 12/27/1990.
                  
                
                
                  Warbler, Eiao Marquesas reed-
                  
                    Acrocephalus percernis aquilonis
                  
                  Wherever found
                  E
                  76 FR 50052, 8/11/2011.
                
                
                  Warbler, nightingale reed, (old world warbler)
                  
                    Acrocephalus luscinia
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970; 35 FR 18319, 12/2/1970.
                  
                
                
                  Warbler, Rodrigues (old world warbler)
                  
                    Bebrornis rodericanus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Warbler (wood), Semper's
                  
                    Leucopeza semperi
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Warbler, Seychelles (old world warbler)
                  
                    Bebrornis sechellensis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Wattle-eye, banded
                  
                    Platysteira laticincta
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  Weaver, Clarke's
                  
                    Ploceus golandi
                  
                  Wherever found
                  E
                  60 FR 2899, 1/12/1995.
                
                
                  Whipbird, western
                  
                    Psophodes nigrogularis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  White-eye, bridled
                  
                    Zosterops conspicillatus conspicillatus
                  
                  Wherever found
                  E
                  49 FR 33881, 8/27/1984.
                
                
                  White-eye, Norfolk Island
                  
                    Zosterops albogularis
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  White-eye, Ponape greater
                  
                    Rukia longirostra
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  White-eye, Rota bridled
                  
                    Zosterops rotensis
                  
                  Wherever found
                  E
                  69 FR 3022, 1/22/2004; 50 CFR 17.95(b).CH
                    
                  
                
                
                  White-eye, Seychelles
                  
                    Zosterops modesta
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Woodpecker, imperial
                  
                    Campephilus imperialis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Woodpecker, ivory-billed
                  
                    Campephilus principalis
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967; 35 FR 8491, 6/2/1970.
                  
                
                
                  Woodpecker, red-cockaded
                  
                    Picoides borealis
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970.
                
                
                  Woodpecker, Tristam's
                  
                    Dryocopus javensis richardsi
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Wood-quail, gorgeted
                  
                    Odontophorus strophium
                  
                  Wherever found
                  E
                  78 FR 64637, 10/29/2013.
                
                
                  Woodstar, Chilean
                  
                    Eulidia yarrellii
                  
                  Wherever found
                  E
                  75 FR 50814, 8/17/2010.
                
                
                  Woodstar, Esmeraldas
                  
                    Chaetocercus berlepschi
                  
                  Wherever found
                  E
                  78 FR 64637, 10/29/2013.
                
                
                  Wren, Guadeloupe house
                  
                    Troglodytes aedon guadeloupensis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Wren, St. Lucia house
                  
                    Troglodytes aedon mesoleucus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  
                  
                    Reptiles
                  
                
                
                  Alligator, American
                  
                    Alligator mississippiensis
                  
                  Wherever found
                  T(S/A)
                  32 FR 4001, 3/11/1967; 40 FR 44412, 9/26/1975; 
                    42 FR 2071, 1/10/1977; 
                    44 FR 37130, 6/25/1979; 
                    44 FR 59080, 10/12/1979; 
                    46 FR 40664, 8/10/1981; 
                    48 FR 46332, 10/12/1983; 
                    50 FR 25672, 6/20/1985; 
                    52 FR 21059, 6/4/1987; 
                    50 CFR 17.42(a).4d
                    
                  
                
                
                  Alligator, Chinese
                  
                    Alligator sinensis
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Anole, Culebra Island giant
                  
                    Anolis roosevelti
                  
                  Wherever found
                  E
                  42 FR 37371, 7/21/1977; 50 CFR 17.95(c).CH
                    
                  
                
                
                  Boa, Jamaican
                  
                    Epicrates subflavus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Boa, Mona
                  
                    Epicrates monensis monensis
                  
                  Wherever found
                  T
                  43 FR 4618, 2/3/1978; 50 CFR 17.95(c).CH
                    
                  
                
                
                  Boa, Puerto Rican
                  
                    Epicrates inornatus
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970.
                
                
                  Boa, Round Island (unnamed)
                  
                    Bolyeria multocarinata
                  
                  Wherever found
                  E
                  45 FR 18009, 3/20/1980.
                
                
                  Boa, Round Island (unnamed)
                  
                    Casarea dussumieri
                  
                  Wherever found
                  E
                  45 FR 18009, 3/20/1980.
                
                
                  Boa, Virgin Islands tree
                  
                    Epicrates monensis granti
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970; 44 FR 70677, 12/7/1979.
                  
                
                
                  Caiman, Apaporis River
                  
                    Caiman crocodilus apaporiensis
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Caiman, black
                  
                    Melanosuchus niger
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Caiman, broad-snouted [Bolivia, Brazil, Paraguay, Uruguay DPS]
                  
                    Caiman latirostris
                  
                  Bolivia, Brazil, Paraguay, Uruguay
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Caiman, broad-snouted [Argentina DPS]
                  
                    Caiman latirostris
                  
                  Argentina
                  T
                  78 FR 38162, 6/25/2013; 50 CFR 17.42(c).4d
                    
                  
                
                
                  Caiman, brown
                  
                    Caiman crocodilus fuscus (includes Caiman crocodilus chiapasius )
                  Wherever found
                  T(S/A)
                  65 FR 25867, 5/4/2000; 50 CFR 17.42(c).4d
                    
                  
                
                
                  Caiman, common
                  
                    Caiman crocodilus crocodilus
                  
                  Wherever found
                  T(S/A)
                  65 FR 25867, 5/4/2000; 50 CFR 17.42(c).4d
                    
                  
                
                
                  Caiman, yacare
                  
                    Caiman yacare
                  
                  Wherever found
                  T
                  35 FR 8491, 6/2/1970; 65 FR 25867, 5/4/2000; 
                    50 CFR 17.42(c).4d
                    
                  
                
                
                  Chuckwalla, San Esteban Island
                  
                    Sauromalus varius
                  
                  Wherever found
                  E
                  45 FR 18009, 3/20/1980.
                
                
                  Crocodile, African dwarf
                  
                    Osteolaemus tetraspis tetraspis
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Crocodile, African slender-snouted
                  
                    Crocodylus cataphractus
                  
                  Wherever found
                  E
                  37 FR 6476, 3/30/1972.
                
                
                  Crocodile, American [Non-U.S. populations]
                  
                    Crocodylus acutus
                  
                  Wherever found, except in U.S.A. (FL)
                  E
                  40 FR 44149, 9/25/1975; 44 FR 75074, 12/18/1979; 
                    72 FR 13027, 3/20/2007.
                  
                
                
                  Crocodile, American [FL DPS]
                  
                    Crocodylus acutus
                  
                  U.S.A. (FL)
                  T
                  40 FR 44149, 9/25/1975; 72 FR 13027, 3/20/2007; 
                    50 CFR 17.95(c).CH
                    
                  
                
                
                  Crocodile, Ceylon mugger
                  
                    Crocodylus palustris kimbula
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Crocodile, Congo dwarf
                  
                    Osteolaemus tetraspis osborni
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Crocodile, Cuban
                  
                    Crocodylus rhombifer
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Crocodile, mugger
                  
                    Crocodylus palustris palustris
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Crocodile, Nile
                  
                    Crocodylus niloticus
                  
                  Wherever found
                  T
                  35 FR 8491, 6/2/1970; 52 FR 23148, 6/17/1987; 
                    53 FR 38451, 9/30/1988; 
                    58 FR 49870, 9/23/1993; 
                    61 FR 32356, 6/24/1996; 
                    50 CFR 17.42(c).4d
                    
                  
                
                
                  Crocodile, Orinoco
                  
                    Crocodylus intermedius
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Crocodile, Philippine
                  
                    Crocodylus novaeguineae mindorensis
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Crocodile, saltwater [All populations except Papua New Guinea and Australia]
                  
                    Crocodylus porosus
                  
                  Wherever found, except Papua New Guinea and Australia
                  E
                  44 FR 75074, 12/18/1979; 61 FR 32356, 6/24/1996.
                  
                
                
                  Crocodile, saltwater [Australia DPS]
                  
                    Crocodylus porosus
                  
                  Australia
                  T
                  44 FR 75074, 12/18/1979; 61 FR 32356, 6/24/1996; 
                    50 CFR 17.42(c).4d
                    
                  
                
                
                  Crocodile, Siamese
                  
                    Crocodylus siamensis
                  
                  Wherever found
                  E
                  41 FR 24062, 6/4/1976.
                
                
                  
                  Gartersnake, narrow-headed
                  
                    Thamnophis rufipunctatus
                  
                  Wherever found
                  T
                  79 FR 38677, 7/8/2014.
                
                
                  Gartersnake, northern Mexican
                  
                    Thamnophis eques megalops
                  
                  Wherever found
                  T
                  79 FR 38677, 7/8/2014; 50 CFR 17.42(g).4d
                    
                  
                
                
                  Gavial
                  
                    Gavialis gangeticus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Gecko, day
                  
                    Phelsuma edwardnewtoni
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Gecko, Round Island day
                  
                    Phelsuma guentheri
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Gecko, Serpent Island
                  
                    Cyrtodactylus serpensinsula
                  
                  Wherever found
                  T
                  48 FR 28460, 6/22/1983.
                
                
                  Iguana, Acklins ground
                  
                    Cyclura rileyi nuchalis
                  
                  Wherever found
                  T
                  48 FR 28460, 6/22/1983.
                
                
                  Iguana, Allen's Cay
                  
                    Cyclura cychlura inornata
                  
                  Wherever found
                  T
                  48 FR 28460, 6/22/1983.
                
                
                  Iguana, Andros Island ground
                  
                    Cyclura cychlura cychlura
                  
                  Wherever found
                  T
                  48 FR 28460, 6/22/1983.
                
                
                  Iguana, Anegada ground
                  
                    Cyclura pinguis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Iguana, Barrington land
                  
                    Conolophus pallidus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Iguana, Cayman Brac ground
                  
                    Cyclura nubila caymanensis
                  
                  Wherever found
                  T
                  48 FR 28460, 6/22/1983.
                
                
                  Iguana, Cuban ground
                  
                    Cyclura nubila nubila
                  
                  Wherever found (exluding population introduced in Puerto Rico)
                  T
                  48 FR 28460, 6/22/1983.
                
                
                  Iguana, Exuma Island
                  
                    Cyclura cychlura figginsi
                  
                  Wherever found
                  T
                  48 FR 28460, 6/22/1983.
                
                
                  Iguana, Fiji banded
                  
                    Brachylophus fasciatus
                  
                  Wherever found
                  E
                  45 FR 18009, 3/20/1980.
                
                
                  Iguana, Fiji crested
                  
                    Brachylophus vitiensis
                  
                  Wherever found
                  E
                  45 FR 18009, 3/20/1980.
                
                
                  Iguana, Grand Cayman blue
                  
                    Cyclura lewisi
                  
                  Wherever found
                  E
                  48 FR 28460, 6/22/1983.
                
                
                  Iguana, Jamaican
                  
                    Cyclura collei
                  
                  Wherever found
                  E
                  48 FR 28460, 6/22/1983.
                
                
                  Iguana, Mayaguana
                  
                    Cyclura carinata bartschi
                  
                  Wherever found
                  T
                  48 FR 28460, 6/22/1983.
                
                
                  Iguana, Mona ground
                  
                    Cyclura stejnegeri
                  
                  Wherever found
                  T
                  43 FR 4618, 2/3/1978; 50 CFR 17.95(c).CH
                    
                  
                
                
                  Iguana, Turks and Caicos
                  
                    Cyclura carinata carinata
                  
                  Wherever found
                  T
                  48 FR 28460, 6/22/1983.
                
                
                  Iguana, Watling Island ground
                  
                    Cyclura rileyi rileyi
                  
                  Wherever found
                  E
                  48 FR 28460, 6/22/1983.
                
                
                  Iguana, White Cay ground
                  
                    Cyclura rileyi cristata
                  
                  Wherever found
                  T
                  48 FR 28460, 6/22/1983.
                
                
                  Lizard, blunt-nosed leopard
                  
                    Gambelia silus
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Lizard, Coachella Valley fringe-toed
                  
                    Uma inornata
                  
                  Wherever found
                  T
                  45 FR 63812, 9/25/1980; 50 CFR 17.95(c).CH
                    
                  
                
                
                  Lizard, Hierro giant
                  
                    Gallotia simonyi simonyi
                  
                  Wherever found
                  E
                  49 FR 7394, 2/29/1984.
                
                
                  Lizard, Ibiza wall
                  
                    Podarcis pityusensis
                  
                  Wherever found
                  T
                  49 FR 7394, 2/29/1984.
                
                
                  Lizard, Maria Island ground
                  
                    Cnemidophorus vanzoi
                  
                  Wherever found
                  E
                  56 FR 49469, 9/30/1991.
                
                
                  Lizard, St. Croix ground
                  
                    Ameiva polops
                  
                  Wherever found
                  E
                  42 FR 28543, 6/3/1977; 50 CFR 17.95(c).CH
                    
                  
                
                
                  Monitor, desert
                  
                    Varanus griseus
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Monitor, Indian (=Bengal)
                  
                    Varanus bengalensis
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Monitor, Komodo Island
                  
                    Varanus komodoensis
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Monitor, yellow
                  
                    Varanus flavescens
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Pinesnake, black
                  
                    Pituophis melanoleucus lodingi
                  
                  Wherever found
                  T
                  80 FR 60468, 10/6/2015; 50 CFR 17.42(h) 4d; 50 CFR 17.95(c).CH
                  
                
                
                  Pinesnake, Louisiana
                  
                    Pituophis ruthveni
                  
                  Wherever found
                  T
                  83 FR 14958, April 6, 2018; 50 CFR 17.42(i).4d
                  
                
                
                  Python, Indian
                  
                    Python molurus molurus
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Rattlesnake, Aruba Island
                  
                    Crotalus unicolor
                  
                  Wherever found
                  T
                  48 FR 28460, 6/22/1983.
                
                
                  Rattlesnake, eastern massasauga
                  
                    Sistrurus catenatus
                  
                  Wherever found
                  T
                  81 FR 67193, 9/30/2016.
                
                
                  Rattlesnake, New Mexican ridge-nosed
                  
                    Crotalus willardi obscurus
                  
                  Wherever found
                  T
                  43 FR 34476, 8/4/1978; 50 CFR 17.95(c).CH
                    
                  
                
                
                  Sea snake, dusky
                  
                    Aipysurus fuscus
                  
                  Wherever found
                  E
                  80 FR 60560, 10/7/2015; N 81 FR 76311, 11/2/2016.
                
                
                  Sea turtle, green [Central North Pacific DPS]
                  
                    Chelonia mydas
                  
                  Green sea turtles originating from the Central North Pacific Ocean, bounded by the following coordinates: 41° N., 169° E. in the northwest; 41° N., 143° W. in the northeast; 9° N., 125° W. in the southeast; and 9° N., 175° W. in the southwest Pacific coast of Mexico
                  T
                  81 FR 20057, 4/6/2016; J
                    50 CFR 223.205; 
                    50 CFR 223.206; 
                    50 CFR 223.207.
                  
                
                
                  
                  Sea turtle, green [Central South Pacific DPS]
                  
                    Chelonia mydas
                  
                  Green sea turtles originating from the Central South Pacific Ocean, bounded by the following coordinates: 9° N., 175° W. in the northwest; 9° N., 125° W. in the northeast; 40° S., 96° W. in the southeast; 40° S., 176° E. in the southwest; and 13° S., 171° E. in the west
                  E
                  81 FR 20057, 4/6/2016; J
                    50 CFR 224.104.
                  
                
                
                  Sea turtle, green [Central West Pacific DPS]
                  
                    Chelonia mydas
                  
                  Green sea turtles originating from the Central West Pacific Ocean, bounded by the following coordinates: 41° N., 146° E. in the northwest; 41° N., 169° E. in the northeast; 9° N., 175° W. in the east; 13° S., 171° E. in the southeast; along the northern coast of the island of New Guinea; and 4.5° N., 129° E. in the west
                  E
                  81 FR 20057, 4/6/2016; J
                    50 CFR 224.104.
                  
                
                
                  Sea turtle, green [East Indian—West Pacific DPS]
                  
                    Chelonia mydas
                  
                  Green sea turtles originating from the Eastern Indian and Western Pacific Oceans, bounded by the following lines and coordinates: 41° N. Lat. in the north, 41° N., 146° E. in the northeast; 4.5° N., 129° E. in the southeast; along the southern coast of the island of New Guinea; along the western coast of Australia (west of 142° E. Long.); 40° S. Lat. in the south; and 84° E. Long. in the east
                  T
                  81 FR 20057, 4/6/2016; J
                    50 CFR 17.42(b); 4d
                    
                    50 CFR 223.205; 
                    50 CFR 223.206; 
                    50 CFR 223.207.
                  
                
                
                  
                  Sea turtle, green [East Pacific DPS]
                  
                    Chelonia mydas
                  
                  Green sea turtles originating from the East Pacific Ocean, bounded by the following lines and coordinates: 41° N., 143° W. in the northwest; 41° N. Lat. in the north; along the western coasts of the Americas; 40° S. Lat. in the south; and 40° S., 96° W. in the southwest
                  T
                  81 FR 20057, 4/6/2016; J
                    50 CFR 17.42(b); 4d
                    
                    50 CFR 223.205; 
                    50 CFR 223.206; 
                    50 CFR 223.207.
                  
                
                
                  Sea turtle, green [Mediterranean DPS]
                  
                    Chelonia mydas
                  
                  Green sea turtles originating from the Mediterranean Sea, bounded by 5.5° W. Long. in the west
                  E
                  81 FR 20057, 4/6/2016; J
                    50 CFR 224.104.
                  
                
                
                  Sea turtle, green [North Atlantic DPS]
                  
                    Chelonia mydas
                  
                  Green sea turtles originating from the North Atlantic Ocean, bounded by the following lines and coordinates: 48° N. Lat. in the north, along the western coasts of Europe and Africa (west of 5.5° W. Long.); north of 19° N. Lat. in the east; bounded by 19° N., 65.1° W. to 14° N., 65.1° W. then 14° N., 77° W. in the south and west; and along the eastern coasts of the Americas (north of 7.5° N., 77° W.)
                  T
                  81 FR 20057, 4/6/2016; J
                    50 CFR 17.42(b); 4d
                    
                    50 CFR 223.205; 
                    50 CFR 223.206; 
                    50 CFR 223.207.
                  
                
                
                  Sea turtle, green [North Indian DPS]
                  
                    Chelonia mydas
                  
                  Green sea turtles originating from the North Indian Ocean, bounded by: Africa and Asia in the west and north; 84° E. Long. in the east; and the equator in the south
                  T
                  81 FR 20057, 4/6/2016; J
                    50 CFR 17.42(b); 4d
                    
                    50 CFR 223.205; 
                    50 CFR 223.206; 
                    50 CFR 223.207.
                  
                
                
                  
                  Sea turtle, green [South Atlantic DPS]
                  
                    Chelonia mydas
                  
                  Green sea turtles originating from the South Atlantic Ocean, bounded by the following lines and coordinates: along the northern and eastern coasts of South America (east of 7.5° N., 77° W.); 14° N., 77° W. to 14° N., 65.1° W. to 19° N., 65.1° W. in the north and west; 19° N. Lat. in the northeast; 40° S., 19° E. in the southeast; and 40° S. Lat. in the south
                  T
                  81 FR 20057, 4/6/2016; J
                    50 CFR 17.42(b); 4d
                    
                    50 CFR 223.205; 
                    50 CFR 223.206; 
                    50 CFR 223.207.
                  
                
                
                  Sea turtle, green [Southwest Indian DPS]
                  
                    Chelonia mydas
                  
                  Green sea turtles originating from the Southwest Indian Ocean, bounded by the following lines: the equator to the north; 84° E. Long. to the east; 40° S. Lat. to the south; and 19° E. Long (and along the eastern coast of Africa) in the west
                  T
                  81 FR 20057, 4/6/2016; J
                    50 CFR 17.42(b); 4d
                    
                    50 CFR 223.205; 
                    50 CFR 223.206; 
                    50 CFR 223.207.
                  
                
                
                  Sea turtle, green [Southwest Pacific DPS]
                  
                    Chelonia mydas
                  
                  Green sea turtles originating from the Southwest Pacific Ocean, bounded by the following lines and coordinates: along the southern coast of the island of New Guinea and the Torres Strait (east of 142° E Long.); 13° S., 171° E. in the northeast; 40° S., 176° E. in the southeast; and 40° S., 142° E. in the southwest
                  T
                  81 FR 20057, 4/6/2016; J
                    50 CFR 17.42(b); 4d
                    
                    50 CFR 223.205; 
                    50 CFR 223.206; 
                    50 CFR 223.207.
                  
                
                
                  Sea turtle, hawksbill
                  
                    Eretmochelys imbricata
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970; J
                    50 CFR 224.104; 4d
                    
                    50 CFR 17.95(c); CH
                    
                    50 CFR 226.209.CH
                    
                  
                
                
                  Sea turtle, Kemp's ridley
                  
                    Lepidochelys kempii
                  
                  Wherever found
                  E
                  35 FR 18319, 12/2/1970; J
                    50 CFR 224.104.4d
                    
                  
                
                
                  Sea turtle, leatherback
                  
                    Dermochelys coriacea
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970; J
                    50 CFR 224.104; 4d
                    
                    50 CFR 17.95(c); CH
                    
                    50 CFR 226.207.CH
                    
                  
                
                
                  
                  Sea turtle, loggerhead [Mediterranean Sea DPS]
                  
                    Caretta caretta
                  
                  Mediterranean Sea DPS—Loggerhead sea turtles originating from the Mediterranean Sea east of 5°36′ W. Long
                  E
                  76 FR 58868, 9/22/2011; J
                    50 CFR 224.104.4d
                    
                  
                
                
                  Sea turtle, loggerhead [North Indian Ocean DPS]
                  
                    Caretta caretta
                  
                  North Indian Ocean DPS—Loggerhead sea turtles originating from the North Indian Ocean north of the equator and south of 30° N. Lat
                  E
                  76 FR 58868, 9/22/2011; J
                    50 CFR 224.104.4d
                    
                  
                
                
                  Sea turtle, loggerhead [North Pacific Ocean DPS]
                  
                    Caretta caretta
                  
                  North Pacific Ocean DPS—Loggerhead sea turtles originating from the North Pacific north of the equator and south of 60° N. Lat
                  E
                  76 FR 58868, 9/22/2011; J
                    50 CFR 224.104.4d
                    
                  
                
                
                  Sea turtle, loggerhead [Northeast Atlantic Ocean DPS]
                  
                    Caretta caretta
                  
                  Northeast Atlantic Ocean DPS—Loggerhead sea turtles originating from the Northeast Atlantic Ocean north of the equator, south of 60° N. Lat., and east of 40° W. Long., except in the vicinity of the Strait of Gibraltar where the eastern boundary is 5°36′ W. Long
                  E
                  76 FR 58868, 9/22/2011; J
                    50 CFR 224.104.4d
                    
                  
                
                
                  Sea turtle, loggerhead [Northwest Atlantic Ocean DPS]
                  
                    Caretta caretta
                  
                  Northwest Atlantic Ocean DPS—Loggerhead sea turtles originating from the Northwest Atlantic Ocean north of the equator, south of 60° N. Lat., and west of 40° W. Long.
                  T
                  76 FR 58868, 9/22/2011; J
                    50 CFR 223.205; 
                    50 CFR 223.206; 
                    50 CFR 223.207; 
                    50 CFR 17.95(c); CH
                    
                    50 CFR 226.223.CH
                    
                  
                
                
                  Sea turtle, loggerhead [South Atlantic Ocean DPS]
                  
                    Caretta caretta
                  
                  South Atlantic Ocean DPS—Loggerhead sea turtles originating from the South Atlantic Ocean south of the equator, north of 60° S. Lat., west of 20° E. Long., and east of 67° W. Long
                  T
                  76 FR 58868, 9/22/2011; J
                    50 CFR 223.205; 
                    50 CFR 223.206; 
                    50 CFR 223.207.
                  
                
                
                  
                  Sea turtle, loggerhead [South Pacific Ocean DPS]
                  
                    Caretta caretta
                  
                  South Pacific Ocean DPS—Loggerhead sea turtles originating from the South Pacific south of the equator, north of 60° S. Lat., west of 67° W. Long., and east of 141° E. Long
                  E
                  76 FR 58868, 9/22/2011; J
                    50 CFR 224.104.4d
                    
                  
                
                
                  Sea turtle, loggerhead [Southeast Indo-Pacific Ocean DPS]
                  
                    Caretta caretta
                  
                  Southeast Indo-Pacific Ocean DPS—Loggerhead sea turtles originating from the Southeast Indian Ocean south of the equator, north of 60° S. Lat., and east of 80° E. Long.; South Pacific Ocean south of the equator, north of 60° S. Lat., and west of 141° E. Long
                  T
                  76 FR 58868, 9/22/2011; J
                    50 CFR 223.205; 
                    50 CFR 223.206; 
                    50 CFR 223.207.
                  
                
                
                  Sea turtle, loggerhead [Southwest Indian Ocean DPS]
                  
                    Caretta caretta
                  
                  Southwest Indian Ocean DPS—Loggerhead sea turtles originating from the Southwest Indian Ocean north of the equator, south of 30° N. Lat., east of 20° E. Long., and west of 80° E. Long
                  T
                  76 FR 58868, 9/22/2011; J
                    50 CFR 223.205; 
                    50 CFR 223.206; 
                    50 CFR 223.207.
                  
                
                
                  Sea turtle, olive ridley [Pacific coast of Mexico breeding DPS]
                  
                    Lepidochelys olivacea
                  
                  Breeding colony populations on Pacific coast of Mexico
                  E
                  43 FR 32800, 7/28/1978; J
                    50 CFR 224.104.4d
                    
                  
                
                
                  Sea turtle, olive ridley
                  
                    Lepidochelys olivacea
                  
                  Wherever found except when listed as endangered under 50 CFR 224.101
                  T
                  43 FR 32800, 7/28/1978; J
                    50 CFR 17.42(b); 4d
                    
                    50 CFR 223.205; 
                    50 CFR 223.206; 
                    50 CFR 223.207.
                  
                
                
                  Skink, blue-tail mole
                  
                    Eumeces egregius lividus
                  
                  Wherever found
                  T
                  52 FR 42658, 11/6/1987; 50 CFR 17.42(b).4d
                    
                  
                
                
                  Skink, Round Island
                  
                    Leiolopisma telfairi
                  
                  Wherever found
                  T
                  48 FR 28460, 6/22/1983.
                
                
                  Skink, sand
                  
                    Neoseps reynoldsi
                  
                  Wherever found
                  T
                  52 FR 42658, 11/6/1987; 50 CFR 17.42(b).4d
                    
                  
                
                
                  Skink, Slevin's (Gualiik halumtanu, Gholuuf)
                  
                    Emoia slevini
                  
                  Wherever found
                  E
                  80 FR 59423, 10/1/2015.
                
                
                  Snake, Atlantic salt marsh
                  
                    Nerodia clarkii taeniata
                  
                  Wherever found
                  T
                  42 FR 60743, 11/29/1977.
                
                
                  Snake, copperbelly water [Northern DPS]
                  
                    Nerodia erythrogaster neglecta
                  
                  U.S.A. (IN north of 40° N. Lat., MI, OH)
                  T
                  62 FR 4183, 1/29/1997.
                
                
                  Snake, eastern indigo
                  
                    Drymarchon corais couperi
                  
                  Wherever found
                  T
                  43 FR 4026, 1/31/1978.
                
                
                  Snake, giant garter
                  
                    Thamnophis gigas
                  
                  Wherever found
                  T
                  58 FR 54053, 10/20/1993.
                
                
                  Snake, Maria Island
                  
                    Liophus ornatus
                  
                  Wherever found
                  E
                  56 FR 49469, 9/30/1991.
                
                
                  Snake, San Francisco garter
                  
                    Thamnophis sirtalis tetrataenia
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Tartaruga
                  
                    Podocnemis expansa
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Terrapin, river
                  
                    Batagur baska
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Tomistoma
                  
                    Tomistoma schlegelii
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Tortoise, angulated
                  
                    Geochelone yniphora
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Tortoise, Bolson
                  
                    Gopherus flavomarginatus
                  
                  Wherever found
                  E
                  44 FR 23062, 4/17/1979.
                
                
                  
                  Tortoise, desert [Mojave DPS]
                  
                    Gopherus agassizii
                  
                  Wherever found, except AZ south and east of Colorado R., and Mexico
                  T
                  45 FR 55654, 8/20/1980; 54 FR 32326, 8/4/1989; 
                    55 FR 12178, 4/2/1990; 
                    50 CFR 17.95(c).CH
                    
                  
                
                
                  Tortoise, desert
                  
                    Gopherus agassizii
                  
                  AZ south and east of Colorado R., and Mexico, when found outside of Mexico or said range in AZ
                  T(S/A)
                  55 FR 12178, 4/2/1990; 50 CFR 17.42(e).4d
                    
                  
                
                
                  Tortoise, Galapagos
                  
                    Geochelone nigra (=elephantopus)
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Tortoise, gopher [West of Mobile and Tombigbee Rivers DPS]
                  
                    Gopherus polyphemus
                  
                  Wherever found west of Mobile and Tombigbee Rivers in AL, MS, and LA
                  T
                  52 FR 25376, 7/7/1987.
                
                
                  Tortoise, Madagascar radiated
                  
                    Geochelone radiata
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Tracaja
                  
                    Podocnemis unifilis
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Tuatara
                  
                    Sphenodon punctatus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970; 65 FR 16053, 3/24/2000.
                  
                
                
                  Tuatara, Brother's Island
                  
                    Sphenodon guntheri
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970; 65 FR 16053, 3/24/2000.
                  
                
                
                  Turtle, Alabama redbellied
                  
                    Pseudemys alabamensis
                  
                  Wherever found
                  E
                  52 FR 22939, 6/16/1987.
                
                
                  Turtle, aquatic box
                  
                    Terrapene coahuila
                  
                  Wherever found
                  E
                  38 FR 14678, 6/4/1973.
                
                
                  Turtle, black softshell
                  
                    Trionyx nigricans
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Turtle, bog (=Muhlenberg) [Northen DPS]
                  
                    Clemmys muhlenbergii
                  
                  Wherever found, except GA, NC, SC, TN, VA
                  T
                  62 FR 59605, 11/4/1997.
                
                
                  Turtle, bog (=Muhlenberg)
                  
                    Clemmys muhlenbergii
                  
                  U.S.A. (GA, NC, SC, TN, VA)
                  T(S/A)
                  62 FR 59605, 11/4/1997; 50 CFR 17.42(f).4d
                    
                  
                
                
                  Turtle, Brazilian sideneck
                  
                    Phrynops hogei
                  
                  Wherever found
                  E
                  56 FR 49469, 9/30/1991.
                
                
                  Turtle, Burmese peacock
                  
                    Morenia ocellata
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Turtle, Cat Island
                  
                    Trachemys terrapen
                  
                  Cat Island in the Bahamas
                  E
                  56 FR 49469, 9/30/1991.
                
                
                  Turtle, Central American river
                  
                    Dermatemys mawii
                  
                  Wherever found
                  E
                  48 FR 28460, 6/22/1983.
                
                
                  Turtle, Cuatro Cienegas softshell
                  
                    Trionyx ater
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Turtle, flattened musk [Black Warrior River DPS]
                  
                    Sternotherus depressus
                  
                  Black Warrior R. system upstream from Bankhead Dam
                  T
                  52 FR 22418, 6/11/1987.
                
                
                  Turtle, geometric
                  
                    Psammobates geometricus
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Turtle, Inagua Island
                  
                    Trachemys stejnegeri malonei
                  
                  Wherever found
                  E
                  56 FR 49469, 9/30/1991.
                
                
                  Turtle, Indian sawback
                  
                    Kachuga tecta tecta
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Turtle, Indian softshell
                  
                    Trionyx gangeticus
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Turtle, peacock softshell
                  
                    Trionyx hurum
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Turtle, Plymouth redbelly
                  
                    Pseudemys rubriventris bangsi
                  
                  Wherever found
                  E
                  45 FR 21828, 4/2/1980; 50 CFR 17.95(c).CH
                    
                  
                
                
                  Turtle, ringed map
                  
                    Graptemys oculifera
                  
                  Wherever found
                  T
                  51 FR 45907, 12/23/1986.
                
                
                  Turtle, short-necked or western swamp
                  
                    Pseudemydura umbrina
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Turtle, Sonoyta mud
                  
                    Kinosternon sonoriense longifemorale
                  
                  Wherever found
                  E
                  82 FR 43897, 9/20/2017; 50 CFR 17.95(c).CH
                  
                
                
                  Turtle, South American red-lined
                  
                    Trachemys scripta callirostris
                  
                  Wherever found
                  E
                  56 FR 49469, 9/30/1991.
                
                
                  Turtle, spotted pond
                  
                    Geoclemys hamiltonii
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Turtle, three-keeled Asian
                  
                    Melanochelys tricarinata
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Turtle, yellow-blotched map
                  
                    Graptemys flavimaculata
                  
                  Wherever found
                  T
                  56 FR 1459, 1/14/1991.
                
                
                  Viper, Lar Valley
                  
                    Vipera latifii
                  
                  Wherever found
                  E
                  48 FR 28460, 6/22/1983.
                
                
                  Whipsnake, Alameda (=striped racer)
                  
                    Masticophis lateralis euryxanthus
                  
                  Wherever found
                  T
                  62 FR 64306, 12/5/1997; 50 CFR 17.95(c).CH
                    
                  
                
                
                  
                    Amphibians
                  
                
                
                  Coqui, golden
                  
                    Eleutherodactylus jasperi
                  
                  Wherever found
                  T
                  42 FR 58756, 11/11/1977; 50 CFR 17.95(d).CH
                    
                  
                
                
                  Coqui, llanero
                  
                    Eleutherodactylus juanariveroi
                  
                  Wherever found
                  E
                  77 FR 60777, 10/4/2012; 50 CFR 17.95(d).CH
                    
                  
                
                
                  
                  Frog, California red-legged
                  
                    Rana draytonii
                  
                  Wherever found
                  T
                  61 FR 25813, 5/23/1996; 50 CFR 17.43(b); 4d
                    
                    50 CFR 17.95(d).CH
                    
                  
                
                
                  Frog, Chiricahua leopard
                  
                    Rana chiricahuensis
                  
                  Wherever found
                  T
                  67 FR 40790, 6/13/2002; 50 CFR 17.43(b).4d
                    
                  
                
                
                  Frog, dusky gopher
                  
                    Rana sevosa (= Lithobates sevosus)
                  
                  Wherever found
                  E
                  66 FR 63002, 12/4/2001; 50 CFR 17.95(d).CH
                    
                  
                
                
                  Frog, Goliath
                  
                    Conraua goliath
                  
                  Wherever found
                  T
                  59 FR 63261, 12/8/1994.
                
                
                  Frog, Israel painted
                  
                    Discoglossus nigriventer
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Frog, mountain yellow-legged [Northern California DPS]
                  
                    Rana muscosa
                  
                  Northern California DPS—U.S.A., northern California
                  E
                  79 FR 24255, 4/29/2014; 50 CFR 17.95(d).CH
                    
                  
                
                
                  Frog, mountain yellow-legged [Southern California DPS]
                  
                    Rana muscosa
                  
                  Southern California DPS—U.S.A., southern California
                  E
                  67 FR 44382, 7/2/2002; 50 CFR 17.95(d).CH
                    
                  
                
                
                  Frog, Oregon spotted
                  
                    Rana pretiosa
                  
                  Wherever found
                  T
                  79 FR 51657, 8/29/2014; 50 CFR 17.95(d).CH
                    
                  
                
                
                  Frog, Panamanian golden
                  
                    Atelopus varius zeteki
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Frog, Sierra Nevada yellow-legged
                  
                    Rana sierrae
                  
                  Wherever found
                  E
                  79 FR 24255, 4/29/2014; 50 CFR 17.95(d).CH
                    
                  
                
                
                  Frog, Stephen Island
                  
                    Leiopelma hamiltoni
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Guajón
                  
                    Eleutherodactylus cooki
                  
                  Wherever found
                  T
                  62 FR 31757, 6/11/1997; 50 CFR 17.95(d).CH
                    
                  
                
                
                  Hellbender, Ozark
                  
                    Cryptobranchus alleganiensis bishopi
                  
                  Wherever found
                  E
                  76 FR 61956, 10/6/2011.
                
                
                  Salamander, Austin blind
                  
                    Eurycea waterlooensis
                  
                  Wherever found
                  E
                  78 FR 51277, 8/20/2013; 50 CFR 17.95(d).CH
                    
                  
                
                
                  Salamander, Barton Springs
                  
                    Eurycea sosorum
                  
                  Wherever found
                  E
                  62 FR 23377, 4/30/1997.
                
                
                  Salamander, California tiger [Santa Barbara County DPS]
                  
                    Ambystoma californiense
                  
                  Santa Barbara County DPS—U.S.A. (CA-Santa Barbara County)
                  E
                  65 FR 3109, 1/19/2000; 65 FR 57242, 9/21/2000; 
                    50 CFR 17.95(d).CH
                    
                  
                
                
                  Salamander, California tiger [Central California DPS]
                  
                    Ambystoma californiense
                  
                  Central California DPS—U.S.A. (CA-Central California)
                  T
                  69 FR 47248, 8/4/2004; 50 CFR 17.43(c); 4d
                    
                    50 CFR 17.95(d).CH
                    
                  
                
                
                  Salamander, California tiger [Sonoma County DPS]
                  
                    Ambystoma californiense
                  
                  Sonoma County DPS—U.S.A. (CA-Sonoma County)
                  E
                  67 FR 47739, 7/22/2002; 68 FR 13520, 3/19/2003; 
                    50 CFR 17.95(d).CH
                    
                  
                
                
                  Salamander, Cheat Mountain
                  
                    Plethodon nettingi
                  
                  Wherever found
                  T
                  54 FR 34464, 8/18/1989.
                
                
                  Salamander, Chinese giant
                  
                    Andrias davidianus (=davidianus d.)
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Salamander, desert slender
                  
                    Batrachoseps aridus
                  
                  Wherever found
                  E
                  38 FR 14678, 6/4/1973.
                
                
                  Salamander, frosted flatwoods
                  
                    Ambystoma cingulatum
                  
                  Wherever found
                  T
                  64 FR 15691, 4/1/1999; 50 CFR 17.95(d).CH
                    
                  
                
                
                  Salamander, Georgetown
                  
                    Eurycea naufragia
                  
                  Wherever found
                  T
                  79 FR 20107, 4/11/2014; 50 CFR 17.43(e).4d
                    
                  
                
                
                  Salamander, Japanese giant
                  
                    Andrias japonicus (=davidianus j.)
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Salamander, Jemez Mountains
                  
                    Plethodon neomexicanus
                  
                  Wherever found
                  E
                  78 FR 55599, 9/10/2013; 50 CFR 17.95(d).CH
                    
                  
                
                
                  Salamander, Jollyville Plateau
                  
                    Eurycea tonkawae
                  
                  Wherever found
                  T
                  78 FR 51277, 8/20/2013; 50 CFR 17.95(d).CH
                    
                  
                
                
                  Salamander, Red Hills
                  
                    Phaeognathus hubrichti
                  
                  Wherever found
                  T
                  41 FR 53032, 12/3/1976.
                
                
                  Salamander, reticulated flatwoods
                  
                    Ambystoma bishopi
                  
                  Wherever found
                  E
                  74 FR 6700, 2/10/2009; 50 CFR 17.95(d).CH
                    
                  
                
                
                  Salamander, Salado
                  
                    Eurycea chisholmensis
                  
                  Wherever found
                  T
                  79 FR 20107, 4/11/2014.
                
                
                  Salamander, San Marcos
                  
                    Eurycea nana
                  
                  Wherever found
                  T
                  45 FR 47355, 7/14/1980; 50 CFR 17.43(a); 4d
                    
                    50 CFR 17.95(d).CH
                    
                  
                
                
                  Salamander, Santa Cruz long-toed
                  
                    Ambystoma macrodactylum croceum
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Salamander, Shenandoah
                  
                    Plethodon shenandoah
                  
                  Wherever found
                  E
                  54 FR 34464, 8/18/1989.
                
                
                  Salamander, Sonoran tiger
                  
                    Ambystoma tigrinum stebbinsi
                  
                  Wherever found
                  E
                  62 FR 665, 1/6/1997.
                
                
                  Salamander, Texas blind
                  
                    Typhlomolge rathbuni
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Toad, arroyo (=arroyo southwestern)
                  
                    Anaxyrus californicus
                  
                  Wherever found
                  E
                  59 FR 64859, 12/16/1994; 50 CFR 17.95(d).CH
                    
                  
                
                
                  Toad, Cameroon
                  
                    Bufo superciliaris
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  
                  Toad, Houston
                  
                    Bufo houstonensis
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970; 50 CFR 17.95(d).CH
                    
                  
                
                
                  Toad, Monte Verde golden
                  
                    Bufo periglenes
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Toad, Puerto Rican crested
                  
                    Peltophryne lemur
                  
                  Wherever found
                  T
                  52 FR 28828, 8/4/1987.
                
                
                  Toad, Wyoming
                  
                    Bufo hemiophrys baxteri
                  
                  Wherever found
                  E
                  49 FR 1992, 1/17/1984.
                
                
                  Toad, Yosemite
                  
                    Anaxyrus canorus
                  
                  Wherever found
                  T
                  79 FR 24255, 4/29/2014; 50 CFR 17.95(d).CH
                    
                  
                
                
                  Toads, African viviparous
                  
                    Nectophrynoides spp.
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Waterdog, Black Warrior
                  
                    Necturus alabamensis
                  
                  Wherever found
                  E
                  83 FR 257, 1/3/2018.
                
                
                  
                    Fishes
                  
                
                
                  Ala Balik (trout)
                  
                    Salmo platycephalus
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Angelshark, Argentine
                  
                    Squatina argentina
                  
                  Wherever found
                  E
                  82 FR 21722, 5/10/2017; N 84 FR 13809, 4/8/2019.
                
                
                  Angelshark, common
                  
                    Squatina squatina
                  
                  Wherever found
                  E
                  81 FR 50394, 8/1/2016; N 81 FR 76311, 11/2/2016.
                
                
                  Angelshark, sawback
                  
                    Squatina aculeata
                  
                  Wherever found
                  E
                  81 FR 50394, 8/1/2016; N 81 FR 76311, 11/2/2016.
                
                
                  Angelshark, smoothback
                  
                    Squatina oculata
                  
                  Wherever found
                  E
                  81 FR 50394, 8/1/2016; N 81 FR 76311, 11/2/2016.
                
                
                  Angelshark, spiny
                  
                    Squatina guggenheim
                  
                  Wherever found
                  E
                  82 FR 21722, 5/10/2017; N 84 FR 13809, 4/8/2019.
                
                
                  Ayumodoki (loach)
                  
                    Hymenophysa curta
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Blindcat, Mexican (catfish)
                  
                    Prietella phreatophila
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Bocaccio [Puget Sound-Georgia Basin DPS]
                  
                    Sebastes paucispinis
                  
                  Puget Sound-Georgia Basin DPS—see 50 CFR 224.101
                  E
                  75 FR 22276, 4/28/2010; N
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 226.224.CH
                    
                  
                
                
                  Bonytongue, Asian
                  
                    Scleropages formosus
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Cardinalfish, Banggai
                  
                    Pterapogon kauderni
                  
                  Wherever found
                  T
                  81 FR 3023, 1/20/2016; N 81 FR 76311, 11/2/2016.
                
                
                  Catfish (Thailand)
                  
                    Pangasius sanitwongsei
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Catfish, Thailand giant
                  
                    Pangasianodon gigas
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Catfish, Yaqui
                  
                    Ictalurus pricei
                  
                  Wherever found
                  T
                  49 FR 34490, 8/31/1984; 50 CFR 17.44(h); 4d
                    
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  Cavefish, Alabama
                  
                    Speoplatyrhinus poulsoni
                  
                  Wherever found
                  E
                  42 FR 45526, 9/9/1977; 53 FR 37968, 9/28/1988; 
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  Cavefish, Ozark
                  
                    Amblyopsis rosae
                  
                  Wherever found
                  T
                  49 FR 43965, 11/1/1984.
                
                
                  Chub, bonytail
                  
                    Gila elegans
                  
                  Wherever found
                  E
                  45 FR 27710, 4/23/1980; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Chub, Chihuahua
                  
                    Gila nigrescens
                  
                  Wherever found
                  T
                  48 FR 46053, 10/11/1983; 50 CFR 17.44(g).4d
                    
                  
                
                
                  Chub, Gila
                  
                    Gila intermedia
                  
                  Wherever found
                  E
                  70 FR 66664, 11/2/2005; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Chub, humpback
                  
                    Gila cypha
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Chub, Hutton tui
                  
                    Gila bicolor ssp.
                  
                  Wherever found
                  T
                  50 FR 12302, 3/28/1985; 50 CFR 17.44(j).4d
                    
                  
                
                
                  Chub, Mohave tui
                  
                    Gila bicolor mohavensis
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970.
                
                
                  Chub, Owens tui
                  
                    Gila bicolor snyderi
                  
                  Wherever found
                  E
                  50 FR 31592, 8/5/1985; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Chub, Pahranagat roundtail
                  
                    Gila robusta jordani
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970.
                
                
                  Chub, slender
                  
                    Erimystax cahni
                  
                  Wherever found, except where listed as an experimental population
                  T
                  42 FR 45526, 9/9/1977; 50 CFR 17.44(c); 4d
                    
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  Chub, slender
                  
                    Erimystax cahni
                  
                  U.S.A. (TN—specified portions of the French Broad and Holston Rivers; see § 17.84(s)(1)(i))
                  XN
                  72 FR 52434, 9/13/2007; 50 CFR 17.84(sr).10j
                    
                  
                
                
                  Chub, Sonora
                  
                    Gila ditaenia
                  
                  Wherever found
                  T
                  51 FR 16042, 4/30/1986; 50 CFR 17.44(o); 4d
                    
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  
                  Chub, spotfin
                  
                    Erimonax monachus
                  
                  Wherever found, except where listed as an experimental population
                  T
                  42 FR 45526, 9/9/1977; 50 CFR 17.44(c); 4d
                    
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  Chub, spotfin
                  
                    Erimonax monachus
                  
                  U.S.A. (TN—specified portions of the Tellico River; see § 17.84(m) (1)(i))
                  XN
                  67 FR 52420, 8/12/2002; 50 CFR 17.84(m).10j
                    
                  
                
                
                  Chub, spotfin
                  
                    Erimonax monachus
                  
                  U.S.A. (AL, TN—specified portions of Shoal Creek; see § 17.84(m)(1)(ii))
                  XN
                  70 FR 1286, 1/6/2005; 50 CFR 17.84(m).10j
                    
                  
                
                
                  Chub, spotfin
                  
                    Erimonax monachus
                  
                  U.S.A. (TN—specified portions of the French Broad and Holston Rivers; see § 17.84(m) (1)(iii))
                  XN
                  72 FR 52434, 9/13/2007; 50 CFR 17.84(m).10j
                    
                  
                
                
                  Chub, Virgin River
                  
                    Gila robusta semidnuda
                  
                  Wherever found
                  E
                  54 FR 35305, 8/24/1989; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Chub, Yaqui
                  
                    Gila purpurea
                  
                  Wherever found
                  E
                  49 FR 34490, 8/31/1984; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Cicek (minnow)
                  
                    Acanthorutilus handlirschi
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Coelacanth, African [Tanzanian DPS]
                  
                    Latimeria chalumnae
                  
                  Tanzanian DPS—see 50 CFR 223.102
                  T
                  81 FR 17398, 3/29/2016; N 81 FR 76311, 11/2/2016.
                
                
                  Cui-ui
                  
                    Chasmistes cujus
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Dace, Ash Meadows speckled
                  
                    Rhinichthys osculus nevadensis
                  
                  Wherever found
                  E
                  47 FR 19995, 5/10/1982; 48 FR 608, 1/5/1983; 
                    48 FR 40178, 9/2/1983; 
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  Dace, blackside
                  
                    Phoxinus (=Chrosomus), cumberlandensis
                  
                  Wherever found
                  T
                  52 FR 22580, 6/12/1987.
                
                
                  Dace, Clover Valley speckled
                  
                    Rhinichthys osculus oligoporus
                  
                  Wherever found
                  E
                  54 FR 41448, 10/10/1989.
                
                
                  Dace, desert
                  
                    Eremichthys acros
                  
                  Wherever found
                  T
                  32 FR 4001, 3/11/1967; 35 FR 16047, 10/13/1970; 
                    50 FR 50304, 12/10/1985; 
                    50 CFR 17.44(m); 4d
                    
                    50 CFR 17.95(e); CH
                    
                  
                
                
                  Dace, Independence Valley speckled
                  
                    Rhinichthys osculus lethoporus
                  
                  Wherever found
                  E
                  54 FR 41448, 10/10//1989; 54 FR 47861, 11/17/1989.
                  
                
                
                  Dace, Kendall Warm Springs
                  
                    Rhinichthys osculus thermalis
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970.
                
                
                  Dace, laurel
                  
                    Chrosomus saylori
                  
                  Wherever found
                  E
                  76 FR 48722, 8/9/2011; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Dace, Moapa
                  
                    Moapa coriacea
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Darter, amber
                  
                    Percina antesella
                  
                  Wherever found
                  E
                  50 FR 31597, 8/5/1985; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Darter, bayou
                  
                    Etheostoma rubrum
                  
                  Wherever found
                  T
                  40 FR 44149, 9/25/1975; 50 CFR 17.44(b).4d
                    
                  
                
                
                  Darter, bluemask
                  
                    Etheostoma akatulo
                  
                  Wherever found
                  E
                  58 FR 68480, 12/27/1993.
                
                
                  Darter, boulder
                  
                    Etheostoma wapiti
                  
                  Wherever found, except where listed as an experimental population
                  E
                  53 FR 33996, 9/1/1988.
                
                
                  
                  Darter, boulder
                  
                    Etheostoma wapiti
                  
                  Shoal Creek (from Shoal Creek mile 41.7 (66.7 km)) at the mouth of Long Branch, Lawrence County, TN, downstream to the backwaters of Wilson Reservoir (Shoal Creek mile 14 (22 km)) at Goose Shoals, Lauderdale County, AL, including the lower 5 miles (8 km) of all tributaries that enter this reach
                  XN
                  70 FR 1286, 1/6/2005; 50 CFR 17.84(o).10j
                    
                  
                
                
                  Darter, candy
                  
                    Etheostoma osburni
                  
                  Wherever found
                  E
                  83 FR 58747, 11/21/2018.
                
                
                  Darter, Cherokee
                  
                    Etheostoma scotti
                  
                  Wherever found
                  T
                  59 FR 65505, 12/20/1994.
                
                
                  Darter, Cumberland
                  
                    Etheostoma susanae
                  
                  Wherever found
                  E
                  76 FR 48722, 8/9/2011; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Darter, diamond
                  
                    Crystallaria cincotta
                  
                  Wherever found
                  E
                  78 FR 45074, 7/26/2013; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Darter, duskytail
                  
                    Etheostoma percnurum
                  
                  Wherever found, except where listed as an experimental population
                  E
                  58 FR 25758, 4/27/1993.
                
                
                  Darter, duskytail
                  
                    Etheostoma percnurum
                  
                  U.S.A. (TN—specified portions of the Tellico River; see § 17.84(p)(1)(i))
                  XN
                  67 FR 52420, 8/12/2002; 50 CFR 17.84(q).10j
                    
                  
                
                
                  Darter, duskytail
                  
                    Etheostoma percnurum
                  
                  U.S.A. (TN—specified portions of the French Broad and Holston Rivers; see § 17.84(q)(1)(ii))
                  XN
                  72 FR 52434, 9/13/2007; 50 CFR 17.84(q).10j
                    
                  
                
                
                  Darter, Etowah
                  
                    Etheostoma etowahae
                  
                  Wherever found
                  E
                  59 FR 65505, 12/20/1994.
                
                
                  Darter, fountain
                  
                    Etheostoma fonticola
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Darter, goldline
                  
                    Percina aurolineata
                  
                  Wherever found
                  T
                  57 FR 14786, 4/22/1992.
                
                
                  Darter, Kentucky arrow
                  
                    Etheostoma spilotum
                  
                  Wherever found
                  T
                  81 FR 68963, 10/5/2016; 50 CFR 17.44(p); 4d
                    
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  Darter, leopard
                  
                    Percina pantherina
                  
                  Wherever found
                  T
                  43 FR 3711, 1/27/1978; 50 CFR 17.44(d); 4d
                    
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  Darter, Maryland
                  
                    Etheostoma sellare
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Darter, Niangua
                  
                    Etheostoma nianguae
                  
                  Wherever found
                  T
                  50 FR 24649, 6/12/1985; 50 CFR 17.44(k); 4d
                    
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  Darter, Okaloosa
                  
                    Etheostoma okaloosae
                  
                  Wherever found
                  T
                  38 FR 14678, 6/4/1973; 76 FR 18087, 4/1/2011; 
                    50 CFR 17.44(bb).4d
                    
                  
                
                
                  Darter, Pearl
                  
                    Percina aurora
                  
                  Wherever found
                  T
                  82 FR 43885, 9/20/2017.
                
                
                  Darter, relict
                  
                    Etheostoma chienense
                  
                  Wherever found
                  E
                  58 FR 68480, 12/27/1993.
                
                
                  Darter, rush
                  
                    Etheostoma phytophilum
                  
                  Wherever found
                  E
                  76 FR 48722, 8/9/2011; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Darter, slackwater
                  
                    Etheostoma boschungi
                  
                  Wherever found
                  T
                  42 FR 45526, 9/9/1977; 50 CFR 17.44(c); 4d
                    
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  Darter, snail
                  
                    Percina tanasi
                  
                  Wherever found
                  T
                  40 FR 47505, 10/9/1975; 49 FR 27510, 7/5/1984.
                  
                
                
                  Darter, trispot
                  
                    Etheostoma trisella
                  
                  Wherever found
                  T
                  83 FR 67131, 12/28/2018.
                
                
                  
                  Darter, vermilion
                  
                    Etheostoma chermocki
                  
                  Wherever found
                  E
                  66 FR 59367, 11/28/2001; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Darter, watercress
                  
                    Etheostoma nuchale
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970.
                
                
                  Darter, yellowcheek
                  
                    Etheostoma moorei
                  
                  Wherever found
                  E
                  76 FR 48722, 8/9/2011; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Eulachon [Southern DPS]
                  
                    Thaleichthys pacificus
                  
                  Southern DPS—see 50 CFR 223.102
                  T
                  75 FR 13012, 3/18/2010; N
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 226.222.CH
                    
                  
                
                
                  Gambusia, Big Bend
                  
                    Gambusia gaigei
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Gambusia, Clear Creek
                  
                    Gambusia heterochir
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Gambusia, Pecos
                  
                    Gambusia nobilis
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970.
                
                
                  Gambusia, San Marcos
                  
                    Gambusia georgei
                  
                  Wherever found
                  E
                  45 FR 47355, 7/14/1980; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Goby, tidewater
                  
                    Eucyclogobius newberryi
                  
                  Wherever found
                  E
                  59 FR 5494, 2/4/1994; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Grouper, gulf
                  
                    Mycteroperca jordani
                  
                  Wherever found
                  E
                  81 FR 72545, 10/20/2016; N 84 FR 13809, 4/8/2019.
                
                
                  Grouper, island
                  
                    Mycteroperca fusca
                  
                  Wherever found
                  T
                  81 FR 72545, 10/20/2016; N 84 FR 13809, 4/8/2019.
                
                
                  Grouper, Nassau
                  
                    Epinephelus striatus
                  
                  Wherever found
                  T
                  81 FR 42268, 6/29/2016; N 81 FR 76311, 11/2/2016.
                
                
                  Guitarfish, blackchin
                  
                    Rhinobatos cemciculus
                  
                  Wherever found
                  T
                  82 FR 6309, 1/19/2017; N 84 FR 13809, 4/8/2019.
                
                
                  Guitarfish, Brazilian
                  
                    Rhinobatos horkelii
                  
                  Wherever found
                  E
                  82 FR 21722, 5/10/2017; N 84 FR 13809, 4/8/2019.
                
                
                  Guitarfish, common
                  
                    Rhinobatos rhinobatos
                  
                  Wherever found
                  T
                  82 FR 6309, 1/19/2017; N 84 FR 13809, 4/8/2019.
                
                
                  Logperch, Conasauga
                  
                    Percina jenkinsi
                  
                  Wherever found
                  E
                  50 FR 31597, 8/5/1985; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Logperch, Roanoke
                  
                    Percina rex
                  
                  Wherever found
                  E
                  54 FR 34468, 8/18/1989.
                
                
                  Madtom, Chucky
                  
                    Noturus crypticus
                  
                  Wherever found
                  E
                  76 FR 48722, 8/9/2011; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Madtom, Neosho
                  
                    Noturus placidus
                  
                  Wherever found
                  T
                  55 FR 21148, 5/22/1990.
                
                
                  Madtom, pygmy
                  
                    Noturus stanauli
                  
                  Wherever found, except where listed as an experimental population
                  E
                  58 FR 25758, 4/27/1993.
                
                
                  Madtom, pygmy
                  
                    Noturus stanauli
                  
                  U.S.A. (TN—specified portions of the French Broad and Holston Rivers; see § 17.84(t)(1)(i))
                  XN
                  72 FR 52434, 9/13/2007; 50 CFR 17.84(t).10j
                    
                  
                
                
                  Madtom, Scioto
                  
                    Noturus trautmani
                  
                  Wherever found
                  E
                  40 FR 44149, 9/25/1975.
                
                
                  Madtom, smoky
                  
                    Noturus baileyi
                  
                  Wherever found, except where listed as an experimental population
                  E
                  49 FR 43065, 10/26/1984; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Madtom, smoky
                  
                    Noturus baileyi
                  
                  U.S.A. (TN—specified portions of the Tellico River; see § 17.84(r)(1)(i))
                  XN
                  67 FR 52420, 8/12/2002; 50 CFR 17.84(r).10j
                    
                  
                
                
                  Madtom, yellowfin
                  
                    Noturus flavipinnis
                  
                  Wherever found, except where listed as an experimental population
                  T
                  42 FR 45526, 9/9/1977; 50 CFR 17.44(c); 4d
                    
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  Madtom, yellowfin
                  
                    Noturus flavipinnis
                  
                  U.S.A. (TN, VA—specified portions of the Holston River and watershed; see § 17.84(e)(1)(i))
                  XN
                  53 FR 29335, 8/4/1988; 50 CFR 17.84(e).10j
                    
                  
                
                
                  
                  Madtom, yellowfin
                  
                    Noturus flavipinnis
                  
                  U.S.A. (TN—specified portions of the Tellico River; see § 17.84(e)(1)(ii))
                  XN
                  67 FR 52420, 8/12/2002; 50 CFR 17.84(e).10j
                    
                  
                
                
                  Madtom, yellowfin
                  
                    Noturus flavipinnis
                  
                  U.S.A. (TN—specified portions of the French Broad and Holston Rivers; see § 17.84(e)(1)(iii))
                  XN
                  72 FR 52434, 9/13/2007; 50 CFR 17.84(e).10j
                    
                  
                
                
                  Minnow, Devils River
                  
                    Dionda diaboli
                  
                  Wherever found
                  T
                  64 FR 56596, 10/20/1999; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Minnow, loach
                  
                    Rhinichthys cobitis
                  
                  Wherever found
                  E
                  51 FR 39468, 10/28/1986; 77 FR 10810, 2/23/2012; 
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  Minnow, Rio Grande silvery
                  
                    Hybognathus amarus
                  
                  Wherever found, except where listed as an experimental population
                  E
                  59 FR 36988, 7/20/1994; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Minnow, Rio Grande silvery
                  
                    Hybognathus amarus
                  
                  Rio Grande, from Little Box Canyon (approximately 10.4 river miles downstream of Fort Quitman, TX) to Amistad Dam; and on the Pecos River, from its confluence with Independence Creek to its confluence with the Rio Grande
                  XN
                  73 FR 74357, 12/8/2008; 50 CFR 17.84(u).10j
                    
                  
                
                
                  Nekogigi (catfish)
                  
                    Coreobagrus ichikawai
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Pikeminnow, Colorado
                  
                    Ptychocheilus lucius
                  
                  Wherever found, except where listed as an experimental population
                  E
                  32 FR 4001, 3/11/1967; 50 FR 30188, 7/24/1985; 
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  Pikeminnow, Colorado
                  
                    Ptychocheilus lucius
                  
                  Salt and Verde R. drainages, AZ
                  XN
                  50 FR 30188, 7/24/1985; 50 CFR 17.84(b).10j
                    
                  
                
                
                  Poolfish, Pahrump
                  
                    Empetrichthys latos
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Pupfish, Ash Meadows Amargosa
                  
                    Cyprinodon nevadensis mionectes
                  
                  Wherever found
                  E
                  47 FR 19995, 5/10/1982; 48 FR 608, 1/5/1983; 
                    48 FR 40178, 9/2/1983; 
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  Pupfish, Comanche Springs
                  
                    Cyprinodon elegans
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Pupfish, desert
                  
                    Cyprinodon macularius
                  
                  Wherever found
                  E
                  51 FR 10842, 3/31/1986; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Pupfish, Devils Hole
                  
                    Cyprinodon diabolis
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Pupfish, Leon Springs
                  
                    Cyprinodon bovinus
                  
                  Wherever found
                  E
                  45 FR 54678, 8/15/1980; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Pupfish, Owens
                  
                    Cyprinodon radiosus
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Pupfish, Warm Springs
                  
                    Cyprinodon nevadensis pectoralis
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970.
                
                
                  Ray, giant manta
                  
                    Manta birostris
                  
                  Wherever found
                  T
                  83 FR 2916, 1/22/2018; N 84 FR 13809, 4/8/2019.
                
                
                  Rockfish, yelloweye [Puget Sound-Georgia Basin DPS]
                  
                    Sebastes ruberrimus
                  
                  Puget Sound-Georgia Basin DPS—see 50 CFR 223.102
                  T
                  75 FR 22276, 4/28/2010; N
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 226.224.CH
                    
                  
                
                
                  Salmon, Atlantic [Gulf of Maine DPS]
                  
                    Salmo salar
                  
                  Gulf of Maine DPS—see 50 CFR 224.101
                  E
                  65 FR 69459, 11/17/2000; J
                    74 FR 29344, 6/19/2009; J
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 226.217.CH
                    
                  
                
                
                  
                  Salmon, Chinook [California Coastal ESU]
                  
                    Oncorhynchus tshawytscha
                  
                  California Coastal ESU—see 50 CFR 223.102
                  T
                  64 FR 50394, 9/16/1999; N
                    64 FR 72960, 12/29/1999; 
                    70 FR 37160, 6/28/2005; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.203; 4d
                    
                    50 CFR 226.211.CH
                    
                  
                
                
                  Salmon, Chinook [Central Valley spring-run ESU]
                  
                    Oncorhynchus tshawytscha
                  
                  Central Valley spring-run ESU—see 50 CFR 223.102
                  T
                  64 FR 50394, 9/16/1999; N
                    64 FR 72960, 12/29/1999; 
                    70 FR 37160, 6/28/2005; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.203; 4d
                    
                    50 CFR 226.211.CH
                    
                  
                
                
                  Salmon, Chinook [Central Valley spring-run ESU—XN]
                  
                    Oncorhynchus tshawytscha
                  
                  Central Valley spring-run ESU-XN—see 50 CFR 223.102
                  XN
                  78 FR 79622, 12/31/2013; N
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.301.10j
                    
                  
                
                
                  Salmon, Chinook [Lower Columbia River ESU]
                  
                    Oncorhynchus tshawytscha
                  
                  Lower Columbia River ESU—see 50 CFR 223.102
                  T
                  64 FR 14308, 3/24/1999; N
                    64 FR 41835, 8/2/1999; 
                    70 FR 37160, 6/28/2005; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.203; 4d
                    
                    50 CFR 226.212.CH
                    
                  
                
                
                  Salmon, Chinook [Puget Sound ESU]
                  
                    Oncorhynchus tshawytscha
                  
                  Puget Sound ESU—see 50 CFR 223.102
                  T
                  64 FR 14308, 3/24/1999; N
                    64 FR 41835, 8/2/1999; 
                    70 FR 37160, 6/28/2005; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.203; 4d
                    
                    50 CFR 226.212.CH
                    
                  
                
                
                  Salmon, Chinook [Sacramento River winter-run ESU]
                  
                    Oncorhynchus tshawytscha
                  
                  Sacramento River winter-run ESU—see 50 CFR 224.101
                  E
                  55 FR 12191, 4/2/1990; N
                    55 FR 12831, 4/6/1990; 
                    55 FR 46515, 11/4/1990; N
                    
                    55 FR 49623, 11/30/1990; 
                    59 FR 440, 1/4/1994; N
                    
                    59 FR 13836, 3/23/1994; 
                    70 FR 37160, 6/28/2005; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 226.204.CH
                    
                  
                
                
                  Salmon, Chinook [Snake River fall-run ESU]
                  
                    Oncorhynchus tshawytscha
                  
                  Snake River fall-run ESU—see 50 CFR 223.102
                  T
                  57 FR 14653, 4/22/1992; N
                    58 FR 49880, 9/23/1993; 
                    59 FR 42529, 8/18/1994; N
                    
                    59 FR 54840, 11/2/1994; 
                    70 FR 37160, 6/28/2005; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.203; 4d
                    
                    50 CFR 226.205.CH
                    
                  
                
                
                  Salmon, Chinook [Snake River spring/summer-run ESU]
                  
                    Oncorhynchus tshawytscha
                  
                  Snake River spring/summer-run ESU—see 50 CFR 223.102
                  T
                  57 FR 14653, 4/22/1992; N
                    58 FR 49880, 9/23/1993; 
                    59 FR 42529, 8/18/1994; N
                    
                    59 FR 54840, 11/2/1994; 
                    70 FR 37160, 6/28/2005; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.203; 4d
                    
                    50 CFR 226.205.CH
                    
                  
                
                
                  Salmon, Chinook [Upper Columbia River spring-run ESU]
                  
                    Oncorhynchus tshawytscha
                  
                  Upper Columbia River spring-run ESU—see 50 CFR 224.101
                  E
                  64 FR 14308, 3/24/1999; N
                    64 FR 41835, 8/2/1999; 
                    70 FR 37160, 6/28/2005; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 226.212.CH
                    
                  
                
                
                  Salmon, Chinook [Upper Columbia River spring-run ESU-XN]
                  
                    Oncorhynchus tshawytscha
                  
                  Upper Columbia River spring-run ESU-XN—see 50 CFR 223.102
                  XN
                  79 FR 40004, 7/11/2014; N
                    79 FR 52576, 9/4/2014; 
                    50 CFR 223.301.10j
                    
                  
                
                
                  
                  Salmon, Chinook [Upper Willamette River ESU]
                  
                    Oncorhynchus tshawytscha
                  
                  Upper Willamette River ESU—see 50 CFR 223.102
                  T
                  64 FR 14308, 3/24/1999; N
                    64 FR 41835, 8/2/1999; 
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.203; 4d
                    
                    50 CFR 226.212.CH
                    
                  
                
                
                  Salmon, chum [Columbia River ESU]
                  
                    Oncorhynchus keta
                  
                  Columbia River ESU—see 50 CFR 223.102
                  T
                  64 FR 14508, 3/25/1999; N
                    64 FR 41835, 8/2/1999; 
                    70 FR 37160, 6/28/2005; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.203; 4d
                    
                    50 CFR 226.212.CH
                    
                  
                
                
                  Salmon, chum [Hood Canal summer-run ESU]
                  
                    Oncorhynchus keta
                  
                  Hood Canal summer-run ESU—see 50 CFR 223.102
                  T
                  64 FR 14508, 3/25/1999; N
                    64 FR 41835, 8/2/1999; 
                    70 FR 37160, 6/28/2005; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.203; 4d
                    
                    50 CFR 226.212.CH
                    
                  
                
                
                  Salmon, coho [Central California Coast ESU]
                  
                    Oncorhynchus kisutch
                  
                  Central California Coast ESU—see 50 CFR 224.101
                  E
                  61 FR 56138, 10/31/1996; N
                    61 FR 59028, 11/20/1996; 
                    70 FR 37160, 6/28/2005; N
                    
                    77 FR 19552, 4/2/2012; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 226.210.CH
                    
                  
                
                
                  Salmon, coho [Lower Columbia River ESU]
                  
                    Oncorhynchus kisutch
                  
                  Lower Columbia River ESU—see 50 CFR 223.102
                  T
                  70 FR 37160, 6/28/2005; N
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.203; 4d
                    
                    50 CFR 226.212.CH
                    
                  
                
                
                  Salmon, coho [Oregon Coast ESU]
                  
                    Oncorhynchus kisutch
                  
                  Oregon Coast ESU—see 50 CFR 223.102
                  T
                  75 FR 29489, 5/26/2010; N
                    76 FR 20558, 4/13/2011; 
                    76 FR 35755, 6/20/2011; N
                    
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.203; 4d
                    
                    50 CFR 226.212.CH
                    
                  
                
                
                  Salmon, coho [Southern Oregon-Northern California Coast ESU]
                  
                    Oncorhynchus kisutch
                  
                  Southern Oregon—Northern California Coast ESU—see 50 CFR 223.102
                  T
                  62 FR 24588, 5/6/1997; N
                    62 FR 33038, 6/18/1997; 
                    70 FR 37160, 6/28/2005; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.203; 4d
                    
                    50 CFR 226.210.CH
                    
                  
                
                
                  Salmon, sockeye [Ozette Lake ESU]
                  
                    Oncorhynchus nerka
                  
                  Ozette Lake ESU—see 50 CFR 223.102
                  T
                  64 FR 14528, 3/25/1999; N
                    64 FR 41835, 8/2/1999; 
                    70 FR 37160, 6/28/2005; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.203; 4d
                    
                    50 CFR 226.212.CH
                    
                  
                
                
                  Salmon, sockeye [Snake River ESU]
                  
                    Oncorhynchus nerka
                  
                  Snake River ESU—see 50 CFR 224.101
                  E
                  56 FR 58619, 11/20/1991; N
                    57 FR 212, 1/3/1992; 
                    70 FR 37160, 6/28/2005; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 226.205.CH
                    
                  
                
                
                  Sawfish, dwarf
                  
                    Pristis clavata
                  
                  Wherever found
                  E
                  79 FR 73978, 12/12/2014; N
                    79 FR 3914, 1/26/2015.
                  
                
                
                  Sawfish, green
                  
                    Pristis zijsron
                  
                  Wherever found
                  E
                  79 FR 73978, 12/12/2014; N
                    79 FR 3914, 1/26/2015.
                  
                
                
                  Sawfish, largetooth
                  
                    Pristis pristis (formerly Pristis perotteti, Pristis pristis, and Pristis microdon)
                  
                  Wherever found
                  E
                  76 FR 40822, 9/12/2011; N
                    79 FR 42687, 7/23/2014; 
                    79 FR 73978, 12/12/2014; N
                    
                    79 FR 3914, 1/26/2015.
                  
                
                
                  Sawfish, narrow
                  
                    Anoxypristis cuspidata
                  
                  Wherever found
                  E
                  79 FR 73978, 12/12/2014; N
                    79 FR 3914, 1/26/2015.
                  
                
                
                  Sawfish, smalltooth [Non-U.S. DPS]
                  
                    Pristis pectinata
                  
                  Non-U.S. DPS—Smalltooth sawfish originating from non-U.S. waters
                  E
                  79 FR 73978, 12/12/2014; N
                    79 FR 3914, 1/26/2015.
                  
                
                
                  
                  Sawfish, smalltooth [U.S. DPS]
                  
                    Pristis pectinata
                  
                  U.S. DPS—Smalltooth sawfish originating from U.S. waters
                  E
                  68 FR 15674, 4/1/2003; N
                    70 FR 69464, 11/16/2005; 
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 226.218.CH
                    
                  
                
                
                  Sculpin, grotto
                  
                    Cottus specus
                  
                  Wherever found
                  E
                  78 FR 58938, 9/25/2013; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Sculpin, pygmy
                  
                    Cottus pygmaeus
                  
                  Wherever found
                  T
                  54 FR 39846, 9/28/1989; 50 CFR 17.44(u).4d
                    
                  
                
                
                  Shark, daggernose
                  
                    Isogomphodon oxyrhynchus
                  
                  Wherever found
                  E
                  82 FR 21722, 5/10/2017; N 84 FR 13809, 4/8/2019.
                
                
                  Shark, narrownose smoothhound
                  
                    Mustelus schmitti
                  
                  Wherever found
                  T
                  82 FR 21722, 5/10/2017; N 84 FR 13809, 4/8/2019.
                
                
                  Shark, oceanic whitetip
                  
                    Carcharhinus longimanus
                  
                  Wherever found
                  T
                  83 FR 4153, 1/30/2018; N 84 FR 13809, 4/8/2019.
                
                
                  Shark, scalloped hammerhead [Central & SW Atlantic DPS]
                  
                    Sphyrna lewini
                  
                  Central & SW Atlantic DPS—see 50 CFR 223.102
                  T
                  79 FR 38214, 7/3/2014; N
                    79 FR 52576, 9/4/2014.
                  
                
                
                  Shark, scalloped hammerhead [Eastern Atlantic DPS]
                  
                    Sphyrna lewini
                  
                  Eastern Atlantic DPS—see 50 CFR 224.101
                  E
                  79 FR 38214, 7/3/2014; N
                    79 FR 52576, 9/4/2014.
                  
                
                
                  Shark, scalloped hammerhead [Eastern Pacific DPS]
                  
                    Sphyrna lewini
                  
                  Eastern Pacific DPS—see 50 CFR 224.101
                  E
                  79 FR 38214, 7/3/2014; N
                    79 FR 52576, 9/4/2014.
                  
                
                
                  Shark, scalloped hammerhead [Indo-West Pacific DPS]
                  
                    Sphyrna lewini
                  
                  Indo-West Pacific DPS—see 50 CFR 223.102
                  T
                  79 FR 38214, 7/3/2014; N
                    79 FR 52576, 9/4/2014.
                  
                
                
                  Shark, striped smoothhound
                  
                    Mustelus fasciatus
                  
                  Wherever found
                  E
                  82 FR 21722, 5/10/2017; N 84 FR 13809, 4/8/2019.
                
                
                  Shiner, Arkansas River [Arkansas River Basin DPS]
                  
                    Notropis girardi
                  
                  Arkansas River Basin (AR, KS, NM, OK, TX)
                  T
                  63 FR 64772, 11/23/1998; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Shiner, beautiful
                  
                    Cyprinella formosa
                  
                  Wherever found
                  T
                  49 FR 34490, 8/31/1984; 50 CFR 17.44(h); 4d
                    
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  Shiner, blue
                  
                    Cyprinella caerulea
                  
                  Wherever found
                  T
                  57 FR 14786, 4/22/1992.
                
                
                  Shiner, Cahaba
                  
                    Notropis cahabae
                  
                  Wherever found
                  E
                  55 FR 42961, 10/25/1990.
                
                
                  Shiner, Cape Fear
                  
                    Notropis mekistocholas
                  
                  Wherever found
                  E
                  52 FR 36034, 9/25/1987; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Shiner, palezone
                  
                    Notropis albizonatus.
                  
                  Wherever found
                  E
                  58 FR 25758, 4/27/1993.
                
                
                  Shiner, Pecos bluntnose
                  
                    Notropis simus pecosensis
                  
                  Wherever found
                  T
                  52 FR 5295, 2/20/1987; 50 CFR 17.44(r); 4d
                    
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  Shiner, sharpnose
                  
                    Notropis oxyrhynchus
                  
                  Wherever found
                  E
                  79 FR 45273, 8/4/2014; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Shiner, smalleye
                  
                    Notropis buccula
                  
                  Wherever found
                  E
                  79 FR 45273, 8/4/2014; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Shiner, Topeka
                  
                    Notropis topeka
                  
                  Wherever found, except where listed as an experimental population
                  E
                  63 FR 69008, 12/15/1998; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Shiner, Topeka
                  
                    Notropis topeka
                  
                  U.S.A. (MO—specified portions of Little Creek, Big Muddy Creek, and Spring Creek watersheds in Adair, Gentry, Harrison, Putnam, Sullivan, and Worth Counties; see § 17.84(d)(1)(i))
                  XN
                  78 FR 42702, 7/17/2013; 50 CFR 17.84(d).10j
                    
                  
                
                
                  Silverside, Waccamaw
                  
                    Menidia extensa
                  
                  Wherever found
                  T
                  52 FR 11277, 4/8/1987; 50 CFR 17.44(s); 4d
                    
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  Smelt, delta
                  
                    Hypomesus transpacificus
                  
                  Wherever found
                  T
                  58 FR 12854, 3/5/1993; 50 CFR 17.95(e).CH
                    
                  
                
                
                  
                  Spikedace
                  
                    Meda fulgida
                  
                  Wherever found
                  E
                  51 FR 23769, 7/1/1986; 77 FR 10810, 2/23/2012; 
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  Spinedace, Big Spring
                  
                    Lepidomeda mollispinis pratensis
                  
                  Wherever found
                  T
                  50 FR 12298, 3/28/1985; 50 CFR 17.44(i); 4d
                    
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  Spinedace, Little Colorado
                  
                    Lepidomeda vittata
                  
                  Wherever found
                  T
                  32 FR 4001, 3/11/1967; 35 FR 16047, 10/13/1970; 
                    52 FR 35034, 9/16/1987; 
                    50 CFR 17.44(t); 4d
                    
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  Spinedace, White River
                  
                    Lepidomeda albivallis
                  
                  Wherever found
                  E
                  50 FR 37194, 9/12/1985; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Springfish, Hiko White River
                  
                    Crenichthys baileyi grandis
                  
                  Wherever found
                  E
                  50 FR 39123, 9/27/1985; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Springfish, Railroad Valley
                  
                    Crenichthys nevadae
                  
                  Wherever found
                  T
                  51 FR 10857, 3/31/1986; 50 CFR 17.44(n); 4d
                    
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  Springfish, White River
                  
                    Crenichthys baileyi baileyi
                  
                  Wherever found
                  E
                  50 FR 39123, 9/27/1985; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Steelhead [California Central Valley DPS]
                  
                    Oncorhynchus mykiss
                  
                  California Central Valley DPS—see 50 CFR 223.102
                  T
                  63 FR 13347, 3/19/1998; N
                    63 FR 32996, 6/17/1998; 
                    71 FR 834, 1/5/2006; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.203; 4d
                    
                    50 CFR 226.211.CH
                    
                  
                
                
                  Steelhead [Central California Coast DPS]
                  
                    Oncorhynchus mykiss
                  
                  Central California Coast DPS—see 50 CFR 223.102
                  T
                  62 FR 43937, 8/18/1997; N
                    63 FR 32996, 6/17/1998; 
                    71 FR 834, 1/5/2006; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.203; 4d
                    
                    50 CFR 226.211.CH
                    
                  
                
                
                  Steelhead [Lower Columbia River DPS]
                  
                    Oncorhynchus mykiss
                  
                  Lower Columbia River DPS—see 50 CFR 223.102
                  T
                  63 FR 13347, 3/19/1998; N
                    63 FR 32996, 6/17/1998; 
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.203; 4d
                    
                    50 CFR 226.212.CH
                    
                  
                
                
                  Steelhead [Middle Columbia River DPS]
                  
                    Oncorhynchus mykiss
                  
                  Middle Columbia River DPS—see 50 CFR 223.102
                  T
                  64 FR 14517, 3/25/1999; N
                    64 FR 41835, 8/2/1999; 
                    71 FR 834, 1/5/2006; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.203; 4d
                    
                    50 CFR 226.212.CH
                    
                  
                
                
                  Steelhead [Middle Columbia River DPS—XN]
                  
                    Oncorhynchus mykiss
                  
                  Middle Columbia River DPS—XN—see 50 CFR 223.102
                  XN
                  78 FR 2893, 1/15/2013; N
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.301.10j
                    
                  
                
                
                  Steelhead [Northern California DPS]
                  
                    Oncorhynchus mykiss
                  
                  Northern California DPS—see 50 CFR 223.102
                  T
                  65 FR 36075, 6/7/2000; N
                    65 FR 54177, 9/7/2000; 
                    71 FR 834, 1/5/2006; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.203; 4d
                    
                    50 CFR 226.211.CH
                    
                  
                
                
                  Steelhead [Puget Sound DPS]
                  
                    Oncorhynchus mykiss
                  
                  Puget Sound DPS—see 50 CFR 223.102
                  T
                  72 FR 26722, 5/11/2007; N
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.203; 4d
                    
                    50 CFR 226.212.CH
                    
                  
                
                
                  Steelhead [Snake River Basin DPS]
                  
                    Oncorhynchus mykiss
                  
                  Snake River Basin DPS—see 50 CFR 223.102
                  T
                  62 FR 43937, 8/18/1997; N
                    63 FR 32996, 6/17/1998; 
                    71 FR 834, 1/5/2006; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.203; 4d
                    
                    50 CFR 226.212.CH
                    
                  
                
                
                  
                  Steelhead [South Central California Coast DPS]
                  
                    Oncorhynchus mykiss
                  
                  South-Central California Coast DPS—see 50 CFR 223.102
                  T
                  62 FR 43937, 8/18/1997; N
                    63 FR 32996, 6/17/1998; 
                    71 FR 834, 1/5/2006; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.203; 4d
                    
                    50 CFR 226.211.CH
                    
                  
                
                
                  Steelhead [Southern California DPS]
                  
                    Oncorhynchus mykiss
                  
                  Southern California DPS—see 50 CFR 224.101
                  E
                  62 FR 43937, 8/18/1997; N
                    63 FR 32996, 6/17/1998; 
                    71 FR 834, 1/5/2006; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 226.211.CH
                    
                  
                
                
                  Steelhead [Upper Columbia River DPS]
                  
                    Oncorhynchus mykiss
                  
                  Upper Columbia River DPS—see 50 CFR 223.102
                  T
                  62 FR 43937, 8/18/1997; N
                    63 FR 32996, 6/17/1998; 
                    71 FR 834, 1/5/2006; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.203; 4d
                    
                    50 CFR 226.212.CH
                    
                  
                
                
                  Steelhead [Upper Willamette River DPS]
                  
                    Oncorhynchus mykiss
                  
                  Upper Willamette River DPS—see 50 CFR 223.102
                  T
                  64 FR 14517, 3/25/1999; N
                    64 FR 41835, 8/2/1999; 
                    71 FR 834, 1/5/2006; N
                    
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.203; 4d
                    
                    50 CFR 226.212.CH
                    
                  
                
                
                  Stickleback, unarmored threespine
                  
                    Gasterosteus aculeatus williamsoni
                  
                  Wherever found
                  E
                  35 FR 16047, 10/13/1970.
                
                
                  Sturgeon, Adriatic
                  
                    Acipenser naccarii
                  
                  Wherever found
                  E
                  79 FR 31222, 6/2/2014; N
                    79 FR 52576, 9/4/2014.
                  
                
                
                  Sturgeon, Alabama
                  
                    Scaphirhynchus suttkusi
                  
                  Wherever found
                  E
                  65 FR 26438, 5/5/2000; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Sturgeon, Atlantic (Atlantic subspecies) [Carolina DPS]
                  
                    Acipenser oxyrinchus oxyrinchus
                  
                  Carolina DPS—see 50 CFR 224.101
                  E
                  77 FR 5914, 2/6/2012; N 79 FR 42687, 7/23/2014; 50 CFR 226.225. CH
                  
                
                
                  Sturgeon, Atlantic (Atlantic subspecies)[Chesapeake Bay DPS]
                  
                    Acipenser oxyrinchus oxyrinchus
                  
                  Chesapeake Bay DPS—see 50 CFR 224.101
                  E
                  77 FR 5880, 2/6/2012; N 79 FR 42687, 7/23/2014; 50 CFR 226.225. CH
                  
                
                
                  Sturgeon, Atlantic (Atlantic subspecies)[Gulf of Maine DPS]
                  
                    Acipenser oxyrinchus oxyrinchus
                  
                  Gulf of Maine DPS—see 50 CFR 223.102
                  T
                  77 FR 5880, 2/6/2012; N 79 FR 42687, 7/23/2014; 50 CFR 223.211; 4d 50 CFR 226.225. CH
                  
                
                
                  Sturgeon, Atlantic (Atlantic subspecies)[New York Bight DPS]
                  
                    Acipenser oxyrinchus oxyrinchus
                  
                  New York Bight DPS—see 50 CFR 224.101
                  E
                  77 FR 5880, 2/6/2012; N 79 FR 42687, 7/23/2014; 50 CFR 226.225. CH
                  
                
                
                  Sturgeon, Atlantic (Atlantic subspecies)[South Atlantic DPS]
                  
                    Acipenser oxyrinchus oxyrinchus
                  
                  South Atlantic DPS—see 50 CFR 224.101
                  E
                  77 FR 5914, 2/6/2012; N 79 FR 42687, 7/23/2014; 50 CFR 226.225. CH
                  
                
                
                  Sturgeon, Atlantic (Gulf subspecies)
                  
                    Acipenser oxyrinchus desotoi
                  
                  Wherever found
                  T
                  56 FR 49653, 9/30/1991; N
                    56 FR 49658, 9/30/1991; 
                    50 CFR 17.44; 4d
                    
                    50 CFR 17.95(e); CH
                    
                    50 CFR 226.214.CH
                    
                  
                
                
                  Sturgeon, beluga
                  
                    Huso huso
                  
                  Wherever found
                  T
                  69 FR 18499, 4/8/2004; 50 CFR 17.44(y).4d
                    
                  
                
                
                  Sturgeon, Chinese
                  
                    Acipenser sinensis
                  
                  Wherever found
                  E
                  79 FR 31222, 6/2/2014; N
                    79 FR 52576, 9/4/2014.
                  
                
                
                  Sturgeon, European
                  
                    Acipenser sturio
                  
                  Wherever found
                  E
                  79 FR 31222, 6/2/2014; N
                    79 FR 52576, 9/4/2014.
                  
                
                
                  Sturgeon, green [Southern DPS]
                  
                    Acipenser medirostris
                  
                  Southern DPS—see 50 CFR 223.102
                  T
                  71 FR 26835, 5/9/2006; 76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 223.210; 4d
                    
                    50 CFR 226.219.CH
                    
                  
                
                
                  Sturgeon, Kaluga
                  
                    Huso dauricus
                  
                  Wherever found
                  E
                  79 FR 31222, 6/2/2014; N
                    79 FR 52576, 9/4/2014.
                  
                
                
                  Sturgeon, pallid
                  
                    Scaphirhynchus albus
                  
                  Wherever found
                  E
                  55 FR 36641, 9/6/1990.
                
                
                  Sturgeon, Sakhalin
                  
                    Acipenser mikadoi
                  
                  Wherever found
                  E
                  79 FR 31222, 6/2/2014; N
                    79 FR 52576, 9/4/2014.
                  
                
                
                  Sturgeon, shortnose
                  
                    Acipenser brevirostrum
                  
                  Wherever found
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Sturgeon, shovelnose
                  
                    Scaphirhynchus platorynchus
                  
                  Wherever found
                  T (S/A)
                  75 FR 53598, 9/1/2010; 50 CFR 17.44(aa).4d
                    
                  
                
                
                  
                  Sturgeon, white [Kootenai River DPS]
                  
                    Acipenser transmontanus
                  
                  Kootenai River DPS—U.S.A. (ID, MT), Canada (BC), (Kootenai R. system)
                  E
                  59 FR 45989, 9/6/1994; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Sucker, June
                  
                    Chasmistes liorus
                  
                  Wherever found
                  E
                  51 FR 10851, 3/31/1986; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Sucker, Lost River
                  
                    Deltistes luxatus
                  
                  Wherever found
                  E
                  53 FR 27130, 7/18/1988; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Sucker, razorback
                  
                    Xyrauchen texanus
                  
                  Wherever found
                  E
                  56 FR 54957, 10/23/1991; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Sucker, Santa Ana [Three CA river basins DPS]
                  
                    Catostomus santaanae
                  
                  Los Angeles River basin, San Gabriel River basin, Santa Ana River basin
                  T
                  65 FR 19686, 4/12/2000; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Sucker, shortnose
                  
                    Chasmistes brevirostris
                  
                  Wherever found
                  E
                  53 FR 27130, 7/18/1988; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Sucker, Warner
                  
                    Catostomus warnerensis
                  
                  Wherever found
                  T
                  50 FR 39117, 9/27/1985; 50 CFR 17.44(l); 4d
                    
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  Sucker, Zuni bluehead
                  
                    Catostomus discobolus yarrowi
                  
                  Wherever found
                  E
                  79 FR 43131, 7/24/2014; 50 CFR 17.95(e).CH
                    
                  
                
                
                  Sunfish, spring pygmy
                  
                    Elassoma alabamae
                  
                  Wherever found
                  T
                  78 FR 60766, 10/2/2013; 50 CFR 17.95(e).CH
                  
                
                
                  Tango, Miyako (Tokyo bitterling)
                  
                    Tanakia tanago
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Temoleh, Ikan (minnow)
                  
                    Probarbus jullieni
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Topminnow, Barrens
                  
                    Fundulus julisia
                  
                  Wherever found
                  E
                  83 FR 56131, 10/21/2019.
                
                
                  Topminnow, Gila (incl. Yaqui)
                  
                    Poeciliopsis occidentalis
                  
                  U.S.A. only
                  E
                  32 FR 4001, 3/11/1967.
                
                
                  Totoaba (seatrout or weakfish)
                  
                    Cynoscion macdonaldi
                  
                  Wherever found
                  E
                  44 FR 29478, 5/21/1979.
                
                
                  Trout, Apache
                  
                    Oncorhynchus apache
                  
                  Wherever found
                  T
                  32 FR 4001, 3/11/1967; 40 FR 29863, 7/16/1975; 
                    50 CFR 17.44(a).4d
                    
                  
                
                
                  Trout, bull [Lower 48 States DPS]
                  
                    Salvelinus confluentus
                  
                  U.S.A., coterminous (lower 48 states), except where listed as an experimental population
                  T
                  63 FR 31647, 6/10/1998; 63 FR 42757, 8/11/1998; 
                    64 FR 17110, 4/8/1999; 
                    64 FR 58910, 11/1/1999; 
                    50 CFR 17.44(w); 4d
                    
                    50 CFR 17.44(x); 4d
                    
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  Trout, bull
                  
                    Salvelinus confluentus
                  
                  Clackamas River subbasin and the mainstem Willamette River, from Willamette Falls to its points of confluence with the Columbia River, including Multnomah Channel
                  XN
                  76 FR 35979, 6/21/2011; 50 CFR 17.84(v).10j
                    
                  
                
                
                  Trout, Gila
                  
                    Oncorhynchus gilae
                  
                  Wherever found
                  T
                  32 FR 4001, 3/11/1967; 71 FR 40657, 7/18/2006; 
                    50 CFR 17.44(z).4d
                    
                  
                
                
                  Trout, greenback cutthroat
                  
                    Oncorhynchus clarkii stomias
                  
                  Wherever found
                  T
                  32 FR 4001, 3/11/1967; 43 FR 16343, 4/18/1978; 
                    50 CFR 17.44(f).4d
                    
                  
                
                
                  Trout, Lahontan cutthroat
                  
                    Oncorhynchus clarkii henshawi
                  
                  Wherever found
                  T
                  35 FR 16047, 10/13/1970; 40 FR 29863, 7/16/1975; 
                    50 CFR 17.44(a).4d
                    
                  
                
                
                  Trout, Little Kern golden
                  
                    Oncorhynchus aguabonita whitei
                  
                  Wherever found
                  T
                  43 FR 15427, 4/13/1978; 50 CFR 17.44(e); 4d
                    
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  Trout, Paiute cutthroat
                  
                    Oncorhynchus clarkii seleniris
                  
                  Wherever found
                  T
                  32 FR 4001, 3/11/1967; 40 FR 29863, 7/16/1975; 
                    50 CFR 17.44(a).4d
                    
                  
                
                
                  Woundfin
                  
                    Plagopterus argentissimus
                  
                  Wherever found, except where listed as an experimental population
                  E
                  35 FR 16047, 10/13/1970; 50 FR 30188, 7/24/1985; 
                    50 CFR 17.95(e).CH
                    
                  
                
                
                  
                  Woundfin
                  
                    Plagopterus argentissimus
                  
                  Gila R. drainage, AZ, NM
                  XN
                  50 FR 30188, 7/24/1985; 50 CFR 17.84(b).10j
                    
                  
                
                
                  
                    Clams
                  
                
                
                  Acornshell, southern
                  
                    Epioblasma othcaloogensis
                  
                  Wherever found
                  E
                  58 FR 14330, 3/17/1993; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Bankclimber, purple
                  
                    Elliptoideus sloatianus
                  
                  Wherever found
                  T
                  63 FR 12664, 3/16/1998; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Bean, Choctaw
                  
                    Villosa choctawensis
                  
                  Wherever found
                  E
                  77 FR 61663, 10/10/2012; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Bean, Cumberland
                  
                    Villosa trabalis
                  
                  Wherever found, except where listed as an experimental population
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Bean, Cumberland
                  
                    Villosa trabalis
                  
                  U.S.A. (AL—specified portions of the Tennessee River; see § 17.85(a)(1))
                  XN
                  66 FR 32250, 6/14/2001; 50 CFR 17.85(a).10j
                    
                  
                
                
                  Bean, Cumberland
                  
                    Villosa trabalis
                  
                  U.S.A. (TN—specified portions of the French Broad and Holston Rivers; see § 17.85(b)(1))
                  XN
                  72 FR 52434, 9/13/2007; 50 CFR 17.85(b).10j
                    
                  
                
                
                  Bean, Purple
                  
                    Villosa perpurpurea
                  
                  Wherever found
                  E
                  62 FR 1647, 1/10/1997; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Blossom, green
                  
                    Epioblasma torulosa gubernaculum
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Blossom, tubercled
                  
                    Epioblasma torulosa torulosa
                  
                  Wherever found, except where listed as an experimental population
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Blossom, tubercled
                  
                    Epioblasma torulosa torulosa
                  
                  U.S.A. (AL—specified portions of the Tennessee River; see § 17.85(a)(1))
                  XN
                  66 FR 32250, 6/14/2001; 50 CFR 17.85(a).10j
                    
                  
                
                
                  Blossom, turgid
                  
                    Epioblasma turgidula
                  
                  Wherever found, except where listed as an experimental population
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Blossom, turgid
                  
                    Epioblasma turgidula
                  
                  U.S.A. (AL—specified portions of the Tennessee River; see § 17.85(a)(1))
                  XN
                  66 FR 32250, 6/14/2001; 50 CFR 17.85(a).10j
                    
                  
                
                
                  Blossom, yellow
                  
                    Epioblasma florentina florentina
                  
                  Wherever found, except where listed as an experimental population
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Blossom, yellow
                  
                    Epioblasma florentina florentina
                  
                  U.S.A. (AL—specified portions of the Tennessee River; see § 17.85(a)(1))
                  XN
                  66 FR 32250, 6/14/2001; 50 CFR 17.85(a).10j
                    
                  
                
                
                  Purple cat's paw (pearlymussel)
                  
                    Epioblasma obliquata obliquata
                  
                  Wherever found, except where listed as an experimental population
                  E
                  55 FR 28209, 7/10/1990.
                
                
                  Purple cat's paw (pearlymussel)
                  
                    Epioblasma obliquata obliquata
                  
                  U.S.A. (AL—specified portions of the Tennessee River; see § 17.85(a)(1))
                  XN
                  66 FR 32250, 6/14/2001; 50 CFR 17.85(a).10j
                    
                  
                
                
                  
                  Catspaw, white (pearlymussel)
                  
                    Epioblasma obliquata perobliqua
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Clubshell
                  
                    Pleurobema clava
                  
                  Wherever found, except where listed as an experimental population
                  E
                  58 FR 5638, 1/22/1993.
                
                
                  Clubshell
                  Pleurobema clava
                  U.S.A. (AL—specified portions of the Tennessee River; see § 17.85(a)(1))
                  XN
                  66 FR 32250, 6/14/2001; 50 CFR 17.85(a).10j
                    
                  
                
                
                  Clubshell, black
                  
                    Pleurobema curtum
                  
                  Wherever found
                  E
                  52 FR 11162, 4/7/1987.
                
                
                  Clubshell, ovate
                  
                    Pleurobema perovatum
                  
                  Wherever found
                  E
                  58 FR 14330, 3/17/1993; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Clubshell, southern
                  
                    Pleurobema decisum
                  
                  Wherever found
                  E
                  58 FR 14330, 3/17/1993; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Combshell, Cumberlandian
                  
                    Epioblasma brevidens
                  
                  Wherever found, except where listed as an experimental population
                  E
                  62 FR 1647, 1/10/1997; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Combshell, Cumberlandian
                  
                    Epioblasma brevidens
                  
                  U.S.A. (AL—specified portions of the Tennessee River; see § 17.85(a)(1))
                  XN
                  66 FR 32250, 6/14/2001; 50 CFR 17.85(a).10j
                    
                  
                
                
                  Combshell, Cumberlandian
                  
                    Epioblasma brevidens
                  
                  U.S.A. (TN—specified portions of the French Broad and Holston Rivers; see § 17.85(b)(1)
                  XN
                  72 FR 52434, 9/13/2007; 50 CFR 17.85(b).10j
                    
                  
                
                
                  Combshell, southern
                  
                    Epioblasma (=Dysnomia) penita
                  
                  Wherever found
                  E
                  52 FR 11162, 4/7/1987.
                
                
                  Combshell, upland
                  
                    Epioblasma metastriata
                  
                  Wherever found
                  E
                  77 FR 61663, 10/10/2012; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Ebonyshell, round
                  
                    Fusconaia rotulata
                  
                  Wherever found
                  E
                  58 FR 14330, 3/17/1993; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Elktoe, Appalachian
                  
                    Alasmidonta raveneliana
                  
                  Wherever found
                  E
                  59 FR 60324, 11/23/1994; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Elktoe, Cumberland
                  
                    Alasmidonta atropurpurea
                  
                  Wherever found
                  E
                  62 FR 1647, 1/10/1997; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Fanshell
                  
                    Cyprogenia stegaria
                  
                  Wherever found, except where listed as an experimental population
                  E
                  55 FR 25591, 6/21/1990.
                
                
                  Fanshell
                  
                    Cyprogenia stegaria
                  
                  U.S.A. (TN—specified portions of the French Broad and Holston Rivers; see § 17.85(b)(1))
                  XN
                  72 FR 52434, 9/13/2007; 50 CFR 17.85(b).10j
                    
                  
                
                
                  Fatmucket, Arkansas
                  
                    Lampsilis powelli
                  
                  Wherever found
                  T
                  55 FR 12797, 4/5/1990.
                
                
                  Heelsplitter, inflated
                  
                    Potamilus inflatus
                  
                  Wherever found
                  T
                  55 FR 39868, 9/28/1990.
                
                
                  Heelsplitter, Carolina
                  
                    Lasmigona decorata
                  
                  Wherever found
                  E
                  58 FR 34926, 6/30/1993; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Higgins eye (pearlymussel)
                  
                    Lampsilis higginsii
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Hornshell, Texas
                  
                    Popenaias popeii
                  
                  Wherever found
                  E
                  83 FR 5720, 2/9/2018.
                
                
                  Kidneyshell, fluted
                  
                    Ptychobranchus subtentus
                  
                  Wherever found
                  E
                  78 FR 59269, 9/26/2013; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Kidneyshell, southern
                  
                    Ptychobranchus jonesi
                  
                  Wherever found
                  E
                  77 FR 61663, 10/10/2012; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Kidneyshell, triangular
                  
                    Ptychobranchus greenii
                  
                  Wherever found
                  E
                  58 FR 14330, 3/17/1993; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Lampmussel, Alabama
                  
                    Lampsilis virescens
                  
                  Wherever found, except where listed as an experimental population
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  
                  Lampmussel, Alabama
                  
                    Lampsilis virescens
                  
                  U.S.A. (AL—specified portions of the Tennessee River; see § 17.85(a)(1))
                  XN
                  66 FR 32250, 6/14/2001; 50 CFR 17.85(a).10j
                    
                  
                
                
                  Lance, yellow
                  
                    Elliptio lanceolata
                  
                  Wherever found
                  T
                  83 FR 14189, 4/3/2018.
                
                
                  Lilliput, pale
                  
                    Toxolasma cylindrellus
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Mapleleaf, winged (mussel)
                  
                    Quadrula fragosa
                  
                  Wherever found, except where listed as an experimental population
                  E
                  56 FR 28345, 6/20/1991.
                
                
                  Mapleleaf, winged (mussel)
                  
                    Quadrula fragosa
                  
                  U.S.A. (AL—specified portions of the Tennessee River; see § 17.85(a)(1))
                  XN
                  66 FR 32250, 6/14/2001; 50 CFR 17.85(a).10j
                    
                  
                
                
                  Moccasinshell, Alabama
                  
                    Medionidus acutissimus
                  
                  Wherever found
                  T
                  58 FR 14330, 3/17/1993; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Moccasinshell, Coosa
                  
                    Medionidus parvulus
                  
                  Wherever found
                  E
                  58 FR 14330, 3/17/1993; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Moccasinshell, Gulf
                  
                    Medionidus penicillatus
                  
                  Wherever found
                  E
                  63 FR 12664, 3/16/1998; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Moccasinshell, Ochlockonee
                  
                    Medionidus simpsonianus
                  
                  Wherever found
                  E
                  63 FR 12664, 3/16/1998; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Moccasinshell, Suwannee
                  
                    Medionidus walkeri
                  
                  Wherever found
                  T
                  81 FR 69417, 10/6/2016.
                
                
                  Monkeyface, Appalachian (pearlymussel)
                  
                    Quadrula sparsa
                  
                  Wherever found, except where listed as an experimental population
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Monkeyface, Appalachian (pearlymussel)
                  
                    Quadrula sparsa
                  
                  U.S.A. (TN—specified portions of the French Broad and Holston Rivers; see § 17.85(b)(1))
                  XN
                  72 FR 52434, 9/13/2007; 50 CFR 17.85(b).10j
                    
                  
                
                
                  Monkeyface, Cumberland
                  
                    Quadrula intermedia
                  
                  Wherever found, except where listed as an experimental population
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Monkeyface, Cumberland
                  
                    Quadrula intermedia
                  
                  U.S.A. (AL—specified portions of the Tennessee River; see § 17.85(a)(1))
                  XN
                  66 FR 32250, 6/14/2001; 50 CFR 17.85(a).10j
                    
                  
                
                
                  Monkeyface, Cumberland
                  
                    Quadrula intermedia
                  
                  U.S.A. (TN—specified portions of the French Broad and Holston Rivers; see § 17.85(b)(1))
                  XN
                  72 FR 52434, 9/13/2007; 50 CFR 17.85(b).10j
                    
                  
                
                
                  Mucket, Neosho
                  
                    Lampsilis rafinesqueana
                  
                  Wherever found
                  E
                  78 FR 57076, 9/17/2013; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Mucket, orangenacre
                  
                    Lampsilis perovalis
                  
                  Wherever found
                  T
                  58 FR 14330, 3/17/1993; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Mucket, pink (pearlymussel)
                  
                    Lampsilis abrupta
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Mussel, oyster
                  
                    Epioblasma capsaeformis
                  
                  Wherever found, except where listed as an experimental population
                  E
                  62 FR 1647, 1/10/1997; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Mussel, oyster
                  
                    Epioblasma capsaeformis
                  
                  U.S.A. (AL—specified portions of the Tennessee River; see § 17.85(a)(1))
                  XN
                  66 FR 32250, 6/14/2001; 50 CFR 17.85(a).10j
                    
                  
                
                
                  
                  Mussel, oyster
                  
                    Epioblasma capsaeformis
                  
                  U.S.A. (TN—specified portions of the French Broad and Holston Rivers; see § 17.85(b)(1))
                  XN
                  72 FR 52434, 9/13/2007; 50 CFR 17.85(b).10j
                    
                  
                
                
                  Mussel, rayed bean
                  
                    Villosa fabalis
                  
                  Wherever found
                  E
                  77 FR 8632, 2/14/2012.
                
                
                  Mussel, scaleshell
                  
                    Leptodea leptodon
                  
                  Wherever found
                  E
                  66 FR 51322, 10/9/2001.
                
                
                  Pearlshell, Alabama
                  
                    Margaritifera marrianae
                  
                  Wherever found
                  E
                  77 FR 61663, 10/10/2012; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Pearlshell, Louisiana
                  
                    Margaritifera hembeli
                  
                  Wherever found
                  T
                  53 FR 3567, 2/5/1988; 58 FR 49935, 9/24/1993.
                  
                
                
                  Pearlymussel, birdwing
                  
                    Lemiox rimosus
                  
                  Wherever found, except where listed as an experimental population
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Pearlymussel, birdwing
                  
                    Lemiox rimosus
                  
                  U.S.A. (AL—specified portions of the Tennessee River; see § 17.85(a)(1))
                  XN
                  66 FR 32250, 6/14/2001; 50 CFR 17.85(a).10j
                    
                  
                
                
                  Pearlymussel, birdwing
                  
                    Lemiox rimosus
                  
                  U.S.A. (TN—specified portions of the French Broad and Holston Rivers; see § 17.85(b)(1))
                  XN
                  72 FR 52434, 9/13/2007; 50 CFR 17.85(b).10j
                    
                  
                
                
                  Pearlymussel, cracking
                  
                    Hemistena lata
                  
                  Wherever found, except where listed as an experimental population
                  E
                  54 FR 39850, 9/28/1989.
                
                
                  Pearlymussel, cracking
                  
                    Hemistena lata
                  
                  U.S.A. (AL—specified portions of the Tennessee River; see § 17.85(a)(1))
                  XN
                  66 FR 32250, 6/14/2001; 50 CFR 17.85(a).10j
                    
                  
                
                
                  Pearlymussel, cracking
                  
                    Hemistena lata
                  
                  U.S.A. (TN—specified portions of the French Broad and Holston Rivers; see § 17.85(b)(1))
                  XN
                  72 FR 52434, 9/13/2007; 50 CFR 17.85(b).10j
                    
                  
                
                
                  Pearlymussel, Curtis
                  
                    Epioblasma florentina curtisii
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Pearlymussel, dromedary
                  
                    Dromus dromas
                  
                  Wherever found, except where listed as an experimental population
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Pearlymussel, dromedary
                  
                    Dromus dromas
                  
                  U.S.A. (AL—specified portions of the Tennessee River; see § 17.85(a)(1))
                  XN
                  66 FR 32250, 6/14/2001; 50 CFR 17.85(a).10j
                    
                  
                
                
                  Pearlymussel, dromedary
                  
                    Dromus dromas
                  
                  U.S.A. (TN—specified portions of the French Broad and Holston Rivers; see § 17.85(b)(1))
                  XN
                  72 FR 52434, 9/13/2007; 50 CFR 17.85(b).10j
                    
                  
                
                
                  Pearlymussel, littlewing
                  
                    Pegias fabula
                  
                  Wherever found
                  E
                  53 FR 45861, 11/14/1988.
                
                
                  Pearlymussel, Nicklin's
                  
                    Megalonaias nicklineana
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Pearlymussel, slabside
                  
                    Pleuronaia dolabelloides
                  
                  Wherever found
                  E
                  78 FR 59269, 9/26/2013; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Pearlymussel, Tampico
                  
                    Cyrtonaias tampicoensis tecomatensis
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Pigtoe, Cumberland
                  
                    Pleurobema gibberum
                  
                  Wherever found
                  E
                  56 FR 21084, 5/7/1991.
                
                
                  
                  Pigtoe, dark
                  
                    Pleurobema furvum
                  
                  Wherever found
                  E
                  58 FR 14330, 3/17/1993; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Pigtoe, finerayed
                  
                    Fusconaia cuneolus
                  
                  Wherever found, except where listed as an experimental population
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Pigtoe, finerayed
                  
                    Fusconaia cuneolus
                  
                  U.S.A. (AL—specified portions of the Tennessee River; see § 17.85(a)(1))
                  XN
                  66 FR 32250, 6/14/2001; 50 CFR 17.85(a).10j
                    
                  
                
                
                  Pigtoe, finerayed
                  
                    Fusconaia cuneolus
                  
                  U.S.A. (TN—specified portions of the French Broad and Holston Rivers; see § 17.85(b)(1))
                  XN
                  72 FR 52434, 9/13/2007; 50 CFR 17.85(b).10j
                    
                  
                
                
                  Pigtoe, flat
                  
                    Pleurobema marshalli
                  
                  Wherever found
                  E
                  52 FR 11162, 4/7/1987.
                
                
                  Pigtoe, fuzzy
                  
                    Pleurobema strodeanum
                  
                  Wherever found
                  T
                  77 FR 61663, 10/10/2012; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Pigtoe, Georgia
                  
                    Pleurobema hanleyianum
                  
                  Wherever found
                  E
                  75 FR 67512, 11/2/2010; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Pigtoe, heavy
                  
                    Pleurobema taitianum
                  
                  Wherever found
                  E
                  52 FR 11162, 4/7/1987.
                
                
                  Pigtoe, narrow
                  
                    Fusconaia escambia
                  
                  Wherever found
                  T
                  77 FR 61663, 10/10/2012; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Pigtoe, oval
                  
                    Pleurobema pyriforme
                  
                  Wherever found
                  E
                  63 FR 12664, 3/16/1998; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Pigtoe, rough
                  
                    Pleurobema plenum
                  
                  Wherever found, except where listed as an experimental population
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Pigtoe, rough
                  
                    Pleurobema plenum
                  
                  U.S.A. (TN—specified portions of the French Broad and Holston Rivers; see § 17.85(b)(1))
                  XN
                  72 FR 52434, 9/13/2007; 50 CFR 17.85(b).10j
                    
                  
                
                
                  Pigtoe, shiny
                  
                    Fusconaia cor
                  
                  Wherever found, except where listed as an experimental population
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Pigtoe, shiny
                  
                    Fusconaia cor
                  
                  U.S.A. (AL—specified portions of the Tennessee River; see § 17.85(a)(1))
                  XN
                  66 FR 32250, 6/14/2001; 50 CFR 17.85(a).10j
                    
                  
                
                
                  Pigtoe, shiny
                  
                    Fusconaia cor
                  
                  U.S.A. (TN—specified portions of the French Broad and Holston Rivers; see § 17.85(b)(1))
                  XN
                  72 FR 52434, 9/13/2007; 50 CFR 17.85(b).10j
                    
                  
                
                
                  Pigtoe, southern
                  
                    Pleurobema georgianum
                  
                  Wherever found
                  E
                  58 FR 14330, 3/17/1993; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Pigtoe, tapered
                  
                    Fusconaia burkei
                  
                  Wherever found
                  T
                  77 FR 61663, 10/10/2012; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Pimpleback, orangefoot
                  
                    Plethobasus cooperianus
                  
                  Wherever found, except where listed as an experimental population
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  
                  Pimpleback, orangefoot
                  
                    Plethobasus cooperianus
                  
                  U.S.A. (TN—specified portions of the French Broad and Holston Rivers; see § 17.85(b)(1))
                  XN
                  72 FR 52434, 9/13/2007; 50 CFR 17.85(b).10j
                    
                  
                
                
                  Pink, ring
                  
                    Obovaria retusa
                  
                  Wherever found, except where listed as an experimental population
                  E
                  54 FR 40109, 9/29/1989.
                
                
                  Pink, ring
                  
                    Obovaria retusa
                  
                  U.S.A. (TN—specified portions of the French Broad and Holston Rivers; see § 17.85(b)(1))
                  XN
                  72 FR 52434, 9/13/2007; 50 CFR 17.85(b).10j
                    
                  
                
                
                  Pocketbook, fat
                  
                    Potamilus capax
                  
                  Wherever found
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Pocketbook, finelined
                  
                    Lampsilis altilis
                  
                  Wherever found
                  T
                  58 FR 14330, 3/17/1993; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Rock-pocketbook, Ouachita
                  
                    Arkansia wheeleri
                  
                  Wherever found
                  E
                  56 FR 54950, 10/23/1991.
                
                
                  Pocketbook, shinyrayed
                  
                    Lampsilis subangulata
                  
                  Wherever found
                  E
                  63 FR 12664, 3/16/1998; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Pocketbook, speckled
                  
                    Lampsilis streckeri
                  
                  Wherever found
                  E
                  54 FR 8339, 2/28/1989.
                
                
                  Rabbitsfoot
                  
                    Quadrula cylindrica cylindrica
                  
                  Wherever found
                  T
                  78 FR 57076, 9/17/2013; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Rabbitsfoot, rough
                  
                    Quadrula cylindrica strigillata
                  
                  Wherever found
                  E
                  62 FR 1647, 1/10/1997; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Riffleshell, northern
                  
                    Epioblasma torulosa rangiana
                  
                  Wherever found
                  E
                  58 FR 5638, 1/22/1993.
                
                
                  Riffleshell, tan
                  
                    Epioblasma florentina walkeri (=E. walkeri)
                  
                  Wherever found
                  E
                  42 FR 42351, 8/23/1977.
                
                
                  Sandshell, southern
                  
                    Hamiota australis
                  
                  Wherever found
                  T
                  77 FR 61663, 10/10/2012; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Sheepnose
                  
                    Plethobasus cyphyus
                  
                  Wherever found
                  E
                  77 FR 14914, 3/13/2012.
                
                
                  Slabshell, Chipola
                  
                    Elliptio chipolaensis
                  
                  Wherever found
                  T
                  63 FR 12664, 3/16/1998; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Snuffbox (mussel)
                  
                    Epioblasma triquetra
                  
                  Wherever found
                  E
                  77 FR 8632, 2/14/2012.
                
                
                  Spectaclecase
                  
                    Cumberlandia monodonta
                  
                  Wherever found
                  E
                  77 FR 14914, 3/13/2012.
                
                
                  Spinymussel, Altamaha
                  
                    Elliptio spinosa
                  
                  Wherever found
                  E
                  76 FR 62928, 10/11/2011; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Spinymussel, James
                  
                    Pleurobema collina
                  
                  Wherever found
                  E
                  53 FR 27689, 7/22/1988.
                
                
                  Spinymussel, Tar River
                  
                    Elliptio steinstansana
                  
                  Wherever found
                  E
                  50 FR 26572, 6/27/1985.
                
                
                  Stirrupshell
                  
                    Quadrula stapes
                  
                  Wherever found
                  E
                  52 FR 11162, 4/7/1987.
                
                
                  Threeridge, fat
                  
                    Amblema neislerii
                  
                  Wherever found
                  E
                  63 FR 12664, 3/16/1998; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Wartyback, white
                  
                    Plethobasus cicatricosus
                  
                  Wherever found, except where listed as an experimental population
                  E
                  41 FR 24062, 6/14/1976.
                
                
                  Wartyback, white
                  
                    Plethobasus cicatricosus
                  
                  U.S.A. (TN—specified portions of the French Broad and Holston Rivers; see § 17.85(b)(1))
                  XN
                  72 FR 52434, 9/13/2007; 50 CFR 17.85(b).10j
                    
                  
                
                
                  Wedgemussel, dwarf
                  
                    Alasmidonta heterodon
                  
                  Wherever found
                  E
                  55 FR 9447, 3/14/1990.
                
                
                  
                    Snails
                  
                
                
                  Abalone, Black
                  
                    Haliotis cracherodii
                  
                  Wherever found
                  E
                  74 FR 1937, 1/14/2009; N
                    76 FR 20558, 4/13/2011; 
                    79 FR 42687, 7/23/2014; 
                    50 CFR 226.221.CH
                    
                  
                
                
                  Abalone, white
                  
                    Haliotis sorenseni
                  
                  Wherever found
                  E
                  66 FR 29054, 5/29/2001; N
                    70 FR 69464, 11/16/2005.
                  
                
                
                  Ambersnail, Kanab
                  
                    Oxyloma haydeni kanabensis
                  
                  Wherever found
                  E
                  56 FR 37668, 8/8/1991; 57 FR 13657, 4/17/1992; 
                    57 FR 44340, 9/25/1992.
                  
                
                
                  
                  Campeloma, slender
                  
                    Campeloma decampi
                  
                  Wherever found
                  E
                  65 FR 10033, 2/25/2000.
                
                
                  Cavesnail, Tumbling Creek
                  
                    Antrobia culveri
                  
                  Wherever found
                  E
                  67 FR 52879, 8/14/2002; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Elimia, lacy
                  
                    Elimia crenatella
                  
                  Wherever found
                  T
                  63 FR 57610, 10/28/1998.
                
                
                  Hornsnail, rough
                  
                    Pleurocera foremani
                  
                  Wherever found
                  E
                  75 FR 67512, 11/2/2010; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Limpet, Banbury Springs
                  
                    Lanx sp.
                  Wherever found
                  E
                  57 FR 59244, 12/14/1992.
                
                
                  Lioplax, cylindrical
                  
                    Lioplax cyclostomaformis
                  
                  Wherever found
                  E
                  63 FR 57610, 10/28/1998.
                
                
                  Marstonia, armored (snail)
                  
                    Pyrgulopsis (=Marstonia) pachyta
                  
                  Wherever found
                  E
                  65 FR 10033, 2/25/2000.
                
                
                  Marstonia, royal
                  
                    Pyrgulopsis ogmorhaphe
                  
                  Wherever found
                  E
                  59 FR 17994, 4/15/1994.
                
                
                  Pebblesnail, flat
                  
                    Lepyrium showalteri
                  
                  Wherever found
                  E
                  63 FR 57610, 10/28/1998.
                
                
                  Pecos assiminea
                  
                    Assiminea pecos
                  
                  Wherever found
                  E
                  76 FR 33036, 6/7/2011; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Riversnail, Anthony's
                  
                    Athearnia anthonyi
                  
                  Wherever found, except where listed as an experimental population
                  E
                  59 FR 17994, 4/15/1994.
                
                
                  Riversnail, Anthony's
                  
                    Athearnia anthonyi
                  
                  U.S.A. (AL—specified portions of the Tennessee River; see § 17.85(a)(1))
                  XN
                  66 FR 32250, 6/14/2001; 50 CFR 17.85(a).10j
                    
                  
                
                
                  Riversnail, Anthony's
                  
                    Athearnia anthonyi
                  
                  U.S.A. (TN—specified portions of the French Broad and Holston Rivers; see § 17.85(b)(1))
                  XN
                  72 FR 52434, 9/13/2007; 50 CFR 17.85(b).10j
                    
                  
                
                
                  Rocksnail, interrupted
                  
                    Leptoxis foremani
                  
                  Wherever found
                  E
                  75 FR 67512, 11/2/2010; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Rocksnail, painted
                  
                    Leptoxis taeniata
                  
                  Wherever found
                  T
                  63 FR 57610, 10/28/1998.
                
                
                  Rocksnail, plicate
                  
                    Leptoxis plicata
                  
                  Wherever found
                  E
                  63 FR 57610, 10/28/1998.
                
                
                  Rocksnail, round
                  
                    Leptoxis ampla
                  
                  Wherever found
                  T
                  63 FR 57610, 10/28/1998.
                
                
                  Snail, Bliss Rapids
                  
                    Taylorconcha serpenticola
                  
                  Wherever found
                  T
                  57 FR 59244, 12/14/1992.
                
                
                  Snail, Chittenango ovate amber
                  
                    Succinea chittenangoensis
                  
                  Wherever found
                  T
                  43 FR 28932, 7/3/1978.
                
                
                  Snail, flat-spired three-toothed
                  
                    Triodopsis platysayoides
                  
                  Wherever found
                  T
                  43 FR 28932, 7/3/1978.
                
                
                  Snail, fragile tree (Akaleha dogas, Denden)
                  
                    Samoana fragilis
                  
                  Wherever found
                  E
                  80 FR 59423, 10/1/2015.
                
                
                  Snail, Guam tree (Akaleha, Denden)
                  
                    Partula radiolata
                  
                  Wherever found
                  E
                  80 FR 59423, 10/1/2015.
                
                
                  Snail, humped tree (Akaleha, Denden)
                  
                    Partula gibba
                  
                  Wherever found
                  E
                  80 FR 59423, 10/1/2015.
                
                
                  Snail, Iowa Pleistocene
                  
                    Discus macclintocki
                  
                  Wherever found
                  E
                  43 FR 28932, 7/3/1978.
                
                
                  Snail, Lanai tree
                  
                    Partulina semicarinata
                  
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013.
                
                
                  Snail, Lanai tree
                  
                    Partulina variabilis
                  
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013.
                
                
                  Snail, Langford's tree (Akaleha, Denden)
                  
                    Partula langfordi
                  
                  Wherever found
                  E
                  80 FR 59423, 10/1/2015.
                
                
                  Snail, Manus Island tree
                  
                    Papustyla pulcherrima
                  
                  Wherever found
                  E
                  35 FR 8491, 6/2/1970.
                
                
                  Snail, Morro shoulderband (=Banded dune)
                  
                    Helminthoglypta walkeriana
                  
                  Wherever found
                  E
                  59 FR 64613, 12/15/1994; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Snail, Newcomb's
                  
                    Erinna newcombi
                  
                  Wherever found
                  T
                  65 FR 4162, 1/26/2000; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Snail, Newcomb's tree
                  
                    Newcombia cumingi
                  
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Snail [no common name]
                  
                    Eua zebrina
                  
                  Wherever found
                  E
                  81 FR 65466, 9/22/2016.
                
                
                  Snail [no common name]
                  
                    Ostodes strigatus
                  
                  Wherever found
                  E
                  81 FR 65466, 9/22/2016.
                
                
                  Snail, noonday
                  
                    Mesodon clarki nantahala
                  
                  Wherever found
                  T
                  43 FR 28932, 7/3/1978.
                
                
                  Snail, painted snake coiled forest
                  
                    Anguispira picta
                  
                  Wherever found
                  T
                  43 FR 28932, 7/3/1978.
                
                
                  Snail, Snake River physa
                  
                    Physa natricina
                  
                  Wherever found
                  E
                  57 FR 59244, 12/14/1992.
                
                
                  Snail, Stock Island tree
                  
                    Orthalicus reses (not incl. nesodryas )
                  Wherever found
                  T
                  43 FR 28932, 7/3/1978.
                
                
                  Snail, tulotoma
                  
                    Tulotoma magnifica
                  
                  Wherever found
                  T
                  56 FR 797, 1/9/1991; 76 FR 31866, 6/2/2011.
                  
                
                
                  Snail, Virginia fringed mountain
                  
                    Polygyriscus virginianus
                  
                  Wherever found
                  E
                  43 FR 28932, 7/3/1978.
                
                
                  Snails, Oahu tree
                  
                    Achatinella spp.
                  Wherever found
                  E
                  46 FR 3178, 1/13/1981; 46 FR 40025, 8/6/1981.
                  
                
                
                  Springsnail, Alamosa
                  
                    Tryonia alamosae
                  
                  Wherever found
                  E
                  56 FR 49646, 9/30/1991.
                
                
                  Springsnail, Bruneau Hot
                  
                    Pyrgulopsis bruneauensis
                  
                  Wherever found
                  E
                  58 FR 5938, 1/25/1993.
                
                
                  Springsnail, Chupadera
                  
                    Pyrgulopsis chupaderae
                  
                  Wherever found
                  E
                  77 FR 41088, 7/12/2012; 50 CFR 17.95(f).CH
                    
                  
                
                
                  
                  Springsnail, Koster's
                  
                    Juturnia kosteria
                  
                  Wherever found
                  E
                  76 FR 33036, 6/7/2011; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Springsnail, Phantom
                  
                    Pyrgulopsis texana
                  
                  Wherever found
                  E
                  78 FR 41227, 7/9/2013; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Springsnail, Roswell
                  
                    Pyrgulopsis roswellensis
                  
                  Wherever found
                  E
                  76 FR 33036, 6/7/2011; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Springsnail, San Bernardino
                  
                    Pyrgulopsis bernardina
                  
                  Wherever found
                  T
                  77 FR 23060, 4/17/2012; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Springsnail, Socorro
                  
                    Pyrgulopsis neomexicana
                  
                  Wherever found
                  E
                  56 FR 49646, 9/30/1991.
                
                
                  Springsnail, Three Forks
                  
                    Pyrgulopsis trivialis
                  
                  Wherever found
                  E
                  77 FR 23060, 4/17/2012; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Tryonia, Diamond
                  
                    Pseudotryonia adamantina
                  
                  Wherever found
                  E
                  78 FR 41227, 7/9/2013; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Tryonia, Gonzales
                  
                    Tryonia circumstriata
                  
                  Wherever found
                  E
                  78 FR 41227, 7/9/2013; 50 CFR 17.95(f).CH
                    
                  
                
                
                  Tryonia, Phantom
                  
                    Tryonia cheatumi
                  
                  Wherever found
                  E
                  78 FR 41227, 7/9/2013; 50 CFR 17.95(f).CH
                    
                  
                
                
                  
                    Insects
                  
                
                
                  Bee, bumble, rusty patched
                  
                    Bombus affinis
                  
                  Wherever found
                  E
                  82 FR 3186, 1/11/2017.
                
                
                  Bee, yellow-faced
                  
                    Hylaeus anthracinus
                  
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  Bee, yellow-faced
                  
                    Hylaeus assimulans
                  
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  Bee, yellow-faced
                  
                    Hylaeus facilis
                  
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  Bee, yellow-faced
                  
                    Hylaeus hilaris
                  
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  Bee, yellow-faced
                  
                    Hylaeus kuakea
                  
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  Bee, yellow-faced
                  
                    Hylaeus longiceps
                  
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  Bee, yellow-faced
                  
                    Hylaeus mana
                  
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  Beetle, American burying
                  
                    Nicrophorus americanus
                  
                  Entire, except where listed as an experimental population
                  E
                  54 FR 29652, 7/13/1989.
                
                
                  Beetle, American burying
                  
                    Nicrophorus americanus
                  
                  In southwestern Missouri, the counties of Cedar, St. Clair, Bates, and Vernon
                  XN
                  77 FR 16712, 3/22/2012; 50 CFR 17.85(c).10j
                    
                  
                
                
                  Beetle, Casey's June
                  
                    Dinacoma caseyi
                  
                  Wherever found
                  E
                  76 FR 58954, 9/22/2011; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Beetle, Coffin Cave mold
                  
                    Batrisodes texanus
                  
                  Wherever found
                  E
                  53 FR 36029, 9/16/1988; 58 FR 43818, 8/18/1993.
                  
                
                
                  Beetle, Comal Springs dryopid
                  
                    Stygoparnus comalensis
                  
                  Wherever found
                  E
                  62 FR 66295, 12/18/1997; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Beetle, Comal Springs riffle
                  
                    Heterelmis comalensis
                  
                  Wherever found
                  E
                  62 FR 66295, 12/18/1997; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Beetle, delta green ground
                  
                    Elaphrus viridis
                  
                  Wherever found
                  T
                  45 FR 52807, 8/8/1980; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Beetle, Helotes mold
                  
                    Batrisodes venyivi
                  
                  Wherever found
                  E
                  70 FR 69854, 11/17/2005; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Beetle, Hungerford's crawling water
                  
                    Brychius hungerfordi
                  
                  Wherever found
                  E
                  59 FR 10580, 3/7/1994.
                
                
                  Beetle, Kretschmarr Cave mold
                  
                    Texamaurops reddelli
                  
                  Wherever found
                  E
                  53 FR 36029, 9/16/1988; 58 FR 43818, 8/18/1993.
                  
                
                
                  Beetle, Miami tiger
                  
                    Cicindelidia floridana
                  
                  U.S.A. (FL)
                  E
                  81 FR 68985, 10/5/2016.
                
                
                  Beetle, Mount Hermon June
                  
                    Polyphylla barbata
                  
                  Wherever found
                  E
                  62 FR 3616, 1/24/1997.
                
                
                  Beetle, (no common name)
                  
                    Rhadine exilis
                  
                  Wherever found
                  E
                  70 FR 69854, 11/17/2005; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Beetle, (no common name)
                  
                    Rhadine infernalis
                  
                  Wherever found
                  E
                  70 FR 69854, 11/17/2005; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Beetle, Northeastern beach tiger
                  
                    Cicindela dorsalis dorsalis
                  
                  Wherever found
                  T
                  55 FR 32088, 8/7/1990.
                
                
                  Beetle, Ohlone tiger
                  
                    Cicindela ohlone
                  
                  Wherever found
                  E
                  66 FR 50340, 8/3/2001.
                
                
                  Beetle, Puritan tiger
                  
                    Cicindela puritana
                  
                  Wherever found
                  T
                  55 FR 32088, 8/7/1990.
                
                
                  Beetle, Salt Creek tiger
                  
                    Cicindela nevadica lincolniana
                  
                  Wherever found
                  E
                  70 FR 58335, 10/6/2005; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Beetle, Tooth Cave ground
                  
                    Rhadine persephone
                  
                  Wherever found
                  E
                  53 FR 36029, 9/16/1988.
                
                
                  Beetle, valley elderberry longhorn
                  
                    Desmocerus californicus dimorphus
                  
                  Wherever found
                  T
                  45 FR 52803, 8/8/1980; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Butterfly, Bartram's scrub-hairstreak
                  
                    Strymon acis bartrami
                  
                  Wherever found
                  E
                  79 FR 47221, 8/12/2014; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Butterfly, bay checkerspot
                  
                    Euphydryas editha bayensis
                  
                  Wherever found
                  T
                  52 FR 35366, 9/18/1987; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Butterfly, Behren's silverspot
                  
                    Speyeria zerene behrensii
                  
                  Wherever found
                  E
                  62 FR 64306, 12/5/1997.
                
                
                  
                  Butterfly, callippe silverspot
                  
                    Speyeria callippe callippe
                  
                  Wherever found
                  E
                  62 FR 64306, 12/5/1997.
                
                
                  Butterfly, cassius blue
                  
                    Leptotes cassius theonus
                  
                  Coastal south and central FL
                  T (S/A)
                  77 FR 20948, 4/6/2012.
                
                
                  Butterfly, ceraunus blue
                  
                    Hemiargus ceraunus antibubastus
                  
                  Coastal south and central FL
                  T (S/A)
                  77 FR 20948, 4/6/2012.
                
                
                  Butterfly, Corsican swallowtail
                  
                    Papilio hospiton
                  
                  Wherever found
                  E
                  58 FR 4356, 1/14/1993.
                
                
                  Butterfly, El Segundo blue
                  
                    Euphilotes battoides allyni
                  
                  Wherever found
                  E
                  41 FR 22041, 6/14/1976.
                
                
                  Butterfly, Fender's blue
                  
                    Icaricia icarioides fenderi
                  
                  Wherever found
                  E
                  65 FR 3875, 1/25/2000; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Butterfly, Florida leafwing
                  
                    Anaea troglodyta floridalis
                  
                  Wherever found
                  E
                  79 FR 47221, 8/12/2014; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Butterfly, Homerus swallowtail
                  
                    Papilio homerus
                  
                  Wherever found
                  E
                  58 FR 4356, 1/14/1993.
                
                
                  Butterfly, island marble
                  
                    Euchloe ausonides insulanus
                  
                  Wherever found
                  E
                  85 FR 26786, 5/5/2020; 50 CFR 17.95(i).CH
                  
                
                
                  Butterfly, Karner blue
                  
                    Lycaeides melissa samuelis
                  
                  Wherever found
                  E
                  57 FR 59236, 12/14/1992.
                
                
                  Butterfly, Lange's metalmark
                  
                    Apodemia mormo langei
                  
                  Wherever found
                  E
                  41 FR 22041, 6/14/1976.
                
                
                  Butterfly, lotis blue
                  
                    Lycaeides argyrognomon lotis
                  
                  Wherever found
                  E
                  41 FR 22041, 6/14/1976.
                
                
                  Butterfly, Luzon peacock swallowtail
                  
                    Papilio chikae
                  
                  Wherever found
                  E
                  58 FR 4356, 1/14/1993.
                
                
                  Butterfly, Mariana eight-spot (Ababbang, Libweibwogh)
                  
                    Hypolimnas octocula marianensis
                  
                  Wherever found
                  E
                  80 FR 59423, 10/1/2015.
                
                
                  Butterfly, Mariana wandering (Ababbang, Libweibwogh)
                  
                    Vagrans egistina
                  
                  Wherever found
                  E
                  80 FR 59423, 10/1/2015.
                
                
                  Butterfly, Miami blue
                  
                    Cyclargus thomasi bethunebakeri
                  
                  Wherever found
                  E
                  77 FR 20948, 4/6/2012.
                
                
                  Butterfly, mission blue
                  
                    Icaricia icarioides missionensis
                  
                  Wherever found
                  E
                  41 FR 22041, 6/14/1976.
                
                
                  Butterfly, Mitchell's satyr
                  
                    Neonympha mitchellii mitchellii
                  
                  Wherever found
                  E
                  56 FR 28825, 6/25/1991; 57 FR 21564, 5/20/1992.
                  
                
                
                  Butterfly, Mount Charleston blue
                  
                    Icaricia (Plebejus) shasta charlestonensis
                  
                  Wherever found
                  E
                  78 FR 57749, 9/19/2013; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Butterfly, Myrtle's silverspot
                  
                    Speyeria zerene myrtleae
                  
                  Wherever found
                  E
                  57 FR 27848, 6/22/1992.
                
                
                  Butterfly, nickerbean blue
                  
                    Cyclargus ammon
                  
                  Coastal south and central FL
                  T (S/A)
                  77 FR 20948, 4/6/2012; 50 CFR 17.47(a).4d
                    
                  
                
                
                  Butterfly, Oregon silverspot
                  
                    Speyeria zerene hippolyta
                  
                  Wherever found, except where listed as an experimental population
                  T
                  45 FR 44935, 7/2/1980; 50 CFR 17.95(i).CH
                  
                
                
                  Butterfly, Oregon silverspot
                  
                    Speyeria zerene hippolyta
                  
                  U.S.A. (OR—specified portions of Clatsop and Tillamook Counties; see § 17.85(d))
                  XN
                  82 FR 28567; 06/23/2017.
                
                
                  Butterfly, Palos Verdes blue
                  
                    Glaucopsyche lygdamus palosverdesensis
                  
                  Wherever found
                  E
                  45 FR 44935, 7/2/1980; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Butterfly, Queen Alexandra's birdwing
                  
                    Troides alexandrae
                  
                  Wherever found
                  E
                  54 FR 38950, 9/21/1989.
                
                
                  Butterfly, Quino checkerspot
                  
                    Euphydryas editha quino
                  
                  Wherever found
                  E
                  62 FR 2313, 1/16/1997; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Butterfly, Saint Francis' satyr
                  
                    Neonympha mitchellii francisci
                  
                  Wherever found
                  E
                  59 FR 18324, 4/18/1994; 60 FR 5264, 1/26/1995.
                  
                
                
                  Butterfly, San Bruno elfin
                  
                    Callophrys mossii bayensis
                  
                  Wherever found
                  E
                  41 FR 22041, 6/14/1976.
                
                
                  Butterfly, Schaus swallowtail
                  
                    Heraclides aristodemus ponceanus
                  
                  Wherever found
                  E
                  41 FR 17736, 4/28/1976; 49 FR 34501, 8/31/1984.
                  
                
                
                  Butterfly, Smith's blue
                  
                    Euphilotes enoptes smithi
                  
                  Wherever found
                  E
                  41 FR 22041, 6/14/1976.
                
                
                  Butterfly, Taylor's checkerspot
                  
                    Euphydryas editha taylori
                  
                  Wherever found
                  E
                  78 FR 61451, 10/3/2013; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Butterfly, Uncompahgre fritillary
                  
                    Boloria acrocnema
                  
                  Wherever found
                  E
                  56 FR 28712, 6/24/1991.
                
                
                  Damselfly, blackline Hawaiian
                  
                    Megalagrion nigrohamatum nigrolineatum
                  
                  Wherever found
                  E
                  77 FR 57647, 9/18/2012; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Damselfly, crimson Hawaiian
                  
                    Megalagrion leptodemas
                  
                  Wherever found
                  E
                  77 FR 57647, 9/18/2012; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Damselfly, flying earwig Hawaiian
                  
                    Megalagrion nesiotes
                  
                  Wherever found
                  E
                  52 FR 21481, 6/5/1987; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Damselfly, oceanic Hawaiian
                  
                    Megalagrion oceanicum
                  
                  Wherever found
                  E
                  77 FR 57647, 9/18/2012; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Damselfly, orangeblack Hawaiian
                  
                    Megalagrion xanthomelas
                  
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  Damselfly, Pacific Hawaiian
                  
                    Megalagrion pacificum
                  
                  Wherever found
                  E
                  52 FR 21481, 6/5/1987; 50 CFR 17.95(i).CH
                    
                  
                
                
                  
                  Damselfly, Rota blue (Dulalas Luta, Dulalas Luuta)
                  
                    Ischnura luta
                  
                  Wherever found
                  E
                  80 FR 59423, 10/1/2015.
                
                
                  Dragonfly, Hine's emerald
                  
                    Somatochlora hineana
                  
                  Wherever found
                  E
                  60 FR 5267, 1/26/1995; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Fly, Delhi Sands flower-loving
                  
                    Rhaphiomidas terminatus abdominalis
                  
                  Wherever found
                  E
                  58 FR 49881, 9/23/1993.
                
                
                  Fly, Hawaiian picture-wing
                  
                    Drosophila aglaia
                  
                  Wherever found
                  E
                  71 FR 26835, 5/9/2006; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Fly, Hawaiian picture-wing
                  
                    Drosophila differens
                  
                  Wherever found
                  E
                  71 FR 26835, 5/9/2006; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Fly, Hawaiian picture-wing
                  
                    Drosophila digressa
                  
                  Wherever found
                  E
                  78 FR 64637, 10/29/2013.
                
                
                  Fly, Hawaiian picture-wing
                  
                    Drosophila hemipeza
                  
                  Wherever found
                  E
                  71 FR 26835, 5/9/2006; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Fly, Hawaiian picture-wing
                  
                    Drosophila heteroneura
                  
                  Wherever found
                  E
                  71 FR 26835, 5/9/2006; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Fly, Hawaiian picture-wing
                  
                    Drosophila montgomeryi
                  
                  Wherever found
                  E
                  71 FR 26835, 5/9/2006; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Fly, Hawaiian picture-wing
                  
                    Drosophila mulli
                  
                  Wherever found
                  T
                  71 FR 26835, 5/9/2006; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Fly, Hawaiian picture-wing
                  
                    Drosophila musaphilia
                  
                  Wherever found
                  E
                  71 FR 26835, 5/9/2006; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Fly, Hawaiian picture-wing
                  
                    Drosophila neoclavisetae
                  
                  Wherever found
                  E
                  71 FR 26835, 5/9/2006; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Fly, Hawaiian picture-wing
                  
                    Drosophila obatai
                  
                  Wherever found
                  E
                  71 FR 26835, 5/9/2006; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Fly, Hawaiian picture-wing
                  
                    Drosophila ochrobasis
                  
                  Wherever found
                  E
                  71 FR 26835, 5/9/2006; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Fly, Hawaiian picture-wing
                  
                    Drosophila sharpi
                  
                  Wherever found
                  E
                  71 FR 26835, 5/9/2006; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Fly, Hawaiian picture-wing
                  
                    Drosophila substenoptera
                  
                  Wherever found
                  E
                  71 FR 26835, 5/9/2006; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Fly, Hawaiian picture-wing
                  
                    Drosophila tarphytrichia
                  
                  Wherever found
                  E
                  71 FR 26835, 5/9/2006; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Grasshopper, Zayante band-winged
                  
                    Trimerotropis infantilis
                  
                  Wherever found
                  E
                  62 FR 3616, 1/24/1997; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Moth, Blackburn's sphinx
                  
                    Manduca blackburni
                  
                  Wherever found
                  E
                  65 FR 4770, 2/1/2000; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Moth, Kern primrose sphinx
                  
                    Euproserpinus euterpe
                  
                  Wherever found
                  T
                  45 FR 24088, 4/8/1980.
                
                
                  Naucorid, Ash Meadows
                  
                    Ambrysus amargosus
                  
                  Wherever found
                  T
                  50 FR 20777, 5/20/1985; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Skipper, Carson wandering
                  
                    Pseudocopaeodes eunus obscurus
                  
                  U.S.A., (Lassen County, CA; Washoe County, NV)
                  E
                  67 FR 51116, 8/7/2002.
                
                
                  Skipper, Dakota
                  
                    Hesperia dacotae
                  
                  Wherever found
                  T
                  79 FR 63671, 10/24/2014; 50 CFR 17.95(i); CH
                    
                    50 CFR 17.47(b).4d
                    
                  
                
                
                  Skipper, Laguna Mountains
                  
                    Pyrgus ruralis lagunae
                  
                  Wherever found
                  E
                  62 FR 2313, 1/16/1997; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Skipper, Pawnee montane
                  
                    Hesperia leonardus montana
                  
                  Wherever found
                  T
                  52 FR 36176, 9/25/1987.
                
                
                  Skipperling, Poweshiek
                  
                    Oarisma poweshiek
                  
                  Wherever found
                  E
                  79 FR 63671, 10/24/2014; 50 CFR 17.95(i).CH
                    
                  
                
                
                  Stonefly, meltwater lednian
                  
                    Lednia tumana
                  
                  Wherever found
                  T
                  84 FR 64210, 11/21/2019;50 CFR 17.47(c).4d
                    
                  
                
                
                  Stonefly, western glacier
                  
                    Zapada glacier
                  
                  Wherever found
                  T
                  84 FR 64210, 11/21/2019;50 CFR 17.47(c).4d
                    
                  
                
                
                  
                    Arachnids
                  
                
                
                  Harvestman, Bee Creek Cave
                  
                    Texella reddelli
                  
                  Wherever found
                  E
                  53 FR 36029, 9/16/1988; 58 FR 43818, 8/18/1993.
                  
                
                
                  Harvestman, Bone Cave
                  
                    Texella reyesi
                  
                  Wherever found
                  E
                  53 FR 36029, 9/16/1988; 58 FR 43818, 8/18/1993.
                  
                
                
                  Harvestman, Cokendolpher cave
                  
                    Texella cokendolpheri
                  
                  Wherever found
                  E
                  65 FR 69624, 11/17/2000; 50 CFR 17.95(g).CH
                    
                  
                
                
                  Meshweaver, Braken Bat Cave
                  
                    Circurina venii
                  
                  Wherever found
                  E
                  65 FR 69624, 11/17/2000; 50 CFR 17.95(g).CH
                    
                  
                
                
                  Meshweaver, Government Canyon Bat Cave
                  
                    Circurina vespera
                  
                  Wherever found
                  E
                  65 FR 69624, 11/17/2000; 50 CFR 17.95(g).CH
                    
                  
                
                
                  Meshweaver, Madla Cave
                  
                    Cicurina madla
                  
                  Wherever found
                  E
                  65 FR 69624, 11/17/2000; 50 CFR 17.95(g).CH
                    
                  
                
                
                  
                  Meshweaver, Robber Baron Cave
                  
                    Cicurina baronia
                  
                  Wherever found
                  E
                  65 FR 69624, 11/17/2000; 50 CFR 17.95(g).CH
                    
                  
                
                
                  Pseudoscorpion, Tooth Cave
                  
                    Tartarocreagris texana
                  
                  Wherever found
                  E
                  53 FR 36029, 9/16/1988.
                
                
                  Spider, Government Canyon Bat Cave
                  
                    Neoleptoneta microps
                  
                  Wherever found
                  E
                  65 FR 69624, 11/17/2000; 50 CFR 17.95(g).CH
                    
                  
                
                
                  Spider, ivory ornamental tiger
                  
                    Poecilotheria subfusca
                  
                  Wherever found
                  E
                  83 FR 36755, 7/31/2018.
                
                
                  Spider, Kauai cave wolf
                  
                    Adelocosa anops
                  
                  Wherever found
                  E
                  65 FR 2348, 1/14/2000; 50 CFR 17.95(g).CH
                    
                  
                
                
                  Spider, ornate tiger
                  
                    Poecilotheria ornata
                  
                  Wherever found
                  E
                  83 FR 36755, 7/31/2018.
                
                
                  Spider, Pedersen's tiger
                  
                    Poecilotheria vittata
                  
                  Wherever found
                  E
                  83 FR 36755, 7/31/2018.
                
                
                  Spider, Smith's tiger
                  
                    Poecilotheria smithi
                  
                  Wherever found
                  E
                  83 FR 36755, 7/31/2018.
                
                
                  Spider, spruce-fir moss
                  
                    Microhexura montivaga
                  
                  Wherever found
                  E
                  60 FR 6968, 2/6/1995; 50 CFR 17.95(g).CH
                    
                  
                
                
                  Spider, Sri Lanka ornamental tiger
                  
                    Poecilotheria fasciata
                  
                  Wherever found
                  E
                  83 FR 36755, 7/31/2018.
                
                
                  Spider, Tooth Cave
                  
                    Neoleptoneta myopica
                  
                  Wherever found
                  E
                  53 FR 36029, 9/16/1988.
                
                
                  
                    Crustaceans
                  
                
                
                  Amphipod, diminutive
                  
                    Gammarus hyalleloides
                  
                  Wherever found
                  E
                  78 FR 41227, 7/9/2013; 50 CFR 17.95(h).CH
                    
                  
                
                
                  Amphipod, Hay's Spring
                  
                    Stygobromus hayi
                  
                  Wherever found
                  E
                  47 FR 5425, 2/5/1982.
                
                
                  Amphipod, Illinois Cave
                  
                    Gammarus acherondytes
                  
                  Wherever found
                  E
                  63 FR 46900, 9/3/1998.
                
                
                  Amphipod, Kauai cave
                  
                    Spelaeorchestia koloana
                  
                  Wherever found
                  E
                  65 FR 2348, 1/14/2000; 50 CFR 17.95(h).CH
                    
                  
                
                
                  Amphipod, Noel's
                  
                    Gammarus desperatus
                  
                  Wherever found
                  E
                  76 FR 33036, 6/7/2011; 50 CFR 17.95(h).CH
                    
                  
                
                
                  Amphipod, Peck's cave
                  
                    Stygobromus (=Stygonectes) Pecki
                  
                  Wherever found
                  E
                  62 FR 66295, 12/18/1997; 50 CFR 17.95(h).CH
                    
                  
                
                
                  Amphipod, Pecos
                  
                    Gammarus pecos
                  
                  Wherever found
                  E
                  78 FR 41227, 7/9/2013; 50 CFR 17.95(h).CH
                    
                  
                
                
                  Crayfish, Big Sandy
                  
                    Cambarus callainus
                  
                  Wherever found
                  T
                  81 FR 20449, 4/7/2016.
                
                
                  Crayfish, cave
                  
                    Cambarus aculabrum
                  
                  Wherever found
                  E
                  58 FR 25742, 4/27/1993.
                
                
                  Crayfish, cave
                  
                    Cambarus zophonastes
                  
                  Wherever found
                  E
                  52 FR 11170, 4/7/1987.
                
                
                  Crayfish, Guyandotte River
                  
                    ambarus veteranus
                  
                  Wherever found
                  E
                  81 FR 20449, 4/7/2016.
                
                
                  Crayfish, Nashville
                  
                    Orconectes shoupi
                  
                  Wherever found
                  E
                  51 FR 34410, 9/3/1986.
                
                
                  Crayfish, Shasta
                  
                    Pacifastacus fortis
                  
                  Wherever found
                  E
                  53 FR 38460, 9/30/1988.
                
                
                  Fairy shrimp, Conservancy
                  
                    Branchinecta conservatio
                  
                  Wherever found
                  E
                  59 FR 48136, 9/19/1994; 50 CFR 17.95(h).CH
                    
                  
                
                
                  Fairy shrimp, longhorn
                  
                    Branchinecta longiantenna
                  
                  Wherever found
                  E
                  59 FR 48136, 9/19/1994; 50 CFR 17.95(h).CH
                    
                  
                
                
                  Fairy shrimp, Riverside
                  
                    Streptocephalus woottoni
                  
                  Wherever found
                  E
                  58 FR 41384, 8/3/1993; 50 CFR 17.95(h).CH
                    
                  
                
                
                  Fairy shrimp, San Diego
                  
                    Branchinecta sandiegonensis
                  
                  Wherever found
                  E
                  62 FR 4925, 2/3/1997; 50 CFR 17.95(h).CH
                    
                  
                
                
                  Fairy shrimp, vernal pool
                  
                    Branchinecta lynchi
                  
                  Wherever found
                  E
                  59 FR 48136, 9/19/1994; 50 CFR 17.95(h).CH
                    
                  
                
                
                  Isopod, Lee County cave
                  
                    Lirceus usdagalun
                  
                  Wherever found
                  E
                  57 FR 54722, 11/20/1992.
                
                
                  Isopod, Madison Cave
                  
                    Antrolana lira
                  
                  Wherever found
                  T
                  47 FR 43699, 10/4/1982; 50 CFR 17.46(a).4d
                    
                  
                
                
                  Isopod, Socorro
                  
                    Thermosphaeroma thermophilus
                  
                  Wherever found
                  E
                  43 FR 12690, 3/27/1978.
                
                
                  Shrimp, Alabama cave
                  
                    Palaemonias alabamae
                  
                  Wherever found
                  E
                  53 FR 34696, 9/7/1988.
                
                
                  Shrimp, anchialine pool
                  
                    Procaris hawaiana
                  
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  Shrimp, anchialine pool
                  
                    Vetericaris chaceorum
                  
                  Wherever found
                  E
                  78 FR 64637, 10/29/2013.
                
                
                  Shrimp, California freshwater
                  
                    Syncaris pacifica
                  
                  Wherever found
                  E
                  53 FR 43884, 10/31/1988.
                
                
                  Shrimp, Kentucky cave
                  
                    Palaemonias ganteri
                  
                  Wherever found
                  E
                  48 FR 46337, 10/12/1983; 50 CFR 17.95(h).CH
                    
                  
                
                
                  Shrimp, Squirrel Chimney cave
                  
                    Palaemonetes cummingi
                  
                  Wherever found
                  T
                  55 FR 25588, 6/21/1990.
                
                
                  Tadpole shrimp, vernal pool
                  
                    Lepidurus packardi
                  
                  Wherever found
                  E
                  59 FR 48136, 9/19/1994; 50 CFR 17.95(h).CH
                    
                  
                
                
                  
                    Corals
                  
                
                
                  Coral, (no common name)
                  
                    Acropora globiceps
                  
                  Wherever found
                  T
                  79 FR 53852, 9/10/2014; N
                    79 FR 67356, 11/13/2014.
                  
                
                
                  Coral, (no common name)
                  
                    Acropora jacquelineae
                  
                  Wherever found
                  T
                  79 FR 53852, 9/10/2014; N
                    79 FR 67356, 11/13/2014.
                  
                
                
                  Coral, (no common name)
                  
                    Acropora lokani
                  
                  Wherever found
                  T
                  79 FR 53852, 9/10/2014; N
                    79 FR 67356, 11/13/2014.
                  
                
                
                  Coral, (no common name)
                  
                    Acropora pharaonis
                  
                  Wherever found
                  T
                  79 FR 53852, 9/10/2014; N
                    79 FR 67356, 11/13/2014.
                  
                
                
                  Coral, (no common name)
                  
                    Acropora retusa
                  
                  Wherever found
                  T
                  79 FR 53852, 9/10/2014; N
                    79 FR 67356, 11/13/2014.
                  
                
                
                  
                  Coral, (no common name)
                  
                    Acropora rudis
                  
                  Wherever found
                  T
                  79 FR 53852, 9/10/2014; N
                    79 FR 67356, 11/13/2014.
                  
                
                
                  Coral, (no common name)
                  
                    Acropora speciosa
                  
                  Wherever found
                  T
                  79 FR 53852, 9/10/2014; N
                    79 FR 67356, 11/13/2014.
                  
                
                
                  Coral, (no common name)
                  
                    Acropora tenella
                  
                  Wherever found
                  T
                  79 FR 53852, 9/10/2014; N
                    79 FR 67356, 11/13/2014.
                  
                
                
                  Coral, (no common name)
                  
                    Anacropora spinosa
                  
                  Wherever found
                  T
                  79 FR 53852, 9/10/2014; N
                    79 FR 67356, 11/13/2014.
                  
                
                
                  Coral, (no common name)
                  
                    Cantharellus noumeae
                  
                  Wherever found
                  E
                  80 FR 60560, 10/7/2015; N 81 FR 76311, 11/2/2016.
                
                
                  Coral, (no common name)
                  
                    Euphyllia paradivisa
                  
                  Wherever found
                  T
                  79 FR 53852, 9/10/2014; N
                    79 FR 67356, 11/13/2014.
                  
                
                
                  Coral, (no common name)
                  
                    Isopora crateriformis
                  
                  Wherever found
                  T
                  79 FR 53852, 9/10/2014; N
                    79 FR 67356, 11/13/2014.
                  
                
                
                  Coral, (no common name)
                  
                    Montipora australiensis
                  
                  Wherever found
                  T
                  79 FR 53852, 9/10/2014; N
                    79 FR 67356, 11/13/2014.
                  
                
                
                  Coral, (no common name)
                  
                    Pavona diffluens
                  
                  Wherever found
                  T
                  79 FR 53852, 9/10/2014; N
                    79 FR 67356, 11/13/2014.
                  
                
                
                  Coral, (no common name)
                  
                    Porites napopora
                  
                  Wherever found
                  T
                  79 FR 53852, 9/10/2014; N
                    79 FR 67356, 11/13/2014.
                  
                
                
                  Coral, (no common name)
                  
                    Seriatopora aculeata
                  
                  Wherever found
                  T
                  79 FR 53852, 9/10/2014; N
                    79 FR 67356, 11/13/2014.
                  
                
                
                  Coral, (no common name)
                  
                    Siderastrea glynni
                  
                  Wherever found
                  E
                  80 FR 60560, 10/7/2015; N 81 FR 76311, 11/2/2016.
                
                
                  Coral, (no common name)
                  
                    Tubastraea floreana
                  
                  Wherever found
                  E
                  80 FR 60560, 10/7/2015; N 81 FR 76311, 11/2/2016.
                
                
                  Coral, boulder star
                  
                    Orbicella franksi
                  
                  Wherever found
                  T
                  79 FR 53852, 9/10/2014; N
                    79 FR 67356, 11/13/2014.
                  
                
                
                  Coral, elkhorn
                  
                    Acropora palmata
                  
                  Wherever found
                  T
                  76 FR 20558, 4/13/2011; 79 FR 42687, 7/23/2014; 
                    79 FR 53852, 9/10/2014; N
                    
                    79 FR 67356, 11/13/2014; 
                    50 CFR 223.208; 4d
                    
                    50 CFR 226.216.CH
                    
                  
                
                
                  Coral, lobed star
                  
                    Orbicella annularis
                  
                  Wherever found
                  T
                  79 FR 53852, 9/10/2014; N
                    79 FR 67356, 11/13/2014.
                  
                
                
                  Coral, mountainous star
                  
                    Orbicella faveolata
                  
                  Wherever found
                  T
                  79 FR 53852, 9/10/2014; N
                    79 FR 67356, 11/13/2014.
                  
                
                
                  Coral, pillar
                  
                    Dendrogyra cylindrus
                  
                  Wherever found
                  T
                  79 FR 53852, 9/10/2014; N
                    79 FR 67356, 11/13/2014.
                  
                
                
                  Coral, rough cactus
                  
                    Mycetophyllia ferox
                  
                  Wherever found
                  T
                  79 FR 53852, 9/10/2014; N
                    79 FR 67356, 11/13/2014.
                  
                
                
                  Coral, staghorn
                  
                    Acropora cervicornis
                  
                  Wherever found
                  T
                  76 FR 20558, 4/13/2011; 79 FR 42687, 7/23/2014; 
                    79 FR 53852, 9/10/2014; N
                    
                    79 FR 67356, 11/13/2014; 
                    50 CFR 223.208; 4d
                    
                    50 CFR 226.216.CH
                    
                  
                
                
                  
                    Cephalopods
                  
                
                
                  Nautilus, chambered
                  
                    Nautilus pompilius
                  
                  Wherever found
                  T
                  83 FR 48976, 9/28/2018; N 84 FR 13809, 4/8/2019.
                
              
              [81 FR 51556, Aug. 4, 2016, as amended at 81 FR 53332, Aug. 12, 2016; 81 FR 59090, Aug. 26, 2016; 81 FR 62659, Sept. 12, 2016; 81 FR 65507, Sept. 22, 2016; 81 FR 67214, 67856, Sept. 30, 2016; 81 FR 68984, 69007, Oct. 5, 2016; 81 FR 69425, Oct. 6, 2016; 81 FR 76313, Nov. 2, 2016; 81 FR 93640, Dec. 21, 2016; 82 FR 3208, Jan 11, 2017; 82 FR 16540, 16704, Apr. 5, 2017; 82 FR 20284, May 1, 2017; 82 FR 28577, 28588, June 23, 2017; 82 FR 30632, June 30, 2017; 82 FR 43885, 43896, 43907, Sept. 20, 2017; 83 FR 278, Jan. 3, 2018; 83 FR 2087, Jan. 16, 2018; 83 FR 3099, Jan. 23, 2018; 83 FR 5735, Feb. 9, 2018; 83 FR 14198, Apr. 3, 2018; 83 FR 14982, Apr. 6, 2018; 83 FR 16242, Apr. 16, 2018; 83 FR 17110, Apr. 18, 2018; 83 FR 36772, July 31, 2018; 83 FR 39916, Aug. 13, 2018; 83 FR 58753, Nov. 21, 2018; 83 FR 67139, Dec. 28, 2018; 84 FR 6310, Feb. 26, 2019; 84 FR 13811, Apr. 8, 2019; 84 FR 25003, May 30, 2019; 84 FR 37145, July 31, 2019; 84 FR 48308, Sept. 13, 2019; 84 FR 52659, Oct. 2, 2019; 84 FR 52800, Oct. 3, 2019; 84 FR 54463, Oct. 9, 2019; 84 FR 56135, Oct. 21, 2019; 84 FR 64226, Nov. 21, 2019; 84 FR 69946, Dec. 19, 2019; 85 FR 189, Jan. 2, 2020; 85 FR 11262, Feb. 26, 2020; 85 FR 11305, Feb. 27, 2020; 85 FR 22663, Apr. 23, 2020; 85 FR 26818, May 5, 2020; 85 FR 29589, May 15, 2020; 85 FR 35594, June 11, 2020; 85 FR 37588, June 23, 2020; 85 FR 39090, June 30, 2020]
              
                
                Effective Date Note:
                At 85 FR 61631, Sept. 30, 2020, § 17.11 was amended in paragraph (h) by revising the entry for “Darter, trispot” under FISHES in the List of Endangered and Threatened Wildlife to read as follows:
                
                  
                    § 17.11
                    Endangered and threatened wildlife.
                    
                    (h) * * *
                    
                      
                        Common name
                        Scientific name
                        Where listed
                        Status
                        Listing citations and applicable rules
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        Fishes
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        Darter, trispot
                        
                          Etheostoma trisella
                        
                        Wherever found
                        T
                        83 FR 67131, 12/28/2018; 50 CFR 17.44(q); 4d 50 CFR 17.95(e).CH
                        
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                    
                  
                
              
            
            
              § 17.12
              Endangered and threatened plants.
              (a) The list in paragraph (h) of this section contains the plant species determined by the Service or the National Marine Fisheries Service (NMFS) of the Department of Commerce's National Oceanic and Atmospheric Administration (hereafter in this section referred to as “the Services”) to be endangered species or threatened species. It also contains the plant species treated as endangered or threatened because they are similar in appearance to and may be confused with endangered or threatened species (see §§ 17.50 through 17.52). The “Common name,” “Scientific name,” “Where listed,” and “Status” columns provide regulatory information; together, they identify listed plant species within the meaning of the Act and describe where they are protected. When a taxon has more than one entry, the “Where listed” or “Status” column will identify its status in each relevant geographic area. The listing of a particular taxon includes all lower taxonomic units.
              (b) “Scientific name” column. The Services use the most recently accepted scientific name. In cases where confusion might arise, one or more synonyms are provided in parentheses within the “Scientific name” column. The Services will rely to the extent practicable on the Integrated Taxonomic Information System (ITIS) to determine a species' scientific name. ITIS incorporates the naming principles established by the International Code of Nomenclature for algae, fungi, and plants (see paragraph (g) of this section). If the scientific name in ITIS differs from the scientific name adopted for use under the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES), the CITES nomenclature will be provided in brackets “[ ]” within the “Scientific name” column following the ITIS nomenclature.
              (c) “Common name” column. Although common names are included, they cannot be relied upon for identification of any specimen, since they may vary greatly in local usage. In cases where confusion might arise, one or more synonyms are provided in parentheses within the “Common name” column.
              (d) “Where listed” column. The “Where listed” column sets forth the geographic area where the species is listed for purposes of the Act. Except when providing a geographic description of an experimental population designation, “Wherever found” will be used to indicate the Act's protections apply to all individuals of the species, wherever found.
              (e) “Status” column. Within the “Status” column, the following abbreviations are used:
              
                
                  Abbreviation
                  Regulatory status the abbreviation represents
                
                
                  E
                  Endangered species.
                
                
                  T
                  Threatened species.
                
                
                  E (S/A)
                  Endangered based on similarity of appearance to an existing listed species.
                
                
                  
                  T (S/A)
                  Threatened based on similarity of appearance to an existing listed species.
                
                
                  XE
                  Essential experimental population (See subpart H of this part).
                
                
                  XN
                  Nonessential experimental population (See subpart H of this part).
                
              
              (f) “Listing Citations and Applicable Rules” column. The “Listing Citations and Applicable Rules” column is nonregulatory in nature and is provided for informational and navigational purposes only. Please note that the sections of part 17 that include designations of critical habitat for plants are organized by family name. A link to the Integrated Taxonomic Information System (ITIS), which displays the taxonomic hierarchy of a species, including its family name, is provided on each species' profile page accessible through the Service's Web site (http://www.fws.gov/endangered/) or information is available directly through the ITIS (http://www.itis.gov/).
              (1) Within the “Listing Citations and Applicable Rules” column, the following superscripts are used:
              
                
                
                  Superscript
                  Description of citation or rule
                
                
                  N
                  NMFS listing citation (NMFS Lead).
                
                
                  J
                  Both FWS and NMFS listing citation (Joint Jurisdiction).
                
                
                  CH
                  Critical habitat rule.
                
                
                  4d
                  Species-specific “4(d)” rule (a rule issued under the authority of section 4(d) of the Act).
                
                
                  10j
                  Species-specific “10(j)” rule (a rule issued under the authority of section 10(j) of the Act).
                
              

              (2) Listing citations contain the volume, document starting page number, and publication date of the Federal Register publication(s) in which a species' status was assessed. At least since 1973, these documents have included a statement indicating the basis for the listing or reclassification, as well as the effective date(s) of the listing or other rules that changed how the species was identified in the list in paragraph (h) of this section.
              (3) “Critical habitat” and “Species-specific” rules superscripts provide cross-references to other sections in part 17 or part 222, 223, or 226 of chapter II of this title where critical habitat and species-specific rules are found. The species-specific superscripts also identify experimental populations. Experimental populations (superscript “10j”) are a separate citation, with one of the following symbols in the “Status” column: “XE” for an essential experimental population and “XN” for a nonessential experimental population.
              (4) This column is for reference and navigational purposes only. All other appropriate rules in part 17, parts 217 through 226 of chapter II of this title, and part 402 of chapter IV of this title apply, if no species-specific rules are referenced. In addition, other rules in this title could relate to such species (for example, port-of-entry requirements). The references in the “Listing Citations and Applicable Rules” column do not comprise a comprehensive list of all regulations that the Services might apply to the species or to the regulations of other Federal agencies or State or local governments.

              (g) The Services will rely to the extent practicable on ITIS (http://www.itis.gov) and standard references adopted for CITES (http://cites.org).
              (h) The “List of Endangered and Threatened Plants” is provided in the table in this paragraph (h):
              
                
                  Scientific name
                  Common name
                  Where listed
                  Status
                  Listing citations and applicable rules
                
                
                  
                    Flowering Plants
                  
                
                
                  
                    Abronia macrocarpa
                  
                  Large-fruited sand-verbena
                  Wherever found
                  E
                  53 FR 37975, 9/28/1988.
                
                
                  
                  
                    Abutilon eremitopetalum
                  
                  No common name
                  Wherever found
                  E
                  56 FR 47686, 9/20/1991.
                
                
                  
                    Abutilon menziesii
                  
                  Ko`oloa`ula
                  Wherever found
                  E
                  51 FR 34412, 9/26/1986.
                
                
                  
                    Abutilon sandwicense
                  
                  No common name
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Acaena exigua
                  
                  Liliwai
                  Wherever found
                  E
                  57 FR 20772, 5/15/1992; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Acanthomintha ilicifolia
                  
                  San Diego thornmint
                  Wherever found
                  T
                  63 FR 54938, 10/13/1998; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Acanthomintha obovata ssp. duttonii
                  
                  San Mateo thornmint
                  Wherever found
                  E
                  50 FR 37858, 9/18/1985.
                
                
                  
                    Achyranthes mutica
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53108, 10/10/1996; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Achyranthes splendens var. rotundata
                  
                  Round-leaved chaff-flower
                  Wherever found
                  E
                  51 FR 10518, 3/26/1986; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Acmispon dendroideus var. traskiae
                  
                  San Clemente Island lotus
                  Wherever found
                  T
                  42 FR 40685, 8/11/1977.
                
                
                  
                    Aconitum noveboracense
                  
                  Northern wild monkshood
                  Wherever found
                  T
                  43 FR 17910, 4/26/1978.
                
                
                  
                    Aeschynomene virginica
                  
                  Sensitive joint-vetch
                  Wherever found
                  T
                  57 FR 21569, 5/20/1992.
                
                
                  
                    Agalinis acuta
                  
                  Sandplain gerardia
                  Wherever found
                  E
                  53 FR 34701, 9/7/1988.
                
                
                  
                    Agave eggersiana
                  
                  No common name
                  Wherever found
                  E
                  79 FR 53303, 9/9/2014; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Alectryon macrococcus
                  
                  Mahoe
                  Wherever found
                  E
                  57 FR 20772, 5/15/1992; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(c) ; CH
                    
                    50 CFR 17.99(e) ); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Allium munzii
                  
                  Munz's onion
                  Wherever found
                  E
                  63 FR 54975, 10/13/1998; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Alopecurus aequalis var. sonomensis
                  
                  Sonoma alopecurus
                  Wherever found
                  E
                  62 FR 54791, 10/22/1997.
                
                
                  
                    Amaranthus brownii
                  
                  No common name
                  Wherever found
                  E
                  61 FR 43178, 8/21/1996; 50 CFR 17.99(g).CH
                    
                  
                
                
                  
                    Amaranthus pumilus
                  
                  Seabeach amaranth
                  Wherever found
                  T
                  58 FR 18035, 4/7/1993.
                
                
                  
                    Ambrosia cheiranthifolia
                  
                  South Texas ambrosia
                  Wherever found
                  E
                  59 FR 43648, 8/24/1994.
                
                
                  
                    Ambrosia pumila
                  
                  San Diego ambrosia
                  Wherever found
                  E
                  67 FR 44372, 7/2/2002; 50 CFR 17.96.CH
                    
                  
                
                
                  
                    Amorpha crenulata
                  
                  Crenulate lead-plant
                  Wherever found
                  E
                  50 FR 29345, 7/18/1985.
                
                
                  
                    Amphianthus pusillus
                  
                  Little amphianthus
                  Wherever found
                  T
                  53 FR 3560, 2/5/1988.
                
                
                  
                    Amsinckia grandiflora
                  
                  Large-flowered fiddleneck
                  Wherever found
                  E
                  50 FR 19374, 5/8/1985; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Amsonia kearneyana
                  
                  Kearney's blue-star
                  Wherever found
                  E
                  54 FR 2131, 1/19/1989.
                
                
                  
                    Apios priceana
                  
                  Price's potato-bean
                  Wherever found
                  T
                  55 FR 429, 1/5/1990.
                
                
                  
                    Arabis georgiana
                  
                  Georgia rockcress
                  Wherever found
                  T
                  79 FR 54627, 9/12/2014; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Arabis hoffmannii
                  
                  Hoffmann's rock-cress
                  Wherever found
                  E
                  62 FR 40954, 7/31/1997.
                
                
                  
                    Arabis mcdonaldiana
                  
                  McDonald's rock-cress
                  Wherever found
                  E
                  43 FR 44810, 9/28/1978.
                
                
                  
                    Arabis (=Boechera) perstellata
                  
                  Braun's Rock-cress
                  Wherever found
                  E
                  60 FR 56, 1/3/1995; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Arabis serotina
                  
                  Shale barren rock-cress
                  Wherever found
                  E
                  54 FR 29655, 7/13/1989.
                
                
                  
                    Arctomecon humilis
                  
                  Dwarf bear-poppy
                  Wherever found
                  E
                  44 FR 64250, 11/6/1979.
                
                
                  
                    Arctostaphylos confertiflora
                  
                  Santa Rosa Island manzanita
                  Wherever found
                  E
                  62 FR 40954, 7/31/1997.
                
                
                  
                    Arctostaphylos franciscana
                  
                  Franciscan manzanita
                  Wherever found
                  E
                  77 FR 54434, 9/5/2012; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Arctostaphylos glandulosa ssp. crassifolia
                  
                  Del Mar manzanita
                  Wherever found
                  E
                  61 FR 52370, 10/7/1996.
                
                
                  
                    Arctostaphylos hookeri var. ravenii
                  
                  Presidio manzanita
                  Wherever found
                  E
                  44 FR 61910, 10/26/1979.
                
                
                  
                    Arctostaphylos morroensis
                  
                  Morro manzanita
                  Wherever found
                  T
                  59 FR 64613, 12/15/1994.
                
                
                  
                    Arctostaphylos myrtifolia
                  
                  Ione manzanita
                  Wherever found
                  T
                  64 FR 28403, 5/26/1999.
                
                
                  
                    Arctostaphylos pallida
                  
                  Pallid manzanita
                  Wherever found
                  T
                  63 FR 19842, 4/22/1998.
                
                
                  
                    Arenaria cumberlandensis
                  
                  Cumberland sandwort
                  Wherever found
                  E
                  53 FR 23745, 6/23/1988.
                
                
                  
                    Arenaria paludicola
                  
                  Marsh sandwort
                  Wherever found
                  E
                  58 FR 41378, 8/3/1993.
                
                
                  
                    Arenaria ursina
                  
                  Bear Valley sandwort
                  Wherever found
                  T
                  63 FR 49006, 9/14/1998; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Argemone pleiacantha ssp. pinnatisecta
                  
                  Sacramento prickly-poppy
                  Wherever found
                  E
                  54 FR 35302, 8/24/1989.
                
                
                  
                    Argyroxiphium kauense
                  
                  Mauna Loa silversword
                  Wherever found
                  E
                  58 FR 18029, 4/7/1993; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Argyroxiphium sandwicense ssp. macrocephalum
                  
                  `Ahinahina
                  Wherever found
                  T
                  57 FR 20772, 5/15/1992; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                  
                    Argyroxiphium sandwicense ssp. sandwicense
                  
                  `Ahinahina
                  Wherever found
                  E
                  51 FR 9814, 3/1/1986.
                
                
                  
                    Argythamnia blodgettii
                  
                  Blodgett's silverbush
                  Wherever found
                  T
                  81 FR 66842, 9/29/2016.
                
                
                  
                    Aristida chaseae
                  
                  No common name
                  Wherever found
                  E
                  58 FR 25755, 4/27/1993.
                
                
                  
                    Aristida portoricensis
                  
                  Pelos del diablo
                  Wherever found
                  E
                  55 FR 32255, 8/8/1990.
                
                
                  
                    Asclepias meadii
                  
                  Mead's milkweed
                  Wherever found
                  T
                  53 FR 33992, 9/1/1988.
                
                
                  
                    Asclepias welshii
                  
                  Welsh's milkweed
                  Wherever found
                  T
                  52 FR 41435, 10/28/1987; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Asimina tetramera
                  
                  Four-petal pawpaw
                  Wherever found
                  E
                  51 FR 34415, 9/26/1986.
                
                
                  
                    Astelia waialealae
                  
                  Painiu
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Astragalus albens
                  
                  Cushenbury milk-vetch
                  Wherever found
                  E
                  59 FR 43652, 8/24/1994; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Astragalus ampullarioides
                  
                  Shivwits milkvetch
                  Wherever found
                  E
                  66 FR 49560, 9/28/2001; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Astragalus applegatei
                  
                  Applegate's milk-vetch
                  Wherever found
                  E
                  58 FR 40547, 7/28/1993.
                
                
                  
                    Astragalus bibullatus
                  
                  Guthrie's (=Pyne's) ground-plum
                  Wherever found
                  E
                  56 FR 48748, 9/26/1991.
                
                
                  
                    Astragalus brauntonii
                  
                  Braunton's milk-vetch
                  Wherever found
                  E
                  62 FR 4172, 1/29/1997; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Astragalus clarianus
                  
                  Clara Hunt's milk-vetch
                  Wherever found
                  E
                  62 FR 54791, 10/22/1997.
                
                
                  
                    Astragalus cremnophylax var. cremnophylax
                  
                  Sentry milk-vetch
                  Wherever found
                  E
                  55 FR 50184, 12/5/1990.
                
                
                  
                    Astragalus holmgreniorum
                  
                  Holmgren milkvetch
                  Wherever found
                  E
                  66 FR 49560, 9/28/2001; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Astragalus humillimus
                  
                  Mancos milk-vetch
                  Wherever found
                  E
                  50 FR 26568, 6/27/1985.
                
                
                  
                    Astragalus jaegerianus
                  
                  Lane Mountain milk-vetch
                  Wherever found
                  E
                  63 FR 53596, 10/6/1998; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Astragalus lentiginosus var. coachellae
                  
                  Coachella Valley milk-vetch
                  Wherever found
                  E
                  63 FR 53596, 10/6/1998; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Astragalus lentiginosus var. piscinensis
                  
                  Fish Slough milk-vetch
                  Wherever found
                  T
                  63 FR 53596, 10/6/1998; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Astragalus magdalenae var. peirsonii
                  
                  Peirson's milk-vetch
                  Wherever found
                  T
                  63 FR 53596, 10/6/1998; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Astragalus montii
                  
                  Heliotrope milkvetch
                  Wherever found
                  T
                  52 FR 42652, 11/6/1987; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Astragalus osterhoutii
                  
                  Kremmling Osterhout milkvetch
                  Wherever found
                  E
                  54 FR 29658, 7/13/1989.
                
                
                  
                    Astragalus phoenix
                  
                  Ash Meadows milk-vetch
                  Wherever found
                  T
                  50 FR 20777, 5/20/1985; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Astragalus pycnostachyus var. lanosissimus
                  
                  Ventura Marsh milk-vetch
                  Wherever found
                  E
                  66 FR 27901, 5/21/2001; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Astragalus robbinsii var. jesupi
                  
                  Jesup's milk-vetch
                  Wherever found
                  E
                  52 FR 21481, 6/5/1987.
                
                
                  
                    Astragalus tener var. titi
                  
                  Coastal dunes milk-vetch
                  Wherever found
                  E
                  63 FR 43100, 8/12/1998.
                
                
                  
                    Astragalus tricarinatus
                  
                  Triple-ribbed milk-vetch
                  Wherever found
                  E
                  63 FR 53596, 10/6/1998.
                
                
                  
                    Astrophytum asterias
                  
                  Star cactus
                  Wherever found
                  E
                  58 FR 53804, 10/18/1993.
                
                
                  
                    Atriplex coronata var. notatior
                  
                  San Jacinto Valley crownscale
                  Wherever found
                  E
                  63 FR 54975, 10/13/1998; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Auerodendron pauciflorum
                  
                  No common name
                  Wherever found
                  E
                  59 FR 9935, 3/2/1994.
                
                
                  
                    Ayenia limitaris
                  
                  Tamaulipan Kidneypetal
                  Wherever found
                  E
                  59 FR 43648, 8/24/1994.
                
                
                  
                    Baccharis vanessae
                  
                  Encinitas baccharis
                  Wherever found
                  T
                  61 FR 52370, 10/7/1996.
                
                
                  
                    Banara vanderbiltii
                  
                  Palo de Ramón
                  Wherever found
                  E
                  52 FR 1459, 1/14/1987.
                
                
                  
                    Baptisia arachnifera
                  
                  Hairy rattleweed
                  Wherever found
                  E
                  43 FR 17910, 4/26/1978.
                
                
                  
                    Berberis nevinii
                  
                  Nevin's barberry
                  Wherever found
                  E
                  63 FR 54956, 10/13/1998; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Berberis pinnata ssp. insularis
                  
                  Island barberry
                  Wherever found
                  E
                  62 FR 40954, 7/31/1997.
                
                
                  
                    Betula uber
                  
                  Virginia round-leaf birch
                  Wherever found
                  T
                  43 FR 17910, 4/26/1978; 59 FR 59173, 11/16/1994.
                  
                
                
                  
                    Bidens amplectens
                  
                  Kookoolau
                  Wherever found
                  E
                  77 FR 57647, 9/18/2012; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Bidens campylotheca ssp. pentamera
                  
                  Kookoolau
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Bidens campylotheca ssp. waihoiensis
                  
                  Kookoolau
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Bidens conjuncta
                  
                  Kookoolau
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Bidens hillebrandiana ssp. hillebrandiana
                  
                  Kookoolau
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013.
                
                
                  
                    Bidens micrantha ssp. ctenophylla
                  
                  Kookoolau
                  Wherever found
                  E
                  78 FR 64637, 10/29/2013.
                
                
                  
                  
                    Bidens micrantha ssp. kalealaha
                  
                  Kookoolau
                  Wherever found
                  E
                  57 FR 20772, 5/15/1992; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Bidens wiebkei
                  
                  Kookoolau
                  Wherever found
                  E
                  57 FR 46325, 10/8/1992; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Blennosperma bakeri
                  
                  Sonoma sunshine
                  Wherever found
                  E
                  56 FR 61173, 12/2/1991.
                
                
                  
                    Boltonia decurrens
                  
                  Decurrent false aster
                  Wherever found
                  T
                  53 FR 45858, 11/14/1988.
                
                
                  
                    Bonamia grandiflora
                  
                  Florida bonamia
                  Wherever found
                  T
                  52 FR 42068, 11/2/1987.
                
                
                  
                    Bonamia menziesii
                  
                  No common name
                  Wherever found
                  E
                  59 FR 56333, 11/10/1994; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(k); CH
                    
                    50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(i); CH
                    
                    50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Brickellia mosieri
                  
                  Florida Brickell-bush
                  Wherever found
                  
                  79 FR 52567, 9/4/2014; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Brighamia insignis
                  
                  Olulu
                  Wherever found
                  E
                  59 FR 9304, 2/25/1994; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(a)(2).CH
                    
                  
                
                
                  
                    Brighamia rockii
                  
                  Pua ala
                  Wherever found
                  E
                  57 FR 46325, 10/8/1992; 50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Brodiaea filifolia
                  
                  Thread-leaved brodiaea
                  Wherever found
                  T
                  63 FR 54975, 10/13/1998; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Brodiaea pallida
                  
                  Chinese Camp brodiaea
                  Wherever found
                  T
                  63 FR 49022, 9/14/1998.
                
                
                  
                    Bulbophyllum guamense
                  
                  Siboyas halumtanu, Siboyan halom tano
                  Wherever found
                  T
                  80 FR 59423, 10/1/2015.
                
                
                  
                    Buxus vahlii
                  
                  Vahl's boxwood
                  Wherever found
                  E
                  50 FR 32572, 8/13/1985.
                
                
                  
                    Calamagrostis hillebrandii
                  
                  No common name
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Callicarpa ampla
                  
                  Capá rosa
                  Wherever found
                  E
                  57 FR 14782, 4/22/1992.
                
                
                  
                    Callirhoe scabriuscula
                  
                  Texas poppy-mallow
                  Wherever found
                  E
                  46 FR 3184, 1/13/1981; 46 FR 40025, 8/6/1981.
                  
                
                
                  
                    Calochortus tiburonensis
                  
                  Tiburon mariposa lily
                  Wherever found
                  T
                  60 FR 6671, 2/3/1995.
                
                
                  
                    Calyptranthes thomasiana
                  
                  No common name
                  Wherever found
                  E
                  59 FR 8138, 2/18/1994.
                
                
                  
                    Calyptridium pulchellum
                  
                  Mariposa pussypaws
                  Wherever found
                  T
                  63 FR 49022, 9/14/1998.
                
                
                  
                    Calyptronoma rivalis
                  
                  Palma de manaca
                  Wherever found
                  T
                  55 FR 4157, 2/6/1990.
                
                
                  
                    Calystegia stebbinsii
                  
                  Stebbins' morning-glory
                  Wherever found
                  E
                  61 FR 54346, 10/18/1996.
                
                
                  
                    Camissonia benitensis
                  
                  San Benito evening-primrose
                  Wherever found
                  T
                  50 FR 5755, 2/12/1985.
                
                
                  
                    Campanula robinsiae
                  
                  Brooksville bellflower
                  Wherever found
                  E
                  54 FR 31190, 7/27/1989.
                
                
                  
                    Canavalia molokaiensis
                  
                  Awikiwiki
                  Wherever found
                  E
                  57 FR 46325, 10/8/1992; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Canavalia napaliensis
                  
                  Awikiwiki
                  Wherever found
                  E
                  76 FR 15609, 5/5/2011; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Canavalia pubescens
                  
                  Awikiwiki
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Calamagrostis expansa
                  
                  Maui reedgrass
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Cardamine micranthera
                  
                  Small-anthered bittercress
                  Wherever found
                  E
                  54 FR 38947, 9/21/1989.
                
                
                  
                    Carex albida
                  
                  White sedge
                  Wherever found
                  E
                  62 FR 54791, 10/22/1997.
                
                
                  
                    Carex lutea
                  
                  Golden sedge
                  Wherever found
                  E
                  67 FR 3120, 1/23/2002; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Carex specuicola
                  
                  Navajo sedge
                  Wherever found
                  T
                  50 FR 19370, 5/8/1985; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Castilleja affinis ssp. neglecta
                  
                  Tiburon paintbrush
                  Wherever found
                  E
                  60 FR 6671, 2/3/1995.
                
                
                  
                    Castilleja campestris ssp. succulenta
                  
                  Fleshy owl's-clover
                  Wherever found
                  T
                  62 FR 14338, 3/26/1997; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Castilleja cinerea
                  
                  Ash-gray Indian paintbrush
                  Wherever found
                  T
                  63 FR 49006, 9/14/1998; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Castilleja grisea
                  
                  San Clemente Island paintbrush
                  Wherever found
                  E
                  42 FR 40682, 8/11/1977.
                
                
                  
                    Castilleja levisecta
                  
                  Golden paintbrush
                  Wherever found
                  T
                  62 FR 31740, 6/11/1997.
                
                
                  
                    Castilleja mollis
                  
                  Soft-leaved paintbrush
                  Wherever found
                  E
                  62 FR 40954, 7/31/1997.
                
                
                  
                    Catesbaea melanocarpa
                  
                  No common name
                  Wherever found
                  E
                  64 FR 13116, 3/17/1999; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Caulanthus californicus
                  
                  California jewelflower
                  Wherever found
                  E
                  55 FR 29361, 7/19/1990.
                
                
                  
                    Ceanothus ferrisae
                  
                  Coyote ceanothus
                  Wherever found
                  E
                  60 FR 6671, 2/3/1995.
                
                
                  
                    Ceanothus ophiochilus
                  
                  Vail Lake ceanothus
                  Wherever found
                  T
                  63 FR 54956, 10/13/1998; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Ceanothus roderickii
                  
                  Pine Hill ceanothus
                  Wherever found
                  E
                  61 FR 54346, 10/18/1996.
                
                
                  
                    Cenchrus agrimonioides
                  
                  Kamanomano
                  Wherever found
                  E
                  61 FR 53108, 10/10/1996; 50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                  
                    Centaurium namophilum
                  
                  Spring-loving centaury
                  Wherever found
                  T
                  50 FR 20777, 5/20/1985; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Cercocarpus traskiae
                  
                  Catalina Island mountain-mahogany
                  Wherever found
                  E
                  62 FR 42692, 8/8/1997.
                
                
                  
                    Cereus eriophorus var. fragrans
                  
                  Fragrant prickly-apple
                  Wherever found
                  E
                  50 FR 45618, 11/1/1985.
                
                
                  
                    Chamaecrista glandulosa var. mirabilis
                  
                  No common name
                  Wherever found
                  E
                  55 FR 12788, 4/5/1990.
                
                
                  
                    Chamaecrista lineata var. keyensis
                  
                  Big Pine partridge pea
                  Wherever found
                  E
                  81 FR 66842, 9/29/2016.
                
                
                  
                    Chamaesyce deltoidea ssp. deltoidea
                  
                  Deltoid spurge
                  Wherever found
                  E
                  50 FR 29345, 7/18/1985.
                
                
                  
                    Chamaesyce deltoidea ssp. pinetorum
                  
                  Pineland sandmat
                  Wherever found
                  T
                  82 FR 46691, 10/06/2017.
                
                
                  
                    Chamaesyce deltoidea ssp. serpyllum
                  
                  Wedge spurge
                  Wherever found
                  E
                  81 FR 66842, 9/29/2016.
                
                
                  
                    Chamaesyce garberi
                  
                  Garber's spurge
                  Wherever found
                  T
                  50 FR 29345, 7/18/1985.
                
                
                  
                    Chamaesyce hooveri
                  
                  Hoover's spurge
                  Wherever found
                  T
                  62 FR 14338, 3/26/1997; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Chamaesyce skottsbergii var. skottsbergii
                  
                  Akoko (Ewa Plains akoko)
                  Wherever found
                  E
                  47 FR 36846, 8/24/1982; 77 FR 57647, 9/18/2012; 
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Charpentiera densiflora
                  
                  Papala
                  Wherever found
                  E
                  76 FR 15609, 5/5/2011; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Chionanthus pygmaeus
                  
                  Pygmy fringe-tree
                  Wherever found
                  E
                  52 FR 2227, 1/21/1987.
                
                
                  
                    Chlorogalum purpureum
                  
                  Purple amole (Camatta Canyon amole)
                  Wherever found
                  T
                  65 FR 14878, 3/20/2000; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Chorizanthe howellii
                  
                  Howell's spineflower
                  Wherever found
                  E
                  57 FR 27848, 6/22/1992.
                
                
                  
                    Chorizanthe orcuttiana
                  
                  Orcutt's spineflower
                  Wherever found
                  E
                  61 FR 52370, 10/7/1996.
                
                
                  
                    Chorizanthe pungens var. hartwegiana
                  
                  Ben Lomond spineflower
                  Wherever found
                  E
                  59 FR 5499, 2/4/1994.
                
                
                  
                    Chorizanthe pungens var. pungens
                  
                  Monterey spineflower
                  Wherever found
                  T
                  59 FR 5499, 2/4/1994; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Chorizanthe robusta var. hartwegii
                  
                  Scotts Valley spineflower
                  Wherever found
                  E
                  59 FR 5499, 2/4/1994; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Chorizanthe robusta var. robusta
                  
                  Robust spineflower
                  Wherever found
                  E
                  59 FR 5499, 2/4/1994; 50 CFR 17.96(b).CH
                    
                  
                
                
                  
                    Chorizanthe valida
                  
                  Sonoma spineflower
                  Wherever found
                  E
                  57 FR 27848, 6/22/1992.
                
                
                  
                    Chromolaena frustrata
                  
                  Cape Sable thoroughwort
                  Wherever found
                  E
                  78 FR 63795, 10/24/2013; 50 CFR 17.96(a); CH
                    
                    50 CFR 17.96(h).CH
                    
                  
                
                
                  
                    Chrysopsis floridana
                  
                  Florida golden aster
                  Wherever found
                  E
                  51 FR 17974, 5/16/1986.
                
                
                  
                    Cirsium fontinale var. fontinale
                  
                  Fountain thistle
                  Wherever found
                  E
                  60 FR 6671, 2/3/1995.
                
                
                  
                    Cirsium fontinale var. obispoense
                  
                  Chorro Creek bog thistle
                  Wherever found
                  E
                  59 FR 64613, 12/15/1994.
                
                
                  
                    Cirsium hydrophilum var. hydrophilum
                  
                  Suisun thistle
                  Wherever found
                  E
                  62 FR 61916, 11/20/1997; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Cirsium loncholepis
                  
                  La Graciosa thistle
                  Wherever found
                  E
                  65 FR 14888, 3/20/2000; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Cirsium pitcheri
                  
                  Pitcher's thistle
                  Wherever found
                  T
                  53 FR 27137, 7/18/1988.
                
                
                  
                    Cirsium vinaceum
                  
                  Sacramento Mountains thistle
                  Wherever found
                  T
                  52 FR 22933, 6/16/1987.
                
                
                  
                    Clarkia franciscana
                  
                  Presidio clarkia
                  Wherever found
                  E
                  60 FR 6671, 2/3/1995.
                
                
                  
                    Clarkia imbricata
                  
                  Vine Hill clarkia
                  Wherever found
                  E
                  62 FR 54791, 10/22/1997.
                
                
                  
                    Clarkia speciosa ssp. immaculata
                  
                  Pismo clarkia
                  Wherever found
                  E
                  59 FR 64613, 12/15/1994.
                
                
                  
                    Clarkia springvillensis
                  
                  Springville clarkia
                  Wherever found
                  T
                  63 FR 49022, 9/14/1998.
                
                
                  
                    Clematis morefieldii
                  
                  Morefield's leather-flower
                  Wherever found
                  E
                  57 FR 21562, 5/20/1992.
                
                
                  
                    Clematis socialis
                  
                  Alabama leather-flower
                  Wherever found
                  E
                  51 FR 34420, 9/26/1986.
                
                
                  
                    Clermontia drepanomorpha
                  
                  Oha wai
                  Wherever found
                  E
                  61 FR 53137, 10/10/1996; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Clermontia lindseyana
                  
                  Oha wai
                  Wherever found
                  E
                  59 FR 10305, 3/4/1994; 50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Clermontia oblongifolia ssp. brevipes
                  
                  Oha wai
                  Wherever found
                  E
                  57 FR 46325, 10/8/1992; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Clermontia oblongifolia ssp. mauiensis
                  
                  Oha wai
                  Wherever found
                  E
                  57 FR 20772, 5/15/1992; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Clermontia peleana
                  
                  Oha wai
                  Wherever found
                  E
                  59 FR 10305, 3/4/1994; 50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(k).CH
                    
                  
                
                
                  
                  
                    Clermontia pyrularia
                  
                  Oha wai
                  Wherever found
                  E
                  59 FR 10305, 3/4/1994; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Clermontia samuelii
                  
                  Oha wai
                  Wherever found
                  E
                  64 FR 48307, 9/3/1999; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Clitoria fragrans
                  
                  Pigeon wings
                  Wherever found
                  T
                  58 FR 25746, 4/27/1993.
                
                
                  
                    Colubrina oppositifolia
                  
                  Kauila
                  Wherever found
                  E
                  59 FR 10305, 3/4/1994; 50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(i); CH
                    
                    50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Conradina brevifolia
                  
                  Short-leaved rosemary
                  Wherever found
                  E
                  58 FR 37432, 7/12/1993.
                
                
                  
                    Conradina etonia
                  
                  Etonia rosemary
                  Wherever found
                  E
                  58 FR 37432, 7/12/1993.
                
                
                  
                    Conradina glabra
                  
                  Apalachicola rosemary
                  Wherever found
                  E
                  58 FR 37432, 7/12/1993.
                
                
                  
                    Conradina verticillata
                  
                  Cumberland rosemary
                  Wherever found
                  T
                  56 FR 60937, 11/29/1991.
                
                
                  
                    Consolea corallicola
                  
                  Cactus, Florida semaphore
                  Wherever found
                  E
                  78 FR 63795, 10/24/2013; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Cordia bellonis
                  
                  No common name
                  Wherever found
                  E
                  62 FR 1645, 1/10/1997.
                
                
                  
                    Cordylanthus maritimus ssp. maritimus
                  
                  Salt marsh bird's-beak
                  Wherever found
                  E
                  43 FR 44810, 9/28/1978.
                
                
                  
                    Cordylanthus mollis ssp. mollis
                  
                  Soft bird's-beak
                  Wherever found
                  E
                  62 FR 61916, 11/20/1997; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Cordylanthus palmatus
                  
                  Palmate-bracted bird's-beak
                  Wherever found
                  E
                  51 FR 23765, 7/1/1986.
                
                
                  
                    Cordylanthus tenuis ssp. capillaris
                  
                  Pennell's bird's-beak
                  Wherever found
                  E
                  60 FR 6671, 2/3/1995.
                
                
                  
                    Cornutia obovata
                  
                  Palo de nigua
                  Wherever found
                  E
                  53 FR 11610, 4/7/1988.
                
                
                  
                    Coryphantha minima
                  
                  Nellie's cory cactus
                  Wherever found
                  E
                  44 FR 64738, 11/7/1979.
                
                
                  
                    Coryphantha ramillosa
                  
                  Bunched cory cactus
                  Wherever found
                  T
                  44 FR 64247, 11/6/1979.
                
                
                  
                    Coryphantha robbinsorum
                  
                  Cochise pincushion cactus
                  Wherever found
                  T
                  51 FR 952, 1/9/1986.
                
                
                  
                    Coryphantha scheeri var. robustispina
                  
                  Pima pineapple cactus
                  Wherever found
                  E
                  58 FR 49875, 9/23/1993.
                
                
                  
                    Coryphantha sneedii var. leei
                  
                  Lee pincushion cactus
                  Wherever found
                  T
                  44 FR 61554, 10/25/1979.
                
                
                  
                    Coryphantha sneedii var. sneedii
                  
                  Sneed pincushion cactus
                  Wherever found
                  E
                  44 FR 64741, 11/7/1979.
                
                
                  
                    Cranichis ricartii
                  
                  None
                  Wherever found
                  E
                  56 FR 60933, 11/29/1991.
                
                
                  
                    Crescentia portoricensis
                  
                  Higuero de Sierra
                  Wherever found
                  E
                  52 FR 46085, 12/4/1987.
                
                
                  
                    Crotalaria avonensis
                  
                  Avon Park harebells
                  Wherever found
                  E
                  58 FR 25746, 4/27/1993.
                
                
                  
                    Cryptantha crassipes
                  
                  Terlingua Creek cats-eye
                  Wherever found
                  E
                  56 FR 49634, 9/30/1991.
                
                
                  
                    Cucurbita okeechobeensis ssp. okeechobeensis
                  
                  Okeechobee gourd
                  Wherever found
                  E
                  58 FR 37432, 7/12/1993.
                
                
                  
                    Cyanea acuminata
                  
                  Haha
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Cyanea asarifolia
                  
                  Haha
                  Wherever found
                  E
                  59 FR 9304, 2/25/1994; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Cyanea asplenifolia
                  
                  Haha
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Cyanea calycina
                  
                  Haha
                  Wherever found
                  E
                  77 FR 57647, 9/18/2012; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Cyanea copelandii ssp. copelandii
                  
                  Haha
                  Wherever found
                  E
                  59 FR 10305, 3/4/1994.
                
                
                  
                    Cyanea copelandii ssp. haleakalaensis
                  
                  Haha
                  Wherever found
                  E
                  64 FR 48307, 9/3/1999; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Cyanea crispa
                  
                  Haha
                  Wherever found
                  E
                  59 FR 14482, 3/28/1994; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Cyanea dolichopoda
                  
                  Haha
                  Wherever found
                  E
                  76 FR 15609, 5/5/2011; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Cyanea dunbariae
                  
                  Haha
                  Wherever found
                  E
                  61 FR 53130, 10/10/1996; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Cyanea duvalliorum
                  
                  Haha
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Cyanea eleeleensis
                  
                  Haha
                  Wherever found
                  E
                  76 FR 15609, 5/5/2011; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Cyanea gibsonii
                  
                  No common name
                  Wherever found
                  E
                  56 FR 47686, 9/20/1991.
                
                
                  
                    Cyanea glabra
                  
                  Haha
                  Wherever found
                  E
                  64 FR 48307, 9/3/1999; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                  Haha
                  Wherever found
                  E
                  61 FR 53108, 10/10/1996; 50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Cyanea grimesiana ssp. obatae
                  
                  Haha
                  Wherever found
                  E
                  59 FR 32932, 6/27/1994; 78 FR 32013, 5/28/2013; 
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Cyanea hamatiflora ssp. carlsonii
                  
                  Haha
                  Wherever found
                  E
                  59 FR 10305, 3/4/1994; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                  
                    Cyanea hamatiflora ssp. hamatiflora
                  
                  Haha
                  Wherever found
                  E
                  64 FR 48307, 9/3/1999; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Cyanea horrida
                  
                  Haha nui
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Cyanea humboltiana
                  
                  Haha
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Cyanea kauaulaensis
                  
                  No common name
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Cyanea kolekoleensis
                  
                  Haha
                  Wherever found
                  E
                  76 FR 15609, 5/5/2011; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Cyanea koolauensis
                  
                  Haha
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Cyanea kuhihewa
                  
                  Haha
                  Wherever found
                  E
                  76 FR 15609, 5/5/2011; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Cyanea kunthiana
                  
                  Haha
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Cyanea lanceolata
                  
                  Haha
                  Wherever found
                  E
                  77 FR 57647, 9/18/2012; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Cyanea lobata
                  
                  Haha
                  Wherever found
                  E
                  57 FR 20772, 5/15/1992; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Cyanea longiflora
                  
                  Haha
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Cyanea magnicalyx
                  
                  Haha
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Cyanea mannii
                  
                  Haha
                  Wherever found
                  E
                  57 FR 46325, 10/8/1992; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Cyanea maritae
                  
                  Haha
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Cyanea marksii
                  
                  Haha
                  Wherever found
                  E
                  78 FR 64637, 10/29/2013.
                
                
                  
                    Cyanea mauiensis
                  
                  Haha
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013.
                
                
                  
                    Cyanea mceldowneyi
                  
                  Haha
                  Wherever found
                  E
                  57 FR 20772, 5/15/1992; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Cyanea munroi
                  
                  Haha
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Cyanea obtusa
                  
                  Haha
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Cyanea pinnatifida
                  
                  Haha
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Cyanea platyphylla
                  
                  Haha
                  Wherever found
                  E
                  61 FR 53137, 10/10/1996; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Cyanea procera
                  
                  Haha
                  Wherever found
                  E
                  57 FR 46325, 10/8/1992; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Cyanea profuga
                  
                  Haha
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Cyanea purpurellifolia
                  
                  Haha
                  Wherever found
                  E
                  77 FR 57647, 9/18/2012.
                
                
                  
                    Cyanea recta
                  
                  Haha
                  Wherever found
                  T
                  61 FR 53070, 10/10/1996; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Cyanea remyi
                  
                  Haha
                  Wherever found
                  E
                  61 FR 53070, 10/10/1996; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Cyanea shipmanii
                  
                  Haha
                  Wherever found
                  E
                  59 FR 10305, 3/4/1994; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Cyanea solanacea
                  
                  Popolo
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Cyanea st.-johnii
                  
                  Haha
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Cyanea stictophylla
                  
                  Haha
                  Wherever found
                  E
                  59 FR 10305, 3/4/1994; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Cyanea superba
                  
                  No common name
                  Wherever found
                  E
                  56 FR 46235, 9/11/1991; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Cyanea tritomantha
                  
                  Aku
                  Wherever found
                  E
                  78 FR 64637, 10/29/2013.
                
                
                  
                    Cyanea truncata
                  
                  Haha
                  Wherever found
                  E
                  59 FR 14482, 3/28/1994; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Cyanea undulata
                  
                  No common name
                  Wherever found
                  E
                  56 FR 47695, 9/20/1991; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Cycladenia humilis var. jonesii
                  
                  Jones cycladenia
                  Wherever found
                  T
                  51 FR 16526, 5/5/1986.
                
                
                  
                    Cycas micronesica
                  
                  Fadang, Faadang
                  Wherever found
                  T
                  80 FR 59423, 10/1/2015.
                
                
                  
                    Cyperus fauriei
                  
                  No common name
                  Wherever found
                  E
                  59 FR 10305, 3/4/1994; 50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Cyperus neokunthianus
                  
                  No common name
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                  
                    Cyperus pennatiformis
                  
                  No common name
                  Wherever found
                  E
                  59 FR 56333, 11/10/1994; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(g); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Cyperus trachysanthos
                  
                  Puukaa
                  Wherever found
                  E
                  61 FR 53108, 10/10/1996; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(i); CH
                    
                    50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Cyrtandra crenata
                  
                  Ha`iwale
                  Wherever found
                  E
                  59 FR 14482, 3/28/1994.
                
                
                  
                    Cyrtandra cyaneoides
                  
                  Mapele
                  Wherever found
                  E
                  61 FR 53070, 10/10/1996; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Cyrtandra dentata
                  
                  Haiwale
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Cyrtandra ferripilosa
                  
                  Haiwale
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Cyrtandra filipes
                  
                  Haiwale
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Cyrtandra giffardii
                  
                  Haiwale
                  Wherever found
                  E
                  59 FR 10305, 3/4/1994; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Cyrtandra gracilis
                  
                  Haiwale
                  Wherever found
                  E
                  77 FR 57647, 9/18/2012; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Cyrtandra hematos
                  
                  Haiwale
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Cyrtandra kaulantha
                  
                  Haiwale
                  Wherever found
                  E
                  77 FR 57647, 9/18/2012; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Cyrtandra limahuliensis
                  
                  Haiwale
                  Wherever found
                  T
                  59 FR 9304, 2/25/1994; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Cyrtandra munroi
                  
                  Haiwale
                  Wherever found
                  E
                  57 FR 20772, 5/15/1992; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Cyrtandra nanawaleensis
                  
                  Haiwale
                  Wherever found
                  E
                  78 FR 64637, 10/29/2013.
                
                
                  
                    Cyrtandra oenobarba
                  
                  Haiwale
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Cyrtandra oxybapha
                  
                  Haiwale
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Cyrtandra paliku
                  
                  Haiwale
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Cyrtandra polyantha
                  
                  Haiwale
                  Wherever found
                  E
                  59 FR 14482, 3/28/1994; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Cyrtandra sessilis
                  
                  Haiwale
                  Wherever found
                  E
                  77 FR 57647, 9/18/2012; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Cyrtandra subumbellata
                  
                  Haiwale
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Cyrtandra tintinnabula
                  
                  Haiwale
                  Wherever found
                  E
                  59 FR 10305, 3/4/1994; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Cyrtandra viridiflora
                  
                  Haiwale
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Cyrtandra wagneri
                  
                  Haiwale
                  Wherever found
                  E
                  78 FR 64637, 10/29/2013.
                
                
                  
                    Cyrtandra waiolani
                  
                  Haiwale
                  Wherever found
                  E
                  77 FR 57647, 9/18/2012; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Dalea carthagenensis var. floridana
                  
                  Florida prairie-clover
                  Wherever found
                  E
                  82 FR 46691, 10/06/2017.
                
                
                  
                    Dalea foliosa
                  
                  Leafy prairie-clover
                  Wherever found
                  E
                  56 FR 19953, 5/1/1991.
                
                
                  
                    Daphnopsis hellerana
                  
                  No common name
                  Wherever found
                  E
                  53 FR 23740, 6/23/1988.
                
                
                  
                    Deeringothamnus pulchellus
                  
                  Beautiful pawpaw
                  Wherever found
                  E
                  51 FR 34415, 9/26/1986.
                
                
                  
                    Deeringothamnus rugelii
                  
                  Rugel's pawpaw
                  Wherever found
                  E
                  51 FR 34415, 9/26/1986.
                
                
                  
                    Deinandra (= Hemizonia) conjugens
                  
                  Otay tarplant
                  Wherever found
                  T
                  63 FR 54938, 10/13/1998; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Deinandra increscens ssp. villosa
                  
                  Gaviota tarplant
                  Wherever found
                  E
                  65 FR 14888, 3/20/2000; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Delissea rhytidosperma
                  
                  No common name
                  Wherever found
                  E
                  59 FR 9304, 2/25/1994; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Delissea rivularis
                  
                  Haha
                  Wherever found
                  E
                  61 FR 53070, 10/10/1996; 68 FR 9115, 2/27/2003; 
                    50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Delissea subcordata
                  
                  Oha
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Delissea undulata
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53124, 10/10/1996; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Delphinium bakeri
                  
                  Baker's larkspur
                  Wherever found
                  E
                  65 FR 4156, 1/26/2000; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                  
                    Delphinium luteum
                  
                  Yellow larkspur
                  Wherever found
                  E
                  65 FR 4156, 1/26/2000; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Delphinium variegatum ssp. kinkiense
                  
                  San Clemente Island larkspur
                  Wherever found
                  E
                  42 FR 40682, 8/11/1977.
                
                
                  
                    Dendrobium guamense
                  
                  No common name
                  Wherever found
                  T
                  80 FR 59423, 10/1/2015.
                
                
                  
                    Dicerandra christmanii
                  
                  Garrett's mint
                  Wherever found
                  E
                  50 FR 45621, 11/1/1985; 54 FR 38946, 9/21/1989.
                  
                
                
                  
                    Dicerandra cornutissima
                  
                  Longspurred mint
                  Wherever found
                  E
                  50 FR 45621, 11/1/1985.
                
                
                  
                    Dicerandra frutescens
                  
                  Scrub mint
                  Wherever found
                  E
                  50 FR 45621, 11/1/1985; 54 FR 38946, 9/21/1989.
                  
                
                
                  
                    Dicerandra immaculata
                  
                  Lakela's mint
                  Wherever found
                  E
                  50 FR 20212, 5/15/1985.
                
                
                  
                    Digitaria pauciflora
                  
                  Florida crabgrass
                  Wherever found
                  T
                  82 FR 46691, 10/06/2017.
                
                
                  
                    Diplacus vandenbergensis
                  
                  Vandenberg monkeyflower
                  Wherever found
                  E
                  79 FR 50844, 8/26/2014; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Dodecahema leptoceras
                  
                  Slender-horned spineflower
                  Wherever found
                  E
                  52 FR 36265, 9/28/1987.
                
                
                  
                    Dubautia herbstobatae
                  
                  Naenae
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Dubautia imbricata ssp. imbricata
                  
                  Naenae
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Dubautia kalalauensis
                  
                  Naenae
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Dubautia kenwoodii
                  
                  Naenae
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Dubautia latifolia
                  
                  Koholapehu
                  Wherever found
                  E
                  57 FR 20580, 5/13/1992; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Dubautia pauciflorula
                  
                  Naenae
                  Wherever found
                  E
                  56 FR 47695, 9/20/1991; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Dubautia plantaginea ssp. humilis
                  
                  Naenae
                  Wherever found
                  E
                  64 FR 48307, 9/3/1999; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Dubautia plantaginea ssp. magnifolia
                  
                  Naenae
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Dubautia waialealae
                  
                  Naenae
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Dudleya abramsii ssp. parva
                  
                  Conejo dudleya
                  Wherever found
                  T
                  62 FR 4172, 1/29/1997.
                
                
                  
                    Dudleya cymosa ssp. marcescens
                  
                  Marcescent dudleya
                  Wherever found
                  T
                  62 FR 4172, 1/29/1997.
                
                
                  
                    Dudleya cymosa ssp. ovatifolia
                  
                  Santa Monica Mountains dudleya
                  Wherever found
                  T
                  62 FR 4172, 1/29/1997.
                
                
                  
                    Dudleya nesiotica
                  
                  Santa Cruz Island dudleya
                  Wherever found
                  T
                  62 FR 40954, 7/31/1997.
                
                
                  
                    Dudleya setchellii
                  
                  Santa Clara Valley dudleya
                  Wherever found
                  E
                  60 FR 6671, 2/3/1995.
                
                
                  
                    Dudleya stolonifera
                  
                  Laguna Beach liveforever
                  Wherever found
                  T
                  63 FR 54938, 10/13/1998.
                
                
                  
                    Dudleya traskiae
                  
                  Santa Barbara Island liveforever
                  Wherever found
                  E
                  43 FR 17910, 4/26/1978.
                
                
                  
                    Dudleya verityi
                  
                  Verity's dudleya
                  Wherever found
                  T
                  62 FR 4172, 1/29/1997.
                
                
                  
                    Echinacea laevigata
                  
                  Smooth coneflower
                  Wherever found
                  E
                  57 FR 46340, 10/8/1992.
                
                
                  
                    Echinocactus horizonthalonius var. nicholii
                  
                  Nichol's Turk's head cactus
                  Wherever found
                  E
                  44 FR 61927, 10/26/1979.
                
                
                  
                    Echinocereus chisoensis var. chisoensis
                  
                  Chisos hedgehog cactus
                  Wherever found
                  T
                  53 FR 38453, 9/30/1988.
                
                
                  
                    Echinocereus fendleri var. kuenzleri
                  
                  Kuenzler hedgehog cactus
                  Wherever found
                  T
                  44 FR 61924, 10/26/1979; 83 FR 21928, 5/11/2018.
                
                
                  
                    Echinocereus reichenbachii var. albertii
                  
                  Black lace cactus
                  Wherever found
                  E
                  44 FR 61918, 10/26/1979.
                
                
                  
                    Echinocereus triglochidiatus var. arizonicus
                  
                  Arizona hedgehog cactus
                  Wherever found
                  E
                  44 FR 61556, 10/25/1979.
                
                
                  
                    Echinocereus viridiflorus var. davisii
                  
                  Davis's green pitaya
                  Wherever found
                  E
                  44 FR 64738, 11/7/1979.
                
                
                  
                    Echinomastus erectocentrus var. acunensis
                  
                  Acuña cactus
                  Wherever found
                  E
                  78 FR 60607, 10/1/2013; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Echinomastus mariposensis
                  
                  Lloyd's Mariposa cactus
                  Wherever found
                  T
                  44 FR 64247, 11/6/1979.
                
                
                  
                    Enceliopsis nudicaulis var. corrugata
                  
                  Ash Meadows sunray
                  Wherever found
                  T
                  50 FR 20777, 5/20/1985; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Eragrostis fosbergii
                  
                  Fosberg's love grass
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Eremalche kernensis
                  
                  Kern mallow
                  Wherever found
                  E
                  55 FR 29361, 7/19/1990.
                
                
                  
                  
                    Eriastrum densifolium ssp. sanctorum
                  
                  Santa Ana River woolly-star
                  Wherever found
                  E
                  52 FR 36265, 9/28/1987.
                
                
                  
                    Erigeron decumbens
                  
                  Willamette daisy
                  Wherever found
                  E
                  65 FR 3875, 1/25/2000; 50 CFR 17.96.CH
                    
                  
                
                
                  
                    Erigeron parishii
                  
                  Parish's daisy
                  Wherever found
                  T
                  59 FR 43652, 8/24/1994; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Erigeron rhizomatus
                  
                  Zuni fleabane
                  Wherever found
                  T
                  50 FR 16680, 4/26/1985.
                
                
                  
                    Eriodictyon altissimum
                  
                  Indian Knob mountain balm
                  Wherever found
                  E
                  59 FR 64613, 12/15/1994.
                
                
                  
                    Eriodictyon capitatum
                  
                  Lompoc yerba santa
                  Wherever found
                  E
                  65 FR 14888, 3/20/2000; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Eriogonum apricum (incl. var. prostratum)
                  
                  Ione (incl. Irish Hill) buckwheat
                  Wherever found
                  E
                  64 FR 28403, 5/26/1999.
                
                
                  
                    Eriogonum codium
                  
                  Umtanum desert buckwheat
                  Wherever found
                  T
                  78 FR 23983, 4/23/2013; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Eriogonum gypsophilum
                  
                  Gypsum wild-buckwheat
                  Wherever found
                  T
                  46 FR 5730, 1/19/1981; 46 FR 40025, 8/6/1981; 
                    50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Eriogonum kennedyi var. austromontanum
                  
                  Southern mountain wild-buckwheat
                  Wherever found
                  T
                  63 FR 49006, 9/14/1998;  50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Eriogonum longifolium var. gnaphalifolium
                  
                  Scrub buckwheat
                  Wherever found
                  T
                  58 FR 25746, 4/27/1993.
                
                
                  
                    Eriogonum ovalifolium var. vineum
                  
                  Cushenbury buckwheat
                  Wherever found
                  E
                  59 FR 43652, 8/24/1994; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Eriogonum ovalifolium var. williamsiae
                  
                  Steamboat buckwheat
                  Wherever found
                  E
                  51 FR 24669, 7/8/1986.
                
                
                  
                    Eriogonum pelinophilum
                  
                  Clay-loving wild buckwheat
                  Wherever found
                  E
                  49 FR 28562, 7/13/1984; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Eriophyllum latilobum
                  
                  San Mateo woolly sunflower
                  Wherever found
                  E
                  60 FR 6671, 2/3/1995.
                
                
                  
                    Eryngium aristulatum var. parishii
                  
                  San Diego button-celery
                  Wherever found
                  E
                  58 FR 41384, 8/3/1993.
                
                
                  
                    Eryngium constancei
                  
                  Loch Lomond coyote-thistle
                  Wherever found
                  E
                  50 FR 31187, 8/1/1985; 51 FR 45904, 12/23/1986.
                  
                
                
                  
                    Eryngium cuneifolium
                  
                  Snakeroot
                  Wherever found
                  E
                  52 FR 2227, 1/21/1987.
                
                
                  
                    Erysimum capitatum var. angustatum
                  
                  Contra Costa wallflower
                  Wherever found
                  E
                  43 FR 17910, 4/26/1978; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Erysimum menziesii
                  
                  Menzies' wallflower
                  Wherever found
                  E
                  57 FR 27848, 6/22/1992.
                
                
                  
                    Erysimum teretifolium
                  
                  Ben Lomond wallflower
                  Wherever found
                  E
                  59 FR 5499, 2/4/1994.
                
                
                  
                    Erythronium propullans
                  
                  Minnesota dwarf trout lily
                  Wherever found
                  E
                  51 FR 10521, 3/26/1986.
                
                
                  
                    Eugenia bryanii
                  
                  No common name
                  Wherever found
                  E
                  80 FR 59423, 10/1/2015.
                
                
                  
                    Eugenia haematocarpa
                  
                  Uvillo
                  Wherever found
                  E
                  59 FR 60565, 11/25/1994.
                
                
                  
                    Eugenia koolauensis
                  
                  Nioi
                  Wherever found
                  E
                  59 FR 14482, 3/28/1994; 50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Eugenia woodburyana
                  
                  No common name
                  Wherever found
                  E
                  59 FR 46715, 9/9/1994.
                
                
                  
                    Euphorbia (=Chamaesyce) celastroides var. kaenana
                  
                  Akoko
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 77 FR 57647, 9/18/2012; 
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Euphorbia (=Chamaesyce) deppeana
                  
                  Akoko
                  Wherever found
                  E
                  59 FR 14482, 3/28/1994; 77 FR 57647, 9/18/2012; 
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Euphorbia (=Chamaesyce) eleanoriae
                  
                  Akoko
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Euphorbia haeleeleana
                  
                  Akoko
                  Wherever found
                  E
                  61 FR 53108, 10/10/1996; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Euphorbia (=Chamaesyce) halemanui
                  
                  Akoko
                  Wherever found
                  E
                  57 FR 20580, 5/13/1992; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Euphorbia (=Chamaesyce) herbstii
                  
                  Akoko
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 77 FR 57647, 9/18/2012; 
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Euphorbia (=Chamaesyce) kuwaleana
                  
                  Akoko
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 77 FR 57647, 9/18/2012; 
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Euphorbia (=Chamaesyce) remyi var . kauaiensis
                  
                  Akoko
                  Wherever found
                  E
                  76 FR 15609, 5/5/2011; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Euphorbia (=Chamaesyce) remyi var . remyi
                  
                  Akoko
                  Wherever found
                  E
                  76 FR 15609, 5/5/2011; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Euphorbia (=Chamaesyce) rockii
                  
                  Akoko
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 77 FR 57647, 9/18/2012; 
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Euphorbia telephioides
                  
                  Telephus spurge
                  Wherever found
                  T
                  57 FR 19813, 5/8/1992.
                
                
                  
                  
                    Eutrema penlandii
                  
                  Mosquito Range mustard
                  Wherever found
                  T
                  58 FR 40539, 7/28/1993.
                
                
                  
                    Exocarpos luteolus
                  
                  Heau
                  Wherever found
                  E
                  59 FR 9304, 2/25/1994; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Exocarpos menziesii
                  
                  Heau
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Festuca hawaiiensis
                  
                  No common name
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Festuca ligulata
                  
                  Guadalupe fescue
                  Wherever found
                  E
                  82 FR 42245, 9/7/2017.
                
                
                  
                    Festuca molokaiensis
                  
                  No common name
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Flueggea neowawraea
                  
                  Mehamehame
                  Wherever found
                  E
                  59 FR 56333, 11/10/1994; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(i); CH
                    
                    50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Fremontodendron californicum ssp. decumbens
                  
                  Pine Hill flannelbush
                  Wherever found
                  E
                  61 FR 54346, 10/18/1996.
                
                
                  
                    Fremontodendron mexicanum
                  
                  Mexican flannelbush
                  Wherever found
                  E
                  63 FR 54956, 10/13/1998; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Fritillaria gentneri
                  
                  Gentner's fritillary
                  Wherever found
                  E
                  64 FR 69195, 12/10/1999.
                
                
                  
                    Galactia smallii
                  
                  Small's milkpea
                  Wherever found
                  E
                  50 FR 29345, 7/18/1985.
                
                
                  
                    Galium buxifolium
                  
                  Island bedstraw
                  Wherever found
                  E
                  62 FR 40954, 7/31/1997.
                
                
                  
                    Galium californicum ssp. sierrae
                  
                  El Dorado bedstraw
                  Wherever found
                  E
                  61 FR 54346, 10/18/1996.
                
                
                  
                    Gardenia brighamii
                  
                  Hawaiian gardenia (Na`u)
                  Wherever found
                  E
                  50 FR 33728, 8/21/1985.
                
                
                  
                    Gardenia mannii
                  
                  Nanu
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Gardenia remyi
                  
                  Nanu
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Geocarpon minimum
                  
                  No common name
                  Wherever found
                  T
                  52 FR 22930, 6/16/1987.
                
                
                  
                    Geranium arboreum
                  
                  Nohoanu
                  Wherever found
                  E
                  57 FR 20589, 5/13/1992; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Geranium hanaense
                  
                  Nohoanu
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Geranium hillebrandii
                  
                  Nohoanu
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Geranium kauaiense
                  
                  Nohoanu
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Geranium multiflorum
                  
                  Nohoanu
                  Wherever found
                  E
                  57 FR 20772, 5/15/1992; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Gesneria pauciflora
                  
                  No common name
                  Wherever found
                  T
                  60 FR 12483, 3/7/1995.
                
                
                  
                    Geum radiatum
                  
                  Spreading avens
                  Wherever found
                  E
                  55 FR 12793, 4/5/1990.
                
                
                  
                    Gilia tenuiflora ssp. arenaria
                  
                  Monterey gilia
                  Wherever found
                  E
                  57 FR 27848, 6/22/1992.
                
                
                  
                    Gilia tenuiflora ssp. hoffmannii
                  
                  Hoffmann's slender-flowered gilia
                  Wherever found
                  E
                  62 FR 40954, 7/31/1997.
                
                
                  
                    Goetzea elegans
                  
                  Beautiful goetzea or matabuey
                  Wherever found
                  E
                  50 FR 15564, 4/19/1985.
                
                
                  
                    Gonocalyx concolor
                  
                  No common name
                  Wherever found
                  E
                  79 FR 53303, 9/9/2014; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Gouania hillebrandii
                  
                  No common name
                  Wherever found
                  E
                  49 FR 44753, 11/19/1984; 50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(e)(2); CH
                    
                    50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Gouania meyenii
                  
                  No common name
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Gouania vitifolia
                  
                  No common name
                  Wherever found
                  E
                  59 FR 32932, 6/27/1994; 50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Grindelia fraxino-pratensis
                  
                  Ash Meadows gumplant
                  Wherever found
                  T
                  50 FR 20777, 5/20/1985; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Hackelia venusta
                  
                  Showy stickseed
                  Wherever found
                  E
                  67 FR 5515, 2/6/2002.
                
                
                  
                    Halophila johnsonii
                  
                  Johnson's seagrass
                  Wherever found
                  T
                  63 FR 49035, 9/14/1998; N
                    64 FR 28392, 5/26/1999; 
                    50 CFR 226.213.CH
                    
                  
                
                
                  
                    Haplostachys haplostachya
                  
                  No common name
                  Wherever found
                  E
                  44 FR 62468, 10/30/1979.
                
                
                  
                    Harperocallis flava
                  
                  Harper's beauty
                  Wherever found
                  E
                  44 FR 56862, 10/2/1979.
                
                
                  
                    Harrisia aboriginum
                  
                  Prickly-apple, aboriginal
                  Wherever found
                  E
                  78 FR 63795, 10/24/2013; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Harrisia portoricensis
                  
                  Higo chumbo
                  Wherever found
                  T
                  55 FR 32252, 8/8/1990.
                
                
                  
                    Hedeoma todsenii
                  
                  Todsen's pennyroyal
                  Wherever found
                  E
                  46 FR 5730, 1/19/1981; 46 FR 40025, 8/6/1981; 
                    50 CFR 17.96(a).CH
                    
                  
                
                
                  
                  
                    Hedyotis cookiana
                  
                  Awiwi
                  Wherever found
                  E
                  59 FR 9304, 2/25/1994; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Hedyotis megalantha
                  
                  Pau dedu, Pao doodu
                  Wherever found
                  E
                  80 FR 59423, 10/1/2015.
                
                
                  
                    Hedyotis purpurea var. montana
                  
                  Roan Mountain bluet
                  Wherever found
                  E
                  55 FR 12793, 4/5/1990.
                
                
                  
                    Helenium virginicum
                  
                  Virginia sneezeweed
                  Wherever found
                  T
                  63 FR 59239, 11/3/1998.
                
                
                  
                    Helianthemum greenei
                  
                  Island rush-rose
                  Wherever found
                  T
                  62 FR 40954, 7/31/1997.
                
                
                  
                    Helianthus paradoxus
                  
                  Pecos (=puzzle, =paradox) sunflower
                  Wherever found
                  T
                  64 FR 56583, 10/20/1999; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Helianthus schweinitzii
                  
                  Schweinitz's sunflower
                  Wherever found
                  E
                  56 FR 21087, 5/7/1991.
                
                
                  
                    Helianthus verticillatus
                  
                  Whorled sunflower
                  Wherever found
                  E
                  79 FR 44712, 8/1/2014.
                
                
                  
                    Helonias bullata
                  
                  Swamp pink
                  Wherever found
                  T
                  53 FR 35076, 9/9/1988.
                
                
                  
                    Heritiera longipetiolata
                  
                  Ufa halumtanu, Ufa halom tano
                  Wherever found
                  E
                  80 FR 59423, 10/1/2015.
                
                
                  
                    Hesperolinon congestum
                  
                  Marin dwarf-flax
                  Wherever found
                  T
                  60 FR 6671, 2/3/1995.
                
                
                  
                    Hesperomannia arborescens
                  
                  No common name
                  Wherever found
                  E
                  59 FR 14482, 3/28/1994; 50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Hesperomannia arbuscula
                  
                  No common name
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Hesperomannia lydgatei
                  
                  No common name
                  Wherever found
                  E
                  56 FR 47695, 9/20/1991; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Hexastylis naniflora
                  
                  Dwarf-flowered heartleaf
                  Wherever found
                  T
                  54 FR 14964, 4/14/1989.
                
                
                  
                    Hibiscadelphus distans
                  
                  Kauai hau kuahiwi
                  Wherever found
                  E
                  51 FR 15903; 4/29/1986.
                
                
                  
                    Hibiscadelphus giffardianus
                  
                  Hau kuahiwi
                  Wherever found
                  E
                  61 FR 53137, 10/10/1996; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Hibiscadelphus hualalaiensis
                  
                  Hau kuahiwi
                  Wherever found
                  E
                  61 FR 53137, 10/10/1996; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Hibiscadelphus woodii
                  
                  Hau kuahiwi
                  Wherever found
                  E
                  61 FR 53070, 10/10/1996; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Hibiscus arnottianus ssp. immaculatus
                  
                  Kokio keokeo
                  Wherever found
                  E
                  57 FR 46325, 10/8/1992; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Hibiscus brackenridgei
                  
                  Mao hau hele
                  Wherever found
                  E
                  59 FR 5633, 11/11/1994; 50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(e)(2); CH
                    
                    50 CFR 17.99(i); CH
                    
                    50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Hibiscus clayi
                  
                  Clay's hibiscus
                  Wherever found
                  E
                  59 FR 9304, 2/25/1994; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Hibiscus dasycalyx
                  
                  Neches River rose-mallow
                  Wherever found
                  T
                  78 FR 56025, 9/11/2013; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Hibiscus waimeae ssp. hannerae
                  
                  Kokio keokeo
                  Wherever found
                  E
                  61 FR 53070, 10/10/1996; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Hoffmannseggia tenella
                  
                  Slender rush-pea
                  Wherever found
                  E
                  50 FR 45621, 11/1/1985.
                
                
                  
                    Holocarpha macradenia
                  
                  Santa Cruz tarplant
                  Wherever found
                  T
                  65 FR 14898, 3/20/2000; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Howellia aquatilis
                  
                  Water howellia
                  Wherever found
                  T
                  59 FR 35860, 7/14/1994.
                
                
                  
                    Hudsonia montana
                  
                  Mountain golden heather
                  Wherever found
                  T
                  45 FR 69360, 10/20/1980; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Hymenoxys herbacea
                  
                  Lakeside daisy
                  Wherever found
                  T
                  53 FR 23742, 6/23/1988.
                
                
                  
                    Hymenoxys texana
                  
                  Texas prairie dawn-flower
                  Wherever found
                  E
                  51 FR 8681, 3/13/1986.
                
                
                  
                    Hypericum cumulicola
                  
                  Highlands scrub hypericum
                  Wherever found
                  E
                  52 FR 2227, 1/21/1987.
                
                
                  
                    Ilex cookii
                  
                  Cook's holly
                  Wherever found
                  E
                  52 FR 22936, 6/16/1986.
                
                
                  
                    Ilex sintenisii
                  
                  None
                  Wherever found
                  E
                  57 FR 14782, 4/22/1992.
                
                
                  
                    Iliamna corei
                  
                  Peter's Mountain mallow
                  Wherever found
                  E
                  51 FR 17343, 5/12/1986.
                
                
                  
                    Ipomopsis polyantha
                  
                  Pagosa skyrocket
                  Wherever found
                  E
                  76 FR 45053, 7/27/2011; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Ipomopsis sancti-spiritus
                  
                  Holy Ghost ipomopsis
                  Wherever found
                  E
                  59 FR 13836, 3/23/1994.
                
                
                  
                    Iris lacustris
                  
                  Dwarf lake iris
                  Wherever found
                  T
                  53 FR 37972, 9/28/1988.
                
                
                  
                    Ischaemum byrone
                  
                  Hilo ischaemum
                  Wherever found
                  E
                  59 FR 10305, 3/4/1994; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Isodendrion hosakae
                  
                  Aupaka
                  Wherever found
                  T
                  56 FR 1454, 1/14/1991; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Isodendrion laurifolium
                  
                  Aupaka
                  Wherever found
                  E
                  61 FR 53108, 10/10/1996; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                  
                    Isodendrion longifolium
                  
                  Aupaka
                  Wherever found
                  T
                  61 FR 53108, 10/10/1996; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Isodendrion pyrifolium
                  
                  Wahine noho kula
                  Wherever found
                  E
                  59 FR 10305, 3/4/1994; 50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Isotria medeoloides
                  
                  Small whorled pogonia
                  Wherever found
                  T
                  47 FR 39827, 9/9/1982; 59 FR 50852, 10/6/1994.
                  
                
                
                  
                    Ivesia kingii var. eremica
                  
                  Ash Meadows ivesia
                  Wherever found
                  T
                  50 FR 20777, 5/20/1985; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Ivesia webberi
                  
                  Webber's ivesia
                  Wherever found
                  T
                  79 FR 31878, 6/3/2014; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Jacquemontia reclinata
                  
                  Beach jacquemontia
                  Wherever found
                  E
                  58 FR 62046, 11/24/1993.
                
                
                  
                    Jatropha costaricensis
                  
                  Costa Rican jatropha
                  Wherever found
                  E
                  49 FR 30199, 7/27/1984.
                
                
                  
                    Joinvillea ascendens ssp. ascendens
                  
                  Ohe
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Juglans jamaicensis
                  
                  Nogal or West Indian walnut
                  Wherever found
                  E
                  62 FR 1691, 1/13/1997.
                
                
                  
                    Justicia cooleyi
                  
                  Cooley's water-willow
                  Wherever found
                  E
                  54 FR 31190, 7/27/1989.
                
                
                  
                    Kadua cordata ssp. remyi
                  
                  Kopa
                  Wherever found
                  E
                  64 FR 48307, 9/3/1999.
                
                
                  
                    Kadua coriacea
                  
                  Kioele
                  Wherever found
                  E
                  57 FR 20772, 5/15/1992; 50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Kadua degeneri
                  
                  No common name
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Kadua fluviatilis
                  
                  Kamapuaa
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Kadua haupuensis
                  
                  No common name
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Kadua laxiflora
                  
                  Pilo
                  Wherever found
                  E
                  57 FR 46325, 10/8/1992; 50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Kadua parvula
                  
                  No common name
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Kadua (=Hedyotis) st.-johnii
                  
                  No common name
                  Wherever found
                  E
                  56 FR 49639, 9/30/1991; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Kanaloa kahoolawensis
                  
                  Kohe malama malama o kanaloa
                  Wherever found
                  E
                  64 FR 48307, 9/3/1999; 50 CFR 17.99(e)(2).CH
                    
                  
                
                
                  
                    Keysseria erici
                  
                  No common name
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Keysseria helenae
                  
                  No common name
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Kokia cookei
                  
                  Cooke's koki`o
                  Wherever found
                  E
                  44 FR 62470, 10/30/1979; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Kokia drynarioides
                  
                  Koki`o
                  Wherever found
                  E
                  49 FR 47397, 12/4/1984; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Kokia kauaiensis
                  
                  Koki`o
                  Wherever found
                  E
                  61 FR 53070, 10/10/1996; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Korthalsella degeneri
                  
                  Hulumoa
                  Wherever found
                  E
                  77 FR 57647, 9/18/2012; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Labordia cyrtandrae
                  
                  Kamakahala
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Labordia helleri
                  
                  Kamakahala
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Labordia lydgatei
                  
                  Kamakahala
                  Wherever found
                  E
                  56 FR 47695, 9/20/1991; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Labordia pumila
                  
                  Kamakahala
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Labordia tinifolia var. lanaiensis
                  
                  Kamakahala
                  Wherever found
                  E
                  64 FR 48307, 9/3/1999.
                
                
                  
                    Labordia lorenciana
                  
                  No common name
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Labordia tinifolia var. wahiawaensis
                  
                  Kamakahala
                  Wherever found
                  E
                  61 FR 53070, 10/10/1996; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Labordia triflora
                  
                  Kamakahala
                  Wherever found
                  E
                  64 FR 48307, 9/3/1999; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Lasthenia burkei
                  
                  Burke's goldfields
                  Wherever found
                  E
                  56 FR 61173, 12/2/1991.
                
                
                  
                    Lasthenia conjugens
                  
                  Contra Costa goldfields
                  Wherever found
                  E
                  62 FR 33029, 6/18/1997; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Layia carnosa
                  
                  Beach layia
                  Wherever found
                  E
                  57 FR 27848, 6/22/1992.
                
                
                  
                    Leavenworthia crassa
                  
                  fleshy-fruit gladecress
                  Wherever found
                  E
                  79 FR 44712, 8/1/2014.
                
                
                  
                    Leavenworthia exigua var.laciniata
                  
                  Kentucky glade cress
                  Wherever found
                  T
                  79 FR 25683, 5/6/2014; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Leavenworthia texana
                  
                  Texas golden gladecress
                  Wherever found
                  E
                  78 FR 56025, 9/11/2013; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                  
                    Lembertia congdonii
                  
                  San Joaquin wooly-threads
                  Wherever found
                  E
                  55 FR 29361, 7/19/1990.
                
                
                  
                    Lepanthes eltoroensis
                  
                  No common name
                  Wherever found
                  E
                  56 FR 60933, 11/29/1991.
                
                
                  
                    Lepidium arbuscula
                  
                  Anaunau
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Lepidium barnebyanum
                  
                  Barneby ridge-cress
                  Wherever found
                  E
                  55 FR 39860, 9/28/1990.
                
                
                  
                    Lepidium papilliferum
                  
                  Slickspot peppergrass
                  Wherever found
                  T
                  74 FR 52013, 10/8/2009; 81 FR 55058, 8/17/2016.
                  
                
                
                  
                    Lepidium orbiculare
                  
                  Anaunau
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Leptocereus grantianus
                  
                  No common name
                  Wherever found
                  E
                  58 FR 11550, 2/26/1993.
                
                
                  
                    Lespedeza leptostachya
                  
                  Prairie bush-clover
                  Wherever found
                  T
                  52 FR 781, 1/9/1987.
                
                
                  
                    Lesquerella congesta
                  
                  Dudley Bluffs bladderpod
                  Wherever found
                  T
                  55 FR 4152, 2/6/1990.
                
                
                  
                    Lesquerella kingii ssp. bernardina
                  
                  San Bernardino Mountains bladderpod
                  Wherever found
                  E
                  59 FR 43652, 8/24/1994; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Lesquerella lyrata
                  
                  Lyrate bladderpod
                  Wherever found
                  T
                  55 FR 39864, 9/28/1990.
                
                
                  
                    Lesquerella pallida
                  
                  White bladderpod
                  Wherever found
                  E
                  52 FR 7424, 3/11/1987.
                
                
                  
                    Lesquerella perforata
                  
                  Spring Creek bladderpod
                  Wherever found
                  E
                  61 FR 67493, 12/23/1996.
                
                
                  
                    Lesquerella thamnophila
                  
                  Zapata bladderpod
                  Wherever found
                  E
                  64 FR 63745, 11/22/1999; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Lesquerella tumulosa
                  
                  Kodachrome bladderpod
                  Wherever found
                  E
                  58 FR 52027, 10/6/1993.
                
                
                  
                    Lessingia germanorum (=L. g. var. germanorum)
                  
                  San Francisco lessingia
                  Wherever found
                  E
                  62 FR 33368, 6/19/1997.
                
                
                  
                    Liatris helleri
                  
                  Heller's blazingstar
                  Wherever found
                  T
                  52 FR 44397, 11/19/1987.
                
                
                  
                    Liatris ohlingerae
                  
                  Scrub blazingstar
                  Wherever found
                  E
                  54 FR 31190, 7/27/1989.
                
                
                  
                    Lilaeopsis schaffneriana var. recurva
                  
                  Huachuca water-umbel
                  Wherever found
                  E
                  62 FR 665, 1/6/1997; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Lilium occidentale
                  
                  Western lily
                  Wherever found
                  E
                  59 FR 42171, 8/17/1994.
                
                
                  
                    Lilium pardalinum ssp. pitkinense
                  
                  Pitkin Marsh lily
                  Wherever found
                  E
                  62 FR 54791, 10/22/1997.
                
                
                  
                    Limnanthes floccosa ssp. californica
                  
                  Butte County meadowfoam
                  Wherever found
                  E
                  57 FR 24192, 6/8/1992; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Limnanthes floccosa ssp. grandiflora
                  
                  large-flowered woolly meadowfoam
                  Wherever found
                  E
                  67 FR 68004, 11/7/2002; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Limnanthes vinculans
                  
                  Sebastopol meadowfoam
                  Wherever found
                  E
                  56 FR 61173, 12/2/1991.
                
                
                  
                    Lindera melissifolia
                  
                  Pondberry
                  Wherever found
                  E
                  51 FR 27495, 7/31/1986.
                
                
                  
                    Linum arenicola
                  
                  Sand flax
                  Wherever found
                  E
                  81 FR 66842, 9/29/2016.
                
                
                  
                    Linum carteri var. carteri
                  
                  Carter's small-flowered flax
                  Wherever found
                  E
                  79 FR 52567, 9/4/2014; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Lipochaeta fauriei
                  
                  Nehe
                  Wherever found
                  E
                  59 FR 9304, 2/25/1994; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Lipochaeta lobata var. leptophylla
                  
                  Nehe
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Lipochaeta micrantha
                  
                  Nehe
                  Wherever found
                  E
                  59 FR 9304, 2/25/1994; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Lipochaeta venosa
                  
                  No common name
                  Wherever found
                  E
                  44 FR 62468, 10/30/1979.
                
                
                  
                    Lipochaeta waimeaensis
                  
                  Nehe
                  Wherever found
                  E
                  59 FR 9304, 2/25/1994; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Lithophragma maximum
                  
                  San Clemente Island woodland-star
                  Wherever found
                  E
                  62 FR 42692, 8/8/1997.
                
                
                  
                    Lobelia (gaudichaudii ssp.) koolauensis
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 77 FR 57647, 9/18/2012; 
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Lobelia monostachya
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Lobelia niihauensis
                  
                  No common name
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Lobelia oahuensis
                  
                  No common name
                  Wherever found
                  E
                  59 FR 14482, 3/28/1994; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Lomatium bradshawii
                  
                  Bradshaw's desert-parsley
                  Wherever found
                  E
                  53 FR 38448, 9/30/1988.
                
                
                  
                    Lomatium cookii
                  
                  Cook's lomatium (Cook's desert parsley)
                  Wherever found
                  E
                  67 FR 68004, 11/7/2002; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Lupinus aridorum
                  
                  Scrub lupine
                  Wherever found
                  E
                  52 FR 11172, 4/7/1987.
                
                
                  
                    Lupinus nipomensis
                  
                  Nipomo Mesa lupine
                  Wherever found
                  E
                  65 FR 14888, 3/20/2000.
                
                
                  
                    Lupinus sulphureus ssp. kincaidii
                  
                  Kincaid's lupine
                  Wherever found
                  T
                  65 FR 3875, 3/25/2000; 50 CFR 17.96.CH
                    
                  
                
                
                  
                    Lupinus tidestromii
                  
                  Clover lupine
                  Wherever found
                  E
                  57 FR 27848, 6/22/1992.
                
                
                  
                    Lyonia truncata var. proctorii
                  
                  No common name
                  Wherever found
                  E
                  58 FR 25755, 4/27/1993.
                
                
                  
                    Lysimachia asperulaefolia
                  
                  Rough-leaved loosestrife
                  Wherever found
                  E
                  52 FR 22585, 6/12/1987.
                
                
                  
                    Lysimachia daphnoides
                  
                  Lehua makanoe
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Lysimachia filifolia
                  
                  No common name
                  Wherever found
                  E
                  59 FR 9304, 2/25/1994; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                  
                    Lysimachia iniki
                  
                  No common name
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Lysimachia lydgatei
                  
                  No common name
                  Wherever found
                  E
                  57 FR 20772, 5/15/1992; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Lysimachia maxima
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53130, 10/10/1996; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Lysimachia pendens
                  
                  No common name
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Lysimachia scopulensis
                  
                  No common name
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Lysimachia venosa
                  
                  No common name
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Macbridea alba
                  
                  White birds-in-a-nest
                  Wherever found
                  T
                  57 FR 19813, 5/8/1992.
                
                
                  
                    Maesa walkeri
                  
                  No common name
                  Wherever found
                  T
                  80 FR 59423, 10/1/2015.
                
                
                  
                    Malacothamnus clementinus
                  
                  San Clemente Island bush-mallow
                  Wherever found
                  E
                  42 FR 40682, 8/11/1977.
                
                
                  
                    Malacothamnus fasciculatus var. nesioticus
                  
                  Santa Cruz Island bushmallow
                  Wherever found
                  E
                  62 FR 40954, 7/31/1997.
                
                
                  
                    Malacothrix indecora
                  
                  Santa Cruz Island malacothrix
                  Wherever found
                  E
                  62 FR 40954, 7/31/1997.
                
                
                  
                    Malacothrix squalida
                  
                  Island malacothrix
                  Wherever found
                  E
                  62 FR 40954, 7/31/1997.
                
                
                  
                    Manihot walkerae
                  
                  Walker's manioc
                  Wherever found
                  E
                  56 FR 49850, 10/2/1991.
                
                
                  
                    Marshallia mohrii
                  
                  Mohr's Barbara's buttons
                  Wherever found
                  T
                  53 FR 34698, 9/7/1988.
                
                
                  
                    Melanthera kamolensis
                  
                  Nehe
                  Wherever found
                  E
                  57 FR 20772, 5/15/1992; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Melanthera tenuifolia
                  
                  Nehe
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Melicope adscendens
                  
                  Alani
                  Wherever found
                  E
                  59 FR 62346, 12/5/1994; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Melicope balloui
                  
                  Alani
                  Wherever found
                  E
                  59 FR 62346, 12/5/1994; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Melicope christophersenii
                  
                  Alani
                  Wherever found
                  E
                  77 FR 57647, 9/18/2012; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Melicope degeneri
                  
                  Alani
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Melicope haupuensis
                  
                  Alani
                  Wherever found
                  E
                  59 FR 9304, 2/25/1994; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Melicope hiiakae
                  
                  Alani
                  Wherever found
                  E
                  77 FR 57647, 9/18/2012; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Melicope knudsenii
                  
                  Alani
                  Wherever found
                  E
                  59 FR 9304, 2/25/1994; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Melicope lydgatei
                  
                  Alani
                  Wherever found
                  E
                  59 FR 14482, 3/28/1994; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Melicope makahae
                  
                  Alani
                  Wherever found
                  E
                  77 FR 57647, 9/18/2012; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Melicope mucronulata
                  
                  Alani
                  Wherever found
                  E
                  57 FR 20772, 5/15/1992; 50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Melicope munroi
                  
                  Alani
                  Wherever found
                  E
                  64 FR 48307, 9/3/1999; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Melicope ovalis
                  
                  Alani
                  Wherever found
                  E
                  59 FR 62346, 12/5/1994; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Melicope pallida
                  
                  Alani
                  Wherever found
                  E
                  59 FR 9304, 2/25/1994; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Melicope paniculata
                  
                  Alani
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Melicope puberula
                  
                  Alani
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Melicope quadrangularis
                  
                  Alani
                  Wherever found
                  E
                  59 FR 9304, 2/25/1994.
                
                
                  
                    Melicope reflexa
                  
                  Alani
                  Wherever found
                  E
                  57 FR 46325, 10/8/1992; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Melicope saint-johnii
                  
                  Alani
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Melicope zahlbruckneri
                  
                  Alani
                  Wherever found
                  E
                  61 FR 53137, 10/10/1996; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Mentzelia leucophylla
                  
                  Ash Meadows blazing-star
                  Wherever found
                  T
                  50 FR 20777, 5/20/1985; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Mezoneuron kavaiense
                  
                  Uhi uhi
                  Wherever found
                  E
                  51 FR 24672, 7/8/1986.
                
                
                  
                  
                    Mimulus michiganensis (=Mimulus glabratus var. michiganensis )
                  Michigan monkey-flower
                  Wherever found
                  E
                  55 FR 25596, 6/21/1990; 75 FR 55686, 9/14/2010.
                  
                
                
                  
                    Mirabilis macfarlanei
                  
                  MacFarlane's four-o'clock
                  Wherever found
                  T
                  44 FR 61912, 10/26/1979; 61 FR 10693, 3/15/1996.
                  
                
                
                  
                    Mitracarpus maxwelliae
                  
                  No common name
                  Wherever found
                  E
                  59 FR 46715, 9/9/1994.
                
                
                  
                    Mitracarpus polycladus
                  
                  No common name
                  Wherever found
                  E
                  59 FR 46715, 9/9/1994.
                
                
                  
                    Monardella viminea
                  
                  Willowy monardella
                  Wherever found
                  E
                  63 FR 54938, 10/13/1998; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Mucuna sloanei var.persericea
                  
                  Sea bean
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Myrcia paganii
                  
                  No common name
                  Wherever found
                  E
                  59 FR 8138, 2/18/1994.
                
                
                  
                    Myrsine fosbergii
                  
                  Kolea
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Myrsine juddii
                  
                  Kolea
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Myrsine knudsenii
                  
                  Kolea
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Myrsine linearifolia
                  
                  Kolea
                  Wherever found
                  T
                  61 FR 53070, 10/10/1996; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Myrsine mezii
                  
                  Kolea
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Myrsine vaccinioides
                  
                  Kolea
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Navarretia fossalis
                  
                  Spreading navarretia
                  Wherever found
                  T
                  63 FR 54975, 10/13/1998; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Navarretia leucocephala ssp. pauciflora (=N. pauciflora)
                  
                  Few-flowered navarretia
                  Wherever found
                  E
                  62 FR 33029, 6/18/1997.
                
                
                  
                    Navarretia leucocephala ssp. plieantha
                  
                  Many-flowered navarretia
                  Wherever found
                  E
                  62 FR 33029, 6/18/1997.
                
                
                  
                    Neostapfia colusana
                  
                  Colusa grass
                  Wherever found
                  T
                  62 FR 14338, 3/26/1997; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Neraudia angulata
                  
                  No common name
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Neraudia ovata
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53137, 10/10/1996; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Neraudia sericea
                  
                  No common name
                  Wherever found
                  E
                  59 FR 56333, 11/10/1994; 50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(e)(2).CH
                    
                  
                
                
                  
                    Nervilia jacksoniae
                  
                  No common name
                  Wherever found
                  T
                  80 FR 59423, 10/1/2015.
                
                
                  
                    Nesogenes rotensis
                  
                  No common name
                  Wherever found
                  E
                  69 FR 10335, 3/5/2004.
                
                
                  
                    Nitrophila mohavensis
                  
                  Amargosa niterwort
                  Wherever found
                  E
                  50 FR 20777, 5/20/1985; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Nolina brittoniana
                  
                  Britton's beargrass
                  Wherever found
                  E
                  58 FR 25746, 4/27/1993.
                
                
                  
                    Nothocestrum breviflorum
                  
                  Aiea
                  Wherever found
                  E
                  59 FR 10305, 3/4/1994; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Nothocestrum latifolium
                  
                  Aiea
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Nothocestrum peltatum
                  
                  Aiea
                  Wherever found
                  E
                  59 FR 9304, 2/25/1994; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Nototrichium humile
                  
                  Kului
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Ochrosia haleakalae
                  
                  Holei
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Ochrosia kilaueaensis
                  
                  Holei
                  Wherever found
                  E
                  59 FR 10305, 3/4/1994.
                
                
                  
                    Oenothera deltoides ssp. howellii
                  
                  Antioch Dunes evening-primrose
                  Wherever found
                  E
                  43 FR 17910, 4/26/1978; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Opuntia treleasei
                  
                  Bakersfield cactus
                  Wherever found
                  E
                  55 FR 29361, 7/19/1990.
                
                
                  
                    Orcuttia californica
                  
                  California Orcutt grass
                  Wherever found
                  E
                  58 FR 41384, 8/3/1993.
                
                
                  
                    Orcuttia inaequalis
                  
                  San Joaquin Valley Orcutt grass
                  Wherever found
                  T
                  62 FR 14338, 3/26/1997; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Orcuttia pilosa
                  
                  Hairy Orcutt grass
                  Wherever found
                  T
                  62 FR 14338, 3/26/1997; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Orcuttia tenuis
                  
                  Slender Orcutt grass
                  Wherever found
                  T
                  62 FR 14338, 3/26/1997; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Orcuttia viscida
                  
                  Sacramento Orcutt grass
                  Wherever found
                  T
                  62 FR 14338, 3/26/1997; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Osmoxylon mariannense
                  
                  No common name
                  Wherever found
                  E
                  69 FR 10335, 3/5/2004.
                
                
                  
                    Ottoschulzia rhodoxylon
                  
                  Palo de rosa
                  Wherever found
                  E
                  55 FR 13488, 4/10/1990.
                
                
                  
                    Oxypolis canbyi
                  
                  Canby's dropwort
                  Wherever found
                  E
                  51 FR 6690, 2/25/1986.
                
                
                  
                    Oxytheca parishii var. goodmaniana
                  
                  Cushenbury oxytheca
                  Wherever found
                  E
                  59 FR 43652, 8/24/1994; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                  
                    Oxytropis campestris var. chartacea
                  
                  Fassett's locoweed
                  Wherever found
                  T
                  53 FR 37970, 9/28/1988.
                
                
                  
                    Panicum fauriei var. carteri
                  
                  Carter's panicgrass
                  Wherever found
                  E
                  48 FR 46328, 10/12/1983; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Panicum niihauense
                  
                  Lau ehu
                  Wherever found
                  E
                  61 FR 53108, 10/10/1996; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Paronychia chartacea
                  
                  Papery whitlow-wort
                  Wherever found
                  T
                  52 FR 2227, 1/21/1987.
                
                
                  
                    Parvisedum leiocarpum
                  
                  Lake County stonecrop
                  Wherever found
                  E
                  62 FR 33029, 6/18/1997.
                
                
                  
                    Pedicularis furbishiae
                  
                  Furbish lousewort
                  Wherever found
                  E
                  43 FR 17910, 4/26/1978.
                
                
                  
                    Pediocactus bradyi
                  
                  Brady pincushion cactus
                  Wherever found
                  E
                  44 FR 61784, 10/26/1979.
                
                
                  
                    Pediocactus despainii
                  
                  San Rafael cactus
                  Wherever found
                  E
                  52 FR 34914, 9/16/1987.
                
                
                  
                    Pediocactus knowltonii
                  
                  Knowlton cactus
                  Wherever found
                  E
                  44 FR 62244, 10/29/1979.
                
                
                  
                    Pediocactus peeblesianus var. fickeiseniae
                  
                  Fickeisen plains cactus
                  Wherever found
                  E
                  78 FR 60607, 10/1/2013.
                
                
                  
                    Pediocactus peeblesianus var. fickeiseniae
                  
                  Fickeisen plains cactus
                  Wherever found
                  E
                  78 FR 60607, 10/1/2013; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Pediocactus sileri
                  
                  Siler pincushion cactus
                  Wherever found
                  T
                  44 FR 61786, 10/26/1979; 58 FR 68476, 12/27/1993.
                  
                
                
                  
                    Pediocactus winkleri
                  
                  Winkler cactus
                  Wherever found
                  T
                  63 FR 44587, 8/20/1998.
                
                
                  
                    Penstemon debilis
                  
                  Parachute beardtongue
                  Wherever found
                  T
                  76 FR 45053, 7/27/2011; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Penstemon haydenii
                  
                  Blowout penstemon
                  Wherever found
                  E
                  52 FR 32926, 9/1/1987.
                
                
                  
                    Penstemon penlandii
                  
                  Kremmling beardtongue
                  Wherever found
                  E
                  54 FR 29658, 7/13/1989.
                
                
                  
                    Pentachaeta bellidiflora
                  
                  White-rayed pentachaeta
                  Wherever found
                  E
                  60 FR 6671, 2/3/1995.
                
                
                  
                    Pentachaeta lyonii
                  
                  Lyon's pentachaeta
                  Wherever found
                  E
                  62 FR 4172, 1/29/1997; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Peperomia subpetiolata
                  
                  Alaala wai nui
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Peperomia wheeleri
                  
                  Wheeler's peperomia
                  Wherever found
                  E
                  52 FR 1459, 1/14/1987.
                
                
                  
                    Peucedanum sandwicense
                  
                  Makou
                  Wherever found
                  T
                  59 FR 9304, 2/25/1994; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Phacelia argillacea
                  
                  Clay phacelia
                  Wherever found
                  E
                  43 FR 44810, 9/28/1978.
                
                
                  
                    Phacelia formosula
                  
                  North Park phacelia
                  Wherever found
                  E
                  47 FR 38540, 9/1/1982.
                
                
                  
                    Phacelia insularis ssp. insularis
                  
                  Island phacelia
                  Wherever found
                  E
                  62 FR 40954, 7/31/1997.
                
                
                  
                    Phacelia submutica
                  
                  DeBeque phacelia
                  Wherever found
                  T
                  76 FR 45053, 7/27/2011; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Phlox hirsuta
                  
                  Yreka phlox
                  Wherever found
                  E
                  65 FR 5268, 2/3/2000.
                
                
                  
                    Phlox nivalis ssp. texensis
                  
                  Texas trailing phlox
                  Wherever found
                  E
                  56 FR 49636, 9/30/1991.
                
                
                  
                    Phyllanthus saffordii
                  
                  No common name
                  Wherever found
                  E
                  80 FR 59423, 10/1/2015.
                
                
                  
                    Phyllostegia bracteata
                  
                  No common name
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Phyllostegia brevidens
                  
                  No common name
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Phyllostegia floribunda
                  
                  No common name
                  Wherever found
                  E
                  78 FR 64637, 10/29/2013.
                
                
                  
                    Phyllostegia glabra var. lanaiensis
                  
                  No common name
                  Wherever found
                  E
                  56 FR 47686, 9/20/1991.
                
                
                  
                    Phyllostegia haliakalae
                  
                  No common name
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Phyllostegia helleri
                  
                  No common name
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Phyllostegia hirsuta
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Phyllostegia hispida
                  
                  No common name
                  Wherever found
                  E
                  74 FR 11319, 3/17/2009; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Phyllostegia kaalaensis
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Phyllostegia knudsenii
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53070, 10/10/1996; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Phyllostegia mannii
                  
                  No common name
                  Wherever found
                  E
                  57 FR 46325, 10/8/1992; 50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Phyllostegia mollis
                  
                  No common name
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 50 CFR 17.99(e)(1)CH; 
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Phyllostegia parviflora
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53108, 10/10/1996; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Phyllostegia pilosa
                  
                  No common name
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                  
                    Phyllostegia racemosa
                  
                  Kiponapona
                  Wherever found
                  E
                  61 FR 53137, 10/10/1996; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Phyllostegia renovans
                  
                  No common name
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Phyllostegia stachyoides
                  
                  No common name
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Phyllostegia velutina
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53137, 10/10/1996; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Phyllostegia waimeae
                  
                  No common name
                  Wherever found
                  E
                  59 FR 9304, 2/25/1994; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Phyllostegia warshaueri
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53137, 10/10/1996; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Phyllostegia wawrana
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53070, 10/10/1996; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Physaria douglasii subsp. tuplashensis
                  
                  White Bluffs bladderpod
                  Wherever found
                  T
                  78 FR 23983, 4/23/2013; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Physaria filiformis (= Lesquerella f.)
                  
                  Missouri bladderpod
                  Wherever found
                  T
                  52 FR 679, 1/8/1987; 68 FR 59337, 10/15/2003; 
                    75 FR 55686, 9/14/2010.
                  
                
                
                  
                    Physaria globosa
                  
                  Short's bladderpod
                  Wherever found
                  E
                  79 FR 44712, 8/1/2014.
                
                
                  
                    Physaria obcordata
                  
                  Dudley Bluffs twinpod
                  Wherever found
                  T
                  55 FR 4152, 2/6/1990.
                
                
                  
                    Pilosocereus robinii
                  
                  Key tree-cactus
                  Wherever found
                  E
                  49 FR 29234, 7/19/1984.
                
                
                  
                    Pinguicula ionantha
                  
                  Godfrey's butterwort
                  Wherever found
                  T
                  58 FR 37432, 7/12/1993.
                
                
                  
                    Piperia yadonii
                  
                  Yadon's piperia
                  Wherever found
                  E
                  63 FR 43100, 8/12/1998; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Pittosporum halophilum
                  
                  Hoawa
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Pittosporum hawaiiense
                  
                  Hoawa, haawa
                  Wherever found
                  E
                  78 FR 64637, 10/29/2013.
                
                
                  
                    Pittosporum napaliense
                  
                  Hoawa
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Pityopsis ruthii
                  
                  Ruth's golden aster
                  Wherever found
                  E
                  50 FR 29341, 7/18/1985.
                
                
                  
                    Plagiobothrys hirtus
                  
                  Rough popcornflower
                  Wherever found
                  E
                  65 FR 3866, 1/25/2000.
                
                
                  
                    Plagiobothrys strictus
                  
                  Calistoga allocarya
                  Wherever found
                  E
                  62 FR 54791, 10/22/1997.
                
                
                  
                    Plantago hawaienis
                  
                  Laukahi kuahiwi
                  Wherever found
                  E
                  59 FR 10305, 3/4/1994; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Plantago princeps
                  
                  Laukahi kuahiwi
                  Wherever found
                  E
                  59 FR 56333, 11/10/1994; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Platanthera holochila
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53108, 10/10/1996; 50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Platanthera integrilabia
                  
                  White fringeless orchid
                  Wherever found
                  T
                  81 FR 62826, 9/13/16.
                
                
                  
                    Platanthera leucophaea
                  
                  Eastern prairie fringed orchid
                  Wherever found
                  T
                  54 FR 39857, 9/28/1989.
                
                
                  
                    Platanthera praeclara
                  
                  Western prairie fringed orchid
                  Wherever found
                  T
                  54 FR 39857, 9/28/1989.
                
                
                  
                    Platydesma cornuta var. cornuta
                  
                  No common name
                  Wherever found
                  E
                  77 FR 57647, 9/18/2012; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Platydesma cornuta var. decurrens
                  
                  No common name
                  Wherever found
                  E
                  77 FR 57647, 9/18/2012; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Platydesma remyi
                  
                  No common name
                  Wherever found
                  E
                  78 FR 64637, 10/29/2013.
                
                
                  
                    Platydesma rostrata
                  
                  Pilo kea lau lii
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Pleodendron macranthum
                  
                  Chupacallos
                  Wherever found
                  E
                  59 FR 60565, 11/25/1994.
                
                
                  
                    Pleomele fernaldii
                  
                  Hala pepe
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013.
                
                
                  
                    Pleomele forbesii
                  
                  Hala pepe
                  Wherever found
                  E
                  77 FR 57647, 9/18/2012; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Pleomele hawaiiensis
                  
                  Hala pepe
                  Wherever found
                  E
                  61 FR 53137, 10/10/1996; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Poa atropurpurea
                  
                  San Bernardino bluegrass
                  Wherever found
                  E
                  63 FR 49006, 9/14/1998; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Poa mannii
                  
                  Mann's bluegrass
                  Wherever found
                  E
                  59 FR 56330, 11/10/1994; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Poa napensis
                  
                  Napa bluegrass
                  Wherever found
                  E
                  62 FR 54791, 10/22/1997.
                
                
                  
                    Poa sandvicensis
                  
                  Hawaiian bluegrass
                  Wherever found
                  E
                  57 FR 20580, 5/13/1992; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Poa siphonoglossa
                  
                  No common name
                  Wherever found
                  E
                  57 FR 20580, 5/13/1992; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Pogogyne abramsii
                  
                  San Diego mesa mint
                  Wherever found
                  E
                  43 FR 44810, 9/28/1978.
                
                
                  
                    Pogogyne nudiuscula
                  
                  Otay mesa mint
                  Wherever found
                  E
                  58 FR 41384, 8/3/1993.
                
                
                  
                  
                    Polygala lewtonii
                  
                  Lewton's polygala
                  Wherever found
                  E
                  58 FR 25746, 4/27/1993.
                
                
                  
                    Polygala smallii
                  
                  Tiny polygala
                  Wherever found
                  E
                  50 FR 29345, 7/18/1985.
                
                
                  
                    Polygonella basiramia
                  
                  Wireweed
                  Wherever found
                  E
                  52 FR 2227, 1/21/1987.
                
                
                  
                    Polygonella myriophylla
                  
                  Sandlace
                  Wherever found
                  E
                  58 FR 25746, 4/27/1993.
                
                
                  
                    Polygonum hickmanii
                  
                  Scotts Valley polygonum
                  Wherever found
                  E
                  68 FR 16979, 4/8/2003; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Polyscias (=Tetraplasandra) bisattenuata
                  
                  No common name
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Polyscias (=Tetraplasandra) flynnii
                  
                  No common name
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Polyscias (=Tetraplasandra) gymnocarpa
                  
                  Oheohe
                  Wherever found
                  E
                  59 FR 14482, 3/28/1994; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Polyscias (=Tetraplasandra) lydgatei
                  
                  No common name
                  Wherever found
                  E
                  77 FR 57647, 9/18/2012; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Polyscias (=Munroidendron) racemosa (=racemosum)
                  
                  No common name
                  Wherever found
                  E
                  59 FR 9304, 2/25/1994; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Portulaca sclerocarpa
                  
                  Poe
                  Wherever found
                  E
                  59 FR 10305, 3/4/1994; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Portulaca villosa
                  
                  Ihi
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Potamogeton clystocarpus
                  
                  Little Aguja pondweed
                  Wherever found
                  E
                  56 FR 57844, 11/14/1991.
                
                
                  
                    Potentilla hickmanii
                  
                  Hickman's potentilla
                  Wherever found
                  E
                  63 FR 43100, 8/12/1998.
                
                
                  
                    Primula maguirei
                  
                  Maguire primrose
                  Wherever found
                  T
                  50 FR 33731, 8/21/1985.
                
                
                  
                    Pritchardia affinis
                  
                  Loulu
                  Wherever found
                  E
                  59 FR 10305, 3/4/1994.
                
                
                  
                    Pritchardia aylmer-robinsonii
                  
                  Wahane
                  Wherever found
                  E
                  61 FR 41020, 8/7/1996.
                
                
                  
                    Pritchardia bakeri
                  
                  Baker's loulu
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Pritchardia hardyi
                  
                  Loulu
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010.
                
                
                  
                    Pritchardia kaalae
                  
                  Loulu
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996.
                
                
                  
                    Pritchardia lanigera
                  
                  Loulu
                  Wherever found
                  E
                  78 FR 64637, 10/29/2013.
                
                
                  
                    Pritchardia maideniana
                  
                  Loulu
                  Wherever found
                  E
                  59 FR 10305, 3/4/1994.
                
                
                  
                    Pritchardia munroi
                  
                  Loulu
                  Wherever found
                  E
                  57 FR 46325, 10/8/1992.
                
                
                  
                    Pritchardia napaliensis
                  
                  Loulu
                  Wherever found
                  E
                  61 FR 53070, 10/10/1996.
                
                
                  
                    Pritchardia remota
                  
                  Loulu
                  Wherever found
                  E
                  61 FR 43178, 8/21/1996; 50 CFR 17.99(g).CH
                    
                  
                
                
                  
                    Pritchardia schattaueri
                  
                  Loulu
                  Wherever found
                  E
                  61 FR 53137, 10/10/1996.
                
                
                  
                    Pritchardia viscosa
                  
                  Loulu
                  Wherever found
                  E
                  61 FR 53070, 10/10/1996.
                
                
                  
                    Prunus geniculata
                  
                  Scrub plum
                  Wherever found
                  E
                  52 FR 2227, 1/21/1987.
                
                
                  
                    Pseudobahia bahiifolia
                  
                  Hartweg's golden sunburst
                  Wherever found
                  E
                  62 FR 5542, 2/6/1997.
                
                
                  
                    Pseudobahia
                  
                  San Joaquin adobe sunburst
                  Wherever found
                  T
                  62 FR 5542, 2/6/1997.
                
                
                  
                    Pseudognaphalium sandwicensium var. molokaiense
                  
                  Enaena
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Psychotria grandiflora
                  
                  Kopiko
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Psychotria hexandra ssp. oahuensis
                  
                  Kopiko
                  Wherever found
                  E
                  77 FR 57647, 9/18/2012; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Psychotria hobdyi
                  
                  Kopiko
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Psychotria malaspinae
                  
                  Aplokating palaoan
                  Wherever found
                  E
                  80 FR 59423, 10/1/2015.
                
                
                  
                    Pteralyxia kauaiensis
                  
                  Kaulu
                  Wherever found
                  E
                  59 FR 9304, 2/25/1994; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Pteralyxia macrocarpa
                  
                  Kaulu
                  Wherever found
                  E
                  77 FR 57647, 9/18/2012; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Ptilimnium nodosum
                  
                  Harperella
                  Wherever found
                  E
                  53 FR 37978, 9/28/1988.
                
                
                  
                    Purshia subintegra
                  
                  Arizona cliffrose
                  Wherever found
                  E
                  49 FR 22326, 5/29/1984.
                
                
                  
                    Quercus hinckleyi
                  
                  Hinckley's oak
                  Wherever found
                  T
                  53 FR 32824, 8/26/1988.
                
                
                  
                    Ranunculus acriformis var. aestivalis
                  
                  Autumn buttercup
                  Wherever found
                  E
                  54 FR 30550, 7/21/1989.
                
                
                  
                    Ranunculus hawaiensis
                  
                  Makou
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Ranunculus mauiensis
                  
                  Makou
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Remya kauaiensis
                  
                  No common name
                  Wherever found
                  E
                  56 FR 1450, 1/14/1991; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Remya mauiensis
                  
                  Maui remya
                  Wherever found
                  E
                  56 FR 1450, 1/14/1991; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Remya montgomeryi
                  
                  No common name
                  Wherever found
                  E
                  56 FR 1450, 1/14/1991; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Rhodiola integrifolia ssp. leedyi (= Sedum integrifolium ssp. l. )
                  Leedy's roseroot
                  Wherever found
                  T
                  57 FR 14649, 4/22/1992; 75 FR 55686, 9/14/2010.
                  
                
                
                  
                  
                    Rhododendron chapmanii
                  
                  Chapman rhododendron
                  Wherever found
                  E
                  44 FR 24248, 4/24/1979.
                
                
                  
                    Rhus michauxii
                  
                  Michaux's sumac
                  Wherever found
                  E
                  54 FR 39850, 9/28/1989.
                
                
                  
                    Rhynchospora knieskernii
                  
                  Knieskern's beaked-rush
                  Wherever found
                  T
                  56 FR 32978, 7/18/1991.
                
                
                  
                    Ribes echinellum
                  
                  Miccosukee gooseberry
                  Wherever found
                  T
                  50 FR 29338, 7/18/1985. 
                
                
                  
                    Rorippa gambellii
                  
                  Gambel's watercress
                  Wherever found
                  E
                  58 FR 41378, 8/3/1993.
                
                
                  
                    Sagittaria fasciculata
                  
                  Bunched arrowhead
                  Wherever found
                  E
                  44 FR 43700, 7/25/1979.
                
                
                  
                    Sagittaria secundifolia
                  
                  Kral's water-plantain
                  Wherever found
                  T
                  55 FR 13907, 4/13/1990.
                
                
                  
                    Sanicula mariversa
                  
                  No common name
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Sanicula purpurea
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53108, 10/10/1996; 50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Sanicula sandwicensis
                  
                  No common name
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Santalum haleakalae var.lanaiense
                  
                  Lanai sandalwood or iliahi
                  Wherever found
                  E
                  51 FR 3182, 1/24/1986; 78 FR 32013, 5/28/2013; 
                    50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Santalum involutum
                  
                  Iliahi
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Sarracenia oreophila
                  
                  Green pitcher-plant
                  Wherever found
                  E
                  44 FR 54922, 9/21/1979; 45 FR 18929, 3/24/1980.
                  
                
                
                  
                    Sarracenia rubra ssp. alabamensis
                  
                  Alabama canebrake pitcher-plant
                  Wherever found
                  E
                  54 FR 10150, 3/10/1989.
                
                
                  
                    Sarracenia rubra ssp. jonesii
                  
                  Mountain sweet pitcher-plant
                  Wherever found
                  E
                  53 FR 38470, 9/30/1988.
                
                
                  
                    Scaevola coriacea
                  
                  Dwarf naupaka
                  Wherever found
                  E
                  51 FR 17971, 5/16/1986.
                
                
                  
                    Schenkia sebaeoides
                  
                  Awiwi
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Schiedea adamantis
                  
                  Diamond Head schiedea
                  Wherever found
                  E
                  49 FR 6099, 2/17/1984.
                
                
                  
                    Schiedea apokremnos
                  
                  Maolioli
                  Wherever found
                  E
                  56 FR 49639, 9/30/1991; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Schiedea attenuata
                  
                  No common name
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Schiedea diffusa ssp. diffusa
                  
                  No common name
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Schiedea diffusa ssp.macraei
                  
                  No common name
                  Wherever found
                  E
                  78 FR 64637, 10/29/2013.
                
                
                  
                    Schiedea haleakalensis
                  
                  No common name
                  Wherever found
                  E
                  57 FR 20772, 5/15/1992; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Schiedea hawaiiensis
                  
                  No common name
                  Wherever found
                  E
                  78 FR 64637, 10/29/2013.
                
                
                  
                    Schiedea helleri
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53070, 10/10/1996; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Schiedea hookeri
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53108, 10/10/1996; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Schiedea jacobii
                  
                  No common name
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Schiedea kaalae
                  
                  No common name
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Schiedea kauaiensis
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53108, 10/10/1996; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Schiedea kealiae
                  
                  Maolioli
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Schiedea laui
                  
                  No common name
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Schiedea (=Alsinidendron) lychnoides
                  
                  Kuawawaenohu
                  Wherever found
                  E
                  61 FR 53070, 10/10/1996; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Schiedea lydgatei
                  
                  No common name
                  Wherever found
                  E
                  57 FR 46325, 10/8/1992; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Schiedea membranacea
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53070, 10/10/1996; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Schiedea nuttallii
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53108, 10/10/1996; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Schiedea obovata
                  
                  No common name
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 77 FR 57647, 9/18/2012; 
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Schiedea pubescens
                  
                  Maolioli
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Schiedea salicaria
                  
                  No common name
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                  
                    Schiedea sarmentosa
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53130, 10/10/1996; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Schiedea spergulina var. leiopoda
                  
                  No common name
                  Wherever found
                  E
                  59 FR 9304, 2/25/1994; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Schiedea spergulina var. spergulina
                  
                  No common name
                  Wherever found
                  T
                  59 FR 9304, 2/25/1994; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Schiedea stellarioides
                  
                  Laulihilihi (=Maolioli)
                  Wherever found
                  E
                  61 FR 53070, 10/10/1996; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Schiedea trinervis
                  
                  No common name
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Schiedea verticillata
                  
                  No common name
                  Wherever found
                  E
                  61 FR 43178, 8/21/1996; 50 CFR 17.99(g).CH
                    
                  
                
                
                  
                    Schiedea (=Alsinidendron) viscosa (=viscosum)
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53070, 10/10/1996; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Schoenocrambe argillacea
                  
                  Clay reed-mustard
                  Wherever found
                  T
                  57 FR 1398, 1/14/1992.
                
                
                  
                    Schoenocrambe barnebyi
                  
                  Barneby reed-mustard
                  Wherever found
                  E
                  57 FR 1398, 1/14/1992.
                
                
                  
                    Schoenocrambe suffrutescens
                  
                  Shrubby reed-mustard
                  Wherever found
                  E
                  52 FR 37416, 10/6/1987.
                
                
                  
                    Schoepfia arenaria
                  
                  None
                  Wherever found
                  T
                  56 FR 16021, 4/19/1991.
                
                
                  
                    Schwalbea americana
                  
                  American chaffseed
                  Wherever found
                  E
                  57 FR 44703, 9/29/1992.
                
                
                  
                    Scirpus ancistrochaetus
                  
                  Northeastern bulrush
                  Wherever found
                  E
                  56 FR 21091, 5/7/1991.
                
                
                  
                    Sclerocactus brevihamatus ssp. tobuschii
                  
                  Tobusch fishhook cactus
                  Wherever found
                  T
                  44 FR 64736, 11/7/1979; 83 FR 22392, 5/15/2018.
                
                
                  
                    Sclerocactus brevispinus
                  
                  Pariette cactus
                  Wherever found
                  T
                  44 FR 58868, 10/11/1979; 74 FR 47112, 9/15/2009.
                  
                
                
                  
                    Sclerocactus glaucus
                  
                  Colorado hookless cactus
                  Wherever found
                  T
                  44 FR 58868, 10/11/1979; 74 FR 47112, 9/15/2009.
                  
                
                
                  
                    Sclerocactus mesae-verdae
                  
                  Mesa Verde cactus
                  Wherever found
                  T
                  44 FR 62471, 10/30/1979.
                
                
                  
                    Sclerocactus wetlandicus
                  
                  Uinta Basin hookless cactus
                  Wherever found
                  T
                  44 FR 58868, 10/11/1979; 74 FR 47112, 9/15/2009.
                  
                
                
                  
                    Sclerocactus wrightiae
                  
                  Wright fishhook cactus
                  Wherever found
                  E
                  44 FR 58866, 10/11/1979.
                
                
                  
                    Scutellaria floridana
                  
                  Florida skullcap
                  Wherever found
                  T
                  57 FR 19813, 5/8/1992.
                
                
                  
                    Scutellaria montana
                  
                  Large-flowered skullcap
                  Wherever found
                  T
                  51 FR 22521, 6/20/1986; 67 FR 1662, 1/14/2002.
                  
                
                
                  
                    Senecio franciscanus
                  
                  San Francisco Peaks ragwort
                  Wherever found
                  T
                  48 FR 52743, 11/22/1983; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Senecio layneae
                  
                  Layne's butterweed
                  Wherever found
                  T
                  61 FR 54346, 10/18/1996.
                
                
                  
                    Serianthes nelsonii
                  
                  Hayun lagu (Guam), Tronkon guafi (Rota)
                  Wherever found
                  E
                  52 FR 4907, 2/18/1987; 52 FR 6651, 5/4/1987.
                  
                
                
                  
                    Sesbania tomentosa
                  
                  Ohai
                  Wherever found
                  E
                  59 FR 56333, 11/10/1994; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(g); CH
                    
                    50 CFR 17.99(i); CH
                    
                    50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Sibara filifolia
                  
                  Santa Cruz Island rock-cress
                  Wherever found
                  E
                  62 FR 42692, 8/8/1997.
                
                
                  
                    Sicyos albus (=alba)
                  
                  Anunu
                  Wherever found
                  E
                  61 FR 53137, 10/10/1996, 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Sicyos lanceoloideus
                  
                  Anunu
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Sicyos macrophyllus
                  
                  Anunu
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Sidalcea keckii
                  
                  Keck's checkermallow
                  Wherever found
                  E
                  65 FR 7757, 2/16/2000; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Sidalcea nelsoniana
                  
                  Nelson's checker-mallow
                  Wherever found
                  T
                  58 FR 8235, 2/12/1993.
                
                
                  
                    Sidalcea oregana var. calva
                  
                  Wenatchee Mountains checker-mallow
                  Wherever found
                  E
                  64 FR 71680, 12/22/1999; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Sidalcea oregana ssp. valida
                  
                  Kenwood Marsh checker-mallow
                  Wherever found
                  E
                  62 FR 54791, 10/22/1997.
                
                
                  
                    Sidalcea pedata
                  
                  Pedate checker-mallow
                  Wherever found
                  E
                  49 FR 34497, 8/31/1984.
                
                
                  
                    Sideroxylon reclinatum ssp. austrofloridense
                  
                  Everglades bully
                  Wherever found
                  T
                  82 FR 46691, 10/06/2017.
                
                
                  
                    Silene alexandri
                  
                  No common name
                  Wherever found
                  E
                  57 FR 46325, 10/8/1992; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Silene hawaiiensis
                  
                  No common name
                  Wherever found
                  T
                  59 FR 10305, 3/4/1994; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Silene lanceolata
                  
                  No common name
                  Wherever found
                  E
                  57 FR 46325, 10/8/1992; 50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Silene perlmanii
                  
                  No common name
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                  
                    Silene polypetala
                  
                  Fringed campion
                  Wherever found
                  E
                  56 FR 1932, 1/18/1991.
                
                
                  
                    Silene spaldingii
                  
                  Spalding's catchfly
                  Wherever found
                  T
                  66 FR 51597, 10/10/2001.
                
                
                  
                    Sisyrinchium dichotomum
                  
                  White irisette
                  Wherever found
                  E
                  56 FR 48752, 9/26/1991.
                
                
                  
                    Solanum drymophilum
                  
                  Erubia
                  Wherever found
                  E
                  53 FR 32827, 8/26/1988.
                
                
                  
                    Solanum guamense
                  
                  Biringenas halumtanu, Birengenas halom tano
                  Wherever found
                  E
                  80 FR 59423, 10/1/2015.
                
                
                  
                    Solanum incompletum
                  
                  Popolo ku mai
                  Wherever found
                  E
                  59 FR 56333, 10/10/1994; 50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Solanum nelsonii
                  
                  Popolo
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Solanum sandwicense
                  
                  Aiakeakua, popolo
                  Wherever found
                  E
                  59 FR 9304, 2/25/1994; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Solidago houghtonii
                  
                  Houghton's goldenrod
                  Wherever found
                  T
                  53 FR 27134, 7/18/1988.
                
                
                  
                    Solidago shortii
                  
                  Short's goldenrod
                  Wherever found
                  E
                  50 FR 36085, 9/5/1985.
                
                
                  
                    Solidago spithamaea
                  
                  Blue Ridge goldenrod
                  Wherever found
                  T
                  50 FR 12306, 3/28/1985.
                
                
                  
                    Spermolepis hawaiiensis
                  
                  No common name
                  Wherever found
                  E
                  59 FR 56333, 11/10/1994; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(c)CH; 
                    50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Sphaeralcea gierischii
                  
                  Gierisch mallow
                  Wherever found
                  E
                  78 FR 49149, 8/13/2013.
                
                
                  
                    Spigelia gentianoides
                  
                  Gentian pinkroot
                  Wherever found
                  E
                  55 FR 49046, 11/26/1990.
                
                
                  
                    Spiraea virginiana
                  
                  Virginia spiraea
                  Wherever found
                  T
                  55 FR 24241, 6/15/1990.
                
                
                  
                    Spiranthes delitescens
                  
                  Canelo Hills ladies'-tresses
                  Wherever found
                  E
                  62 FR 665, 1/6/1997.
                
                
                  
                    Spiranthes diluvialis
                  
                  Ute ladies'-tresses
                  Wherever found
                  T
                  57 FR 2048, 1/17/1992.
                
                
                  
                    Spiranthes parksii
                  
                  Navasota ladies'-tresses
                  Wherever found
                  E
                  47 FR 19539, 5/6/1982.
                
                
                  
                    Stahlia monosperma
                  
                  Cóbana negra
                  Wherever found
                  T
                  55 FR 12790, 4/5/1990.
                
                
                  
                    Stenogyne angustifolia var. angustifolia
                  
                  No common name
                  Wherever found
                  E
                  44 FR 62468, 10/30/1979.
                
                
                  
                    Stenogyne bifida
                  
                  No common name
                  Wherever found
                  E
                  57 FR 46325, 10/8/1992; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Stenogyne campanulata
                  
                  No common name
                  Wherever found
                  E
                  57 FR 20580, 5/13/1992; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Stenogyne cranwelliae
                  
                  No common name
                  Wherever found
                  E
                  78 FR 64637, 10/29/2013.
                
                
                  
                    Stenogyne kaalae ssp. sherffii
                  
                  No common name
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Stenogyne kanehoana
                  
                  No common name
                  Wherever found
                  E
                  57 FR 20592, 5/13/1992; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Stenogyne kauaulaensis
                  
                  No common name
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Stenogyne kealiae
                  
                  No common name
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Stephanomeria malheurensis
                  
                  Malheur wire-lettuce
                  Wherever found
                  E
                  47 FR 50881, 11/10/1982; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Streptanthus albidus ssp. albidus
                  
                  Metcalf Canyon jewelflower
                  Wherever found
                  E
                  60 FR 6671, 2/3/1995.
                
                
                  
                    Streptanthus niger
                  
                  Tiburon jewelflower
                  Wherever found
                  E
                  60 FR 6671, 2/3/1995.
                
                
                  
                    Styrax portoricensis
                  
                  Palo de jazmfn
                  Wherever found
                  E
                  57 FR 14782, 4/22/1992.
                
                
                  
                    Styrax texanus
                  
                  Texas snowbells
                  Wherever found
                  E
                  49 FR 40035, 10/12/1984.
                
                
                  
                    Suaeda californica
                  
                  Sea-blite, California
                  Wherever found
                  E
                  59 FR 64613, 12/15/1994.
                
                
                  
                    Swallenia alexandrae
                  
                  Eureka dune grass, Eureka Valley dune grass, or Eureka dunegrass
                  Wherever found
                  T
                  83 FR 8576, 2/27/18.
                
                
                  
                    Tabernaemontana rotensis
                  
                  No common name
                  Wherever found
                  T
                  80 FR 59423, 10/1/2015.
                
                
                  
                    Taraxacum californicum
                  
                  California taraxacum
                  Wherever found
                  E
                  63 FR 49006, 9/14/1988; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Ternstroemia luquillensis
                  
                  Palo colorado
                  Wherever found
                  E
                  57 FR 14782, 4/22/1992.
                
                
                  
                    Ternstroemia subsessilis
                  
                  No common name
                  Wherever found
                  E
                  57 FR 14782, 4/22/1992.
                
                
                  
                    Tetramolopium arenarium
                  
                  No common name
                  Wherever found
                  E
                  59 FR 10305, 3/4/1994.
                
                
                  
                    Tetramolopium capillare
                  
                  Pamakani
                  Wherever found
                  E
                  59 FR 49860, 9/30/1994; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Tetramolopium filiforme
                  
                  No common name
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Tetramolopium lepidotum ssp. lepidotum
                  
                  No common name
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Tetramolopium remyi
                  
                  No common name
                  Wherever found
                  E
                  56 FR 47686, 9/20/1991; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Tetramolopium rockii
                  
                  No common name
                  Wherever found
                  T
                  57 FR 46325, 10/8/1992; 50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Thalictrum cooleyi
                  
                  Cooley's meadowrue
                  Wherever found
                  E
                  54 FR 5935, 2/7/1989.
                
                
                  
                    Thelypodium howellii ssp. spectabilis
                  
                  Howell's spectacular thelypody
                  Wherever found
                  T
                  64 FR 28393, 5/26/1999.
                
                
                  
                  
                    Thelypodium stenopetalum
                  
                  Slender-petaled mustard
                  Wherever found
                  E
                  49 FR 34497, 8/31/1984.
                
                
                  
                    Thlaspi californicum
                  
                  Kneeland Prairie penny-cress
                  Wherever found
                  E
                  65 FR 6332, 2/9/2000; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Thymophylla tephroleuca
                  
                  Ashy dogweed
                  Wherever found
                  E
                  49 FR 29232, 7/19/1984.
                
                
                  
                    Thysanocarpus conchuliferus
                  
                  Santa Cruz Island fringepod
                  Wherever found
                  E
                  62 FR 40954, 7/31/1997.
                
                
                  
                    Tinospora homosepala
                  
                  No common name
                  Wherever found
                  E
                  80 FR 59423, 10/1/2015.
                
                
                  
                    Townsendia aprica
                  
                  Last Chance townsendia
                  Wherever found
                  T
                  50 FR 33734, 8/21/1985.
                
                
                  
                    Trematolobelia singularis
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Trichilia triacantha
                  
                  Bariaco
                  Wherever found
                  E
                  53 FR 3565, 2/5/1988.
                
                
                  
                    Trifolium amoenum
                  
                  Showy Indian clover
                  Wherever found
                  E
                  62 FR 54791, 10/22/1997.
                
                
                  
                    Trifolium stoloniferum
                  
                  Running buffalo clover
                  Wherever found
                  E
                  52 FR 21478, 6/5/1987.
                
                
                  
                    Trifolium trichocalyx
                  
                  Monterey clover
                  Wherever found
                  E
                  63 FR 43100, 8/12/1998.
                
                
                  
                    Trillium persistens
                  
                  Persistent trillium
                  Wherever found
                  E
                  43 FR 17910, 4/26/1978.
                
                
                  
                    Trillium reliquum
                  
                  Relict trillium
                  Wherever found
                  E
                  53 FR 10879, 4/4/1988.
                
                
                  
                    Tuberolabium guamense
                  
                  No common name
                  Wherever found
                  T
                  80 FR 59423, 10/1/2015.
                
                
                  
                    Tuctoria greenei
                  
                  Greene's tuctoria
                  Wherever found
                  T
                  62 FR 14338, 3/26/1997; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Tuctoria mucronata
                  
                  Solano grass
                  Wherever found
                  T
                  43 FR 44810, 9/28/1978; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Urera kaalae
                  
                  Opuhe
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Varronia rupicola
                  
                  No common name
                  Wherever found
                  T
                  79 FR 53303, 9/9/2014; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Verbena californica
                  
                  Red Hills vervain
                  Wherever found
                  T
                  63 FR 49006, 9/14/1998.
                
                
                  
                    Verbesina dissita
                  
                  Big-leaved crownbeard
                  Wherever found
                  T
                  61 FR 52370, 10/7/1996.
                
                
                  
                    Vernonia proctorii
                  
                  No common name
                  Wherever found
                  E
                  58 FR 25755, 4/27/1993.
                
                
                  
                    Vicia menziesii
                  
                  Hawaiian vetch
                  Wherever found
                  E
                  43 FR 17910, 4/26/1978.
                
                
                  
                    Vigna o-wahuensis
                  
                  No common name
                  Wherever found
                  E
                  59 FR 56333, 11/10/1994; 50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(e)(2); CH
                    
                    50 CFR 17.99(i); CH
                    
                    50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Viola chamissoniana ssp. chamissoniana
                  
                  Pamakani
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Viola helenae
                  
                  No common name
                  Wherever found
                  E
                  56 FR 47695, 9/20/1991; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Viola kauaiensis var. wahiawaensis
                  
                  Nani waialeale
                  Wherever found
                  E
                  61 FR 53070, 10/10/1996; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Viola lanaiensis
                  
                  No common name
                  Wherever found
                  E
                  56 FR 47686, 9/20/1991.
                
                
                  
                    Viola oahuensis
                  
                  No common name
                  Wherever found
                  E
                  61 FR 53089, 10/10/1996; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Warea amplexifolia
                  
                  Wide-leaf warea
                  Wherever found
                  E
                  52 FR 15501, 4/29/1987.
                
                
                  
                    Warea carteri
                  
                  Carter's mustard
                  Wherever found
                  E
                  52 FR 2227, 1/21/1987.
                
                
                  
                    Wikstroemia skottsbergiana
                  
                  Akia
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Wikstroemia villosa
                  
                  Akia
                  Wherever found
                  E
                  78 FR 32013, 5/28/2013; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Wilkesia hobdyi
                  
                  Dwarfiliau
                  Wherever found
                  E
                  57 FR 27859, 6/22/1992; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Xylosma crenatum
                  
                  No common name
                  Wherever found
                  E
                  57 FR 20580, 5/13/1992; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Xyris tennesseensis
                  
                  Tennessee yellow-eyed grass
                  Wherever found
                  E
                  56 FR 34151, 7/26/1991.
                
                
                  
                    Yermo xanthocephalus
                  
                  Desert yellowhead
                  Wherever found
                  T
                  67 FR 11442, 3/14/2002; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Zanthoxylum dipetalum var. tomentosum
                  Ae
                  Wherever found
                  E
                  61 FR 53137, 10/10/1996; 50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Zanthoxylum hawaiiense
                  
                  Ae
                  Wherever found
                  E
                  59 FR 10305, 3/4/1994; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Zanthoxylum oahuense
                  
                  Ae
                  Wherever found
                  E
                  77 FR 57647, 9/18/2012; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Zanthoxylum thomasianum
                  
                  St. Thomas prickly-ash
                  Wherever found
                  E
                  50 FR 51867, 12/20/1985.
                
                
                  
                    Zizania texana
                  
                  Texas wild-rice
                  Wherever found
                  E
                  43 FR 17910, 4/26/1978; 50 CFR 17.96(a).CH
                    
                  
                
                
                  
                    Ziziphus celata
                  
                  Florida ziziphus
                  Wherever found
                  E
                  54 FR 31190, 7/27/1989.
                
                
                  
                    Conifers
                  
                
                
                  
                    Abies guatemalensis
                  
                  Guatemalan fir (=pinabete)
                  Wherever found
                  T
                  44 FR 65002, 11/8/1979.
                
                
                  
                  
                    Cupressus goveniana ssp. goveniana
                  
                  Gowen cypress
                  Wherever found
                  T
                  63 FR 43100, 8/12/1998.
                
                
                  
                    Fitzroya cupressoides
                  
                  Alerce or Chilean false larch
                  Wherever found
                  T
                  44 FR 64730, 11/7/1979.
                
                
                  
                    Hesperocyparis abramsiana
                  
                  Santa Cruz cypress
                  Wherever found
                  T
                  52 FR 675, 1/8/1987; 81 FR 8408, 2/19/2016.
                  
                
                
                  
                    Torreya taxifolia
                  
                  Florida torreya
                  Wherever found
                  E
                  49 FR 2783, 1/23/1984.
                
                
                  
                    Ferns and Allies
                  
                
                
                  
                    Adenophorus periens
                  
                  Pendent kihi fern
                  Wherever found
                  E
                  59 FR 56333, 11/10/1994; 50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(i); CH
                    
                    50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Adiantum vivesii
                  
                  No common name
                  Wherever found
                  E
                  58 FR 32308, 6/9/1993.
                
                
                  
                    Asplenium dielerectum
                  
                  Asplenium-leaved diellia
                  Wherever found
                  E
                  59 FR 56333, 11/10/1994; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(i); CH
                    
                    50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Asplenium diellaciniatum
                  
                  No common name
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Asplenium (=Diellia) dielfalcatum (=falcate)
                  
                  No common name
                  Wherever found
                  E
                  56 FR 55770, 10/29/1991; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Asplenium (=Diellia) dielmannii (=mannii)
                  
                  No common name
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Asplenium (=Diellia) dielpallicum (=pallida)
                  
                  No common name
                  Wherever found
                  E
                  59 FR 9304, 2/25/1994; 50 CFR 17.99(a)(1).CH
                    
                  
                
                
                  
                    Asplenium peruvianum var. insulare
                  
                  No common name
                  Wherever found
                  E
                  59 FR 49025, 9/26/1994; 50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(k).CH
                    
                  
                
                
                  
                    Asplenium scolopendrium var. americanum
                  
                  American hart's-tongue fern
                  Wherever found
                  T
                  54 FR 29726, 7/14/1989.
                
                
                  
                    Asplenium (=Diellia) unisorum (=unisora)
                  
                  No common name
                  Wherever found
                  E
                  59 FR 32932, 6/27/1994; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Ctenitis squamigera
                  
                  Pauoa
                  Wherever found
                  E
                  59 FR 49025, 9/26/1994; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Cyathea dryopteroides
                  
                  Elfin tree fern
                  Wherever found
                  E
                  52 FR 22936, 6/16/1987.
                
                
                  
                    Cyclosorus boydiae
                  
                  Kupukupu makalii
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Deparia kaalaana
                  
                  No common name
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Diplazium molokaiense
                  
                  No common name
                  Wherever found
                  E
                  59 FR 49025, 9/26/1994; 50 CFR 17.99(a)(1); CH
                    
                    50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Doryopteris angelica
                  
                  No common name
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Doryopteris takeuchii
                  
                  No common name
                  Wherever found
                  E
                  77 FR 57647, 9/18/2012; 50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Dryopteris glabra var. pusilla
                  
                  Hohiu
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Dryopteris crinalis var. podosorus
                  
                  Palapalai aumakua
                  Wherever found
                  E
                  75 FR 18960, 4/13/2010; 50 CFR 17.99(a).CH
                    
                  
                
                
                  
                    Elaphoglossum serpens
                  
                  None
                  Wherever found
                  E
                  58 FR 32308, 6/9/1993.
                
                
                  
                    Huperzia mannii
                  
                  Wawae`iole
                  Wherever found
                  E
                  57 FR 20772, 5/15/1992; 50 CFR 17.99(e)(1).CH
                    
                  
                
                
                  
                    Huperzia nutans
                  
                  Wawaeiole
                  Wherever found
                  E
                  57 FR 20772, 5/15/1992; 50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                    Huperzia stemmermanniae
                  
                  No common name
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Hypolepis hawaiiensis var. mauiensis
                  
                  Olua
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Isoetes louisianensis
                  
                  Louisiana quillwort
                  Wherever found
                  E
                  57 FR 48741, 10/28/1992.
                
                
                  
                    Isoetes melanospora
                  
                  Black-spored quillwort
                  Wherever found
                  E
                  53 FR 3560, 2/5/1988.
                
                
                  
                    Isoetes tegetiformans
                  
                  Mat-forming quillwort
                  Wherever found
                  E
                  53 FR 3560, 2/5/1988.
                
                
                  
                    Marsilea villosa
                  
                  Ihiihi
                  Wherever found
                  E
                  57 FR 27863, 6/22/1992; 50 CFR 17.99(c); CH
                    
                    50 CFR 17.99(i).CH
                    
                  
                
                
                  
                  
                    Microlepia strigosa var. mauiensis
                  
                  No common name
                  Wherever found
                  E
                  81 FR 67786, 9/30/2016.
                
                
                  
                    Polystichum aleuticum
                  
                  Aleutian shield-fern
                  Wherever found
                  E
                  53 FR 4626, 2/17/1988.
                
                
                  
                    Polystichum calderonense
                  
                  No common name
                  Wherever found
                  E
                  58 FR 32308, 6/9/1993.
                
                
                  
                    Pteris lidgatei
                  
                  No common name
                  Wherever found
                  E
                  59 FR 49025, 9/26/1994; 50 CFR 17.99(e)(1); CH
                    
                    50 CFR 17.99(i); CH
                    
                    50 CFR 17.99(c).CH
                    
                  
                
                
                  
                    Tectaria estremerana
                  
                  No common name
                  Wherever found
                  E
                  58 FR 32308, 6/9/1993.
                
                
                  
                    Thelypteris inabonensis
                  
                  No common name
                  Wherever found
                  E
                  58 FR 35887, 7/2/1993.
                
                
                  
                    Thelypteris pilosa var. alabamensis
                  
                  Alabama streak-sorus fern
                  Wherever found
                  T
                  57 FR 30164, 7/8/1992.
                
                
                  
                    Thelypteris verecunda
                  
                  No common name
                  Wherever found
                  E
                  58 FR 35887, 7/2/1993.
                
                
                  
                    Thelypteris yaucoensis
                  
                  No common name
                  Wherever found
                  E
                  58 FR 35887, 7/2/1993.
                
                
                  
                    Trichomanes punctatumssp. floridanum
                  
                  Florida bristle fern
                  Wherever found
                  E
                  80 FR 60439, 10/6/2015.
                
                
                  
                    Lichens
                  
                
                
                  
                    Cladonia perforata
                  
                  Florida perforate cladonia
                  Wherever found
                  E
                  58 FR 25746, 4/27/1993.
                
                
                  
                    Gymnoderma lineare
                  
                  Rock gnome lichen
                  Wherever found
                  E
                  60 FR 3557, 1/18/1995.
                
              
              [81 FR 51583, Aug. 4, 2016, as amended at 81 FR 55301, Aug. 18, 2016; 81 FR 62832, Sept. 13, 2016; 81 FR 66864, Sept. 29, 2016; 81 FR 67857, Sept. 30, 2016; 81 FR 70059, Oct. 11, 2016; 82 FR 42259, Sept. 7, 2017; 82 FR 46715, Oct. 6, 2017; 83 FR 8603, Feb. 27, 2018; 83 FR 21936, May 11, 2018; 83 FR 22401, May 15, 2018; 83 FR 25404, June 1, 2018; 83 FR 52786, Oct. 18, 2018; 84 FR 59587, Nov. 5, 2019]
            
          
          
            Subpart C—Endangered Wildlife
            
              § 17.21
              Prohibitions.
              (a) Except as provided in subpart A of this part, or under permits issued pursuant to § 17.22 or § 17.23, it is unlawful for any person subject to the jurisdiction of the United States to commit, to attempt to commit, to solicit another to commit or to cause to be committed, any of the acts described in paragraphs (b) through (f) of this section in regard to any endangered wildlife.
              (b) Import or export. It is unlawful to import or to export any endangered wildlife. Any shipment in transit through the United States is an importation and an exportation, whether or not it has entered the country for customs purposes.
              (c) Take. (1) It is unlawful to take endangered wildlife within the United States, within the territorial sea of the United States, or upon the high seas. The high seas shall be all waters seaward of the territorial sea of the United States, except waters officially recognized by the United States as the territorial sea of another country, under international law.
              (2) Notwithstanding paragraph (c)(1) of this section, any person may take endangered wildlife in defense of his own life or the lives of others.
              (3) Notwithstanding paragraph (c)(1) of this section, any employee or agent of the Service, any other Federal land management agency, the National Marine Fisheries Service, or a State conservation agency, who is designated by his agency for such purposes, may, when acting in the course of his official duties, take endangered wildlife without a permit if such action is necessary to:
              (i) Aid a sick, injured or orphaned specimen; or
              (ii) Dispose of a dead specimen; or
              (iii) Salvage a dead specimen which may be useful for scientific study; or

              (iv) Remove specimens which constitute a demonstrable but nonimmediate threat to human safety, provided that the taking is done in a humane manner; the taking may involve killing or injuring only if it has not been reasonably possible to eliminate such threat by live-capturing and releasing the specimen unharmed, in a remote area.
              
              (4) Any taking under paragraphs (c)(2) and (3) of this section must be reported in writing to the Office of Law Enforcement, at the address provided at 50 CFR 2.1(b), within 5 days. The specimen may only be retained, disposed of, or salvaged under directions from the Office of Law Enforcement.
              (5) Notwithstanding paragraph (c)(1) of this section, any qualified employee or agent of a State Conservation Agency which is a party to a Cooperative Agreement with the Service in accordance with section 6(c) of the Act, who is designated by his agency for such purposes, may, when acting in the course of his official duties take those endangered species which are covered by an approved cooperative agreement for conservation programs in accordance with the Cooperative Agreement, provided that such taking is not reasonably anticipated to result in:
              (i) The death or permanent disabling of the specimen;
              (ii) The removal of the specimen from the State where the taking occurred;
              (iii) The introduction of the specimen so taken, or of any progeny derived from such a specimen, into an area beyond the historical range of the species; or
              (iv) The holding of the specimen in captivity for a period of more than 45 consecutive days.
              (6) Notwithstanding paragraph (c)(1) of this section, any person acting under a valid migratory bird rehabilitation permit issued pursuant to § 21.31 of this subchapter may take endangered migratory birds without an endangered species permit if such action is necessary to aid a sick, injured, or orphaned endangered migratory bird, provided the permittee:

              (i) Notifies the issuing Migratory Bird Permit Office immediately upon receipt of such bird (contact information for your issuing office is listed on your permit and on the Internet at http://offices.fws.gov); and
              (ii) Disposes of or transfers such birds, or their parts or feathers, as directed by the Migratory Bird Permit Office.
              (7) Notwithstanding paragraph (c)(1) of this section, persons exempt from the permit requirements of § 21.12(c) and (d) of this subchapter may take sick and injured endangered migratory birds without an endangered species permit in performing the activities authorized under § 21.12(c) and (d).
              (d) Possession and other acts with unlawfully taken wildlife. (1) It is unlawful to possess, sell, deliver, carry, transport, or ship, by any means whatsoever, any endangered wildlife which was taken in violation of paragraph (c) of this section.
              
              
                Example.
                A person captures a whooping crane in Texas and gives it to a second person, who puts it in a closed van and drives thirty miles, to another location in Texas. The second person then gives the whooping crane to a third person, who is apprehended with the bird in his possession. All three have violated the law—the first by illegally taking the whooping crane; the second by transporting an illegally taken whooping crane; and the third by possessing an illegally taken whooping crane.
              
              
              (2) Notwithstanding paragraph (d)(1) of this section, Federal and State law enforcement officers may possess, deliver, carry, transport or ship any endangered wildlife taken in violation of the Act as necessary in performing their official duties.
              (3) Notwithstanding paragraph (d)(1) of this section, any person acting under a valid migratory bird rehabilitation permit issued pursuant to § 21.31 of this subchapter may possess and transport endangered migratory birds without an endangered species permit when such action is necessary to aid a sick, injured, or orphaned endangered migratory bird, provided the permittee:

              (i) Notifies the issuing Migratory Bird Permit Office immediately upon receipt of such bird (contact information for your issuing office is listed on your permit and on the Internet at http://offices.fws.gov); and
              (ii) Disposes of or transfers such birds, or their parts or feathers, as directed by the Migratory Bird Permit Office.

              (4) Notwithstanding paragraph (d)(1) of this section, persons exempt from the permit requirements of § 21.12(c) and (d) of this subchapter may possess and transport sick and injured endangered migratory bird species without an endangered species permit in performing the activities authorized under § 21.12(c) and (d).
              
              (e) Interstate or foreign commerce. It is unlawful to deliver, receive, carry transport, or ship in interstate or foreign commerce, by any means whatsoever, and in the course of a commercial activity, any endangered wildlife.
              (f) Sale or offer for sale. (1) It is unlawful to sell or to offer for sale in interstate or foreign commerce any endangered wildlife.
              (2) An advertisement for the sale of endangered wildlife which carries a warning to the effect that no sale may be consummated until a permit has been obtained from the U.S. Fish and Wildlife Service shall not be considered an offer for sale within the meaning of this section.
              (g) Captive-bred wildlife. (1) Notwithstanding paragraphs (b), (c), (e) and (f) of this section, any person may take; export or re-import; deliver, receive, carry, transport or ship in interstate or foreign commerce, in the course of a commercial activity; or sell or offer for sale in interstate or foreign commerce any endangered wildlife that is bred in captivity in the United States provided either that the wildlife is of a taxon listed in paragraph (g)(6) of this section, or that the following conditions are met:
              (i) The wildlife is of a species having a natural geographic distribution not including any part of the United States, or the wildlife is of a species that the Director has determined to be eligible in accordance with paragraph (g)(5) of this section;
              (ii) The purpose of such activity is to enhance the propagation or survival of the affected species;
              (iii) Such activity does not involve interstate or foreign commerce, in the course of a commercial activity, with respect to non-living wildlife;
              (iv) Each specimen of wildlife to be re-imported is uniquely identified by a band, tattoo or other means that was reported in writing to an official of the Service at a port of export prior to export from the United States; and
              (v) Any person subject to the jurisdiction of the United States who engages in any of the activities authorized by this paragraph does so in accordance with paragraphs (g) (2), (3) and (4) of this section, and with all other applicable regulations in this Subchapter B.
              (2) Any person subject to the jurisdiction of the United States seeking to engage in any of the activities authorized by this paragraph must first register with the Service's Division of Management Authority at the address provided at 50 CFR 2.1(b). Requests for registration must be submitted on an official application form (Form 3-200-41) provided by the Service, and must include the following information:
              (i) The types of wildlife sought to be covered by the registration, identified by common and scientific name to the taxonomic level of family, genus or species;
              (ii) A description of the applicant's experience in maintaining and propagating the types of wildlife sought to be covered by the registration, and when appropriate, in conducting research directly related to maintaining and propagating such wildlife;
              (iii) Photograph(s) or other evidence clearly depicting the facilities where such wildlife will be maintained; and
              (iv) a copy of the applicant's license or registration, if any, under the animal welfare regulations of the U.S. Department of Agriculture (9 CFR part 2).

              (3) Upon receipt of a complete application for registration, or the renewal or amendment of an existing registration, under this section, the Service will publish notice of the application in the Federal Register. Each notice will invite the submission from interested parties, within 30 days after the date of the notice, of written data, views, or arguments with respect to the application. All information received as part of each application will be made available to the public, upon request, as a matter of public record at every stage of the proceeding, including, but not limited to, information needed to assess the eligibility of the applicant, such as the original application, materials, any intervening renewal applications documenting a change in location or personnel, and the most recent annual report.

              (i) At the completion of this comment period, the Director will decide whether to approve the registration. In making this decision, the Director will consider, in addition to the general criteria in § 13.21(b) of this subchapter, whether the expertise, facilities, or other resources available to the applicant appear adequate to enhance the propagation or survival of the affected wildlife. Public education activities may not be the sole basis to justify issuance of a registration or to otherwise establish eligibility for the exception granted in paragraph (g)(1) of this section.

              (ii) If the Director approves the registration, the Service will publish notice of the decision in the Federal Register that the registration was applied for in good faith, that issuing the registration will not operate to the disadvantage of the species for which registration was sought, and that issuing the registration will be consistent with the purposes and policy set forth in section 2 of the Act.
              (iii) Each person so registered must maintain accurate written records of activities conducted under the registration and allow reasonable access to Service agents for inspection purposes as set forth in §§ 13.46 and 13.47 of this chapter. Each person so registered must also submit to the Director an individual written annual report of activities, including all births, deaths, and transfers of any type.
              (4) Any person subject to the jurisdiction of the United States seeking to export or conduct foreign commerce in captive-bred endangered wildlife that will not remain under the care of that person must first obtain approval by providing written evidence to satisfy the Director that the proposed recipient of the wildlife has expertise, facilities or other resources adequate to enhance the propagation or survival of such wildlife and that the proposed recipient will use such wildlife for purposes of enhancing the propagation or survival of the affected species.
              (5)(i) The Director will use the following criteria to determine if wildlife of any species having a natural geographic distribution that includes any part of the United States is eligible for the provisions of this paragraph:
              (A) Whether there is a low demand for taking of the species from wild populations, either because of the success of captive breeding or because of other reasons, and
              (B) Whether the wild populations of the species are effectively protected from unauthorized taking as a result of the inaccessibility of their habitat to humans or as a result of the effectiveness of law enforcement.
              (ii) The Director will follow the procedures set forth in the Act and in the regulations thereunder with respect to petitions and notification of the public and governors of affected States when determining the eligibility of species for purposes of this paragraph.

              (iii) In accordance with the criteria in paragraph (g)(5)(i) of this section, the Director has determined the following species to be eligible for the provisions of this paragraph:
              
              
                Laysan duck (Anas laysanensis).
              
              
              (6) Exemption from registration requirement. (i) If the conditions in paragraph (g)(6)(ii) of this section are met, then any person subject to the jurisdiction of the United States seeking to engage in any of the activities authorized by paragraph (g)(1) of this section may do so without first registering with the Service with respect to the following species:
              (A) The bar-tailed pheasant (Syrmaticus humiae), Elliot's pheasant (S. ellioti), Mikado pheasant (S. mikado), brown eared pheasant (Crossoptilon mantchuricum), white eared pheasant (C. crossoptilon), cheer pheasant (Catreus wallichii), Edward's pheasant (Lophura edwardsi), Swinhoe's pheasant (L. swinhoii), Chinese monal (Lophophorus lhuysii), and Palawan peacock pheasant (Polyplectron emphanum);
              
              (B) Parakeets of the species Neophema pulchella and N. splendida;
              
              (C) The Laysan duck (Anas laysanensis); and
              (D) The white-winged wood duck (Cairina scutulata).
              
              (ii) Conditions for exemption to register. The following conditions must exist for persons dealing with the species listed in paragraph (g)(6)(i) of this section to be eligible for exemption from the requirement to register with the Service:

              (A) The purpose of the activity is to enhance the propagation or survival of the affected exempted species.
              
              (B) Such activity does not involve interstate or foreign commerce, in the course of a commercial activity, with respect to nonliving wildlife.
              (C) Each specimen to be reimported is uniquely identified by a band, tattoo, or other means that was reported in writing to an official of the Service at a port of export prior to export of the specimen from the United States.
              (D) No specimens of the taxa in paragraph (g)(6)(i) of this section that were taken from the wild may be imported for breeding purposes absent a definitive showing that the need for new bloodlines can be met only by wild specimens, that suitable foreign-bred, captive individuals are unavailable, and that wild populations can sustain limited taking. In addition, an import permit must be issued under § 17.22.
              (E) Any permanent exports of such specimens meet the requirements of paragraph (g)(4) of this section.
              (F) Each person claiming the benefit of the exception in paragraph (g)(1) of this section must maintain accurate written records of activities, including births, deaths, and transfers of specimens, and make those records accessible to Service agents for inspection at reasonable hours as set forth in §§ 13.46 and 13.47 of this chapter.
              (h) U.S. captive-bred scimitar-horned oryx, addax, and dama gazelle. Notwithstanding paragraphs (b), (c), (e), and (f) of this section, any person subject to the jurisdiction of the United States may take; export or re-import; deliver, receive, carry, transport or ship in interstate or foreign commerce, in the course of a commercial activity; or sell or offer for sale in interstate or foreign commerce live wildlife, including embryos and gametes, and sport-hunted trophies of scimitar-horned oryx (Oryx dammah), addax (Addax nasomaculatus), and dama gazelle (Gazella dama) provided:
              (1) The purpose of such activity is associated with the management or transfer of live wildlife, including embryos and gametes, or sport hunting in a manner that contributes to increasing or sustaining captive numbers or to potential reintroduction to range countries;
              (2) The specimen was captive-bred, in accordance with § 17.3, within the United States;
              (3) All live specimens of that species held by the captive-breeding operation are managed in a manner that prevents hybridization of the species or subspecies;
              (4) All live specimens of that species held by the captive-breeding operation are managed in a manner that maintains genetic diversity;
              (5) Any export of or foreign commerce in a specimen meets the requirements of paragraph (g)(4) of this section, as well as parts 13, 14, and 23 of this chapter;
              (6) Each specimen to be re-imported is uniquely identified by a tattoo or other means that is reported on the documentation required under paragraph (h)(5) of this section; and
              (7) Each person claiming the benefit of the exception of this paragraph (h) must maintain accurate written records of activities, including births, deaths, and transfers of specimens, and make those records accessible to Service officials for inspection at reasonable hours set forth in §§ 13.46 and 13.47 of this chapter.
              (8) The sport-hunted trophy consists of raw or tanned parts, such as bones, hair, head, hide, hooves, horns, meat, skull, rug, taxidermied head, shoulder, or full body mount, of a specimen that was taken by the hunter during a sport hunt for personal use. It does not include articles made from a trophy, such as worked, manufactured, or handicraft items for use as clothing, curios, ornamentation, jewelry, or other utilitarian items for commercial purposes.
              [40 FR 44415, Sept. 26, 1975, as amended at 40 FR 53400, Nov. 18, 1975; 41 FR 19226, May 11, 1976; 44 FR 31580, May 31, 1979; 44 FR 54007, Sept. 17, 1979; 58 FR 68325, Dec. 27, 1993; 63 FR 48640, Sept. 11, 1998; 68 FR 2919, Jan. 22, 2003; 68 FR 61136, Oct. 27, 2003; 70 FR 52318, Sept. 2, 2005; 77 FR 438, Jan. 5, 2012; 77 FR 43175, July 24, 2012; 79 FR 15252, Mar. 19, 2014; 79 FR 30418, May 27, 2014; 79 FR 43965, July 29, 2014; 81 FR 19930, Apr. 6, 2016]
            
            
              § 17.22
              Permits for scientific purposes, enhancement of propagation or survival, or for incidental taking.

              Upon receipt of a complete application, the Director may issue a permit authorizing any activity otherwise prohibited by § 17.21, in accordance with the issuance criteria of this section, for scientific purposes, for enhancing the propagation or survival, or for the incidental taking of endangered wildlife. Such permits may authorize a single transaction, a series of transactions, or a number of activities over a specific period of time. (See § 17.32 for permits for threatened species.) The Director shall publish notice in the Federal Register of each application for a permit that is made under this section. Each notice shall invite the submission from interested parties, within 30 days after the date of the notice, of written data, views, or arguments with respect to the application. The 30-day period may be waived by the Director in an emergency situation where the life or health of an endangered animal is threatened and no reasonable alternative is available to the applicant. Notice of any such waiver shall be published in the Federal Register within 10 days following issuance of the permit.
              (a)(1) Application requirements for permits for scientific purposes or for the enhancement of propagation or survival. A person wishing to get a permit for an activity prohibited by § 17.21 submits an application for activities under this paragraph. The Service provides Form 3-200 for the application to which all of the following must be attained:
              (i) The common and scientific names of the species sought to the covered by the permit, as well as the number, age, and sex of such species, and the activity sought to be authorized (such as taking, exporting, selling in interstate commerce);
              (ii) A statement as to whether, at the time of application, the wildlife sought to be covered by the permit (A) is still in the wild, (B) has already been removed from the wild, or (C) was born in captivity;
              (iii) A resume of the applicant's attempts to obtain the wildlife sought to be covered by the permit in a manner which would not cause the death or removal from the wild of such wildlife;
              (iv) If the wildlife sought to be covered by the permit has already been removed from the wild, the country and place where such removal occurred; if the wildlife sought to be covered by the permit was born in captivity, the country and place where such wildlife was born;
              (v) A complete description and address of the institution or other facility where the wildlife sought to be covered by the permit will be used, displayed, or maintained;
              (vi) If the applicant seeks to have live wildlife covered by the permit, a complete description, including photographs or diagrams, of the facilities to house and/or care for the wildlife and a resume of the experience of those person who will be caring for the wildlife;
              (vii) A full statement of the reasons why the applicant is justified in obtaining a permit including the details of the activities sought to be authorized by the permit;
              (viii) If the application is for the purpose of enhancement of propagation, a statement of the applicant's willingness to participate in a cooperative breeding program and to maintain or contribute data to a studbook;
              (2) Issuance criteria. Upon receiving an application completed in accordance with paragraph (a)(1) of this section, the Director will decide whether or not a permit should be issued. In making this decision, the Director shall consider, in addition to the general criteria in § 13.21(b) of this subchapter, the following factors:
              (i) Whether the purpose for which the permit is required is adequate to justify removing from the wild or otherwise changing the status of the wildlife sought to be covered by the permit;
              (ii) The probable direct and indirect effect which issuing the permit would have on the wild populations of the wildlife sought to be covered by the permit;
              (iii) Whether the permit, if issued, would in any way, directly or indirectly, conflict with any known program intended to enhance the survival probabilities of the population from which the wildlife sought to be covered by the permit was or would be removed;

              (iv) Whether the purpose for which the permit is required would be likely to reduce the threat of extinction facing the species of wildlife sought to be covered by the permit;
              
              (v) The opinions or views of scientists or other persons or organizations having expertise concerning the wildlife or other matters germane to the application; and
              (vi) Whether the expertise, facilities, or other resources available to the applicant appear adequate to successfully accomplish the objectives stated in the application.
              (3) Permit conditions. In addition to the general conditions set forth in part 13 of this subchapter, every permit issued under this paragraph shall be subject to the special condition that the escape of living wildlife covered by the permit shall be immediately reported to the Service office designated in the permit.
              (4) Duration of permits. The duration of permits issued under this paragraph shall be designated on the face of the permit.
              (b)(1) Application requirements for permits for incidental taking. A person wishing to get a permit for an activity prohibited by § 17.21(c) submits an application for activities under this paragraph. The Service provides Form 3-200 for the application to which all of the following must be attached:
              (i) A complete description of the activity sought to be authorized;
              (ii) The common and scientific names of the species sought to be covered by the permit, as well as the number, age, and sex of such species, if known;
              (iii) A conservation plan that specifies:
              (A) The impact that will likely result from such taking;
              (B) What steps the applicant will take to monitor, minimize, and mitigate such impacts, the funding that will be available to implement such steps, and the procedures to be used to deal with unforeseen circumstances;
              (C) What alternative actions to such taking the applicant considered and the reasons why such alternatives are not proposed to be utilized; and
              (D) Such other measures that the Director may require as being necessary or appropriate for purposes of the plan;
              (2) Issuance criteria. (i) Upon receiving an application completed in accordance with paragraph (b)(1) of this section, the Director will decide whether or not a permit should be issued. The Director shall consider the general issuance criteria in § 13.21(b) of this subchapter, except for § 13.21(b)(4), and shall issue the permit if he or she finds that:
              (A) The taking will be incidental;
              (B) The applicant will, to the maximum extent practicable, minimize and mitigate the impacts of such takings;
              (C) The applicant will ensure that adequate funding for the conservation plan and procedures to deal with unforeseen circumstances will be provided;
              (D) The taking will not appreciably reduce the likelihood of the survival and recovery of the species in the wild;
              (E) The measures, if any, required under paragraph (b)(1)(iii)(D) of this section will be met; and
              (F) He or she has received such other assurances as he or she may require that the plan will be implemented.
              (ii) In making his or her decision, the Director shall also consider the anticipated duration and geographic scope of the applicant's planned activities, including the amount of listed species habitat that is involved and the degree to which listed species and their habitats are affected.
              (3) Permit conditions. In addition to the general conditions set forth in part 13 of this subchapter, every permit issued under this paragraph shall contain such terms and conditions as the Director deems necessary or appropriate to carry out the purposes of the permit and the conservation plan including, but not limited to, monitoring and reporting requirements deemed necessary for determining whether such terms and conditions are being complied with. The Director shall rely upon existing reporting requirements to the maximum extent practicable.
              (4) Duration of permits. The duration of permits issued under this paragraph shall be sufficient to provide adequate assurances to the permittee to commit funding necessary for the activities authorized by the permit, including conservation activities and land use restrictions. In determining the duration of a permit, the Director shall consider the duration of the planned activities, as well as the possible positive and negative effects associated with permits of the proposed duration on listed species, including the extent to which the conservation plan will enhance the habitat of listed species and increase the long-term survivability of such species.
              (5) Assurances provided to permittee in case of changed or unforeseen circumstances. The assurances in this paragraph (b)(5) apply only to incidental take permits issued in accordance with paragraph (b)(2) of this section where the conservation plan is being properly implemented, and apply only with respect to species adequately covered by the conservation plan. These assurances cannot be provided to Federal agencies. This rule does not apply to incidental take permits issued prior to March 25, 1998. The assurances provided in incidental take permits issued prior to March 25, 1998 remain in effect, and those permits will not be revised as a result of this rulemaking.
              (i) Changed circumstances provided for in the plan. If additional conservation and mitigation measures are deemed necessary to respond to changed circumstances and were provided for in the plan's operating conservation program, the permittee will implement the measures specified in the plan.
              (ii) Changed circumstances not provided for in the plan. If additional conservation and mitigation measures are deemed necessary to respond to changed circumstances and such measures were not provided for in the plan's operating conservation program, the Director will not require any conservation and mitigation measures in addition to those provided for in the plan without the consent of the permittee, provided the plan is being properly implemented.
              (iii) Unforeseen circumstances. (A) In negotiating unforeseen circumstances, the Director will not require the commitment of additional land, water, or financial compensation or additional restrictions on the use of land, water, or other natural resources beyond the level otherwise agreed upon for the species covered by the conservation plan without the consent of the permittee.
              (B) If additional conservation and mitigation measures are deemed necessary to respond to unforeseen circumstances, the Director may require additional measures of the permittee where the conservation plan is being properly implemented, but only if such measures are limited to modifications within conserved habitat areas, if any, or to the conservation plan's operating conservation program for the affected species, and maintain the original terms of the conservation plan to the maximum extent possible. Additional conservation and mitigation measures will not involve the commitment of additional land, water or financial compensation or additional restrictions on the use of land, water, or other natural resources otherwise available for development or use under the original terms of the conservation plan without the consent of the permittee.
              (C) The Director will have the burden of demonstrating that unforeseen circumstances exist, using the best scientific and commercial data available. These findings must be clearly documented and based upon reliable technical information regarding the status and habitat requirements of the affected species. The Director will consider, but not be limited to, the following factors:
              (1) Size of the current range of the affected species;
              (2) Percentage of range adversely affected by the conservation plan;
              (3) Percentage of range conserved by the conservation plan;
              (4) Ecological significance of that portion of the range affected by the conservation plan;
              (5) Level of knowledge about the affected species and the degree of specificity of the species' conservation program under the conservation plan; and
              (6) Whether failure to adopt additional conservation measures would appreciably reduce the likelihood of survival and recovery of the affected species in the wild.
              (6) Nothing in this rule will be construed to limit or constrain the Director, any Federal, State, local, or Tribal government agency, or a private entity, from taking additional actions at its own expense to protect or conserve a species included in a conservation plan.
              (7) Discontinuance of permit activity. Notwithstanding the provisions of § 13.26 of this subchapter, a permittee under this paragraph (b) remains responsible for any outstanding minimization and mitigation measures required under the terms of the permit for take that occurs prior to surrender of the permit and such minimization and mitigation measures as may be required pursuant to the termination provisions of an implementing agreement, habitat conservation plan, or permit even after surrendering the permit to the Service pursuant to § 13.26 of this subchapter. The permit shall be deemed canceled only upon a determination by the Service that such minimization and mitigation measures have been implemented. Upon surrender of the permit, no further take shall be authorized under the terms of the surrendered permit.
              (8) Criteria for revocation. A permit issued under paragraph (b) of this section may not be revoked for any reason except those set forth in § 13.28(a)(1) through (4) of this subchapter or unless continuation of the permitted activity would be inconsistent with the criterion set forth in 16 U.S.C. 1539(a)(2)(B)(iv) and the inconsistency has not been remedied.
              (c)(1) Application requirements for permits for the enhancement of survival through Safe Harbor Agreements. The applicant must submit an application for a permit under this paragraph (c) to the appropriate Regional Director, U.S. Fish and Wildlife Service, for the Region where the applicant resides or where the proposed activity is to occur (for appropriate addresses, see 50 CFR 10.22), if the applicant wishes to engage in any activity prohibited by § 17.21. The applicant must submit an official Service application form (3-200.54) that includes the following information:
              (i) The common and scientific names of the listed species for which the applicant requests incidental take authorization;
              (ii) A description of how incidental take of the listed species pursuant to the Safe Harbor Agreement is likely to occur, both as a result of management activities and as a result of the return to baseline; and
              (iii) A Safe Harbor Agreement that complies with the requirements of the Safe Harbor policy available from the Service.
              (2) Issuance criteria. Upon receiving an application completed in accordance with paragraph (c)(1) of this section, the Director will decide whether or not to issue a permit. The Director shall consider the general issuance criteria in § 13.21(b) of this subchapter, except for § 13.21(b)(4), and may issue the permit if he or she finds:
              (i) The take will be incidental to an otherwise lawful activity and will be in accordance with the terms of the Safe Harbor Agreement;
              (ii) The implementation of the terms of the Safe Harbor Agreement is reasonably expected to provide a net conservation benefit to the affected listed species by contributing to the recovery of listed species included in the permit, and the Safe Harbor Agreement otherwise complies with the Safe Harbor policy available from the Service;
              (iii) The probable direct and indirect effects of any authorized take will not appreciably reduce the likelihood of survival and recovery in the wild of any listed species;
              (iv) Implementation of the terms of the Safe Harbor Agreement is consistent with applicable Federal, State, and Tribal laws and regulations;
              (v) Implementation of the terms of the Safe Harbor Agreement will not be in conflict with any ongoing conservation or recovery programs for listed species covered by the permit; and
              (vi) The applicant has shown capability for and commitment to implementing all of the terms of the Safe Harbor Agreement.
              (3) Permit conditions. In addition to any applicable general permit conditions set forth in part 13 of this subchapter, every permit issued under this paragraph (c) is subject to the following special conditions:
              (i) A requirement for the participating property owner to notify the Service of any transfer of lands subject to a Safe Harbor Agreement;

              (ii) When appropriate, a requirement for the permittee to give the Service reasonable advance notice (generally at least 30 days) of when he or she expects to incidentally take any listed species covered under the permit. Such notification will provide the Service with an opportunity to relocate affected individuals of the species, if possible and appropriate; and
              (iii) Any additional requirements or conditions the Director deems necessary or appropriate to carry out the purposes of the permit and the Safe Harbor Agreement.
              (4) Permit effective date. Permits issued under this paragraph (c) become effective the day of issuance for species covered by the Safe Harbor Agreement.
              (5) Assurances provided to permittee. (i) The assurances in paragraph (c)(5) (ii) of this section (c)(5) apply only to Safe Harbor permits issued in accordance with paragraph (c)(2) of this section where the Safe Harbor Agreement is being properly implemented, and apply only with respect to species covered by the Agreement and permit. These assurances cannot be provided to Federal agencies. The assurances provided in this section apply only to Safe Harbor permits issued after July 19, 1999.
              (ii) The Director and the permittee may agree to revise or modify the management measures set forth in a Safe Harbor Agreement if the Director determines that such revisions or modifications do not change the Director's prior determination that the Safe Harbor Agreement is reasonably expected to provide a net conservation benefit to the listed species. However, the Director may not require additional or different management activities to be undertaken by a permittee without the consent of the permittee.
              (6) Additional actions. Nothing in this rule will be construed to limit or constrain the Director, any Federal, State, local or Tribal government agency, or a private entity, from taking additional actions at its own expense to protect or conserve a species included in a Safe Harbor Agreement.
              (7) Criteria for revocation. The Director may not revoke a permit issued under paragraph (c) of this section except as provided in this paragraph. The Director may revoke a permit for any reason set forth in § 13.28(a)(1) through (4) of this subchapter. The Director may revoke a permit if continuation of the permitted activity would either appreciably reduce the likelihood of survival and recovery in the wild of any listed species or directly or indirectly alter designated critical habitat such that it appreciably diminishes the value of that critical habitat for both the survival and recovery of a listed species. Before revoking a permit for either of the latter two reasons, the Director, with the consent of the permittee, will pursue all appropriate options to avoid permit revocation. These options may include, but are not limited to: extending or modifying the existing permit, capturing and relocating the species, compensating the landowner to forgo the activity, purchasing an easement or fee simple interest in the property, or arranging for a third-party acquisition of an interest in the property.
              (8) Duration of permits. The duration of permits issued under this paragraph (c) must be sufficient to provide a net conservation benefit to species covered in the enhancement of survival permit. In determining the duration of a permit, the Director will consider the duration of the planned activities, as well as the positive and negative effects associated with permits of the proposed duration on covered species, including the extent to which the conservation activities included in the Safe Harbor Agreement will enhance the survival and contribute to the recovery of listed species included in the permit.
              (d)(1) Application requirements for permits for the enhancement of survival through Candidate Conservation Agreements with Assurances (CCAAs). The applicant must submit an application for a permit under this paragraph (d) to the appropriate Regional Director, U.S. Fish and Wildlife Service, for the Region where the applicant resides or where the proposed activity is to occur (for appropriate addresses, see 50 CFR 10.22). When a species covered by a (CCAA) is listed as endangered and the applicant wishes to engage in activities identified in the Agreement and otherwise prohibited by § 17.31, the applicant must apply for an enhancement of survival permit for species covered by the Agreement. The permit will become valid if and when covered proposed, candidate or other unlisted species is listed as an endangered species. The applicant must submit an official Service application form (3-200.54) that includes the following information:
              
              (i) The common and scientific names of the species for which the applicant requests incidental take authorization;
              (ii) A description of the land use or water management activity for which the applicant requests incidental take authorization; and
              (iii) A CCAA that complies with the requirements of the CCAA with Assurances policy available from the Service.
              (2) Issuance criteria. Upon receiving an application completed in accordance with paragraph (d)(1) of this section, the Director will decide whether or not to issue a permit. The Director shall consider the general issuance criteria in § 13.21(b) of this subchapter, except for § 13.21(b)(4), and may issue the permit if he or she finds:
              (i) The take will be incidental to an otherwise lawful activity and will be in accordance with the terms of the CCAA;
              (ii) The implementation of the terms of the CCAA is reasonably expected to provide a net conservation benefit to the affected covered species by contributing to the conservation of the species included in the permit, and the CCAA otherwise complies with the Candidate Conservation Agreement with Assurances policy available from the Service;
              (iii) The probable direct and indirect effects of any authorized take will not appreciably reduce the likelihood of survival and recovery in the wild of any species;
              (iv) Implementation of the terms of the CCAA is consistent with applicable Federal, State, and Tribal laws and regulations;
              (v) Implementation of the terms of the CCAA will not be in conflict with any ongoing conservation programs for species covered by the permit; and
              (vi) The applicant has shown capability for and commitment to implementing all of the terms of the CCAA.
              (3) Permit conditions. In addition to any applicable general permit conditions set forth in part 13 of this subchapter, every permit issued under this paragraph (d) is subject to the following special conditions:
              (i) A requirement for the property owner to notify the Service of any transfer of lands subject to a CCAA;
              (ii) When appropriate, a requirement for the permittee to give the Service reasonable advance notice (generally at least 30 days) of when he or she expects to incidentally take any listed species covered under the permit. Such notification will provide the Service with an opportunity to relocate affected individuals of the species, if possible and appropriate; and
              (iii) Any additional requirements or conditions the Director deems necessary or appropriate to carry out the purposes of the permit and the CCAA.
              (4) Permit effective date. Permits issued under this paragraph (d) become effective for a species covered by a CCAA on the effective date of a final rule that lists a covered species as endangered.
              (5) Assurances provided to permittee in case of changed or unforeseen circumstances. The assurances in this paragraph (d)(5) apply only to permits issued in accordance with paragraph (d)(2) where the (CCAA) is being properly implemented, and apply only with respect to species adequately covered by the CCAA. These assurances cannot be provided to Federal agencies.
              (i) Changed circumstances provided for in the Agreement. If the Director determines that additional conservation measures are necessary to respond to changed circumstances and these measures were set forth in the Agreement, the permittee will implement the measures specified in the Agreement.
              (ii) Changed circumstances not provided for in the Agreement. If the Director determines that additional conservation measures not provided for in the Agreement are necessary to respond to changed circumstances, the Director will not require any conservation measures in addition to those provided for in the Agreement without the consent of the permittee, provided the Agreement is being properly implemented.
              (iii) Unforeseen circumstances. (A) In negotiating unforeseen circumstances, the Director will not require the commitment of additional land, water, or financial compensation or additional restrictions on the use of land, water, or other natural resources beyond the level otherwise agreed upon for the species covered by the Agreement without the consent of the permittee.
              (B) If the Director determines additional conservation measures are necessary to respond to unforeseen circumstances, the Director may require additional measures of the permittee where the Agreement is being properly implemented, but only if such measures maintain the original terms of the Agreement to the maximum extent possible. Additional conservation measures will not involve the commitment of additional land, water, or financial compensation or additional restrictions on the use of land, water, or other natural resources otherwise available for development or use under the original terms of the Agreement without the consent of the permittee.
              (C) The Director will have the burden of demonstrating that unforeseen circumstances exist, using the best scientific and commercial data available. These findings must be clearly documented and based upon reliable technical information regarding the status and habitat requirements of the affected species. The Director will consider, but not be limited to, the following factors:
              (1) Size of the current range of the affected species;
              (2) Percentage of range adversely affected by the Agreement;
              (3) Percentage of range conserved by the Agreement;
              (4) Ecological significance of that portion of the range affected by the Agreement;
              (5) Level of knowledge about the affected species and the degree of specificity of the species' conservation program under the Agreement; and
              (6) Whether failure to adopt additional conservation measures would appreciably reduce the likelihood of survival and recovery of the affected species in the wild.
              (6) Additional actions. Nothing in this rule will be construed to limit or constrain the Director, any Federal, State, local or Tribal government agency, or a private entity, from taking additional actions at its own expense to protect or conserve a species included in a CCAA.
              (7) Criteria for revocation. The Director may not revoke a permit issued under paragraph (d) of this section except as provided in this paragraph. The Director may revoke a permit for any reason set forth in § 13.28(a)(1) through (4) of this subchapter. The Director may revoke a permit if continuation of the permitted activity would either appreciably reduce the likelihood of survival and recovery in the wild of any listed species or directly or indirectly alter designated critical habitat such that it appreciably diminishes the value of that critical habitat for both the survival and recovery of a listed species. Before revoking a permit for either of the latter two reasons, the Director, with the consent of the permittee, will pursue all appropriate options to avoid permit revocation. These options may include, but are not limited to: extending or modifying the existing permit, capturing and relocating the species, compensating the landowner to forgo the activity, purchasing an easement or fee simple interest in the property, or arranging for a third-party acquisition of an interest in the property.
              (8) Duration. The duration of a CCAA covered by a permit issued under this paragraph (d) must be sufficient to achieve a net conservation benefit to the species covered by the permit and the Agreement and otherwise comply with the Candidate Conservation Agreement with Assurances policy available from the Service.
              (e) Objection to permit issuance. (1) In regard to any notice of a permit application published in the Federal Register, any interested party that objects to the issuance of a permit, in whole or in part, may, during the comment period specified in the notice, request notification of the final action to be taken on the application. A separate written request shall be made for each permit application. Such a request shall specify the Service's permit application number and state the reasons why that party believes the applicant does not meet the issuance criteria contained in §§ 13.21 and 17.22 of this subchapter or other reasons why the permit should not be issued.

              (2) If the Service decides to issue a permit contrary to objections received pursuant to paragraph (c)(1) of this section, then the Service shall, at least ten days prior to issuance of the permit, make reasonable efforts to contact by telephone or other expedient means, any party who has made a request pursuant to paragraph (c)(1) of this section and inform that party of the issuance of the permit. However, the Service may reduce the time period or dispense with such notice if it determines that time is of the essence and that delay in issuance of the permit would: (i) Harm the specimen or population involved; or (ii) unduly hinder the actions authorized under the permit.
              (3) The Service will notify any party filing an objection and request for notice under paragraph (c)(1) of this section of the final action taken on the application, in writing. If the Service has reduced or dispensed with the notice period referred to in paragraph (c)(2) of this section, it will include its reasons therefore in such written notice.
              [50 FR 39687, Sept. 30, 1985, as amended at 63 FR 8871, Feb. 23, 1998; 63 FR 52635, Oct. 1, 1998; 64 FR 32711, June 17, 1999; 64 FR 52676, Sept. 30, 1999; 69 FR 24092, May 3, 2004; 69 FR 29670, May 25, 2004; 69 FR 71731, Dec. 10, 2004; 81 FR 95055, Dec. 27, 2016]
            
            
              § 17.23
              Economic hardship permits.

              Upon receipt of a complete application, the Director may issue a permit authorizing any activity otherwise prohibited by § 17.21, in accordance with the issuance criteria of this section in order to prevent undue economic hardship. The Director shall publish notice in the Federal Register of each application for a permit that is made under this section. Each notice shall invite the submission from interested parties, within 30 days after the date of the notice, of written data, views, or arguments with respect to the application. The 30-day period may be waived by the Director in an emergency situation where the life or health of an endangered animal is threatened and no reasonable alternative is available to the applicant. Notice of any such waiver shall be published in the Federal Register within 10 days following issuance of the permit.
              (a) Application requirements. Applications for permits under this section must be submitted to the Director by the person allegedly suffering undue economic hardship because his desired activity is prohibited by § 17.21. Each application must be submitted on an official application form (Form 3-200) provided by the Service, and must include, as an attachment, all of the information required in § 17.22 plus the following additional information:
              (1) The possible legal, economic or subsistence alternatives to the activity sought to be authorized by the permit;

              (2) A full statement, accompanied by copies of all relevant contracts and correspondence, showing the appli- cant's involvement with the wildlife sought to be covered by the permit (as well as his involvement with similar wildlife), including, where applicable, that portion of applicant's income derived from the taking of such wildlife, or the subsistence use of such wildlife, during the calendar year immediately preceding either the notice in the Federal Register of review of the status of the species or of the proposal to list such wildlife as endangered, whichever is earliest;
              (3) Where applicable, proof of a contract or other binding legal obligation which:
              (i) Deals specifically with the wildlife sought to be covered by the permit;

              (ii) Became binding prior to the date when the notice of a review of the status of the species or the notice of proposed rulemaking proposing to list such wildlife as endangered was published in the Federal Register, whichever is earlier; and
              (iii) Will cause monetary loss of a given dollar amount if the permit sought under this section is not granted.
              (b) Issuance criteria. Upon receiving an application completed in accordance with paragraph (a) of this section, the Director will decide whether or not a permit should be issued under any of the three categories of economic hardship, as defined in section 10(b)(2) of the Act. In making his decisions, the Director shall consider, in addition to the general criteria in § 13.21(b) of this subchapter, the following factors:
              
              (1) Whether the purpose for which the permit is being requested is adequate to justify removing from the wild or otherwise changing the status of the wildlife sought to be covered by the permit;
              (2) The probable direct and indirect effect which issuing the permit would have on the wild populations of the wildlife sought to be covered by the permit;
              (3) The economic, legal, subsistence, or other alternatives or relief available to the applicant;
              (4) The amount of evidence that the applicant was in fact party to a contract or other binding legal obligation which;
              (i) Deals specifically with the wildlife sought to be covered by the permit; and

              (ii) Became binding prior to the date when the notice of a review of the status of the species or the notice of proposed rulemaking proposing to list such wildlife as endangered was published in the Federal Register, whichever is earlier.
              (5) The severity of economic hardship which the contract or other binding legal obligation referred to in paragraph (b)(4) of this section would cause if the permit were denied;
              (6) Where applicable, the portion of the applicant's income which would be lost if the permit were denied, and the relationship of that portion to the balance of his income;
              (7) Where applicable, the nature and extent of subsistence taking generally by the applicant; and

              (8) The likelihood that applicant can reasonably carry out his desired activity within one year from the date a notice is published in the Federal Register to review status of such wildlife, or to list such wildlife as endangered, whichever is earlier.
              (c) Permit conditions. In addition to the general conditions set forth in part 13 of this subchapter, every permit issued under this section shall be subject to the following special conditions:
              (1) In addition to any reporting requirements contained in the permit itself, the permittee shall also submit to the Director a written report of his activities pursuant to the permit. Such report must be postmarked or actually delivered no later than 10 days after completion of the activity.
              (2) The death or escape of all living wildlife covered by the permit shall be immediately reported to the Service's office designated in the permit.

              (d) Duration of permits issued under this section shall be designated on the face of the permit. No permit issued under this section, however, shall be valid for more than one year from the date a notice is published in the Federal Register to review status of such wildlife, or to list such wildlife as endangered, whichever is earlier.
              [40 FR 44415, Sept. 26, 1975, as amended at 40 FR 53400, Nov. 18, 1975; 40 FR 58307, Dec. 16, 1975; 50 FR 39688, Sept. 30, 1985]
            
          
          
            Subpart D—Threatened Wildlife
            
              § 17.31
              Prohibitions.
              (a) Except as provided in §§ 17.4 through 17.8, or in a permit issued under this subpart, all of the provisions of § 17.21, except § 17.21(c)(5), shall apply to threatened species of wildlife that were added to the List of Endangered and Threatened Wildlife in § 17.11(h) on or prior to September 26, 2019, unless the Secretary has promulgated species-specific provisions (see paragraph (c) of this section).
              (b) In addition to any other provisions of this part, any employee or agent of the Service, of the National Marine Fisheries Service, or of a State conservation agency that is operating a conservation program pursuant to the terms of a cooperative agreement with the Service in accordance with section 6(c) of the Act, who is designated by that agency for such purposes, may, when acting in the course of official duties, take those threatened species of wildlife that are covered by an approved cooperative agreement to carry out conservation programs.
              (c) Whenever a species-specific rule in §§ 17.40 through 17.48 applies to a threatened species, none of the provisions of paragraphs (a) and (b) of this section will apply. The species-specific rule will contain all the applicable prohibitions and exceptions.
              [84 FR 44760, Aug. 27, 2019]
            
            
              
              § 17.32
              Permits—general.
              Upon receipt of a complete application the Director may issue a permit for any activity otherwise prohibited with regard to threatened wildlife. Such permit shall be governed by the provisions of this section unless a special rule applicable to the wildlife, appearing in §§ 17.40 to 17.48, of this part provides otherwise. Permits issued under this section must be for one of the following purposes: Scientific purposes, or the enhancement of propagation or survival, or economic hardship, or zoological exhibition, or educational purposes, or incidental taking, or special purposes consistent with the purposes of the Act. Such permits may authorize a single transaction, a series of transactions, or a number of activities over a specific period of time.
              (a)(1) Application requirements for permits for scientific purposes, or the enhancement of propagation or survival, or economic hardship, or zoological exhibition, or educational purposes, or special purposes consistent with the purposes of the Act. A person wishing to get a permit for an activity prohibited by § 17.31 submits an application for activities under this paragraph. The Service provides Form 3-200 for the application to which as much of the following information relating to the purpose of the permit must be attached:
              (i) The Common and scientific names of the species sought to be covered by the permit, as well as the number, age, and sex of such species, and the activity sought to be authorized (such as taking, exporting, selling in interstate commerce);
              (ii) A statement as to whether, at the time of application, the wildlife sought to be covered by the permit (A) is still in the wild, (B) has already been removed from the wild, or (C) was born in captivity;
              (iii) A resume of the applicant's attempts to obtain the wildlife sought to be covered by the permit in a manner which would not cause the death or removal from the wild of such wildlife;
              (iv) If the wildlife sought to be covered by the permit has already been removed from the wild, the country and place where such removal occurred; if the wildlife sought to be covered by permit was born in captivity, the country and place where such wildlife was born;
              (v) A complete description and address of the institution or other facility where the wildlife sought to be covered by the permit will be used, displayed, or maintained;
              (vi) If the applicant seeks to have live wildlife covered by the permit, a complete description, including photographs or diagrams, of the facilities to house and/or care for the wildlife and a resume of the experience of those persons who will be caring for the wildlife;
              (vii) A full statement of the reasons why the applicant is justified in obtaining a permit including the details of the activities sought to be authorized by the permit;
              (viii) If the application is for the purpose of enhancement of propagation, a statement of the applicant's willingness to participate in a cooperative breeding program and to maintain or contribute data to a studbook;
              (2) Issuance criteria. Upon receiving an application completed in accordance with paragraph (a)(1) of this section, the Director will decide whether or not a permit should be issued. In making this decision, the Director shall consider, in addition to the general criteria in § 13.21(b) of this subchapter, the following factors:
              (i) Whether the purpose for which the permit is required is adequate to justify removing from the wild or otherwise changing the status of the wildlife sought to be covered by the permit;
              (ii) The probable direct and indirect effect which issuing the permit would have on the wild populations of the wildlife sought to be covered by the permit;
              (iii) Whether the permit, if issued, would in any way, directly or indirectly, conflict with any known program intended to enhance the survival probabilities of the population from which the wildlife sought to be covered by the permit was or would be removed;

              (iv) Whether the purpose for which the permit is required would be likely to reduce the threat of extinction facing the species of wildlife sought to be covered by the permit;
              
              (v) The opinions or views of scientists or other persons or organizations having expertise concerning the wildlife or other matters germane to the application; and
              (vi) Whether the expertise, facilities, or other resources available to the applicant appear adequate to successfully accomplish the objectives stated in the application.
              (3) Permit conditions. In addition to the general conditions set forth in part 13 of this subchapter, every permit issued under this paragraph shall be subject to the special condition that the escape of living wildlife covered by the permit shall be immediately reported to the Service office designated in the permit.
              (4) Duration of permits. The duration of permits issued under this paragraph shall be designated on the face of the permit.
              (b)(1) Application requirements for permits for incidental taking. (i) A person wishing to get a permit for an activity prohibited by § 17.31 submits an application for activities under this paragraph.
              (ii) The director shall publish notice in the Federal Register of each application for a permit that is made under this section. Each notice shall invite the submission from interested parties, within 30 days after the date of the notice, of written data, views, or arguments with respect to the application.
              (iii) Each application must be submitted on an official application (Form 3-200) provided by the Service, and must include as an attachment, all of the following information:
              (A) A complete description of the activity sought to be authorized;
              (B) The common and scientific names of the species sought to be covered by the permit, as well as the number, age, and sex of such species, if known;
              (C) A conservation plan that specifies:
              (1) The impact that will likely result from such taking;
              (2) What steps the applicant will take to monitor, minimize, and mitigate such impacts, the funding that will be available to implement such steps, and the procedures to be used to deal with unforeseen circumstances;
              (3) What alternative actions to such taking the applicant considered and the reasons why such alternatives are not proposed to be utilized; and
              (4) Such other measures that the Director may require as being necessary or appropriate for purposes of the plan.
              (2) Issuance criteria. (i) Upon receiving an application completed in accordance with paragraph (b)(1) of this section, the Director will decide whether or not a permit should be issued. The Director shall consider the general issuance criteria in 13.21(b) of this subchapter, except for 13.21(b)(4), and shall issue the permit if he or she finds that:
              (A) The taking will be incidental;
              (B) The applicant will, to the maximum extent practicable, minimize and mitigate the impacts of such takings;
              (C) The applicant will ensure that adequate funding for the conservation plan and procedures to deal with unforeseen circumstances will be provided;
              (D) The taking will not appreciably reduce the likelihood of the survival and recovery of the species in the wild;
              (E) The measures, if any, required under paragraph (b)(1)(iii)(D) of this section will be met; and
              (F) He or she has received such other assurances as he or she may require that the plan will be implemented.
              (ii) In making his or her decision, the Director shall also consider the anticipated duration and geographic scope of the applicant's planned activities, including the amount of listed species habitat that is involved and the degree to which listed species and their habitats are affected.
              (3) Permit conditions. In addition to the general conditions set forth in part 13 of this subchapter, every permit issued under this paragraph shall contain such terms and conditions as the Director deems necessary or appropriate to carry out the purposes of the permit and the conservation plan including, but not limited to, monitoring and reporting requirements deemed necessary for determining whether such terms and conditions are being complied with. The Director shall rely upon existing reporting requirements to the maximum extent practicable.
              (4) Duration of permits. The duration of permits issued under this paragraph shall be sufficient to provide adequate assurances to the permittee to commit funding necessary for the activities authorized by the permit, including conservation activities and land use restrictions. In determining the duration of a permit, the Director shall consider the duration of the planned activities, as well as the possible positive and negative effects associated with permits of the proposed duration on listed species, including the extent to which the conservation plan will enhance the habitat of listed species and increase the long-term survivability of such species.
              (5) Assurances provided to permittee in case of changed or unforeseen circumstances. The assurances in this paragraph (b)(5) apply only to incidental take permits issued in accordance with paragraph (b)(2) of this section where the conservation plan is being properly implemented, and apply only with respect to species adequately covered by the conservation plan. These assurances cannot be provided to Federal agencies. This rule does not apply to incidental take permits issued prior to March 25, 1998. The assurances provided in incidental take permits issued prior to March 25, 1998 remain in effect, and those permits will not be revised as a result of this rulemaking.
              (i) Changed circumstances provided for in the plan. If additional conservation and mitigation measures are deemed necessary to respond to changed circumstances and were provided for in the plan's operating conservation program, the permittee will implement the measures specified in the plan.
              (ii) Changed circumstances not provided for in the plan. If additional conservation and mitigation measures are deemed necessary to respond to changed circumstances and such measures were not provided for in the plan's operating conservation program, the Director will not require any conservation and mitigation measures in addition to those provided for in the plan without the consent of the permittee, provided the plan is being properly implemented.
              (iii) Unforeseen circumstances. (A) In negotiating unforeseen circumstances, the Director will not require the commitment of additional land, water, or financial compensation or additional restrictions on the use of land, water, or other natural resources beyond the level otherwise agreed upon for the species covered by the conservation plan without the consent of the permittee.
              (B) If additional conservation and mitigation measures are deemed necessary to respond to unforeseen circumstances, the Director may require additional measures of the permittee where the conservation plan is being properly implemented, but only if such measures are limited to modifications within conserved habitat areas, if any, or to the conservation plan's operating conservation program for the affected species, and maintain the original terms of the conservation plan to the maximum extent possible. Additional conservation and mitigation measures will not involve the commitment of additional land, water or financial compensation or additional restrictions on the use of land, water, or other natural resources otherwise available for development or use under the original terms of the conservation plan without the consent of the permittee.
              (C) The Director will have the burden of demonstrating that such unforeseen circumstances exist, using the best scientific and commercial data available. These findings must be clearly documented and based upon reliable technical information regarding the status and habitat requirements of the affected species. The Director will consider, but not be limited to, the following factors:
              (1) Size of the current range of the affected species;
              (2) Percentage of range adversely affected by the conservation plan;
              (3) Percentage of range conserved by the conservation plan;
              (4) Ecological significance of that portion of the range affected by the conservation plan;
              (5) Level of knowledge about the affected species and the degree of specificity of the species' conservation program under the conservation plan; and
              (6) Whether failure to adopt additional conservation measures would appreciably reduce the likelihood of survival and recovery of the affected species in the wild.
              
              (6) Nothing in this rule will be construed to limit or constrain the Director, any Federal, State, local, or Tribal government agency, or a private entity, from taking additional actions at its own expense to protect or conserve a species included in a conservation plan.
              (7) Discontinuance of permit activity. Notwithstanding the provisions of § 13.26 of this subchapter, a permittee under this paragraph (b) remains responsible for any outstanding minimization and mitigation measures required under the terms of the permit for take that occurs prior to surrender of the permit and such minimization and mitigation measures as may be required pursuant to the termination provisions of an implementing agreement, habitat conservation plan, or permit even after surrendering the permit to the Service pursuant to § 13.26 of this subchapter. The permit shall be deemed canceled only upon a determination by the Service that such minimization and mitigation measures have been implemented. Upon surrender of the permit, no further take shall be authorized under the terms of the surrendered permit.
              (8) Criteria for revocation. A permit issued under paragraph (b) of this section may not be revoked for any reason except those set forth in § 13.28(a)(1) through (4) of this subchapter or unless continuation of the permitted activity would be inconsistent with the criterion set forth in 16 U.S.C. 1539(a)(2)(B)(iv) and the inconsistency has not been remedied.
              (c)(1) Application requirements for permits for the enhancement of survival through Safe Harbor Agreements. The applicant must submit an application for a permit under this paragraph (c) to the appropriate Regional Director, U.S. Fish and Wildlife Service, for the Region where the applicant resides or where the proposed action is to occur (for appropriate addresses, see 50 CFR 10.22), if the applicant wishes to engage in any activity prohibited by § 17.31. The applicant must submit an official Service application form (3-200.54) that includes the following information:
              (i) The common and scientific names of the listed species for which the applicant requests incidental take authorization;
              (ii) A description of how incidental take of the covered species pursuant to the Safe Harbor Agreement is likely to occur, both as a result of management activities and as a result of the return to baseline;
              (iii) A Safe Harbor Agreement that complies with the requirements of the Safe Harbor policy available from the Service; and
              (iv) The Director must publish notice in the Federal Register of each application for a permit that is made under this paragraph (c). Each notice must invite the submission from interested parties within 30 days after the date of the notice of written data, views, or arguments with respect to the application. The procedures included in § 17.22(e) for permit objection apply to any notice published by the Director under this paragraph (c).
              (2) Issuance criteria. Upon receiving an application completed in accordance with paragraph (c)(1) of this section, the Director will decide whether or not to issue a permit. The Director shall consider the general issuance criteria in § 13.21(b) of this subchapter, except for § 13.21(b)(4), and may issue the permit if he or she finds:
              (i) The take will be incidental to an otherwise lawful activity and will be in accordance with the terms of the Safe Harbor Agreement;
              (ii) The implementation of the terms of the Safe Harbor Agreement is reasonably expected to provide a net conservation benefit to the affected listed species by contributing to the recovery of listed species included in the permit, and the Safe Harbor Agreement otherwise complies with the Safe Harbor policy available from the Service;
              (iii) The probable direct and indirect effects of any authorized take will not appreciably reduce the likelihood of survival and recovery in the wild of any listed species;
              (iv) Implementation of the terms of the Safe Harbor Agreement is consistent with applicable Federal, State, and Tribal laws and regulations;

              (v) Implementation of the terms of the Safe Harbor Agreement will not be in conflict with any ongoing conservation or recovery programs for listed species covered by the permit; and
              (vi) The applicant has shown capability for and commitment to implementing all of the terms of the Safe Harbor Agreement.
              (3) Permit conditions. In addition to any applicable general permit conditions set forth in part 13 of this subchapter, every permit issued under this paragraph (c) is subject to the following special conditions:
              (i) A requirement for the participating property owner to notify the Service of any transfer of lands subject to a Safe Harbor Agreement;
              (ii) When appropriate, a requirement for the permittee to give the Service reasonable advance notice (generally at least 30 days) of when he or she expects to incidentally take any listed species covered under the permit. Such notification will provide the Service with an opportunity to relocate affected individuals of the species, if possible and appropriate; and
              (iii) Any additional requirements or conditions the Director deems necessary or appropriate to carry out the purposes of the permit and the Safe Harbor Agreement.
              (4) Permit effective date. Permits issued under this paragraph (c) become effective the day of issuance for species covered by the Safe Harbor Agreement.
              (5) Assurances provided to permittee. (i) The assurances in subparagraph (ii) of this paragraph (c)(5) apply only to Safe Harbor permits issued in accordance with paragraph (c)(2) of this section where the Safe Harbor Agreement is being properly implemented, and apply only with respect to species covered by the Agreement and permit. These assurances cannot be provided to Federal agencies. The assurances provided in this section apply only to Safe Harbor permits issued after July 19, 1999.
              (ii) The Director and the permittee may agree to revise or modify the management measures set forth in a Safe Harbor Agreement if the Director determines that such revisions or modifications do not change the Director's prior determination that the Safe Harbor Agreement is reasonably expected to provide a net conservation benefit to the listed species. However, the Director may not require additional or different management activities to be undertaken by a permittee without the consent of the permittee.
              (6) Additional actions. Nothing in this rule will be construed to limit or constrain the Director, any Federal, State, local or Tribal government agency, or a private entity, from taking additional actions at its own expense to protect or conserve a species included in a Safe Harbor Agreement.
              (7) Criteria for revocation. The Director may not revoke a permit issued under paragraph (c) of this section except as provided in this paragraph. The Director may revoke a permit for any reason set forth in § 13.28(a)(1) through (4) of this subchapter. The Director may revoke a permit if continuation of the permitted activity would either appreciably reduce the likelihood of survival and recovery in the wild of any listed species or directly or indirectly alter designated critical habitat such that it appreciably diminishes the value of that critical habitat for both the survival and recovery of a listed species. Before revoking a permit for either of the latter two reasons, the Director, with the consent of the permittee, will pursue all appropriate options to avoid permit revocation. These options may include, but are not limited to: extending or modifying the existing permit, capturing and relocating the species, compensating the landowner to forgo the activity, purchasing an easement or fee simple interest in the property, or arranging for a third-party acquisition of an interest in the property.
              (8) Duration of permits. The duration of permits issued under this paragraph (c) must be sufficient to provide a net conservation benefit to species covered in the enhancement of survival permit. In determining the duration of a permit, the Director will consider the duration of the planned activities, as well as the positive and negative effects associated with permits of the proposed duration on covered species, including the extent to which the conservation activities included in the Safe Harbor Agreement will enhance the survival and contribute to the recovery of listed species included in the permit.
              
              (d)(1) Application requirements for permits for the enhancement of survival through Candidate Conservation Agreements with Assurances (CCAAs). The applicant must submit an application for a permit under this paragraph (d) to the appropriate Regional Director, U.S. Fish and Wildlife Service, for the Region where the applicant resides or where the proposed activity is to occur (for appropriate addresses, see 50 CFR 10.22). When a species covered by a CCAA is listed as threatened and the applicant wishes to engage in activities identified in the Agreement and otherwise prohibited by § 17.31, the applicant must apply for an enhancement of survival permit for species covered by the Agreement. The permit will become valid if and when covered proposed, candidate or other unlisted species is listed as a threatened species. The applicant must submit an official Service application form (3-200.54) that includes the following information:
              (i) The common and scientific names of the species for which the applicant requests incidental take authorization;
              (ii) A description of the land use or water management activity for which the applicant requests incidental take authorization; and
              (iii) A CCAA that complies with the requirements of the Candidate Conservation Agreement with Assurances policy available from the Service.
              (iv) The Director must publish notice in the Federal Register of each application for a permit that is made under this paragraph (d). Each notice must invite the submission from interested parties within 30 days after the date of the notice of written data, views, or arguments with respect to the application. The procedures included in § 17.22(e) for permit objection apply to any notice published by the Director under this paragraph (d).
              (2) Issuance criteria. Upon receiving an application completed in accordance with paragraph (d)(1) of this section, the Director will decide whether or not to issue a permit. The Director shall consider the general issuance criteria in § 13.21(b) of this subchapter, except for § 13.21(b)(4), and may issue the permit if he or she finds:
              (i) The take will be incidental to an otherwise lawful activity and will be in accordance with the terms of the CCAA;
              (ii) The implementation of the terms of the CCAA is reasonably expected to provide a net conservation benefit to the affected covered species by contributing to the conservation of the species included in the permit, and the CCAA otherwise complies with the Candidate Conservation Agreement with Assurances policy available from the Service;
              (iii) The probable direct and indirect effects of any authorized take will not appreciably reduce the likelihood of survival and recovery in the wild of any species;
              (iv) Implementation of the terms of the CCAA is consistent with applicable Federal, State, and Tribal laws and regulations;
              (v) Implementation of the terms of the CCAA will not be in conflict with any ongoing conservation programs for species covered by the permit; and
              (vi) The applicant has shown capability for and commitment to implementing all of the terms of the Candidate Conservation Agreement.
              (3) Permit conditions. In addition to any applicable general permit conditions set forth in part 13 of this subchapter, every permit issued under this paragraph (d) is subject to the following special conditions:
              (i) A requirement for the property owner to notify the Service of any transfer of lands subject to a CCAA;
              (ii) When appropriate, a requirement for the permittee to give the Service reasonable advance notice (generally at least 30 days) of when he or she expects to incidentally take any listed species covered under the permit. Such notification will provide the Service with an opportunity to relocate affected individuals of the species, if possible and appropriate; and
              (iii) Any additional requirements or conditions the Director deems necessary or appropriate to carry out the purposes of the permit and the CCAA.
              (4) Permit effective date. Permits issued under this paragraph (d) become effective for a species covered by a CCAA on the effective date of a final rule that lists a covered species as threatened.
              
              (5) Assurances provided to permittee in case of changed or unforeseen circumstances. The assurances in this paragraph (d)(5) apply only to permits issued in accordance with paragraph (d)(2) where the CCAA is being properly implemented, and apply only with respect to species adequately covered by the CCAA. These assurances cannot be provided to Federal agencies.
              (i) Changed circumstances provided for in the Agreement. If the Director determines that additional conservation measures are necessary to respond to changed circumstances and these measures were set forth in the Agreement, the permittee will implement the measures specified in the Agreement.
              (ii) Changed circumstances not provided for in the Agreement. If the Director determines that additional conservation measures not provided for in the Agreement are necessary to respond to changed circumstances, the Director will not require any conservation measures in addition to those provided for in the Agreement without the consent of the permittee, provided the Agreement is being properly implemented.
              (iii) Unforeseen circumstances. (A) In negotiating unforeseen circumstances, the Director will not require the commitment of additional land, water, or financial compensation or additional restrictions on the use of land, water, or other natural resources beyond the level otherwise agreed upon for the species covered by the Agreement without the consent of the permittee.
              (B) If the Director determines additional conservation measures are necessary to respond to unforeseen circumstances, the Director may require additional measures of the permittee where the Agreement is being properly implemented, but only if such measures maintain the original terms of the Agreement to the maximum extent possible. Additional conservation measures will not involve the commitment of additional land, water, or financial compensation or additional restrictions on the use of land, water, or other natural resources otherwise available for development or use under the original terms of the Agreement without the consent of the permittee.
              (C) The Director will have the burden of demonstrating that unforeseen circumstances exist, using the best scientific and commercial data available. These findings must be clearly documented and based upon reliable technical information regarding the status and habitat requirements of the affected species. The Director will consider, but not be limited to, the following factors:
              (1) Size of the current range of the affected species;
              (2) Percentage of range adversely affected by the Agreement;
              (3) Percentage of range conserved by the Agreement;
              (4) Ecological significance of that portion of the range affected by the Agreement;
              (5) Level of knowledge about the affected species and the degree of specificity of the species' conservation program under the Agreement; and
              (6) Whether failure to adopt additional conservation measures would appreciably reduce the likelihood of survival and recovery of the affected species in the wild.
              (6) Additional actions. Nothing in this rule will be construed to limit or constrain the Director, any Federal, State, local or Tribal government agency, or a private entity, from taking additional actions at its own expense to protect or conserve a species included in a CCAA.
              (7) Criteria for revocation. The Director may not revoke a permit issued under paragraph (d) of this section except as provided in this paragraph. The Director may revoke a permit for any reason set forth in § 13.28(a)(1) through (4) of this subchapter. The Director may revoke a permit if continuation of the permitted activity would either appreciably reduce the likelihood of survival and recovery in the wild of any listed species or directly or indirectly alter designated critical habitat such that it appreciably diminishes the value of that critical habitat for both the survival and recovery of a listed species. Before revoking a permit for either of the latter two reasons, the Director, with the consent of the permittee, will pursue all appropriate options to avoid permit revocation. These options may include, but are not limited to: extending or modifying the existing permit, capturing and relocating the species, compensating the landowner to forgo the activity, purchasing an easement or fee simple interest in the property, or arranging for a third-party acquisition of an interest in the property.
              (8) Duration. The duration of a CCAA covered by a permit issued under this paragraph (d) must be sufficient to achieve a net conservation benefit to the species covered by the permit and the Agreement and otherwise comply with the Candidate Conservation Agreement with Assurances policy available from the Service.
              [50 FR 39689, Sept. 30, 1985, as amended at 63 FR 8871, Feb. 23, 1998; 63 FR 52635, Oct. 1, 1998; 64 FR 32714, June 17, 1999; 64 FR 52676, Sept. 30, 1999; 69 FR 24093, May 3, 2004; 69 FR 29670, May 25, 2004; 69 FR 71731, Dec. 10, 2004; 81 FR 95055, Dec. 27, 2016]
            
            
              § 17.40
              Special rules—mammals.

              (a) Mazama pocket gophers (Olympia, Roy Prairie, Tenino, and Yelm) (Thomomys mazama pugetensis, glacialis, tumuli, and yelmensis)—(1) Which populations of the Mazama pocket gopher are covered by this special rule? This special rule covers the four Thurston/Pierce subspecies of the Mazama pocket gopher (Olympia, Roy Prairie, Tenino, and Yelm) (Thomomys mazama pugetensis, glacialis, tumuli, and yelmensis) wherever they occur.
              (2) What activities are prohibited? Except as noted in paragraphs (a)(3) through (7) of this section, all prohibitions of § 17.31 apply to the Olympia, Roy Prairie, Tenino, and Yelm pocket gophers.
              (3) What activities are allowed on civilian airports? Incidental take of the Olympia, Roy Prairie, Tenino, and Yelm pocket gophers will not be a violation of section 9 of the Act, if the incidental take results from non-Federal routine maintenance activities in or adjacent to Mazama pocket gopher habitat and associated with airport operations on civilian airports. Routine maintenance activities include the following:
              (i) Routine management, repair, and maintenance of runways, roads, and taxiways (does not include upgrades, or construction of new runways, roads, or taxiways, or new development at airports);
              (ii) Hazing of hazardous wildlife;
              (iii) Management of forage, water, and shelter to reduce the attractiveness of the area around airports for hazardous wildlife; and
              (iv) Control or other management of noxious weeds and invasive plants through mowing, discing, herbicide and fungicide application, fumigation, or burning. Use of herbicides, fungicides, fumigation, and burning must occur in such a way that nontarget plants are avoided to the maximum extent practicable.
              (4) What agricultural activities are allowed on non-Federal lands? Incidental take of the Olympia, Roy Prairie, Tenino, and Yelm pocket gophers will not be a violation of section 9 of the Act, if the incidental take results from agricultural or horticultural (farming) practices implemented on such lands consistent with State laws on non-Federal lands. For the purposes of this special rule, farm means any facility, including land, buildings, watercourses, and appurtenances, used in the commercial production of crops, nursery or orchard stock, the propagation and raising of nursery or orchard stock, livestock or poultry, or livestock or poultry products.
              (i) For the purposes of this special rule, an agricultural (farming) practice means a mode of operation on a farm that:
              (A) Is or may be used on a farm of a similar nature;
              (B) Is a generally accepted, reasonable, and prudent method for the operation of the farm to obtain a profit in money;
              (C) Is or may become a generally accepted, reasonable, and prudent method in conjunction with farm use;
              (D) Complies with applicable State laws;
              (E) Is done in a reasonable and prudent manner.
              (ii) Accepted agricultural or horticultural (farming) practices include:
              (A) Grazing;

              (B) Routine installation, management, and maintenance of stock water facilities such as stock ponds, berms, troughs, and tanks, pipelines and watering systems to maintain water supplies;
              (C) Routine maintenance or construction of fencing;
              (D) Planting, harvest, fertilization, harrowing, tilling, or rotation of crops (Disturbance to the soils shall not exceed a 12-inch (30.5-cm) depth. All activities that do not disturb the soil surface are also allowed, such as haying, baling, some orchard and berry plant management activities, etc.);
              (E) Maintenance of livestock management facilities such as corrals, sheds, and other ranch outbuildings;
              (F) Repair and maintenance of unimproved agricultural roads (This exemption does not include improvement, upgrade, or construction of new roads.);
              (G) Placement of mineral supplements, plant nutrients, or soil amendments;
              (H) Harvest, control, or other management of noxious weeds and invasive plants through mowing, discing, herbicide and fungicide application, fumigation, or burning (Use of herbicides, fungicides, fumigation, and burning must occur in such a way that nontarget plants are avoided to the maximum extent practicable.); and
              (I) Deep tillage (usually at depths of 18-36 inches (45.7-91.4 cm), for compaction reduction purposes) occurring between September 1 and February 28, no more often than once in 10 years.
              (5) What noncommercial activities are allowed on single-family residential private land? Incidental take of the Olympia, Roy Prairie, Tenino, and Yelm pocket gophers will not be a violation of section 9 of the Act, if the incidental take results from noncommercial activities that occur in or adjacent to Mazama pocket gopher habitat on existing single-family residential properties. These activities include the following:
              (i) Harvest, control, or other management of noxious weeds and invasive plants through mowing, herbicide and fungicide application, fumigation, or burning. Use of herbicides, fungicides, fumigation, and burning must occur in such a way that nontarget plants are avoided to the maximum extent practicable;
              (ii) Construction and placement of fencing, garden plots, or play equipment; and
              (iii) Construction and placement of dog kennels, carports, or storage sheds less than 120 ft2 (11.15 m2) in size.
              (6) What noxious weed and invasive plant control activities are allowed on non-Federal lands? Incidental take of the Olympia, Roy Prairie, Tenino, and Yelm pocket gophers will not be a violation of section 9 of the Act, if the incidental take results from routine removal or other management of noxious weeds and invasive plants. Routine removal or other management of noxious weeds and invasive plants are limited to the following, and must be conducted in a way that impacts to nontarget plants are avoided to the maximum extent practicable:
              (i) Mowing;
              (ii) Discing;
              (iii) Herbicide and fungicide application;
              (iv) Fumigation; and
              (v) Burning.
              (7) What roadside right-of-way maintenance activities are allowed on Federal and non-Federal lands? Incidental take of the Olympia, Roy Prairie, Tenino, and Yelm pocket gophers will not be a violation of section 9 of the Act, if the incidental take results from routine maintenance of roadside rights-of-way on Federal and non-Federal lands. Routine maintenance activities of roadside rights-of-way of highways and roads are limited to the following, and must be conducted in a way that impacts to nontarget plants are avoided to the maximum extent practicable:
              (i) Mowing;
              (ii) Mechanical removal of noxious weeds or invasive plants;
              (iii) Selective application of herbicides for removal of noxious weeds or invasive plants; and
              (iv) Repair or maintenance of fences.
              (b) Grizzly bear (Ursus arctos horribilis)—(1) Prohibitions. The following prohibitions apply to the grizzly bear:
              (i) Taking. (A) Except as provided in paragraphs (b)(1)(i)(B) through (F) of this section, no person shall take any grizzly bear in the 48 conterminous states of the United States.
              
              (B) Grizzly bears may be taken in self-defense or in defense of others, but such taking shall be reported by the individual who has taken the bear or his designee within 5 days of occurrence to the Resident Agent in Charge, Office of Law Enforcement, U.S. Fish and Wildlife Service, 2900 4th Avenue North, Suite 301, Billings, MT 59101 (406-247-7355), if occurring in Montana or Wyoming, or the Special Agent in Charge, Office of Law Enforcement, U.S. Fish and Wildlife Service, P.O. Box 9, Sherwood, OR 97140 (503-521-5300), if occurring in Idaho or Washington, and to appropriate State and Tribal authorities. Grizzly bears taken in self-defense or in defense of others, including the parts of such bears, shall not be possessed, delivered, carried, transported, shipped, exported, received, or sold, except by Federal, State, or Tribal authorities.
              (C) Removal of nuisance bears. A grizzly bear consituting a demonstrable but non immediate threat to human safety or committing significant depredations to lawfully present livestock, crops, or beehives may be taken, but only if:
              (1) It has not been reasonably possible to eliminate such threat or depredation by live-capturing and releasing unharmed in a remote area the grizzly bear involved; and
              (2) The taking is done in a humane manner by authorized Federal, State, or Tribal authorities, and in accordance with current interagency guidelines covering the taking of such nuisance bears; and
              (3) The taking is reported within 5 days of occurrence to the appropriate U.S. Fish and Wildlife Service law enforcement office, as indicated in paragraph (b)(1)(i)(B) of this section, and to appropriate State and Tribal authorities.
              (D) Federal, State, or Tribal scientific or research activities. Federal, State, or Tribal authorities may take grizzly bears for scientific or research purposes, but only if such taking does not result in death or permanent injury to the bears involved. Such taking must be reported within 5 days of occurrence to the appropriate U.S. Fish and Wildlife Service law enforcement office, as indicated in paragraph (b)(1)(i)(B) of this section, and to appropriate State and Tribal authorities.
              (E) [Reserved]
              (F) National Parks. The regulations of the National Park Service shall govern all taking of grizzly bears in National Parks.
              (ii) Unlawfully taken grizzly bears. (A) Except as provided in paragraphs (b)(1)(ii)(B) and (iv) of this section, no person shall possess, deliver, carry, transport, ship, export, receive, or sell any unlawfully taken grizzly bear. Any unlawful taking of a grizzly bear shall be reported within 5 days of occurrence to the appropriate U.S. Fish and Wildlife Service law enforcement office, as indicated in paragraph (b)(1)(i)(B) of this section, and to appropriate State and Tribal authorities.
              (B) Authorized Federal, State, or Tribal employees, when acting in the course of their official duties, may, for scientific or research purposes, possess, deliver, carry, transport, ship, export, or receive unlawfully taken grizzly bears.
              (iii) Import or export. Except as provided in paragraphs (b)(1)(iii) (A) and (B) and (iv) of this section, no person shall import any grizzly bear into the United States.
              (A) Federal, State, or Tribal scientific or research activities. Federal, State, or Tribal authorities may import grizzly bears into the United States for scientific or research purposes.
              (B) Public zoological institution. Public zoological institutions (see 50 CFR 10.12) may import grizzly bears into the United States.
              (iv) Commercial transactions. (A) Except as provided in paragraph (b)(1)(iv)(B) of this section, no person shall, in the course of commercial activity, deliver, receive, carry, transport, or ship in interstate or foreign commerce any grizzly bear.

              (B) A public zoological institution (see 50 CFR 10.12) dealing with other public zoological institutions may sell grizzly bears or offer them for sale in interstate or foreign commerce, and may, in the course of commercial activity, deliver, receive, carry, transport, or ship grizzly bears in interstate or foreign commerce.
              
              (v) Other violations. No person shall attempt to commit, cause to be committed, or solicit another to commit any act prohibited by paragraph (b)(1) of this section.
              (2) Definitions. As used in paragraph (b) of this section:
              
                Grizzly bear means any member of the species Ursus arctos horribilis of the 48 conterminous States of the United States, including any part, offspring, dead body, part of a dead body, or product of such species.
              
                Grizzly bear accompanied by young means any grizzly bear having offspring, including one or more cubs, yearlings, or 2-year-olds, in its immediate vicinity.
              
                Identified means permanently marked or documented so as to be identifiable by law enforcement officials at a subsequent date.
              
                State, Federal or Tribal authority means an employee of State, Federal, or Indian Tribal government who, as part of his/her official duties, normally handles grizzly bears.
              
                Young grizzly bear means a cub, yearling, or 2-year-old grizzly bear.
              
                EC01JN91.000
              
              (c) Primates. (1) Except as noted in paragraph (c)(2) of this section, all provisions of § 17.31 apply to the lesser slow loris (Nycticebus pygmaeus); Philippine tarsier (Tarsius syrichta); white-footed tamarin (Saguinus leucopus); black howler monkey (Alouatta pigra); stump-tailed macaque (Macaca arctoides); gelada baboon (Theropithecus gelada); Formosan rock macaque (Macaca cyclopis); Japanese macaque (Macaca fuscata); Toque macaque (Macaca sinica); long-tailed langur (Presbytis potenziani); and purple-faced langur (Presbytis senex).

              (2) The prohibitions referred to above do not apply to any live member of such species held in captivity in the United States on the effective date of the final rulemaking, or to the progeny of such animals, or to the progeny of animals legally imported into the United States after the effective date of the final rulemaking, Provided, That the person wishing to engage in any activity which would otherwise be prohibited must be able to show satisfactory documentary or other evidence as to the captive status of the particular member of the species on the effective date of this rulemaking or that the particular member of the species was born in captivity in the United States after the effective date of this rulemaking. Identification of the particular member to a record in the International Species Inventory System (ISIS), or to a Federal, State or local government permit, shall be deemed to be satisfactory evidence. Records in the form of studbooks or inventories, kept in the normal course of business, shall be acceptable as evidence, provided that a notarized statement is inserted in such record to the effect that:
              (i) The records were kept in the normal course of business prior to November 18, 1976, and accurately identify (by use of markers, tags, or other acceptable marking devices) individual animals; or
              (ii) That the individual animal identified by the records was born in captivity on ____(Date).
              The notarized statement in paragraph (c)(2)(i) of this section, shall be acceptable only if the notarization is dated on or before January 3, 1977. The notarized statement in paragraph (c)(2)(ii), of this section, shall be acceptable only if the notarization is dated within 15 days of the date of birth of the animal.
              (d) Gray wolf (Canis lupus) in Minnesota.
              
              (1) Zones. For purposes of these regulations, the State of Minnesota is divided into the following five zones:
              (i) Zone 1—4,488 square miles. Beginning at the point of intersection of United States and Canadian boundaries in Section 22, Township 71 North, Range 22 West, in Rainy Lake, then proceeding along the west side of Sections 22, 27, and 34 in said Township and Sections 3, 10, 15, 22, 27 and 34 in Township 70 North, Range 22 West and Sections 3 and 10 in Township 69 North, Range 22 West; then east along the south boundaries of Sections 10, 11, and 12 in said Township; then south along the Koochiching and St. Louis counties line to Highway 53; thence southeasterly along State Highway 53 to the junction with County Route 765; thence easterly along County Route 765 to the junction with Kabetogama Lake in Ash River Bay; thence along the south boundary of Section 33 in Township 69 North, Range 19 West, to the junction with the Moose River; thence southeasterly along the Moose River to Moose Lake; thence along the western shore of Moose Lake to the river between Moose Lake and Long Lake; thence along the said river to Long Lake; thence along the east shore of Long Lake to the drainage on the southeast side of Long Lake in NE\1/4\, Section 18, Township 67 North, Range 18 West; thence along the said drainage southeasterly and subsequently northeasterly to Marion Lake, the drainage being in Sections 17 and 18, Township 67 North, Range 18 West; thence along the west shoreline of Marion Lake proceeding southeasterly to the Moose Creek; thence along Moose Creek to Flap Creek; thence southeasterly along Flap Creek to the Vermilion River; thence southerly along the Vermilion River to Vermilion Lake; thence along the Superior National Forest boundary in a southeasterly direction through Vermilion Lake passing these points: Oak Narrows, Muskrat Channel, South of Pine Island, to Hoodo Point and the junction with County Route 697; thence southeasterly on County Route 697 to the junction with State Highway 169; thence easterly along State Highway 169 to the junction with State Highway 1; thence easterly along State Highway 1 to the junction with the Erie Railroad tracks at Murphy City; thence easterly along the Erie Railroad tracks to the junction with Lake Superior at Taconite Harbor; thence northeasterly along the North Shore of Lake Superior to the Canadian Border; thence westerly along the Canadian Border to the point of beginning in Rainy Lake.

              (ii) Zone 2—1,856 square miles. Beginning at the intersection of the Erie Mining Co. Railroad and State Highway 1 (Murphy City); thence southeasterly on State Highway 1 to the junction with County Road 4; thence southwesterly on County Road 4 to the State Snowmobile Trail (formerly the Alger-Smith Railroad); thence southwesterly to the intersection of the Old Railroad Grade and Reserve Mining Co. Railroad in Section 33 of Township 56 North, Range 9 West; thence northwesterly along the Railroad to Forest Road 107; thence westerly along Forest Road 107 to Forest Road 203; thence westerly along Forest Road 203 to the junction with County Route 2; thence in a northerly direction on County Route 2 to the junction with Forest Road 122; thence in a westerly direction along Forest Road 122 to the junction with the Duluth, Missable and Iron Range Railroad; thence in a southwesterly direction along the said railroad tracks to the junction with County Route 14; thence in a northwesterly direction along County Route 14 to the junction with County Route 55; thence in a westerly direction along County Route 55 to the junction with County Route 44; thence in a southerly direction along County Route 44 to the junction with County Route 266; thence in a southeasterly direction along County Route 266 and subsequently in a westerly direction to the junction with County Road 44; thence in a northerly direction on County Road 44 to the junction with Township Road 2815; thence westerly along Township Road 2815 to Alden Lake; thence northwesterly across Alden Lake to the inlet of the Cloquet River; thence northerly along the Cloquet River to the junction with Carrol Trail-State Forestry Road; thence west along the Carrol Trail to the junction with County Route 4 and County Route 49; thence west along County Route 49 to the junction with the Duluth, Winnipeg and Pacific Railroad; thence in a northerly direction along said Railroad to the junction with the Whiteface River; thence in a northeasterly direction along the Whiteface River to the Whiteface Reservoir; thence along the western shore of the Whiteface Reservoir to the junction with County Route 340; thence north along County Route 340 to the junction with County Route 16; thence east along County Route 16 to the junction with County Route 346; thence in a northerly direction along County Route 346 to the junction with County Route 569; thence along County Route 569 to the junction with County Route 565; thence in a westerly direction along County Route 565 to the junction with County Route 110; thence in a westerly direction along County Route 110 to the junction with County Route 100; thence in a north and subsequent west direction along County Route 100 to the junction with State Highway 135; thence in a northerly direction along State Highway 135 to the junction with State Highway 169 at Tower; thence in an easterly direction along the southern boundary of Zone 1 to the point of beginning of Zone 2 at the junction of the Erie Railroad Tracks and State Highway 1.
              (iii) Zone 3—3,501 square miles. Beginning at the junction of State Highway 11 and State Highway 65; thence southeasterly along State Highway 65 to the junction with State Highway 1; thence westerly along State Highway 1 to the junction with State Highway 72; thence north along State Highway 72 to the junction with an un-numbered township road beginning in the northeast corner of Section 25, Township 155 North, Range 31 West; thence westerly along the said road for approximately seven (7) miles to the junction with SFR 95: Thence westerly along SFR 95 and continuing west through the southern boundary of Sections 36 through 31, Township 155 North, Range 33 West, through Sections 36 through 31, Township 155 North, Range 34 West, through Sections 36 through 31, Township 155 North, Range 35 West, through Sections 36 and 35, Township 155 North, Range 36 West to the junction with State Highway 89, thence northwesterly along State Highway 89 to the junction with County Route 44; thence northerly along County Route 44 to the junction with County Route 704; thence northerly along County 704 to the junction with SFR 49; thence northerly along SFR 49 to the junction with SFR 57; thence easterly along SFR 57 to the junction with SFR 63: Thence south along SFR 63 to the junction with SFR 70; thence easterly along SFR 70 to the junction with County Route 87; thence easterly along County Route 87 to the junction with County Route 1; thence south along County Route 1 to the junction with County Route 16; thence easterly along County Route 16 to the junction with State Highway 72; thence south on State Highway 72 to the junction with a gravel road (un-numbered County District Road) on the north side of Section 31, Township 158 North, Range 30 West; thence east on said District Road to the junction with SFR 62; thence easterly on SFR 62 to the junction with SFR 175; thence south on SFR 175 to the junction with County Route 101; thence easterly on County Route 101 to the junction with County Route 11; thence easterly on County Route 11 to the junction with State Highway 11; thence easterly on State Highway 11 to the junction with State Highway 65, the point of beginning.

              (iv) Zone 4—20,883 square miles. Excluding Zones 1, 2 and 3, all that part of Minnesota north and east of a line beginning on State Trunk Highway 48 at the eastern boundary of the state; thence westerly along Highway 48 to Interstate Highway 35; thence northerly on I-35 to State Highway 23, thence west one-half mile on Highway 23 to State Trunk Highway 18; thence westerly along Highway 18 to State Trunk Highway 65, thence northerly on Highway 65 to State Trunk Highway 210; thence westerly along Highway 210 to State Trunk Highway 6; thence northerly on State Trunk Highway 6 to Emily; thence westerly along County State Aid Highway (CSAH) 1, Crow Wing County, to CSAH 2, Cass County; thence westerly along CSAH 2 to Pine River; thence northwesterly along State Trunk Highway 371 to Backus; thence westerly along State Trunk Highway 87 to U.S. Highway 71; thence northerly along U.S. 71 to State Trunk Highway 200; thence northwesterly along Highway 200, to County State Aid Highway (CSAH) 2, Clearwater County; thence northerly along CSAH 2 to Shevlin; thence along U.S. Highway 2 to Bagley; thence northerly along State Trunk Highway 92 to Gully; thence northerly along CSAH 2, Polk County, to CSAH 27, Pennington County; thence along CSAH 27 to State Trunk Highway 1; thence easterly on Highway 1 to CSAH 28, Pennington County; thence northerly along CSAH 28 to CSAH 54, Marshall County, thence northerly along CSAH 54 to Grygla; thence west and northerly along Highway 89 to Roseau; thence northerly along State Truck Highway 310 to the Canadian border.
              (v) Zone 5—54,603 square miles. All that part of Minnesota south and west of the line described as the south and west border of Zone 4.
              (vi) Map of regulatory zones follows:
              
                ER20FE15.004
              
              
              (2) Prohibitions. The following prohibitions apply to the gray wolf in Minnesota.
              (i) Taking. Except as provided in this paragraph (d)(2)(i) of this section, no person may take a gray wolf in Minnesota.
              (A) Any person may take a gray wolf in Minnesota in defense of his own life or the lives of others.
              (B) Any employee or agent of the Service, any other Federal land management agency, or the Minnesota Department of Natural Resources, who is designated by his/her agency for such purposes, may, when acting in the course of his or her official duties, take a gray wolf in Minnesota without a permit if such action is necessary to:
              (1) Aid a sick, injured or orphaned specimen; or
              (2) Dispose of a dead specimen; or
              (3) Salvage a dead specimen which may be useful for scientific study.
              (C) Designated employees or agents of the Service or the Minnesota Department of Natural Resources may take a gray wolf without a permit in Minnesota, in zones 2, 3, 4, and 5, as delineated in paragraph (d)(l) of this section, in response to depredations by a gray wolf on lawfully present domestic animals: Provided, that such taking must occur within one-half mile of the place where such depredation occurred and must be performed in a humane manner: And provided further, that any young of the year taken on or before August 1 of that year must be released.
              (D) Any taking pursuant to paragraph (d)(2)(i)(A), (d)(2)(i)(B), or (d)(2)(i)(C) of this section must be reported in writing to the Twin Cities Ecological Service Field Office, 4101 American Boulevard East, Bloomington, Minnesota, 55425, or by facsimile (612) 725-3609 within 5 days. The specimen may only be retained, disposed of, or salvaged in accordance with directions from the Service.
              (E) Any employee or agent of the Service or the Minnesota Department of Natural Resources, when operating under a Cooperative Agreement with the Service signed in accordance with section 6(c) of the Endangered Species Act of 1973, who is designated by the Service or the Minnesota Department of Natural Resources for such purposes, may, when acting in the course of his or her official duties, take a gray wolf in Minnesota to carry out scientific research or conservation programs.
              (ii) Export and commercial transactions. Except as may be authorized by a permit issued under § 17.32, no person may sell or offer for sale in interstate commerce, import or export, or in the course of a commercial activity transport, ship, carry, deliver, or receive any Minnesota gray wolf.
              (iii) Unlawfully taken wolves. No person may possess, sell, deliver, carry, transport, or ship, by any means whatsoever, a gray wolf taken unlawfully in Minnesota, except that an employee or agent of the Service, or any other Federal land management agency, or the Minnesota Department of Natural Resources, who is designated by his/her agency for such purposes, may, when acting in the course of his official duties, possess, deliver, carry, transport, or ship a gray wolf taken unlawfully in Minnesota.
              (3) Permits. All permits available under § 17.32 (General Permits—Threatened Wildlife) are available with regard to the gray wolf in Minnesota. All the terms and provisions of § 17.32 apply to such permits issued under the authority of this paragraph (d)(3).
              (e) African elephant (Loxodonta africana). This paragraph (e) applies to any specimen of the species Loxodonta africana whether live or dead, including any part or product thereof. The African Elephant Conservation Act (16 U.S.C. 4201 et. seq.), and any moratorium under that act, also applies. Except as provided in paragraphs (e)(2) through (9) of this section, all of the prohibitions and exceptions in §§ 17.31 and 17.32 apply to the African elephant. Persons seeking to benefit from the exceptions provided in this paragraph (e) must demonstrate that they meet the criteria to qualify for the exceptions.
              (1) Definitions. In this paragraph (e), antique means any item that meets all four criteria under section 10(h) of the Endangered Species Act (16 U.S.C. 1539(h)). Ivory means any African elephant tusk and any piece of an African elephant tusk. Raw ivory means any African elephant tusk, and any piece thereof, the surface of which, polished or unpolished, is unaltered or minimally carved. Worked ivory means any African elephant tusk, and any piece thereof, that is not raw ivory.
              (2) Live animals and parts and products other than ivory and sport-hunted trophies. Live African elephants and African elephant parts and products other than ivory and sport-hunted trophies may be imported into or exported from the United States; sold or offered for sale in interstate or foreign commerce; and delivered, received, carried, transported, or shipped in interstate or foreign commerce in the course of a commercial activity without a threatened species permit issued under § 17.32, provided the requirements in 50 CFR parts 13, 14, and 23 have been met.
              (3) Interstate and foreign commerce of ivory. Except for antiques and certain manufactured or handcrafted items containing de minimis quantities of ivory, sale or offer for sale of ivory in interstate or foreign commerce and delivery, receipt, carrying, transport, or shipment of ivory in interstate or foreign commerce in the course of a commercial activity is prohibited. Except as provided in paragraphs (e)(5)(iii) and (e)(6) through (8) of this section, manufactured or handcrafted items containing de minimis quantities of ivory may be sold or offered for sale in interstate or foreign commerce and delivered, received, carried, transported, or shipped in interstate or foreign commerce in the course of a commercial activity without a threatened species permit issued under § 17.32, provided they meet all of the following criteria:
              (i) If the item is located within the United States, the ivory was imported into the United States prior to January 18, 1990, or was imported into the United States under a Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) pre-Convention certificate with no limitation on its commercial use;
              (ii) If the item is located outside the United States, the ivory was removed from the wild prior to February 26, 1976;
              (iii) The ivory is a fixed or integral component or components of a larger manufactured or handcrafted item and is not in its current form the primary source of the value of the item, that is, the ivory does not account for more than 50 percent of the value of the item;
              (iv) The ivory is not raw;
              (v) The manufactured or handcrafted item is not made wholly or primarily of ivory, that is, the ivory component or components do not account for more than 50 percent of the item by volume;
              (vi) The total weight of the ivory component or components is less than 200 grams; and
              (vii) The item was manufactured or handcrafted before July 6, 2016.
              (4) Import/export of raw ivory. Except as provided in paragraphs (e)(6) through (9) of this section, raw ivory may not be imported into or exported from the United States.
              (5) Import/export of worked ivory. Except as provided in paragraphs (e)(6) through (9) of this section, worked ivory may not be imported into or exported from the United States unless it is contained in a musical instrument, or is part of a traveling exhibition, household move, or inheritance, and meets the following criteria:
              (i) Musical instrument. Musical instruments that contain worked ivory may be imported into and exported from the United States without a threatened species permit issued under § 17.32 of this part provided:
              (A) The ivory was legally acquired prior to February 26, 1976;
              (B) The instrument containing worked ivory is accompanied by a valid CITES musical instrument certificate or equivalent CITES document;
              (C) The instrument is securely marked or uniquely identified so that authorities can verify that the certificate corresponds to the musical instrument in question; and
              (D) The instrument is not sold, traded, or otherwise disposed of while outside the certificate holder's country of usual residence.
              (ii) Traveling exhibition. Worked ivory that is part of a traveling exhibition may be imported into and exported from the United States without a threatened species permit issued under § 17.32 provided:

              (A) The ivory was legally acquired prior to February 26, 1976;
              
              (B) The item containing worked ivory is accompanied by a valid CITES traveling exhibition certificate (see the requirements for traveling exhibition certificates at 50 CFR 23.49) or equivalent CITES document;
              (C) The item containing ivory is securely marked or uniquely identified so that authorities can verify that the certificate corresponds to the item in question; and
              (D) The item containing worked ivory is not sold, traded, or otherwise disposed of while outside the certificate holder's country of usual residence.
              (iii) Household move or inheritance. Worked ivory may be imported into or exported from the United States without a threatened species permit issued under § 17.32 for personal use as part of a household move or as part of an inheritance if the ivory was legally acquired prior to February 26, 1976, and the item is accompanied by a valid CITES pre-Convention certificate. It is unlawful to sell or offer for sale in interstate or foreign commerce or to deliver, receive, carry, transport, or ship in interstate or foreign commerce and in the course of a commercial activity any African elephant ivory imported into the United States as part of a household move or inheritance. The exception in paragraph (e)(3) of this section regarding manufactured or handcrafted items containing de minimis quantities of ivory does not apply to items imported or exported under this paragraph (e)(5)(iii) as part of a household move or inheritance.
              (6) Sport-hunted trophies. (i) African elephant sport-hunted trophies may be imported into the United States provided:
              (A) The trophy was legally taken in an African elephant range country that declared an ivory export quota to the CITES Secretariat for the year in which the trophy animal was killed;
              (B) A determination is made that the killing of the trophy animal will enhance the survival of the species and the trophy is accompanied by a threatened species permit issued under § 17.32;
              (C) The trophy is legibly marked in accordance with 50 CFR part 23;
              (D) The requirements in 50 CFR parts 13, 14, and 23 have been met; and
              (E) No more than two African elephant sport-hunted trophies are imported by any hunter in a calendar year.

              (ii) It is unlawful to sell or offer for sale in interstate or foreign commerce or to deliver, receive, carry, transport, or ship in interstate or foreign commerce and in the course of a commercial activity any sport-hunted African elephant trophy. The exception in paragraph (e)(3) of this section regarding manufactured or handcrafted items containing de minimis quantities of ivory does not apply to ivory imported or exported under this paragraph (e)(6) as part of a sport-hunted trophy.
              (iii) Except as provided in paragraph (e)(9) of this section, raw ivory that was imported as part of a sport-hunted trophy may not be exported from the United States. Except as provided in paragraphs (e)(5), (e)(7), (e)(8), and (e)(9) of this section, worked ivory imported as a sport-hunted trophy may not be exported from the United States. Parts of a sport-hunted trophy other than ivory may be exported from the United States without a threatened species permit issued under § 17.32, provided the requirements of 50 CFR parts 13, 14, and 23 have been met.
              (7) Import/export of ivory for law enforcement purposes. Raw or worked ivory may be imported into and worked ivory may be exported from the United States by an employee or agent of a Federal, State, or tribal government agency for law enforcement purposes, without a threatened species permit issued under § 17.32, provided the requirements of 50 CFR parts 13, 14, and 23 have been met. It is unlawful to sell or offer for sale in interstate or foreign commerce and to deliver, receive, carry, transport, or ship in interstate or foreign commerce and in the course of a commercial activity any African elephant ivory that was imported into or exported from the United States for law enforcement purposes. The exception in paragraph (e)(3) of this section regarding manufactured or handcrafted items containing de minimis quantities of ivory does not apply to ivory imported or exported under this paragraph (e)(7) for law enforcement purposes.
              
              (8) Import/export of ivory for genuine scientific purposes. (i) Raw or worked ivory may be imported into and worked ivory may be exported from the United States for genuine scientific purposes that will contribute to the conservation of the African elephant, provided:
              (A) It is accompanied by a threatened species permit issued under § 17.32; and
              (B) The requirements of 50 CFR parts 13, 14, and 23 have been met.

              (ii) It is unlawful to sell or offer for sale in interstate or foreign commerce and to deliver, receive, carry, transport, or ship in interstate or foreign commerce and in the course of a commercial activity any African elephant ivory that was imported into or exported from the United States for genuine scientific purposes. The exception in paragraph (e)(3) of this section regarding manufactured or handcrafted items containing de minimis quantities of ivory does not apply to ivory imported or exported under this paragraph (e)(8) for genuine scientific purposes.
              (9) Antique ivory. Antiques (as defined in paragraph (e)(1) of this section) are not subject to the provisions of this rule. Antiques containing or consisting of ivory may, therefore, be imported into or exported from the United States without a threatened species permit issued under § 17.32, provided the requirements of 50 CFR parts 13, 14, and 23 have been met. Nevertheless, nothing in this rule interprets or changes any provisions or prohibitions that may apply under the African Elephant Conservation Act (16 U.S.C. 4201 et seq.), regardless of the age of the item. Antiques that consist of or contain raw or worked ivory may similarly be sold or offered for sale in interstate or foreign commerce and delivered, received, carried, transported, or shipped in interstate or foreign commerce in the course of a commercial activity without a threatened species permit issued under § 17.32.
              (f) Leopard (Panthera pardus) (1) Except as noted in paragraph (f)(2) of this section, all prohibitions of § 17.31 of this part and exemptions of § 17.32 of this part shall apply to the leopard populations occurring in southern Africa to the south of a line running along the borders of the following countries: Gabon/Rio Muni; Gabon/Cameroon; Congo/Cameroon; Congo/Central African Republic; Zaire/Central African Republic; Zaire/Sudan; Uganda/Sudan; Kenya/Sudan; Kenya/Ethiopia; Kenya/Somalia.
              (2) A sport-hunted leopard trophy legally taken after the effective date of this rulemaking, from the area south of the line delineated above, may be imported into the United States without a Threatened Species permit pursuant to § 17.32 of this part, provided that the applicable provisions of 50 CFR part 23 have been met.
              (g) Utah prairie dog (Cynomys parvidens).
              (1) Except as noted in paragraphs (g)(2) through (g)(6) of this section, all prohibitions of § 17.31(a) and (b) and exemptions of § 17.32 apply to the Utah prairie dog.
              (2) A Utah prairie dog may be directly or intentionally taken as described in paragraphs (g)(3) and (4) of this section on agricultural lands, properties within 0.8 kilometers (km) (0.5 miles (mi)) of conservation lands, and areas where prairie dogs create serious human safety hazards or disturb the sanctity of significant human cultural or human burial sites.
              (3) Agricultural lands and properties near conservation lands. When permitted by the Utah Division of Wildlife Resources (UDWR), or other parties as authorized in writing by the Service, direct or intentional take is allowed on private properties that are located within 0.8 km (0.5 mi) of conservation land, and on agricultural land. Records on permitted take will be maintained by the State (or other parties as authorized in writing by the Service), and made available to the Service upon request.
              (i) Agricultural land. (A) Take may be permitted only on agricultural land being physically or economically affected by Utah prairie dogs, and only when the spring count on the agricultural lands is seven or more individuals, and only during the period of June 15 to December 31; and
              (B) The land must:
              (1) Meet the general classification of irrigated, dryland, grazing land, orchard, or meadow;
              
              (2) Be capable of producing crops or forage;
              (3) Be at least 2 contiguous hectares (5 contiguous acres) in area (smaller parcels may qualify where devoted to agricultural use in conjunction with other eligible acreage under identical legal ownership);
              (4) Be managed in such a way that there is a reasonable expectation of profit;
              (5) Have been devoted to agricultural use for at least 2 successive years immediately preceding the year in which application is made; and
              (6) Meet State average annual (per-acre) production requirements.
              (ii) Private property near conservation land. (A) Take may be permitted on private properties within 0.8 km (0.5 mi) of Utah prairie dog conservation land during the period of June 15 to December 31.
              (B) Conservation lands are defined as non-Federal areas set aside for the preservation of Utah prairie dogs and are managed specifically or primarily toward that purpose. Conservation lands may include, but are not limited to, properties set aside as conservation banks, fee-title purchased properties, properties under conservation easements, and properties subject to a safe harbor agreement (see § 17.22). Conservation lands do not include Federal lands.
              (iii) Amount of permitted take on agricultural lands and private property near conservation land. (A) The UDWR, or other parties as authorized in writing by the Service, will ensure that permitted take on agricultural lands and properties within 0.8 km (0.5 mi) of conservation lands does not exceed 10 percent of the estimated rangewide population annually.
              (B) On agricultural lands, the UDWR, or other parties as authorized in writing by the Service, will limit permitted take to 7 percent of the estimated annual rangewide population and will limit within-colony take to one-half of a colony's estimated annual production. The UDWR, or other parties as authorized in writing by the Service, will spatially distribute the 7 percent allowed take on agricultural lands across the three Recovery Units, based on the distribution of the total annual population estimate within each Recovery Unit.
              (C) In setting take limits on properties within 0.8 km (0.5 mi) of conservation lands, the UDWR, or other parties as authorized in writing by the Service, will consider the amount of take that occurs on agricultural lands. The State, or other parties as authorized in writing by the Service, will restrict the remaining permitted take (the amount that would bring the total take up to 10 percent of the estimated annual rangewide population) on properties within 0.8 km (0.5 mi) of conservation lands to animals in excess of the baseline population. The baseline population of these lands is determined in accordance with paragraph (g)(3)(iii)(D) of this section.
              (D) Take on properties within 0.8 km (0.5 mi) of conservation lands is restricted to prairie dogs in excess of the baseline population. The baseline population is the highest estimated total (summer) population size on that property during the 5 years prior to the establishment of the conservation property, except that if no UDWR surveys to determine population size on a property were conducted during such 5-year period, the baseline population is the estimated total (summer) population size on that property as determined in the first survey conducted after the establishment of the conservation property. The baseline population will be established by the UDWR, or other parties as authorized in writing by the Service.
              (E) Translocated Utah prairie dogs will count toward the take limits in paragraphs (g)(3)(iii)(A) through (D) of this section.
              (iv) Methods of allowed direct take on agricultural lands and private properties near conservation land. Methods for controlling Utah prairie dogs on agricultural lands and properties within 0.8 km (0.5 mi) of conservation lands are limited to activities associated with translocation efforts by trained and permitted individuals complying with current Service-approved guidance, trapping intended for lethal removal, and shooting. Actions intended to drown or poison Utah prairie dogs and the use of gas cartridges, anticoagulants, and explosive devices are prohibited.
              (4) Human safety hazards and significant human cultural or human burial sites. (i) Nonlethal take is allowed where Utah prairie dogs create serious human safety hazards or disturb the sanctity of significant human cultural or human burial sites, if approved in writing by the Service. To reduce hazards, prairie dog burrows may be filled with dirt if they are directly creating human hazards or disturbing the sanctity of significant human cultural or human burial sites. Utah prairie dogs also may be translocated from these sites to approved translocation sites by properly trained personnel using Service-approved translocation protocols.
              (ii) Direct or intentional lethal take is allowed where Utah prairie dogs create serious human safety hazards or disturb the sanctity of significant human cultural or human burial sites, but only after all practicable measures to resolve the conflict are implemented, and only as approved in writing by the Service. A permit is not required to allow take under these conditions.
              (A) All practicable measures means, with respect to these situations:
              (1) Construction of prairie-dog-proof fence, above and below grade to specifications approved by the Service, around the area in which there is concern.
              (2) Translocation of Utah prairie dogs out of the fenced area in which there is a concern must be conducted prior to allowing lethal take. Lethal take is allowed only to remove prairie dogs that remain in these areas after the measures to fence and translocate are successfully carried out.
              (3) Continued maintenance or modification of the fence as needed to preclude Utah prairie dogs from entering the fenced sites.
              (B) There are no restrictions on the amount, timing, or methods of lethal take allowed on lands where Utah prairie dogs create serious human safety hazards or disturb the sanctity of significant human cultural or human burial sites, as long as all qualifications in paragraphs (g)(4)(ii)(A)(1)through (3) of this section are met.
              (C) The amount of take in areas where Utah prairie dogs create serious human safety hazards or disturb the sanctity of significant human cultural or human burial sites does not contribute to the upper permitted take limits described above for agricultural lands and private properties within 0.8 km (0.5 mi) of conservation lands.
              (5) Incidental take associated with agriculture. Utah prairie dogs may be taken when take is incidental to otherwise-legal activities associated with legal and standard agricultural practices on legitimately operating agricultural lands. Acceptable practices include plowing to depths that do not exceed 46 cm (18 in.), discing, harrowing, irrigating crops, mowing, harvesting, and bailing, as long as the activities are not intended to eradicate Utah prairie dogs. There is no numeric limit established for incidental take associated with standard agricultural practices. Incidental take is in addition to, and does not contribute to, the take limits described in paragraphs (g)(2) through (4) of this section. A permit is not required for incidental take associated with agricultural practices.
              (6) If the Service receives evidence that take pursuant to paragraphs (g)(2) through (5) of this section is having an effect that is inconsistent with the conservation of the Utah prairie dog, the Service may immediately prohibit or restrict such take as appropriate for the conservation of the species. The Service will notify the permitting entities in writing if take restrictions are necessary.
              (h) Mountain lion (Felis concolor). (1) Except as allowed in paragraphs (h)(2), (h)(3), and (h)(4) of this section, no person shall take any free-living mountain lion (Felis concolor) in Florida.
              (2) A mountain lion (Felis concolor) may be taken in this area under a valid threatened species permit issued pursuant to 50 CFR 17.52.
              (3) A mountain lion (Felis concolor) may be taken in Florida by an employee or designated agent of the Service or the Florida Game and Fresh Water Fish Commission for taxonomic identification or other reasons consistent with the conservation of the endangered Florida panther (Felis concolor coryi). When it has been established by the Service, in consultation with the State, that an animal in question is not a Florida panther (Felis concolor coryi) or an eastern cougar (Felis concolor couguar), such animals may be removed from the wild. The disposition of animals so taken shall be at the discretion of the Florida Game and Fresh Water Fish Commission, with the concurrence of the Fish and Wildlife Service.
              (4) Take for reasons of human safety is allowed as specified under 50 CFR 17.21(c)(2) and 17.21(c)(3)(iv).
              (5) Any take pursuant to paragraph (h)(4) of this section must be reported in writing to the U.S. Fish and Wildlife Service, Office of Law Enforcement, 4401 N. Fairfax Drive, LE-3000, Arlington, VA 22203, within 5 days. The specimen may only be retained, disposed of, or salvaged in accordance with directions from the Service.
              (i) Columbian white-tailed deer (Odocoileus virginianus leucurus) (CWTD), the Columbia River distinct population segment. (1) General requirements. Other than as expressly provided at paragraph (i)(3) of this section, the provisions of § 17.31(a) apply to the CWTD.
              (2) Definitions. For the purposes of this entry:
              (i) CWTD means the Columbia River distinct population segment (DPS) of Columbian white-tailed deer or individual specimens of CWTD.
              (ii) Intentional harassment means an intentional act which creates the likelihood of injury to wildlife by annoying it to such an extent as to significantly disrupt normal behavior patterns which include, but are not limited to, breeding, feeding, or sheltering. Intentional harassment may include prior purposeful actions to attract, track, wait for, or search out CWTD, or purposeful actions to deter CWTD.
              (iii) Problem CWTD means an individual specimen of CWTD that has been identified in writing by a State conservation agency or the Service as meeting the following criteria:
              (A) The CWTD is causing more than de minimus negative economic impact to a commercial crop;
              (B) Previous efforts to alleviate the damage through nonlethal methods have been ineffective; and
              (C) There is a reasonable certainty that additional property losses will occur in the near future if a lethal control action is not implemented.
              (iv) Commercial crop means commercially raised horticultural, agricultural, or forest products.
              (v) State conservation agency means the State agency in Oregon or Washington operating a conservation program for CWTD pursuant to the terms of a cooperative agreement with the Service in accordance with section 6(c) of the Endangered Species Act.
              (3) Allowable forms of take of CWTD. Take of CWTD resulting from the following legally conducted activities is allowed:
              (i) Intentional harassment not likely to cause mortality. A State conservation agency may issue permits to landowners or their agents to harass CWTD on lands they own, rent, or lease if the State conservation agency determines in writing that such action is not likely to cause mortality of CWTD. The techniques employed in this harassment must occur only as specifically directed or restricted by the State permit in order to avoid causing CWTD mortality.
              (ii) Take of problem CWTD resulting in mortality. Take of problem CWTD is authorized under the following circumstances:
              (A) Any employee or agent of the Service or the State conservation agency, who is designated by their agency for such purposes, may, when acting in the course of their official duties, take problem CWTD. This take must occur in compliance with all other applicable Federal, State, and local laws and regulations.
              (B) The State conservation agency may issue a permit to landowners or their agents to take problem CWTD on lands they own, rent, or lease. Such take must be implemented only as directed and allowed in the permit obtained from the State conservation agency.

              (iii) Accidental take of CWTD when carrying out State-permitted black-tailed deer damage control. Take of CWTD in the course of carrying out black-tailed deer damage control will be a violation of this rule unless the taking was accidental; reasonable care was practiced to avoid such taking; and the person causing the take was in possession of a valid black-tailed deer damage control permit from a State conservation agency. When issuing black-tailed deer damage control permits, the State conservation agency will provide education regarding identification of target species. The exercise of reasonable care includes, but is not limited to, the review of the educational material provided by the State conservation agency and identification of the target before shooting.
              (iv) Accidental take of CWTD when carrying out State-permitted black-tailed deer hunting. Take of CWTD in the course of hunting black-tailed deer will be a violation of this rule unless the take was accidental; the take was in the course of hunting black-tailed deer under a lawful State permit; and reasonable due care was exercised to avoid such taking. The State conservation agency will provide educational material to hunters regarding identification of target species when issuing hunting permits. The exercise of reasonable care includes, but is not limited to, the review of the educational materials provided by the State conservation agency and identification of the target before shooting.
              (4) Take limits. The amount of take of CWTD allowed for the activities in paragraphs (i)(3)(ii), (iii), and (iv) of this section will not exceed 5 percent of the CWTD population during any calendar year, as determined by the Service. By December 31 of each year, the Service will use the most current annual DPS population estimate to set the maximum allowable take for these activities for the following calendar year. If take exceeds 2 percent of the DPS population in a given calendar year, the Service will convene a meeting with the Oregon Department of Fish and Wildlife and the Washington Department of Fish and Wildlife to discuss CWTD management and strategies to minimize further take from these activities for the rest of the year. If take exceeds 5 percent of the CWTD population in any given calendar year, no further take under paragraphs (i)(3)(ii), (iii), and (iv) will be allowed during that year and any further take that does occur may be subject to prosecution under the Endangered Species Act.
              (5) Reporting and disposal requirements. Any injury or mortality of CWTD associated with the actions authorized under paragraphs (i)(3), (6), and (7) of this section must be reported to the Service within 72 hours, and specimens may be disposed of only in accordance with directions from the Service. Reports should be made to the Service's Law Enforcement Office at (503) 231-6125, or the Service's Oregon Fish and Wildlife Office at (503) 231-6179. The Service may allow additional reasonable time for reporting if access to these offices is limited due to closure.
              (6) Additional taking authorizations for Tribal employees, State and local law enforcement officers, and State-licensed wildlife rehabilitation facilities. (i) Tribal employees and State and local government law enforcement officers. When acting in the course of their official duties, both Tribal employees designated by the Tribe for such purposes, and State and local government law enforcement officers working in the States of Oregon or Washington, may take CWTD for the following purposes:
              (A) Aiding or euthanizing sick, injured, or orphaned CWTD;
              (B) Disposing of a dead specimen; and
              (C) Salvaging a dead specimen that may be used for scientific study.
              (ii) Such take must be reported to the Service within 72 hours, and specimens may be disposed of only in accordance with directions from the Service.
              (7) Wildlife rehabilitation facilities licensed by the States of Oregon or Washington. When acting in the course of their official duties, a State-licensed wildlife rehabilitation facility may take CWTD for the purpose of aiding or euthanizing sick, injured, or orphaned CWTD. Such take must be reported to the Service within 72 hours as required by paragraph (i)(5) of this section, and specimens may be retained and disposed of only in accordance with directions from the Service.
              (8) Take authorized by permits. Any person with a valid permit issued by the Service under § 17.32 may take CWTD, pursuant to the special terms and conditions of the permit.
              
              (j) Argali (Ovis ammon) in Kyrgyzstan, Mongolia, and Tajikistan. (1) Except as noted in paragraph (j)(2) of this section, all prohibitions of § 17.31 of this part and exemptions of § 17.32 of this part shall apply to this species in Kyrgyzstan, Mongolia, and Tajikistan
              
              
                (Note.
                In all other parts of its range the argali is classified as endangered and covered by § 17.21).
              
              

              (2) Upon receiving from the governments of Kyrgyzstan, Mongolia, and Tajikistan properly documented and verifiable certification that (i) argali populations in those countries are sufficiently large to sustain sport hunting, (ii) regulating authorities have the capacity to obtain sound data on these populations, (iii) regulating authorities recognize these populations as a valuable resource and have the legal and practical capacity to manage them as such, (iv) the habitat of these populations is secure, (v) regulating authorities can ensure that the involved trophies have in fact been legally taken from the specified populations, and (vi) funds derived from the involved sport hunting are applied primarily to argali conservation, the Director may, consistent with the purposes of the Act, authorize by publication of a notice in the Federal Register the importation of personal sport-hunted argali trophies, taken legally in Kyrgyzstan, Mongolia, and Tajikistan after the date of such notice, without a Threatened Species permit pursuant to § 17.32 of this part, provided that the applicable provisions of 50 CFR part 23 have been met.
              (k) Canada lynx (Lynx canadensis). (1) What lynx does this special rule apply to? The regulations in this paragraph (k) apply to all wild and captive lynx in the contiguous United States.
              (2) What activities are prohibited for wild lynx? All prohibitions and provisions of 50 CFR 17.31 and 17.32 apply to wild lynx found in the contiguous United States.
              (3) What is considered a captive lynx? (i) For purposes of this paragraph (k), captive lynx means lynx, whether alive or dead, and any part or product, if the specimen was in captivity at the time of the listing, born in captivity, or lawfully imported or transported into the contiguous United States.
              (ii) Lynx that were either born or held in captivity and then released into the wild are considered wild.
              (4) What activities are allowed for captive lynx? (i) Take. You may take lawfully obtained captive lynx without a permit.
              (ii) Import and export. You may export captive live lynx, parts or products of captive lynx provided the specimens are tagged with Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) export tags and/or accompanied by a valid CITES export permit. You may import lawfully obtained lynx that originated outside the United States when you follow the requirements of CITES.
              (iii) Interstate commerce. You may deliver, receive, carry, transport, ship, sell, offer to sell, purchase, or offer to purchase in interstate commerce captive lynx and captive lynx parts and products in accordance with State or tribal laws and regulations. In addition, lynx pelts that are properly tagged with valid CITES export tags also qualify for this exemption on interstate commerce.
              (5) Are any activities not allowed or restricted for captive lynx? You must comply with all applicable State and tribal laws and regulations. Violation of State or tribal law will also be a violation of the Act.
              (l) Preble's meadow jumping mouse (Zapus hudsonius preblei). (1) What is the definition of take? To harass, harm, pursue, hunt, shoot, wound, trap, kill, or collect; or attempt to engage in any such conduct. Incidental take is that which occurs when it is incidental to and not the purpose of an otherwise lawful activity. Any take that is not authorized by permit provided through section 7 or section 10 of the Act or that is not covered by the exemptions described below is considered illegal take.
              (2) When is take of Preble's meadow jumping mice allowed? Take of Preble's meadow jumping mice resulting from the following legally conducted activities, in certain circumstances as described below, is allowed:
              
              (i) Take under permits. Any person with a valid permit issued by the Service under § 17.32 may take Preble's meadow jumping mice pursuant to the terms of the permit.
              (ii) Rodent control. Preble's meadow jumping mice may be taken incidental to rodent control undertaken within 10 feet of or inside any structure. “Rodent control” includes control of mice and rats by trapping, capturing, or otherwise physically capturing or killing, or poisoning by any substance registered with the Environmental Protection Agency as required by the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136) and applied consistent with its labeling. “Structure” includes but is not limited to any building, stable, grain silo, corral, barn, shed, water or sewage treatment equipment or facility, enclosed parking structure, shelter, gazebo, bandshell, or restroom complex.
              (iii) Established, ongoing agricultural activities. Preble's meadow jumping mice may be taken incidental to agricultural activities, including grazing, plowing, seeding, cultivating, minor drainage, burning, mowing, and harvesting, as long as these activities are established, ongoing activities and do not increase impacts to or further encroach upon the Preble's meadow jumping mouse or its habitat. New agricultural activities or those that expand the footprint or intensity of the activity are not considered to be established, ongoing activities.
              (iv) Maintenance and replacement of existing landscaping. Preble's meadow jumping mice may be taken incidental to the maintenance and replacement of any landscaping and related structures and improvements, as long as they are currently in place and no increase in impervious surfaces would result from their maintenance and improvement. Construction of new structures or improvements or expansion of the landscaping in a manner that increases impervious surfaces would not be considered maintenance and replacement of existing landscaping.
              (v) Existing uses of water. Preble's meadow jumping mice may be taken incidentally as a result of existing uses of water associated with the exercise of perfected water rights pursuant to State law and interstate compacts and decrees. (A “perfected water right” is a right that has been put to beneficial use and has been permitted, decreed, or adjudicated pursuant to State law.) Increasing the use or altering the location of use of an existing water right would not be considered an existing use of water.
              (vi) Noxious weed control. Preble's meadow jumping mice may be taken incidental to noxious weed control that is conducted in accordance with:
              (A) Federal law, including Environmental Protection Agency label restrictions;
              (B) Applicable State laws for noxious weed control;
              (C) Applicable county bulletins;
              (D) Herbicide application guidelines as prescribed by herbicide manufacturers; and
              (E) Any future revisions to the authorities listed in paragraphs (l)(2)(vi)(A) through (D) of this section that apply to the herbicides proposed for use within the species' range.
              (vii) Ditch maintenance activities. Preble's meadow jumping mice may be taken incidental to normal and customary ditch maintenance activities only if the activities:
              (A) Result in the annual loss of no more than 1/4 mile of riparian shrub habitat per linear mile of ditch, including burning of ditches that results in the annual loss of no more than 1/4 mile of riparian shrub habitat per linear mile of ditch.
              (B) Are performed within the historic footprint of the surface disturbance associated with ditches and related infrastructure, and

              (C) Follow the Best Management Practices described in paragraphs (l)(2)(vii)(C)(1) through (3) of this section.
              (1) Persons engaged in ditch maintenance activities shall avoid, to the maximum extent practicable, impacts to shrub vegetation. For example, if accessing the ditch for maintenance or repair activities from an area containing no shrubs is possible, then damage to adjacent shrub vegetation shall be avoided.
              (2) Persons engaged in placement or sidecasting of silt and debris removed during ditch cleaning, vegetation or mulch from mowing or cutting, and other material from ditch maintenance shall, to the maximum extent practicable, avoid shrub habitat and at no time disturb more than 1/4 mile of riparian shrub habitat per linear mile of ditch within any calendar year.
              (3) To the maximum extent practicable, all ditch maintenance activities should be carried out during the Preble's hibernation season, November through April.
              (D) All ditch maintenance activities carried out during the Preble's active season, May through October, should be conducted during daylight hours only.
              (E) Ditch maintenance activities that would result in permanent or long-term loss of potential habitat that would not be considered normal or customary include replacement of existing infrastructure with components of substantially different materials and design, such as replacement of open ditches with pipeline or concrete-lined ditches, replacement of an existing gravel access road with a permanently paved road, or replacement of an earthen diversion structure with a rip-rap and concrete structure, and construction of new infrastructure or the movement of existing infrastructure to new locations, such as realignment of a ditch, building a new access road, or installation of new diversion works where none previously existed.
              (3) When is take of Preble's not allowed? (i) Any manner of take not described under paragraph (l)(2) of this section.
              (ii) No person may import or export, ship in interstate commerce in the course of commercial activity, or sell or offer for sale in interstate or foreign commerce any Preble's meadow jumping mice.
              (iii) No person, except for an authorized person, may possess, sell, deliver, carry, transport, or ship any Preble's meadow jumping mice that have been taken illegally.
              (4) Where does this rule apply? The take exemptions provided by this rule are applicable within the entire range of the Preble's meadow jumping mouse.
              (m) Vicuña (Vicugna vicugna)— (1) What activities involving vicuña are prohibited by this rule? (i) Appendix I populations. All provisions of § 17.31 (a) and (b) and § 17.32 apply to vicuña and vicuña parts and products originating from populations currently listed in Appendix I of the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES).
              (ii) Import, export, and re-export. Except as provided in paragraph (m)(2) of this section, it is unlawful to import, export, or re-export, or present for export or re-export without valid permits as required under parts 17 and 23 of this subchapter, any vicuña or vicuña parts and products. For import of embryos, blood, other tissue samples, or live vicuña, permits required under § 17.32 and part 23 will be issued only for bona fide scientific research contributing to the conservation of the species in the wild.
              (iii) Other activities. Except as provided in paragraph (m)(2) of this section, it is unlawful to sell or offer for sale, deliver, receive, carry, transport, or ship in interstate or foreign commerce and in the course of a commercial activity any vicuña or vicuña parts and products.
              (iv) It is unlawful for any person subject to the jurisdiction of the United States to commit, attempt to commit, solicit to commit, or cause to be committed any acts described in paragraphs (m)(1)(ii)-(iii) of this section.
              (2) What activities involving vicuña are allowed by this rule? You may import, export, or re-export, or conduct interstate or foreign commerce in raw wool sheared from live vicuñas, cloth made from such wool, or manufactured or handicraft products and articles made from or consisting of such wool or cloth without a threatened species permit issued according to § 17.32 only when the following provisions have been met:
              (i) The specimens originated from a population listed in CITES Appendix II.
              (ii) The provisions in parts 13, 14, and 23 of this subchapter are met, including the specific labeling provisions in part 23.
              (iii) Personal and household effects. Under the provisions of this special rule, raw wool sheared from live vicuñas, cloth made from such wool, or manufactured or handicraft products and articles made from or consisting of such wool or cloth are not granted the personal or household effects exemption described in part 23 of this subchapter. In addition to the provisions of this paragraph (m)(2), such specimens may only be imported, exported, or re-exported when accompanied by a valid CITES document.
              (iv) Labeling of wool sheared from live vicuñas. Any shipment of raw wool sheared from live vicuñas must be sealed with a tamper-proof seal and have the following:
              (A) An identification tag with a code identifying the country of origin of the raw vicuña wool and the CITES export permit number; and
              (B) The vicuña logotype as defined in 50 CFR part 23 and the words “VICUÑA—COUNTRY OF ORIGIN”, where country of origin is the name of the country from which the raw vicuña wool was first exported.
              (v) At the time of import, the country of origin and each country of re-export involved in the trade of a particular shipment have not been identified by the CITES Conference of the Parties, the CITES Standing Committee, or in a Notification from the CITES Secretariat as a country from which Parties should not accept permits.
              (3) When and how will the Service inform the public of additional restrictions in trade of vicuña? Except in rare cases involving extenuating circumstances that do not adversely affect the conservation of the species, we will issue a public bulletin that identifies a restriction on trade in specimens of vicuña addressed in this paragraph (m) if any of the following criteria are met:
              (i) The country is identified in any action adopted by the Conference of the Parties to the Convention, the Convention's Standing Committee, or in a Notification issued by the CITES Secretariat, whereby Parties are asked not to accept shipments of specimens of any CITES-listed species from the country in question.
              (ii) The Service's Division of Scientific Authority administratively determines that the conservation or management status of threatened vicuña populations in a range country has changed, such that continued recovery of the vicuña population in that country may be compromised, as a result of one or more of the following factors:
              (A) A change in range country laws or regulations that lessens protection for vicuña;
              (B) A change in range country management programs that lessens protection for vicuña;
              (C) A documented decline in wild vicuña population numbers;
              (D) A documented increase in poaching of vicuña;
              (E) A documented decline in vicuña habitat quality or quantity; or
              (F) Other natural or man-made factors affecting the species' recovery.
              (4) What must vicuña range countries do in order to be authorized under the special rule to export to the United States?—(i) Annual Report. Range country governments (Argentina, Bolivia, Chile, and Peru) wishing to export specimens of vicuña to the United States will need to provide an annual report containing the most recent information available on the status of the species, following the information guidelines specified below. The first submission of a status report will be required as of July 1, 2003, and every year thereafter on the anniversary of that date. For each range country, the following information should be provided in the annual report:
              (A) A description of any revisions to the management program, especially any changes in management approaches or emphasis;
              (B) New information obtained in the last year on vicuña distribution, population status, or population trends, for the country as a whole or for specific protected areas, and a detailed description of the methodology used to obtain such information;
              (C) Results of any research projects concluded in the last year on the biology of vicuña in the wild, particularly its population biology, habitat use, and genetics, and a description of any new research projects undertaken on the biology of vicuña in the wild, particularly its population biology, habitat use, and genetics;

              (D) A description of any changes to national and/or provincial laws and programs relating to vicuña conservation, in particular those laws and regulations related to harvest and use of the vicuña, and export of vicuña parts and products;
              (E) A description of any changes in the number or size of natural reserves or national parks that provide protected habitat for the vicuña;
              (F) A summary of law enforcement activities undertaken in the last year, and a description of any changes in programs to prevent poaching, smuggling, and illegal commercialization of the vicuña;
              (G) A description of the current management and harvest (or “sustainable use”) programs for wild populations of the vicuña, including: any changes in the location and population size of wild populations being managed for sustainable use; any changes in the harvest management practices being used for each population; any changes in current harvest quotas for wild populations, if any; any changes in protocols for translocations undertaken as part of the use program; a summary of the specific financial costs of and revenues generated by the sustainable use program over the last year; and a summary of documented conservation benefits resulting from the sustainable use program over the last year;
              (H) A description of current management and harvest (or “sustainable use”) programs for captive and so-called “semi-captive” populations of the vicuña, including: any changes in the number and location of all captive and “semi-captive” populations; any changes in the size (ha) of each captive enclosure and the number of vicuña maintained therein; any changes in protocols for translocations undertaken as part of the use program; a summary of the financial costs of and revenues generated by the sustainable use program over the last year; and documented conservation benefits resulting from the sustainable use program over the last year (information on captive and “semi-captive” populations must be separate from that provided for wild populations); and
              (I) Export data for the last year.
              (ii) The Service's Division of Scientific Authority will conduct a review every 2 years, using information in the annual reports, to determine whether range country management programs are effectively achieving conservation benefits for the vicuña. Failure to submit an annual report could result in a restriction on trade in specimens of vicuña as addressed in paragraph (m)(3) of this section. Based on information contained in the annual reports and any other pertinent information it has available, the Service may restrict trade from a range country, as addressed in paragraph (m)(3) of this section, if it determines that the conservation or management status of threatened vicuña populations in a range country has changed, such that continued recovery of the vicuña population in that country may be compromised. Trade restrictions may result from one or more of the following factors:
              (A) A change in range country laws or regulations that lessens protection for vicuña;
              (B) A change in range country management programs that lessens protection for vicuña;
              (C) A documented decline in wild vicuña population numbers;
              (D) A documented increase in poaching of vicuña;
              (E) A documented decline in vicuña habitat quality or quantity; or
              (F) Other natural or man-made factors affecting the species' recovery.
              (n) Straight-horned markhor (Capra falconeri megaceros).
              (1) General requirements. Except as noted in paragraph (n)(2) of this section, all prohibitions of § 17.31 and exemptions of § 17.32 apply to this subspecies.
              (2) What are the criteria under which a personal sport-hunted trophy may qualify for import without a permit under § 17.32? The Director may, consistent with the purposes of the Act, authorize by publication of a notice in the Federal Register the importation, without a threatened species permit issued under § 17.32, of personal sport-hunted straight-horned markhor from an established conservation program that meets the following criteria:

              (i) The markhor was taken legally from the established program after the date of the Federal Register notice;

              (ii) The applicable provisions of 50 CFR parts 13, 14, 17, and 23 have been met; and
              
              (iii) The Director has received the following information regarding the established conservation program for straight-horned markhor:
              (A) Populations of straight-horned markhor within the conservation program's areas can be shown to be sufficiently large to sustain sport hunting and are stable or increasing.
              (B) Regulatory authorities have the capacity to obtain sound data on populations.
              (C) The conservation program can demonstrate a benefit to both the communities surrounding or within the area managed by the conservation program and the species, and the funds derived from sport hunting are applied toward benefits to the community and the species.
              (D) Regulatory authorities have the legal and practical capacity to provide for the long-term survival of the populations.
              (E) Regulatory authorities can determine that the sport-hunted trophies have in fact been legally taken from the populations under an established conservation program.
              (o) Northern long-eared bat (Myotis septentrionalis). The provisions of this rule are based upon the occurrence of white-nose syndrome (WNS), a disease affecting many U.S. bat populations. The term “WNS zone” identifies the set of counties within the range of the northern long-eared bat within 150 miles of the boundaries of U.S. counties or Canadian districts where the fungus Pseudogymnoascus destructans (Pd) or WNS has been detected. For current information regarding the WNS zone, contact your local Service ecological services field office. Field office contact information may be obtained from the Service regional offices, the addresses of which are listed in 50 CFR 2.2.
              (1) Prohibitions. The following prohibitions apply to the northern long-eared bat:
              (i) Purposeful take of northern long-eared bat, including capture, handling, or other activities.
              (ii) Within the WNS zone:
              (A) Actions that result in the incidental take of northern long-eared bats in known hibernacula.
              (B) Actions that result in the incidental take of northern long-eared bats by altering a known hibernaculum's entrance or interior environment if it impairs an essential behavioral pattern, including sheltering northern long-eared bats.
              (C) Tree-removal activities that result in the incidental take of northern long-eared bats when the activity:
              (1) Occurs within 0.25 mile (0.4 kilometer) of a known hibernaculum; or
              (2) Cuts or destroys known occupied maternity roost trees, or any other trees within a 150-foot (45-meter) radius from the maternity roost tree, during the pup season (June 1 through July 31).
              (iii) Possession and other acts with unlawfully taken northern long-eared bats. It is unlawful to possess, sell, deliver, carry, transport, or ship, by any means whatsoever, any northern long-eared bat that was taken in violation of this section or State laws.
              (iv) Import and export.
              (2) Exceptions from prohibitions. (i) Any person may take a northern long-eared bat in defense of his own life or the lives of others, including for public health monitoring purposes.
              (ii) Any person may take a northern long-eared bat that results from the removal of hazardous trees for the protection of human life and property.
              (iii) Any person may take a northern long-eared bat by removing it from human structures, but only if the actions comply with all applicable State regulations.
              (iv) Purposeful take that results from actions relating to capture, handling, and related activities for northern long-eared bats by individuals permitted to conduct these same activities for other species of bat until May 3, 2016.
              (v) All of the provisions of § 17.32 apply to the northern long-eared bat.

              (vi) Any employee or agent of the Service, of the National Marine Fisheries Service, or of a State conservation agency that is operating a conservation program pursuant to the terms of a cooperative agreement with the Service in accordance with section 6(c) of the Act, who is designated by his agency for such purposes, may, when acting in the course of his official duties, take northern long-eared bats covered by an approved cooperative agreement to carry out conservation programs.
              (p) Northern sea otter (Enhydra lutris kenyoni). (1) To what population of sea otter does this special rule apply? The regulations in paragraph (p) of this section apply to the southwest Alaska distinct population segment (DPS) of the northern sea otter as set forth at § 17.11(h) of this part.
              (2) What provisions apply to this DPS? Except as noted in paragraph (p)(3) of this section, all prohibitions and provisions of §§ 17.31 and 17.32 of this part apply to the southwest Alaska DPS of the northern sea otter.
              (3) What additional activities are allowed for this DPS? In addition to the activities authorized under paragraph (p)(2) of this section, you may conduct any activity authorized or exempted under the Marine Mammal Protection Act (16 U.S.C. 1361 et seq.) with a part or product of a southwest Alaska DPS northern sea otter, provided that:
              (i) The product qualifies as an authentic native article of handicrafts or clothing as defined in § 17.3 of this part; and
              (A) It was created by an Indian, Aleut, or Eskimo who is an Alaskan
              Native, and
              (B) It is not being exported or imported for commercial purposes; or
              (ii) The part or product is owned by an Indian, Aleut, or Eskimo who is an Alaskan Native and resides in Alaska, or by a Native inhabitant of Russia, Canada, or Greenland, and is part of a cultural exchange; or
              (iii) The product is owned by a Native inhabitant of Russia, Canada, or Greenland, and is in conjunction with travel for noncommercial purposes; or
              (iv) The part or product has been received or acquired by a person registered as an agent or tannery under § 18.23 of this subchapter.
              (4) What other wildlife regulations may apply? All applicable provisions of 50 CFR parts 14, 18, and 23 must be met.
              (q) Polar bear (Ursus maritimus).
              (1) Except as noted in paragraphs (q)(2) and (4) of this section, all prohibitions and provisions of §§ 17.31 and 17.32 of this part apply to the polar bear.

              (2) None of the prohibitions in § 17.31 of this part apply to any activity that is authorized or exempted under the Marine Mammal Protection Act (MMPA) (16 U.S.C. 1361 et seq.), the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) (27 U.S.T. 1087), or both, provided that the person carrying out the activity has complied with all terms and conditions that apply to that activity under the provisions of the MMPA and CITES and their implementing regulations.
              (3) All applicable provisions of 50 CFR parts 14, 18, and 23 must be met.
              (4) None of the prohibitions in § 17.31of this part apply to any taking of polar bears that is incidental to, but not the purpose of, carrying out an otherwise lawful activity within the United States, except for any incidental taking caused by activities in areas subject to the jurisdiction or sovereign rights of the United States within the current range of the polar bear.
              (r) Lion (Panthera leo melanochaita).
              (1) General requirements. All prohibitions and provisions of §§ 17.31 and 17.32 apply to this subspecies.

              (2) The import exemption found in § 17.8 for threatened wildlife listed in Appendix II of the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) does not apply to this subspecies. A threatened species import permit under § 17.32 is required for the importation of all specimens of Panthera leo melanochaita.
              
              (3) All applicable provisions of 50 CFR parts 13, 14, 17, and 23 must be met.
              [40 FR 44415, Sept. 26, 1975]
              
                Editorial Note:
                For Federal Register citations affecting § 17.40, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 17.41
              Special rules—birds.
              (a) Streaked horned lark (Eremophila alpestris strigata). (1) Which populations of the streaked horned lark are covered by this special rule? The components of this special rule that apply to airport management and noxious weed control cover the rangewide distribution of this bird; the agricultural component applies only to the Willamette Valley in Oregon.
              (2) What activities are prohibited? Except as noted in paragraphs (a)(3), (4), and (5) of this section, all prohibitions of § 17.31 apply to the streaked horned lark.
              (3) What activities are allowed on airports on non-Federal lands? (i) Incidental take of the streaked horned lark will not be a violation of section 9 of the Act, if the incidental take results from routine management activities associated with airport operations to minimize hazardous wildlife, consistent with regulations at 14 CFR 139.337.
              (ii) Hazardous wildlife is defined by the Federal Aviation Administration as species of wildlife, including feral animals and domesticated animals not under control, that are associated with aircraft strike problems, are capable of causing structural damage to airport facilities, or act as attractants to other wildlife that pose a strike hazard. Routine management activities include, but are not limited to, the following:
              (A) Routine management, repair, and maintenance of roads and runways (does not include upgrades or construction of new roads or runways);
              (B) Control and management of vegetation (grass, weeds, shrubs, and trees) through mowing, discing, herbicide application, or burning;
              (C) Hazing of hazardous wildlife; and
              (D) Habitat modification and management of sources of forage, water, and shelter to reduce the attractiveness of the area around the airport for hazardous wildlife.
              (iii) Incidental take of larks caused by accidental aircraft strikes at airports on non-Federal lands is also exempted from the prohibitions of section 9 of the Act.
              (4) What agricultural activities are allowed on non-Federal land in the Willamette Valley in Oregon? Incidental take of streaked horned lark will not be a violation of section 9 of the Act, if the incidental take results from accepted agricultural (farming) practices implemented on farms consistent with State laws on non-Federal lands.
              (i) For the purposes of this special rule, farm means any facility, including land, buildings, watercourses and appurtenances, used in the commercial production of crops, nursery stock, livestock, poultry, livestock products, poultry products, vermiculture products, or the propagation and raising of nursery stock.
              (ii) For the purposes of this special rule, an agricultural (farming) practice means a mode of operation on a farm that:
              (A) Is or may be used on a farm of a similar nature;
              (B) Is a generally accepted, reasonable, and prudent method for the operation of the farm to obtain a profit in money;
              (C) Is or may become a generally accepted, reasonable, and prudent method in conjunction with farm use;
              (D) Complies with applicable State laws; and
              (E) Is done in a reasonable and prudent manner.
              (iii) Accepted agricultural (farming) practices include, but are not limited to, the following activities:
              (A) Planting, harvesting, rotation, mowing, tilling, discing, burning, and herbicide application to crops;
              (B) Normal transportation activities, and repair and maintenance of unimproved farm roads (this exemption does not include improvement or construction of new roads) and graveled margins of rural roads;
              (C) Livestock grazing according to normally acceptable and established levels;
              (D) Hazing of geese or predators; and
              (E) Maintenance of irrigation and drainage systems.
              (5) What noxious weed control activities are allowed on non-Federal lands? Incidental take of streaked horned lark will not be a violation of section 9 of the Act, if the incidental take results from routine removal or other management of noxious weeds. Routine removal or other management of noxious weeds are limited to the following, and must be conducted in such a way that impacts to non-target plants are avoided to the maximum extent practicable:
              (i) Mowing;
              (ii) Herbicide and fungicide application;
              (iii) Fumigation; and
              (iv) Burning.
              
              (b) Coastal California gnatcatcher (Polioptila californica californica). (1) Except as noted in paragraphs (b)(2) and (3) of this section, all prohibitions of § 17.31(a) and (b) shall apply to the coastal California gnatcatcher.

              (2) Incidental take of the coastal California gnatcatcher will not be considered a violation of section 9 of the Endangered Species Act of 1973, as amended (Act), if it results from activities conducted pursuant to the State of California's Natural Community Conservation Planning Act of 1991 (NCCP), and in accordance with a NCCP plan for the protection of coastal sage scrub habitat, prepared consistent with the State's NCCP Conservation and Process Guidelines, provided that:
              
              (i) The NCCP plan has been prepared, approved, and implemented pursuant to California Fish and Game Code sections 2800-2840; and
              (ii) The Fish and Wildlife Service (Service) has issued written concurrence that the NCCP plan meets the standards set forth in 50 CFR 17.32(b)(2). The Service shall issue its concurrence pursuant to the provisions of the Memorandum of Understanding (MOU), dated December 4, 1991, between the California Department of Fish and Game and the Service regarding coastal sage scrub natural community conservation planning in southern California. (Copies of the State's NCCP Conservation and Process Guidelines and the MOU are available from the U.S. Fish and Wildlife Service, Carlsbad Field Office, 2730 Loker Avenue West, Carlsbad, CA 92008.) The Service shall monitor the implementation of the NCCP plan and may revoke its concurrence under this paragraph (b)(2)(ii) if the NCCP plan, as implemented, fails to adhere to the standards set forth in 50 CFR 17.32(b)(2).
              (3) During the period that a NCCP plan referred to in paragraph (b)(2) of this section is being prepared, incidental take of the coastal California gnatcatcher will not be a violation of section 9 of the Act if such take occurs within an area under the jurisdiction of a local government agency that is enrolled and actively engaged in the preparation of such a plan and such take results from activities conducted in accordance with the NCCP Conservation Guidelines and Process Guidelines.

              (4) The Service will monitor the implementation of the NCCP Conservation and Process Guidelines as a whole, and will conduct a review every 6 months to determine whether the guidelines, as implemented, are effective in progressing toward or meeting regional and subregional conservation objectives during the interim planning period. If the Service determines that the guidelines are not effecting adequate progress toward or meeting regional and subregional conservation objectives, the Service will consult with the California Department of Fish and Game pursuant to the MOU to seek appropriate modification of the guidelines or their application as defined therein. If appropriate modification of the guidelines or their application as defined therein does not occur, the Service may revoke the interim take provisions of this special rule on a subregional or subarea basis. The Service will publish the findings for revocation in the Federal Register and provide for a 30-day public comment period prior to the effective date for revoking the provisions of the special rule in a particular area. Revocation would result in the reinstatement of the take prohibitions set forth under 50 CFR 17.31(a) and (b) in the affected NCCP area.

              (c) The following species in the parrot family: Salmon-crested cockatoo (Cacatua moluccensis), yellow-billed parrot (Amazona collaria), white cockatoo (Cacatua alba), hyacinth macaw (Anodorhynchus hyacinthinus), scarlet macaw (Ara macao macao and scarlet macaw subspecies crosses (Ara macao macao and Ara macao cyanoptera)), and golden conure (Guaruba guarouba).
              (1) Except as noted in paragraphs (c)(2) and (c)(3) of this section, all prohibitions and provisions of §§ 17.31 and 17.32 of this part apply to these species.
              (2) Import and export. You may import or export a specimen without a permit issued under § 17.32 of this part only when the provisions of parts 13, 14, 15, and 23 of this chapter have been met and you meet the following requirements:
              
              (i) Captive-bred specimens: The source code on the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) document accompanying the specimen must be “F” (captive born), “C” (bred in captivity), or “D” (bred in captivity for commercial purposes) (see 50 CFR 23.24); or
              (ii) Specimens held in captivity prior to certain dates: You must provide documentation to demonstrate that the specimen was held in captivity prior to the applicable date specified in paragraph (c)(2)(ii)(A), (B), (C), (D), (E), or (F) of this section. Such documentation may include copies of receipts, accession or veterinary records, CITES documents, or wildlife declaration forms, which must be dated prior to the specified dates.
              (A) For salmon-crested cockatoos: January 18, 1990 (the date this species was transferred to CITES Appendix I).
              (B) For yellow-billed parrots: April 11, 2013 (the date this species was listed under the Endangered Species Act of 1973, as amended (Act) (16 U.S.C. 1531 et seq.)).
              (C) For white cockatoos: July 24, 2014 (the date this species was listed under the Endangered Species Act of 1973, as amended (Act) (16 U.S.C. 1531 et seq.)).
              (D) For hyacinth macaws: September 12, 2018 (the date this species was listed under the Endangered Species Act of 1973, as amended (Act) (16 U.S.C. 1531 et seq.)).
              (E) For scarlet macaws: March 28, 2019 (the date this species was listed under the Endangered Species Act of 1973, as amended (Act) (16 U.S.C. 1531 et seq.)).
              (F) For golden conures: July 1, 1975 (the date CITES entered into force with the “golden parakeet” (i.e., the golden conure) listed in Appendix I of the Convention).
              (3) Interstate commerce. Except where use after import is restricted under § 23.55 of this chapter, you may deliver, receive, carry, transport, or ship in interstate commerce and in the course of a commercial activity, or sell or offer to sell, in interstate commerce the species listed in this paragraph (c) without a permit under the Act.
              (d) Hawaiian goose (Branta sandvicensis) (nene). (1) Definitions. For the purposes of this paragraph (d):
              (i) Nene means the Hawaiian goose (Branta sandvicensis).
              (ii) Intentional harassment means an intentional act that creates the likelihood of injury to wildlife by annoying it to such an extent as to significantly disrupt normal behavior patterns, which include, but are not limited to, breeding, feeding, or sheltering. Intentional harassment may include prior purposeful actions to attract, track, wait for, or search out nene, or purposeful actions to deter nene.
              (iii) Person means a person as defined by section 3(13) of the Act.
              (iv) Qualified biologist means an individual with a combination of academic training in the area of wildlife biology or related discipline and demonstrated field experience in the identification and life history of nene.
              (2) Prohibitions. The following prohibitions apply to the nene except as provided under paragraph (d)(3) of this section and §§ 17.4 through 17.6:
              (i) Import or export as provided in § 17.21(b).
              (ii) Take as provided in § 17.21(c)(1).
              (iii) Possession and other acts with unlawfully taken specimens as provided in § 17.21(d)(1).
              (iv) Interstate or foreign commerce in the course of commercial activity as provided in § 17.21(e).
              (v) Sale or offer for sale as provided in § 17.21(f).
              (vi) Attempt to commit, solicit another to commit, or to cause to be committed, any of the acts described in paragraphs (d)(2)(i) through (v) of this section.
              (3) Exceptions from prohibitions. The following exceptions from prohibitions apply to the nene:
              (i) Authorization provided under § 17.32.
              (ii) Take as provided in § 17.21(c)(2) through (7). However, § 17.21(c)(5)(i) through (iv) does not apply.
              (iii) Take incidental to an otherwise lawful activity caused by:
              (A) Intentional harassment of nene that is not likely to cause direct injury or mortality. A person may harass nene on lands they own, rent, or lease, if the action is not likely to cause direct injury or mortality of nene. Techniques for such harassment may include the use of predator effigies (including raptor kites, predator replicas, etc.), commercial chemical bird repellents, ultrasonic repellers, audio deterrents (noisemakers, pyrotechnics, etc.), herding or harassing with trained or tethered dogs, or access control (including netting, fencing, etc.). Nene may also be harassed in the course of surveys that benefit and further the recovery of nene. Such harassment techniques must avoid causing direct injury or mortality to nene. Before implementation of any such intentional harassment activities during the nene breeding season (September through April), a qualified biologist knowledgeable about the nesting behavior of nene must survey in and around the area to determine whether a nest or goslings are present. If a nest is discovered, the Service and authorized State wildlife officials must be notified within 72 hours (see paragraph (d)(4) of this section for contact information) and the following measures implemented to avoid disturbance of nests and broods:
              (1) No disruptive activities may occur within a 100-foot (30-meter) buffer around all active nests and broods until the goslings have fledged;
              (2) Brooding adults (i.e., adults with an active nest or goslings) or adults in molt may not be subject to intentional harassment at any time; and
              (3) The landowner must arrange follow-up surveys of the property by qualified biologists to assess the status of birds present.
              (B) Nonnative predator control or habitat management activities. A person may incidentally take nene in the course of carrying out nonnative predator control or habitat management activities for nene conservation purposes if reasonable care is practiced to minimize effects to the nene.
              (1) Nonnative predator control activities for the conservation of nene include use of fencing, trapping, shooting, and toxicants to control predators, and related activities such as performing efficacy surveys, trap checks, and maintenance duties. Reasonable care for predator control activities may include, but is not limited to, procuring and implementing technical assistance from a qualified biologist on predator control methods and protocols prior to application of methods; compliance with all State and Federal regulations and guidelines for application of predator control methods; and judicious use of methods and tool adaptations to reduce the likelihood of nene ingesting bait, interacting with mechanical devices, or being injured or dying from interaction with mechanical devices.
              (2) Habitat management activities for the conservation of nene include: Mowing, weeding, fertilizing, herbicide application, and irrigating existing pasture areas for conservation purposes; planting native food resources; providing watering areas, such as water units or ponds or catchments, designed to be safe for goslings and flightless/molting adults; providing temporary supplemental feeding and watering stations when appropriate, such as under poor quality forage or extreme conditions (e.g., drought or fire); if mechanical mowing of pastures for conservation management purposes is not feasible, alternate methods of keeping grass short, such as grazing; and large-scale restoration of native habitat (e.g., feral ungulate control, fencing). Reasonable care for habitat management may include, but is not limited to, procuring and implementing technical assistance from a qualified biologist on habitat management activities, and best efforts to minimize nene exposure to hazards (e.g., predation, habituation to feeding, entanglement, and vehicle collisions).
              (C) Actions carried out by law enforcement officers in the course of official law enforcement duties. When acting in the course of their official duties, State and local government law enforcement officers, working in conjunction with authorized wildlife biologists and wildlife rehabilitators in the State of Hawaii, may take nene for the following purposes:
              (1) Aiding or euthanizing sick, injured, or orphaned nene;
              (2) Disposing of a dead specimen; or
              (3) Salvaging a dead specimen that may be used for scientific study; or
              (4) Possession and other acts with unlawfully taken specimens as provided in § 17.21(d)(2) through (4)).
              (4) Reporting and disposal requirements. Any injury or mortality of nene associated with the actions excepted under paragraphs (d)(3)(iii)(A) through (C) of this section must be reported to the Service and authorized State wildlife officials within 72 hours, and specimens may be disposed of only in accordance with directions from the Service. Reports should be made to the Service's Office of Law Enforcement at (808) 861-8525, or the Service's Pacific Islands Fish and Wildlife Office at (808) 792-9400. The State of Hawaii Department of Land and Natural Resources, Division of Forestry and Wildlife may be contacted at (808) 587-0166. The Service may allow additional reasonable time for reporting if access to these offices is limited due to closure.
              (e) Elfin-woods warbler (Setophaga angelae). (1) Prohibitions. Except as noted in paragraph (e)(2) of this section, all prohibitions and provisions of 50 CFR 17.31 and 17.32 apply to the elfin-woods warbler.
              (2) Exemptions from prohibitions. Incidental take of the elfin-woods warbler will not be considered a violation of section 9 of the Act if the take results from any of the following when conducted within habitats currently occupied by the elfin-woods warbler provided these activities abide by the conservation measures set forth in this paragraph (e) and are conducted in accordance with applicable State, Federal, and local laws and regulations:

              (i) The conversion of sun-grown coffee to shade-grown coffee plantations by the restoration and maintenance (i.e., removal of invasive, exotic, and feral species; shade and coffee tree seasonal pruning; shade and coffee tree planting and replacement; coffee bean harvest by hands-on methods; and the use of standard pest control methods and fertilizers within the plantations) of shade-grown coffee plantations and native forests associated with this type of crop. To minimize disturbance to the elfin-woods warbler, shade and coffee tree seasonal pruning must be conducted between September 1 and February 28, which is the time period outside the peak of the elfin-woods warbler's breeding season. The Service considers the use of pest control methods (e.g., pesticides, herbicides) and fertilizers “standard” when it is used only twice a year during the establishment period of shade and coffee trees (i.e., the first 2 years). Once the shade-grown coffee system reaches its functionality and structure (i.e., 3 to 4 years), little or no chemical fertilizers, herbicides, or pesticides may be used.
              (ii) Riparian buffer establishment though the planting of native vegetation and selective removal of exotic species.

              (iii) Reforestation and forested habitat enhancement projects within secondary forests (i.e., young and mature) that promote the establishment or improvement of habitat conditions for the species by the planting of native trees, selective removal of native and exotic trees, seasonal pruning of native and exotic trees, or a combination of these.
              [43 FR 6233, Feb. 14, 1978, as amended at 58 FR 65095, Dec. 10, 1993; 60 FR 36010, July 12, 1995; 72 FR 37372, July 9, 2007; 73 FR 23970, May 1, 2008; 76 FR 30780, May 26, 2011; 76 FR 54713, Sept. 2, 2011; 78 FR 15641, Mar. 12, 2013; 78 FR 61502, Oct. 3, 2013; 79 FR 20084, Apr. 10, 2014; 79 FR 35900, June 24, 2014; 81 FR 47048, July 20, 2016; 81 FR 40547, June 22, 2016; 83 FR 39916, Aug. 13, 2018; 84 FR 6311, Feb. 26, 2019; 84 FR 69946, Dec. 19, 2019; 85 FR 22663, Apr. 23, 2020]
            
            
              § 17.42
              Special rules—reptiles.
              (a) American alligator (Alligator mississippiensis)—(1) Definitions. For purposes of this paragraph (a) the following definitions apply:
              (i) American alligator means any specimen of the species Alligator mississippiensis, whether alive or dead, including any skin, part, product, egg, or offspring thereof held in captivity or from the wild.
              (ii) The definitions of crocodilian skins and crocodilian parts in § 23.70(b) of this subchapter apply to this paragraph (a).
              (2) Taking. No person may take any American alligator, except:
              (i) Any employee or agent of the Service, any other Federal land management agency, or a State conservation agency, who is designated by the agency for such purposes, may, when acting in the course of official duties, take an American alligator.

              (ii) Any person may take an American alligator in the wild, or one which was born in captivity or lawfully placed in captivity, and may deliver, receive, carry, transport, ship, sell, offer to sell, purchase, or offer to purchase such alligator in interstate or foreign commerce, by any means whatsoever and in the course of a commercial activity in accordance with the laws and regulations of the State of taking subject to the following conditions:
              (A) Any skin of an American alligator may be sold or otherwise transferred only if the State or Tribe of taking requires skins to be tagged by State or tribal officials or under State or tribal supervision with a Service-approved tag in accordance with the requirements in part 23 of this subchapter; and
              (B) Any American alligator specimen may be sold or otherwise transferred only in accordance with the laws and regulations of the State or Tribe in which the taking occurs and the State or Tribe in which the sale or transfer occurs.
              (3) Import and export. Any person may import or export an American alligator specimen provided that it is in accordance with part 23 of this subchapter.
              (4) Recordkeeping. (i) Any person not holding an import/export license issued by the Service under part 14 of this subchapter and who imports, exports, or obtains permits under part 23 of this subchapter for the import or export of American alligator shall keep such records as are otherwise required to be maintained by all import/export licensees under part 14 of this subchapter. Such records shall be maintained as in the normal course of business, reproducible in the English language, and retained for 5 years from the date of each transaction.
              (ii) Subject to applicable limitations of law, duly authorized officers at all reasonable times shall, upon notice, be afforded access to examine such records required to be kept under paragraph (a)(4)(i) of this section, and an opportunity to copy such records.
              (b) Green sea turtle (Chelonia mydas), loggerhead sea turtle (Caretta caretta), olive ridley sea turtle (Lepidochelys olivacea) (these do not include the populations listed as endangered in § 17.11).
              (1) Prohibitions. Subject to the permits allowable under the following paragraph (b)(2) of this section, all of the provisions set forth in § 17.31 (which incorporate portions of § 17.21) shall apply to this wildlife with the following exceptions:
              (i) Section 17.21(c)(2) (self-defense) is not applicable.
              (ii) In § 17.21(c)(3)(i), the word “orphaned” is replaced by the word “stranded.”
              (iii) Delete § 17.21(c)(3)(iv) (Wildlife threatening human safety).
              (iv) [Reserved]
              (v) The prohibition against taking shall not apply to incidental catches, as specified in 50 CFR 227.72(e).
              (vi) The prohibition against taking within the United States or the territorial sea of the United States shall not apply to subsistence taking, as specified in 50 CFR 227.72(f).
              (2) Permits. (i) For those activities which come under the jurisdiction of the Service, only permits for scientific purposes, enhancement of propagation or survival, zoological exhibition or educational purposes, are available under § 17.32. Procedures for issuance of permits are found in § 17.32 and, for those activities which come under the jurisdiction of the National Marine Fisheries Service, subpart E of part 220. All the provisions of § 17.32 apply to permits issued by the Service.
              (c) Threatened crocodilians—(1) What are the definitions of terms used in this paragraph (c)?
              
              (i) Threatened crocodilian means any live or dead specimen of the following species:
              (A) Broad-snouted caiman (Caiman latirostris) originating in Argentina;
              (B) Brown caiman (Caiman crocodilus fuscus, including Caiman crocodilus chiapasius);
              (C) Common caiman (Caiman crocodilus crocodilus);
              (D) Yacare caiman (Caiman yacare);
              (E) Nile crocodile (Crocodylus niloticus); and
              (F) Saltwater crocodile (Crocodylus porosus) originating in Australia (also referred to as Australian saltwater crocodile).
              (ii) The definitions of crocodilian skins and crocodilian parts in § 23.70(b) and re-export in § 23.5 of this subchapter apply to this paragraph (c).
              (2) What activities involving threatened crocodilians are prohibited by this rule? (i) All provisions of §§ 17.31 and 17.32 apply to live specimens, including viable eggs, of all threatened crocodilians and to any specimen of the Appendix-I Nile crocodile.
              (ii) Except as provided in paragraph (c)(2)(i) of this section, the following prohibitions apply to threatened crocodilians.
              (A) Import, export, and re-export. Except as provided in paragraph (c)(3) of this section, it is unlawful to import, export, or re-export, or attempt to import, export, or re-export without valid permits as required under parts 17 and 23 of this subchapter any threatened crocodilians, including their skins, parts, and products.
              (B) Commercial activity. Except as provided in paragraph (c)(3) of this section, it is unlawful, in the course of a commercial activity, to sell or offer for sale, deliver, receive, carry, transport, or ship in interstate or foreign commerce any threatened crocodilians, including their skins, parts, and products.
              (C) It is unlawful for any person subject to the jurisdiction of the United States to commit, attempt to commit, solicit to commit, or cause to be committed any acts described in paragraphs (c)(2)(i) and (c)(2)(ii)(A) and (B) of this section.
              (3) What activities involving threatened crocodilians are allowed by this rule? Except as provided in (c)(2)(i), you may import, export, or re-export, or sell or offer for sale, deliver, receive, carry, transport, or ship in interstate or foreign commerce and in the course of a commercial activity, threatened crocodilian skins, parts, and products without a threatened species permit otherwise required under § 17.32 provided the requirements of parts 13, 14, and 23 of this subchapter and the requirements of paragraphs (c)(3) and (4) of this section have been met.
              (i) Skins and parts. Except as provided in (c)(3)(ii) of this section, the import, export, or re-export of threatened crocodilian skins and crocodilian parts is allowed provided the following conditions are met:
              (A) Each crocodilian skin and crocodilian part imported, exported, or re-exported must be tagged or labeled in accordance with § 23.70 of this subchapter.
              (B) Any countries re-exporting crocodilian skins or parts must have implemented an administrative system for the effective matching of imports and re-exports.
              (C) If a shipment contains more than 25 percent replacement tags, the U.S. Management Authority will consult with the Management Authority of the re-exporting country before clearing the shipment. Such shipments may be seized if we determine that the requirements of the Convention have not been met.
              (D) The country of origin and any intermediary country(s) must be effectively implementing the Convention. If we receive persuasive information from the CITES Secretariat or other reliable sources that a specific country is not effectively implementing the Convention, we will prohibit or restrict imports from such country(s) as appropriate for the conservation of the species.
              (ii) Meat, skulls, scientific specimens, products, and noncommercial personal or household effects. The tagging requirements in paragraph (c)(3)(i) of this section for skins and parts do not apply to the import, export, or re-export of threatened crocodilian meat, skulls, scientific specimens, or products or to the noncommercial import, export, or re-export of personal effects in accompanying baggage or household effects.
              (4) When and how will the Service inform the public of additional restrictions in trade of threatened crocodilians? Except in rare cases involving extenuating circumstances that do not adversely affect the conservation of the species, the Service will issue an information bulletin (posted on our websites, http://www.fws.gov/le and http://www.fws.gov/international) announcing additional restrictions on trade of specimens of threatened crocodilians if any of the following criteria are met:
              (i) The country is listed in a Notification to the Parties by the CITES Secretariat as not having designated Management and Scientific Authorities.

              (ii) The country is identified in any action adopted by the Conference of the Parties to the Convention, the Standing Committee, or in a Notification issued by the CITES Secretariat, whereby Parties are asked not to accept shipments of specimens of any CITES species from the country in question or of any crocodilian species listed in the CITES Appendices.
              (iii) We determine, based on information from the CITES Secretariat or other reliable sources, that the country is not effectively implementing the provisions of the Convention.
              (5) Reporting requirements for yacare caiman range countries—(i) Biennial reports. Range countries (Argentina, Bolivia, Brazil, and Paraguay) wishing to export specimens of yacare caiman to the United States for commercial purposes must provide a biennial report containing the most recent information available on the status of the species. The first submission of a status report will be required as of December 31, 2001, and every 2 years thereafter on the anniversary of that date. For each range country, all of the following information must be included in the report.
              (A) Recent distribution and population data, and a description of the methodology used to obtain such estimates.
              (B) Description of research projects currently being conducted related to the biology of the species in the wild, particularly reproductive biology (for example, age or size when animals become sexually mature, number of clutches per season, number of eggs per clutch, survival of eggs, survival of hatchlings).
              (C) Description of laws and programs regulating harvest, including approximate acreage of land set aside as natural reserves or national parks that provide protected habitat for yacare caiman.
              (D) Description of current sustainable harvest programs, including ranching (captive rearing of specimens collected from the wild as eggs or juveniles) and farming (captive-breeding) programs.
              (E) Current harvest quotas for wild populations.
              (F) Export data for the last 2 years. Information should be organized according to the source of specimens such as wild-caught, captive-reared, or captive-bred.
              (ii) Review and restrictions. The U.S. Scientific Authority will conduct a review every 2 years, using information in the biennial reports and other available information, to determine whether range country management programs are effectively achieving conservation benefits for the yacare caiman. Based on the best available information, we may restrict trade from a range country if we determine that the conservation or management status of threatened yacare caiman populations has changed, such that continued recovery of the population in that country may be compromised. Trade restrictions, as addressed in paragraph (c)(4) of this section, may be implemented based on one or more of the following factors:
              (A) Failure to submit the reports described above, or failure to respond to requests for additional information.
              (B) A change in range country laws or regulations that lessens protection for yacare caiman.
              (C) A change in range country management programs that lessens protection for the species.
              (D) A documented decline in wild population numbers.
              (E) A documented increase in poaching.
              (F) A documented decline in habitat quality or quantity.
              (G) Other natural or manmade factors affecting the species' recovery.
              (d) Blue-tailed mole skink (Eumeces egregius lividus) and sand skink (Neoseps reynoldsi). (1) No person shall take these species, except in accordance with applicable State fish and wildlife conservation laws and regulations for educational purposes, scientific purposes, the enhancement or survival of the species, zoological exhibition, and other conservation purposes consistent with the Act.
              (2) Any violation of applicable State fish and wildlife conservation laws or regulations with respect to taking of these species is also a violation of the Endangered Species Act.

              (3) No person shall possess, sell, deliver, carry, transport, ship, import, or export, by any means whatever, any such species taken in violation of applicable State fish and wildlife conservation laws or regulations.
              
              (4) It is unlawful for any person to attempt to commit, solicit another to commit, or cause to be committed, any offense defined in paragraph (c) (1) through (3) of this section.
              (5) Taking of these species for purposes other than those described in paragraph (c)(1) of this section, including taking incidental to carrying out otherwise lawful activities, is prohibited except when permitted under §§ 17.23 and 17.32.
              (e) Desert tortoise (Gopherus agassizii)—(1) Definition. For the purposes of this paragraph (e) “desert tortoise” shall mean any member of the species Gopherus agassizii, whether alive or dead, and any part, product, egg, or offspring thereof, found outside of Arizona (south and east of the Colorado River) and Mexico, regardless of natal origin or place of removal from the wild.
              (2) Applicable provisions. The provisions of § 17.31-17.32 shall apply to any desert tortoise subject to this paragraph (e).
              (f) Bog turtle (Clemmys muhlenbergii), southern population—(1) Definitions of terms. For the purposes of this paragraph (f): Bog turtle of the southern population means any member of the species Clemmys muhlenbergii, within Georgia, North Carolina, South Carolina, Tennessee and Virginia, regardless of whether in the wild or captivity, and also applies to the progeny of any such turtle.
              (2) Prohibitions. Except as provided in paragraph (f)(3) of this section, the provisions of Sec. 17.31 (a) and (b) of this part applies to bog turtles of the southern population (see also 50 CFR part 23).
              (3) Take. Incidental take, that is, take that results from, but is not the purpose of, carrying out an otherwise lawful activity, does not apply to bog turtles of the southern population.
              (g) Northern Mexican gartersnake (Thamnophis eques megalops)—(1) Prohibitions. Except as noted in paragraph (g)(2) of this section, all prohibitions and provisions of §§ 17.31 and 17.32 apply to the northern Mexican gartersnake.
              (2) Exemptions from prohibitions. Incidental take of the northern Mexican gartersnake will not be considered a violation of section 9 of the Act if the take occurs on non-Federal land and is incidental to activities pertaining to construction, continued use, and maintenance of stock tanks. A stock tank is an existing or future impoundment in an ephemeral drainage or upland site constructed primarily as a watering site for livestock.
              (h) Black pinesnake (Pituophis melanoleucus lodingi).
              (1) Prohibitions. Except as noted in paragraph (h)(2) of this section, all prohibitions and provisions of §§ 17.31 and 17.32 apply to the black pinesnake.
              (2) Exemptions from prohibitions. Incidental take of the black pinesnake will not be considered a violation of section 9 of the Act if the take results from:
              (i) Prescribed burning, including all fire break establishment and maintenance actions, as well as actions taken to control wildfires.
              (ii) Herbicide application for invasive plant species control, site-preparation, and mid-story and understory woody vegetation control. All exempted herbicide applications must be conducted in a manner consistent with Federal law, including Environmental Protection Agency label restrictions; applicable State laws; and herbicide application guidelines as prescribed by herbicide manufacturers.
              (iii) All forest management activities that maintain lands in a forested condition, except for:
              (A) Conversion of longleaf-pine-dominated forests (>51 percent longleaf in the overstory) to other forest cover types or land uses; and
              (B) Those activities causing significant subsurface disturbance, including, but not limited to, shearing, wind-rowing, stumping, disking (except during fire break creation or maintenance), root-raking, and bedding.
              (i) Louisiana pinesnake (Pituophuis ruthveni)—(1) Definitions. The following definitions apply only to terms used in this paragraph (i) for activities affecting the Louisiana pinesnake.
              (i) Estimated occupied habitat area (EOHA). Areas of land where occurrences of Louisiana pinesnakes have been recorded and that are considered by the Service to be occupied by the species. For current information regarding the EOHAs, contact your local Service Ecological Services office. Field office contact information may be obtained from the Service regional offices, the addresses of which are listed in 50 CFR 2.2.
              (ii) Suitable or preferable soils. Those soils in Louisiana and Texas that generally have high sand content and a low water table and that have been shown to be selected by Louisiana pinesnakes (Natural Resources Conservation Service soil survey hydrologic group, Categories A and B).
              (2) Prohibitions. The following prohibitions that apply to endangered wildlife also apply to the Louisiana pinesnake. Except as provided at paragraph (i)(3) of this section and § 17.4, it is unlawful for any person subject to the jurisdiction of the United States to commit, to attempt to commit, to solicit another to commit, or cause to be committed, any of the following acts in regard to this species:
              (i) Import or export, as set forth for endangered wildlife at § 17.21(b).
              (ii) Take, as set forth for endangered wildlife at § 17.21(c)(1).
              (iii) Possession and other acts with unlawfully taken specimens, as set forth for endangered wildlife at § 17.21(d)(1).
              (iv) Interstate or foreign commerce in the course of commercial activity, as set forth for endangered wildlife at § 17.21(e).
              (v) Sale or offer for sale, as set forth for endangered wildlife at § 17.21(f).
              (3) Exceptions from the prohibitions. In regard to this species, you may:
              (i) Conduct activities as authorized by a permit issued under § 17.32.
              (ii) Take, as set forth for endangered wildlife at § 17.21(c)(2) through (c)(4).
              (iii) Take, as set forth at § 17.31(b).
              (iv) Possess and engage in other acts with unlawfully taken Louisiana pinesnakes, as set forth for endangered wildlife at § 17.21(d)(2).
              (v) Take incidental to an otherwise lawful activity caused by:
              (A) Outside any known EOHAs—Activities that maintain existing forest lands in forest land use and that, when conducted in areas within the range of the Louisiana pinesnake, on preferred or suitable soils, result in the establishment and maintenance of open-canopy pine-dominated forest stands over time across the landscape. These activities include:
              (1) Tree thinning, tree harvest (including clearcutting), and planting and replanting pines (by hand or by machine).
              (2) Prescribed burning, including all firebreak establishment and maintenance actions, as well as actions taken to control wildfires.
              (3) Herbicide application that is generally targeted for invasive plant species control and midstory and understory woody vegetation control, but is also used for site preparation when applied in a manner that minimizes long-term impact to noninvasive herbaceous vegetation. These provisions include only herbicide applications conducted in a manner consistent with Federal and applicable State laws, including Environmental Protection Agency label restrictions and herbicide application guidelines as prescribed by manufacturers.
              (4) Skidding logs and use of loading decks that avoid mound complexes of Baird's pocket gophers (Geomys breviceps).
              
              (5) Maintenance of existing substandard (dirt, unsurfaced) forest roads and trails used for access to timber being managed.
              (6) Implementation of mandated and State-recommended forestry best management practices, including, but not limited to, those necessary to protect riparian (e.g., streamside management zone) and other habitats from erosional sediment deposition, and prevent washout of forest roads and impacts to vegetation.
              (7) Food plot establishment for game animals, when it does not destroy existing native herbaceous vegetation, avoids Baird's pocket gopher mound complexes, and does not exceed 1 acre in size.
              (B) Within any known EOHAs where Baird's pocket gopher mounds are present or on lands that have suitable or preferable soils and that are forested, undeveloped, or non-farmed (i.e., not cultivated on an annual basis) and adjacent to forested lands—Activities described in paragraphs (i)(3)(v)(A)(1) through (7) of this section provided that those activities do not:
              
              (1) Cause subsurface disturbance, including, but not limited to, wind-rowing, stumping, disking (except during firebreak creation or maintenance), root-raking, drum chopping (except for single pass with the lightest possible weighted drums and only when the soil is not wet, when used to control hardwoods and woody shrub species detrimental to establishment of pine-forested land), shearing that penetrates the soil surface, ripping (except when restoring pine forest in compacted soil areas such as former pastures), bedding, new road construction, and commercial or residential development. Machine-planting, using the shallowest depth possible, would be allowed in areas where pocket gophers are not present and only for planting pine tree species. In former pastures or highly degraded areas with no herbaceous vegetation and poor planting conditions, subsurface disturbance will be allowed only for activities that contribute to reforestation that is consistent with the conservation of the species.
              (2) Inhibit the persistence of suitable Baird's pocket gopher and Louisiana pinesnake habitat, which consists of open-canopy forest situated on well-drained sandy soils with an abundant herbaceous plant community, a nonexistent or sparse midstory, and a low pine basal area.
              (3) Involve the use of plastic mesh in erosion control and stabilization devices, mats, blankets, or channel protection.
              [42 FR 2076, Jan. 10, 1977, as amended at 43 FR 32809, July 28, 1978; 44 FR 59084, Oct. 12, 1979; 45 FR 17589, Mar. 19, 1980; 45 FR 78154, Nov. 25, 1980; 48 FR 46336, Oct. 12, 1983; 50 FR 25678, June 20, 1985; 50 FR 45409, Oct. 31, 1985; 52 FR 21063, June 4, 1987; 52 FR 42662, Nov. 6, 1987; 55 FR 12191, Apr. 2, 1990; 61 FR 32366, June 24, 1996; 62 FR 59622, Nov. 4, 1997; 65 FR 25879, May 4, 2000; 72 FR 48446, Aug. 23, 2007; 78 FR 38190, June 25, 2013; 79 FR 38746, July 8, 2014; 80 FR 60489, Oct. 6, 2015; 85 FR 11306, Feb. 27, 2020]
            
            
              § 17.43
              Special rules—amphibians.
              (a) San Marcos salamander (Eurycea nana). (1) All provisions of § 17.31 apply to this species, except that it may be taken in accordance with applicable State law.
              (2) Any violation of State law will also be a violation of the Act.
              (b) Chiricahua leopard frog (Lithobates chiricahuensis).
              (1) What activities are prohibited? Except as noted in paragraph (b)(2) of this section, all prohibitions of § 17.31 will apply to the Chiricahua leopard frog.
              (2) What activities are allowed on private, State, or Tribal land? Incidental take of the Chiricahua leopard frog will not be considered a violation of section 9 of the Act, if the take results from livestock use at or maintenance activities of livestock tanks located on private, State, or Tribal lands. A livestock tank is defined as an existing or future impoundment in an ephemeral drainage or upland site constructed primarily as a watering site for livestock.
              (c) California tiger salamander (Ambystoma californiense).
              (1) Which populations of the California tiger salamander are covered by this special rule? This rule covers the California tiger salamander (Ambystoma californiense) rangewide.
              (2) What activities are prohibited? Except as noted in paragraph (c)(3) of this section, all prohibitions of § 17.31 will apply to the California tiger salamander.
              (3) What activities are allowed on private or Tribal land? Incidental take of the California tiger salamander will not be a violation of section 9 of the Act, if the incidental take results from routine ranching activities located on private or Tribal lands. Routine ranching activities include, but are not limited to, the following:
              (i) Livestock grazing according to normally acceptable and established levels of intensity in terms of the number of head of livestock per acre of rangeland;
              (ii) Control of ground-burrowing rodents using poisonous grain according to the labeled directions and local, State, and Federal regulations and guidelines (The use of toxic or suffocating gases is not exempt from the prohibitions due to their nontarget-specific mode of action.);

              (iii) Control and management of burrow complexes using discing and grading to destroy burrows and fill openings;
              
              (iv) Routine management and maintenance of stock ponds and berms to maintain livestock water supplies (This exemption does not include the intentional introduction of species into a stock pond that may prey on California tiger salamander adults, larvae, or eggs.);
              (v) Routine maintenance or construction of fences for grazing management;
              (vi) Planting, harvest, or rotation of unirrigated forage crops as part of a rangeland livestock operation;
              (vii) Maintenance and construction of livestock management facilities such as corrals, sheds, and other ranch outbuildings;
              (viii) Repair and maintenance of unimproved ranch roads (This exemption does not include improvement, upgrade, or construction of new roads.);
              (ix) Discing of fencelines or perimeter areas for fire prevention control;
              (x) Placement of mineral supplements; and
              (xi) Control and management of noxious weeds.
              (d) California red-legged frog (Rana aurora draytonii)—(1) Which populations of the California red-legged frog are covered by this special rule? This rule covers the California red-legged frog (Rana aurora draytonii) rangewide.
              (2) What activities are prohibited? Except as noted in paragraph (d)(3) of this section, all prohibitions of § 17.31 will apply to the California red-legged frog.
              (3) What activities are allowed on private or Tribal land? Incidental take of the California red-legged frog will not be a violation of section 9 of the Act, if the incidental take results from routine ranching activities located on private or Tribal lands. Routine ranching activities include, but are not limited to, the following:
              (i) Livestock grazing according to normally acceptable and established levels of intensity in terms of the number of head of livestock per acre of rangeland;
              (ii) Control of ground-burrowing rodents using poisonous grain according to the labeled directions and local, State, and Federal regulations and guidelines (In areas where California red-legged frogs and California tiger salamanders coexist, the use of toxic or suffocating gases is not exempt from the prohibitions due to their nontarget-specific mode of action.);
              (iii) Control and management of burrow complexes using discing and grading to destroy burrows and fill openings (This exemption does not apply to areas within 0.7 mi (1.2 km) of known or potential California red-legged frog breeding ponds.);
              (iv) Routine management and maintenance of stock ponds and berms to maintain livestock water supplies (This exemption does not include the intentional introduction of species into a stock pond (including non-native fish and bullfrogs) that may prey on California red-legged frog adults, larvae, or eggs.);
              (v) Routine maintenance or construction of fences for grazing management;
              (vi) Planting, harvest, or rotation of unirrigated forage crops as part of a rangeland livestock operation;
              (vii) Maintenance and construction of livestock management facilities such as corrals, sheds, and other ranch outbuildings;
              (viii) Repair and maintenance of unimproved ranch roads (This exemption does not include improvement, upgrade, or construction of new roads.);
              (ix) Discing of fencelines or perimeter areas for fire prevention control;
              (x) Placement of mineral supplements; and
              (xi) Control and management of noxious weeds.
              (e) Georgetown salamander (Eurycea naufragia.)
              (1) Prohibitions. Except as noted in paragraph (e)(2) of this section, all prohibitions and provisions of §§ 17.31 and 17.32 apply to the Georgetown salamander.
              (2) Exemptions from prohibitions. Incidental take of the Georgetown salamander will not be considered a violation of section 9 of the Act if the take occurs on non-Federal land from regulated activities that are conducted consistent with the water quality protection measures contained in chapter 11.07 and Appendix A of the City of Georgetown (Texas) Unified Development Code (UDC), as endorsed by the U.S. Fish and Wildlife Service.
              [40 FR 44415, Sept. 26, 1975, as amended at 45 FR 47363, July 14, 1980; 67 FR 40811, June 13, 2002; 69 FR 47248, Aug. 4, 2004; 71 FR 19293, Apr. 13, 2006; 77 FR 16375, Mar. 20, 2012; 80 FR 47428, Aug. 7, 2015]
            
            
              § 17.44
              Special rules—fishes.
              Link to an amendment published at 85 FR 61618, Sept. 30, 2020.

              (a) Lahontan cutthroat trout, Paiute cutthroat trout, and Arizona trout (Salmo clarki henshawi, Salmo clarki seleniris, and Salmo apache). (1) All the provisions of § 17.31 apply to these species, except that they may be taken in accordance with applicable State law.
              (2) Violation of State law will also be a violation of the Act.
              (b) Bayou darter (Etheostoma rubrum). (1) All the provisions of § 17.31 apply to this species, except that they may be taken in accordance with applicable State law.
              (2) Any violation of State law will also be a violation of the Act.
              (c) Slender chub (Hybopsis cahni), spotfin chub (Erimonax monachus), slackwater darter (Etheostoma boschungi), and yellowfin madtom (Noturus flavipinnis). (1) All the provisions of § 17.31 apply to these species, except that they may be taken in accordance with applicable State law.
              (2) Any violation of State law will also be a violation of the Act.
              (d) Leopard darter (Percina pantherina). (1) All provisions of § 17.31 apply to this species, except that it may be taken in accordance with applicable State law.
              (2) Any violation of State law will also be a violation of the Act.
              (e) Little Kern golden trout (Salmo aguabonita whitei). (1) All provisions of § 17.31 apply to this species, except that it may be taken in accordance with applicable State law.
              (2) Any violation of State law will also be a violation of the Act.
              (f) Greenback cutthroat trout (Salmo clarki stomias). (1) All provisions of § 17.31 apply to this species, except that it may be taken in accordance with applicable State law.
              (2) Any violation of State law will also be a violation of the Act.
              (g) Chihuahua chub (Gila nigrescens). (1) All provisions of § 17.31 apply to this species, except that it may be taken in accordance with applicable State law.
              (2) Any violation of State law will also be a violation of the Endangered Species Act.
              (h) Yaqui catfish (Ictalurus pricei) and beautiful shiner (Notropis formosus). (1) All provisions of § 17.31 apply to these species, except that they may be taken for educational, scientific, or conservation purposes in accordance with applicable Arizona State laws and regulations.
              (2) Any violation of State law will also be a violation of the Endangered Species Act.
              (i) Big Spring spinedace (Lepidomeda mollispinis pratensis). (1) All the provisions of § 17.31 apply to this species, except that it may be taken in accordance with applicable State fish and wildlife conservation laws and regulations in the following instances: educational purposes, scientific purposes, the enhancement of propagation or survival of the species, zoological exhibition, and other conservation purposes consistent with the Act.
              (2) Any violation of applicable State fish and wildlife conservation laws or regulations with respect to this species will also be a violation of the Endangered Species Act.
              (j) Hutton tui chub (Gila bicolor subspecies). (1) No person shall take this species, except in accordance with applicable State fish and wildlife conservation laws and regulations in the following instances: for educational purposes, scientific purposes, the enhancement of propagation or survival of the species, zoological exhibition, and other conservation purposes consistent with the Act.
              (2) Any violation of applicable State fish and wildlife conservation laws or regulations with respect to the taking of this species will also be a violation of the Endangered Species Act.
              (3) No person shall possess, sell, deliver, carry, transport, ship, import, or export, by any means whatsoever, any such species taken in violation of these regulations or in violation of applicable State fish and wildlife conservation laws or regulations.

              (4) It is unlawful for any person to attempt to commit, solicit another to commit, or cause to be committed, any offense defined in paragraphs (j) (1) through (3) of this section.
              (k) Niangua darter, Etheostoma nianguae. (1) No person shall take the species, except in accordance with applicable State fish and wildlife conservation laws and regulations in the following instances: educational purposes, scientific purposes, the enhancement of propagation or survival of the species, zoological exhibition, and other conservation purposes consistent with the Act.
              (2) Any violation of applicable State fish and wildlife conservation laws or regulations with respect to the taking of this species will also be a violation of the Endangered Species Act.
              (3) No person shall possess, sell, deliver, carry, transport, ship, import, or export, by any means whatsoever, any such species taken in violation of these regulations or in violation of applicable State fish and wildlife conservation laws or regulations.
              (4) It is unlawful for any person to attempt to commit, solicit another to commit, or cause to be committed, any offense defined in paragraphs (k) (1) through (3) of this section.
              (l) Warner sucker (Catostomus warnerensis). (1) No person shall take the species, except in accordance with applicable State fish and wildlife conservation laws and regulations in the following instances:
              (i) For educational purposes, scientific purposes, the enhancement of propagation or survival of the species, zoological exhibition, and other conservation purposes consistent with the Act;
              (ii) Incidental to State-permitted recreational fishing activities, provided that the individual fish taken is immediately returned to its habitat.
              (2) Any violation of applicable State fish and wildlife conservation laws or regulations with respect to the taking of this species will also be a violation of the Endangered Species Act.
              (3) No person shall possess, sell, deliver, carry, transport, ship, import, or export, by any means whatsoever, any such species taken in violation of these regulations or in violation of applicable State fish and wildlife laws or regulations.
              (4) It is unlawful for any person to attempt to commit, solicit another to commit, or cause to be committed, any offense defined in paragraphs (l) (1) through (3) of this section.
              (m) Desert dace (Eremichthys acros). (1) No person shall take the species, except in accordance with applicable State fish and wildlife conservation laws and regulations in the following instances: For educational purposes, scientific purposes, the enhancement of propagation or survival of the species, zoological exhibition, and other conservation purposes consistent with the Act.
              (2) Any violation of applicable State fish and wildlife conservation laws or regulations with respect to the taking of this species will also be a violation of the Endangered Species Act.
              (3) No person shall possess, sell, deliver, carry, transport, ship, import, or export, by any means whatsoever, any such species taken in violation of applicable State fish and wildlife conservation laws or regulations.
              (4) It is unlawful for any person to attempt to commit, solicit another to commit, or cause to be committed, any offense defined in paragraphs (m) (1) through (3) of this section.
              (n) Railroad Valley springfish (Crenichthys nevadae). (1) No person shall take the species, except in accordance with applicable State fish and wildlife conservation laws and regulations in the following instances: for educational purposes, scientific purposes, the enhancement of propagation or survival of the species, zoological exhibition, and other conservation purposes consistent with the Act.
              (2) Any violation of applicable State fish and wildlife conservation laws or regulations with respect to the taking of this species will also be a violation of the Endangered Species Act.
              (3) No person shall possess, sell, deliver, carry, transport, ship, import, or export, by any means whatsoever, any such species taken in violation of these regulations or in violation of applicable State fish and wildlife conservation laws or regulations.

              (4) It is unlawful for any person to attempt to commit, solicit another to commit, or cause to be committed, any offense defined in paragraphs (n) (1) through (3) of this section.
              (o) Sonora chub (Gila ditaenia). (1) No person shall take the species, except in accordance with applicable State fish and wildlife conservation laws and regulations in the following instances:
              (i) For educational purposes, scientific purposes, the enhancement of propagation or survival of the species, zoological exhibition, and other conservation purposes consistent with the Act; or,
              (ii) Incidental to State-permitted recreational fishing activities, provided that the individual fish taken is immediately returned to its habitat.
              (2) Any violation of applicable State fish and wildlife conservation laws or regulations with respect to the taking of this species will also be a violation of the Endangered Species Act.
              (3) No person shall possess, sell, deliver, carry, transport, ship, import, or export, by any means whatsoever, any such species taken in violation of these regulations or in violation of applicable State fish and wildlife conservation laws or regulations.
              (4) It is unlawful for any person to attempt to commit, solicit another to commit, or cause to be committed, any offense defined in paragraphs (o) (1) through (3) of this section.
              (p) Kentucky arrow darter (Etheostoma spilotum).
              (1) Prohibitions. Except as noted in paragraph (p)(2) of this section, all prohibitions and provisions of 50 CFR 17.31 and 17.32 apply to the Kentucky arrow darter.
              (2) Exceptions from prohibitions.
              
              (i) All of the activities listed in paragraph (p)(2)(ii) of this section must be conducted in a manner that:
              (A) Maintains connectivity of suitable Kentucky arrow darter habitats, allowing for dispersal between streams;
              (B) Minimizes instream disturbance by occurring during low-flow periods when possible; and
              (C) Maximizes the amount of instream cover that is available for the species.
              (ii) Incidental take of the Kentucky arrow darter will not be considered a violation of section 9 of the Act if the take results from any of the following when conducted within habitats currently occupied by the Kentucky arrow darter:
              (A) Channel reconfiguration or restoration projects that create natural, physically stable, ecologically functioning streams (or stream and wetland systems) that are reconnected with their groundwater aquifers. These projects can be accomplished using a variety of methods, but the desired outcome is a natural, sinuous channel with low shear stress (force of water moving against the channel); low bank heights and reconnection to the floodplain; a reconnection of surface and groundwater systems, resulting in perennial flows in the channel; riffles and pools composed of existing soil, rock, and wood instead of large imported materials; low compaction of soils within adjacent riparian areas; and inclusion of riparian wetlands. First- to third-order headwater streams reconstructed in this way would offer suitable habitats for the Kentucky arrow darter and contain stable channel features, such as pools, glides, runs, and riffles, which could be used by the species for spawning, rearing, growth, feeding, migration, and other normal behaviors.
              (B) Bank stabilization projects that use State-approved bioengineering methods (specified by the Kentucky Energy and Environment Cabinet and the Kentucky Transportation Cabinet) to replace preexisting, bare, eroding stream banks with vegetated, stable stream banks, thereby reducing bank erosion and instream sedimentation and improving habitat conditions for the species. Following these methods, stream banks may be stabilized using live stakes (live, vegetative cuttings inserted or tamped into the ground in a manner that allows the stake to take root and grow), live fascines (live branch cuttings, usually willows, bound together into long, cigar-shaped bundles), or brush layering (cuttings or branches of easily rooted tree species layered between successive lifts of soil fill). These methods would not include the sole use of quarried rock (rip-rap) or the use of rock baskets or gabion structures.

              (C) Bridge and culvert replacement/removal projects that remove migration barriers (e.g., collapsing, blocked, or perched culverts) or generally allow for improved upstream and downstream movements of Kentucky arrow darters while maintaining normal stream flows, preventing bed and bank erosion, and improving habitat conditions for the species.
              (D) Repair and maintenance of U.S. Forest Service concrete plank stream crossings on the Daniel Boone National Forest (DBNF) that allow for safe vehicle passage while maintaining instream habitats, reducing bank and stream bed erosion and instream sedimentation, and improving habitat conditions for the species. These concrete plank crossings have been an effective stream crossing structure on the DBNF and have been used for decades. Over time, the planks can be buried by sediment, undercut during storm events, or simply break down and decay. If these situations occur, the DBNF must make repairs or replace the affected plank.
              (q) [Reserved]
              (r) Pecos bluntnose shiner (Notropis simus pecosensis). (1) No person shall take the species, except in accordance with applicable State fish and wildlife conservation laws and regulations in the following instances:
              (i) For educational purposes, scientific purposes, the enhancement of propagation or survival of the species, zoological exhibition, and other conservation purposes consistent with the Act; or,
              (ii) Incidental to State permitted recreational fishing activities, provided that the individual fish taken is immediately returned to its habitat.
              (2) Any violation of applicable State fish and wildlife conservation laws or regulations with respect to taking of this species will also be a violation of the Endangered Species Act.
              (3) No person shall possess, sell, deliver, carry, transport, ship, import, or export, by any means whatsoever any such species taken in violation of these regulations or in violation of applicable State fish and wildlife conservation laws or regulations.
              (4) It is unlawful for any person to attempt to commit, solicit another to commit, or cause to be committed, any offense defined in paragraphs (r) (1) through (3) of this section.
              (s) Waccamaw Silverside (Menidia extensa). (1) No person shall take the species, except in accordance with applicable State fish and wildlife conservation laws and regulations.
              (2) Any violation of applicable State fish and wildlife conservation laws or regulations with respect to the taking of this species will also be a violation of the Endangered Species Act.
              (3) No person shall possess, sell, deliver, carry, transport, ship, import, or export, by any means whatsoever, any such species taken in violation of these regulations or in violation of applicable State fish and wildlife conservation laws or regulations.
              (4) It is unlawful for any person to attempt to commit, solicit another to commit, or cause to be committed, any offense defined in paragraphs (s) (1) through (3) of this section.
              (t) Little Colorado spinedace (Lepidomeda vittata). (1) No person shall take this species, except in accordance with applicable State Fish and Wildlife conservation laws and regulations in the following instances: for educational purposes, scientific purposes, the enhancement of propagation or survival of the species, zoological exhibition, and other conservation purposes consistent with the Act.
              (2) Any violation of applicable State fish and wildlife conservation laws or regulations with respect to the taking of this species is also a violation of the Endangered Species Act.
              (3) No person shall possess, sell, deliver, carry, transport, ship, import, or export, by any means whatsoever, any such species taken in violation of these regulations or in violation of applicable State fish and wildlife conservation laws or regulations.
              (4) It is unlawful for any person to attempt to commit, solicit another to commit, or cause to be committed, any offense defined in paragraphs (t) (1) through (3) of this section.
              (u) Pygmy sculpin (Cottus pygmaeus). The City of Anniston Water Works and Sewer Board will continue to use Coldwater Spring as a municipal water supply. Pumpage may remove all spring flow in excess of 3 cubic feet per second (1,938,000 gallons per day).
              (v) Gulf sturgeon (Acipenser oxyrhynchus desotoi). (1) No person shall take this species, except in accordance with applicable State fish and wildlife conservation laws and regulations for educational purposes, scientific purposes, the enhancement of propagation or survival of the species, zoological exhibition, or other conservation purposes consistent with the Act.
              (2) Any violation of applicable State fish and wildlife conservation laws or regulations with respect to taking of this species is also a violation of the Endangered Species Act.
              (3) No person shall possess, sell, deliver, carry, transport, ship, import, or export, by any means whatever, any of this species taken in violation of applicable State fish and wildlife conservation laws or regulations.
              (4) It is unlawful for any person to attempt to commit, solicit another to commit, or cause to be committed, any offense defined in paragraphs (v)(1) through (3) of this section.
              (5) Taking of this species for purposes other than those described in paragraph (v)(1) of this section, including taking incidental to otherwise lawful activities, is prohibited except when permitted under 50 CFR 17.32.
              (w) What species are covered by this special rule? Bull trout (Salvelinus confluentus), wherever found in the coterminous lower 48 States, except in the Jarbidge River Basin in Nevada and Idaho (see 50 CFR 17.44(x)).
              (1) What activities do we prohibit? Except as noted in paragraph (w)(2) of this section, all prohibitions of 50 CFR 17.31 and exemptions of 50 CFR 17.32 shall apply to the bull trout in the coterminous United States as defined in paragraph (w) of this section.
              (i) No person may possess, sell, deliver, carry, transport, ship, import, or export, by any means whatsoever, any such species taken in violation of this section or in violation of applicable State, National Park Service, and Native American Tribal fish and conservation laws and regulations.
              (ii) It is unlawful for any person to attempt to commit, solicit another to commit, or cause to be committed, any offense listed in this special rule.
              (2) What activities do we allow? In the following instances you may take this species in accordance with applicable State, National Park Service, and Native American Tribal fish and wildlife conservation laws and regulations, as constituted in all respects relevant to protection of bull trout in effect on November 1, 1999:
              (i) Educational purposes, scientific purposes, the enhancement of propagation or survival of the species, zoological exhibition, and other conservation purposes consistent with the Act; or
              (ii) Fishing activities authorized under State, National Park Service, or Native American Tribal laws and regulations;
              (3) How does this rule relate to State protective regulations? Any violation of applicable State, National Park Service, or Native American Tribal fish and wildlife conservation laws or regulations with respect to the taking of this species is also a violation of the Endangered Species Act.
              (x) Bull trout (Salvelinus confluentus), Jarbidge River population segment. (1) Prohibitions. Except as noted in paragraph (x)(2) of this section, all prohibitions of 50 CFR 17.31 and exemptions of 50 CFR 17.32 apply to the bull trout in the Jarbidge River population segment within the United States.
              (2) Exceptions. No person may take this species, except in the following instances in accordance with applicable State fish and wildlife conservation laws and regulations relevant to protection of bull trout in effect on April 8, 1999.
              (i) For educational purposes, scientific purposes, the enhancement of propagation or survival of the species, zoological exhibition, and other conservation purposes consistent with the Act;
              (ii) Incidental to State-permitted recreational fishing activities, provided that any bull trout caught are immediately returned to the stream.
              (iii) The exceptions in paragraphs (x)(2) (i) and (ii) of this section will be in effect until April 9, 2001. At that time, all take prohibitions of the Act will be reinstated for the Jarbidge River population segment unless exceptions to take prohibitions are otherwise provided through a subsequent special rule.

              (3) Any violation of applicable State fish and wildlife conservation laws or regulations with respect to the taking of this species is also a violation of the Endangered Species Act.
              
              (4) No person may possess, sell, deliver, carry, transport, ship, import, or export, any means whatsoever, any such species taken in violation of this section or in violation of applicable State fish and conservation laws and regulations.
              (5) It is unlawful for any person to attempt to commit, solicit another to commit, or cause to be committed, any offense defined in paragraphs (x)(2) through (4) of this section.
              (y) Beluga sturgeon (Huso huso)
              (1) How are various terms defined in this special rule? In addition to the definitions specified in § 10.12 of subchapter B of this chapter, we define certain terms that specifically apply to beluga sturgeon trade and this special rule as follows:
              
                Aquacultured beluga sturgeon products. Eggs, larvae, fingerlings, or other products derived from Huso huso captive-bred or grown in captivity for commercial purposes starting at least at the F1 generation in captivity (i.e., captive-bred for at least one generation).
              
                Beluga caviar. Processed unfertilized eggs from female Huso huso intended for human consumption, including products containing such eggs (e.g., cosmetics).
              
                Beluga meat. Excised muscle tissue of Huso huso destined for human consumption.
              
                Black Sea. The contiguous waters of the Black Sea and the Sea of Azov.
              
                CITES. The Convention on International Trade in Endangered Species of Wild Fauna and Flora.
              
                Export. The transport of a beluga sturgeon specimen out of its country of origin.
              
                Hatchery-origin beluga sturgeon. Specimens of Huso huso captive-bred solely in the littoral states, primarily for reintroduction and stock enhancement purposes. Such specimens can occur in the natural marine environment of the littoral states.
              
                Live or living beluga sturgeon. Any living specimen of Huso huso, including viable unfertilized or fertilized eggs, larvae, fingerlings, juveniles, and adults.
              
                Littoral states. Azerbaijan, Bulgaria, Georgia, Islamic Republic of Iran, Kazakhstan, Romania, Russian Federation, Serbia and Montenegro, Turkey, Turkmenistan, and Ukraine.
              
                Re-export. Export of beluga sturgeon specimens that were previously imported.
              
                Wild beluga sturgeon. Specimens of Huso huso born and reared in the natural marine environment within the current or former geographic range of the species.
              (2) What activities involving beluga sturgeon are affected by this rule? (i) International trade in beluga sturgeon. Except as provided in paragraphs (y)(3) and (y)(5) of this section, all prohibitions and provisions of §§ 17.31(a) and 17.32 apply to the international trade in beluga sturgeon, including its parts and derivatives. Live beluga sturgeon remain subject to all the prohibitions and provisions of §§ 17.31(a) and 17.32.
              (ii) Trade without CITES documents. Except as provided in paragraph (y)(3) of this section, you may not import, export, or re-export, or present for export or re-export, beluga sturgeon or beluga sturgeon products without valid CITES permits and other permits and licenses issued under parts 13, 17, and 23 of this chapter.
              (iii) Commercial activity. Except as provided in paragraphs (y)(3) and (5) of this section and § 17.32, you may not sell or offer for sale, deliver, receive, carry, transport, or ship in interstate or foreign commerce in the course of a commercial activity any beluga sturgeon or beluga sturgeon products.
              (iv) It is unlawful for any person subject to the jurisdiction of the United States to commit, attempt to commit, solicit to commit, or cause to be committed any acts described in paragraphs (y)(2)(ii) and (iii) of this section.
              (3) What activities are exempted from threatened species permits by this rule? (i) Import, export or re-export, and interstate and foreign commerce involving certain caviar and meat obtained from beluga sturgeon. You may import, export or re-export, or conduct interstate or foreign commerce in beluga sturgeon caviar and meat without a threatened species permit issued according to § 17.32 only if the caviar and meat are derived from wild or hatchery-origin beluga sturgeon that were caught and processed in the littoral states, or the caviar and meat are exempt from permits because they originate from qualifying aquaculture facilities outside of littoral states (see paragraph (y)(5) of this section). Also, the provisions in parts 13, 14, and 23 of this chapter and the following requirements must be met:
              (A) Beluga sturgeon caviar, including beluga sturgeon caviar in interstate commerce in the United States, must be labeled in accordance with the CITES labeling requirements in 50 CFR part 23.
              (B) The shipment must be accompanied by a valid CITES permit or certificate upon import, export, or re-export.
              (C) For each shipment covered by this exemption, the country of origin and each country of re-export, and the country of import involved in the trade of a particular shipment, must have designated both a CITES Management Authority and Scientific Authority, and have not been identified by the CITES Conference of the Parties, the CITES Standing Committee, or in a Notification from the CITES Secretariat as a country from which Parties should not accept permits for beluga sturgeon or all CITES-listed species in general.
              (D) The littoral state from which the beluga sturgeon caviar or meat originated has complied with all of the requirements shown in paragraph (y)(4) of this section, and none of the exporting, importing, or re-exporting countries involved in the commercial activity has been subject to an administrative trade restriction or suspension as outlined in paragraphs (y)(6) and (7) of this section.
              (E) Any relevant aquaculture facility located outside of a littoral state has complied with all of the requirements shown in paragraph (y)(5) of this section.
              (ii) Personal and household effects. You may import, export, or re-export, or conduct interstate or foreign commerce in beluga sturgeon specimens that qualify as personal or household effects under 50 CFR part 23 without a threatened species permit otherwise required under § 17.32. Trade suspensions or trade restrictions administratively imposed by the Service under paragraphs (y)(6) or (y)(7) of this section may also apply to personal and household effects of beluga sturgeon caviar.
              (4) What must beluga sturgeon littoral states do to be authorized under the special rule to export to the United States? The following requirements apply to the littoral states wishing to export beluga caviar or beluga meat to the United States without the need for a threatened species permit issued under § 17.32. These requirements apply to all shipments of beluga caviar and beluga meat that originate in the littoral states, even if the shipments are re-exported to the United States via an intermediary country. (See paragraph (y)(7) of this section for more information on the Service's biennial reviews under the special rule.)
              (i) Basin-wide beluga sturgeon management plans. By September 6, 2005, each littoral state wishing to export beluga caviar or beluga meat to the United States without the need for a threatened species permit issued under § 17.32 must submit to the Service's Division of Scientific Authority a copy of a cooperative management plan for its respective basin (i.e., Black Sea or Caspian Sea) that addresses Huso huso conservation. Each of these two basin-wide management plans must be agreed to by all of the littoral states (not just exporting nations) in the Black Sea or the Caspian Sea, as appropriate. Upon receipt, the Division of Scientific Authority will review these basin-wide management plans within 90 days for completeness and clarity. If any elements of the management plans are missing or unclear, we will ask the appropriate littoral states to provide additional information within 60 days of the date we contact them. If the littoral states fail to respond or fail to submit basin-wide management plans by the specified deadline, or if we are unable to confirm that all littoral states are signatories to those plans, we will immediately suspend trade with all littoral states in the given basin (Caspian Sea or Black Sea) until we are satisfied that such management plans exist. Submission of documents in English may help expedite the Service's review. These cooperative management plans must contain the following elements:
              
              (A) A clear statement of the recovery and management objectives of the plan, including a specification of the stock(s) concerned, a definition of what constitutes over-fishing for that stock, and a rebuilding objective and schedule for that stock;
              (B) A statement of standard regulations and habitat improvement strategies (e.g., size limits, target harvest rates, quotas, seasons, fishing gear, effort caps, fish passage improvement, water quality controls) to be utilized by the nations involved;
              (C) A complete statement of the specific regulatory, monitoring, and research requirements that each cooperating nation must implement to be in compliance with the management plan;
              (D) A complete description of how stock survey data and fisheries data are used to establish annual catch and export quotas, including a full explanation of any models used and the assumptions underlying those models;
              (E) Procedures under which the nations may implement and enforce alternative management measures that achieve the same conservation benefits for beluga sturgeon as the standards mentioned in paragraph (y)(4)(i)(B) of this section; and
              (F) A complete schedule by which nations must take particular actions to be in compliance with the plan.
              (ii) National regulations. By September 6, 2005, each littoral state wishing to export beluga caviar or beluga meat to the United States under this special rule must provide the Service's Division of Scientific Authority with copies of national legislation and regulations that implement the basin-wide cooperative management plan described in paragraph (y)(4)(i) of this section, including regulations pertaining to the harvest, trade, aquaculture, restocking, and processing of beluga sturgeon. Upon receipt, the Division of Scientific Authority will review these national laws and regulations within 90 days for completeness and clarity. If any elements of the national legislation or national fishery regulations are missing or unclear, we will ask the appropriate littoral states to provide additional information within 60 days of the date we contact them. If the littoral states fail to respond or fail to submit copies of national laws and regulations by the specified deadline, we will immediately suspend trade with the given littoral states until we are satisfied that such laws and regulations are in effect. Submission of documents in English may help expedite the Service's review.
              (iii) CITES compliance. Trade in beluga sturgeon specimens must comply with CITES requirements in 50 CFR part 23. Except for specimens that qualify as personal or household effects under 50 CFR part 23, all beluga sturgeon specimens, including those exempted from threatened species permits under this special rule, must be accompanied by valid CITES documents upon import, export, or re-export. Beluga sturgeon caviar, including beluga sturgeon caviar in interstate commerce in the United States, must be labeled in accordance with the CITES labeling requirements in 50 CFR part 23.
              (iv) Initial reporting period. Until September 6, 2005, no threatened species permits will be required for the import, export, re-export, or interstate or foreign commerce of beluga sturgeon caviar and meat that originated in the littoral states, in order to provide the littoral states time to submit the required documentation. After this 6-month period, the exemption from threatened species permits will continue only while the Service reviews littoral state compliance with paragraphs (y)(4)(i) through (iv) of this section. If this review demonstrates that the provisions of this special rule are not met, the Service will announce and institute trade restrictions or suspensions in beluga sturgeon caviar or meat with one or more littoral states as per paragraph (y)(7) of this section.
              (v) Biennial reports. Littoral state governments wishing to export specimens of beluga sturgeon caviar or meat to the United States under this special rule must provide to the Service's Division of Scientific Authority reports containing the most recent information available on the status of the species, following the information guidelines specified below. The Service must receive the first report no later than December 1, 2005, and every 2 years thereafter on the anniversary of that date. Starting in December 2005, and thereafter on a biennial basis, the Service will review the national reports within 90 days of receiving them and any other pertinent information on wild beluga sturgeon conservation. If any elements of the biennial reports are missing or unclear, the Service will ask the appropriate littoral states to provide additional information within 60 days of the date we contact them. If the littoral states fail to respond or fail to submit biennial reports by the specified deadline, we will immediately suspend trade with the given littoral states (see paragraph (y)(7) of this section for details on how such a suspension would be instituted and announced). Submission of documents in English may help expedite the Service's review. We propose to use these reviews to determine whether littoral state management programs are leading to recovery of wild beluga sturgeon stocks. For each littoral state, the following information must be provided in the biennial reports:

              (A) A description of the specific fishery regulations that affect the harvest of Huso huso in the respective littoral state, with any changes from the previous report highlighted;
              (B) A description of any revisions to the cooperative management program mentioned in paragraph (y)(4)(i) of this section, including any new models, assumptions, or equations used to set harvest and export quotas;
              (C) New information obtained in the last 2 years on beluga sturgeon distribution, stock size, models used for quota-setting, spawning activity, habitat use, hatchery programs and results, or other relevant subjects;
              (D) A summary of law enforcement activities undertaken in the last 2 years, and a description of any changes in programs to prevent poaching and smuggling, including indicators of their effectiveness;
              (E) A summary of the revenues generated by the commercial exploitation of beluga sturgeon in the respective littoral state, and a summary of any documented conservation benefits resulting from the commercial harvest program in that country (e.g., revenues allocated to hatchery and restocking programs or research programs); and
              (F) Export data for the previous two calendar years.
              (5) Can aquacultured beluga sturgeon products be exempt from threatened species permits if the products originate outside the littoral states? We will consider exemptions from threatened species permits for beluga caviar and meat obtained from aquaculture facilities outside the littoral states. These exemptions will be for individual facilities, and would allow aquacultured beluga caviar and meat originating from these facilities to be imported, exported, re-exported, or traded in interstate and foreign commerce without threatened species permits issued under Section 10 of the Act. Aquaculture facilities within the United States could also be exempt from prohibitions against take for purposes of harvesting caviar or meat (i.e., killing of beluga sturgeon), or for conducting activities involving research to enhance the survival or propagation of the species. Facilities outside the littoral states wishing to obtain such exemptions must submit a written request to the Division of Management Authority at the address provided at 50 CFR 2.1(b) and provide information that shows, at a minimum, all of the following:
              (i) The facility in question is using best management practices to prevent the escape of beluga sturgeon and disease pathogens into local ecosystems, as certified by the relevant regulatory agency. In the case of the United States, the relevant regulatory authority will be the state agency with jurisdiction over aquaculture. In the case of foreign aquaculture facilities outside the littoral states, the relevant regulatory agency will be the designated CITES Management Authority with jurisdiction over sturgeon. Best management practices that affect the applicant's facility must be part of the application and available for Service review.
              (ii) The facility in question has entered into a formal agreement with one or more littoral states to study, protect, or otherwise enhance the survival of wild beluga sturgeon. Copies of such agreements must be provided.

              (iii) The facility in question does not rely on wild beluga sturgeon for broodstock. Proof of broodstock origin, including relevant CITES permits that accompanied broodstock specimens upon import into the United States, must be part of the application.
              (iv) Exemptions granted under paragraph (y)(5) of this section shall not apply to trade (import, export, re-export, or interstate and foreign commerce) in live beluga sturgeon, and may be revoked at any time if the Service determines that any of the criteria shown in paragraphs (y)(5)(i) through (iii) of this section are not met by the facility. Applicants will be required to submit biennial reports on their compliance with paragraphs (y)(5)(i) through (iii) of this section, starting on the second anniversary of any programmatic exemption granted to the applicants. These biennial reports must show that exempted facilities have actively cooperated with one or more littoral states in a meaningful way to support beluga sturgeon conservation. Any beluga caviar originating from aquaculture facilities outside the littoral states must comply with CITES caviar-labeling requirements, even in interstate commerce within the United States. We will publish an information notice if the Service grants a programmatic exemption to any aquaculture facility outside the littoral states, and announce such actions through our website and posting notices at our wildlife ports of entry. We will follow the provisions of paragraph (y)(7) of this section to announce restrictions or revocations of such programmatic exemptions, based on our review of facilities' biennial reports.
              (6) How will the Service inform the public of CITES restrictions on trade in beluga sturgeon? We will issue a public bulletin that identifies a restriction or suspension of trade in specimens of beluga sturgeon and post it on our websites (http://le.fws.gov and http://international.fws.gov) and at our staffed wildlife ports of entry if any criterion in paragraphs (y)(6)(i) or (ii) of this section is met:
              (i) The country is lacking a designated Management Authority or Scientific Authority for the issuance of valid CITES documents or their equivalent for beluga sturgeon.

              (ii) The country is identified in any action adopted by the CITES Conference of the Parties, the CITES Standing Committee, or in a Notification to the Parties issued by the CITES Secretariat as a country from which Parties are asked not to accept shipments of specimens of beluga sturgeon or all CITES-listed species.
              
              
                Note to paragraph (y)(6):
                A listing of all countries that have not designated either a Management Authority or Scientific Authority, or that have been identified as countries from which Parties should not accept permits, is available by writing to the Division of Management Authority at the address provided at 50 CFR 2.1(b).
              
              
              (7) How will the Service set trade restrictions or prohibitions under the special rule? The Service's Division of Scientific Authority will conduct a biennial review of beluga sturgeon conservation based on information in the cooperative basin-wide management plans, national regulations and laws, and biennial reports (submitted as per paragraph (y)(4) of this section, and, for aquaculture facilities, as per paragraph (y)(5)(iv) of this section). We will combine that review with a review of other relevant information (e.g., scientific literature, law enforcement data, government-to-government consultations) to determine whether littoral state management programs and aquaculture operations are effectively achieving conservation benefits for beluga sturgeon. Based on this information, or the failure to obtain it, the Service may restrict or prohibit trade from a littoral state, a re-exporting intermediary country, or an entire basin (i.e., the Caspian Sea or Black Sea) or a specific aquaculture facility outside the littoral states if we determine that the conservation or management status of beluga sturgeon has been adversely affected and the continued recovery of beluga sturgeon may be compromised. The decision to restrict or prohibit trade in beluga sturgeon products on a national, basin, or region-wide scale will depend on the scope of the problem observed, the magnitude of the threat to wild beluga sturgeon, and whether remedial action is necessary at a national, basin, or region-wide scale.

              (i) Trade restrictions or suspensions will result basin-wide, for specific littoral states, or for non-littoral state aquaculture facilities under one or more of the following scenarios:
              (A) Failure to submit any of the reports, legislation, and management plans described in paragraph (y)(4) of this section, or failure to respond to requests for additional information;
              (B) A change in regional cooperative management that threatens the recovery of wild beluga sturgeon;
              (C) A change in littoral state laws or regulations that compromises beluga sturgeon recovery or survival in the wild;
              (D) Adoption of scientifically unsound hatchery practices or restocking programs for beluga sturgeon;
              (E) A decline in wild Huso huso populations, as documented in national reports outlined above or the scientific literature, that goes unaddressed by regional or national management programs;
              (F) Failure to address poaching or smuggling in beluga sturgeon, their parts, or products in the littoral states or re-exporting countries, as documented in national reports described above or other law enforcement sources;
              (G) Failure of the littoral states to address the loss of beluga sturgeon habitat quality or quantity;
              (H) Failure of the littoral states or re-exporting countries to follow the caviar-labeling recommendations of the CITES Parties (currently embodied in Resolution Conf. 12.7);
              (I) Recommendations from the CITES Standing Committee to suspend trade in beluga sturgeon from one or more countries; or
              (J) An aquaculture facility outside the littoral states has been issued a programmatic exemption from threatened species permits under paragraph (y)(5) of this section, but is not abiding by the provisions of paragraphs (y)(5)(i) through (iii) of this section, or, based on the biennial reports required under paragraph (y)(5) of this section, has not actively cooperated with one or more littoral states in a meaningful way to support beluga sturgeon conservation.
              (K) Any other natural or human-induced phenomenon that threatens the survival or recovery of beluga sturgeon.
              (ii) We will publish an information notice in the Federal Register, as well as on our Web site and at our wildlife ports of entry, if the Service's Division of Scientific Authority administratively suspends or restricts trade in beluga sturgeon products after determining that wild beluga sturgeon stock status worsens or threats to the species increase. This information notice will provide:
              (A) The problem(s) identified in the biennial reports or other salient documents.
              (B) The scope of the problem and the number of nations involved.
              (C) The scope of the trade restriction or suspension we are imposing, including products covered, duration of the restriction or suspension, and criteria for lifting it and reinstating any exemption to threatened species permits.
              (D) How the public can provide input, make comments, and recommend remedial action to withdraw the trade measures imposed.
              (z) Gila trout (Oncorhynchus gilae). (1) Except as noted in paragraph (z)(2) of this section, all prohibitions of 50 CFR 17.31 and exemptions of 50 CFR 17.32 apply to the Gila trout.
              (i) No person may possess, sell, deliver, carry, transport, ship, import, or export, by any means whatsoever, any such species taken in violation of this section or in violation of applicable fish and conservation laws and regulations promulgated by the States of New Mexico or Arizona.
              (ii) It is unlawful for any person to attempt to commit, solicit another to commit, or cause to be committed any offense listed in paragraph (z)(1)(i) of this section.
              (2) In the following instances you may take Gila trout in accordance with applicable State fish and wildlife conservation laws and regulations to protect this species in the States of New Mexico or Arizona:
              (i) Fishing activities authorized under New Mexico or Arizona laws and regulations; and

              (ii) Educational purposes, scientific purposes, the enhancement of propagation or survival of the species, zoological exhibition, and other conservation purposes consistent with the Endangered Species Act.
              
              (3) The four relict populations of Gila trout (Main Diamond Creek, South Diamond Creek, Spruce Creek, and Whiskey Creek) will not be opened to fishing.
              (4) Any changes to State recreational fishing regulations will be made by the States in collaboration with the Service.
              (5) Any violation of State applicable fish and wildlife conservation laws or regulations with respect to the taking of this species is also a violation of the Endangered Species Act of 1973, as amended.
              (aa) Shovelnose sturgeon (Scaphirhynchus platorynchus). (1) Within the geographic areas set forth in paragraph (aa)(2) of this section, except as expressly noted in this paragraph, take of any shovelnose sturgeon, shovelnose-pallid sturgeon hybrids, or their roe associated with or related to a commercial fishing activity is prohibited. Capture of shovelnose sturgeon or shovelnose-pallid sturgeon hybrids in commercial fishing gear is not prohibited if it is accidental or incidental to otherwise legal commercial fishing activities, such as commercial fishing targeting nonsturgeon species, provided the animal is released immediately upon discovery, with all roe intact, at the point of capture.
              (2) The shovelnose and shovelnose-pallid sturgeon hybrid populations covered by this special rule occur in portions of Arkansas, Iowa, Illinois, Kansas, Kentucky, Louisiana, Missouri, Mississippi, Montana, North Dakota, Nebraska, South Dakota, and Tennessee. The specific areas are:
              (i) The portion of the Missouri River in Iowa, Kansas, Missouri, Montana, North Dakota, Nebraska, and South Dakota;
              (ii) The portion of the Mississippi River downstream from the Melvin Price Locks and Dam (Lock and Dam 26) in Arkansas, Illinois, Kentucky, Louisiana, Missouri, Mississippi, and Tennessee;
              (iii) The Platte River downstream of the Elkhorn River confluence in Nebraska;
              (iv) The portion of the Kansas River downstream from the Bowersock Dam in Kansas;
              (v) The Yellowstone River downstream of the Bighorn River confluence in North Dakota and Montana; and
              (vi) The Atchafalaya River in Louisiana.
              (3) A map showing the area covered by this special rule (the area of shared habitat between shovelnose and pallid sturgeon) follows:
              
                
                ER01SE10.000
              
              (bb) Okaloosa darter (Etheostoma okaloosae).
              (1) Except as noted in paragraphs (bb)(2) and (bb)(3) of this section, all prohibitions of 50 CFR 17.31 and exemptions of 50 CFR 17.32 apply to the Okaloosa darter.

              (i) No person may possess, sell, deliver, carry, transport, ship, import, or export, by any means whatsoever, any Okaloosa darters taken in violation of this section or in violation of applicable State fish and wildlife conservation laws or regulations.
              (ii) It is unlawful for any person to attempt to commit, solicit another to commit, or cause to be committed, any offense listed in this special rule.
              (2) The following activities, which may result in incidental take of the Okaloosa darter, are allowed on Eglin Air Force Base (AFB), provided that the activities occur in accordance with applicable Federal, State, and local laws, and are consistent with a Service-approved Integrated Natural Resources Management Plan by Eglin AFB and with Eglin AFB's Threatened and Endangered Species Component Plan:
              (i) Prescribed fire for land management to promote a healthy ecosystem;
              (ii) Instream habitat restoration;
              (iii) Unpaved range road stabilization; and
              (iv) Removal or replacement of culverts for the purpose of road decommissioning, improving fish passage, or enhancing stream habitat.
              (3) Scientific research and monitoring activities that may result in incidental take of the Okaloosa darter are allowed, provided these activities are consistent with a Service-approved Okaloosa darter recovery plan, or otherwise approved by the Service, whether those activities occur on or off of Eglin AFB.
              (4) Take caused by any activities not listed in paragraph (bb)(2) and (bb)(3) of this section is prohibited.
              [40 FR 44415, Sept. 26, 1975]
              
                Editorial Note:
                For Federal Register citations affecting § 17.44, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
              
                Effective Date Note:
                At 85 FR 61618, Oct. 1, 2020, § 17.44 was amended by adding paragraph (q), effective October 30, 2020. For the convenience of the user, the added text is set forth as follows:
                
                  
                    § 17.44
                    Special rules—fishes.
                    
                    (q) Trispot darter (Etheostoma trisella). (1) Prohibitions. The following prohibitions that apply to endangered wildlife also apply to the trispot darter. Except as provided under paragraph (q)(2) of this section and §§ 17.4 and 17.5, it is unlawful for any person subject to the jurisdiction of the United States to commit, to attempt to commit, to solicit another to commit, or cause to be committed, any of the following acts in regard to the trispot darter:
                    (i) Import or export, as set forth at § 17.21(b) for endangered wildlife.
                    (ii) Take, as set forth at § 17.21(c)(1) for endangered wildlife.
                    (iii) Possession and other acts with unlawfully taken specimens, as set forth at § 17.21(d)(1) for endangered wildlife.
                    (iv) Interstate or foreign commerce in the course of commercial activity, as set forth at § 17.21(e) for endangered wildlife.
                    (v) Sale or offer for sale, as set forth at § 17.21(f) for endangered wildlife.
                    (2) Exceptions from prohibitions. In regard to this species, you may:
                    (i) Conduct activities as authorized by a permit issued under § 17.32.
                    (ii) Take, as set forth at § 17.21(c)(2) through (c)(4) for endangered wildlife.
                    (iii) Take, as set forth at § 17.31(b).
                    (iv) Take incidental to an otherwise lawful activity caused by:
                    (A) Species restoration efforts by State wildlife agencies, including collection of broodstock, tissue collection for genetic analysis, captive propagation, and subsequent stocking into currently occupied and unoccupied areas within the historical range of the species.
                    (B) Channel restoration projects that create natural, physically stable, ecologically functioning streams (or stream and wetland systems) that are reconnected with their groundwater aquifers and, if the projects involve known trispot darter spawning habitat, that take place between May 1 and December 31. These projects can be accomplished using a variety of methods, but the desired outcome is a natural channel with low shear stress (force of water moving against the channel); bank heights that enable reconnection to the floodplain; a reconnection of surface and groundwater systems, resulting in perennial flows in the channel; riffles and pools comprised of existing soil, rock, and wood instead of large imported materials; low compaction of soils within adjacent riparian areas; and inclusion of riparian wetlands.

                    (C) Streambank stabilization projects that utilize bioengineering methods to replace pre-existing, bare, eroding stream banks with vegetated, stable stream banks, thereby reducing bank erosion and instream sedimentation and improving habitat conditions for the species. Stream banks may be stabilized using live stakes (live, vegetative cuttings inserted or tamped into the ground in a manner that allows the stake to take root and grow), live fascines (live branch cuttings, usually willows, bound together into long, cigar-shaped bundles), or brush layering (cuttings or branches of easily rooted tree species layered between successive lifts of soil fill). Stream banks must not be stabilized solely through the use of quarried rock (rip-rap) or the use of rock baskets or gabion structures.
                    (D) Silviculture practices and forest management activities that:
                    (1) Implement State best management practices, particularly for streamside management zones, for stream crossings, for forest roads, for erosion control, and to maintain stable channel morphology; or
                    (2) Remove logging debris or any other large material placed within natural or artificial wet weather conveyances or ephemeral, intermittent, or perennial stream channels; and
                    (3) When such activities involve trispot darter spawning habitat, are carried out between May 1 and December 31.
                    (E) Transportation projects that provide for fish passage at stream crossings that are performed between May 1 and December 31 to avoid the time period when the trispot darter will be found within spawning habitat, if such habitat is affected by the activity.
                    (F) Projects carried out in the species' range under the Working Lands for Wildlife program of the Natural Resources Conservation Service, U.S. Department of Agriculture, that:
                    (1) Do not alter habitats known to be used by the trispot darter beyond the fish's tolerances; and
                    (2) Are performed between May 1 and December 31 to avoid the time period when the trispot darter will be found within its spawning habitat, if such habitat is affected by the activity.
                    (v) Possess and engage in other acts with unlawfully taken wildlife, as set forth at § 17.21(d)(2) for endangered wildlife.
                    
                  
                
              
            
            
              § 17.45
              Special rules—snails and clams. [Reserved]
            
            
              § 17.46
              Special rules—crustaceans.
              (a) Madison Cave isopod (Antrolana lira). (1) All provisions of § 17.31 (a) and (b) apply to this species except that it may be taken for scientific purposes without Federal permits issued pursuant to these regulations: Provided, that all other Federal, State, or local laws, regulations, ordinances or other restrictions or limitations have been complied with.
              (b) [Reserved]
              [47 FR 43701, Oct. 4, 1982]
            
            
              § 17.47
              Special rules—insects.
              (a) Cassius blue butterfly (Leptotes cassius theonus), Ceraunus blue butterfly (Hemiargus ceraunus antibubastus), and Nickerbean blue butterfly (Cyclargus ammon).
              (1) The provisions of § 17.31(c) apply to these species (cassius blue butterfly, ceraunus blue butterfly, nickerbean blue butterfly), regardless of whether in the wild or in captivity, and also apply to the progeny of any such butterfly.
              (2) Any violation of State law will also be a violation of the Act.
              (3) Incidental take, that is, take that results from, but is not the purpose of, carrying out an otherwise lawful activity, will not apply to the cassius blue butterfly, ceraunus blue butterfly, and nickerbean blue butterfly.
              (4) Collection of the cassius blue butterfly, ceraunus blue butterfly, and nickerbean blue butterfly is prohibited in coastal counties south of Interstate 4 and extending to the boundaries of the State of Florida at the endpoints of Interstate 4 at Tampa and Daytona Beach. Specifically, such activities are prohibited in the following counties: Brevard, Broward, Charlotte, Collier, De Soto, Hillsborough, Indian River, Lee, Manatee, Pinellas, Sarasota, St. Lucie, Martin, Miami-Dade, Monroe, Palm Beach, and Volusia.
              (b) Dakota skipper (Hesperia dacotae). (1) Which populations of the Dakota skipper are covered by this special rule? This rule covers the distribution of Dakota skipper in the United States.
              (2) Prohibitions. Except as noted in paragraph (b)(3) of this section, all prohibitions and provisions of §§ 17.31 and 17.32 apply to the Dakota skipper.
              (3) Exemptions from prohibitions. Incidental take of Dakota skipper will not be a violation of section 9 of the Act if it occurs as a result of the following activities (except where explicitly stated otherwise, these activities must be associated with livestock ranching):
              (i) Fence construction and maintenance.
              
              (ii) Livestock gathering and management. The installation and maintenance of corrals, loading chutes, and other livestock working facilities must be carefully sited with respect to the location and distribution of important Dakota skipper habitat.
              (iii) Development and maintenance of livestock watering facilities.
              
              (iv) Noxious weed control. Incidental take of Dakota skipper that results from spraying of herbicides is not a violation of section 9 of the Act, except such take that results from broadcast spraying, which is the application of herbicides evenly across the entire application area. Incidental take that results from mowing to control one or more noxious weed species would also not be a violation of section 9 of the Act.
              (v) Haying. For the purposes of this rule, native haylands do not include lands that had previously been plowed and were then replanted to native or nonnative vegetation, but native haylands do include areas within transportation (e.g., road, highway, railroad) rights-of-ways and corridors where native grasses are mowed for hay. Haying of native haylands no earlier than July 16 (after July 15) would not be a violation of section 9 of the Act. Mowing of replanted grasslands (grasslands replanted on formerly plowed or cultivated lands) or tame haylands or grasslands (planted hayland or grassland comprising primarily nonnative grass species, such as smooth brome (Bromus inermis inermis)) would also not be a violation of section 9 of the Act at any time of the year.
              (vi) Mowing section line rights-of-way and recreational trails. Mowing of section line rights-of-way (typically disturbed soil that has been contoured for a roadway) would not be a violation of section 9 of the Act. Mowing of recreational trails (travelways established either through construction or use that are intended for and passable by foot traffic, bicycles, in-line skates, wheelchairs, or cross-country skis) would not be a violation of section 9 of the Act, regardless of whether the trails are associated with livestock ranching.
              (vii) Livestock (cattle, bison, or horse) grazing on private, State, or tribal land.
              
              (c) Western glacier stonefly (Zapada glacier) and meltwater lednian stonefly (Lednia tumana)—(1) Prohibitions. The following prohibitions that apply to endangered wildlife also apply to western glacier stonefly and meltwater lednian stonefly except as provided under paragraph (c)(2) of this section and §§ 17.4 and 17.5. It is unlawful for any person subject to the jurisdiction of the United States to commit, to attempt to commit, to solicit another to commit, or cause to be committed, any of the following acts in regard to these species:
              (i) Import or export, as set forth at § 17.21(b).
              (ii) Take, as set forth at § 17.21(c)(1).
              (iii) Possession and other acts with unlawfully taken specimens, as set forth at § 17.21(d)(1).
              (iv) Interstate or foreign commerce in the course of commercial activity, as set forth at § 17.21(e).
              (v) Sale or offer for sale, as set forth at § 17.21(f).
              (2) Exceptions from prohibitions. In regard to this species, you may:
              (i) Conduct activities as authorized by a permit under § 17.32.
              (ii) Take, as set forth at § 17.21(c)(3) and (4) for endangered wildlife.
              (iii) Possess and engage in other acts, as set forth at § 17.21(d)(2) for endangered wildlife.
              (iv) In addition to any other provisions of this part, any employee or agent of the Service, of the National Marine Fisheries Service, or of a State conservation agency that is operating a conservation program pursuant to the terms of a cooperative agreement with the Service in accordance with section 6(c) of the Act, who is designated by that agency for such purposes, may, when acting in the course of official duties, take those threatened species of wildlife that are covered by an approved cooperative agreement to carry out conservation programs.
              [77 FR 20986, Apr. 6, 2012, as amended at 79 FR 67348, Oct. 24, 2014; 84 FR 64227, Nov. 21, 2019]
            
            
              § 17.48
              Special rules—common sponges and other forms. [Reserved]
            
          
          
            Subpart E—Similarity of Appearance
            
              Source:
              42 FR 32377, June 24, 1977, unless otherwise noted.
            
            
              
              § 17.50
              General.
              (a) Whenever a species which is not Endangered or Threatened closely resembles an Endangered or Threatened species, such species may be treated as either Endangered or Threatened if the director makes such determination in accordance with section 4(e) of the Act and the criteria of paragraph (b) of this section. After the Director has made such determination in accordance with the notification procedures specified in the Act, such species shall appear in the list in § 17.11 (Wildlife) or § 17.12 (Plants) with the notation “(S/A)” (similarity of appearance) in the “Status” column, following either a letter “E” or a letter “T” to indicate whether the species is being treated as Endangered or Threatened.
              (b) In determining whether to treat a species as Endangered or Threatened due to similarity of appearance, the Director shall consider the criteria in section 4(e) of the Act, as indicated below:
              (1) The degree of difficulty enforcement personnel would have in distinguishing the species, at the point in question, from an Endangered or Threatened species (including those cases where the criteria for recognition of a species are based on geographical boundaries);
              (2) The additional threat posed to the Endangered or Threatened species by the loss of control occasioned because of the similarity of appearance; and
              (3) The probability that so designating a similar species will substantially facilitate enforcement and further the purposes and policy of the Act.
              [42 FR 32377, June 24, 1977, as amended at 81 FR 51605, Aug. 4, 2016]
            
            
              § 17.51
              Treatment as endangered or threatened.
              (a) Any species listed in § 17.11 or § 17.12, pursuant to § 17.50, shall be treated as Endangered or Threatened, as indicated in the “Status” column.
              (b) All of the provisions of subparts C (Endangered Wildlife), D (Threatened Wildlife), F (Endangered Plants) or G (Threatened Plants), as appropriate, shall apply to any such species.
            
            
              § 17.52
              Permits—similarity of appearance.
              Upon receipt of a complete application and unless otherwise indicated in a rule found at §§ 17.40 through 17.48, §§ 17.73 through 17.78, or §§ 17.84 through 17.86, the Director may issue permits for any activity otherwise prohibited with a species designated as endangered or threatened due to its similarity of appearance. Such a permit may authorize a single transaction, a series of transactions, or a number of activities over a specified period of time.
              (a) Application requirements. An application for a permit under this section must be submitted to the Director by the person who wishes to engage in the prohibited activity. The permit for activities involving interstate commerce of plants must be obtained by the seller; in the case of wildlife, the permit must be obtained by the buyer. The application must be submitted on an official application form (Form 3-200) provided by the Service, or must contain the general information and certification required by § 13.12(a) of this subchapter. It must include, as an attachment, all of the following information: Documentary evidence, sworn affidavits, or other information to show species identification and the origin of the wildlife or plant in question. This information may be in the form of hunting licenses, hide seals, official stamps, export documents, bills of sales, certification, expert opinion, or other appropriate information.
              (b) Issuance criteria. Upon receiving an application completed in accordance with paragraph (a) of this section, the Director will decide whether or not a permit should be issued. In making his decision, the Director shall consider, in addition to the general criteria, in § 13.21(b) of this subchapter, the following factors:
              (1) Whether the information submitted by the applicant appears reliable;

              (2) Whether the information submitted by the applicant adequately identifies the wildlife or plant in question so as to distinguish it from any Endangered or Threatened wildlife or plant.
              
              (c) Permit conditions. In addition to the general conditions set forth in part 13 of this subchapter, every permit issued under this section shall be subject to the following special conditions:
              (1) If indicated in the permit, a special mark, to be specified in the permit, must be applied to the wildlife or plant, and remain for the time designated in the permit;
              (2) A copy of the permit or an identification label, which includes the scientific name and the permit number, must accompany the wildlife or plant or its container during the course of any activity subject to these regulations.
              (d) Duration of permits. The duration of a permit issued under this section shall be designated on the face of the permit.
              [42 FR 32377, June 24, 1977, as amended at 81 FR 51605, Aug. 4, 2016]
            
          
          
            Subpart F—Endangered Plants
            
              § 17.61
              Prohibitions.
              (a) Except as provided in a permit issued pursuant to § 17.62 or § 17.63, it is unlawful for any person subject to the jurisdiction of the United States to commit, to attempt to commit, to solicit another to commit, or to cause to be committed, any of the acts described in paragraphs (b) through (e) of this section in regard to any Endangered plant.
              (b) Import or export. It is unlawful to import or to export any Endangered plant. Any shipment in transit through the United States is an importation and an exportation, whether or not it has entered the country for customs purposes.
              (c) Remove and reduce to possession. (1) It is unlawful to remove and reduce to possession any endangered plant from an area under Federal jurisdiction.
              (2) Notwithstanding paragraph (c)(1) of this section, any employee or agent of the Service, any other Federal land management agency, or a State conservation agency, who is designated by that agency for such purposes, may, when acting in the course of official duties, remove and reduce to possession endangered plants from areas under Federal jurisdiction without a permit if such action is necessary to:
              (i) Care for a damaged or diseased specimen;
              (ii) Dispose of a dead specimen; or
              (iii) Salvage a dead specimen which may be useful for scientific study.
              (3) Any removal and reduction to possession pursuant to paragraph (c)(2) of this section must be reported in writing to the U.S. Fish and Wildlife Service, Division of Law Enforcement, P.O. Box 28006, Washington, DC 20005, within 5 days. The specimen may only be retained, disposed of, or salvaged in accordance with written directions from the Service.
              (4) Notwithstanding paragraph (c)(1) of this section, any qualified employee or agent of a State conservation agency which is a party to a Cooperative Agreement with the Service in accordance with section 6(c) of the Act, who is designated by that agency for such purposes, may, when acting in the course of official duties, remove and reduce to possession from areas under Federal jurisdiction those endangered plants which are covered by an approved cooperative agreement for conservation programs in accordance with the Cooperative Agreement, provided that such removal is not reasonably anticipated to result in:
              (i) The death or permanent damage of the specimens;
              (ii) The removal of the specimen from the State where the removal occurred; or
              (iii) The introduction of the specimen so removed, or of any propagules derived from such a specimen, into an area beyond the historical range of the species.
              (d) Interstate or foreign commerce. It is unlawful to deliver, receive, carry, transport, or ship in interstate or foreign commerce, by any means whatsoever, and in the course of a commercial activity, an endangered plant.
              (e) Sale or offer for sale. (1) It is unlawful to sell or to offer for sale in interstate or foreign commerce any endangered plant.

              (2) An advertisement for the sale of any endangered plant which carries a warning to the effect that no sale may be consummated until a permit has been obtained from the Service, shall not be considered an offer for sale within the meaning of this paragraph.
              [44 FR 54060, Sept. 18, 1979, as amended at 50 FR 39690, Sept. 30, 1985]
            
            
              § 17.62
              Permits for scientific purposes or for the enhancement of propagation or survival.
              Upon receipt of a complete application the Director may issue a permit authorizing any activity otherwise prohibited by § 17.61, in accordance with the issuance criteria of this section, for scientific purposes or for enhancing the propagation or survival of endangered plants. (See § 17.72 for permits for threatened plants.) Such a permit may authorize a single transaction, a series of transactions, or a number of activities over a specified period of time.
              (a) Application requirements. A person wishing to get a permit for an activity prohibited by § 17.61 submits an application to conduct activities under this paragraph. For interstate commerce activities the seller gets the permit for plants coming from cultivated stock and the buyer gets the permit if the plants are taken from the wild. The Service provides application Form 3-200, or you may submit the general information and certification required by § 13.12(a) of this subchapter. Application requirements differ for permits issued for plants taken from the wild (excluding seeds), seeds and cultivated plants, or herbarium specimens. You must attach the following information and any other information requested by the Director.
              (1) For activities involving plants obtained from the wild (excluding seeds), provide the following information:
              (i) The scientific names of the plants sought to be covered by the permit;
              (ii) The estimated number of specimens sought to be covered by the permit;
              (iii) The year, country, and approximate place where taking occurred or will occur;
              (iv) If the activities would involve removal and reduction to possession of a plant from an area under Federal jurisdiction, the year, State, county, or any other description such as place name, township, and range designation that will precisely place the location where the proposed removal and reduction to possession will occur, the name of the Federal entity having jurisdiction over the area, and the name, title, address, and phone number of the person in charge of the area.
              (v) The name and address of the institution or other facility where the plant sought to be covered by the permit will be used or maintained;
              (vi) A brief description of the applicant's expertise and facilities as related to the proposed activity;
              (vii) A statement of the applicant's willingness to participate in a cooperative propagation program, and to maintain or contribute data relating to such efforts; and
              (viii) A statement of the reasons why the applicant is justified in obtaining the permit, including:
              (A) The activities sought to be authorized by the permit and the relationship of such activities to scientific purposes or enhancing the propagation or survival of the species; and
              (B) The planned disposition of such plant upon termination of the activities sought to be authorized.
              (2) For activities involving seeds and cultivated plants, provide the following information:
              (i) The scientific names of the plants sought to be covered by the permit;
              (ii) A statement of the applicant's willingness to participate in a cooperative propagation program, and to maintain or contribute data relating to the success of such efforts;
              (iii) A justification of the activities sought to be authorized by the permit and the relationship of such activities to scientific purposes or enhancing the propagation or survival of the species; and
              (iv) If the activities would involve seeds obtained from the wild, additional information to evaluate the effects of such taking upon the reproductive potential of the species where the taking will occur.

              (v) If the activities would involve removal and reduction to possession of seeds from an area under Federal jurisdiction, the year, State, county or any other description such as place name, township, and range designation that will precisely place the location where the proposed removal and reduction to possession will occur, the name of the Federal entity having jurisdiction over the area and the name, title, address, and phone number of the person in charge of the area.
              (3) For importation or exportation involving the non-commercial loan, exchange, or donation of herbarium or other preserved, dried, or embedded museum specimens of any endangered species between scientists or scientific institutions, provide the following information:
              (i) The name and address of the institution or other facility where the plants sought to be covered by the permit will be used or maintained; and
              (ii) A justification of the activities sought to be authorized by the permit and the relationship of such activities to scientific purposes or enhancing the propagation or survival of the species.
              (4) When the activity applied for involves a species also regulated by the Convention on International Trade in Endangered Species of Wild Fauna and Flora, additional requirements in part 23 of this subchapter must be met.
              (b) Issuance criteria. Upon receiving an application completed in accordance with paragraph (a) of this section, the Director will decide whether or not a permit should be issued. In making his decision, the Director shall consider, in addition to the general criteria in § 13.21(b) of this subchapter, the following factors:
              (1) Whether the purpose for which the permit is requested will enhance the survival of the species in the wild;
              (2) Whether the purpose for which the permit is requested will enhance the propagation of the species;
              (3) The opinions or views of scientists or other persons or organizations having expertise concerning the plant or other matters germane to the application; and
              (4) Whether the expertise, facilities, or other resources available to the applicant appear adequate to successfully accomplish the objectives stated in the application.
              (c) Permit conditions. In addition to the general conditions set forth in part 13 of this subchapter, every permit issued under this section shall be subject to the following special conditions:
              (1) If requested, the permittee shall submit to the Director a written report of the activities authorized by the permit. Such report must be postmarked by the date specified in the permit or otherwise requested by the Director.
              (2) A copy of the permit or an identification label, which includes the scientific name, the permit number, and a statement that the plant is of “wild origin” or “cultivated origin” must accompany the plant or its container during the course of any activity subject to these regulations, unless the specimens meet the special conditions referred to in paragraph (c)(3) of this section.
              (3) In the case of plants that are herbarium specimens, or other preserved, dried or embedded museum specimens to be imported or exported as a noncommercial loan, exchange or donation between scientists or scientific institutions, the names and addresses of the consignor and consignee must be on each package or container. A description such as “herbarium specimens” and the code letters assigned by the Service to the scientists or scientific institution must be entered on the Customs declaration form affixed to each package or container. If the specimens are of taxa also regulated by the Convention on International Trade in Endangered Species of Wild Fauna and Flora, specific information must be entered on the Customs declaration label affixed to the outside of each shipping container or package. See part 23 of this subchapter for requirements for trade in CITES specimens between registered scientific institutions.
              (d) Duration of permit. The duration of a permit issued under this section shall be designated on the face of the permit.
              [44 FR 54060, Sept. 18, 1979, as amended at 50 FR 39690, Sept. 30, 1985; 63 FR 52635, Oct. 1, 1998; 79 FR 30419, May 27, 2014]
            
            
              § 17.63
              Economic hardship permits.

              Upon receipt of a complete application, the Director may issue a permit authorizing any activity otherwise prohibited by § 17.61, in accordance with Section 10(b) of the Act and the issuance criteria of this section, in order to prevent undue economic hardship. No such exemption may be granted for the importation or exportation of a species also listed in Appendix I of the Convention on International Trade in endangered Species of Wild Fauna and Flora, if the specimen would be used in a commercial activity.
              (a) Application requirements. An application for a permit under this section must be submitted to the Director by the person allegedly suffering undue economic hardship because his desired activity is prohibited. The application must be submitted on an official application form (Form 3-200) provided by the Service, or must contain the general information and certification required by § 13.12(a) of this subchapter. It must include, as an attachment, all of the information required in § 17.62 plus the following additional information.
              (1) The possible legal or economic alternatives to the activity sought to be authorized by the permit.

              (2) A full statement, accompanied by copies of all relevant correspondence, showing the applicant's involvement with the plant sought to be covered by the permit (as well as his involvement with similar plants). The applicant should include information on that portion of his income derived from activities involving such plants in relation to the balance of his income during the calendar year immediately preceding either the Federal Register notice of review of the status of the species or proposed rulemaking to list the species as Endangered, whichever is earlier.
              (3) Where applicable, proof of a contract or other binding legal obligation which:
              (i) Deals specifically with the plant sought to be covered by the permit;
              (ii) Became binding prior to the date of the Federal Register notice of review of the status of the species or proposed rulemaking to list the species as endangered, whichever is earlier; and
              (iii) Will cause monetary loss of a given dollar amount if the permit sought under this section is not granted.
              (b) Issuance criteria. Upon receiving an application completed in accordance with paragraph (a) of this section, the Director will decide whether or not a permit should be issued for economic hardship, as defined in section 10(b) of the Act. In making his decision, the Director shall consider, in addition to the general criteria in § 13.21(b) of this subchapter, the following factors:
              (1) Whether the purpose for which the permit is requested will significantly affect the survival of the species in the wild;
              (2) The economic, legal, or other alternatives or relief available to the applicant;
              (3) The amount of evidence that the applicant was in fact party to a contract or other binding legal obligation which:
              (i) Deals specifically with the plant sought to be covered by the permit; and
              (ii) Became binding prior to the date of the Federal Register notice of review of the status of the species or proposed rulemaking to list the species as endangered, whichever is earlier;
              (4) The severity of economic hardship which the contract or other binding legal obligation referred to in paragraph (b)(3) of this section would cause if the permit were denied;
              (5) Where applicable, the portion of the applicant's income which would be lost if the permit were denied, and the relationship of that portion to the balance of his income.
              (c) Permit conditions. In addition to the general conditions set forth in part 13 of this subchapter, every permit issued under this section may be subject to any of the following special conditions:
              (1) If requested, the permittee shall submit to the Director a written report of the activities authorized by the permit. Such report must be postmarked by the date specified in the permit or otherwise requested by the Director.
              (2) If requested, the permittee shall report to the Service's office designated in the permit the death, destruction or loss of all living plants covered by the permit. Such report must be postmarked by the date specified in the permit or otherwise requested by the Director.
              (d) Duration of permit. The duration of a permit issued under this section shall be designated on the face of the permit. No permit issued under this section shall be valid for more than one year from the date of a Federal Register notice of review of the status of the species or proposed rulemaking to list the species as endangered, whichever is earlier.
              [44 FR 54060, Sept. 18, 1979]
            
          
          
            Subpart G—Threatened Plants
            
              § 17.71
              Prohibitions.
              (a) Except as provided in a permit issued under this subpart, all of the provisions of § 17.61 shall apply to threatened species of plants that were added to the List of Endangered and Threatened Plants in § 17.12(h) on or prior to September 26, 2019, with the following exception: Seeds of cultivated specimens of species treated as threatened shall be exempt from all the provisions of § 17.61, provided that a statement that the seeds are of “cultivated origin” accompanies the seeds or their container during the course of any activity otherwise subject to the regulations in this subpart.
              (b) In addition to any provisions of this part, any employee or agent of the Service or of a State conservation agency that is operating a conservation program pursuant to the terms of a cooperative agreement with the Service in accordance with section 6(c) of the Act, who is designated by that agency for such purposes, may, when acting in the course of official duties, remove and reduce to possession from areas under Federal jurisdiction those threatened species of plants that are covered by an approved cooperative agreement to carry out conservation programs.
              (c) Whenever a species-specific rule in §§ 17.73 through 17.78 applies to a threatened species, the species-specific rule will contain all the applicable prohibitions and exceptions.
              [84 FR 44760, Aug. 27, 2019]
            
            
              § 17.72
              Permits—general.
              Upon receipt of a complete application, the Director may issue a permit authorizing any activity otherwise prohibited with regard to threatened plants. The permit shall be governed by the provisions of this section unless a special rule applicable to the plant is provided in §§ 17.73 to 17.78. A permit issued under this section must be for one of the following: scientific purposes, the enhancement of the propagation or survival of threatened species, economic hardship, botanical or horticultural exhibition, educational purposes, or other activities consistent with the purposes and policy of the Act. Such a permit may authorize a single transaction, a series of transactions, or a number of activities over a specified period of time.
              (a) Application requirements. A person wishing to get a permit for an activity prohibited by § 17.71 submits an application to conduct activities under this paragraph. For interstate commerce activities the seller gets the permit for plants coming from cultivated stock and the buyer gets the permit if the plants are taken from the wild. The Service provides Form 3-200 for the application or you may submit the general information and certification required by § 13.12(a) of this subchapter. Application requirements differ for permits issued for plants taken from the wild (excluding seeds), seeds and cultivated plants, or herbarium specimens. You must attach the following information and any other information requested by the Director.
              (1) For activities involving plants obtained from the wild (excluding seeds), provide the following information:
              (i) The scientific names of the plants sought to be covered by the permit;
              (ii) The estimated number of specimens sought to be covered by the permit;
              (iii) The year, country, and approximate place where taking occurred or will occur;
              (iv) If the activities would involve removal and reduction to possession of a plant from an area under Federal jurisdiction, the year, State, county or any other description such as place name, township, and range designation that will precisely place the location where the proposed removal and reduction to possession will occur, the name of the Federal entity having jurisdiction over the area and the name, title, address, and phone number of the person in charge of the area.
              (v) A brief description of the applicant's expertise and facilities as related to the proposed activity;

              (vi) A justification of the activities sought to be authorized by the permit and the relationship of such activities to scientific purposes, enhancing the propagation or survival of the species, or other objectives consistent with the purposes and policy of the Act; and
              (vii) A statement of the applicant's willingness to participate in a cooperative propagation program, and to maintain or contribute data relating to such efforts.
              (2) For activities involving seeds obtained from the wild and cultivated plants, provide the following information:
              (i) The scientific names of the plants sought to be covered by the permit;
              (ii) A statement of the applicant's willingness to participate in a cooperative propagation program, and to maintain or contribute data relating to the success of such efforts; and
              (iii) A justification of the activities sought to be authorized by the permit and the relationship of such activities to scientific purposes, enhancing the propagation or survival of the species, or other objectives consistent with the purposes and policy of the Act.
              (iv) If the activities would involve removal and reduction to possession of seeds from an area under Federal jurisdiction, the year, State, county, or any other description such as place name, township, and range designation that will precisely place the location where the proposed removal and reduction to possession will occur, the name of the Federal entity having jurisdiction over the area and the name, title, address, and phone number of the person in charge of the area.
              (3) For importation or exportation involving the non-commercial loan, exchange or donation of herbarium or other preserved, dried or embedded museum specimens of all threatened species between scientists or scientific institutions, provide the following information:
              (i) The name and address of the institution or other facility where the plants sought to be covered by the permit will be used or maintained; and
              (ii) A justification of the activities sought to be authorized by the permit and the relationship of such activities to scientific purposes, enhancing the propagation or survival of the species, or other objectives consistent with the purposes and policy of the Act.
              (4) When the activity applied for involves a species also regulated by the Convention on International Trade in Endangered Species of Wild Fauna and Flora, additional requirements in part 23 of this subchapter must be met.
              (b) Issuance criteria. Upon receiving an application completed in accordance with paragraph (a) of this section, the Director will decide whether or not a permit should be issued. In making his decision, the Director shall consider, in addition to the general criteria in § 13.21(b) of this subchapter, the following factors:
              (1) Whether the purpose for which the permit is requested will enhance the survival of the species in the wild;
              (2) Whether the purpose for which the permit is requested will enhance the propagation of the species;
              (3) The opinions or views of scientists or other persons or organizations having expertise concerning the plant or other matters germane to the application; and
              (4) Whether the expertise, facilities, or other resources available to the applicant appear adequate to successfully accomplish the objectives stated in the application.
              (c) Permit conditions. In addition to the general conditions set forth in part 13 of this subchapter, every permit issued under this section shall be subject to the following special conditions:
              (1) If requested, the permittee shall submit to the Director a written report of the activities authorized by the permit. Such report must be postmarked by the date specified in the permit or otherwise requested by the Director.
              (2) A copy of the permit or an identification label, which includes the scientific name, the permit number, and a statement that the plant is of “wild orgin” or “cultivated origin” must accompany the plant or its container during the course of any activity subject to these regulations, unless the specimens meet the special conditions referred to in paragraph (c)(3) of this section.

              (3) In the case of plants that are herbarium specimens, or other preserved, dried, or embedded museum specimens to be imported or exported as a noncommercial loan exchange or donation between scientists or scientific institutions, the names and addresses of the consignor and consignee must be on each package or container. A description such as “herbarium specimens” and the code letters assigned by the Service to the scientist or scientific institution must be entered on the Customs declaration form affixed to each package or container. If the specimens are of taxa also regulated by the Convention on International Trade in Endangered Species of Wild Fauna and Flora, specific information must be entered on the Customs declaration label affixed to the outside of each shipping container or package. See part 23 of this subchapter for requirements for trade in CITES specimens between registered scientific institutions.
              (d) Duration of permit. The duration of a permit issued under this section shall be designated on the face of the permit.
              [42 FR 32380, June 24, 1977, as amended at 50 FR 39691, Sept. 30, 1985; 63 FR 52636, Oct. 1, 1998; 79 FR 30419, May 27, 2014]
            
            
              §§ 17.73-17.78
              [Reserved]
            
          
          
            Subpart H—Experimental Populations
            
              Source:
              49 FR 33893, Aug. 27, 1984, unless otherwise noted.
            
            
              § 17.80
              Definitions.
              (a) The term experimental population means an introduced and/or designated population (including any off-spring arising solely therefrom) that has been so designated in accordance with the procedures of this subpart but only when, and at such times as the population is wholly separate geographically from nonexperimental populations of the same species. Where part of an experimental population overlaps with natural populations of the same species on a particular occasion, but is wholly separate at other times, specimens of the experimental population will not be recognized as such while in the area of overlap. That is, experimental status will only be recognized outside the areas of overlap. Thus, such a population shall be treated as experimental only when the times of geographic separation are reasonably predictable; e.g., fixed migration patterns, natural or man-made barriers. A population is not treated as experimental if total separation will occur solely as a result of random and unpredictable events.
              (b) The term essential experimental population means an experimental population whose loss would be likely to appreciably reduce the likelihood of the survival of the species in the wild. All other experimental populations are to be classified as nonessential.
              
            
            
              § 17.81
              Listing.

              (a) The Secretary may designate as an experimental population a population of endangered or threatened species that has been or will be released into suitable natural habitat outside the species' current natural range (but within its probable historic range, absent a finding by the Director in the extreme case that the primary habitat of the species has been unsuitably and irreversibly altered or destroyed), subject to the further conditions specified in this section; provided, that all designations of experimental populations must proceed by regulation adopted in accordance with 5 U.S.C. 553 and the requirements of this subpart.
              (b) Before authorizing the release as an experimental population of any population (including eggs, propagules, or individuals) of an endangered or threatened species, and before authorizing any necessary transportation to conduct the release, the Secretary must find by regulation that such release will further the conservation of the species. In making such a finding the Secretary shall utilize the best scientific and commercial data available to consider:
              (1) Any possible adverse effects on extant populations of a species as a result of removal of individuals, eggs, or propagules for introduction elsewhere;
              (2) The likelihood that any such experimental population will become established and survive in the foreseeable future;
              (3) The relative effects that establishment of an experimental population will have on the recovery of the species; and

              (4) The extent to which the introduced population may be affected by existing or anticipated Federal or State actions or private activities within or adjacent to the experimental population area.
              The Secretary may issue a permit under section 10(a)(1)(A) of the Act, if appropriate under the standards set out in subsections 10(d) and (j) of the Act, to allow acts necessary for the establishment and maintenance of an experimental population.
              (c) Any regulation promulgated under paragraph (a) of this section shall provide:
              (1) Appropriate means to identify the experimental population, including, but not limited to, its actual or proposed location, actual or anticipated migration, number of specimens released or to be released, and other criteria appropriate to identify the experimental population(s);
              (2) A finding, based solely on the best scientific and commercial data available, and the supporting factual basis, on whether the experimental population is, or is not, essential to the continued existence of the species in the wild;
              (3) Management restrictions, protective measures, or other special management concerns of that population, which may include but are not limited to, measures to isolate and/or contain the experimental population designated in the regulation from natural populations; and
              (4) A process for periodic review and evaluation of the success or failure of the release and the effect of the release on the conservation and recovery of the species.
              (d) The Fish and Wildlife Service shall consult with appropriate State fish and wildlife agencies, local governmental entities, affected Federal agencies, and affected private landowners in developing and implementing experimental population rules. When appropriate, a public meeting will be conducted with interested members of the public. Any regulation promulgated pursuant to this section shall, to the maximum extent practicable, represent an agreement between the Fish and Wildlife Service, the affected State and Federal agencies and persons holding any interest in land which may be affected by the establishment of an experimental population.
              (e) Any population of an endangered species or a threatened species determined by the Secretary to be an experimental population in accordance with this subpart shall be identified by special rule in §§ 17.84-17.86 as appropriate and separately listed in § 17.11(h) (wildlife) or § 17.12(h) (plants) as appropriate.
              (f) The Secretary may designate critical habitat as defined in section (3)(5)(A) of the Act for an essential experimental population as determined pursuant to paragraph (c)(2) of this section. Any designation of critical habitat for an essential experimental population will be made in accordance with section 4 of the Act. No designation of critical habitat will be made for nonessential populations. In those situations where a portion or all of an essential experimental population overlaps with a natural population of the species during certain periods of the year, no critical habitat shall be designated for the area of overlap unless implemented as a revision to critical habitat of the natural population for reasons unrelated to the overlap itself.
            
            
              § 17.82
              Prohibitions.
              Any population determined by the Secretary to be an experimental population shall be treated as if it were listed as a threatened species for purposes of establishing protective regulations under section 4(d) of the Act with respect to such population. The Special rules (protective regulations) adopted for an experimental population under § 17.81 will contain applicable prohibitions, as appropriate, and exceptions for that population.
            
            
              § 17.83
              Interagency cooperation.
              (a) Any experimental population designated for a listed species (1) determined pursuant to § 17.81(c)(2) of this subpart not to be essential to the survival of that species and (2) not occurring within the National Park System or the National Wildlife Refuge System, shall be treated for purposes of section 7 (other than subsection (a)(1) thereof) as a species proposed to be listed under the Act as a threatened species.

              (b) Any experimental population designated for a listed species that either (1) has been determined pursuant to § 17.81(c)(2) of this subpart to be essential to the survival of that species, of (2) occurs within the National Park System or the National Wildlife Refuge System as now or hereafter constituted, shall be treated for purposes of section 7 of the Act as a threatened species. Notwithstanding the foregoing, any biological opinion prepared pursuant to section 7(b) of the Act and any agency determination made pursuant to section 7(a) of the Act shall consider any experimental and nonexperimental populations to constitute a single listed species for the purposes of conducting the analyses under such sections.
            
            
              § 17.84
              Special rules—vertebrates.
              (a) [Reserved]
              (b) Colorado squawfish (Ptychocheilus lucius) and woundfin (Plagopterus argentissimus). (1) The Colorado squawfish and woundfin populations identified in paragraph (b)(6) of this section, are experimental, nonessential populations.
              (2) No person shall take the species, except in accordance with applicable State or Tribal fish and wildlife conservation laws and regulations in the following instances:
              (i) For educational purposes, scientific purposes, the enhancement of propagation or survival of the species, zoological exhibition, and other conservation purposes consistent with the Act; or
              (ii) Incidental to otherwise lawful activities, provided that the individual fish taken, if still alive, is immediately returned to its habitat.
              (3) Any violation of applicable State or Tribal fish and wildlife conservation laws or regulations with respect to the taking of this species (other than incidental taking as described in paragraph (b)(2)(ii) of this section) will also be a violation of the Endangered Species Act.
              (4) No person shall possess, sell, deliver, carry, transport, ship, import, or export, by any means whatsoever, any such species taken in violation of these regulations or in violation of applicable State or Tribal fish and wildlife laws or regulations.
              (5) It is unlawful for any person to attempt to commit, solicit another to commit, or cause to be committed, any offense defined in paragraphs (b) (2) through (4) of this section.

              (6) All of the sites for reintroduction of Colorado squawfish and woundfin are totally isolated from existing populations of these species. The nearest population of Colorado squawfish is above Lake Powell in the Green and Colorado Rivers, an upstream distance of at least 800 miles including 6 mainstream dams, and 200 miles of dry riverbed. Woundfin are similarly isolated (450 miles distant, 200 miles of dry streambed and 5 mainstream dams). All reintroduction sites are within the probable historic range of these species and are as follows:
              
              
                Colorado Squawfish
                (i) Arizona: Gila County. Salt River from Roosevelt Dam upstream to U.S Highway 60 bridge.
                (ii) Arizona: Gila and Yavapai Counties. Verde River from Horseshoe Dam upstream to Perkinsville.
                The lower segments of large streams which flow into these two sections of river may, from time to time, be inhabited by Colorado squawfish. Downstream movement of squawfish in these areas will be restricted by dams and upstream movement is limited by lack of suitable habitat.
                Woundfin
                (i) Arizona: Gila and Yavapai Counties. Verde River from backwaters of Horseshoe Reservoir upstream to Perkinsville.
                (ii) Arizona: Graham and Greenlee Counties. Gila River from backwaters of San Carlos Reservoir upstream to Arizona/New Mexico State line.
                (iii) Arizona: Greenlee County. San Francisco River from its junction with the Gila River upstream to the Arizona/New Mexico State line.
                (iv) Arizona: Gila County. Tonto Creek, from Punkin Center upstream to Gisela.
                (v) Arizona: Yavapai County. Hassayampa River, from Red Cliff upstream to Wagoner.
                The movement of woundfin beyond these areas will be limited to the lower portion of larger tributaries where suitable habitat exists. Downstream movement is limited by dams, reservoirs, and dry streambed. Upstream movement from these areas is restricted due to the absence of habitat. Upstream areas are too cold and the gradient is too steep to support populations of woundfin.
              
              

              (7) The reintroduced populations will be checked annually to determine their condition. A seining survey will be used to determine population expansion or contraction, reproduction success, and general health condition of the fish.
              (c) Red wolf (Canis rufus). (1) The red wolf populations identified in paragraphs (c)(9)(i) and (c)(9)(ii) of this section are nonessential experimental populations.
              (2) No person may take this species, except as provided in paragraphs (c)(3) through (5) and (10) of this section.
              (3) Any person with a valid permit issued by the Service under § 17.32 may take red wolves for educational purposes, scientific purposes, the enhancement of propagation or survival of the species, zoological exhibition, and other conservation purposes consistent with the Act and in accordance with applicable State fish and wildlife conservation laws and regulations;

              (4)(i) Any person may take red wolves found on private land in the areas defined in paragraphs (c)(9) (i) and (ii) of this section, Provided that such taking is not intentional or willful, or is in defense of that person's own life or the lives of others; and that such taking is reported within 24 hours to the refuge manager (for the red wolf population defined in paragraph (c)(9)(i) of this section), the Park superintendent (for the red wolf population defined in paragraph (c)(9)(ii) of this section), or the State wildlife enforcement officer for investigation.

              (ii) Any person may take red wolves found on lands owned or managed by Federal, State, or local government agencies in the areas defined in paragraphs (c)(9) (i) and (ii) of this section, Provided that such taking is incidental to lawful activities, is unavoidable, unintentional, and not exhibiting a lack of reasonable due care, or is in defense of that person's own life or the lives of others, and that such taking is reported within 24 hours to the refuge manager (for the red wolf population defined in paragraph (c)(9)(i) of this section), the Park superintendent (for the red wolf population defined in paragraph (c)(9)(ii) of this section), or the State wildlife enforcement officer for investigation.

              (iii) Any private landowner, or any other individual having his or her permission, may take red wolves found on his or her property in the areas defined in paragraphs (c)(9) (i) and (ii) of this section when the wolves are in the act of killing livestock or pets, Provided that freshly wounded or killed livestock or pets are evident and that all such taking shall be reported within 24 hours to the refuge manager (for the red wolf population defined in paragraph (c)(9)(i) of this section), the Park superintendent (for the red wolf population defined in paragraph (c)(9)(ii) of this section), or the State wildlife enforcement officer for investigation.

              (iv) Any private landowner, or any other individual having his or her permission, may harass red wolves found on his or her property in the areas defined in paragraphs (c)(9) (i) and (ii) of this section, Provided that all such harassment is by methods that are not lethal or physically injurious to the red wolf and is reported within 24 hours to the refuge manager (for the red wolf population defined in paragraph (c)(9)(i) of this section), the Park superintendent (for the red wolf population defined in paragraph (c)(9)(ii) of this section), or the State wildlife enforcement officer, as noted in paragraph (c)(6) of this section for investigation.

              (v) Any private landowner may take red wolves found on his or her property in the areas defined in paragraphs (c)(9) (i) and (ii) of this section after efforts by project personnel to capture such animals have been abandoned, Provided that the Service project leader or biologist has approved such actions in writing and all such taking shall be reported within 24 hours to the Service project leader or biologist, the refuge manager (for the red wolf population defined in paragraph (c)(9)(i) of this section), the Park superintendent (for the red wolf population defined in paragraph (c)(9)(ii) of this section), or the State wildlife enforcement officer for investigation.

              (vi) The provisions of paragraphs (4) (i) through (v) of this section apply to red wolves found in areas outside the areas defined in paragraphs (c)(9) (i) and (ii) of this section, with the exception that reporting of taking or harassment to the refuge manager, Park superintendent, or State wildlife enforcement officer, while encouraged, is not required.
              (5) Any employee or agent of the Service or State conservation agency who is designated for such purposes, when acting in the course of official duties, may take a red wolf if such action is necessary to:
              (i) Aid a sick, injured, or orphaned specimen;
              (ii) Dispose of a dead specimen, or salvage a dead specimen which may be useful for scientific study;

              (iii) Take an animal that constitutes a demonstrable but non-immediate threat to human safety or that is responsible for depredations to lawfully present domestic animals or other personal property, if it has not been possible to otherwise eliminate such depredation or loss of personal property, Provided That such taking must be done in a humane manner, and may involve killing or injuring the animal only if it has not been possible to eliminate such threat by live capturing and releasing the specimen unharmed on the refuge or Park;
              (iv) Move an animal for genetic purposes.
              (6) Any taking pursuant to paragraphs (c) (3) through (5) of this section must be immediately reported to either the Refuge Manager, Alligator River National Wildlife Refuge, Manteo, North Carolina, telephone 919/473-1131, or the Superintendent, Great Smoky Mountains National Park, Gatlinburg, Tennessee, telephone 615/436-1294. Either of these persons will determine disposition of any live or dead specimens.
              (7) No person shall possess, sell, deliver, carry, transport, ship, import, or export by any means whatsoever, any such species taken in violation of these regulations or in violation of applicable State fish and wildlife laws or regulations or the Endangered Species Act.
              (8) It is unlawful for any person to attempt to commit, solicit another to commit, or cause to be committed, any offense defined in paragraphs (c) (2) through (7) of this section.
              (9)(i) The Alligator River reintroduction site is within the historic range of the species in North Carolina, in Dare, Hyde, Tyrrell, and Washington Counties; because of its proximity and potential conservation value, Beaufort County is also included in the experimental population designation.
              (ii) The red wolf also historically occurred on lands that now comprise the Great Smoky Mountains National Park. The Park encompasses properties within Haywood and Swain Counties in North Carolina, and Blount, Cocke, and Sevier Counties in Tennessee. Graham, Jackson, and Madison Counties in North Carolina, and Monroe County in Tennessee, are also included in the experimental designation because of the close proximity of these counties to the Park boundary.
              (iii) Except for the three island propagation projects and these small reintroduced populations, the red wolf is extirpated from the wild. Therefore, there are no other extant populations with which the refuge or Park experimental populations could come into contact.
              (10) The reintroduced populations will be monitored closely for the duration of the project, generally using radio telemetry as appropriate. All animals released or captured will be vaccinated against diseases prevalent in canids prior to release. Any animal that is determined to be in need of special care or that moves onto lands where the landowner requests their removal will be recaptured, if possible, by Service and/or Park Service and/or designated State wildlife agency personnel and will be given appropriate care. Such animals will be released back into the wild as soon as possible, unless physical or behavioral problems make it necessary to return the animals to a captive-breeding facility.

              (11) The status of the Alligator River National Wildlife Refuge project will be reevaluated by October 1, 1992, to determine future management status and needs. This review will take into account the reproductive success of the mated pairs, movement patterns of individual animals, food habits, and overall health of the population. The duration of the first phase of the Park project is estimated to be 10 to 12 months. After that period, an assessment of the reintroduction potential of the Park for red wolves will be made. If a second phase of reintroduction is attempted, the duration of that phase will be better defined during the assessment. However, it is presently thought that a second phase would last for 3 years, after which time the red wolf would be treated as a resident species within the Park. Throughout these periods, the experimental and nonessential designation of the animals will remain in effect.
              (d) Topeka shiner (Notropis topeka).
              (1) Where is the Topeka shiner designated as a nonessential experimental population (NEP)? (i) The NEP area for the Topeka shiner is within the species' historical range and includes those waters within the Missouri counties of Adair, Gentry, Harrison, Putnam, Sullivan, and Worth identified below in paragraph (d)(5) of this section.
              (ii) The Topeka shiner is not known to currently exist in Adair, Gentry, Putnam, Sullivan, and Worth Counties in Missouri, or in those portions of Harrison County, Missouri, where the NEP is being designated. Based on its habitat requirements and potential predation by other fish predators, we do not expect this species to become established outside this NEP area, although there is a remote chance it may.
              (iii) We will not change the NEP designations to “essential experimental,” “threatened,” or “endangered” within the NEP area without a public rulemaking. Additionally, we will not designate critical habitat for this NEP, as provided by 16 U.S.C. 1539(j)(2)(C)(ii).
              (2) What activities are not allowed in the NEP area? (i) Except as expressly allowed in paragraph (d)(3) of this section, all the prohibitions of § 17.21 apply to the Topeka shiner NEP.
              (ii) Any manner of take not described under paragraph (d)(3) of this section is prohibited in the NEP area.
              (iii) You may not possess, sell, deliver, carry, transport, ship, import, or export by any means, Topeka shiners, or parts thereof, that are taken or possessed in violation of paragraph (d)(3) of this section or in violation of the applicable State fish and wildlife laws or regulations or the Act.
              (iv) You may not attempt to commit, solicit another to commit, or cause to be committed any offense defined in paragraph (d)(2)(iii) of this section.
              (3) What take is allowed in the NEP area? Take of this species that is incidental to an otherwise legal activity, such as agriculture, forestry and wildlife management, land development, recreation, and other activities, is allowed provided that the activity is not in violation of any applicable State fish and wildlife laws or regulations.
              (4) How will the effectiveness of these reintroductions be monitored? We will monitor reintroduction efforts to assess changes in distribution within each watershed by sampling ponds and streams where releases occur for 10 years after reintroduction. Streams will be sampled annually, and ponds will be sampled annually for the first 3 years and biennially thereafter.
              (5) Note: Map of the NEP areas [Big Muddy Creek (Gentry, Harrison, and Worth Counties), Little Creek (Harrison County), and Spring Creek (Adair, Putnam, and Sullivan Counties)] for the Topeka shiner, follows:
              
                
                ER17JY13.000
              
              (6) Note: Map of the NEP area for the Topeka shiner in Little Creek watershed, Harrison County, follows:
              
                
                ER17JY13.001
              
              (7) Note: Map of the NEP area for the Topeka shiner in Big Muddy Creek watershed, Gentry, Harrison, and Worth Counties, follows:
              
                
                ER17JY13.002
              
              (8) Note: Map of the NEP area for the Topeka shiner in Spring Creek watershed, Adair, Putnam, and Sullivan Counties, follows:
              
                
                ER17JY13.003
              
              (e) Yellowfin madtom (Noturus flavipinnis). (1) Where is the yellowfin madtom designated as a nonessential experimental population (NEP)? We have designated three populations of this species as NEPs: the North Fork Holston River Watershed NEP, the Tellico River NEP, and the French Broad River and Holston River NEP.
              (i) The North Fork Holston River Watershed NEP area is within the species' historic range and is defined as follows: The North Fork Holston River watershed, Washington, Smyth, and Scott Counties, Virginia; South Fork Holston River watershed upstream to Ft. Patrick Henry Dam, Sullivan County, Tennessee; and the Holston River from the confluence of the North and South Forks downstream to the John Sevier Detention Lake Dam, Hawkins County, Tennessee. This site is totally isolated from existing populations of this species by large Tennessee River tributaries and reservoirs. As the species is not known to inhabit reservoirs and because individuals of the species are not likely to move 100 river miles through these large reservoirs, the possibility that this population could come in contact with extant wild populations is unlikely.
              (ii) The Tellico River NEP area is within the species' historic range and is defined as follows: The Tellico River, between the backwaters of the Tellico Reservoir (approximately Tellico River mile 19 (30.4 kilometers) and Tellico River mile 33 (52.8 kilometers), near the Tellico Ranger Station, Monroe County, Tennessee. This species is not currently known to exist in the Tellico River or its tributaries. Based on its habitat requirements, we do not expect this species to become established outside this NEP area. However, if individuals of this population move upstream or downstream or into tributaries outside the designated NEP area, we would presume that they came from the reintroduced population. We would then amend this regulation to enlarge the boundaries of the NEP area to include the entire range of the expanded population.
              (iii) The French Broad River and Holston River NEP area is within the species' historic range and is defined as follows: the French Broad River, Knox and Sevier Counties, Tennessee, from the base of Douglas Dam (river mile (RM) 32.3 (51.7 km)) downstream to the confluence with the Holston River; then up the Holston River, Knox, Grainger, and Jefferson Counties, Tennessee, to the base of Cherokee Dam (RM 52.3 (83.7 km)); and the lower 5 RM (8 km) of all tributaries that enter these river reaches. This species is not known to exist in any of the tributaries to the free-flowing reaches of the French Broad River below Douglas Dam, Knox and Sevier Counties, Tennessee, or of the Holston River below the Cherokee Dam, Knox, Grainger, and Jefferson Counties, Tennessee. Based on its habitat requirements, we do not expect this species to become established outside this NEP area. However, if individuals of this population move upstream or downstream or into tributaries outside the designated NEP area, we would presume that they came from the reintroduced population. We would then amend this regulation to enlarge the boundaries of the NEP area to include the entire range of the expanded population.
              (iv) We do not intend to change the NEP designations to “essential experimental,” “threatened,” or “endangered” within the NEP areas. Additionally, we will not designate critical habitat for these NEPs, as provided by 16 U.S.C. 1539(j)(2)(C)(ii).
              (2) What activities are not allowed in the NEP areas? (i) Except as expressly allowed in paragraph (e)(3) of this section, all the prohibitions of § 17.31(a) and (b) apply to the yellowfin madtom.
              (ii) Any manner of take not described under paragraph (e)(3) of this section is prohibited in the NEP area. We may refer unauthorized take of this species to the appropriate authorities for prosecution.
              (iii) You may not possess, sell, deliver, carry, transport, ship, import, or export by any means whatsoever any of the identified fishes, or parts thereof, that are taken or possessed in violation of paragraph (e)(2) of this section or in violation of the applicable State fish and wildlife laws or regulations or the Act.
              (iv) You may not attempt to commit, solicit another to commit, or cause to be committed any offense defined in paragraph (e)(2) of this section.
              (3) What take is allowed in the NEP area? Take of this species that is accidental and incidental to an otherwise legal activity, such as recreation (e.g., fishing, boating, wading, trapping, or swimming), forestry, agriculture, and other activities that are in accordance with Federal, State, and local laws and regulations, is allowed.
              (4) How will the effectiveness of these reintroductions be monitored? We will prepare periodic progress reports and fully evaluate these reintroduction efforts after 5 and 10 years to determine whether to continue or terminate the reintroduction efforts.
              (5) Note: Map of the NEP area for the yellowfin madtom in the Tellico River, Tennessee, appears immediately following paragraph (m)(5) of this section.
              (6) Note: Map of the NEP area for the yellowfin madtom in the French Broad River and Holston River, Tennessee, appears immediately following paragraph (m)(7) of this section.
              (f) Guam rail (Rallus owstoni). (1) The Guam rail population identified in paragraph (f)(7) of this section is a nonessential experimental population.
              (2) No person shall take this species, except:
              (i) In accordance with a valid permit issued by the Service under § 17.32 for educational purposes, scientific purposes, the enhancement of propagation or survival of the species, zoological exhibition, and other conservation purposes consistent with the Act; or
              (ii) As authorized by the laws and regulations of the Commonwealth of the Northern Mariana Islands, after the Service has made the determination that the experimental population has become well established and occupies all suitable habitat island-wide.
              (3) Any employee of the Service, the Commonwealth of the Northern Mariana Islands Division of Fish and Wildlife, or the Guam Division of Aquatic and Wildlife Resources who is designated for such purposes, may, when acting in the course of official duties, take a Guam rail without a permit if such action is necessary to:
              (i) Aid a sick, injured, or orphaned specimen;
              (ii) Dispose of a dead specimen;
              (iii) Salvage a dead specimen that may be useful for scientific study; or
              (iv) Take an animal that is responsible for depredations to personal property if it has not been possible to otherwise eliminate such depredations and/or loss of personal property, provided that such taking must be done in a humane manner and may involve injuring or killing the bird only if it has not been possible to eliminate depredations by live capturing and releasing the specimen unharmed in other suitable habitats.
              (4) Any violation of applicable commonwealth of the Northern Mariana Islands fish and wildlife conservation laws or regulations with respect to the taking of this species (other than taking as described in paragraph (f)(2)(ii) of this section) will also be a violation of the Endangered Species Act.
              (5) No person shall possess, sell, deliver, carry, transport, ship, import, or export by any means whatsoever, any such species taken in violation of these regulations or in violation of applicable Commonwealth of the Northern Mariana Islands fish and wildlife laws or regulations or the Endangered Species Act.
              (6) It is unlawful for any person to attempt to commit, solicit another to commit, or cause to be committed, any offense defined in paragraphs (f) (2) through (5) of this section.
              (7) The sites for introduction of Guam rails on Rota, Commonwealth of the Northern Mariana Islands, are on an island separated from Guam by 50 kilometers of ocean. The last known observation of an individual of this species occurred near the northern tip of Guam, which is closest to the island of Rota. No intermingling of these populations will occur since this species has been extirpated in the wild on Guam. The Rota release sites are of necessity outside the historic range of the Guam rail, as described in this regulation, because its primary range has been unsuitably and irreversibly destroyed by the brown tree snake.
              (8) The nonessential experimental population on Rota will be checked periodically by staff of the Commonwealth of the Northern Mariana Islands Division of Fish and Wildlife and cooperating staff from the University of Tennessee to determine dispersal patterns, mortality, and reproductive success. The overall success of the releases and general health of the population will also be assessed.
              (g) Black-footed ferret (Mustela nigripes). (1) The black-footed ferret populations identified in paragraphs (g)(9)(i) through (viii) of this section are nonessential experimental populations. We will manage each of these populations, and each reintroduction site within the Wyoming Experimental Population Area, in accordance with their respective management plans.
              (2) No person may take this species in the wild in the experimental population area, except as provided in paragraphs (g)(3), (4), (5), and (10) of this section.
              (3) Any person with a valid permit issued by the U.S. Fish and Wildlife Service (Service) under section 17.32 may take black-footed ferrets in the wild in the experimental population areas.
              (4) Any employee or agent of the Service or appropriate State wildlife agency designated for such purposes, acting in the course of official duties, may take a black-footed ferret in the wild in the experimental population areas if such action is necessary:
              (i) For scientific purposes;
              (ii) To relocate a ferret to avoid conflict with human activities;
              (iii) To relocate a ferret that has moved outside the Little Snake Black-footed Ferret Management Area/Coyote Basin Primary Management Zone or the Rosebud Sioux Reservation Experimental Population Area when that relocation is necessary to protect the ferret or is requested by an affected landowner or land manager, or whose removal is requested pursuant to paragraph (g)(12) of this section.
              (iv) To relocate ferrets within the experimental population area to improve ferret survival and recovery prospects;
              (v) To relocate ferrets from the experimental population areas into other ferret reintroduction areas or captivity;
              (vi) To aid a sick, injured, or orphaned animal; or
              (vii) To salvage a dead specimen for scientific purposes.
              (5) A person may take a ferret in the wild within the experimental population areas, provided such take is incidental to and not the purpose of, the carrying out of an otherwise lawful activity and if such ferret injury or mortality was unavoidable, unintentional, and did not result from negligent conduct. Such conduct is not considered intentional or “knowing take” for the purposes of this regulation, and the Service will not take legal action for such conduct. However, we will refer cases of knowing take to the appropriate authorities for prosecution.
              (6) You must report any taking pursuant to paragraphs (g)(3), (4)(vi) and (vii), and (5) of this section to the appropriate Service Field Supervisor, who will determine the disposition of any live or dead specimens.
              (i) Report such taking in Wyoming, including the Shirley Basin/Medicine Bow experimental population area, to the Field Supervisor, Ecological Services, Fish and Wildlife Service, Cheyenne, Wyoming (telephone: 307/772-2374).
              (ii) Report such taking in the Conata Basin/Badlands experimental population area to the Field Supervisor, Ecological Services, Fish and Wildlife Service, Pierre, South Dakota (telephone: 605/224-8693).
              (iii) Report such taking in the northcentral Montana experimental population area to the Field Supervisor, Ecological Services, Fish and Wildlife Service, Helena, Montana (telephone: 406/449-5225).
              (iv) Report such taking in the Aubrey Valley experimental population area to the Field Supervisor, Ecological Services, Fish and Wildlife Service, Phoenix, Arizona (telephone: 602/640-2720).
              (v) Report such taking in the northwestern Colorado/northeastern Utah experimental population area to the appropriate Field Supervisor, Ecological Services, U.S. Fish and Wildlife Service, Lakewood, Colorado (telephone: 303/275-2370), or Salt Lake City, Utah (telephone: 801/524-5001).
              (vi) Report such taking in the Cheyenne River Sioux Tribe Experimental Population Area to the Field Supervisor, Ecological Services, U.S. Fish and Wildlife Service, Pierre, South Dakota (telephone 605/224-8693).
              (vii) Report such taking in the Rosebud Sioux Reservation Experimental Population Area to the Field Supervisor, Ecological Services, U.S. Fish and Wildlife Service, Pierre, South Dakota (telephone 605/224-8693).

              (7) No person shall possess, sell, deliver, carry, transport, ship, import, or export by any means whatsoever, any ferret or part thereof from the experimental populations taken in violation of these regulations or in violation of applicable State fish and wildlife laws or regulations or the Endangered Species Act.
              (8) It is unlawful for any person to attempt to commit, solicit another to commit, or cause to commit, any offense defined in paragraphs (g)(2) and (7) of this section.
              (9) The sites for reintroduction of black-footed ferrets are within the historical range of the species.
              (i) We consider the Shirley Basin/Medicine Bow Management Area on the attached map of Wyoming to be the core recovery area for this species in southeastern Wyoming. The boundaries of the nonessential experimental population are that part of Wyoming south and east of the North Platte River within Natrona, Carbon, and Albany Counties (see Wyoming map). All marked ferrets found in the wild within these boundaries prior to the first breeding season following the first year of releases constituted the nonessential experimental population during this period. All ferrets found in the wild within these boundaries during and after the first breeding season following the first year of releases comprise the nonessential experimental population, thereafter.
              (ii) We consider the Conata Basin/Badlands Reintroduction Area on the attached map for South Dakota to be the core recovery area for this species in southwestern South Dakota. The boundaries of the nonessential experimental population area occur north of State Highway 44 and BIA Highway 2 east of the Cheyenne River and BIA Highway 41, south of I-90, and west of State Highway 73 within Pennington, Shannon, and Jackson Counties, South Dakota. Any black-footed ferret found in the wild within these boundaries is part of the nonessential experimental population after the first breeding season following the first year of releases of black-footed ferret in the Reintroduction Area. A black-footed ferret occurring outside the experimental population area in South Dakota is considered as endangered but may be captured for genetic testing. We will dispose of the captured animal in one of the following ways if necessary:
              (A) We may return an animal genetically related to the experimental population to the Reintroduction Area or to a captive facility.
              (B) Under an existing contingency plan, we will use up to nine black-footed ferrets genetically unrelated to the experimental population in the captive-breeding program. If a landowner outside the experimental population area wishes to retain black-footed ferrets on his property, we will develop a conservation agreement or easement with the landowner.
              (iii) We consider the Northcentral Montana Reintroduction Area shown on the attached map for Montana to be the core recovery area for this species in northcentral Montana. The boundaries of the nonessential experimental population are those parts of Phillips and Blaine Counties, Montana, described as the area bounded on the north beginning at the northwest corner of the Fort Belknap Indian Reservation on the Milk River; east following the Milk River to the east Phillips County line; then south along said line to the Missouri River; then west along the Missouri River to the west boundary of Phillips County; then north along said county line to the west boundary of Fort Belknap Indian Reservation; then further north along said boundary to the point of origin at the Milk River. All marked ferrets found in the wild within these boundaries prior to the first breeding season following the first year of releases constituted the nonessential experimental population during this period. All ferrets found in the wild within these boundaries during and after the first breeding season following the first year of releases comprise the nonessential experimental population thereafter. A black-footed ferret occurring outside the experimental area in Montana is initially considered as endangered but may be captured for genetic testing. We will dispose of the captured animal in one of the following ways if necessary:

              (A) We may return an animal genetically related to the experimental population to the reintroduction area or to a captive facility.
              
              (B) Under an existing contingency plan, we will use up to nine black-footed ferrets genetically unrelated to the experimental population in the captive-breeding program. If a landowner outside the experimental population area wishes to retain black-footed ferrets on his property, we will develop a conservation agreement or easement with the landowner.
              (iv) We consider the Aubrey Valley Experimental Population Area shown on the attached map for Arizona to be the core recovery area for this species in northwestern Arizona. The boundary of the nonessential experimental population area is those parts of Coconino, Mohave, and Yavapai Counties that include the Aubrey Valley west of the Aubrey Cliffs, starting from Chino Point, north along the crest of the Aubrey cliffs to the Supai Road (State Route 18), southwest along the Supai Road to Township 26 North, then west to Range 11 West, then south to the Hualapai Indian Reservation boundary, then east and northeast along the Hualapai Indian Reservation boundary to U.S. Highway Route 66; then southeast along Route 66 for approximately 6 km (2.3 miles) to a point intercepting the east boundary of section 27, Township 25 North, Range 9 West; then south along a line to where the Atchison-Topeka Railroad enters Yampa Divide Canyon; then southeast along the Atchison-Topeka Railroad alignment to the intersection of the Range 9 West/Range 8 West boundary; then south to the SE corner of section 12, Township 24 North, Range 9 West; then southeast to SE corner section 20, Township 24 West, Range 8 West; then south to the SE corner section 29, Township 24 North, Range 8 West; then southeast to the half section point on the east boundary line of section 33, Township 24 North, Range 8 West; then northeast to the SE corner of section 27, Township 24 North, Range 8 West; then southeast to the SE corner Section 35, Township 24 North, Range 8 West; then southeast to the half section point on the east boundary line of section 12, Township 23 North, Range 8 West; then southeast to the SE corner of section 8, Township 23 North, Range 7 West; then southeast to the SE corner of section 16, Township 23 North, Range 7 West; then east to the half section point of the north boundary line of section 14, Township 23 North, Range 7 West; then south to the half section point on the north boundary line of section 26, Township 23 North, Range 7 West; then east along section line to route 66; then southeast along route 66 to the point of origin at Chino Point. Any black-footed ferrets found in the wild within these boundaries is part of the nonessential experimental population after the first breeding season following the first year of releases of ferrets into the reintroduction area. A black-footed ferret occurring outside the experimental area in Arizona is initially considered as endangered but may be captured for genetic testing. We will dispose of the captured animal in one of the following ways if necessary:
              (A) We may return an animal genetically related to the experimental population to the reintroduction area or to a captive facility. If a landowner outside the experimental population area wishes to retain black-footed ferrets on his property, we will develop a conservation agreement or easement with the landowner.
              (B) Under an existing contingency plan, we will use up to nine black-footed ferrets genetically unrelated to the experimental population in the captive-breeding program. If a landowner outside the experimental population area wishes to retain black-footed ferrets on his property, we will develop a conservation agreement or easement with the landowner.

              (v) We consider the Little Snake Black-footed Ferret Management Area in Colorado and the Coyote Basin Black-footed Ferret Primary Management Zone in Utah as the initial recovery sites for this species within the Northwestern Colorado/Northeastern Utah Experimental Population Area (see Colorado/Utah map). The boundaries of the nonessential Experimental Population Area will be all of Moffat and Rio Blanco Counties in Colorado west of Colorado State Highway 13; all of Uintah and Duchesne Counties in Utah; and in Sweetwater County, Wyoming, the line between Range 96 and 97 West (eastern edge), Range 102 and 103 West (western edge), and Township 14 and 15 North (northern edge). All marked ferrets found in the wild within these boundaries prior to the first breeding season following the first year of release will constitute the nonessential experimental population during this period. All ferrets found in the wild within these boundaries during and after the first breeding season following the first year of releases of ferrets into the reintroduction area will comprise the nonessential experimental population thereafter. A black-footed ferret occurring outside the Experimental Population Area is initially considered as endangered but may be captured for genetic testing. We will dispose of the captured animal in one of the following ways if necessary:
              (A) We may return an animal genetically related to the experimental population to the Reintroduction Area or to a captive facility.
              (B) Under an existing contingency plan, we will use up to nine black-footed ferrets genetically unrelated to the experimental population in the captive-breeding program. If a landowner outside the experimental population area wishes to retain black-footed ferrets on his property, we will develop a conservation agreement or easement with the landowner.
              (vi) The Cheyenne River Sioux Tribe Reintroduction Area is shown on the map of north-central South Dakota at the end of paragraph (g) of this section. The boundaries of the nonessential experimental population area are the exterior boundaries of the Cheyenne River Sioux Reservation which includes all of Dewey and Ziebach Counties, South Dakota. Any black-footed ferret found in the wild within these counties will be considered part of the nonessential experimental population after the first breeding season following the first year of black-footed ferret release. A black-footed ferret occurring outside the Experimental Population Area in north-central South Dakota would initially be considered as endangered but may be captured for genetic testing. When a ferret is found outside the Experimental Population Area, the following may occur:
              (A) If an animal is genetically determined to have originated from the experimental population, we may return it to the reintroduction area or to a captive-breeding facility.
              (B) If an animal is determined to be genetically unrelated to the experimental population, we will place it in captivity under an existing contingency plan. Up to nine black-footed ferrets may be taken for use in the captive-breeding program.
              (vii) The Rosebud Sioux Reservation Experimental Population Area is shown on the map of south-central South Dakota at the end of paragraph (g) of this section. The boundaries of the nonessential experimental population area include all of Gregory, Mellette, Todd, and Tripp Counties in South Dakota. Any black-footed ferret found within these four counties will be considered part of the nonessential experimental population after the first breeding season following the first year of black-footed ferret release. A black-footed ferret occurring outside the nonessential experimental population area in south-central South Dakota will initially be considered as endangered but may be captured for genetic testing. If necessary, disposition of the captured animal may occur in the following ways:
              (A) If an animal is genetically determined to have originated from the experimental population, we may return it to the reintroduction area or to a captive-breeding facility.
              (B) If an animal is determined to be genetically unrelated to the experimental population, we will place it in captivity under an existing contingency plan. Up to nine black-footed ferrets may be taken for use in the captive-breeding program.

              (viii) The Wyoming Experimental Population Area encompasses most of the State of Wyoming. The boundaries of the nonessential experimental population include all areas in the State of Wyoming outside of the Shirley Basin/Medicine Bow Management Area (see paragraph (g)(9)(i) of this section) and the small portion of Wyoming included as part of the Northwestern Colorado/Northeastern Utah Experimental Population Area (see paragraph (g)(9)(v) of this section). Collectively, however, these three 10(j) areas cover the entire State of Wyoming. Any black-footed ferret found within the Wyoming NEP Experimental Population Area will be considered part of a nonessential experimental population. A black-footed ferret that disperses beyond the boundaries of the nonessential experimental population area takes on the status of that area (endangered, unless within another nonessential experimental population area). Such animals may be captured for genetic testing and relocation. If necessary, disposition of the captured animal may occur in the following ways:
              (A) If an animal is genetically determined to have originated from the experimental population, we may return it to the reintroduction area or to a captive-breeding facility.
              (B) If an animal is determined to be genetically unrelated to the experimental population, we will place it in captivity under an existing contingency plan.
              (10) Monitoring the reintroduced populations will occur continually during the life of the project, including the use of radio telemetry and other remote sensing devices, as appropriate. Vaccination of all released animals will occur prior to release, as appropriate, to prevent diseases prevalent in mustelids. Any animal that is sick, injured, or otherwise in need of special care may be captured by authorized personnel of the Service or appropriate State wildlife agency or their agents and given appropriate care. Such an animal may be released back to its appropriate reintroduction area or another authorized site as soon as possible, unless physical or behavioral problems make it necessary to return the animal to captivity.
              (11) We will reevaluate the status of the experimental population within the first five years after the first year of release of black-footed ferrets to determine future management needs. This review will take into account the reproductive success and movement patterns of the individuals released into the area, as well as the overall health of the experimental population and the prairie dog ecosystem in the above described areas. We will propose reclassification of the black-footed ferret when we meet the appropriate recovery objectives for the species.
              (12) We will not include a reevaluation of the “nonessential experimental” designation for these populations during our review of the initial five year reintroduction program. We do not foresee any likely situation justifying alteration of the nonessential experimental status of these populations. Should any such alteration prove necessary and it results in a substantial modification to black-footed ferret management on non-Federal lands, any private landowner who consented to the introduction of black-footed ferrets on their lands may rescind their consent, and at their request, we will relocate the ferrets pursuant to paragraph (g)(4)(iii) of this section.
              
                
                EC01JN91.003
              
              
                
                EC01JN91.004
              
              
                
                EC01JN91.005
              
              
                
                EC01JN91.006
              
              
                
                ER01OC98.095
              
              
                
                ER13OC00.006
              
              
                
                ER16MY03.021
              
              
                
                ER30OC15.016
              
              (h) Whooping crane (Grus americana). (1) The whooping crane populations identified in paragraphs (h)(9)(i) through (iv) of this section are nonessential experimental populations (NEPs) as defined in § 17.80.

              (i) The only natural extant population of whooping cranes, known as the Aransas/Wood Buffalo National Park population, occurs well west of the Mississippi River. This population nests in the Northwest Territories and adjacent areas of Alberta, Canada, primarily within the boundaries of the Wood Buffalo National Park, and winters along the Central Texas Gulf of Mexico coast at Aransas National Wildlife Refuge.
              (ii) No natural populations of whooping cranes are likely to come into contact with the NEPs set forth in paragraphs (h)(9)(i) through (iv) of this section. Whooping cranes adhere to ancestral breeding grounds, leaving little possibility that individuals from the extant Aransas/Wood Buffalo National Park population will stray into the NEPs. Studies of whooping cranes have shown that migration is a learned rather than an innate behavior.
              (2) No person may take this species in the wild in the experimental population areas, except when such take is accidental and incidental to an otherwise lawful activity, or as provided in paragraphs (h)(3) and (4) of this section. Examples of otherwise lawful activities include, but are not limited to, oil and gas exploration and extraction, aquacultural practices, agricultural practices, pesticide application, water management, construction, recreation, trapping, or hunting, when such activities are in full compliance with all applicable laws and regulations.
              (3) Any person with a valid permit issued by the Fish and Wildlife Service (Service) under § 17.32 may take whooping cranes in the wild in the experimental population areas for educational purposes, scientific purposes, the enhancement of propagation or survival of the species, and other conservation purposes consistent with the ESA and in accordance with applicable State fish and wildlife conservation laws and regulations.
              (4) Any employee or agent of the Service or State wildlife agency who is designated for such purposes, when acting in the course of official duties, may take a whooping crane in the wild in the experimental population areas if such action is necessary to:
              (i) Relocate a whooping crane to avoid conflict with human activities;
              (ii) Relocate a whooping crane that has moved outside any of the areas identified in paragraphs (h)(9)(i) through (iv) of this section, when removal is necessary or requested and is authorized by a valid permit under § 17.22;
              (iii) Relocate whooping cranes within the experimental population areas to improve survival and recovery prospects;
              (iv) Relocate whooping cranes from the experimental population areas into captivity;
              (v) Aid a sick, injured, or orphaned whooping crane; or
              (vi) Dispose of a dead specimen or salvage a dead specimen that may be useful for scientific study.
              (5) Any taking pursuant to paragraphs (h)(3) and (4) of this section must be immediately reported to the National Whooping Crane Coordinator, U.S. Fish and Wildlife Service, P.O. Box 100, Austwell, TX 77950 (Phone: 361-286-3559), who, in conjunction with his counterpart in the Canadian Wildlife Service, will determine the disposition of any live or dead specimens.
              (6) No person shall possess, sell, deliver, carry, transport, ship, import, or export by any means whatsoever, any such species from the experimental populations taken in violation of these regulations or in violation of applicable State fish and wildlife laws or regulations or the Endangered Species Act.
              (7) It is unlawful for any person to attempt to commit, solicit another to commit, or cause to be committed any offense defined in paragraphs (h)(2) through (6) of this section.
              (8) The Service will not mandate any closure of areas, including National Wildlife Refuges, during hunting or conservation order seasons, or closure or modification of hunting or conservation order seasons, in the following situations:
              (i) For the purpose of avoiding take of whooping cranes in the NEPs identified in paragraphs (h)(9)(i) through (iv) of this section;
              (ii) If a clearly marked whooping crane from the NEPs identified in paragraphs (h)(9)(i) through (iv) of this section wanders outside the designated NEP areas. In this situation, the Service will attempt to capture the stray bird and return it to the appropriate area if removal is requested by the State.

              (9) All whooping cranes found in the wild within the boundaries listed in paragraphs (h)(9)(i) through (iv) of this section will be considered nonessential experimental animals. Geographic areas the nonessential experimental populations may inhabit are within the historic range of the whooping crane in the United States and include the following:
              (i) The entire State of Florida (the Kissimmee Prairie NEP). The reintroduction site is the Kissimmee Prairie portions of Polk, Osceola, Highlands, and Okeechobee Counties. The experimental population released at Kissimmee Prairie is expected to remain mostly within the prairie region of central Florida.
              (ii) The States of Colorado, Idaho, New Mexico, and Utah, and the western half of the State of Wyoming (the Rocky Mountain NEP).
              (iii) That portion of the eastern contiguous United States that includes the States of Alabama, Arkansas, Florida, Georgia, Illinois, Indiana, Iowa, Kentucky, Louisiana, Michigan, Minnesota, Mississippi, Missouri, North Carolina, Ohio, South Carolina, Tennessee, Virginia, West Virginia, and Wisconsin (the Eastern Migratory NEP). Whooping cranes within this population are expected to occur mostly within the States of Wisconsin, Illinois, Indiana, Kentucky, Tennessee, Georgia, and Florida. The additional States included within the experimental population area are those expected to receive occasional use by the cranes, or which may be used as breeding or wintering areas in the event of future population expansion.
              (iv) The entire State of Louisiana (the Louisiana Nonmigratory NEP). The reintroduction site is the White Lake Wetlands Conservation Area of southwestern Louisiana in Vermilion Parish. Current information indicates that White Lake is the historic location of a resident nonmigratory population of whooping cranes that bred and reared young in Louisiana. Whooping cranes within this nonmigratory population are expected to occur mostly within the White Lake Wetlands Conservation Area and the nearby wetlands in Vermilion Parish. The marshes and wetlands of southwestern Louisiana are expected to receive occasional use by the cranes and may be used in the event of future population expansion.
              (v) A map of all NEP areas in the United States for whooping cranes follows:
              
                
                ER03FE11.000
              
              (10) The reintroduced populations will be monitored during the duration of the projects by the use of radio telemetry and other appropriate measures. Any animal that is determined to be sick, injured, or otherwise in need of special care will be recaptured to the extent possible by Service and/or State wildlife personnel or their designated agent and given appropriate care. Such animals will be released back to the wild as soon as possible, unless physical or behavioral problems make it necessary to return them to a captive-breeding facility.
              (11) The Service will reevaluate the status of the experimental populations periodically to determine future management needs. This review will take into account the reproductive success and movement patterns of the individuals released within the experimental population areas.
              (i) [Reserved]
              (j) California condor (Gymnogyps californianus). (1) The California condor (Gymnogyps californianus) population identified in paragraph (j)(8) of this section is a nonessential experimental population, and the release of such population will further the conservation of the species.
              (2) You must not take any California condor in the wild in the experimental population area except as provided by this rule:
              (i) Throughout the entire California condor experimental population area, you will not be in violation of the Endangered Species Act (Act) if you unavoidably and unintentionally take (including killing or injuring) a California condor, provided such take is non-negligent and incidental to a lawful activity, such as hunting, driving, or recreational activities, and you report the take as soon as possible as provided under paragraph 5 below.
              (ii) [Reserved]
              (3) If you have a valid permit issued by the Service under § 17.32, you may take California condors in the wild in the experimental population area, pursuant to the terms of the permit.

              (4) Any employee or agent of the Fish and Wildlife Service (Service), Bureau of Land Management or appropriate State wildlife agency, who is designated for such purposes, when acting in the course of official duties, may take a California condor from the wild in the experimental population area and vicinity if such action is necessary:
              (i) For scientific purposes;
              (ii) To relocate California condors within the experimental population area to improve condor survival, and to address conflicts with ongoing or proposed activities, or with private landowners, when removal is necessary to protect the condor, or is requested by an adversely affected landowner or land manager, or other adversely affected party. Adverse effects and requests for condor relocation will be documented, reported and resolved in as an expedient manner as appropriate to the specific situation to protect condors and avoid conflicts. Prior to any efforts to relocate condors, the Service will obtain permission from the appropriate landowner(s);
              (iii) To relocate California condors that have moved outside the experimental population area, by returning the condor to the experimental population area or moving it to a captive breeding facility. All captures and relocations from outside the experimental population area will be coordinated with Service Cooperators, and conducted with the permission of the landowner(s) or appropriate land management agency(s).
              (iv) To aid a sick, injured, or orphaned California condor;
              (v) To salvage a dead specimen that may be useful for scientific study; or
              (vi) To dispose of a dead specimen.
              (5) Any taking pursuant to paragraphs (j)(2), (j)(4)(iv), (j)(4)(v), and (j)(4)(vi), of this section must be reported as soon as possible to the Field Supervisor, U.S. Fish and Wildlife Service, Ecological Services, Arizona Field Office, Phoenix, 2321 W. Royal Palm Road, Suite 103, Arizona (telephone 602/640-2720) who will determine the disposition of any live or dead specimens.
              (6) You must not possess, sell, deliver, carry, transport, ship, import, or export by any means whatsoever, any California condor or part thereof from the experimental population taken in violation of this paragraph (j) or in violation of applicable State or Tribal laws or regulations or the Act.
              (7) It is unlawful for you to attempt to commit, solicit another to commit, or cause to be committed, any offense defined in paragraphs (j)(2) and (j)(6) of this section.
              (8) The designated experimental population area of the California condor includes portions of three states—Arizona, Nevada, and Utah. The southern boundary is Interstate Highway 40 in Arizona from its junction with Highway 191 west across Arizona to Kingman; the western boundary starts at Kingman, goes northwest on Highway 93 to Interstate Highway 15, continues northeasterly on Interstate Highway 15 in Nevada and Utah, to Interstate Highway 70 in Utah; where the northern boundary starts and goes across Utah to Highway 191; where the eastern boundary starts and goes south through Utah until Highway 191 meets Interstate Highway 40 in Arizona (See map at end of this paragraph (j)).
              (i) All California condors released into the experimental population area, and their offspring, are to be marked and visually identifiable by colored and coded patagial wing markers.
              (ii) The Service has designated the experimental population area to accommodate the potential future movements of a wild population of condors. All released condors and their progeny are expected to remain in the experimental area due to the geographic extent of the designation.
              (9) The nonessential experimental population area includes the entire highway rights-of-way of the highways in paragraph (j)(8) of this section that constitute the perimeter boundary. All California condors found in the wild within these boundaries will comprise the experimental population.
              (i) The experimental population is to be monitored during the reintroduction project. All California condors are to be given physical examinations before being released.
              (ii) If there is any evidence that the condor is in poor health or diseased, it will not be released to the wild.

              (iii) Any condor that displays signs of illness, is injured, or otherwise needs special care may be captured by authorized personnel of the Service, Bureau of Land Management, or appropriate State wildlife agency or their agents, and given the appropriate care. These condors are to be re-released into the reintroduction area as soon as possible, unless physical or behavioral problems make it necessary to keep them in captivity for an extended period of time, or permanently.
              (10) The status of the reintroduction project is to receive an informal review on an annual basis and a formal evaluation within the first 5 years after the initial release, and every 5 years thereafter. This evaluation will include, but not be limited to: a review of management issues; compliance with agreements; assessment of available carrion; dependence of older condors on supplemental food sources; post release behavior; causes and rates of mortality; alternative release sites; project costs; public acceptance; and accomplishment of recovery tasks prescribed in California Condor Recovery Plan. The number of variables that could affect this reintroduction project make it difficult to develop criteria for success or failure after 5 years. However, if after 5 years the project is experiencing a 40 percent or greater mortality rate or released condors are not finding food on their own, serious consideration will be given to terminating the project.
              (11) The Service does not intend to pursue a change in the nonessential experimental population designation to experimental essential, threatened, or endangered, or modify the experimental population area boundaries without consulting with and obtaining the full cooperation of affected parties located within the experimental population area, the reintroduction program cooperators identified in the memorandum of understanding (MOU) for this program, and the cooperators identified in the agreement for this program.
              (i) The Service does not intend to change the status of this nonessential population until the California condor is recovered and delisted in accordance with the Act or if the reintroduction is not successful and the rule is revoked. No designation of critical habitat will be made for nonessential populations (16 U.S.C. § 1539(j)(2)(C)(ii).
              (ii) Legal actions or other circumstances may compel a change in this nonessential experimental population's legal status to essential, threatened, or endangered, or compel the Service to designate critical habitat for the California condors within the experimental population area defined in this rule. If this happens, all California condors will be removed from the area and this experimental population rule will be revoked, unless the parties to the MOU and agreement existing at that time agree that the birds should remain in the wild. Changes in the legal status and/or removal of this population of California condors will be made in compliance with any applicable Federal rulemaking and other procedures.
              
                
                ER16OC96.000
              
              (k) Mexican wolf (Canis lupus baileyi). This paragraph (k) sets forth the provisions of a rule to establish an experimental population of Mexican wolves.
              (1) Purpose of the rule. The U.S. Fish and Wildlife Service (Service) finds that reestablishment of an experimental population of Mexican wolves into the subspecies' probable historical range will further the conservation of the Mexican wolf subspecies. The Service found that the experimental population was not essential under § 17.81(c)(2).
              (2) Determinations. The Mexican wolf population reestablished in the Mexican Wolf Experimental Population Area (MWEPA), identified in paragraph (k)(4) of this section, is one nonessential experimental population. This nonessential experimental population will be managed according to the provisions of this rule. The Service does not intend to change the nonessential experimental designation to essential experimental, threatened, or endangered. Critical habitat cannot be designated under the nonessential experimental classification, 16 U.S.C. 1539(j)(2)(C)(ii).
              (3) Definitions. Key terms used in this rule have the following definitions:
              
                Active den means a den or a specific site above or below ground that is used by Mexican wolves on a daily basis to bear and raise pups, typically between approximately April 1 and July 31. More than one den site may be used in a single season.
              
                Cross-foster means the removal of offspring from their biological parents and placement with surrogate parents.
              
                Depredation means the confirmed killing or wounding of lawfully present domestic animals by one or more Mexican wolves. The Service, Wildlife Services, or other Service-designated agencies will confirm cases of wolf depredation on lawfully present domestic animals. Cattle trespassing on Federal lands are not considered lawfully present domestic animals.
              
                Designated agency means a Federal, State, or tribal agency designated by the Service to assist in implementing this rule, all or in part, consistent with a Service-approved management plan, special management measure, conference opinion pursuant to section 7(a)(4) of the Act, section 6 of the Act as described in § 17.31 for State game and fish agencies with authority to manage Mexican wolves, or a valid permit issued by the Service through § 17.32.
              
                Disturbance-causing land-use activity means any activity on Federal lands within a 1-mi (1.6-km) radius around release pens when Mexican wolves are in them, around active dens between April 1 and July 31, and around active Mexican wolf rendezvous sites between June 1 and September 30, which the Service determines could adversely affect reproductive success, natural behavior, or persistence of Mexican wolves. Such activities may include, but are not limited to, timber or wood harvesting, prescribed fire, mining or mine development, camping outside designated campgrounds, livestock husbandry activities (e.g., livestock drives, roundups, branding, vaccinating, etc.), off-road vehicle use, hunting, and any other use or activity with the potential to disturb wolves. The following activities are specifically excluded from this definition:
              (A) Lawfully present livestock and use of water sources by livestock;
              (B) Livestock drives if no reasonable alternative route or timing exists;
              (C) Vehicle access over established roads to non-Federal land where legally permitted activities are ongoing if no reasonable alternative route exists;
              (D) Use of lands within the National Park or National Wildlife Refuge Systems as safety buffer zones for military activities and Department of Homeland Security border security activities;
              (E) Fire-fighting activities associated with wildfires; and
              (F) Any authorized, specific land use that was active and ongoing at the time Mexican wolves chose to locate a den or rendezvous site nearby.
              
                Domestic animal means livestock as defined in this paragraph (k)(3) and non-feral dogs.
              
                Federal land means land owned and under the administration of Federal agencies including, but not limited to, the Service, National Park Service, Bureau of Land Management, U.S. Forest Service, Department of Energy, or Department of Defense.
              
                Feral dog means any dog (Canis familiaris) or wolf-dog hybrid that, because of absence of physical restraint or conspicuous means of identifying it at a distance as non-feral, is reasonably thought to range freely without discernible, proximate control by any person. Feral dogs do not include domestic dogs that are penned, leashed, or otherwise restrained (e.g., by shock collar) or which are working livestock or being lawfully used to trail or locate wildlife.
              
                Harass means intentional or negligent actions or omissions that create the likelihood of injury to wildlife by annoying it to such an extent as to significantly disrupt normal behavioral patterns, which include, but are not limited to, breeding, feeding, or sheltering.
              
                In the act of biting, killing, or wounding means grasping, biting, wounding, or feeding upon a live domestic animal on non-Federal land or live livestock on Federal land. The term does not include feeding on an animal carcass.
              
                Initial release means the release of Mexican wolves to the wild within Zone 1, as defined in this paragraph (k)(3), or in accordance with tribal or private land agreements in Zone 2, as defined in this paragraph (k)(3), that have never been in the wild, or releasing pups that have never been in the wild and are less than 5 months old within Zones 1 or 2. The initial release of pups less than 5 months old into Zone 2 allows for the cross-fostering of pups from the captive population into the wild, as well as enables translocation-eligible adults to be re-released in Zone 2 with pups born in captivity.
              
                Intentional harassment means deliberate, preplanned harassment of Mexican wolves, including by less-than-lethal means (such as 12-gauge shotgun rubber-bullets and bean-bag shells) designed to cause physical discomfort and temporary physical injury, but not death. Intentional harassment includes situations where the Mexican wolf or wolves may have been unintentionally attracted—or intentionally tracked, waited for, chased, or searched out—and then harassed. Intentional harassment of Mexican wolves is only allowed under a permit issued by the Service or its designated agency.
              
                Livestock means domestic alpacas, bison, burros (donkeys), cattle, goats, horses, llamas, mules, and sheep, or other domestic animals defined as livestock in Service-approved State and tribal Mexican wolf management plans. Poultry is not considered livestock under this rule.
              
                Mexican Wolf Experimental Population Area (MWEPA) means an area in Arizona and New Mexico including Zones 1, 2, and 3, as defined in this paragraph (k)(3), that lies south of Interstate Highway 40 to the international border with Mexico.
              
                Non-Federal land means any private, State-owned, or tribal trust land.
              
                Occupied Mexican wolf range means an area of confirmed presence of Mexican wolves based on the most recent map of occupied range posted on the Service's Mexican Wolf Recovery Program Web site at http://www.fws.gov/southwest/es/mexicanwolf/. Specific to the prohibitions at paragraphs (k)(5)(iii) and (k)(5)(vii)(D) of this section, Zone 3, as defined in this paragraph (k)(3), and tribal trust lands are not considered occupied range.
              
                Opportunistic harassment means scaring any Mexican wolf from the immediate area by taking actions such as discharging firearms or other projectile-launching devices in proximity to, but not in the direction of, the wolf, throwing objects at it, or making loud noise in proximity to it. Such harassment might cause temporary, non-debilitating physical injury, but is not reasonably anticipated to cause permanent physical injury or death. Opportunistic harassment of Mexican wolves can occur without a permit issued by the Service or its designated agency.
              
                Problem wolves mean Mexican wolves that, for purposes of management and control by the Service or its designated agent(s), are:
              (A) Individuals or members of a group or pack (including adults, yearlings, and pups greater than 4 months of age) that were involved in a depredation on lawfully present domestic animals;
              (B) Habituated to humans, human residences, or other facilities regularly occupied by humans; or
              (C) Aggressive when unprovoked toward humans.
              
                Rendezvous site means a gathering and activity area regularly used by Mexican wolf pups after they have emerged from the den. Typically, these sites are used for a period ranging from about 1 week to 1 month in the first summer after birth during the period from June 1 to September 30. Several rendezvous sites may be used in succession within a single season.
              
                Service-approved management plan means management plans approved by the Regional Director or Director of the Service through which Federal, State, or tribal agencies may become a designated agency. The management plan must address how Mexican wolves will be managed to achieve conservation goals in compliance with the Act, this experimental population rule, and other Service policies. If a Federal, State, or tribal agency becomes a designated agency through a Service-approved management plan, the Service will help coordinate their activities while retaining authority for program direction, oversight, guidance, and authorization of Mexican wolf removals.
              
                Take means to harass, harm, pursue, hunt, shoot, wound, kill, trap, capture, or collect, or to attempt to engage in any such conduct (16 U.S.C. 1532(19)).
              
                Translocate means the release of Mexican wolves into the wild that have previously been in the wild. In the MWEPA, translocations will occur only in Zones 1 and 2, as defined in this paragraph (k)(3).
              
                Tribal trust land means any lands title to which is either: Held in trust by the United States for the benefit of any Indian tribe or individual; or held by any Indian tribe or individual subject to restrictions by the United States against alienation. For purposes of this rule, tribal trust land does not include land purchased in fee title by a tribe. We consider fee simple land purchased by tribes to be private land.
              
                Unacceptable impact to a wild ungulate herd will be determined by a State game and fish agency based upon ungulate management goals, or a 15 percent decline in an ungulate herd as documented by a State game and fish agency, using their preferred methodology, based on the preponderance of evidence from bull to cow ratios, cow to calf ratios, hunter days, and/or elk population estimates.
              
                Unintentional take means the take of a Mexican wolf by any person if the take is unintentional and occurs while engaging in an otherwise lawful activity, occurs despite the use of due care, is coincidental to an otherwise lawful activity, and is not done on purpose. Taking a Mexican wolf by poisoning or shooting will not be considered unintentional take.
              
                Wild ungulate herd means an assemblage of wild ungulates (bighorn sheep, bison, deer, elk, or pronghorn) living in a given area.
              
                Wildlife Services means the U.S. Department of Agriculture, Animal and Plant Health Inspection Service, Wildlife Services.
              
                Wounded means exhibiting scraped or torn hide or flesh, bleeding, or other evidence of physical damage caused by a Mexican wolf bite.
              
                Zone 1 means an area within the MWEPA in Arizona and New Mexico into which Mexican wolves will be allowed to naturally disperse and occupy and where Mexican wolves may be initially released from captivity or translocated. Zone 1 includes all of the Apache, Gila, and Sitgreaves National Forests; the Payson, Pleasant Valley, and Tonto Basin Ranger Districts of the Tonto National Forest; and the Magdalena Ranger District of the Cibola National Forest.
              
                Zone 2 is an area within the MWEPA into which Mexican wolves will be allowed to naturally disperse and occupy, and where Mexican wolves may be translocated.
              (A) On Federal land in Zone 2, initial releases of Mexican wolves are limited to pups less than 5 months old, which allows for the cross-fostering of pups from the captive population into the wild, as well as enables translocation-eligible adults to be re-released with pups born in captivity. On private and tribal land in Zone 2, Mexican wolves of any age, including adults, can also be initially released under a Service- and State-approved management agreement with private landowners or a Service-approved management agreement with tribal agencies.

              (B) The northern boundary of Zone 2 is Interstate Highway 40; the western boundary extends south from Interstate Highway 40 and follows Arizona State Highway 93, Arizona State Highway 89/60, Interstate Highway 10, and Interstate Highway 19 to the United States-Mexico international border; the southern boundary is the United States-Mexico international border heading east, then follows New Mexico State Highway 81/146 north to Interstate Highway 10, then along New Mexico State Highway 26 to Interstate Highway 25; the boundary continues along New Mexico State Highway 70/54/506/24; the eastern boundary follows the eastern edge of Otero County, New Mexico, to the north and then along the southern and then eastern edge of Lincoln County, New Mexico, until it intersects with New Mexico State Hwy 285 and follows New Mexico State Highway 285 north to the northern boundary of Interstate Highway 40. Zone 2 excludes the area in Zone 1, as defined in this paragraph (k)(3).
              
                Zone 3 means an area within the MWEPA into which Mexican wolves will be allowed to disperse and occupy, but neither initial releases nor translocations will occur there.
              (A) Zone 3 is an area of less suitable Mexican wolf habitat where Mexican wolves will be more actively managed under the authorities of this rule to reduce human conflict. We expect Mexican wolves to occupy areas of suitable habitat where ungulate populations are adequate to support them and conflict with humans and their livestock is low. If Mexican wolves move outside of areas of suitable habitat, they will be more actively managed.
              (B) Zone 3 is two separate geographic areas on the eastern and western sides of the MWEPA. One area of Zone 3 is in western Arizona, and the other is in eastern New Mexico. In Arizona, the northern boundary of Zone 3 is Interstate Highway 40; the eastern boundary extends south from Interstate Highway 40 and follows State Highway 93, State Highway 89/60, Interstate Highway 10, and Interstate Highway 19 to the United States-Mexico international border; the southern boundary is the United States-Mexico international border; the western boundary is the Arizona-California State border. In New Mexico, the northern boundary of Zone 3 is Interstate Highway 40; the eastern boundary is the New Mexico-Texas State border; the southern boundary is the United States-Mexico international border heading west, then follows State Highway 81/146 north to Interstate Highway 10, then along State Highway 26 to Interstate Highway 25, the southern boundary continues along State Highway 70/54/506/24; the western boundary follows the eastern edge of Otero County to the north and then along the southern and then eastern edge of Lincoln County until it follows State Highway 285 north to the northern boundary of Interstate Highway 40.
              (4) Designated area. The designated experimental population area for Mexican wolves classified as a nonessential experimental population by this rule is within the subspecies' probable historical range and is wholly separate geographically from the current range of any known Mexican wolves. The boundaries of the MWEPA are the portions of Arizona and New Mexico that are south of Interstate Highway 40 to the international border with Mexico. A map of the MWEPA follows:
              
                
                ER16JA15.020
              
              (5) Prohibitions. Take of any Mexican wolf in the experimental population is prohibited, except as provided in paragraph (k)(7) of this section. Specifically, the following actions are prohibited by this rule:
              (i) No person may possess, sell, deliver, carry, transport, ship, import, or export by any means whatsoever any Mexican wolf or wolf part from the experimental population except as authorized in this rule or by a valid permit issued by the Service under § 17.32. If a person kills or injures a Mexican wolf or finds a dead or injured wolf or wolf parts, the person must not disturb them (unless instructed to do so by the Service or a designated agency), must minimize disturbance of the area around them, and must report the incident to the Service's Mexican Wolf Recovery Coordinator or a designated agency of the Service within 24 hours as described in paragraph (k)(6) of this section.
              (ii) No person may attempt to commit, solicit another to commit, or cause to be committed, any offense defined in this rule.
              (iii) Taking a Mexican wolf with a trap, snare, or other type of capture device within occupied Mexican wolf range is prohibited (except as authorized in paragraph (k)(7)(iv) of this section) and will not be considered unintentional take, unless due care was exercised to avoid injury or death to a wolf. With regard to trapping activities, due care includes:
              (A) Following the regulations, proclamations, recommendations, guidelines, and/or laws within the State or tribal trust lands where the trapping takes place.

              (B) Modifying or using appropriately sized traps, chains, drags, and stakes that provide a reasonable expectation that the wolf will be prevented from either breaking the chain or escaping with the trap on the wolf, or using sufficiently small traps (less than or equal to a Victor #2 trap) that allow a reasonable expectation that the wolf will either immediately pull free from the trap or span the jaw spread when stepping on the trap.
              (C) Not taking a Mexican wolf using neck snares.
              (D) Reporting the capture of a Mexican wolf (even if the wolf has pulled free) within 24 hours to the Service as described in paragraph (k)(6) of this section.
              (E) If a Mexican wolf is captured, trappers can call the Interagency Field Team (1-888-459-WOLF [9653]) as soon as possible to arrange for radio-collaring and releasing of the wolf. Per State regulations for releasing nontarget animals, trappers may also choose to release the animal alive and subsequently contact the Service or Interagency Field Team.
              (6) Reporting requirements. Unless otherwise specified in this rule or in a permit, any take of a Mexican wolf must be reported to the Service or a designated agency within 24 hours. We will allow additional reasonable time if access to the site is limited. Report any take of Mexican wolves, including opportunistic harassment, to the Mexican Wolf Recovery Program, U.S. Fish and Wildlife Service, New Mexico Ecological Services Field Office, 2105 Osuna Road, NE., Albuquerque, NM 87113; by telephone 505-761-4704; or by facsimile 505-346-2542. Additional contact information can also be found on the Mexican Wolf Recovery Program's Web site at http://www.fws.gov/southwest/es/mexicanwolf/. Unless otherwise specified in a permit, any wolf or wolf part taken legally must be turned over to the Service, which will determine the disposition of any live or dead wolves.
              (7) Allowable forms of take of Mexican wolves. Take of Mexican wolves in the experimental population is allowed as follows:
              (i) Take in defense of human life. Under section 11(a)(3) of the Act and § 17.21(c)(2), any person may take (which includes killing as well as nonlethal actions such as harassing or harming) a Mexican wolf in self-defense or defense of the lives of others. This take must be reported as specified in accordance with paragraph (k)(6) of this section. If the Service or a designated agency determines that a Mexican wolf presents a threat to human life or safety, the Service or the designated agency may kill the wolf or place it in captivity.
              (ii) Opportunistic harassment. Anyone may conduct opportunistic harassment of any Mexican wolf at any time provided that Mexican wolves are not purposefully attracted, tracked, searched out, or chased and then harassed. Such harassment of Mexican wolves might cause temporary, non-debilitating physical injury, but is not reasonably anticipated to cause permanent physical injury or death. Any form of opportunistic harassment must be reported as specified in accordance with paragraph (k)(6) of this section.
              (iii) Intentional harassment. After the Service or its designated agency has confirmed Mexican wolf presence on any land within the MWEPA, the Service or its designated agency may issue permits valid for not longer than 1 year, with appropriate stipulations or conditions, to allow intentional harassment of Mexican wolves. The harassment must occur in the area and under the conditions specifically identified in the permit. Permittees must report this take as specified in accordance with paragraph (k)(6) of this section.
              (iv) Take on non-Federal lands. (A) On non-Federal lands anywhere within the MWEPA, domestic animal owners or their agents may take (including kill or injure) any Mexican wolf that is in the act of biting, killing, or wounding a domestic animal, as defined in paragraph (k)(3) of this section. After the take of a Mexican wolf, the Service must be provided evidence that the wolf was in the act of biting, killing, or wounding a domestic animal at the time of take, such as evidence of freshly wounded or killed domestic animals. This take must be reported as specified in accordance with paragraph (k)(6) of this section. The take of any Mexican wolf without evidence of biting, killing, or wounding domestic animals may be referred to the appropriate authorities for investigation.

              (B) Take of Mexican wolves by livestock guarding dogs, when used to protect livestock on non-Federal lands, is allowed. If such take by a guard dog occurs, it must be reported as specified in accordance with paragraph (k)(6) of this section.
              
              (C) Based on the Service's or a designated agency's discretion and in conjunction with a removal action authorized by the Service, the Service or designated agency may issue permits to domestic animal owners or their agents (e.g., employees, land manager, local officials) to take (including intentional harassment or killing) any Mexican wolf that is present on non-Federal land where specified in the permit. Permits issued under this provision will specify the number of days for which the permit is valid and the maximum number of Mexican wolves for which take is allowed. Take by permittees under this provision will assist the Service or designated agency in completing control actions. Domestic animal owners or their agents must report this take as specified in accordance with paragraph (k)(6) of this section.
              (v) Take on Federal land. (A) Based on the Service's or a designated agency's discretion and in conjunction with a removal action authorized by the Service, the Service may issue permits to livestock owners or their agents (e.g., employees, land manager, local officials) to take (including intentional harassment or killing) any Mexican wolf that is in the act of biting, killing, or wounding livestock on Federal land where specified in the permit.
              (1) Permits issued under this provision will specify the number of days for which the permit is valid and the maximum number of Mexican wolves for which take is allowed. Take by permittees under this provision will assist the Service or designated agency in completing control actions. Livestock owners or their agents must report this take as specified in accordance with paragraph (k)(6) of this section.
              (2) After the take of a Mexican wolf, the Service must be provided evidence that the wolf was in the act of biting, killing, or wounding livestock at the time of take, such as evidence of freshly wounded or killed livestock. The take of any Mexican wolf without evidence of biting, killing, or wounding domestic animals may be referred to the appropriate authorities for investigation.
              (B) Take of Mexican wolves by livestock guarding dogs, when used to protect livestock on Federal lands, is allowed. If such take by a guard dog occurs, it must be reported as specified in accordance with paragraph (k)(6) of this section.
              (C) This provision for take on Federal land does not exempt Federal agencies and their contractors from complying with sections 7(a)(1) and 7(a)(4) of the Act, the latter of which requires a conference with the Service if they propose an action that is likely to jeopardize the continued existence of the Mexican wolf. In areas within the National Park System and National Wildlife Refuge System, Federal agencies must treat Mexican wolves as a threatened species for purposes of complying with section 7 of the Act.
              (vi) Take in response to unacceptable impacts to a wild ungulate herd. If the Arizona or New Mexico game and fish agency determines that Mexican wolf predation is having an unacceptable impact to a wild ungulate herd, as defined in paragraph (k)(3) of this section, the respective State game and fish agency may request approval from the Service that Mexican wolves be removed from the area of the impacted wild ungulate herd. Upon written approval from the Service, the State (Arizona or New Mexico) or any designated agency may be authorized to remove (capture and translocate in the MWEPA, move to captivity, transfer to Mexico, or lethally take) Mexican wolves. These management actions must occur in accordance with the following provisions:
              (A) The Arizona or New Mexico game and fish agency must prepare a science-based document that:
              (1) Describes what data indicate that the wild ungulate herd is below management objectives, what data indicate that the impact on the wild ungulate herd is influenced by Mexican wolf predation, why Mexican wolf removal is a warranted solution to help restore the wild ungulate herd to State game and fish agency management objectives, the type (level and duration) of Mexican wolf removal management action being proposed, and how wild ungulate herd response to wolf removal will be measured and control actions adjusted for effectiveness;
              (2) Demonstrates that attempts were and are being made to identify other causes of wild ungulate herd declines and possible remedies or conservation measures in addition to wolf removal;
              (3) If appropriate, identifies areas of suitable habitat for Mexican wolf translocation; and
              (4) Has been subjected to peer review and public comment prior to its submittal to the Service for written concurrence. In order to comply with this requirement, the State game and fish agency must:
              (i) Conduct the peer review process in conformance with the Office of Management and Budget's most recent Final Information and Quality Bulletin for Peer Review and include in their proposal an explanation of how the bulletin's standards were considered and satisfied; and
              (ii) Obtain at least three independent peer reviews from individuals with relevant expertise other than staff employed by the State (Arizona or New Mexico) requesting approval from the Service that Mexican wolves be removed from the area of the affected wild ungulate herd.
              (B) Before the Service will allow Mexican wolf removal in response to impacts to wild ungulates, the Service will evaluate the information provided by the requesting State (Arizona or New Mexico) and provide a written determination to the requesting State game and fish agency on whether such actions are scientifically based and warranted.
              (C) If all of the provisions above are met, the Service will, to the maximum extent allowable under the Act, make a determination providing for Mexican wolf removal. If the request is approved, the Service will include in the written determination which management action (capture and translocate in MWEPA, move to captivity, transfer to Mexico, lethally take, or no action) is most appropriate for the conservation of the Mexican wolf subspecies.
              (D) Because tribes are able to request the capture and removal of Mexican wolves from tribal trust lands at any time, take in response to impacts to wild ungulate herds is not applicable on tribal trust lands.
              (vii) Take by Service personnel or a designated agency. The Service or a designated agency may take any Mexican wolf in the experimental population in a manner consistent with a Service-approved management plan, special management measure, biological opinion pursuant to section 7(a)(2) of the Act, conference opinion pursuant to section 7(a)(4) of the Act, section 6 of the Act as described in § 17.31 for State game and fish agencies with authority to manage Mexican wolves, or a valid permit issued by the Service through § 17.32.
              (A) The Service or designated agency may use leg-hold traps and any other effective device or method for capturing or killing Mexican wolves to carry out any measure that is a part of a Service-approved management plan, special management measure, or valid permit issued by the Service under § 17.32, regardless of State law. The disposition of all Mexican wolves (live or dead) or their parts taken as part of a Service-approved management activity must follow provisions in Service-approved management plans or interagency agreements or procedures approved by the Service on a case-by-case basis.
              (B) The Service or designated agency may capture; kill; subject to genetic testing; place in captivity; or euthanize any feral wolf-like animal or feral wolf hybrid found within the MWEPA that shows physical or behavioral evidence of: Hybridization with other canids, such as domestic dogs or coyotes; being a wolf-like animal raised in captivity, other than as part of a Service-approved wolf recovery program; or being socialized or habituated to humans. If determined to be a pure Mexican wolf, the wolf may be returned to the wild.
              (C) The Service or designated agency may carry out intentional or opportunistic harassment, nonlethal control measures, translocation, placement in captivity, or lethal control of problem wolves. To determine the presence of problem wolves, the Service will consider all of the following:
              (1) Evidence of wounded domestic animal(s) or remains of domestic animal(s) that show that the injury or death was caused by Mexican wolves;
              (2) The likelihood that additional Mexican wolf-caused depredations or attacks of domestic animals may occur if no harassment, nonlethal control, translocation, placement in captivity, or lethal control is taken;
              (3) Evidence of attractants or intentional feeding (baiting) of Mexican wolves; and
              (4) Evidence that Mexican wolves are habituated to humans, human residences, or other facilities regularly occupied by humans, or evidence that Mexican wolves have exhibited unprovoked and aggressive behavior toward humans.
              (D) Wildlife Services will not use M-44's and choking-type snares in occupied Mexican wolf range. Wildlife Services may restrict or modify other predator control activities pursuant to a Service-approved management agreement or a conference opinion between Wildlife Services and the Service.
              (viii) Unintentional take. (A) Take of a Mexican wolf by any person is allowed if the take is unintentional and occurs while engaging in an otherwise lawful activity. Such take must be reported as specified in accordance with paragraph (k)(6) of this section. Hunters and other shooters have the responsibility to identify their quarry or target before shooting; therefore, shooting a Mexican wolf as a result of mistaking it for another species will not be considered unintentional take. Take by poisoning will not be considered unintentional take.
              (B) Federal, State, or tribal agency employees or their contractors may take a Mexican wolf or wolf-like animal if the take is unintentional and occurs while engaging in the course of their official duties. This includes, but is not limited to, military training and testing and Department of Homeland Security border security activities. Take of Mexican wolves by Federal, State, or tribal agencies must be reported as specified in accordance with paragraph (k)(6) of this section.
              (C) Take of Mexican wolves by Wildlife Services employees while conducting official duties associated with predator damage management activities for species other than Mexican wolves may be considered unintentional if it is coincidental to a legal activity and the Wildlife Services employees have adhered to all applicable Wildlife Services' policies, Mexican wolf standard operating procedures, and reasonable and prudent measures or recommendations contained in Wildlife Service's biological and conference opinions.
              (ix) Take for research purposes. The Service may issue permits under § 17.32, and designated agencies may issue permits under State and Federal laws and regulations, for individuals to take Mexican wolves pursuant to scientific study proposals approved by the agency or agencies with jurisdiction for Mexican wolves and for the area in which the study will occur. Such take should lead to management recommendations for, and thus provide for the conservation of, the Mexican wolf.
              (8) Disturbance-causing land-use activities. For any activity on Federal lands that the Service determines could adversely affect reproductive success, natural behavior, or persistence of Mexican wolves, the Service will work with Federal agencies to use their authorities to temporarily restrict human access and disturbance-causing land-use activities within a 1-mi (1.6-km) radius around release pens when Mexican wolves are in them, around active dens between approximately April 1 and July 31, and around active Mexican wolf rendezvous sites between approximately June 1 and September 30, as necessary.
              (9) Management. (i) On private land within Zones 1 and 2, as defined in paragraph (k)(3) of this section, of the MWEPA, the Service or designated agency may develop and implement management actions to benefit Mexican wolf recovery in cooperation with willing private landowners, including initial release and translocation of Mexican wolves onto such lands in Zones 1 or 2 if requested by the landowner and with the concurrence of the State game and fish agency.

              (ii) On tribal trust land within Zones 1 and 2, as defined in paragraph (k)(3) of this section, of the MWEPA, the Service or a designated agency may develop and implement management actions in cooperation with willing tribal governments, including: occupancy by natural dispersal, initial release, and translocation of Mexican wolves onto such lands. No agreement between the Service and a Tribe is necessary for the capture and removal of Mexican wolves from tribal trust lands if requested by the tribal government.
              (iii) Based on end-of-year counts, we will manage for a population objective of 300 to 325 Mexican wolves in the MWEPA in Arizona and New Mexico. So as not to exceed this population objective, we will exercise all management options with preference for translocation to other Mexican wolf populations to further the conservation of the subspecies. The Service may change this provision as necessary to accommodate a new recovery plan.
              (iv) We are implementing a phased approach to Mexican wolf management within the MWEPA in western Arizona as follows:
              (A) Phase 1 will be implemented for the first 5 years following February 17, 2015. During this phase, initial releases and translocation of Mexican wolves can occur throughout Zone 1 with the exception of the area west of State Highway 87 in Arizona. No translocations can be conducted west of State Highway 87 in Arizona in Zone 2. Mexican wolves can disperse naturally from Zones 1 and 2 into, and occupy, the MWEPA (Zones 1, 2, and 3, as defined in paragraph (k)(3) of this section). However, during Phase 1, dispersal and occupancy in Zone 2 west of State Highway 87 will be limited to the area north of State Highway 260 and west to Interstate 17. A map of Phase 1 follows:
              
                
                ER16JA15.021
              

              (B) In Phase 2, initial releases and translocation of Mexican wolves can occur throughout Zone 1 including the area west of State Highway 87 in Arizona. No translocations can be conducted west of Interstate Highway 17 in Arizona. Mexican wolves can disperse naturally from Zones 1 and 2 into, and occupy, the MWEPA (Zones 1, 2, and 3, as defined in paragraph (k)(3) of this section). However, during Phase 2, dispersal and occupancy west of Interstate Highway 17 will be limited to the area east of Highway 89 in Arizona. A map of Phase 2 follows:
              
                ER16JA15.022
              
              
              (C) In Phase 3, initial release and translocation of Mexican wolves can occur throughout Zone 1. No translocations can be conducted west of State Highway 89 in Arizona. Mexican wolves can disperse naturally from Zones 1 and 2 into, and occupy, the MWEPA (Zones 1, 2, and 3, as defined in paragraph (k)(3) of this section). A map of Phase 3 follows:
              
                ER16JA15.023
              
              
              (D) While implementing this phased approach, two evaluations will be conducted: The first evaluation will cover the first 5 years and the second evaluation will cover the first 8 years after February 17, 2015 in order to determine if we will move forward with the next phase.
              (1) Each phase evaluation will consider adverse human interactions with Mexican wolves, impacts to wild ungulate herds, and whether or not the Mexican wolf population in the MWEPA is achieving a population number consistent with a 10 percent annual growth rate based on end-of-year counts, such that 5 years after February 17, 2015, the population of Mexican wolves in the wild is at least 150, and 8 years after February 17, 2015, the population of Mexican wolves in the wild is at least 200.
              (2) If we have not achieved this population growth, we will move forward to the next phase. Regardless of the outcome of the two evaluations, by the beginning of year 12 from February 17, 2015, we will move to full implementation of this rule throughout the MWEPA, and the phased management approach will no longer apply.
              (E) The phasing may be expedited with the concurrence of participating State game and fish agencies.
              (10) Evaluation. The Service will evaluate Mexican wolf reestablishment progress and prepare periodic progress reports and detailed annual reports. In addition, approximately 5 years after February 17, 2015, the Service will prepare a one-time overall evaluation of the experimental population program that focuses on modifications needed to improve the efficacy of this rule, reestablishment of Mexican wolves to the wild, and the contribution the experimental population is making to the recovery of the Mexican wolf.
              (l) Grizzly bear (Ursus arctos horribilis). (1) Where does this special rule apply? The special rule in this paragraph (l) applies to the designated Bitterroot Grizzly Bear Experimental Population Area (Experimental Population Area), which is found within the species' historic range and is defined as follows:
              
              
                The boundaries of the Experimental Population Area are delineated by U.S. 93 from its junction with the Bitterroot River near Missoula, Montana, to Challis, Idaho; Idaho 75 from Challis to Stanley, Idaho; Idaho 21 from Stanley to Lowman, Idaho; State Highway 17 from Lowman to Banks, Idaho; Idaho 55 from Banks to New Meadows, Idaho; U.S. 95 from New Meadows to Coeur d'Alene, Idaho; Interstate 90 from Coeur d'Alene, Idaho, to its junction with the Clark Fork River near St. Regis, Montana; the Clark Fork River from its junction with Interstate 90 near St. Regis to its confluence with the Bitterroot River near Missoula, Montana; and the Bitterroot River from its confluence with the Clark Fork River to its junction with U.S. Highway 93, near Missoula, Montana (See map at the end of this paragraph (l)).
              
              
              (2) What is the legal status of the grizzly bear? (i) The grizzly bear is listed as “threatened” in § 17.11 (h) and protected under this part. However, the grizzly bear population to which this paragraph (l) applies is considered a nonessential experimental population in accordance with section 10(j) of the Act.
              (ii) We have determined that, as of December 18, 2000, no grizzly bear population exists in the Experimental Population Area. We find, in accordance with § 17.81 (b), that the reintroduction of grizzly bears as a nonessential experimental population, as defined in § 17.81 (b), will further the conservation of the species and will be consistent with provisions of section 10(j) of the Act, which requires that an experimental population be geographically separate from other nonexperimental populations of the same species. We also find, in accordance with § 17.81 (c)(2), that the experimental population of grizzly bears in the Experimental Population Area is not essential to the survival of the species in the wild.
              (iii) Grizzly bears within the Experimental Population Area and the Recovery Area will be accommodated through management provisions provided for in this paragraph (l) and through management plans and policies developed by the Citizen Management Committee (Committee; see paragraph (l)(6) of this section). After reintroduction, every grizzly bear found within the Experimental Population Area will be considered a member of the nonessential experimental population.

              (iv) In the conterminous United States, a grizzly bear that is outside the Experimental Population Area identified in paragraph (l)(1) of this section will be considered as threatened.
              (3) Where will grizzly bears be released, and where will recovery be emphasized? The Bitterroot Grizzly Bear Recovery Area identifies the area of recovery emphasis within the Experimental Population Area. The Recovery Area consists of the Selway-Bitterroot Wilderness and the Frank Church-River of No Return Wilderness (See map at the end of paragraph (l) of this section). All reintroductions will take place in the Selway-Bitterroot Wilderness unless it is later determined that reintroduction in the Frank Church-River of No Return Wilderness is appropriate. If, in the future, new wilderness areas are designated adjacent to the Recovery Area, the Committee may recommend to the Secretary their addition to the Recovery Area. The Secretary would have to amend this paragraph (l) to change the definition of the Recovery Area.
              (4) What activities are prohibited in the Experimental Population Area? (i) You may not take (see definition in § 10.12 of this subchapter) any grizzly bear in the Experimental Population Area, except as provided in this paragraph (l). We may refer unauthorized take of grizzly bears to the appropriate authorities for prosecution.
              (ii) You may not possess, sell, deliver, carry, transport, ship, import, or export by any means whatsoever any grizzly bear or parts thereof that are taken from the Experimental Population Area or possessed in violation of the regulations in this paragraph (l) or in violation of applicable State wildlife conservation laws or regulations or the Act.
              (iii) You may not attempt to commit, solicit another to commit, or cause to be committed, any offense defined in this paragraph (l).
              (5) What activities are allowed in the Experimental Population Area? (i) For purposes of this paragraph (l), except for persons engaged in hunting or shooting activities, you will not be in violation of the Act for “unavoidable and unintentional take” (see definition in paragraph (l)(16) of this section) of grizzly bears within the Experimental Population Area when such take is incidental to a legal activity and is not a result of negligent conduct lacking reasonable due care, and when due care was exercised to avoid the taking. Any taking must be reported within 24 hours to appropriate authorities as listed in paragraph (l)(5)(iii) of this section. Persons lawfully engaged in hunting or shooting activities must correctly identify their target before shooting in order to avoid illegally shooting a grizzly bear. Shooting a grizzly bear as a result of mistaking it for another species is considered a lack of reasonable due care. The act of taking a grizzly bear that is wrongly identified as another species may be referred to appropriate authorities for prosecution.
              (ii) Any person with a valid permit issued by us may take grizzly bears in the Experimental Population Area for scientific purposes, the enhancement of propagation or survival of the species, zoological exhibition, and other conservation purposes. Such permits must be consistent with the Act, with management plans adopted for the nonessential experimental population, and with applicable State wildlife conservation laws and regulations.
              (iii) You may take grizzly bears in the Experimental Population Area in self-defense or in defense of the lives of others. Such taking must be reported within 24 hours as to date, exact location, and circumstances to the Grizzly Bear Recovery Coordinator, University Hall, Room 309, University of Montana, Missoula, Montana 59812 (406-243-4903); or the Assistant Regional Director for Law Enforcement, Eastside Federal Complex, 911 NE 11th Avenue, Portland, Oregon 97232-4181 (503-231-6125); or the Assistant Regional Director for Law Enforcement, P.O. Box 25486, DFC, Denver, Colorado 80225 (303-236-7540); and either the Idaho Department of Fish and Game, P.O. Box 25, Boise Idaho 83707 (208-334-3700); or the Montana Department of Fish, Wildlife and Parks, 1420 E. Sixth Avenue, Helena, Montana 59620 (406-444-2535); and Nez Perce Tribal authorities (208-843-2253) (as appropriate).

              (iv) Livestock owners may obtain a permit from the Service, and the Idaho Department of Fish and Game, the Montana Department of Fish, Wildlife and Parks, or appropriate Tribal authorities to harass (see definition in § 17.3) grizzly bears found in the Experimental Population Area that are actually pursuing or killing livestock (to include permitting the use of livestock guard dogs around livestock to harass such grizzly bears). Prior to issuance of such a permit, authorized State, Federal, or Tribal officials must document pursuit or killing of livestock. All such harassment must be accomplished by an opportunistic, noninjurious method (see definition of “opportunistic, noninjurious harassment” in paragraph (l)(16) of this section) to the grizzly bear, and such harassment must be reported within 24 hours as to date, exact location, and circumstances to the authorities listed under paragraph (l)(5)(iii) of this section.
              (v) Livestock owners may obtain a permit from the Service, and the Idaho Department of Fish and Game, the Montana Department of Fish, Wildlife and Parks or appropriate Tribal authorities to take grizzly bears on private lands found in the Experimental Population Area in a manner other than harassment as defined in this paragraph (l), in order to protect livestock actually pursued or being killed on private property. Prior to issuance of such a permit, authorized State, Federal, or Tribal officials must document pursuit or killing of livestock. Any response protocol established by the Committee must have been satisfied and efforts to capture depredating grizzly bears by Service or State or Tribal wildlife agency personnel must have proven unsuccessful. All such taking must be reported as to date, exact location, and circumstances within 24 hours to the authorities listed under paragraph (l)(5)(iii) of this section.
              (vi) Any authorized employee or agent of the Service or appropriate State wildlife agency or Nez Perce Tribe who is lawfully designated for such purposes, when acting in the course of official duties, may take a grizzly bear from the wild in the Experimental Population Area if such action is necessary to:
              (A) Aid a sick, injured, or orphaned grizzly bear;
              (B) Dispose of a dead grizzly bear, or salvage a dead grizzly bear that may be useful for scientific study;
              (C) Take a grizzly bear that constitutes a demonstrable but nonimmediate threat to human safety or that is responsible for depredations to lawfully present domestic animals or other personal property, if otherwise eliminating such depredation or loss of personal property has not been possible, and after eliminating such threat by live-capturing and releasing the grizzly bear unharmed in the area defined in paragraph (l)(2) of this section or other areas approved by the Committee has been demonstrated not to be possible;
              (D) Move a grizzly bear for genetic management purposes;

              (E) Relocate grizzly bears within the Experimental Population Area to improve grizzly bear survival and recovery prospects; or (F) Relocate a grizzly bear to avoid conflict with human activities. However, grizzly bears in the Experimental Population Area will not be disturbed unless they demonstrate a real and imminent threat to human safety, livestock, or bees. Unless the Committee determines otherwise, this rule provides that on private lands outside the national forest boundary in the Bitterroot Valley, Montana (exclusion area), any human/grizzly conflicts will be considered unacceptable. Grizzly bear occupancy will be discouraged in the exclusion area, and grizzly bears found there will be captured and returned to the Recovery Area, or placed in captivity, or destroyed, depending on the history of each bear. If a grizzly bear enters the exclusion area, State and Federal wildlife management agencies will attempt to capture it immediately and notify the public of its presence as soon as possible. The public will be kept updated until the bear is caught. Further, any grizzly bear that occupies inhabited human settlement areas on private land within the Experimental Population Area that, in the judgment of the management agencies or Committee, presents a clear threat to human safety or whose behavior indicates that it may become habituated to humans, will be relocated or destroyed by management agencies.
              
              (6) How will local citizens be involved in the management of the Bitterroot nonessential experimental grizzly bear population? (i) The Secretary will establish a Citizen Management Committee for the Bitterroot grizzly bear experimental population and will authorize management implementation responsibility as described in paragraph (l)(9) of this section, in consultation with the Governors of Idaho and Montana. As soon as possible after the effective date of this rule, the Secretary will organize the Committee by requesting nominations of citizen members from the Governors of Idaho and Montana and the Nez Perce Tribe and nominations of agency members by represented agencies.
              (ii) The Committee will be composed of 15 members serving 6-year terms. Appointments may initially be of lesser terms to ensure staggered replacement.
              (A) Membership will consist of seven individuals appointed by the Secretary based upon the recommendations of the Governor of Idaho, five members appointed by the Secretary based upon the recommendations of the Governor of Montana, one member representing the Nez Perce Tribe appointed by the Secretary based on the recommendation of the Nez Perce Tribe, one member representing the Forest Service appointed by the Secretary of Agriculture, and one member representing the Fish and Wildlife Service appointed by the Secretary. Members recommended by the Governors of Idaho and Montana will be based on the recommendations of interested parties and will include at least one representative each from the appropriate State wildlife agencies. If either Governor or the Tribe fails to make recommendations within 60 days, the Secretary (or his/her designee) will accept recommendations from interested parties, and will make the appointments.
              (B) The Committee will consist of a cross-section of interests reflecting a balance of viewpoints, and members are to be selected for their diversity of knowledge and experience in natural resource issues, and for their commitment to collaborative decision-making. In their recommendations to the Secretary, the Governors of Idaho and Montana will attach written documentation of the qualifications of those nominated relating to their knowledge of, and experience in, natural resource issues and their commitment to collaborative decision-making.
              (C) Except for the representatives from Federal agencies, the Committee will be selected from communities within and adjacent to the Recovery and Experimental Population Areas.
              (D) The Secretary will fill vacancies as they occur with the appropriate members based on the recommendation of the appropriate Governor, the Nez Perce Tribe, or agency.
              (7) Will independent scientific information be readily available to the Committee? The Secretary will appoint two scientific advisors to the Committee as nonvoting members to attend all meetings of the Committee and to provide scientific expertise to the Committee. These scientific advisors will not be employed by Federal agencies involved in grizzly bear recovery. The Secretary will contact the Wildlife Society Chapters in Idaho and Montana and the Universities of Idaho and Montana for nominations and will select one wildlife scientist representing each State and appoint them as advisors to the Committee.
              (8) What is the overall mission of the Committee, and how will it operate? (i) The mission of the Committee is to facilitate recovery of the grizzly bear in the Bitterroot ecosystem by assisting in implementing the Bitterroot ecosystem chapter of the recovery plan (Bitterroot Ecosystem Recovery Plan Chapter—Supplement to the Grizzly Bear Recovery Plan, U.S. Fish and Wildlife Service, Missoula, Montana, 1996). The Committee will make recommendations to land and wildlife management agencies that it believes will lead to recovery of the grizzly bear. Decisions on, and implementation of, these recommendations are the responsibility of the land and wildlife management agencies.

              (ii) The Committee will meet a minimum of two times per year. These meetings will be open to the public. Additionally, the committee will provide reasonable public notice of meetings, produce and provide written minutes of meetings to interested persons, and involve the public in its decision-making process. This public participation process will allow members of the public and/or special interest groups to have input to Committee decisions and management actions.
              (9) What authority will the Committee have, and what will be its primary tasks? The Committee will have the authority and the responsibility to carry out the following functions:
              (i) Developing a process for obtaining the best biological, social, and economic data. This process will include an explicit mechanism for soliciting peer-reviewed, scientific articles on grizzly bears and their management, and holding periodic public meetings not less than every 2 years, in which qualified scientists may submit comments to and be questioned by the Committee. The two scientific advisors will lead this process. The Committee will base its decisions upon the best scientific and commercial data available. All decisions of the Committee, including components of its management plans, must lead toward recovery of the grizzly bear in the Bitterroot ecosystem and minimize social and economic impacts to the extent practicable within the context of the existing recovery goals for the species.
              (ii) Soliciting technical advice and guidance from outside experts. The scientific advisors will lead the development of an ongoing process to provide the Committee with the best scientific and commercial data available. The scientific advisors will provide this information in the form of peer-reviewed scientific articles on grizzly bears and their management, Committee meetings with presentations by scientific experts, and requests to State and Federal management agencies and the private sector for scientific expertise and advice.
              (iii) Implementing the Bitterroot Ecosystem Chapter of the Grizzly Bear Recovery Plan consistent with this paragraph (l). The Committee will develop recommendations on existing management plans and policies of land and wildlife management agencies, as necessary, for the management of grizzly bears in the Experimental Population Area. The Committee will make recommendations to land and wildlife management agencies regarding changes to plans and policies, but the final decision on implementation of those recommendations will be made by those agencies. If Committee recommendations require significant changes to existing plans and policy, and the agencies tentatively agree to accept those recommendations, then the requirements of the National Environmental Policy Act may apply. Such management plans and policies will be in accordance with applicable State and Federal laws. The Committee will give full consideration to Service comments and opinions and those of the Forest Service, Idaho Department of Fish and Game, the Montana Department of Fish, Wildlife and Parks, and the Nez Perce Tribe.
              (iv) Providing means by which the public may participate in, review, and comment on the decisions of the Committee. The Committee must thoroughly consider and respond to public input prior to making decisions.
              (v) Developing its internal processes, where appropriate, such as governance, decision-making, quorum, terms of members, officers, meeting schedules and location, public notice of meetings, and minutes.
              (vi) Requesting staff support from the Service, the Idaho Department of Fish and Game, Montana Department of Fish, Wildlife and Parks, Forest Service, other affected Federal agencies, and the Nez Perce Tribe, when necessary to perform administrative functions, and requesting reimbursement from us for non-Federal Committee members for costs associated with travel, lodging, and incidentals.

              (vii) Reviewing existing grizzly bear standards and guidelines used by the Forest Service and other agencies and landowners. The Committee will perform an annual review of grizzly bear mortalities and the number and location of bear/human conflicts. This review will be the primary mechanism to assess the adequacy of existing management techniques and standards. If the Committee deems such standards and guidelines inadequate for recovery of grizzly bears, the Committee may recommend changes to the Forest Service and other agencies and landowners.
              
              (viii) Developing grizzly bear guidance for proper camping and sanitation within the Experimental Population Area and making recommendations to land management agencies for adoption of such guidelines. Existing camping and sanitation procedures developed in other ecosystems with grizzly bears will serve as a basis for such guidelines.
              (ix) Developing a protocol for responding to grizzly/human encounters, livestock depredations, damage to lawfully present property, and other grizzly/human conflicts within the Experimental Population Area. Any response protocol developed by the Committee will have to undergo public comment and be revised as appropriate based on comments received. Any conflicts or mortalities associated with these activities will result in review by the Committee to determine what the Committee may do to help prevent future conflicts or mortalities. The Committee will recommend, as necessary, policy changes on trail restrictions for human safety to appropriate wildlife and land management agencies.
              (x) Recommending to the Service changes to recovery criteria, including mortality limits, population determinations, and other criteria for recovery as appropriate.
              (xi) Reviewing all human-caused grizzly bear mortalities to determine whether new measures for avoiding future occurrences are required and make recommendations on such measures to appropriate land and wildlife management agencies. If grizzly bear mortalities occur as a result of black bear hunting, the Committee will work with the State Fish and Game Departments in both Idaho and Montana to develop solutions to minimize the effects on grizzly bears of black bear hunting.
              (xii) Developing strategies to emphasize recovery inside the Recovery Area and to accommodate grizzly bears inside other areas of the Experimental Population Area.
              (A) Grizzly bears may range outside the Recovery Area because grizzly bear habitat exists throughout the Experimental Population Area. The Committee will not recommend that bears be disturbed or moved unless conflicts are both significant and cannot be corrected as determined by the Committee. This provision includes conflicts associated with livestock, for which the Committee will develop strategies to discourage grizzly bear occupancy in portions of the Experimental Population Area outside of the Recovery Area.
              (B) Unless the Committee determines otherwise, this rule provides that private land outside the national forest boundary in the Bitterroot Valley, Montana (exclusion area), is an area where any human/grizzly conflicts will be considered unacceptable. Grizzly bear occupancy will be discouraged in these areas, and grizzly bears will be captured and returned to the Recovery Area. If a grizzly bear enters the exclusion area, State and Federal wildlife management agencies will attempt to capture it immediately and notify the public of its presence as soon as possible. The public will be kept updated until the bear is caught. Further, any grizzly bear that occupies the exclusion area or other inhabited human settlement areas on private land within the Experimental Population Area that, in the judgment of the management agencies or Committee, presents a clear threat to human safety or whose behavior indicates that it may become habituated to humans, will be relocated or destroyed by management agencies.
              (xiii) Establishing standards for determining whether the experimental reintroduction has been successful and making recommendations on the inclusion of such standards in the Grizzly Bear Recovery Plan. These standards will be based on the best scientific and commercial information available and will reflect that, absent extraordinary circumstances, the success or failure of the program cannot be measured in fewer than 20 years. General guidelines for the standards by which failure will be measured include, but are not limited to, one or more of the following conditions:

              (A) If, within the number of years established by the Committee following initial reintroduction, no relocated grizzly bear remains within the Experimental Population Area and the reasons for emigration or mortality cannot be identified and/or remedied; or
              (B) If, within the number of years established by the Committee following initial reintroduction, no cubs of the year or yearlings exist and the relocated bears are not showing signs of successful reproduction as evidenced by no cubs of the year or yearlings.
              (xiv) Developing procedures for the expeditious issuance of permits described in paragraphs (l)(5)(iv) and (l)(5)(v) of this section, and making recommendations on such procedures to appropriate agencies.
              (xv) Developing 2-year work plans for the recovery effort for submittal to the Secretary pursuant to paragraph (l)(11)(i) of this section.
              (xvi) Establishing, based on the best available science, a refined interim recovery goal for the Bitterroot Ecosystem Chapter of the Grizzly Bear Recovery Plan and a final recovery goal when sufficient information is available and after grizzly bears are reintroduced and occupy suitable habitats in the Experimental Population Area. As this information becomes available, the Committee may recommend the recovery goal to the Secretary along with procedures for determining how this goal will be measured. The recovery goal for the Bitterroot grizzly bear population will be consistent with the habitat available within the Recovery Area. Additional adjacent areas of public land can be considered for contribution of suitable habitat when setting the recovery goal if additional land is shown to be necessary by the best scientific and commercial data available. Any recommendations for revised recovery goals developed by the Committee will require public review and our approval as appropriate prior to revision of any recovery plan. Grizzly bears outside the Recovery Area and within the Experimental Population Area can contribute to meeting the recovery goal if their long-term occupancy in such habitats outside the Recovery Area is reasonably certain.
              (10) What agencies will be responsible for day-to-day management activities? The Idaho Department of Fish and Game, the Montana Department of Fish, Wildlife and Parks, the Nez Perce Tribe, and the Forest Service, in coordination with us, will exercise day-to-day management responsibility within the Experimental Population Area in accordance with this paragaraph (l). The Service and these cooperating agencies will share management responsibility as per agreements with, and in consideration of, recommendations from the Committee.
              (11) How will progress of the Committee be monitored; and what process will be followed by the Secretary to resolve disputes over whether Committee actions are leading to recovery? (i) The Secretary or our representative on the Committee will review the Committee's 2-year work plans (see paragraph (l)(9)(xv) of this section). If the Secretary determines, through our representative on the Committee, that the Committee's decisions, work plans, or the implementation of those plans are not leading to the recovery of the grizzly bear within the Experimental Population Area or are not in compliance with this paragraph (l), our representative will ask the Committee to determine whether such a decision, plan, or implementation of a plan is leading to recovery and is in compliance with this paragraph (l). The Secretary, who retains final responsibility and authority for implementation of the Act, will review the Committee's determination, as provided in paragraphs (l)(11)(ii) through (iv) of this section, and then make a final determination. Should the Secretary find that a decision, work plan, or implementation of a plan by the Committee is inadequate for recovery of the grizzly bear or is not in compliance with this paragraph (l), the Secretary may assume lead management responsibility.

              (ii) The Service representative will consider Committee input before making any determination that Committee actions are not leading to recovery or are not in compliance with this paragraph (l). In the event that our representative on the Committee determines that the actions of the Committee are not leading to recovery of the Bitterroot grizzly bear population or are not in compliance with this paragraph (l), he or she will recommend to the Committee, based on the best scientific and commercial data available, alternative or corrective actions and provide 6 months for the Committee to accomplish those actions. Should the Committee reject these corrective actions, our representative will convene a Scientific Review Panel of three and will submit to the panel for review those Committee actions or decisions that he or she has determined are not leading to recovery or are not in compliance with this paragrpah (l). The Service representative will consider the views of all Committee members prior to convening a Scientific Review Panel.
              (iii) Members of the Scientific Review Panel will be professional scientists who have had no involvement with the Committee and are not employed by Federal agencies responsible for grizzly bear recovery efforts. The Secretary will select one member of the panel, and the Governors of Idaho and Montana in consultation with the Universities of Idaho and Montana (respectively), will select one panel member each. The Scientific Review Panel will review Committee actions or decisions, solicit additional information if necessary and, using the best scientific and commercial data available, make timely recommendations to the Committee as to whether Committee actions will lead to recovery of the grizzly bear in the Bitterroot ecosystem and are in compliance with paragraph (l). Examples of Committee actions, decisions, or lack of actions that can be submitted to the Scientific Review Panel include, but are not limited to, the following: sufficiency of public involvement in Committee activities; decisions involving sanitation and outreach activities; management of nuisance bears; adequacy of recommendations to land and wildlife management agencies; adequacy of Committee actions in addressing issues such as excessive human-caused grizzly bear mortality; and other actions important to recovery of the grizzly bear in the Bitterroot ecosystem. Committee compliance with paragraph (l) provides the basis for the recommendations of the Scientific Review Panel.
              (iv) If, after timely review, the Committee rejects the recommendations of the Scientific Review Panel, and our representative determines that Committee actions are not leading to recovery of the Bitterroot population, he or she will notify the Secretary. The Secretary will review the Panel's recommendations and determine the disposition of the Committee.
              (A) If the Secretary determines that the Committee should maintain lead management responsibility, the Committee will continue to operate according to the provisions of this paragraph (l) until the recovery objectives under paragraph (l)(9)(xvi) of this section or the Bitterroot Ecosystem Chapter of the Recovery Plan have been met and the Secretary has completed delisting.

              (B) If the Secretary decides to assume lead management responsibility, the Secretary will consult with the Governors of Idaho and Montana regarding that decision and further attempt to resolve the disagreement. If, after such consultation, the Secretary assumes lead management responsibility, the Secretary will publish a notice in the Federal Register explaining the rationale for the determination and notify the Governors of Idaho and Montana. The Committee will disband, and all requirements identified in this paragraph (l) regarding the Committee will be nullified.
              (12) How will the Bitterroot grizzly bear population be monitored? The reintroduced population will be monitored closely by Federal and State agencies in cooperation with the Committee for the duration of the recovery process, generally by use of radio telemetry as appropriate.
              (13) How will success or failure of the project be evaluated? The status of Bitterroot grizzly bear recovery will be reevaluated separately by the Committee and by the Secretary at 5-year intervals. This review will take into account the reproductive success of the grizzly bears released, human-caused mortality, movement patterns of individual bears, food habits, and overall health of the population and will recommend changes and improvements in the recovery program. Evaluating these parameters will assist in determining success or failure of the restoration.
              (14) What process will be followed if the Secretary determines the project has failed? (i) If, based on the criteria established by the Committee, the Secretary, after consultation with the Committee, the Governors of Idaho and Montana, the Idaho Department of Fish and Game, the Montana Department of Fish, Wildlife and Parks, and the Nez Perce Tribe, determines that the reintroduction has failed to produce a self-sustaining population, this paragraph (l) will not be used to reintroduce additional bears. Any remaining bears will retain their experimental status.

              (ii) Prior to declaring the experimental reintroduction a failure, we will investigate the probable causes of the failure. If the causes can be determined, and legal and reasonable remedial measures identified and implemented, we will consider continuing the recovery effort and maintaining the relocated population. If such reasonable measures cannot be identified and implemented, we will publish the results of our evaluation in the Federal Register in a proposed rulemaking to terminate the authority for additional experimental grizzly bear reintroductions in the Bitterroot ecosystem.
              (15) Will the legal status of grizzly bears in the Experimental Population Area change? We do not intend to change the “nonessential experimental” designation to “essential experimental,” “threatened,” or “endangered” and foresee no likely situation that would result in such changes. Critical habitat cannot be designated under the nonessential experimental classification, 16 U.S.C. 1539(j)(2)(C)(ii).
              (16) What are the definitions of key terms used in the special rule in this paragraph (l)? In addition to terms defined in § 10.12 and 17.3 of this subchapter, the following terms apply to this paragraph (l):
              
                Accommodate means allowing grizzly bears that move outside the Recovery Area onto public land in the Experimental Population Area to remain undisturbed unless they demonstrate a real and imminent threat to human safety or livestock.
              
                Citizen Management Committee (Committee) means that Committee described in paragraph (l)(6) of this section.
              
                Current range means the area inside or within 10 miles of the recovery zone line of currently occupied grizzly bear recovery zones or any area where there is a grizzly bear population, as defined in this paragraph (l)(16).
              
                Exclusion area (Bitterroot Valley) means those private lands in Montana lying within the Bitterroot Experimental Population Area in the Bitterroot Valley outside the Bitterroot National Forest boundary south of U.S. Highway 12 to Lost Trail Pass and west of Highway 93.
              
                Experimental Population Area (Bitterroot Grizzly Bear Experimental Population Area) means that area delineated in paragraph (l)(1) of this section within which management plans developed as part of the Committee described in paragraph (l)(9) of this section will be in effect. This area includes the Recovery Area. The Experimental Population Area is within the historic range of the grizzly bear, but geographically separate from the current range of the grizzly bear.
              
                Geographically separate means separated by more than 10 miles. The term refers to “wholly separate geographically” in section 10(j)(2) of the Act. The Experimental Population Area and the recovery zone boundary of any existing grizzly bear population must be geographically separate.
              
                Grizzly bear population is defined by verified evidence within the previous 6 years which consists of photos within the area, verified tracks, or sightings by reputable scientists or agency personnel of at least two different female grizzly bears with young or one female with different litters in 2 different years in an area geographically separate from other grizzly bear populations. Verifiable evidence of females with young, to be geographically separate, would have to occur greater than 10 miles from the nearest nonexperimental grizzly bear population recovery zone boundary.
              
                Opportunistic, noninjurious harassment means harassment (see definition of “harass” in § 17.3) that occurs when the grizzly bear presents itself (for example, the bear travels onto and is observed on private land or near livestock). This paragraph (l) permits only this type of harassment. You cannot track, attract, search out, or chase a grizzly bear and then harass it. Any harassment must not cause bodily injury or death to the grizzly bear. The intent of harassment permitted by this definition is to scare bears away from the immediate area.
              
                Recovery Area (Bitterroot Grizzly Bear Recovery Area) means the area of recovery emphasis within the Experimental Population Area, and is delineated in paragraph (l)(2) of this section. This area consists of the Selway-Bitterroot and Frank Church-River of No Return Wilderness areas. The Recovery Area is within the historic range of the species.
              
                Recovery emphasis means grizzly bear management decisions in the Recovery Area will favor bear recovery so that this area can serve as core habitat for survival, reproduction, and dispersal of the recovering population. Reintroduction of grizzly bears is planned to occur within the Selway-Bitterroot Wilderness portion of the Recovery Area unless it is later determined that reintroduction in the Frank Church-River of No Return Wilderness is appropriate.
              
                Unavoidable and unintentional take means accidental, unintentional take (see definition of take in § 10.12 of this subchapter) that occurs despite reasonable care, is incidental to an otherwise lawful activity, and is not done on purpose. An example would be striking a grizzly bear with an automobile. Taking a grizzly bear by shooting will not be considered unavoidable and unintentional take. Shooters have the responsibility to be sure of their targets.
              
                
                ER17NO00.008
              
              (m) Spotfin chub (=turquoise shiner) (Erimonax monachus)—(1) Where is the spotfin chub designated as a nonessential experimental population (NEP)? We have designated three populations of this species as NEPs: the Tellico River NEP, the Shoal Creek NEP, and the French Broad River and Holston River NEP. This species is not currently known to exist in the Tellico River or its tributaries, the Shoal Creek or its tributaries, or any of the tributaries to the free-flowing reaches of the French Broad River below Douglas Dam, Knox and Sevier Counties, Tennessee, or of the Holston River below the Cherokee Dam, Knox, Grainger, and Jefferson Counties, Tennessee. Based on its habitat requirements, we do not expect this species to become established outside the NEP areas. However, if individuals move upstream or downstream or into tributaries outside any of the designated NEP areas, we would presume that those individuals came from the closest reintroduced population. We would then amend this regulation and enlarge the boundaries of the NEP area to include the entire range of the expanded population.
              (i) The Tellico River NEP area is within the species' probable historic range and is defined as follows: The Tellico River, between the backwaters of the Tellico Reservoir (approximately Tellico River mile 19 (30.4 kilometers (km)) and Tellico River mile 33 (52.8 km), near the Tellico Ranger Station, Monroe County, Tennessee.
              (ii) The Shoal Creek NEP area is within the species' historic range and is defined as follows: Shoal Creek (from Shoal Creek mile 41.7 (66.7 km)) at the mouth of Long Branch, Lawrence County, TN, downstream to the backwaters of Wilson Reservoir (Shoal Creek mile 14 (22 km)) at Goose Shoals, Lauderdale County, AL, including the lower 5 miles (8 km) of all tributaries that enter this reach.
              (iii) The French Broad River and Holston River NEP area is within the species' historic range and is defined as follows: the French Broad River, Knox and Sevier Counties, Tennessee, from the base of Douglas Dam (river mile (RM) 32.3 (51.7 km)) downstream to the confluence with the Holston River; then up the Holston River, Knox, Grainger, and Jefferson Counties, Tennessee, to the base of Cherokee Dam (RM 52.3 (83.7 km)); and the lower 5 RM (8 km) of all tributaries that enter these river reaches.
              (iv) We do not intend to change the NEP designations to “essential experimental,” “threatened,” or “endangered” within the NEP area. Additionally, we will not designate critical habitat for these NEPs, as provided by 16 U.S.C. 1539(j)(2)(C)(ii).
              (2) What activities are not allowed in the NEP area? (i) Except as expressly allowed in paragraph (m)(3) of this section, all the provisions of § 17.31(a) and (b) apply to the spotfin chub.
              (ii) Any manner of take not described under paragraph (m)(3) of this section is prohibited in the NEP area. We may refer unauthorized take of this species to the appropriate authorities for prosecution.
              (iii) You may not possess, sell, deliver, carry, transport, ship, import, or export by any means whatsoever any of the identified fishes, or parts thereof, that are taken or possessed in violation of paragraph (m)(2) of this section or in violation of the applicable State fish and wildlife laws or regulations or the Act.
              (iv) You may not attempt to commit, solicit another to commit, or cause to be committed any offense defined in paragraph (m)(2) of this section.
              (3) What take is allowed in the NEP area? Take of this species that is accidental and incidental to an otherwise legal activity, such as recreation (e.g., fishing, boating, wading, trapping, or swimming), forestry, agriculture, and other activities that are in accordance with Federal, State, and local laws and regulations, is allowed.
              (4) How will the effectiveness of these reintroductions be monitored? (i) In the Tellico River NEP area, we will prepare periodic progress reports and fully evaluate these reintroduction efforts after 5 and 10 years to determine whether to continue or terminate the reintroduction efforts.
              (ii) In the Shoal Creek NEP area, after the initial stocking of fish, we will monitor annually their presence or absence and document any spawning behavior or young-of-the-year fish that might be present. This monitoring will be conducted primarily by snorkeling or seining and will be accomplished by contracting with the appropriate species experts. We will produce annual reports detailing the stocking rates and monitoring activities that took place during the previous year. We will also fully evaluate these reintroduction efforts after 5 and 10 years to determine whether to continue or terminate the reintroduction efforts.
              (iii) In the Lower French Broad and Lower Holston Rivers NEP area, after the initial stocking of these species, we will monitor annually their presence or absence and document any spawning behavior or young-of-the-year that might be present. This monitoring will be conducted primarily by snorkeling or seining and will be accomplished by contracting with the appropriate species experts. Annual reports will be produced detailing the stocking rates and monitoring activities that took place during the previous year. We will also fully evaluate these reintroduction efforts after 5 and 10 years to determine whether to continue or terminate the reintroduction efforts.
              (5) Note: Map of the Tellico River NEP area for spotfin chub, dusky darter, smoky madtom, and yellowfin madtom in Tennessee follows:
              
                ER13SE07.000
              
              
              (6) Note: Map of the Shoal Creek NEP area for spotfin chub and boulder darter in Tennessee and Alabama follows:
              
                ER13SE07.001
              
              (7) Note: Map of the French Broad River and Holston River NEP area for spotfin chub, slender chub, duskytail darter, pygmy madtom, and yellowtail madtom in Tennessee follows:
              
                ER13SE07.002
              
              
              (n) [Reserved]
              (o) Boulder darter (Etheostoma wapiti). (1) Where is the boulder darter designated as a nonessential experimental population (NEP)? (i) The NEP area for the boulder darter is within the species' historic range and is defined as follows: Shoal Creek (from Shoal Creek mile 41.7 (66.7 km)) at the mouth of Long Branch, Lawrence County, TN, downstream to the backwaters of Wilson Reservoir (Shoal Creek mile 14 (22 km)) at Goose Shoals, Lauderdale County, AL, including the lower 5 miles (8 km) of all tributaries that enter this reach.
              (ii) The boulder darter is not currently known to exist in Shoal Creek or its tributaries. Based on the habitat requirements of this fish, we do not expect it to become established outside the NEP area. However, if any individuals of the species move upstream or downstream or into tributaries outside the designated NEP area, we would presume that they came from the reintroduced population. We would then amend this rule through our normal rulemaking process in order to enlarge the boundaries of the NEP area to include the entire range of the expanded population.
              (iii) We do not intend to change the NEP designations to “essential experimental,” “threatened,” or “endangered” within the NEP area. Additionally, we will not designate critical habitat for these NEPs, as provided by 16 U.S.C. 1539(j)(2)(C)(ii).
              (2) What activities are not allowed in the NEP area? (i) Except as expressly allowed in paragraph (o)(3) of this section, all the provisions of § 17.31(a) and (b) apply to the boulder darter.
              (ii) Any manner of take not described under paragraph (o)(3) of this section is prohibited in the NEP area. We may refer unauthorized take of these species to the appropriate authorities for prosecution.
              (iii) You may not possess, sell, deliver, carry, transport, ship, import, or export by any means whatsoever any of the identified fishes, or parts thereof, that are taken or possessed in violation of paragraph (o)(2) of this section or in violation of the applicable State fish and wildlife laws or regulations or the Act.
              (iv) You may not attempt to commit, solicit another to commit, or cause to be committed any offense defined in paragraph (o)(2) of this section.
              (3) What take is allowed in the NEP area? Take of this species that is accidental and incidental to an otherwise legal activity, such as recreation (e.g., fishing, boating, wading, trapping, or swimming), forestry, agriculture, and other activities that are in accordance with Federal, State, and local laws and regulations, is allowed.
              (4) How will the effectiveness of these reintroductions be monitored? After the initial stocking of fish, we will monitor annually their presence or absence and document any spawning behavior or young-of-the-year fish that might be present. This monitoring will be conducted primarily by snorkeling or seining and will be accomplished by contracting with the appropriate species experts. We will produce annual reports detailing the stocking rates and monitoring activities that took place during the previous year. We will also fully evaluate these reintroduction efforts after 5 and 10 years to determine whether to continue or terminate the reintroduction efforts.
              (5) Note: Map of the NEP area for the boulder darter in the Shoal Creek, Tennessee and Alabama, appears immediately following paragraph (m)(6) of this section.
              (p) Northern aplomado falcon (Falco femoralis septentrionalis). (1) The northern aplomado falcon (Falco femoralis septentrionalis) (falcon) population identified in paragraph (p)(9)(i) of this section is a nonessential experimental population (NEP).
              (2) No person may take this species, except as provided in paragraphs (p)(3) through (5) and (p)(10) of this section.
              (3) Any person with a valid permit issued by the U.S. Fish and Wildlife Service (Service) under § 17.32 may take falcons for educational purposes, scientific purposes, the enhancement of propagation or survival of the species, zoological exhibition, and other conservation purposes consistent with the Endangered Species Act (Act);

              (4) A falcon may be taken within the NEP area, provided that such take is not willful, knowing, or due to negligence, or is incidental to and not the purpose of the carrying out of an otherwise lawful activity; and that such taking is reported within 24 hours, as provided under paragraph (p)(6) of this section.
              (5) Any employee of the Service, New Mexico Department of Game and Fish, or Arizona Game and Fish Department, who is designated for such purpose, or any person with a valid permit issued by the Service under 50 CFR 17.32, may, when acting in the course of official duties, take a falcon if such action is necessary to:
              (i) Aid a sick, injured, or orphaned specimen;
              (ii) Dispose of a dead specimen, or salvage a dead specimen that may be useful for scientific study;
              (iii) Move a bird within the NEP area for genetic purposes or to improve the health of the population;
              (iv) Relocate falcons that have moved outside the NEP area, by returning the falcon to the NEP area or moving it to a captive breeding facility. All captures and relocations from outside the NEP area will be conducted with the permission of the landowner(s) or appropriate land management agencies; or
              (v) Collect nesting data or band individuals.
              (6) Any taking pursuant to paragraphs (p)(3) through (5) of this section must be reported within 24 hours by contacting the U.S. Fish and Wildlife Service, New Mexico Ecological Services Field Office, 2105 Osuna NE, Albuquerque, NM 87113; (505) 346-2525. Upon contact, a determination will be made as to the disposition of any live or dead specimens.
              (7) No person shall possess, sell, deliver, carry, transport, ship, import, or export by any means whatsoever, any such species taken in violation of these regulations.
              (8) It is unlawful for any person to attempt to commit, solicit another to commit, or cause to be committed, any offense defined in paragraphs (p)(2) and (p)(7) of this section.
              (9)(i) The boundaries of the designated NEP area are based on county borders and include the entire States of New Mexico and Arizona. The reintroduction area is within the historical range of the species in New Mexico.
              (ii) All falcons found in the wild within the boundaries of the NEP area after the first releases will be considered members of the NEP. A falcon occurring outside of the NEP area is considered endangered under the Act unless it is marked or otherwise known to be a member of the NEP.
              (iii) The Service has designated the NEP area to accommodate the potential future movements of a wild population of falcons. All released birds and their progeny are expected to remain in the NEP area due to the geographic extent of the designation.
              (10) The NEP will be monitored closely for the duration of the reintroduction program. Any bird that is determined to be sick, injured, or otherwise in need of special care will be recaptured to the extent possible by Service and/or State or permitted Tribal wildlife personnel and given appropriate care. Such birds will be released back to the wild as soon as possible, unless physical or behavioral problems make it necessary to return them to a captive-breeding facility or they are euthanized if treatment would be unlikely to be effective.
              (11) The Service plans to evaluate the status of the NEP every 5 years to determine future management status and needs, with the first evaluation expected to be not more than 5 years after the first release of birds into the NEP area. All reviews will take into account the reproductive success and movement patterns of individuals released, food habits, and overall health of the population. This evaluation will include a progress report.
              (q) Duskytail darter (Etheostoma percnurum). (1) Where is the duskytail darter designated as a nonessential experimental population (NEP)? We have designated two populations of this species as NEPs: The Tellico River NEP and the French Broad River and Holston River NEP. This species is not currently known to exist in the Tellico River or its tributaries or in any of the tributaries to the free-flowing reaches of the French Broad River below Douglas Dam, Knox and Sevier Counties, Tennessee, or of the Holston River below the Cherokee Dam, Knox, Grainger, and Jefferson Counties, Tennessee. Based on its habitat requirements, we do not expect this species to become established outside these NEP areas. However, if individuals move upstream or downstream or into tributaries outside either of the designated NEP areas, we would presume that these individuals came from the reintroduced population. We would then amend this rule and enlarge the boundaries of the NEP area to include the entire range of the expanded population.
              (i) The Tellico River NEP area is within the species' historic range and is defined as follows: The Tellico River, between the backwaters of the Tellico Reservoir (approximately Tellico River mile 19 (30.4 kilometers) and Tellico River mile 33 (52.8 kilometers), near the Tellico Ranger Station, Monroe County, Tennessee.
              (ii) The French Broad River and Holston River NEP area is within the species' historic range and is defined as follows: the French Broad River, Knox and Sevier Counties, Tennessee, from the base of Douglas Dam (river mile (RM) 32.3 (51.7 km)) downstream to the confluence with the Holston River; then up the Holston River, Knox, Grainger, and Jefferson Counties, Tennessee, to the base of Cherokee Dam (RM 52.3 (83.7 km)); and the lower 5 RM (8 km) of all tributaries that enter these river reaches.
              (iii) We do not intend to change the NEP designations to “essential experimental,” “threatened,” or “endangered” within the NEP area. Additionally, we will not designate critical habitat for these NEPs, as provided by 16 U.S.C. 1539(j)(2)(C)(ii).
              (2) What activities are not allowed in the NEP area? (i) Except as expressly allowed in paragraph (q)(3) of this section, all the prohibitions of § 17.31(a) and (b) apply to the duskytail darter.
              (ii) Any manner of take not described under paragraph (q)(3) of this section is prohibited in the NEP area. We may refer unauthorized take of this species to the appropriate authorities for prosecution.
              (iii) You may not possess, sell, deliver, carry, transport, ship, import, or export by any means whatsoever any of the identified fishes, or parts thereof, that are taken or possessed in violation of paragraph (q)(2) of this section or in violation of the applicable State fish and wildlife laws or regulations or the Act.
              (iv) You may not attempt to commit, solicit another to commit, or cause to be committed any offense defined in paragraph (q)(2) of this section.
              (3) What take is allowed in the NEP area? Take of this species that is accidental and incidental to an otherwise legal activity, such as recreation (e.g., fishing, boating, wading, trapping, or swimming), forestry, agriculture, and other activities that are in accordance with Federal, State, and local laws and regulations, is allowed.
              (4) How will the effectiveness of these reintroductions be monitored? We will prepare periodic progress reports and fully evaluate these reintroduction efforts after 5 and 10 years to determine whether to continue or terminate the reintroduction efforts.
              (5) Note: Map of the NEP area for the duskytail darter in the Tellico River, Tennessee, appears immediately following paragraph (m)(5) of this section.
              (6) Note: Map of the NEP area for the duskytail darter in the French Broad River and Holston River, Tennessee, appears immediately following paragraph (m)(7) of this section.
              (r) Smoky madtom (Noturus baileyi). (1) Where is the smoky madtom designated as a nonessential experimental population (NEP)?
              
              (i) The NEP area for the smoky madtom is within the species' probable historic range and is defined as follows: The Tellico River, between the backwaters of the Tellico Reservoir (approximately Tellico River mile 19 (30.4 kilometers) and Tellico River mile 33 (52.8 kilometers), near the Tellico Ranger Station, Monroe County, Tennessee.

              (ii) The smoky madtom is not currently known to exist in the Tellico River or its tributaries. Based on the habitat requirements of this fish, we do not expect it to become established outside the NEP area. However, if any individuals of the species move upstream or downstream or into tributaries outside the designated NEP area, we would presume that they came from the reintroduced population. We would then amend paragraph (r)(1)(i) of this section and enlarge the boundaries of the NEP area to include the entire range of the expanded population.
              (iii) We do not intend to change the NEP designations to “essential experimental,” “threatened,” or “endangered” within the NEP area. Additionally, we will not designate critical habitat for this NEP, as provided by 16 U.S.C. 1539(j)(2)(C)(ii).
              (2) What activities are not allowed in the NEP area? (i) Except as expressly allowed in paragraph (r)(3) of this section, all the prohibitions of § 17.31(a) and (b) apply to the smoky madtom.
              (ii) Any manner of take not described under paragraph (r)(3) of this section is prohibited in the NEP area. We may refer unauthorized take of this species to the appropriate authorities for prosecution.
              (iii) You may not possess, sell, deliver, carry, transport, ship, import, or export by any means whatsoever any of the identified fishes, or parts thereof, that are taken or possessed in violation of paragraph (r)(2) of this section or in violation of the applicable State fish and wildlife laws or regulations or the Act.
              (iv) You may not attempt to commit, solicit another to commit, or cause to be committed any offense defined in paragraph (r)(2) of this section.
              (3) What take is allowed in the NEP area? Take of this species that is accidental and incidental to an otherwise legal activity, such as recreation (e.g., fishing, boating, wading, trapping, or swimming), forestry, agriculture, and other activities that are in accordance with Federal, State, and local laws and regulations, is allowed.
              (4) How will the effectiveness of these reintroductions be monitored? We will prepare periodic progress reports and fully evaluate these reintroduction efforts after 5 and 10 years to determine whether to continue or terminate the reintroduction efforts.
              (5) Note: Map of the NEP area for the smoky madtom in the Tellico River, Tennessee, appears immediately following paragraph (m)(6) of this section.
              (s) Slender chub (Erimystax cahni). (1) Where is the slender chub designated as a nonessential experimental population (NEP)?
              
              (i) The NEP area for the slender chub is within the species' historic range and is defined as follows: the French Broad River, Knox and Sevier Counties, Tennessee, from the base of Douglas Dam (river mile (RM) 32.3 (51.7 km)) downstream to the confluence with the Holston River; then up the Holston River, Knox, Grainger, and Jefferson Counties, Tennessee, to the base of Cherokee Dam (RM 52.3 (83.7 km)); and the lower 5 RM (8 km) of all tributaries that enter these river reaches.
              (ii) The slender chub is not known to exist in any of the tributaries to the free-flowing reaches of the French Broad River below Douglas Dam, Knox and Sevier Counties, Tennessee, or of the Holston River below the Cherokee Dam, Knox, Grainger, and Jefferson Counties, Tennessee. Based on its habitat requirements, we do not expect this species to become established outside this NEP area. However, if individuals of this population move upstream or downstream or into tributaries outside the designated NEP area, we would presume that they came from the reintroduced population. We would then amend this regulation to enlarge the boundaries of the NEP area to include the entire range of the expanded population.
              (iii) We do not intend to change the NEP designations to “essential experimental,” “threatened,” or “endangered” within the NEP area. Additionally, we will not designate critical habitat for this NEP, as provided by 16 U.S.C. 1539(j)(2)(C)(ii).
              (2) What activities are not allowed in the NEP area? (i) Except as expressly allowed in paragraph (s)(3) of this section, all the prohibitions of § 17.31(a) and (b) apply to the slender chub.
              (ii) Any manner of take not described under paragraph (s)(3) of this section is prohibited in the NEP area. We may refer unauthorized take of this species to the appropriate authorities for prosecution.

              (iii) You may not possess, sell, deliver, carry, transport, ship, import, or export by any means whatsoever any of the identified fishes, or parts thereof, that are taken or possessed in violation of paragraph (s)(2) of this section or in violation of the applicable State fish and wildlife laws or regulations or the Act.
              (iv) You may not attempt to commit, solicit another to commit, or cause to be committed any offense defined in paragraph (s)(2) of this section.
              (3) What take is allowed in the NEP area? Take of this species that is accidental and incidental to an otherwise legal activity, such as recreation (e.g., fishing, boating, wading, trapping, or swimming), forestry, agriculture, and other activities that are in accordance with Federal, State, and local laws and regulations, is allowed.
              (4) How will the effectiveness of these reintroductions be monitored? We will prepare periodic progress reports and fully evaluate these reintroduction efforts after 5 and 10 years to determine whether to continue or terminate the reintroduction efforts.
              (5) Note: Map of the NEP area for the slender chub in the French Broad River and Holston River, Tennessee, appears immediately following paragraph (m)(7) of this section.
              (t) Pygmy madtom (Noturus stanauli). (1) Where is the pygmy madtom designated as a nonessential experimental population (NEP)?
              
              (i) The NEP area for the pygmy madtom is within the species' historic range and is defined as follows: the French Broad River, Knox and Sevier Counties, Tennessee, from the base of Douglas Dam (river mile (RM) 32.3 (51.7 km)) downstream to the confluence with the Holston River; then up the Holston River, Knox, Grainger, and Jefferson Counties, Tennessee, to the base of Cherokee Dam (RM 52.3 (83.7 km)); and the lower 5 RM (8 km) of all tributaries that enter these river reaches.
              (ii) The pygmy madtom is not known to exist in any of the tributaries to the free-flowing reaches of the French Broad River below Douglas Dam, Knox and Sevier Counties, Tennessee, or of the Holston River below the Cherokee Dam, Knox, Grainger, and Jefferson Counties, Tennessee. Based on its habitat requirements, we do not expect this species to become established outside this NEP area. However, if individuals of this population move upstream or downstream or into tributaries outside the designated NEP area, we would presume that they came from the reintroduced population. We would then amend this regulation to enlarge the boundaries of the NEP area to include the entire range of the expanded population.
              (iii) We do not intend to change the NEP designations to “essential experimental,” “threatened,” or “endangered” within the NEP area. Additionally, we will not designate critical habitat for this NEP, as provided by 16 U.S.C. 1539(j)(2)(C)(ii).
              (2) What activities are not allowed in the NEP area? (i) Except as expressly allowed in paragraph (t)(3) of this section, all the prohibitions of § 17.31(a) and (b) apply to the pygmy madtom.
              (ii) Any manner of take not described under paragraph (t)(3) of this section is prohibited in the NEP area. We may refer unauthorized take of this species to the appropriate authorities for prosecution.
              (iii) You may not possess, sell, deliver, carry, transport, ship, import, or export by any means whatsoever any of the identified fishes, or parts thereof, that are taken or possessed in violation of paragraph (t)(2) of this section or in violation of the applicable State fish and wildlife laws or regulations or the Act.
              (iv) You may not attempt to commit, solicit another to commit, or cause to be committed any offense defined in paragraph (t)(2) of this section.
              (3) What take is allowed in the NEP area? Take of this species that is accidental and incidental to an otherwise legal activity, such as recreation (e.g., fishing, boating, wading, trapping, or swimming), forestry, agriculture, and other activities that are in accordance with Federal, State, and local laws and regulations, is allowed.
              (4) How will the effectiveness of these reintroductions be monitored? We will prepare periodic progress reports and fully evaluate these reintroduction efforts after 5 and 10 years to determine whether to continue or terminate the reintroduction efforts.
              (5) Note: Map of the NEP area for the pygmy madtom in the French Broad River and Holston River, Tennessee, appears immediately following paragraph (m)(7) of this section.
              
              (u) Rio Grande silvery minnow (Hybognathus amarus)—(1) Where are populations of this fish designated as nonessential experimental populations (NEP)?
              
              (i) The NEP area for the Rio Grande silvery minnow is within the species' historical range and is defined as follows: Rio Grande, from Little Box Canyon downstream of Fort Quitman, Hudspeth County, Texas, through Big Bend National Park and the Rio Grande Wild and Scenic River, to Amistad Dam; and on the Pecos River, from its confluence with Independence Creek to its confluence with the Rio Grande.
              (ii) The Rio Grande silvery minnow is not currently known to exist in the Rio Grande or Pecos River in Texas. Based on the habitat requirements of this fish, we do not expect it to become established outside the NEP area. However, if any individuals of this species move upstream or downstream or into tributaries outside the designated NEP area, we would presume that they came from the reestablished populations. We would then amend paragraph (u)(1)(i) of this section to enlarge the boundaries of the NEP to include the entire range of the expanded population.
              (iii) We do not intend to change the NEP designation to “essential experimental,” “threatened,” or “endangered” within the NEP area. Additionally, we will not designate critical habitat for this NEP, as provided by 16 U.S.C. 1539(j)(2)(C)(ii).
              (2) What take is allowed of this species in the NEP area? (i) A Rio Grande silvery minnow may be taken within the NEP area, provided that such take is either not willful, knowing, or due to negligence, or is incidental to and not the purpose of the carrying out of an otherwise lawful activity, such as recreation (e.g., fishing, boating, wading, trapping, or swimming), agriculture, and other activities that are in accordance with Federal, State, and local laws and regulations. However, Federal agencies, must consult under section 7 of the Act on their activities that may affect the Rio Grande silvery minnow within Big Bend National Park or the Wild and Scenic River.
              (ii) Any person with a valid permit issued by the U.S. Fish and Wildlife Service (Service) under 50 CFR 17.32 may take Rio Grande silvery minnows for educational purposes, scientific purposes, the enhancement of propagation or survival of the species, zoological exhibition, and other conservation purposes consistent with the Act;
              (iii) Any taking pursuant to paragraph (u)(2)(i) of this section must be reported within 7 days by contacting the Service, Austin Ecological Services Field Office, 107011 Burnet Road, Suite 200, Austin, TX 78758; (512) 490-0057. Once the Service is contacted, a determination will be made as to the disposition of any live or dead specimens. Reporting requirements for take pursuant to paragraph (u)(2)(ii) of this section will be specifically defined in the permit issued by the Service.
              (3) What take of this species is not allowed in the NEP area? (i) Except as expressly allowed in paragraph (u)(2) of this section, all the provisions of 50 CFR 17.31(a) and (b) apply to the fish identified in paragraph (u)(1) of this section.
              (ii) Any manner of take not described under paragraph (u)(2) of this section is prohibited in the NEP area.
              (iii) You may not possess, sell, deliver, carry, transport, ship, import, or export by any means whatsoever any of the identified fishes, or parts thereof, that are taken or possessed in violation of paragraph (u)(3) of this section or in violation of the applicable State or local fish and wildlife laws or regulations or the Act.
              (iv) You may not attempt to commit, solicit another to commit, or cause to be committed any offense defined in paragraph (u)(3) of this section.
              (4) How will the effectiveness of the reestablishment be monitored? (i) After the initial stocking of this fish, we will monitor their presence or absence at least annually and document any spawning behavior or young-of-year fish that might be present. Depending on available resources, monitoring may occur more frequently, especially during the first few years of reestablishment efforts. This monitoring will be conducted primarily by seining and will be accomplished by Service, National Park Service, or State employees or by contracting with the appropriate species experts. Annual reports will be produced detailing stocking and monitoring activities that took place during the previous year.
              (ii) The Service will fully evaluate these reestablishment efforts every 5 years to determine whether to continue or terminate them.
              (iii) Note: Map of the NEP area for the Rio Grande silvery minnow in Texas follows:
              
                ER08DE08.000
              
              
              (v) Sonoran pronghorn (Antilocapra americana sonoriensis). (1) The Sonoran pronghorn (Antilocapra americana sonoriensis) population identified in paragraph (v)(12) of this section is a nonessential experimental population (NEP).
              (2) No person may take this species, except as provided in paragraphs (v)(3) through (v)(6) of this section.
              (3) Any person with a valid permit issued by the U.S. Fish and Wildlife Service under § 17.32 may take pronghorn within the NEP area for scientific purposes, the enhancement of propagation or survival of the species, and other conservation purposes consistent with the Endangered Species Act.
              (4) A Sonoran pronghorn may be taken within the boundaries of Yuma Proving Grounds; Barry M. Goldwater Range; lands of the Arizona State Land Department; Bureau of Land Management lands; privately owned lands; and lands of the Tohono O'odham Nation, Colorado River Indian Tribes, Gila River Indian Reservation, Ak-Chin Indian Reservation, Pascua Yaqui Indian Reservation, and San Xavier Reservation within the NEP area, provided that such take is incidental to, and not the purpose of, carrying out any otherwise lawful activity; and provided that such taking is reported as soon as possible in accordance with paragraph (v)(6) of this section. Otherwise lawful activities are any activities in compliance with applicable land management regulations, hunting regulations, tribal law, and all other applicable law and regulations, and include, but are not limited to, military training and testing, border security and enforcement carried out by Federal law enforcement officials (e.g., U.S. Customs and Border Protection), agriculture, rural and urban development, livestock grazing, camping, hiking, hunting, recreational vehicle use, sightseeing, nature or scientific study, rockhounding, and geocaching, where such activities are permitted.
              (5) Any employee or agent of the U.S. Fish and Wildlife Service, the Arizona Department of Game and Fish, and the tribes listed in paragraph (v)(4) of this section, who is designated for such purpose may, when acting in the course of official duties, take a Sonoran pronghorn if such action is necessary to:
              (i) Aid a sick, injured, or orphaned Sonoran pronghorn, including rescuing such animals from canals;
              (ii) Dispose of a dead Sonoran pronghorn specimen, or salvage a dead specimen that may be useful for scientific study;
              (iii) Move a Sonoran pronghorn for genetic purposes or to improve the health of the population; or
              (iv) Capture and release a Sonoran pronghorn for relocation, to collect biological data, or to attach, service, or detach radio-telemetry equipment.
              (6) Any taking pursuant to paragraphs (v)(3) through (v)(5) of this section must be reported as soon as possible by calling the U.S. Fish and Wildlife Service, Arizona Ecological Services Office, 201 N Bonita Avenue, Suite 141, Tucson, AZ 85745 (520/670-6150), or the Cabeza Prieta National Wildlife Refuge, 1611 North Second Avenue, Ajo, AZ 85321 (520/387-6483). Upon contact, a determination will be made as to the disposition of any live or dead specimens.
              (7) No person may possess, sell, deliver, carry, transport, ship, import, or export by any means whatsoever, any Sonoran pronghorn or Sonoran pronghorn parts taken in violation of these regulations.
              (8) It is unlawful for any person to attempt to commit, solicit another to commit, or cause to be committed, any offense defined in paragraphs (v)(2) and (7) of this section.
              (9) The boundaries of the designated NEP area are based on the maximum estimated range of pronghorn that are released in and become established within the NEP area. These boundaries are physical barriers to movements, including major freeways and highways, and the Colorado River. All release sites will be within the NEP area.
              (i) All Sonoran pronghorn found in the wild within the boundaries of the NEP area will be considered members of the NEP. Any Sonoran pronghorn occurring outside of the NEP area are considered endangered under the Act.

              (ii) The Service has designated the NEP area to accommodate the potential future movements of wild Sonoran pronghorn. All released Sonoran pronghorn and their progeny are expected to remain in the NEP area due to the geographical extent of the designation and substantial barriers to movement that form the boundaries of the NEP.
              (10) The NEP will be monitored closely for the duration of the program. Any pronghorn that is determined to be sick, injured, or otherwise in need of special care will be recaptured to the extent possible by Service and/or State or Tribal wildlife personnel or their designated agent and given appropriate care. Such pronghorn will be released back to the wild as soon as possible, unless physical or behavioral problems make it necessary to return them to a captive-breeding facility.
              (11) The Service plans to evaluate the status of the NEP every 5 years to determine future management status and needs, with the first evaluation occurring not more than 5 years after the first release of pronghorn into the NEP area. All reviews will take into account the reproductive success and movement patterns of individuals released, food habits, and overall health of the population. This evaluation will include a progress report.
              (12) The areas covered by this proposed nonessential experimental population designation are in Arizona. They include the area north of Interstate 8 and south of Interstate 10, bounded by the Colorado River on the west and Interstate 10 on the east, and an area south of Interstate 8, bounded by Highway 85 on the west, Interstates 10 and 19 on the east, and the U.S.-Mexico border on the south.
              (13) Note: Map of the NEP area for the Sonoran pronghorn in southwestern Arizona follows:
              
                
                ER05MY11.128
              
              (w) Bull Trout (Salvelinus confluentus)—(1) Where are populations of this fish designated as nonessential experimental populations (NEPs)?
              

              (i) The NEP area for the bull trout is within the species' historical range and is defined as follows: the entire Clackamas River subbasin as well as the mainstem Willamette River, from Willamette Falls to its points of confluence with the Columbia River, including Multnomah Channel.
              (ii) Bull trout are not currently known to exist in the Clackamas River subbasin or the mainstem Willamette River, from Willamette Falls to its points of confluence with the Columbia River, including Multnomah Channel, in Oregon. Should any bull trout be found in the Willamette River within the NEP boundary, the U.S. Fish and Wildlife Service (Service) will assume the fish to be part of the reintroduced population, unless the fish is tagged or otherwise known to be from another population. Given the presence of suitable overwintering and forage habitat in the upper portion of the Clackamas River, as well as the geographic distance from spawning and rearing habitat in the upper Clackamas River to any overwintering and foraging habitat in the lower Clackamas and Willamette Rivers, we do not expect the reintroduced fish to become established outside the NEP. Bull trout found outside of the NEP boundary, but known to be part of the NEP, will assume the status of bull trout within the geographic area in which they are found.
              (iii) We do not intend to change the NEP designation to “essential experimental,” “threatened,” or “endangered” within the NEP area. Additionally, we will not designate critical habitat for the NEP, as provided by 16 U.S.C. 1539(j)(2)(C)(ii).
              (2) What take is allowed of this species in the NEP area? (i) Bull trout may be taken within the NEP area, provided that such take is:
              (A) Not willful, knowing, or due to negligence.
              (B) Incidental to and not the purpose of carrying out an otherwise lawful activity, such as recreation (e.g., fishing, boating, wading, trapping, or swimming), agriculture, hydroelectric power generation, and other activities that are in accordance with Federal, State, Tribal, and local laws and regulations.
              (C) Consistent with Oregon Department of Fish and Wildlife (ODFW) fishing regulations that have been coordinated with the Service, if due to fishing.
              (D) Incidental to any activities related to or associated with the operation and maintenance of the Clackamas River Hydroelectric Project (FERC Project No. 2195) by Portland General Electric (PGE) as administered under a license issued by FERC. Acceptable forms of taking of bull trout include, but are not limited to, mortality, stranding, injury, impingement and entrainment at project facilities, or delay in up- or downstream passage associated with or caused by any of the following activities. Activities related to the operation and maintenance of Project 2195 include, but are not limited to:
              (1) Hydroelectric generation at any project facility;
              (2) Maintenance of project facilities;
              (3) Provision of upstream and downstream fish passage, whether through fish passage facilities, powerhouses, bypass facilities, bypass reaches, or spillways;
              (4) Fish handling at fish separation and counting facilities;
              (5) Fish removal from fish passage facilities and areas critical to downstream migrant passage testing at the time of testing (Bull trout removed for this testing do not need to be returned to the Clackamas River subbasin.);
              (6) Fish conservation activities;
              (7) Fish handling, tagging, and sampling in connection with FERC-approved studies; and
              (8) Approved resource protection, mitigation, and enhancement measures.
              (E) Consistent with the adaptive management process identified for this project including:
              (1) The targeted relocation or possible removal of bull trout by the Service or our project partners, if bull trout are documented staging at the entrance to, within, or below, juvenile fish passage facilities within the Clackamas Hydroelectric Project; and
              (2) Discontinuation of the reintroduction project and complete removal of bull trout from the Clackamas River if the Service determines, in consultation and coordination with the State of Oregon, NMFS, and other project partners, and based on project monitoring and evaluation, that the reintroduction efforts cannot be carried out in a manner consistent with the recovery of threatened salmon and steelhead.
              (ii) Any person with a valid permit issued by the Service under § 17.32 and a valid State permit issued by ODFW may take bull trout for educational purposes, scientific purposes, the enhancement of propagation or survival of the species, zoological exhibition, and other conservation purposes consistent with the Act.
              (3) What take of this species is not allowed in the NEP area? (i) Except as expressly allowed in paragraph (w)(2) of this section, all the provisions of § 17.31(a) and (b) apply to the fish identified in paragraph (w)(1) of this section.
              (ii) Any manner of take not described under paragraph (w)(2) of this section or Oregon Revised Statute (ORS) 498.002 and Oregon Angling Regulations pursuant to ORS 498.002 is prohibited in the NEP area. Should State statutes or regulations change, take prohibitions will change accordingly. Any changes to State recreational fishing regulations pertaining to the experimental population of bull trout in the Clackamas River subbasin will be made by the State in collaboration with the Service. We may refer unauthorized take of this species to ODFW law enforcement authorities or Service law enforcement authorities for prosecution.
              (iii) A person may not possess, sell, deliver, carry, transport, ship, import, or export by any means whatsoever any of the identified fishes, or parts thereof, that are taken or possessed in a manner not expressly allowed in paragraph (w)(2) of this section, or in violation of the applicable State fish and wildlife laws or regulations or the Act.
              (iv) A person may not attempt to commit, solicit another to commit, or cause to be committed any offense except the take expressly allowed in paragraph (w)(2) of this section.
              (4) How will the effectiveness of the reestablishment be monitored? (i) Effectiveness monitoring of the project will be conducted jointly by the Service and ODFW, with assistance from the U.S. Forest Service (USFS) and PGE.
              (ii) We will monitor the effectiveness of the reintroduction during phase 1 of the project (2011-2017) by annually assessing: Distribution and movement, relative survival of translocated bull trout via presence and absence surveys, occurrence of spawning and reproduction, and genetic health, as measured against the donor population. These monitoring objectives will be accomplished by methodologies that include Passive Integrated Transponder (PIT) tagging of all fish translocated to the Clackamas River, radio tagging of the adult and subadult life stages, snorkel surveys, redd surveys, and minnow trapping.
              (iii) If successful reproduction of reintroduced bull trout is detected, we will incorporate monitoring to assess the distribution, movement, growth, and survival of the initial cohorts of naturally produced bull trout.
              (iv) Monitoring activities in phase 2 (2018-2024) and phase 3 (2025-2030) will be informed by phase 1 monitoring and evaluation.
              (v) Annual reports that summarize the implementation and monitoring activities that occurred the previous year will be collaboratively developed by the Service, ODFW, and USFS.
              (vi) We will evaluate the implementation strategy annually, and we will evaluate the reestablishment effort at the completion of phase 1 to determine whether to continue translocation of bull trout in phase 2.
              (5) What safeguards are in place to ensure the protection of Federally listed salmon and steelhead in the NEP area? (i) In consultation and coordination with the National Marine Fisheries Service (NMFS) and other project partners, we have developed a plan to facilitate management decisions associated with potential impacts from the bull trout reintroduction on listed anadromous salmonids. If specific bull trout and/or anadromous salmonid thresholds are triggered, we will follow the planned management actions to minimize impacts to salmon and steelhead from the reintroduction of bull trout in the Clackamas River.

              (ii) Our management actions implemented and the frequency of those actions, will be informed by:
              
              (A) The reintroduction project's monitoring and evaluation program, jointly implemented by the Service, ODFW, and USFS; and
              (B) The conservation status of the listed Clackamas River anadromous salmonid populations.
              (iii) Because we cannot predict all likely impact scenarios and appropriate management responses, we will modify our plan as necessary, in consultation and coordination with NMFS, ODFW, and other project partners, consistent with the overall adaptive management of the project.
              (iv) Although our analysis indicates a low likelihood for population-level impacts to Federally listed salmon and steelhead populations, if the Service determines, in consultation and coordination with the State of Oregon, NMFS, and other project partners, and based on project monitoring and evaluation, that the reintroduction efforts are not consistent with the recovery of salmon or steelhead, the reintroduction program will be discontinued and bull trout will be removed from the experimental population area.
              (v) Prior to releasing bull trout into the Clackamas River, the Service will complete any required interagency cooperation with NMFS pursuant to section 7(a)(2) of the Act.
              (6) Note: Map of the NEP area for bull trout in Oregon follows:
              
                
                ER21JN11.026
              
              (x) Wood bison (Bison bison athabascae). (1) Wood bison within the area identified in paragraph (x)(2)(i) of this section are members of a nonessential experimental population (NEP) and will be managed primarily by the State of Alaska (State), through its Department of Fish and Game (ADF&G), in cooperation with the Service, in accordance with this rule and the respective management plans.
              (2) Where are wood bison in Alaska designated as an NEP?
              

              (i) The boundaries of the NEP area encompass the Yukon, Tanana, and Kuskokwim River drainages in Alaska (Figure 1). The NEP area includes much of the wood bison's historical range in Alaska, and the release sites are within the species' historical range. The NEP area is defined as follows: the Yukon River drainage from the United States-Canada border downstream to its mouth; the Tanana River drainage from the United States-Canada border downstream to its confluence with the Yukon River; and the Kuskokwim River drainage from its headwaters downstream to its mouth at the Bering Sea.
              
                ER07MY14.002
              
              (ii) Any wood bison found within the Alaska wood bison NEP area will be considered part of the NEP. The bison will be managed by the State to prevent establishment of any population outside the NEP area.
              (3) Under what circumstances might an Alaska wood bison NEP be eliminated?
              
              (i) We do not anticipate eliminating all individuals within an Alaska wood bison NEP unless:
              (A) The State deems the reintroduction efforts a failure or most members of reintroduced populations have disappeared for any reason;

              (B) Monitoring of wood bison in Alaska indicates appreciable harm to other native wildlife, such as the introduction of disease or other unanticipated environmental consequences associated with their presence; or
              (C) Legal or statutory changes reduce or eliminate the State's ability to complete the restoration effort as designed and intended in its management plans, with the management flexibility and protection of other land uses (including other resource development) provided in this NEP designation.
              (ii) If any of the circumstances listed in paragraph (x)(3)(i) of this section occur, some or all wood bison may be removed from the wild in Alaska by any method deemed practicable by the State, including lethal removal. If the reintroduction of wood bison under this nonessential experimental designation is discontinued for any reason and no action is taken by the Service and the State to change the designation, all remaining wood bison in Alaska will retain their NEP status.
              (4) Which agency is the management lead for wood bison in Alaska? The Alaska Department of Fish and Game will have primary responsibility for leading and implementing the wood bison restoration effort, in cooperation with the Service, and will keep the Service apprised of the status of the effort on an ongoing basis. The Service will retain responsibility for ensuring compliance with all provisions of the Endangered Species Act of 1973, as amended (ESA; 16 U.S.C. 1531 et seq.), including compliance with section 7 for actions occurring on National Wildlife Refuge and National Park Service lands.
              (5) What take of wood bison is allowed in the NEP area? In the following instances, wood bison may be taken in accordance with applicable State fish and wildlife conservation laws and regulations:
              (i) Hunting will be an allowed take based on sustained yield principles as established by ADF&G.
              (ii) A wood bison may be taken within the NEP area, provided that such take is not willful, knowing, or due to negligence, or is incidental to and not the purpose of the carrying out of an otherwise lawful activity, including but not limited to recreation (e.g., trapping, hiking, camping, or shooting activities); forestry; agriculture; oil and gas exploration and development and associated activities; construction and maintenance of roads or railroads, buildings, facilities, energy projects, pipelines, and transmission lines of any kind; mining; mineral exploration; travel by any means, including vehicles, watercraft, snow machines, or aircraft; tourism; and other activities that are in accordance with Federal, State, and local laws and regulations and specific authorizations. Such conduct is not considered intentional or “knowing take” for purposes of this regulation, and neither the Service nor the State will take legal action for such conduct. Any cases of “knowing take” will be referred to the appropriate authorities for prosecution.
              (iii) Any person with a valid permit issued by the Service under 50 CFR 17.32 or by ADF&G may take wood bison for educational purposes, scientific purposes, the enhancement of propagation or survival of the species, zoological exhibition, and other conservation purposes consistent with the ESA. Additionally, any employee or agent of the Service or ADF&G designated for such purposes, acting in the course of official duties, may take a wood bison if such action is necessary:
              (A) For scientific purposes;
              (B) To relocate a wood bison to avoid conflict with human activities;
              (C) To relocate a wood bison if necessary to protect the wood bison;
              (D) To relocate wood bison within the NEP area to improve wood bison survival and recovery prospects or for genetic purposes;
              (E) To relocate wood bison from one population in the NEP area into another, or into captivity;
              (F) To relocate wood bison that have moved outside the NEP area back into the NEP area or remove them;
              (G) To aid or euthanize a sick, injured, or orphaned wood bison;
              (H) To dispose of a dead wood bison, or salvage a dead wood bison for scientific purposes; or
              (I) To aid in law enforcement investigations involving wood bison.

              (iv) Any person may take a wood bison in defense of the individual's life or the life of another person. The Service, the State, or our designated agent(s) may also promptly remove any wood bison that the Service, the State, or our designated agent(s) determine to be a threat to human life or safety. Any such taking must be reported within 24 hours to the location identified in paragraph (x)(5)(vi) of this section.
              (v) In connection with otherwise lawful activities, including but not limited to the use and development of land, provided at paragraph (x)(5)(ii) of this section, the Federal Government, the State, municipalities of the State, other local governments, Native American Tribal Governments, and all landowners and their employees or authorized agents, tenants, or designees may harass wood bison in the areas defined in paragraph (x)(2)(i) of this section, provided that all such harassment is by methods that are not lethal or physically injurious to wood bison and is reported within 24 hours to the location identified in paragraph (x)(5)(vi) of this section.
              (vi) Any taking pursuant to paragraph (x)(5)(ii) of this section must be reported within 14 days by contacting the Alaska Department of Fish and Game, 1300 College Road, Fairbanks, AK 99701; (907) 459-7206. ADF&G will determine the most appropriate course of action regarding any live or dead specimens.
              (6) What take of wood bison is not allowed in the NEP area?
              
              (i) Except as expressly allowed in paragraph (x)(5) of this section, all the provisions of 50 CFR 17.31(a) and (b) apply to the wood bison identified in paragraph (x)(1) of this section.
              (ii) Any manner of take not described under paragraph (x)(5) of this section is prohibited in the NEP area.
              (iii) A person may not possess, sell, deliver, carry, transport, ship, import, or export by any means whatsoever any of the identified wood bison, or parts thereof, that are taken or possessed in a manner not expressly allowed in paragraph (x)(5) of this section or in violation of the applicable State or local fish and wildlife laws or regulations or the ESA.
              (iv) A person may not attempt to commit, solicit another to commit, or cause to be committed any take of wood bison, except that take expressly allowed in paragraph (x)(5) of this section.
              (7) How will the effectiveness of the wood bison reintroduction be monitored? ADF&G will monitor the population status of reintroduced bison herds at least annually and will document productivity, survival, and population size. The Service or other Federal agencies may also be involved in population monitoring, particularly where National Wildlife Refuge System or Bureau of Land Management lands are involved. Tribal governments or other organizations may also participate in population monitoring and other management activities. Depending on available resources, monitoring may occur more frequently, especially during the first few years of reestablishment efforts. This monitoring will be conducted primarily through aerial surveys and will be accomplished by State or Service employees, through cooperative efforts with local governments, or by contracting with other appropriate species experts.
              (8) What other provisions apply to this special rule?
              
              If any particular provision of this rule or the application of any particular provision to any entity or circumstance is held invalid, the remainder of this finding and rule and the application of such provisions to other entities or circumstances shall not be affected by such holding.
              [49 FR 35954, Sept. 13, 1984; 50 FR 30194, July 24, 1985]
              
                Editorial Note:
                For Federal Register citations affecting § 17.84, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 17.85
              Special rules—invertebrates.
              (a) Seventeen mollusks in the Tennessee River. The species in the following table comprise nonessential experimental populations (NEPs):
              
                
                  Common name
                  Scientific name
                
                
                  Cumberland bean (pearlymussel)
                  
                    Villosa trabalis
                  
                
                
                  tubercled blossom (pearlymussel)
                  
                    Epioblasma torulosa torulosa
                  
                
                
                  turgid blossom (pearlymussel)
                  
                    Epioblasma turgidula
                  
                
                
                  yellow blossom (pearlymussel)
                  
                    Epioblasma florentina florentina
                  
                
                
                  catspaw (purple cat's paw pearlymussel)
                  
                    Epioblasma obliquata obliquata
                  
                
                
                  
                  clubshell
                  
                    Pleurobema clava
                  
                
                
                  Cumberlandian combshell
                  
                    Epioblasma brevidens
                  
                
                
                  Alabama lampmussel
                  
                    Lampsilis virescens
                  
                
                
                  winged mapleleaf (mussel)
                  
                    Quadrula fragosa
                  
                
                
                  Cumberland monkeyface (pearlymussel)
                  
                    Quadrula intermedia
                  
                
                
                  oyster mussel
                  
                    Epioblasma capsaeformis
                  
                
                
                  birdwing pearlymussel
                  
                    Lemiox rimosus
                  
                
                
                  cracking pearlymussel
                  
                    Hemistena lata
                  
                
                
                  dromedary pearlymussel
                  
                    Dromus dromas
                  
                
                
                  fine-rayed pigtoe
                  
                    Fusconaia cuneolus
                  
                
                
                  shiny pigtoe
                  
                    Fusconaia cor
                  
                
                
                  Anthony's riversnail
                  
                    Athearnia anthonyi
                  
                
              
              (1) Where are these mollusks designated as nonessential experimental populations (NEPs)? (i) The NEP Area for these 17 mollusks is within the species' historic ranges, and is defined as follows: The free-flowing reach of the Tennessee River from the base of Wilson Dam downstream to the backwaters of Pickwick Reservoir (river mile (RM) 259.4 [414.0 km] to RM 246.0 [393.6 km] and includes the lower 5 RM (8 km) of all tributaries to this reach in Colbert and Lauderdale Counties, Alabama.
              (ii) None of the identified species are known to exist in any of the tributaries to the free-flowing reach of the Tennessee River below Wilson Dam or from below the backwaters of Pickwick Reservoir, Colbert and Lauderdale Counties, Alabama. In the future, if any of the 17 mollusks are found upstream of the lower 5 RM (8 km) of these tributaries or downstream into Pickwick Reservoir, we will presume the animals came from the reintroduced NEP, and we will amend this rule and enlarge the boundaries of the NEP Area to include the entire range of the expanded population.
              (iii) We do not intend to change the NEP designations to “essential experimental,” “threatened,” or “endangered” within the NEP Area. Additionally, we will not designate critical habitat for these NEPs, as provided by 16 U.S.C. 1539(j)(2)(C)(ii).
              (2) What activities are not allowed in the NEP Area? (i) Except as expressly allowed in this rule, all the prohibitions of 17.31(a) and (b) apply to the mollusks identified in this special rule.
              (ii) Any manner of take not described under paragraph (a)(3) of this section will not be allowed in the NEP Area. We may refer the unauthorized take of these species to the appropriate authorities for prosecution.
              (iii) You may not possess, sell, deliver, carry, transport, ship, import, or export by any means whatsoever any of the identified 17 mollusks, or parts thereof, that are taken or possessed in violation of these regulations or in violation of the applicable State fish and wildlife laws or regulations or the Act.
              (iv) You may not attempt to commit, solicit another to commit, or cause to be committed any offense defined in this paragraph (a).
              (3) What take is allowed in the NEP Area? (i) Take of these species that is accidental and incidental to an otherwise lawful activity such as fishing, boating, commercial navigation, trapping, wading, or mussel harvesting, is allowed.
              (ii) Any individual collecting or harvesting mussels must check their collection prior to leaving the immediate area and return any NEP mussels to the site where they were obtained.
              (4) How will the effectiveness of these reintroductions be monitored? We will prepare periodic progress reports and fully evaluate these reintroduction efforts after 5 and 10 years to determine whether to continue or terminate the reintroduction efforts.
              (b) Sixteen mollusks in the French Broad and Holston Rivers. The species in the following table comprise nonessential experimental populations (NEP):
              
                
                  Common name
                  Scientific name
                
                
                  Cumberland bean (pearlymussel)
                  
                    Villosa trabalis
                  
                
                
                  Cumberlandian combshell
                  
                    Epioblasma brevidens
                  
                
                
                  fanshell
                  
                    Cyprogenia stegaria
                  
                
                
                  Appalachian monkeyface (pearlymussel)
                  
                    Quadrula sparsa
                  
                
                
                  Cumberland monkeyface (pearlymussel)
                  
                    Quadrula intermedia
                  
                
                
                  oyster mussel
                  
                    Epioblasma capsaeformis
                  
                
                
                  birdwing pearlymussel
                  
                    Lemiox rimosus
                  
                
                
                  cracking pearlymussel
                  
                    Hemistena lata
                  
                
                
                  dromedary pearlymussel
                  
                    Dromus dromas
                  
                
                
                  fine-rayed pigtoe
                  
                    Fusconaia cuneolus
                  
                
                
                  rough pigtoe
                  
                    Pleurobema plenum
                  
                
                
                  shiny pigtoe
                  
                    Fusconaia cor
                  
                
                
                  orange-foot pimpleback (pearlymussel)
                  
                    Plethobasus cooperianus
                  
                
                
                  ring pink (mussel)
                  
                    Obovaria retusa
                  
                
                
                  white wartyback (pearlymussel)
                  
                    Plethobasus cicatricosus
                  
                
                
                  Anthony's riversnail
                  
                    Athearnia anthonyi
                  
                
              
              (1) Where are these mollusks designated as NEPs? (i) The NEP area for these mollusks is within the species' historical range and is defined as follows: The French Broad River, Knox and Sevier Counties, Tennessee, from the base of Douglas Dam (river mile (RM) 32.3 (51.7 kilometers (km)) downstream to the confluence with the Holston River; then up the Holston River, Knox, Grainger, and Jefferson Counties, Tennessee, to the base of Cherokee Dam (RM 52.3 (83.7 km)); and the lower 5 RM (8 km) of all tributaries that enter these river reaches. None of the species identified in paragraph (b) are known to exist in any of the tributaries to the free-flowing reaches of the French Broad River below Douglas Dam, Knox and Sevier Counties, Tennessee, or of the Holston River below the Cherokee Dam, Knox, Grainger, and Jefferson Counties, Tennessee. Based on their habitat requirements, we do not expect these species to become established outside this NEP area. However, if any individuals are found upstream or downstream or into tributaries outside the designated NEP area, we would presume that they came from the reintroduced populations. We would then amend paragraph (b)(1)(i) of this section to enlarge the boundaries of the NEP area to include the entire range of the expanded population.
              (ii) Another NEP area for 10 of these mollusks (Cumberland bean, Cumberlandian combshell, Cumberland monkeyface, oyster mussel, birdwing pearlymussel, cracking pearlymussel, dromedary pearlymussel, fine-rayed pigtoe, shiny pigtoe, and Anthony's riversnail) is provided in paragraph (a) of this section.
              (iii) We do not intend to change the NEP designations to “essential experimental,” “threatened,” or “endangered” within the NEP area. Additionally, we will not designate critical habitat for these NEPs, as provided by 16 U.S.C. 1539(j)(2)(C)(ii).
              (2) What activities are not allowed in the NEP area? (i) Except as expressly allowed in paragraph (b)(3) of this section, all the prohibitions of § 17.31(a) and (b) apply to the mollusks identified in paragraph (b) of this section.
              (ii) Any manner of take not described under paragraph (b)(3) of this section will not be allowed in the NEP area. We may refer the unauthorized take of these species to the appropriate authorities for prosecution.
              (iii) You may not possess, sell, deliver, carry, transport, ship, import, or export by any means whatsoever any of the identified mollusks, or parts thereof, that are taken or possessed in violation of paragraph (b)(2) of this section or in violation of the applicable State fish and wildlife laws or regulations or the Act.
              (iv) You may not attempt to commit, solicit another to commit, or cause to be committed any offense defined in paragraph (b)(2) of this section.
              (3) What take is allowed in the NEP area? Take of these species that is accidental and incidental to an otherwise legal activity, such as recreation (e.g., fishing, boating, wading, trapping, or swimming), forestry, agriculture, and other activities that are in accordance with Federal, State, and local laws and regulations, is allowed.
              (4) How will the effectiveness of these reintroductions be monitored? We will prepare periodic progress reports and fully evaluate these reintroduction efforts after 5 and 10 years to determine whether to continue or terminate the reintroduction efforts.
              (5) Note: Map of the NEP area in Tennessee for the 16 mollusks listed in paragraph (b) of this section follows:
              
                
                ER13SE07.003
              
              (c) American Burying Beetle (Nicrophorus americanus).
              (1) Where is the American burying beetle designated as a nonessential experimental population (NEP)? (i) The NEP area for the American burying beetle is within the species' historical range and is defined as follows: The Missouri Counties of Cedar, St. Clair, Bates, and Vernon.
              
              (ii) The American burying beetle is not known to exist in Cedar, St. Clair, Bates, or Vernon Counties in Missouri, as of the date of enacting this regulation. Based on its habitat requirements and movement patterns, we do not expect this species to become established outside this NEP area.
              (2) What activities are not allowed in the NEP area? (i) You may not possess, sell, deliver, carry, transport, ship, import, or export by any means, American burying beetles, or parts thereof, that are taken or possessed in violation of paragraph (c)(3) of this section or in violation of applicable State fish and wildlife laws or regulations or the Act.
              (ii) You may not attempt to commit, solicit another to commit, or cause to be committed any offense defined in paragraph (c)(2)(i) of this section.
              (3) What take is allowed in the NEP area? Take of this species that is accidental and incidental to an otherwise legal activity, such as agriculture, forestry and wildlife management, land development, recreation, and other activities, is allowed.
              (4) How will the effectiveness of these reintroductions be monitored? We will prepare periodic progress reports and fully evaluate these reintroduction efforts after 5 years to determine whether to continue or terminate the reintroduction efforts.
              (5) Note: Map of the NEP area for the American burying beetle follows:
              
                ER22MR12.003
              
              (d) Oregon Silverspot Butterfly (Speyeria zerene hippolyta).
              (1) Where is the Oregon silverspot butterfly designated as a nonessential experimental population (NEP)? (i) The NEP areas for the Oregon silverspot butterfly are within the subspecies' historical range in Tillamook and Clatsop Counties, Oregon. The boundary of the NEP includes those Public Land Survey System sections intersecting with a 4.25-mile (6.8-kilometer) radius around the release locations. This boundary was selected to encompass all likely movements of Oregon silverspot butterflies away from the release areas while maintaining geographic separation from existing populations.
              (A) The Nestucca Bay NEP area, centered on the coastal prairie habitat on the Cannery Hill Unit of the Nestucca Bay National Wildlife Refuge (Nestucca Bay NEP area), includes Township 4 South, Range 10 West, Sections 15 through 36; Township 4 South, Range 11 West, Sections 13, 24, 25, and 36; Township 5 South, Range 10 West, Sections 2 through 11, 14 through 23, 27 through 30; and Township 5 South, Range 11 West, Sections 12, 13, 24, and 25.
              (B) The Saddle Mountain NEP area, centered on the coastal prairie habitat on top of Saddle Mountain State Natural Area (Saddle Mountain NEP area), includes Township 6 North, Range 7 West, Sections 7, 17 through 20, 29 through 32; Township 6 North, Range 8 West, Sections 1 through 36; Township 6 North, Range 9 West, Sections 1, 11 through 14, 23 through 26, 35, and 36; Township 5 North, Range 7 West, Sections 5 through 8, 17, 18, and 19; Township 5 North, Range 8 West, Sections 1 through 24; and Township 5 North, Range 9 West, Sections 1, 2, 3, 11, 12, 13, and 14.
              (ii) The nearest known extant population to the Nestucca Bay NEP area is 8 miles (13 kilometers) to the south, beyond the longest known flight distance of the butterfly (4.1 miles (6.6 kilometers)) and with little or no suitable habitat between them. The nearest known extant population to the Saddle Mountain NEP area is 50 miles (80 kilometers) to the south, well beyond the longest known flight distance of the butterfly (4.1 miles (6.6 kilometers)). Given its habitat requirements, movement patterns, and distance from extant populations, the NEP is wholly separate from extant populations, and we do not expect the reintroduced Oregon silverspot butterflies to become established outside the NEP areas. Oregon silverspot butterflies outside of the NEP boundaries will assume the status of Oregon silverspot butterflies within the geographic area in which they are found.
              (iii) We will not change the NEP designations to “essential experimental,” “threatened,” or “endangered” within the NEP areas without engaging in notice-and-comment rulemaking. Additionally, we will not designate critical habitat for this NEP, as provided by 16 U.S.C. 1539(j)(2)(C)(ii).
              (2) What take of the Oregon silverspot butterfly is allowed in the NEP areas? (i) Oregon silverspot butterflies may be taken within the NEP area, provided that such take is not willful, knowing, or due to negligence, and is incidental to carrying out an otherwise lawful activity, such as agriculture, forestry and wildlife management, land development, recreation, and other activities that are in accordance with Federal, State, Tribal, and local laws and regulations.
              (ii) Any person with a valid permit issued by the Service under 50 CFR 17.32 may take the Oregon silverspot butterfly for educational purposes, scientific purposes, the enhancement of propagation or survival of the species, zoological exhibition, and other conservation purposes consistent with the Act. Additionally, any employee or agent of the Service, any other Federal land management agency, or a State conservation agency, who is designated by the agency for such purposes, may, when acting in the course of official duties, take an Oregon silverspot butterfly in the wild in the NEP area if such action is necessary:
              (A) For scientific purposes;
              (B) To relocate Oregon silverspot butterflies to avoid conflict with human activities;
              (C) To relocate Oregon silverspot butterflies within the NEP area to improve Oregon silverspot butterfly survival and recovery prospects or for genetic purposes;
              (D) To relocate Oregon silverspot butterflies from one population in the NEP into another in the NEP, or into captivity;
              (E) To euthanize an injured Oregon silverspot butterfly;

              (F) To dispose of a dead Oregon silverspot butterfly, or salvage a dead Oregon silverspot butterfly for scientific purposes;
              (G) To relocate an Oregon silverspot butterfly that has moved outside the NEP area back into the NEP area; or
              (H) To aid in law enforcement investigations involving the Oregon silverspot butterfly.
              (3) What take of Oregon silverspot butterfly is not allowed in the NEP area? (i) Except as expressly allowed in paragraph (d)(2) of this section, all of the provisions of 50 CFR 17.31(a) and (b) apply to the Oregon silverspot butterfly in areas identified in paragraph (d)(1) of this section.
              (ii) A person may not possess, sell, deliver, carry, transport, ship, import, or export by any means, Oregon silverspot butterflies, or parts thereof, that are taken or possessed in a manner not expressly allowed in paragraph (d)(2) of this section or in violation of applicable State fish and wildlife laws or regulations or the Act.
              (iii) Any manner of take not described under paragraph (d)(2) of this section is prohibited in the NEP areas.
              (iv) A person may not attempt to commit, solicit another to commit, or cause to be committed any take of the Oregon silverspot butterfly, except as expressly allowed in paragraph (d)(2) of this section.
              (4) How will the effectiveness of these reintroductions be monitored? We will monitor populations annually for trends in abundance in cooperation with partners, monitor habitat quality, and prepare annual progress reports. We will fully evaluate reintroduction efforts after 5 years to determine whether to continue or terminate the reintroduction efforts.
              (5) Maps of the NEP areas for the Oregon silverspot butterfly in Northwest Oregon.
              
              (i) Note: Map of the Oregon silverspot butterfly NEP follows:
              
                
                ER23JN17.001
              
              (ii) Note: Map of Nestucca Bay NEP area for the Oregon silverspot butterfly follows:
              
                
                ER23JN17.002
              
              (iii) Note: Map of Saddle Mountain NEP area for the Oregon silverspot butterfly follows:
              
                
                ER23JN17.003
              
              
              [66 FR 32263, June 14, 2001, as amended at 72 FR 52459, Sept. 13, 2007; 77 FR 16717, Mar. 22, 2012; 82 FR 28578, June 23, 2017]
            
            
              § 17.86
              Special rules—plants. [Reserved]
            
          
          
            Subpart I—Interagency Cooperation
            
              § 17.94
              Critical habitats.
              (a) The areas listed in § 17.95 (fish and wildlife), § 17.96 (plants), and § 17.99 (plants on the Hawaiian Islands) and referred to in the lists at §§ 17.11 and 17.12 have been determined by the Director to be critical habitat. All Federal agencies must insure that any action authorized, funded, or carried out by them is not likely to result in the destruction or adverse modification of the constituent elements essential to the conservation of the listed species within these defined critical habitats. (See part 402 for rules concerning this prohibition; see also part 424 for rules concerning the determination of critical habitat).
              (b) Maps.
              
              
                
                  If the critical habitat map appears in . . .
                  Then . . .
                
                
                  (1) A critical habitat designation in § 17.95(a), (b), (d), (e), (f), (g), (h), or (i), and the designation does not state that the map(s) is for informational purposes only, or (2) A critical habitat designation in § 17.99, or (3) A critical habitat designation published and effective after May 31, 2012

                  The map provided by the Secretary of the Interior, as clarified or refined by any textual language within the rule, constitutes the definition of the boundaries of a critical habitat. Each critical habitat area will be shown on a map, with more-detailed information discussed in the preamble of the rulemaking documents published in the Federal Register and made available from the lead field office of the Service responsible for such designation. Each area will be referenced to the State(s), county(ies), or other local government units within which all or part of the critical habitat is located. General descriptions of the location and boundaries of each area may be provided to clarify or refine what is included within the boundaries depicted on the map, or to explain the exclusion of sites (e.g., paved roads, buildings) within the mapped area. Unless otherwise indicated within the critical habitat descriptions, the names of the State(s) and county(ies) are provided for informational purposes only and do not constitute the boundaries of the area.
                
                
                  (4) A critical habitat designation that states that the map(s) is for informational purposes only, or (5) A critical habitat designation published and effective on or prior to May 31, 2012, that is set forth at § 17.95(c) or § 17.96
                  The map provided by the Secretary of the Interior is for reference purposes to guide Federal agencies and other interested parties in locating the general boundaries of the critical habitat. The map does not, unless otherwise indicated, constitute the definition of the boundaries of a critical habitat. Critical habitats are described by reference to surveyable landmarks found on standard topographic maps of the area and to the States and county(ies) within which all or part of the critical habitat is located. Unless otherwise indicated within the critical habitat description, the State and county(ies) names are provided for informational purposes only.
                
              
              [82 FR 49755, Oct. 27, 2017, as amended at 83 FR 18702, Apr. 27, 2018]
            
            
              § 17.95
              Critical habitat—fish and wildlife.
              (a) Mammals.
              
              
                Indiana Bat (Myotis sodalis)
                
                  Illinois. The Blackball Mine, La Salle County.
                
                  Indiana. Big Wyandotte Cave, Crawford County; Ray's Cave, Greene County.
                
                  Kentucky. Bat Cave, Carter County; Coach Cave, Edmonson County.
                
                  Missouri. Cave 021, Crawford County; Cave 009, Franklin County; Cave 017, Franklin County; Pilot Knob Mine, Iron County; Bat Cave, Shannon County; Cave 029, Washington County (numbers assigned by Division of Ecological Services, U.S. Fish and Wildlife Service, Region 6).
                
                  Tennessee. White Oak Blowhole Cave, Blount county.
                West Virginia. Hellhole Cave, Pendleton County.
                
                  Note:
                  No map.
                
                Mariana Fruit Bat (Pteropus mariannus mariannus)
                
                (1) The critical habitat unit for the Mariana fruit bat is depicted for the Territory of Guam on the maps below.
                (2) Within this area, the primary constituent elements required by the Mariana fruit bat for the biological needs of foraging, sheltering, roosting, and rearing of young are found in areas supporting limestone, secondary, ravine, swamp, agricultural, and coastal forests composed of native or introduced plant species. These forest types provide the primary constituent elements of:
                (i) Plant species used for foraging, such as Artocarpus sp. (breadfruit), Carica papaya (papaya), Cycas circinalis (fadang), Ficus spp. (fig), Pandanus tectorius (kafu), Cocos nucifera (coconut palm), and Terminalia catappa (talisai); and
                

                (ii) Remote locations, often within 328 ft (100 m) of clifflines that are 260 to 590 ft (80 to 100 m) tall, with limited exposure to human disturbance; land that contains mature fig, Mammea odorata (chopak), Casuarina equisetifolia (gago), Macaranga thompsonii (pengua), Guettarda speciosa (panao), Neisosperma oppositifolia (fagot), and other tree species that are used for roosting and breeding.
                (3) Critical habitat does not include existing features and structures within the boundaries of the mapped units, such as buildings, roads, aqueducts, antennas, water tanks, agricultural fields, paved areas, lawns, and other urban landscaped areas not containing one or more of the primary constituent elements.

                (4) The critical habitat unit is described below. Coordinates are in UTM Zone 55 with units in meters using North American Datum of 1983 (NAD83)/World Geodetic System 1984 (WGS 84).
                
                (i) Note: Map 1—General Location of the Mariana Fruit Bat Unit follows:
                
                  ER28OC04.000
                
                
                (ii) Guam, Mariana fruit bat (376 ac; 152 ha).
                (A) [Reserved]
                
                (B) Map 2 showing Mariana Fruit Bat Unit follows:
                
                  ER28OC04.001
                
                Virginia Big-eared Bat (Plecotus townsendii virginianus)
                West Virginia. Cave Mountain Cave, Hellhole Cave, Hoffman School Cave, and Sinnit Cave, each in Pendleton County; Cave Hollow Cave, Tucker County.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.009
                
                
                Polar Bear (Ursus maritimus) in the United States
                (1) Critical habitat areas are in the State of Alaska, and adjacent territorial and U.S. waters, as described below.
                (2) The primary constituent elements of critical habitat for the polar bear in the United States are:
                (i) Sea-ice habitat used for feeding, breeding, denning, and movements, which is sea ice over waters 300 m (984.2 ft) or less in depth that occurs over the continental shelf with adequate prey resources (primarily ringed and bearded seals) to support polar bears.
                (ii) Terrestrial denning habitat, which includes topographic features, such as coastal bluffs and river banks, with the following suitable macrohabitat characteristics:
                (A) Steep, stable slopes (range 15.5-50.0°), with heights ranging from 1.3 to 34 m (4.3 to 111.6 ft), and with water or relatively level ground below the slope and relatively flat terrain above the slope;
                (B) Unobstructed, undisturbed access between den sites and the coast;
                (C) Sea ice in proximity to terrestrial denning habitat prior to the onset of denning during the fall to provide access to terrestrial den sites; and
                (D) The absence of disturbance from humans and human activities that might attract other polar bears.
                (iii) Barrier island habitat used for denning, refuge from human disturbance, and movements along the coast to access maternal den and optimal feeding habitat, which includes all barrier islands along the Alaska coast and their associated spits, within the range of the polar bear in the United States, and the water, ice, and terrestrial habitat within 1.6 km (1 mi) of these islands (no-disturbance zone).
                (3) Critical habitat does not include manmade structures (e.g., houses, gravel roads, generator plants, sewage treatment plants, hotels, docks, seawalls, pipelines) and the land on which they are located existing within the boundaries of designated critical habitat on the effective date of this rule.
                (4) Critical habitat map units. Boundaries were derived from GIS data layers of the 1:63,360 scale digital coastline of the State of Alaska, created by the Alaska Department of Natural Resources from U.S. Geological Survey inch-to-the-mile topographic quadrangles. The International Bathymetric Chart of the Arctic Ocean, version 2.3, was used for the bathymetric data. The maritime boundaries to generate the 3-mile nautical line, U.S. territorial boundary, and Exclusive Economic Zone were from the National Oceanic and Atmospheric Administration's Office of Coast Survey Web site. The land status and ownership information at the section level scale was from the Alaska Department of Natural Resources, and was obtained from the Alaska State Office of the Bureau of Land Management. The detailed parcel-level land status was created by the U.S. Fish and Wildlife Service, Division of the Realty, by digitizing U.S. Bureau of Land Management Master Title Plots. The detailed denning habitat maps and the internal boundaries for the terrestrial denning habitat were provided by the U.S. Geological Survey, Alaska Science Center. The data were projected into Alaska Standard Albers Conical Equal Area using the North American Datum of 1983 to estimate the area of each critical habitat unit and determine overlap with land and water ownership.
                (5) Unit 1: Sea-ice habitat.
                (i) The critical sea-ice habitat area includes all the contiguous waters from the mean high tide line of the mainland coast of Alaska to the 300-m (984.2-ft) bathymetry contour. The critical sea-ice habitat is bounded on the east by the United States-Canada border (69.64892° N, 141.00533° W) and extends along the coastline to a point southwest of Hooper Bay (61.52859° N, 166.15476° W) on the western coast of Alaska. The eastern boundary extends offshore approximately 85 km (136 mi) from the coast (70.41526° N, 141.0076° W) at the United States-Canada border and then follows the 300-m (984.2-ft) bathymetry contour northwest until it intersects with the U.S. 200-nautical-mile EEZ (74.01403° N, 163.52341° W). The boundary then follows the EEZ boundary southwest to the intersection with the United States-Russian boundary (72.78333° N, 168.97694° W). From this point, the boundary follows the United States-Russia boundary south and southwest to the intersection with the southern boundary of the Chukchi-Bering Seas population southwest of Gambell, St Lawrence Island (62.55482° N, 173.68023° W). From this point, the boundary extends southeast to the coast of Alaska (61.52859° N, 166.15476° W).
                (ii) The map of Unit 1, sea-ice habitat, follows:
                
                  
                  ER07DE10.001
                
                (6) Unit 2: Terrestrial denning habitat.
                (i) The critical terrestrial denning habitat area extends from the mainland coast of Alaska 32 kilometers (20 mi) landward (primarily south) from the United States-Canada border to the Kavik River to the west. From the Kavik River to Barrow, the critical terrestrial denning habitat extends landward 8 kilometers (5 mi) south from the mainland coast of Alaska.

                (ii) The village district of Barrow is excluded from the critical terrestrial denning habitat area. The excluded area is delineated as follows: Beginning at the southeast corner of the northeast 1/4 of Section 29, Unsurveyed T22N, R18W, Umiat Meridian, Alaska; thence North to the southeast corner of the northeast 1/4 of Section 17, Unsurveyed T22N, R18W; thence East to the southeast corner of the northeast 1/4 of Section 16, Unsurveyed T22N, R18W, Umiat Meridian, Alaska; thence North to the northeast corner of Section 16, Unsurveyed T22N, R18W; thence East to the southeast corner of southwest 1/4 of Section 10, Unsurveyed T22N, R18W; thence North to the northwest corner of the southwest 1/4 of northeast 1/4 of Section 34, Unsurveyed T23N, R18W; thence East to the southeast corner of the northeast 1/4 of the northeast 1/4 of Section 34, Unsurveyed T23N, R18W; thence North to the point where the section line common to Sections 14 and 15, Unsurveyed T23N, R18W; intersects the mean low water line of the Chukchi Sea; thence in a southwesterly direction along the mean low water line of the Chukchi Sea to the point where the mean low water line of the Chukchi Sea intersects the east-west center line of Section 27, Unsurveyed T22N, R19W; thence East to the point of beginning, containing 21 square miles, more or less. You can view legal descriptions and detailed, colored maps of the exclusions in this final rule at http://alaska.fws.gov/fisheries/mmm/polarbear/criticalhabitat.htm.
                

                (iii) The village district of Kaktovik is excluded from the critical terrestrial denning habitat area. The excluded area is delineated as follows: From the P.O.B. (which is also the point of beginning for the U.S. Survey No. 4234) at approximately 2,828 feet distant on a bearing of N 01° 40′ E from Tri. Sta. U. S. C. and G. S. “Barter Astro”; the boundary thence shall run West for approximately 325′; thence South approximately 600′; thence West approximately 500′; thence South approximately 100′; thence West approximately 4,000′; thence South approximately 3,550′; thence East approximately 4,000′; thence in a northeasterly direction approximately 3,225′ to a point on the mean high water line of the Kaktovik Lagoon which is approximately 2,478′ distant on a bearing S 78 53′ E from Tri. Sta. U. S. C. and G. S. “Barter Astro”; thence northerly along the meandering mean high water line of the Kaktovik Lagoon, around Pipsuk Point, and westerly continuing on the meandering mean high water line to a point on the mean high water line of the Kaktovik Lagoon which is approximately 477′ distant on a bearing of N 88 58′ E from another point which is approximately 1,503′ distant on a bearing of N 01 24′ W from the point of beginning; thence approximately 477′ in a westerly direction, a bearing of S 88; 58′ W; thence approximately 1,503′ in a southerly direction on a bearing of S 01 24′ E to the point of beginning, containing one square mile, more or less. You can view legal descriptions and detailed, colored maps of the exclusions in this final rule at http://alaska.fws.gov/fisheries/mmm/polarbear/criticalhabitat.htm.
                
                (iv) The maps of Unit 2 (east and west), terrestrial denning habitat, follow:
                
                  
                  ER07DE10.002
                
                
                  
                  ER07DE10.003
                
                (7) Unit 3: Barrier island habitat.
                (i) The critical barrier island habitat includes off-shore islands offset from the mainland coast of Alaska starting at the United States-Canada border westward to Barrow, southwest to Cape Lisburne, south to Point Hope, southwest to Wales, southeast to Nome, and ending at Hooper Bay, AK, and water, sea ice, and land habitat within 1.6 kilometers (1 mile) of the barrier islands (no-disturbance zone).
                (ii) The map of Unit 3, barrier island habitat, follows:
                
                  
                  ER07DE10.004
                
                Woodland Caribou (Rangifer tarandus caribou), Southern Mountain Distinct Population Segment (DPS)
                (1) A critical habitat unit is depicted for Boundary County, Idaho, and Pend Oreille County, Washington, on the map below.
                (2) Within this area, the primary constituent elements of the physical and biological features essential to the conservation of the southern mountain caribou DPS consist of five components:
                (i) Mature to old-growth western hemlock (Tsuga heterophylla)/western red cedar (Thuja plicata) climax forest, and subalpine fir (Abies lasiocarpa)/Engelmann spruce (Picea engelmanni) climax forest at least 5,000 ft (1,520 m) in elevation; these habitats typically have 26-50 percent or greater canopy closure.

                (ii) Ridge tops and high elevation basins that are generally 6,000 ft (1,830 m) in elevation or higher, associated with mature to old stands of subalpine fir (Abies lasiocarpa)/Engelmann spruce (Picea engelmanni) climax forest, with relatively open canopy.
                (iii) Presence of arboreal hair lichens.

                (iv) High-elevation benches and shallow slopes, secondary stream bottoms, riparian areas, seeps, and subalpine meadows with succulent forbs and grasses, flowering plants, horsetails, willow, huckleberry, dwarf birch, sedges, and lichens. The southern mountain caribou DPS, including pregnant females, uses these areas for feeding during the spring and summer seasons.
                (v) Corridors/Transition zones that connect the habitats described above. If human activities occur, they are such that they do not impair the ability of caribou to use these areas.
                (3) Critical habitat does not include manmade structures (such as buildings, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on December 28, 2012.
                (4) Critical habitat map unit. Data layers defining the map unit were created using a 5,000-ft (1,520-m) elevation layer derived from 30m USGS DEM plus migration-corridor polygons, and units were then mapped using Universal Transverse Mercator (UTM) Zone 11N coordinates. The map in this entry establishes the boundaries of the critical habitat designation. The coordinates or plot points or both on which the map is based are available to the public at the field office Internet site (http://www.fws.gov/idaho), at http://www.regulations.gov at Docket No. FWS-R1-ES-2011-0096, and at the Service's Idaho Fish and Wildlife Office. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Unit 1: Boundary County, Idaho, and Pend Oreille County, Washington. The map of the critical habitat unit follows:
                
                  
                  ER02OC19.003
                
                Santa Catalina Island Fox (Urocyon littoralis catalinae)

                We have determined that no areas meet the definition of critical habitat under section 3(5)(A) of the Act for Santa Catalina Island fox. Therefore, no specific areas are designated as critical habitat for this subspecies.
                
                Jaguar (Panthera onca)
                (1) Critical habitat units are depicted for Pima, Santa Cruz, and Cochise Counties, Arizona, and Hidalgo County, New Mexico, on the maps below.
                (2) Within these areas, the primary constituent elements of the physical or biological feature essential to the conservation of jaguar consists of expansive open spaces in the southwestern United States of at least 100 km2 (32 to 38.6 mi2) in size which:
                (i) Provide connectivity to Mexico;
                (ii) Contain adequate levels of native prey species, including deer and javelina, as well as medium-sized prey such as coatis, skunks, raccoons, or jackrabbits;
                (iii) Include surface water sources available within 20 km (12.4 mi) of each other;

                (iv) Contain greater than 1 to 50 percent canopy cover within Madrean evergreen woodland, generally recognized by a mixture of oak (Quercus spp.), juniper (Juniperus spp.), and pine (Pinus spp.) trees on the landscape, or semidesert grassland vegetation communities, usually characterized by Pleuraphis mutica (tobosagrass) or Bouteloua eriopoda (black grama) along with other grasses;
                (v) Are characterized by intermediately, moderately, or highly rugged terrain;
                (vi) Are below 2,000 m (6,562 feet) in elevation; and
                (vii) Are characterized by minimal to no human population density, no major roads, or no stable nighttime lighting over any 1-km2 (0.4-mi2) area.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on April 4, 2014.
                (4) Critical habitat map units. Data layers defining map units were created using hydrography data, vegetation biomes, tree cover, terrain ruggedness, elevation, Human Influence Index, and undisputed Class I jaguar records from 1962 to September 11, 2013, and were then mapped using Universal Transverse Mercator (UTM) coordinates.
                (5) Note: Index map follows:
                
                  
                  ER05MR14.002
                
                (6) Units 1, 2, 3, and 4: Baboquivari, Atascosa, Patagonia, and Whetstone Units, Pima, Santa Cruz, and Cochise Counties, Arizona. Map of Units 1, 2, 3, and 4 follows:
                
                  
                  ER05MR14.003
                
                (7) Units 5 and 6: Peloncillo and San Luis Units, Cochise County, Arizona, and Hidalgo County, New Mexico. Map of Units 5 and 6 follows:
                
                  
                  ER05MR14.004
                
                Fresno Kangaroo Rat (Dipodomys nitratoides exilis)
                
                  California. An area of land, water, and airspace in Fresno County, with the following components (Mt. Diablo Base Meridian): T14S R15E, E1/2 NW1/4 and NE1/4 Sec. 11, that part of W1/2 Sec. 12 north of the Southern Pacific Railroad, E1/2 Sec. 12; T14S R16E, that part of Sec. 7 south of the Southern Pacific Railroad.

                Within this area, the major constituent elements that are known to require special management considerations or protection are the hummocks and substrate that provide sites for burrow construction, and the natural alkali sink-open grassland vegetation that provides food and escape cover.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.010
                
                Morro Bay Kangaroo Rat (Dipodomys heermanni morroensis)
                
                  California. An area of land, water, and airspace in San Luis Obispo County, with the following components (Mt. Diablo Meridian): T30S R10E S1/2 Sec. 14, those portions of Sec. 23-24 west of Pecho Valley Road.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.011
                
                San Bernardino Kangaroo Rat (Dipodomys merriami parvus)
                (1) Critical habitat units are depicted for San Bernardino and Riverside Counties, California, on the maps below.
                (2) The PCEs of critical habitat for the San Bernardino kangaroo rat are the habitat components that provide:
                (i) Alluvial fans, washes, and associated floodplain areas containing soils consisting predominately of sand, loamy sand, sandy loam, and loam, which provide burrowing habitat necessary for sheltering and rearing offspring, storing food in surface caches, and movement between occupied patches;
                (ii) Upland areas adjacent to alluvial fans, washes, and associated floodplain areas containing alluvial sage scrub habitat and associated vegetation, such as coastal sage scrub and chamise chaparral, with up to approximately 50 percent canopy cover providing protection from predators, while leaving bare ground and open areas necessary for foraging and movement of this subspecies; and
                (iii) Upland areas adjacent to alluvial fans, washes, and associated floodplain areas, which may include marginal habitat such as alluvial sage scrub with greater than 50 percent canopy cover with patches of suitable soils that support individuals for re-population of wash areas following flood events. These areas may include agricultural lands, areas of inactive aggregate mining activities, and urban/wildland interfaces.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, airports, roads, other paved areas, and the land on which such structures are located) existing on the effective date of this rule and not containing one or more of the PCEs.
                (4) Data layers defining map units were created on a base of NAIP (USDA) 1:24,000 maps, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) coordinates.
                (5) Note: Index map of critical habitat units for the San Bernardino kangaroo rat follows:
                
                  
                  ER17OC08.000
                
                (6) Unit 1: Santa Ana River Wash, San Bernardino County, California. From USGS 1:24,000 quadrangles San Bernardino North and Devore.
                (i) Unit 1 is shown on the map in paragraph (6)(ii) of this entry, excluding lands bounded by the following Universal Transverse Mercator (UTM) North American Datum of 1983 (NAD83) coordinates (E, N):

                (A) 487253, 3772752; 487254, 3772752; 487290, 3772752; 487290, 3772752; 487290, 3772752; 487589, 3772747; 487589, 3772747; 487778, 3772648; 487787, 3772643; 487790, 3772642; 487808, 3772632; 487808, 3772632; 487808, 3772632; 487808, 3772632; 487838, 3772617; 487842, 3772614; 487978, 3772543; 487996, 3772533; 488008, 3772533; 488010, 3772533; 488122, 3772533; 488122, 3772533; 488230, 3772532; 488230, 3772532; 488351, 3772531; 488390, 3772530; 488404, 3772530; 488405, 3772530; 488471, 3772529; 488608, 3772528; 488608, 3772528; 488812, 3772526; 488812, 3772526; 488812, 3772447; 488811, 3772326; 488811, 3772326; 488803, 3772326; 488614, 3772329; 488614, 3772329; 488614, 3772329; 488614, 3772329; 488607, 3772329; 488409, 3772332; 488403, 3772332; 488403, 3772332; 488144, 3772336; 488139, 3772336; 488140, 3772340; 488139, 3772336; 488139, 3772336; 487995, 3772338; 487995, 3772338; 487849, 3772340; 487849, 3772340; 487828, 3772341; 487806, 3772341; 487790, 3772341; 487775, 3772341; 487768, 3772342; 487763, 3772342; 487758, 3772342; 487726, 3772342; 487674, 3772343; 487586, 3772344; 487310, 3772348; 487309, 3772348; 487303, 3772349; 487303, 3772349; 487302, 3772349; 487233, 3772350; 487232, 3772350; 487229, 3772350; 487229, 3772350; 487227, 3772350; 487226, 3772350; 487223, 3772350; 487214, 3772350; 487213, 3772350; 487178, 3772350; 487178, 3772350; 487177, 3772350; 487173, 3772350; 487167, 3772350; 487117, 3772350; 487117, 3772350; 487118, 3772293; 487118, 3772179; 487119, 3772154; 487032, 3772153; 486981, 3772152; 486935, 3772151; 486896, 3772151; 486587, 3772146; 486580, 3772146; 486556, 3772146; 486534, 3772145; 486434, 3772144; 486380, 3772143; 486380, 3772143; 485983, 3772032; 485982, 3772032; 485983, 3771987; 485983, 3771961; 485983, 3771945; 485983, 3771941; 485983, 3771941; 485653, 3771939; 485651, 3771939; 485650, 3771939; 485594, 3771939; 485585, 3771939; 485586, 3771875; 485595, 3771841; 485595, 3771840; 485595, 3771822; 485595, 3771821; 485595, 3771821; 485577, 3771821; 485334, 3771821; 485184, 3771821; 485184, 3771821; 484918, 3771821; 484852, 3771821; 484782, 3771821; 484782, 3771821; 484693, 3771820; 484693, 3771820; 484482, 3771819; 484482, 3771819; 484383, 3771819; 484381, 3771819; 484381, 3771824; 484381, 3771875; 484381, 3771879; 484381, 3771881; 484381, 3771882; 484381, 3771943; 484381, 3771943; 484381, 3771996; 484445, 3771996; 484782, 3771994; 484782, 3771992; 484782, 3771945; 484782, 3771941; 484909, 3771941; 485184, 3771940; 485184, 3771944; 485184, 3771948; 485183, 3771998; 485182, 3772335; 485573, 3772333; 485582, 3772333; 485582, 3772333; 485981, 3772338; 485981, 3772338; 485980, 3772361; 485976, 3772665; 485975, 3772732; 485975, 3772734; 486377, 3772741; 486380, 3772362; 486380, 3772342; 486463, 3772343; 486779, 3772346; 486778, 3772618; 486778, 3772747; 486778, 3772747; 486887, 3772749; 486908, 3772749; 486925, 3772750; 487178, 3772754; 487178, 3772754; 487184, 3772754; 487184, 3772754; 487202, 3772753; 487205, 3772753; 487209, 3772753; 487213, 3772753 ; thence returning to 487253, 3772752;
                (B) 482603, 3772347; 482603, 3772347; 482602, 3772348; 483160, 3772346; 483160, 3772089; 483160, 3772072; 483160, 3771972; 483160, 3771893; 483159, 3771893; 483159, 3771893; 483071, 3771893; 483032, 3771892; 483032, 3771892; 483032, 3771892; 482989, 3771930; 482972, 3771945; 482972, 3771945; 482644, 3772097; 482622, 3772108; 482537, 3772147; 482377, 3772221; 482368, 3772227; 482368, 3772227; 482368, 3772227; 482368, 3772263; 482367, 3772336; 482367, 3772348; 482367, 3772348; 482376, 3772348; 482385, 3772348; 482394, 3772348; thence returning to 482603, 3772347; and
                (C) 483188, 3772080; 483211, 3772076; 483211, 3772346; 483211, 3772346; 483374, 3772346; 483600, 3772345; 483969, 3772344; 483970, 3772008; 483970, 3771985; 483971, 3771945; 483971, 3771945; 483914, 3771945; 483913, 3771945; 483902, 3771945; 483848, 3771945; 483409, 3771944; 483272, 3771944; 483215, 3771944; 483210, 3771944; 483210, 3771944; 483210, 3771944; 483210, 3771944; 483200, 3771933; 483200, 3771933; 483200, 3771933; 483187, 3771946; 483185, 3771948; thence returning to 483188, 3772080.
                (ii) Map of Unit 1—Santa Ana River Wash follows:
                
                  
                  ER17OC08.001
                
                (7) Unit 2: Lytle/Cajon Creek Wash, San Bernardino County, California. From USGS 1:24,000 quadrangles San Bernardino South, Redlands, Yucaipa, and Harrison Mountain.
                (i) [Reserved]
                (ii) Map of Unit 2—Lytle/Cajon Creek Wash follows:
                
                  
                  ER17OC08.002
                
                (8) Unit 3: San Jacinto River Wash, Riverside County, California. From USGS 1:24,000 quadrangles San Jacinto, Lake Fulmor, and Blackburn Canyon.
                (i) Unit 3 is shown on the map in paragraph (8)(ii) of this entry, excluding lands bounded by the following Universal Transverse Mercator (UTM) North American Datum of 1983 (NAD83) coordinates (E, N):

                (A) 506793, 3736955; 506803, 3736965; 506858, 3736912; 506834, 3736888; 506826, 3736879; 506771, 3736932; thence returning to 506793, 3736955;
                
                (B) 506995, 3736726; 507035, 3736768; 507090, 3736715; 507050, 3736673; thence returning to 506995, 3736726;
                (C) 507212, 3736516; 507248, 3736554; 507295, 3736509; 507260, 3736471; thence returning to 507212, 3736516; and
                (D) 512090, 3734474; 512104, 3734481; 512118, 3734488; 512130, 3734464; 512130, 3734464; 512113, 3734456; 512104, 3734464; 512093, 3734472; thence returning to 512090, 3734474.
                (ii) Map of Unit 3—San Jacinto River Wash follows:
                
                  ER17OC08.003
                
                
                (9) Unit 4: Cable Creek Wash, San Bernardino County, California. From USGS 1:24,000 quadrangles San Bernardino South, Redlands, Yucaipa, and Harrison Mountain.
                (i) [Reserved]
                (ii) Map of Unit 4—Cable Creek Wash follows:
                
                  ER17OC08.004
                
                
                (10) Unit 5: Bautista Creek, Riverside County, California. From USGS 1:24,000 quadrangle Blackburn Canyon.
                (i) [Reserved]
                (ii) Map of Unit 5—Bautista Creek follows:
                
                  ER17OC08.005
                
                
                Canada Lynx (Lynx canadensis)
                
                (1) Critical habitat units are depicted on the maps below for the following States and counties:
                (i) Idaho: Boundary County;
                (ii) Maine: Aroostook, Franklin, Penobscot, Piscataquis, and Somerset Counties;
                (iii) Minnesota: Cook, Koochiching, Lake, and St. Louis Counties;
                (iv) Montana: Carbon, Flathead, Gallatin, Glacier, Granite, Lake, Lewis and Clark, Lincoln, Missoula, Park, Pondera, Powell, Stillwater, Sweetgrass, and Teton Counties;
                (v) Washington: Chelan and Okanogan Counties; and
                (vi) Wyoming: Fremont, Lincoln, Park, Sublette, and Teton Counties.
                (2) Within these areas the primary constituent element for the Canada lynx is boreal forest landscapes supporting a mosaic of differing successional forest stages and containing:
                (i) Presence of snowshoe hares and their preferred habitat conditions, which include dense understories of young trees, shrubs or overhanging boughs that protrude above the snow, and mature multistoried stands with conifer boughs touching the snow surface;
                (ii) Winter conditions that provide and maintain deep fluffy snow for extended periods of time;
                (iii) Sites for denning that have abundant coarse woody debris, such as downed trees and root wads; and
                (iv) Matrix habitat (e.g., hardwood forest, dry forest, non-forest, or other habitat types that do not support snowshoe hares) that occurs between patches of boreal forest in close juxtaposition (at the scale of a lynx home range) such that lynx are likely to travel through such habitat while accessing patches of boreal forest within a home range.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on October 14, 2014.
                (4) Critical habitat map units. Data layers defining map units were created using a USA Contiguous Albers Equal Area Conic projection. The maps in this entry establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's internet site, http://www.fws.gov/montanafieldoffice/, at http://www.regulations.gov at Docket No. FWS-R6-ES-2013-0101, and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Note: Index map follows:
                
                  
                  ER12SE14.000
                
                (6) Unit 1: Maine—Aroostook, Franklin, Penobscot, Piscataquis, and Somerset Counties, ME. Map of Unit 1, Maine, follows:
                
                  
                  ER12SE14.001
                
                (7) Unit 2: Minnesota—Cook, Koochiching, Lake, and St. Louis Counties, MN.
                Map of Unit 2, Minnesota, follows:
                
                  
                  ER12SE14.002
                
                (8) Unit 3: Northern Rockies—Boundary County, ID, and Flathead, Glacier, Granite, Lake, Lewis and Clark, Lincoln, Missoula, Pondera, Powell and Teton Counties, MT. Map of Unit 3, Northern Rockies, follows:
                
                  
                  ER12SE14.003
                
                (9) Unit 4: North Cascades—Chelan and Okanogan Counties, WA. Map of Unit 4, North Cascades, follows:
                
                  
                  ER12SE14.004
                
                (10) Unit 5: Greater Yellowstone Area—Carbon, Gallatin, Park, Stillwater, and Sweetgrass Counties, MT, and Fremont, Lincoln, Park, Sublette, and Teton Counties, WY. Map of Unit 5, Greater Yellowstone Area, follows:
                
                  
                  ER12SE14.005
                
                Florida Manatee (Trichechus manatus)
                
                  Florida. Crystal River and its headwaters known as King's Bay, Citrus County; the Little Manatee River downstream from the U.S. Highway 301 bridge, Hillsborough County; the Manatee River downstream from the Lake Manatee Dam, Manatee County; the Myakka River downstream from Myakka River State Park, Sarasota and Charlotte Counties; the Peace River downstream from the Florida State Highway 760 bridge, De Soto and Charlotte Counties; Charlotte Harbor north of the Charlotte-Lee County line, Charlotte County; Caloosahatchee River downstream from the Florida State Highway 31 bridge, Lee County; all U.S. territorial waters adjoining the coast and islands of Lee County; all U.S. territorial waters adjoining the coast and islands and all connected bays, estuaries, and rivers from Gordon's Pass, near Naples, Collier County, southward to and including Whitewater Bay, Monroe County; all waters of Card, Barnes, Blackwater, Little Blackwater, Manatee, and Buttonwood Sounds between Key Largo, Monroe County, and the mainland of Dade County; Biscayne Bay, and all adjoining and connected lakes, rivers, canals, and waterways from the southern tip of Key Biscayne northward to and including Maule Lake, Dade County; all of Lake Worth, from its northernmost point immediately south of the intersection of U.S. Highway 1 and Florida State Highway A1A southward to its southernmost point immediately north of the town of Boynton Beach, Palm Beach County; the Loxahatchee River and its headwaters, Martin and West Palm Beach Counties; that section of the intracoastal waterway from the town of Seawalls Point, Martin County to Jupiter Inlet, Palm Beach County; the entire inland section of water known as the Indian River, from its northernmost point immediately south of the intersection of U.S. Highway 1 and Florida State Highway 3, Volusia County, southward to its southernmost point near the town of Seawalls Point, Martin County, and the entire inland section of water known as the Banana River and all waterways between Indian and Banana Rivers, Brevard County; the St. Johns River including Lake George, and including Blue Springs and Silver Glen Springs from their points of origin to their confluences with the St. Johns River; that section of the Intracoastal Waterway from its confluences with the St. Marys River on the Georgia-Florida border to the Florida State Highway A1A bridge south of Coastal City, Nassau and Duval Counties.
                
                  Note:
                  No map.
                
                Alabama Beach Mouse (Peromyscus polionotus ammobates)
                (1) Critical habitat units are depicted for Baldwin County, Alabama, on the maps below. The maps provided are for informational purposes only.
                (2) The primary constituent elements of critical habitat for the Alabama Beach Mouse are the habitat components that provide:
                (i) A contiguous mosaic of primary, secondary, and scrub vegetation and dune structure, with a balanced level of competition and predation and few or no competitive or predaceous nonnative species present, that collectively provide foraging opportunities, cover, and burrow sites.

                (ii) Primary and secondary dunes, generally dominated by sea oats (Uniola paniculata), that despite occasional temporary impacts and reconfiguration from tropical storms and hurricanes, provide abundant food resources, burrow sites, and protection from predators.

                (iii) Scrub dunes, generally dominated by scrub oaks (Quercus spp.), that provide food resources and burrow sites, and provide elevated refugia during and after intense flooding due to rainfall and/or hurricane-induced storm surge.
                (iv) Unobstructed habitat connections that facilitate genetic exchange, dispersal, natural exploratory movements, and recolonization of locally extirpated areas.
                (v) A natural light regime within the coastal dune ecosystem, compatible with the nocturnal activity of beach mice, necessary for normal behavior, growth, and viability of all life stages.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, airport runways, roads, other paved areas, and piers) and the land on which they are located existing within the legal boundaries on the effective date of this rule.
                (4) Critical habitat map units. Data layers defining map units were created by delineating habitats that contained one or more of the PCEs defined in paragraph (2) of this entry, over 2005 Baldwin County, Alabama color photography (UTM 16, NAD 83).
                (5) Note: Index Map (Map 1) follows:
                
                  
                  ER30JA07.000
                
                (6) Unit 1: Fort Morgan, Baldwin County, Alabama.
                (i) General Description: Unit 1 consists of 446 ac (180 ha) at the extreme western tip of the Fort Morgan Peninsula in Baldwin County, Alabama. This unit encompasses essential features of Alabama beach mouse habitat within the boundary of the Fort Morgan State Historic Site and adjacent properties west of the Bay to Breakers development. The southern and western extents are the mean high water level (MHWL). The unit extends northward to either the seaward extent of maritime forest, developed features associated with the Fort Morgan State Historic Site, or Ft. Morgan Parkway.
                (ii) Coordinates: From the Fort Morgan and Saint Andrews Bay USGS 1:24,000 quadrangle maps, Alabama, land bounded by the following UTM 16 NAD 83 coordinates (E, N): 401473.62, 3344763.21; 401547.57, 3344692.62; 401513.96, 3344669.09; 01503.87, 3344514.47; 401369.42, 3344440.53; 401577.82, 3344356.49; 402008.06, 3344443.89; 402169.41, 3344622.04; 402525.70, 3344682.54; 403820.62, 3344782.93; 404628.95, 3344823.00; 404623.54, 3344330.64; 404288.09, 3344287.36; 403970.48, 3344745.87; 403970.48, 3344230.37; 403292.55, 3344087.17; 402583.77, 3343995.19; 401269.00, 3343995.19; 400971.42, 3344125.04; 400976.83, 3344206.20; 401301.47, 3344628.22; 404286.32, 3344756.22; 402854.33, 3344659.30; 402903.74, 3344669.55; 402929.27, 3344691.88; 403288.24, 3344682.82; 403627.98, 3344721.72; 403654.87, 3344714.12; 403590.33, 3344665.04; 403546.85, 3344641.30; 403501.91, 3344628.03; 403337.34, 3344622.77; 403056.19, 3344638.97
                (iii) Note: Map of Unit 1, Fort Morgan (Map 2), follows:
                
                  
                  ER30JA07.001
                
                (7) Unit 2: Little Point Clear, Baldwin County, Alabama.
                (i) General Description: Unit 2 consists of 268 ac (108 ha) on the Fort Morgan Peninsula in Baldwin County, Alabama. This unit encompasses essential features of Alabama beach mouse habitat north of the mean high water line (MHWL) and south of the Alabama Department of Environmental Management Coastal Construction Control Line (as defined in Alabama Administrative Code of Regulations 335-8-2-0.8) from the eastern property boundary of Bay to Breakers eastward to the western boundary of the Surfside Shores subdivision. This unit also includes essential features of Alabama beach mouse habitat 160 ft south (except where otherwise noted) of the centerline of Fort Morgan Parkway, from the eastern boundary of Bay to Breakers east to the western boundary of the Surfside Shores subdivision, and associated areas as depicted on Map 3 in paragraph (7)(iii) of this entry and in the coordinates provided in paragraph (7)(ii) of this entry.
                (ii) Coordinates: From the Saint Andrews Bay USGS 1:24,000 quadrangle map, Alabama, land bounded by the following UTM 16 NAD 83 coordinates (E, N), except those areas covered by incidental take permits shown in the maps: 408673.97, 3345088.73; 408690.96, 3345050.98; 408964.63, 3345069.85; 408992.95, 3345115.15; 409098.64, 3345124.59; 409260.96, 3345071.74; 409306.26, 3345047.20; 409421.39, 3345039.65; 409421.39, 3345018.89; 409839.57, 3345038.68; 410450.38, 3345133.36; 410638.20, 3345180.70; 411632.04, 3345331.96; 411819.06, 3345348.96; 411819.06, 3345276.71; 411455.65, 3345227.83; 411423.77, 3345234.20; 411115.62, 3345195.95; 410735.21, 3345138.57; 410735.21, 3345117.32; 410129.52, 3345030.18; 405929.15, 3344870.87; 406790.26, 3344915.69; 406790.26, 3344944.50; 406889.49, 3344986.11; 406915.10, 3344986.11; 406947.11, 3344973.31; 406972.72, 3344998.92; 406998.33, 3344960.50; 407039.95, 3344973.31; 407065.56, 3344950.90; 407148.55, 3344960.50; 407232.02, 3345008.52; 407238.42, 3345034.13; 407289.64, 3344954.10; 407918.85, 3345054.48; 408411.28, 3345026.14; 408414.83, 3345068.65; 408687.61, 3345125.34; 408723.04, 3345107.62; 406397.69, 3344654.51; 408502.15, 3344816.39; 408502.15, 3344974.12; 408369.32, 3344978.29; 408074.61, 3345003.18; 407842.17, 3344994.88; 407194.65, 3344878.65; 406327.13, 3344837.15; 406318.83, 3344720.92; 406181.85, 3344716.77; 406165.25, 3344837.15; 404625.30, 3344770.73; 408639.12, 3344982.42; 408850.81, 3345011.48; 408626.67, 3344828.84; 408904.77, 3345015.63; 409021.00, 3345003.18; 409033.45, 3344837.15; 410127.40, 3344881.42; 409942.50, 3345003.19; 409321.94, 3344964.94; 409122.17, 3344994.69; 409122.17, 3344839.55; 411303.93, 3344704.32; 410054.54, 3344754.13; 410029.64, 3344741.68; 409992.28, 3344745.83; 409963.23, 3344758.28; 408879.87, 3344720.92; 407157.29, 3344642.06; 406011.67, 3344509.23; 405044.53, 3344417.91; 404700.02, 3344343.20; 404624.32, 3344815.46; 404709.17, 3344488.16; 405203.36, 3344433.41; 405813.57, 3344509.70; 406027.79, 3344616.83; 406662.44, 3344675.99; 406677.12, 3344600.23; 407261.66, 3344729.73; 407664.18, 3344758.57; 407637.12, 3344658.32; 408856.44, 3344833.42; 408903.73, 3344832.33; 409944.78, 3344975.70; 409961.53, 3344931.31; 409960.68, 3344885.70; 409940.98, 3344852.55; 410474.83, 3344831.25; 411896.05, 3344778.56; 411897.06, 3344677.82; 411898.98, 3345357.59; 411899.47, 3345349.16; 411899.92, 3345333.36; 411898.69, 3345292.29
                (iii) Note: Map of Unit 2, Little Point Clear (Map 3), follows:
                
                  
                  ER30JA07.002
                
                (8) Unit 3: Gulf Highlands, Baldwin County, Alabama.
                (i) General Description: Unit 3 consists of 275 ac (111 ha) on the Fort Morgan Peninsula in Baldwin County, Alabama. This unit encompasses essential features of Alabama beach mouse habitat north of the mean high water line (MHWL) to the seaward extent of interdunal wetlands as depicted on Map 4 in paragraph (8)(iii) of this entry and in the coordinates in paragraph (8)(ii) of this entry. This unit also includes essential features of Alabama beach mouse habitat 160 ft south of the centerline of Fort Morgan Parkway (except some areas to the north as noted in paragraphs (8)(ii) and (8)(iii) of this entry). Unit 3 is bounded to the west by the eastern property line of the Morgantown subdivision and to the east by the western property line of Martinique on the Gulf.
                (ii) Coordinates: From the Pine Beach and Saint Andrews Bay USGS 1:24,000 quadrangle maps, Alabama, land bounded by the following UTM 16 NAD 83 coordinates (E, N), except those areas covered by incidental take permits shown in the maps:
                (A) Surfside Shores—412122.39, 3344896.76; 412230.61, 3344952.19; 412407.44, 3344970.66; 412407.44, 3344997.06; 413286.34, 3345139.58; 413283.70, 3344598.52; 411897.20, 3344677.62; 411896.72, 3344778.70; 411901.40, 3344895.52; 412585.68, 3344637.82; 413286.36, 3345090.20; 413224.06, 3345080.28; 413224.52, 3344927.47; 413284.56, 3344937.39
                (B) Gulf Highlands—414393.00, 3344536.62; 414393.00, 3344732.11; 414676.12, 3344736.60; 415529.98, 3344440.00; 414671.87, 3344524.00; 414736.29, 3344520.49; 414736.41, 3344546.27; 415324.89, 3344541.53; 415326.46, 3344653.21; 415533.04, 3344653.83; 415290.55, 3345011.54; 415327.74, 3345011.79; 415327.61, 3344980.39; 415290.42, 3344981.38; 415308.84, 3344940.80; 415327.02, 3344940.72; 415327.30, 3344910.13; 415308.70, 3344910.21; 415358.01, 3344940.99; 415376.61, 3344940.91; 415376.48, 3344910.33; 415357.88, 3344910.41; 415291.27, 3345081.38; 415309.04, 3345081.30; 415309.47, 3345085.02; 415291.28, 3345084.28; 415326.74, 3345051.69; 415326.74, 3345039.99; 415181.66, 3345041.16; 415184.00, 3345052.86; 415174.64, 3345051.69; 415174.64, 3345041.16; 414954.68, 3345042.33; 414954.68, 3344655.06; 414920.74, 3344656.23; 414920.74, 3344761.53; 414735.88, 3344762.70; 414735.88, 3344773.23; 414921.91, 3344772.06; 414921.91, 3344831.73; 414737.05, 3344832.90; 414737.05, 3344843.43; 414921.91, 3344842.26; 414923.08, 3344903.10; 414735.88, 3344903.10; 414735.88, 3344915.97; 414924.25, 3344913.63; 414921.91, 3344972.13; 414738.22, 3344974.47; 414738.22, 3344983.83; 414921.91, 3344982.66; 414923.08, 3345043.50; 414738.22, 3345043.50; 414738.22, 3345054.03; 414921.91, 3345054.03; 414921.91, 3345071.59; 414953.51, 3345073.93; 414953.51, 3345052.86; 414953.51, 3344876.19;
                (C) Gulf Shores Plantation—414204.25, 3344552.35; 414204.25, 3344725.37; 414343.57, 3344754.58; 414341.32, 3344543.36
                (D) Cabana Beach—415938.37, 3344420.63; 416333.53, 3344954.65; 416756.08, 3344395.60; 416750.70, 3344919.13; 415945.72, 3344968.29
                (E) ROW—413472.87, 3345602.80; 413767.66, 3345609.58; 413781.21, 3345585.86; 414496.15, 3345582.47; 414760.44, 3345545.20; 414973.90, 3345460.49; 415278.85, 3345487.60; 416224.19, 3345470.66; 415654.96, 3345426.61; 414973.90, 3345402.89; 414533.42, 3345521.48; 413621.96, 3345538.42; 411899.45, 3345292.57; 411899.63, 3345333.23; 411898.97, 3345349.21; 411898.28, 3345357.92; 416599.61, 3345528.80; 416603.89, 3345480.95
                (iii) Note: Map of Unit 3, Gulf Highlands (Map 4), follows:
                
                  
                  ER30JA07.003
                
                (9) Unit 4: Pine Beach, Baldwin County, Alabama.
                (i) General Description: Unit 4 consists of 30 ac (12 ha) on 27 inholdings within the Perdue Unit of the Bon Secour National Wildlife Refuge as depicted on Map 5 in paragraph (9)(iii) of this entry and in the coordinates in paragraph (9)(ii) of this entry.
                (ii) Coordinates: From the Pine Beach USGS 1:24,000 quadrangle map, Alabama, land bounded by the following UTM 16 NAD 83 coordinates (E, N), except those areas covered by incidental take permits shown on the map in paragraph (9)(iii) of this entry: 419890.08, 3344529.29; 419946.90, 3344389.62; 420406.15, 3344394.35; 420401.42, 3344342.27; 419587.07, 3344320.96; 419589.44, 3344384.88; 419658.09, 3344384.88; 419655.72, 3344503.25; 419636.78, 3344503.25; 419639.15, 3344534.02; 419783.19, 3344531.65; 419783.55, 3344384.88; 419803.49, 3344384.88; 421930.69, 3344448.80; 421895.18, 3344446.43; 422030.12, 3344465.37; 419842.74, 3344635.81; 419797.76, 3344640.55; 419688.86, 3344841.77; 419740.94, 3344841.77; 419688.86, 3344645.28; 419743.31, 3344642.92; 419740.94, 3344593.20; 419688.86, 3344595.57; 420294.50, 3345060.66; 420306.84, 3345060.44; 420306.62, 3345022.12; 420294.28, 3345022.34; 420148.12, 3344725.77; 420190.73, 3344725.77; 420188.36, 3344633.45; 420150.49, 3344633.45; 420046.32, 3344728.14; 420098.40, 3344728.14; 420098.40, 3344635.81; 420046.32, 3344635.81; 420046.32, 3344567.16; 420058.16, 3344567.16; 420058.16, 3344545.86; 420003.71, 3344545.86; 420003.71, 3344638.18; 419906.65, 3344638.18; 419927.96, 3344638.18; 419927.96, 3344545.86; 419906.65, 3344548.22; 419690.90, 3344778.02; 419740.44, 3344772.85; 419801.19, 3344677.57; 419842.01, 3344675.40; 421902.16, 3344854.73; 421932.71, 3344858.24; 421999.30, 3344843.90; 422029.66, 3344830.25; 421996.44, 3344462.00
                (iii) Note: Map of Unit 4, Pine Beach (Map 5), follows:
                
                  
                  ER30JA07.004
                
                (10) Unit 5: Gulf State Park, Baldwin County, Alabama.
                (i) General Description: Unit 5 consists of 192 ac (78 ha) in Gulf State Park east of the City of Gulf Shores in Baldwin County, Alabama. This unit encompasses essential features of Alabama beach mouse habitat north of the mean high water line (MHWL) to the seaward extent of either coastal wetlands, maritime forest, or Alabama beach mouse habitat managed under the 2004 Gulf State Park habitat conservation plan. Exact boundaries are depicted on Map 6 in paragraph (10)(iii) of this entry and in the coordinates in paragraph (10)(ii) of this entry.
                (ii) Coordinates: From the Gulf Shores USGS 1:24,000 quadrangle map, Alabama, land bounded by the following UTM 16 NAD 83 coordinates (E, N), except those areas identified as developable in the current incidental take permit for the Alabama Department of Conservation and Natural Resources: 438247.09, 3347462.61; 438384.26, 3347485.47; 438504.29, 3347456.89; 438738.63, 3347479.75; 438738.63, 3347411.17; 438681.48, 3347405.45; 438675.76, 3347193.97; 437681.24, 3346988.21; 436938.21, 3346702.43; 436349.50, 3346599.55; 435377.85, 3346548.11; 435160.66, 3346490.95; 435166.37, 3346736.72; 435606.47, 3346856.75; 436572.41, 3346828.17; 36572.41, 3346913.91; 436881.06, 3347033.94; 436909.64, 3347068.23; 437612.66, 3347325.43; 437818.42, 3347319.72; 437829.85, 3347251.13; 438035.61, 3347308.29; 438041.33, 3347394.02; 435699.17, 3346883.42; 435754.39, 3346634.94; 435940.75, 3346652.19; 436154.72, 3346638.39; 436368.69, 3346683.25; 436368.69, 3346790.24
                (iii) Note: Map of Unit 5, Gulf State Park (Map 6), follows:
                
                  
                  ER30JA07.005
                
                Choctawhatcee Beach Mouse (Peromyscus polionotus allophrys)
                (1) Critical habitat units are depicted for Okaloosa, Walton, and Bay Counties, Florida, on the maps below.
                (2) The primary constituent elements of critical habitat for the Choctawhatchee beach mouse are the habitat components that provide:

                (i) A contiguous mosaic of primary, secondary, and scrub vegetation and dune structure, with a balanced level of competition and predation and few or no competitive or predaceous nonnative species present, that collectively provide foraging opportunities, cover, and burrow sites;

                (ii) Primary and secondary dunes, generally dominated by sea oats (Uniola paniculata), that despite occasional temporary impacts and reconfiguration from tropical storms and hurricanes, provide abundant food resources, burrow sites, and protection from predators;

                (iii) Scrub dunes, generally dominated by scrub oaks (Quercus spp.), that provide food resources and burrow sites, and provide elevated refugia during and after intense flooding due to rainfall and/or hurricane-induced storm surge;
                (iv) Functional, unobstructed habitat connections that facilitate genetic exchange, dispersal, natural exploratory movements, and re-colonization of locally extirpated areas; and
                (v) A natural light regime within the coastal dune ecosystem, compatible with the nocturnal activity of beach mice, necessary for normal behavior, growth, and viability of all life stages.
                (3) Critical habitat does not include man-made structures existing on the effective date of this rule and not containing one or more of the primary constituent elements, such as buildings, aqueducts, airports, driveways, and roads, and the land on which such structures are located.
                (4) Critical Habitat Map Units. Data layers defining map units were created by delineating habitats that contained one or more of the primary constituent elements defined in paragraph (2) of this entry over 1999 and 2004 digital ortho photography at a scale of at least 1:4000.
                (5) Note: Map 1, Index Map of Critical Habitat Units for the Choctawhatchee beach mouse, follows:
                
                  
                  ER12OC06.000
                
                (6) CBM—Unit 1: Henderson Beach Unit, Okaloosa County, Florida.
                (i) General Description: This unit encompasses essential features of beach mouse habitat within the boundary of Henderson Beach State Park from 0.5 mi (0.8 km) east of the intersection of Highway 98 and Scenic Highway 98 to 0.25 mi (0.4 km) west of Matthew Boulevard and the area from the mean high water level (MHWL) north to the seaward extent of the maritime forest.
                (ii) Map of Unit CBM—Unit 1 is provided at paragraph (7)(ii) of this entry.
                (7) CBM—Unit 2: Topsail Hill Unit, Walton County, Florida.
                (i) General Description: This unit encompasses essential features of beach mouse habitat within the boundary of Topsail Hill Preserve State Park, as well as adjacent private lands from 0.1 mi (0.2 km) east of Gulf Pines 0.6 mi (1 km) west of the inlet of Oyster Lake and the area from the MHWL north to the seaward extent of human development or maritime forest.
                (ii) Map 2, Units 1 and 2 of Choctowhatchee beach mouse, follows:
                
                  
                  ER12OC06.001
                
                (8) CBM—Unit 3: Grayton Beach Unit, Walton County, Florida.
                (i) General Description: This unit encompasses essential features of beach mouse habitat within the boundary of Grayton Beach State Park, as well as adjacent private lands and inholdings, from 0.3 mi west of the inlet of Alligator Lake east to 0.8 mi west of Seagrove Beach and the area from the MHWL north to the seaward extent of human development or maritime forest.
                
                (ii) Map of Unit CBM—Unit 3 is provided at paragraph (9)(ii) of this entry.
                (9) CBM—Unit 4: Deer Lake Unit, Walton County, Florida.
                (i) General Description: This unit encompasses essential features of beach mouse habitat within the boundary of Deer Lake State Park as well as adjacent private lands from approximately 1 mi east of the Camp Creek Lake inlet west to approximately 0.5 mi west of the inlet of Deer Lake and the area from the MHWL north to the seaward extent of maritime forest or human development. The area excluded within this unit is 0.5 mi west of the Camp Creek Lake inlet, to 0.5 mi east of the Camp Creek Lake inlet.
                (ii) Map 3, Units 3 and 4 of Choctowhatchee beach mouse, follows:
                
                  
                  ER12OC06.002
                
                (10) CBM—Unit 5: West Crooked Island/Shell Island Unit, Bay County, Florida.
                (i) General Description: This unit encompasses essential features of beach mouse habitat within the boundaries of St. Andrew State Park mainland from 0.1 mi (0.2 km) east of trailer park road east to the entrance channel of St. Andrew Sound, Shell Island east of the entrance of St. Andrew Sound east to East Pass, and West Crooked Island southwest of East Bay and east of the entrance channel of St. Andrew Sound, and areas from the MHWL north to the seaward extent of the maritime forest. Shell Island consists of State lands, Tyndall Air Force Base lands, as well as small private inholdings.
                (ii) Map 4, Unit 5 of Choctowhatchee beach mouse, follows:
                
                  ER12OC06.003
                
                
                New Mexico Meadow Jumping Mouse (Zapus hudsonius luteus)
                (1) Critical habitat units are depicted for Colfax, Mora, Otero, Sandoval, and Socorro Counties in New Mexico; Las Animas, Archuleta, and La Plata Counties in Colorado; and Greenlee and Apache Counties in Arizona on the maps below.
                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of the New Mexico meadow jumping mouse consist of the following:
                (i) Riparian communities along rivers and streams, springs and wetlands, or canals and ditches that contain:

                (A) Persistent emergent herbaceous wetlands especially characterized by presence of primarily forbs and sedges (Carex spp. or Schoenoplectus pungens); or

                (B) Scrub-shrub riparian areas that are dominated by willows (Salix spp.) or alders (Alnus spp.) with an understory of primarily forbs and sedges; and

                (ii) Flowing water that provides saturated soils throughout the New Mexico meadow jumping mouse's active season that supports tall (average stubble height of herbaceous vegetation of at least 61 centimeters (24 inches)) and dense herbaceous riparian vegetation composed primarily of sedges (Carex spp. or Schoenoplectus pungens) and forbs, including, but not limited to, one or more of the following associated species: Spikerush (Eleocharis macrostachya), beaked sedge (Carex rostrata), rushes (Juncus spp. and Scirpus spp.), and numerous species of grasses such as bluegrass (Poa spp.), slender wheatgrass (Elymus trachycaulus), brome (Bromus spp.), foxtail barley (Hordeum jubatum), or Japanese brome (Bromus japonicas), and forbs such as water hemlock (Circuta douglasii), field mint (Mentha arvense), asters (Aster spp.), or cutleaf coneflower (Rudbeckia laciniata); and
                (iii) Sufficient areas of 9 to 24 kilometers (5.6 to 15 miles) along a stream, ditch, or canal that contain suitable or restorable habitat to support movements of individual New Mexico meadow jumping mice; and
                (iv) Adjacent floodplain and upland areas extending approximately 100 meters (330 feet) outward from the boundary between the active water channel and the floodplain (as defined by the bankfull stage of streams) or from the top edge of the ditch or canal.
                (3) Critical habitat does not include manmade structures (such as buildings, fire lookout stations, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on April 15, 2016.
                (4) Critical habitat map units. Data layers defining map units were created using the USA Contiguous Albers Equal Area Conic USGS version projection. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's internet site http://www.fws.gov/southwest/es/NewMexico/, at http://www.regulations.gov at Docket No. FWS-R2-ES-2013-0014, and at the New Mexico Ecological Services Field Office. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Note: General Locations of Critical Habitat for the New Mexico Meadow Jumping Mouse—Overview, follows:
                
                  
                  ER16MR16.002
                
                (6) Unit 1—Sugarite Canyon. Map follows:
                
                  
                  ER16MR16.003
                
                (7) Unit 2—Coyote Creek. Map follows:
                
                  
                  ER16MR16.004
                
                (8) Unit 3—Jemez Mountains. Map follows:
                
                  
                  ER16MR16.005
                
                (9) Unit 4—Sacramento Mountains. Map follows:
                
                  
                  ER16MR16.006
                
                (10) Unit 5—White Mountains. Map follows:
                
                  
                  ER16MR16.007
                
                (11) Unit 6—Bosque del Apache National Wildlife Refuge (NWR). Map follows:
                
                  
                  ER16MR16.008
                
                (12) Unit 7—Florida River. Map follows:
                
                  
                  ER16MR16.009
                
                (13) Unit 8—Sambrito Creek. Map follows:
                
                  
                  ER16MR16.010
                
                Perdido Key Beach Mouse (Peromyscus polionotus trissyllepsis)
                (1) Critical habitat units are depicted for Escambia County, Florida, and Baldwin County, Alabama, on the maps below. The maps provided are for informational purposes only.
                (2) The primary constituent elements of critical habitat for the Perdido Key beach mouse are the habitat components that provide:

                (i) A contiguous mosaic of primary, secondary, and scrub vegetation and dune structure, with a balanced level of competition and predation and few or no competitive or predaceous nonnative species present, that collectively provide foraging opportunities, cover, and burrow sites;

                (ii) Primary and secondary dunes, generally dominated by sea oats (Uniola paniculata), that despite occasional temporary impacts and reconfiguration from tropical storms and hurricanes, provide abundant food resources, burrow sites, and protection from predators;

                (iii) Scrub dunes, generally dominated by scrub oaks (Quercus spp.), that provide food resources and burrow sites, and provide elevated refugia during and after intense flooding due to rainfall and/or hurricane-induced storm surge;
                (iv) Functional, unobstructed habitat connections that facilitate genetic exchange, dispersal, natural exploratory movements, and re-colonization of locally extirpated areas; and
                (v) A natural light regime within the coastal dune ecosystem, compatible with the nocturnal activity of beach mice, necessary for normal behavior, growth, and viability of all life stages.
                (3) Critical habitat does not include man-made structures existing on the effective date of this rule and not containing one or more of the primary constituent elements, such as buildings, aqueducts, airports, driveways, and roads, and the land on which such structures are located.
                (4) Critical Habitat Map Units. Data layers defining map units were created by delineating habitats that contained one or more of the primary constituent elements defined in paragraph (2) of this entry over 1999 and 2004 digital ortho photography at a scale of at least 1:4000.
                (5) Note: Map 1 Index of Critical Habitat Units for the Perdido Key beach mouse, follows:
                
                  
                  ER12OC06.004
                
                (6) PKBM—Unit 1: Gulf State Park Unit, Baldwin County, Alabama.
                (i) General Description: This unit encompasses essential features of beach mouse habitat within the boundary of Gulf State Park from the west tip of Perdido Key at Perdido Pass east to approximately 1 mile (mi) (1.6 kilometers (km)) west of where the Alabama-Florida State line bisects Perdido Key and the area from the mean high water line (MHWL) north to the seaward extent of the maritime forest.
                (ii) Coordinates: From USGS 1:24,000 quadrangle map Orange Beach, Alabama, land bounded by the following UTM 16 NAD 83 coordinates (E, N): 447646.90, 3349472.01; 447492.27, 3349555.80; 447493.46, 3349550.54; 447492.60, 3349542.06; 447487.33, 3349540.88; 447466.10, 3349542.49; 447426.82, 3349545.78; 447375.87, 3349549.84; 447340.75, 3349556.40; 447277.86, 3349571.81; 447233.09, 3349583.43; 447195.90, 3349587.83; 447123.74, 3349592.44; 447082.29, 3349597.80; 447078.83, 3349609.34; 447082.64, 3349627.40; 447085.56, 3349638.04; 447109.06, 3349630.15; 447163.55, 3349611.36; 447228.62, 3349592.84; 447286.11, 3349581.52; 447357.41, 3349568.43; 447388.22, 3349564.94; 447403.20, 3349558.95; 447426.52, 3349558.45; 447454.05, 3349559.11; 447492.27, 3349555.80; 447753.29, 3349711.25; 447760.77, 3349736.04; 447763.66, 3349748.00; 447753.63, 3349752.12; 447755.48, 3349774.36; 447753.59, 3349787.00; 447754.47, 3349799.71; 447754.38, 3349820.32; 447753.74, 3349830.21; 447759.54, 3349836.69; 447811.82, 3349827.24; 447838.09, 3349825.09; 447856.72, 3349827.12; 447881.09, 3349821.36; 447907.36, 3349819.61; 447927.64, 3349818.91; 447956.65, 3349818.81; 447976.22, 3349830.77; 447992.63, 3349834.16; 448018.40, 3349831.12; 448037.09, 3349811.22; 448055.79, 3349802.71; 448074.40, 3349792.17; 448096.41, 3349792.70; 448114.76, 3349793.13; 448137.03, 3349782.68; 448148.04, 3349782.94; 448177.22, 3349790.96; 448191.45, 3349809.62; 448209.62, 3349817.37; 448223.94, 3349832.37; 448249.45, 3349840.30; 448279.80, 3349846.35; 448291.40, 3349859.70; 448311.29, 3349863.75; 448329.64, 3349864.19; 448368.33, 3349865.90; 448395.77, 3349862.11; 448408.04, 3349866.45; 448418.04, 3349851.65; 448427.89, 3349850.68; 448440.83, 3349857.72; 448448.65, 3349863.06; 448458.22, 3349861.71; 448474.31, 3349870.02; 448470.39, 3349848.77; 448469.37, 3349841.61; 448469.94, 3349834.09; 448470.06, 3349746.49; 448388.10, 3349722.76; 448274.81, 3349701.74; 448066.73, 3349652.82; 447964.62, 3349624.75; 447754.92, 3349599.15; 447753.29, 3349711.25; 446828.18, 3349177.08; 446788.74, 3349181.69; 446769.28, 3349208.86; 446767.28, 3349247.92; 446775.25, 3349280.06; 446782.18, 3349322.24; 446795.01, 3349350.69; 446801.51, 3349377.80; 446802.73, 3349409.54; 446811.99, 3349454.15; 446837.56, 3349514.61; 446896.76, 3349564.39; 446887.98, 3349582.41; 446896.11, 3349607.97; 446929.73, 3349630.57; 446953.02, 3349637.08; 446969.73, 3349626.62; 446984.14, 3349637.95; 446975.34, 3349650.69; 447000.06, 3349663.57; 447022.45, 3349657.76; 446993.88, 3349639.64; 446978.89, 3349585.37; 447068.47, 3349561.35; 447073.43, 3349586.44; 447084.44, 3349589.07; 447091.86, 3349585.59; 447128.34, 3349583.00; 447157.81, 3349580.13; 447188.50, 3349576.11; 447214.39, 3349573.56; 447263.87, 3349564.83; 447299.49, 3349553.79; 447327.56, 3349543.36; 447355.96, 3349535.32; 447401.54, 3349530.72; 447419.98, 3349527.50; 447464.09, 3349524.89; 447482.44, 3349525.33; 447508.12, 3349525.95; 447511.26, 3349547.99; 447515.63, 3349553.80; 447584.64, 3349549.75; 447669.02, 3349551.76; 447727.64, 3349556.83; 447771.68, 3349563.09; 447773.34, 3349543.71; 447819.71, 3349544.38; 447859.81, 3349556.32; 447908.03, 3349560.00; 447904.75, 3349580.93; 448004.65, 3349606.71; 448136.88, 3349636.19; 448391.19, 3349691.65; 448518.76, 3349723.23; 448524.37, 3349644.98; 448526.52, 3349626.07; 448221.97, 3349557.49; 447946.22, 3349481.14; 447525.39, 3349356.93; 447160.19, 3349255.19; 446914.86, 3349191.20; 446828.18, 3349177.08.
                (7) PKBM—Unit 2: West Perdido Key Unit, Escambia County, Florida and Baldwin County, Alabama.
                (i) General Description: This unit encompasses essential features of beach mouse habitat from approximately 1 mi (1.6 km) west of where the Alabama-Florida State line bisects Perdido Key east to 2 mi (3.2 km) east of the State line and areas from the MHWL north to the seaward extent of human development or maritime forest.
                (ii) Coordinates: From USGS 1:24,000 quadrangle maps Orange Beach, Alabama, and Perdido Bay, Florida, land bounded by the following UTM 16 NAD 83 coordinates (E, N): 449337.40, 3349820.75; 450150.23, 3349948.99; 450150.07, 3349948.96; 450110.12, 3349941.87; 450036.74, 3349928.41; 449865.78, 3349900.01; 449835.15, 3349896.11; 449690.43, 3349877.85; 449581.98, 3349849.89; 449474.18, 3349830.25; 449291.67, 3349805.96; 449065.07, 3349756.15; 448929.16, 3349724.36; 448875.44, 3349711.41; 448743.75, 3349669.31; 448625.71, 3349643.24; 448526.52, 3349626.07; 448524.37, 3349644.98; 448582.14, 3349648.54; 448616.00, 3349650.40; 448613.50, 3349666.20; 448653.71, 3349668.22; 448707.46, 3349680.07; 448743.29, 3349688.33; 448749.74, 3349684.25; 448769.63, 3349694.24; 448784.54, 3349701.88; 448869.86, 3349722.95; 448909.84, 3349734.47; 448934.12, 3349738.22; 449040.54, 3349762.96; 449044.67, 3349767.29; 449126.91, 3349784.05; 449134.20, 3349789.51; 449165.89, 3349793.44; 449202.65, 3349802.14; 449234.33, 3349810.93; 449243.92, 3349809.05; 449309.24, 3349824.35; 449309.24, 3349824.35; 449309.03, 3349832.80; 449303.36, 3349848.52; 449299.95, 3349857.95; 449300.81, 3349866.43; 449296.47, 3349870.55; 449289.06, 3349870.38; 449288.58, 3349890.45; 449323.34, 3349898.68; 449326.60, 3349895.58; 449326.77, 3349888.19; 449328.04, 3349879.76; 449327.05, 3349876.57; 449322.97, 3349870.13; 449323.12, 3349863.79; 449324.31, 3349858.53; 449326.55, 3349853.30; 449327.79, 3349845.93; 449327.99, 3349837.48; 449328.02, 3349827.71; 449349.32, 3349831.65; 449351.57, 3349826.42; 449405.37, 3349835.22; 449424.38, 3349838.73; 449471.57, 3349851.46; 449471.73, 3349857.40; 449598.16, 3349884.71; 449597.83, 3349942.84; 449467.18, 3349912.24; 449415.42, 3349902.99; 449412.39, 3349896.58; 449407.02, 3349899.62; 449400.21, 3349918.48; 449467.76, 3349932.33; 449630.01, 3349967.31; 449632.67, 3349947.90; 449633.28, 3349922.55; 449635.69, 3349907.20; 449651.69, 3349906.08; 449655.72, 3349914.63; 449657.84, 3349914.68; 449659.22, 3349900.97; 449671.93, 3349901.28; 449704.63, 3349909.34; 449701.77, 3349935.20; 449697.15, 3349950.95; 449693.77, 3349959.32; 449695.36, 3349981.56; 449749.08, 3349994.47; 449749.23, 3349988.13; 449750.02, 3349955.38; 449752.10, 3349914.61; 449752.10, 3349914.61; 449784.74, 3349920.41; 449810.13, 3349923.00; 449829.12, 3349929.34; 449908.19, 3349946.03; 449906.59, 3349965.47; 449916.14, 3349964.64; 449939.36, 3349968.36; 449973.07, 3349976.57; 449987.92, 3349975.87; 449997.55, 3349971.87; 450020.80, 3349974.54; 450046.16, 3349979.98; 450059.87, 3349979.70; 450073.54, 3349984.26; 450083.98, 3349993.57; 450150.23, 3350009.73; 450150.42, 3350009.76; 450150.23, 3349948.99; 449645.50, 3350072.32; 449649.58, 3350078.76; 449664.33, 3350082.29; 449686.52, 3350084.93; 449692.67, 3350093.53; 449689.18, 3350106.13; 449699.78, 3350109.11; 449698.49, 3350118.59; 449711.15, 3350121.01; 449718.69, 3350115.91; 449720.88, 3350112.79; 449727.18, 3350115.05; 449729.43, 3350109.82; 449734.72, 3350109.95; 449734.85, 3350104.67; 449741.20, 3350104.82; 449747.35, 3350110.70; 449746.11, 3350118.07; 449753.17, 3350133.03; 449766.51, 3350154.04; 449770.74, 3350154.14; 449780.27, 3350154.37; 449784.41, 3350158.70; 449796.06, 3350158.98; 449800.19, 3350163.30; 449820.20, 3350165.29; 449836.95, 3350176.87; 449846.83, 3350162.31; 449864.86, 3350161.68; 449863.00, 3350151.07; 449862.95, 3350106.06; 449864.06, 3350059.58; 449858.12, 3350045.25; 449809.57, 3350037.75; 449792.67, 3350035.23; 449777.98, 3350029.59; 449740.99, 3350025.54; 449731.61, 3350018.97; 449682.10, 3350007.22; 449656.73, 3350001.77; 449645.50, 3350072.32; 449183.65, 3349894.89; 449180.35, 3349900.10; 449183.30, 3349909.68; 449185.19, 3349919.24; 449179.33, 3349942.35; 449179.68, 3349971.96; 449179.67, 3350016.35; 449190.00, 3350024.44; 449202.63, 3350027.92; 449213.17, 3350030.28; 449223.76, 3350030.53; 449233.19, 3350034.99; 449238.23, 3350045.68; 449241.18, 3350057.99; 449257.92, 3350066.84; 449259.39, 3350049.96; 449254.17, 3350046.67; 449254.54, 3350028.10; 449267.25, 3350028.40; 449268.11, 3350039.60; 449263.72, 3350045.84; 449259.99, 3350069.00; 449277.86, 3350074.72; 449287.31, 3350075.39; 449288.07, 3350043.70; 449290.42, 3350034.24; 449299.15, 3350026.60; 449319.22, 3350029.20; 449321.96, 3350044.51; 449322.67, 3350062.05; 449322.39, 3350073.67; 449345.66, 3350075.28; 449348.49, 3350001.36; 449370.76, 3350000.83; 449371.24, 3349980.76; 449347.99, 3349978.09; 449347.49, 3349954.83; 449369.78, 3349953.25; 449376.54, 3349936.50; 449337.51, 3349929.22; 449285.77, 3349918.92; 449284.24, 3350026.69; 449282.88, 3350039.35; 449277.26, 3350052.95; 449273.32, 3350040.17; 449280.01, 3350026.59; 449280.53, 3349916.68; 449270.02, 3349913.26; 449264.66, 3350004.03; 449267.50, 3350017.84; 449259.94, 3350024.00; 449254.80, 3350017.54; 449259.36, 3350003.90; 449263.66, 3349913.10; 449247.89, 3349911.22; 449183.65, 3349894.89; 448986.63, 3349848.96; 448984.08, 3349866.87; 449010.37, 3349874.89; 449009.13, 3349882.33; 449009.48, 3349911.87; 449010.16, 3349938.64; 449016.10, 3349942.07; 449029.89, 3349941.34; 449042.45, 3349947.98; 449046.24, 3349955.61; 449053.79, 3349960.94; 449059.04, 3349963.18; 449067.58, 3349960.21; 449076.03, 3349961.47; 449077.94, 3349969.97; 449069.29, 3349977.16; 449064.14, 3349984.23; 449069.97, 3349993.03; 449086.10, 3350002.68; 449090.98, 3350014.29; 449118.25, 3350020.49; 449121.70, 3349992.83; 449110.55, 3349982.99; 449119.27, 3349972.63; 449113.69, 3349962.12; 449144.10, 3349936.68; 449142.83, 3349923.57; 449123.43, 3349920.73; 449110.13, 3349912.16; 449097.12, 3349924.53; 449083.32, 3349919.77; 449081.13, 3349911.79; 449094.43, 3349903.79; 449091.08, 3349894.59; 449091.44, 3349879.54; 449082.50, 3349871.33; 448986.63, 3349848.96; 449534.56, 3349974.10; 449526.69, 3349990.21; 449526.10, 3350014.51; 449526.92, 3350027.82; 449526.03, 3350064.79; 449532.28, 3350069.17; 449536.21, 3350081.95; 449540.37, 3350085.22; 449542.44, 3350087.38; 449541.22, 3350093.70; 449560.26, 3350095.21; 449570.72, 3350100.74; 449573.97, 3350097.65; 449581.27, 3350058.71; 449605.57, 3350061.41; 449606.37, 3350069.27; 449620.16, 3350068.55; 449629.69, 3350068.78; 449639.30, 3350065.83; 449648.06, 3350010.02; 449650.38, 3350001.62; 449644.16, 3349998.91; 449534.56, 3349974.10; 449635.33, 3349966.38; 449660.57, 3349974.38; 449661.78, 3349968.07; 449662.01, 3349958.56; 449658.02, 3349947.90; 449656.26, 3349933.06; 449654.53, 3349917.16; 449647.99, 3349924.40; 449646.35, 3349948.68; 449638.84, 3349952.72; 449635.33, 3349966.38; 449152.59, 3349861.83; 449172.61, 3349866.53; 449175.94, 3349860.27; 449177.25, 3349849.73; 449179.67, 3349837.11; 449177.68, 3349831.78; 449172.41, 3349830.59; 449166.16, 3349826.22; 449167.32, 3349822.01; 449163.16, 3349818.74; 449158.75, 3349826.04; 449156.37, 3349836.55; 449152.87, 3349850.21; 449151.63, 3349857.58; 449152.59, 3349861.83; 449086.18, 3349847.56; 449106.25, 3349850.15; 449110.69, 3349841.80; 449110.92, 3349832.29; 449108.17, 3349814.26; 449107.32, 3349805.78; 449103.21, 3349800.40; 449098.97, 3349800.30; 449097.74, 3349807.67; 449093.37, 3349812.85; 449089.01, 3349818.03; 449086.18, 3349847.56; 448967.14, 3349819.34; 448986.09, 3349824.03; 448991.44, 3349822.04; 448991.67, 3349812.53; 448992.93, 3349804.11; 448994.24, 3349793.57; 448994.50, 3349783.00; 448988.25, 3349778.63; 448983.71, 3349791.20; 448981.41, 3349798.55; 448972.66, 3349809.96; 448967.14, 3349819.34; 449331.74, 3349902.05; 449345.48, 3349903.43; 449351.21, 3349885.60; 449348.28, 3349874.96; 449350.63, 3349865.50; 449353.86, 3349863.47; 449355.04, 3349858.21; 449346.57, 3349858.01; 449343.11, 3349869.55; 449341.95, 3349873.75; 449334.54, 3349873.58; 449331.74, 3349902.05; 448994.54, 3349825.28; 449008.23, 3349828.78; 449012.67, 3349820.43; 449016.15, 3349807.83; 449018.52, 3349797.32; 449015.60, 3349786.68; 449008.21, 3349785.45; 449003.80, 3349792.74; 448998.33, 3349800.01; 448995.85, 3349814.75; 448994.54, 3349825.28; 449019.80, 3349832.23; 449034.60, 3349833.64; 449036.95, 3349824.18; 449039.24, 3349816.84; 449035.13, 3349811.46; 449032.11, 3349805.04; 449032.24, 3349799.76; 449037.81, 3349788.27; 449031.48, 3349787.06; 449023.79, 3349798.50; 449018.22, 3349810.00; 449017.96, 3349820.56; 449019.80, 3349832.23; 449133.68, 3349855.03; 449137.84, 3349858.31; 449145.35, 3349854.26; 449148.66, 3349849.05; 449152.06, 3349839.62; 449154.38, 3349831.22; 449153.50, 3349823.80; 449150.50, 3349816.33; 449146.40, 3349810.94; 449139.99, 3349812.91; 449141.83, 3349824.58; 449141.68, 3349830.91; 449139.48, 3349834.03; 449137.21, 3349840.32; 449134.89, 3349848.72; 449133.68, 3349855.03; 449369.71, 3349909.30; 449383.37, 3349913.85; 449387.96, 3349899.16; 449388.27, 3349886.49; 449389.53, 3349878.06; 449383.33, 3349871.57; 449383.51, 3349864.18; 449379.27, 3349864.08; 449378.01, 3349872.50; 449382.09, 3349878.94; 449377.73, 3349884.12; 449372.26, 3349891.39; 449369.71, 3349909.30; 449115.70, 3349853.55; 449123.12, 3349853.73; 449128.59, 3349846.46; 449135.12, 3349839.21; 449135.27, 3349832.88; 449135.40, 3349827.59; 449129.12, 3349824.27; 449124.89, 3349824.17; 449120.73, 3349820.90; 449124.06, 3349814.64; 449124.18, 3349809.36; 449117.83, 3349809.21; 449115.51, 3349817.61; 449115.41, 3349821.83; 449118.48, 3349826.13; 449117.27, 3349832.45; 449117.07, 3349840.90; 449115.70, 3349853.55; 449350.70, 3349906.73; 449360.15, 3349910.13; 449360.38, 3349900.62; 449362.65, 3349894.33; 449368.02, 3349891.29; 449367.14, 3349883.87; 449366.13, 3349881.73; 449370.80, 3349863.87; 449365.50, 3349863.75; 449363.01, 3349879.54; 449356.60, 3349881.50; 449354.36, 3349886.73; 449350.70, 3349906.73; 449065.16, 3349840.71; 449077.79, 3349844.19; 449082.30, 3349832.67; 449084.73, 3349820.04; 449082.81, 3349811.54; 449081.93, 3349804.12; 449082.08, 3349797.78; 449076.79, 3349797.65; 449074.49, 3349805.00; 449069.02, 3349812.27; 449067.86, 3349816.47; 449065.39, 3349831.21; 449065.16, 3349840.71; 449043.05, 3349834.90; 449054.59, 3349839.40; 449060.12, 3349830.02; 449061.38, 3349821.60; 449061.66, 3349809.98; 449057.55, 3349804.59; 449057.83, 3349792.97; 449055.71, 3349792.92; 449053.26, 3349806.61; 449049.96, 3349811.81; 449045.67, 3349813.82; 449043.28, 3349825.39; 449043.05, 3349834.90; 449264.32, 3349885.64; 449272.72, 3349889.01; 449282.27, 3349888.18; 449282.35, 3349885.01; 449284.67, 3349876.61; 449284.77, 3349872.39; 449281.67, 3349869.14; 449278.60, 3349864.84; 449279.78, 3349859.58; 449281.00, 3349853.27; 449281.10, 3349849.04; 449276.78, 3349852.11; 449272.45, 3349856.24; 449267.98, 3349865.64; 449264.50, 3349878.24; 449264.32, 3349885.64; 448931.31, 3349811.09; 448937.61, 3349813.35; 448944.04, 3349810.34; 448946.26, 3349806.16; 448950.70, 3349797.81; 448950.93, 3349788.30; 448951.16, 3349778.80; 448942.76, 3349775.43; 448935.25, 3349779.47; 448931.82, 3349789.96; 448929.40, 3349802.59; 448931.31, 3349811.09; 449671.10, 3349976.75; 449686.94, 3349979.24; 449687.39, 3349960.23; 449680.41, 3349942.09; 449675.35, 3349932.46; 449672.70, 3349954.59; 449671.10, 3349976.75; 448952.46, 3349812.65; 448956.65, 3349814.87; 448959.83, 3349814.94; 448969.56, 3349806.72; 448975.03, 3349799.45; 448976.19, 3349795.25; 448975.34, 3349786.77; 448966.92, 3349784.46; 448959.35, 3349790.62; 448952.77, 3349799.98; 448952.46, 3349812.65; 449216.88, 3349876.05; 449226.36, 3349878.39; 449229.96, 3349860.51; 449231.33, 3349847.86; 449234.76, 3349837.37; 449229.46, 3349837.24; 449230.47, 3349839.38; 449227.04, 3349849.87; 449222.76, 3349851.88; 449220.36, 3349863.45; 449216.88, 3349876.05; 449197.94, 3349870.31; 449206.34, 3349873.68; 449208.53, 3349870.56; 449213.83, 3349870.69; 449215.27, 3349854.87; 449215.52, 3349844.31; 449214.69, 3349834.77; 449209.40, 3349834.65; 449208.26, 3349837.79; 449206.87, 3349851.50; 449198.35, 3349853.41; 449197.94, 3349870.31; 448919.34, 3349780.15; 448913.94, 3349784.25; 448910.54, 3349793.68; 448910.31, 3349803.19; 448913.36, 3349808.55; 448922.89, 3349808.77; 448925.21, 3349800.37; 448927.74, 3349783.52; 448927.84, 3349779.30; 448919.34, 3349780.15; 449181.03, 3349868.85; 449188.39, 3349871.14; 449192.10, 3349849.03; 449187.86, 3349848.93; 449188.37, 3349827.80; 449185.19, 3349827.73; 449181.03, 3349868.85; 449249.53, 3349884.23; 449259.06, 3349884.46; 449260.29, 3349877.09; 449262.56, 3349870.80; 449262.71, 3349864.46; 449261.83, 3349857.04; 449259.89, 3349849.60; 449256.62, 3349853.74; 449251.07, 3349864.18; 449250.84, 3349873.69; 449249.53, 3349884.23; 448901.31, 3349780.78; 448893.77, 3349785.88; 448891.45, 3349794.28; 448891.28, 3349801.68; 448896.47, 3349806.03; 448903.93, 3349804.09; 448906.25, 3349795.69; 448906.53, 3349784.07; 448901.31, 3349780.78; 449233.74, 3349879.62; 449242.16, 3349881.94; 449244.41, 3349876.71; 449246.73, 3349868.31; 449240.53, 3349861.82; 449234.12, 3349863.78; 449231.80, 3349872.18; 449233.74, 3349879.62; 451993.83, 3350371.03; 452703.05, 3350634.99; 452704.03, 3350638.18; 452710.36, 3350639.39; 452712.53, 3350637.33; 452713.66, 3350634.18; 452713.79, 3350628.90; 452714.04, 3350618.34; 452713.24, 3350607.75; 452706.89, 3350607.60; 452702.62, 3350608.55; 452703.05, 3350634.99; 453782.71, 3350897.59; 453793.28, 3350898.90; 453796.56, 3350894.75; 453795.98, 3350874.65; 453797.45, 3350857.78; 453794.37, 3350853.47; 453785.62, 3350864.89; 453784.28, 3350876.49; 453782.71, 3350897.59; 450607.54, 3350204.19; 450615.96, 3350206.51; 450619.29, 3350200.25; 450619.64, 3350185.46; 450620.07, 3350167.50; 450618.16, 3350159.00; 450611.83, 3350157.79; 450608.58, 3350160.88; 450606.26, 3350169.28; 450608.12, 3350179.90; 450608.93, 3350190.49; 450608.77, 3350196.82; 450607.54, 3350204.19; 451881.55, 3350474.76; 451896.33, 3350477.22; 451896.60, 3350465.60; 451895.88, 3350451.84; 451894.09, 3350438.06; 451890.91, 3350437.98; 451891.01, 3350433.76; 451890.13, 3350426.34; 451883.80, 3350425.13; 451884.13, 3350455.79; 451882.76, 3350468.44; 451881.55, 3350474.76; 450624.43, 3350206.71; 450631.79, 3350209.00; 450631.94, 3350202.66; 450633.10, 3350198.46; 450633.38, 3350186.84; 450633.56, 3350179.45; 450632.65, 3350173.08; 450635.96, 3350167.88; 450645.46, 3350169.16; 450645.64, 3350161.77; 450640.50, 3350155.30; 450635.23, 3350154.12; 450629.86, 3350157.16; 450624.41, 3350163.37; 450622.51, 3350198.21; 450624.43, 3350206.71; 451488.80, 3350547.04; 451486.14, 3350528.67; 451481.23, 3350526.18; 451480.66, 3350531.56; 451479.21, 3350574.06; 451443.72, 3350573.86; 451444.14, 3350574.42; 451446.66, 3350577.81; 451450.92, 3350580.50; 451452.58, 3350585.93; 451485.88, 3350587.38; 451486.86, 3350582.65; 451496.61, 3350582.02; 451499.58, 3350575.62; 451488.80, 3350547.04; 450383.09, 3350287.25; 450382.53, 3350310.49; 450397.20, 3350317.18; 450408.85, 3350317.46; 450423.63, 3350319.93; 450436.31, 3350321.29; 450455.24, 3350327.02; 450458.47, 3350324.99; 450459.75, 3350315.50; 450444.98, 3350313.04; 450440.75, 3350312.94; 450440.97, 3350303.43; 450399.93, 3350291.88; 450383.09, 3350287.25; 453015.92, 3350797.85; 453023.26, 3350800.16; 453023.39, 3350794.88; 453031.86, 3350795.08; 453034.25, 3350783.51; 453044.87, 3350783.75; 453046.03, 3350735.15; 453019.66, 3350730.29; 453015.92, 3350797.85; 450422.77, 3350179.33; 450422.23, 3350201.51; 450422.66, 3350227.94; 450422.12, 3350250.13; 450427.19, 3350259.76; 450432.21, 3350271.51; 450430.89, 3350282.05; 450439.29, 3350285.42; 450443.57, 3350283.41; 450440.36, 3350196.66; 450435.07, 3350196.53; 450435.42, 3350181.74; 450422.77, 3350179.33; 451937.55, 3350481.38; 451958.60, 3350487.17; 451971.25, 3350489.58; 451970.75, 3350466.32; 451969.27, 3350439.86; 451966.58, 3350419.71; 451956.01, 3350418.40; 451947.52, 3350419.26; 451944.19, 3350425.52; 451942.98, 3350431.83; 451943.55, 3350451.93; 451942.21, 3350463.52; 451937.55, 3350481.38; 451666.83, 3350567.39; 451674.24, 3350567.57; 451679.69, 3350561.36; 451689.19, 3350562.64; 451695.14, 3350580.68; 451703.51, 3350585.10; 451713.63, 3350561.04; 451713.17, 3350534.68; 451713.83, 3350507.21; 451703.07, 3350515.33; 451696.06, 3350522.11; 451685.44, 3350522.91; 451684.18, 3350531.34; 451680.27, 3350538.04; 451669.53, 3350543.15; 451666.83, 3350567.39; 451405.16, 3350583.71; 451417.86, 3350584.41; 451419.36, 3350571.37; 451417.02, 3350536.43; 451418.01, 3350478.98; 451411.54, 3350466.94; 451392.65, 3350470.91; 451392.01, 3350497.32; 451394.32, 3350532.34; 451403.43, 3350540.07; 451403.22, 3350548.79; 451400.78, 3350551.11; 451403.84, 3350555.94; 451403.19, 3350561.01; 451395.73, 3350562.95; 451394.72, 3350571.57; 451403.42, 3350573.37; 451405.16, 3350583.71; 451930.48, 3350526.11; 451932.49, 3350530.13; 451942.72, 3350534.34; 451947.14, 3350537.71; 451946.11, 3350546.44; 451943.92, 3350552.70; 451936.14, 3350553.73; 451932.25, 3350554.05; 451930.93, 3350558.29; 451936.10, 3350561.93; 451943.31, 3350559.33; 451940.80, 3350564.42; 451940.69, 3350569.17; 451944.88, 3350576.41; 451940.48, 3350576.85; 451941.12, 3350584.24; 451944.29, 3350584.72; 451943.23, 3350589.74; 451940.89, 3350593.75; 451944.82, 3350595.43; 451948.30, 3350599.48; 451947.29, 3350607.76; 451951.96, 3350612.65; 451952.18, 3350620.18; 451954.10, 3350622.61; 451959.36, 3350618.77; 451956.28, 3350614.73; 451957.21, 3350609.20; 451960.13, 3350608.47; 451963.53, 3350610.54; 451964.55, 3350617.70; 451969.34, 3350617.03; 451970.22, 3350613.48; 451967.17, 3350607.86; 451973.20, 3350605.23; 451977.53, 3350606.92; 451977.63, 3350602.56; 451977.04, 3350594.22; 451976.76, 3350589.06; 451972.82, 3350581.69; 451966.97, 3350578.91; 451971.96, 3350573.88; 451971.11, 3350567.81; 451966.44, 3350566.68; 451962.15, 3350567.19; 451955.89, 3350564.78; 451956.52, 3350555.28; 451959.38, 3350551.78; 451966.62, 3350548.39; 451969.80, 3350554.34; 451973.17, 3350556.87; 451979.53, 3350556.62; 451980.50, 3350549.12; 451976.29, 3350542.67; 451970.01, 3350539.35; 451965.40, 3350532.90; 451963.55, 3350527.31; 451959.28, 3350525.17; 451952.32, 3350526.02; 451952.14, 3350533.35; 451948.67, 3350533.47; 451948.85, 3350527.35; 451944.13, 3350525.26; 451941.54, 3350524.34; 451937.84, 3350522.33; 451928.95, 3350521.59; 451930.48, 3350526.11; 453147.41, 3350803.69; 453142.42, 3350788.61; 453137.09, 3350787.42; 453139.57, 3350854.72; 453138.43, 3350865.43; 453144.36, 3350874.24; 453150.85, 3350885.10; 453157.00, 3350893.57; 453164.77, 3350900.89; 453169.90, 3350902.60; 453170.14, 3350892.69; 453168.94, 3350876.41; 453167.40, 3350857.75; 453168.67, 3350805.06; 453167.49, 3350795.14; 453158.12, 3350801.82; 453147.41, 3350803.69; 452001.33, 3350604.46; 452004.74, 3350595.03; 452006.03, 3350585.55; 452002.95, 3350581.24; 451999.85, 3350578.00; 452003.10, 3350574.91; 452007.24, 3350579.23; 452013.64, 3350577.27; 452021.08, 3350576.39; 452025.34, 3350575.44; 452029.68, 3350571.31; 452028.77, 3350564.95; 452031.97, 3350563.97; 452032.08, 3350559.74; 452033.39, 3350549.21; 452033.57, 3350541.81; 452035.68, 3350541.86; 452038.78, 3350545.11; 452035.33, 3350556.65; 452036.18, 3350565.13; 452033.84, 3350574.58; 452036.86, 3350581.00; 452042.13, 3350582.18; 452049.59, 3350580.25; 452053.85, 3350579.29; 452054.03, 3350571.90; 452054.21, 3350564.50; 452050.08, 3350560.17; 452050.20, 3350554.89; 452052.47, 3350548.61; 452052.75, 3350536.99; 452049.73, 3350530.57; 452041.26, 3350530.37; 452030.82, 3350523.78; 452027.42, 3350533.21; 452022.93, 3350543.67; 452011.30, 3350542.34; 452011.46, 3350536.00; 452020.00, 3350533.03; 452024.29, 3350531.02; 452023.38, 3350524.66; 452016.07, 3350520.25; 452009.77, 3350517.99; 452002.36, 3350517.81; 451994.97, 3350516.58; 451985.44, 3350516.35; 451983.98, 3350533.23; 451982.76, 3350583.93; 451982.38, 3350599.78; 451992.91, 3350602.14; 452001.33, 3350604.46; 450499.59, 3350334.35; 450512.17, 3350339.93; 450518.65, 3350334.80; 450527.20, 3350331.83; 450534.43, 3350339.41; 450544.01, 3350336.54; 450543.28, 3350322.79; 450545.04, 3350205.50; 450514.49, 3350199.41; 450515.08, 3350262.84; 450515.68, 3350326.27; 450502.94, 3350327.03; 450499.59, 3350334.35; 451834.39, 3350514.14; 451832.67, 3350519.45; 451838.51, 3350522.33; 451843.31, 3350521.26; 451842.63, 3350526.22; 451845.91, 3350528.85; 451852.11, 3350528.03; 451855.80, 3350530.28; 451855.17, 3350524.74; 451859.95, 3350523.86; 451862.44, 3350519.17; 451869.59, 3350518.95; 451868.38, 3350528.22; 451862.42, 3350528.47; 451860.99, 3350530.02; 451864.40, 3350536.64; 451868.09, 3350540.29; 451870.15, 3350545.29; 451873.10, 3350546.15; 451871.53, 3350537.20; 451875.72, 3350536.51; 451879.49, 3350536.21; 451881.87, 3350536.46; 451885.51, 3350541.70; 451892.21, 3350543.64; 451892.29, 3350548.59; 451891.79, 3350553.73; 451884.93, 3350558.33; 451877.73, 3350560.13; 451873.56, 3350560.02; 451872.89, 3350569.53; 451866.85, 3350566.33; 451862.15, 3350566.63; 451862.53, 3350576.21; 451863.56, 3350584.17; 451860.26, 3350594.07; 451865.05, 3350598.66; 451867.19, 3350602.99; 451869.47, 3350606.31; 451869.79, 3350609.49; 451865.78, 3350610.90; 451864.82, 3350618.09; 451863.90, 3350623.22; 451866.58, 3350627.25; 451870.94, 3350627.75; 451876.22, 3350623.12; 451882.58, 3350622.88; 451885.86, 3350618.60; 451888.63, 3350619.06; 451893.39, 3350619.57; 451895.77, 3350619.76; 451898.84, 3350619.22; 451902.86, 3350622.17; 451906.52, 3350618.69; 451912.14, 3350616.45; 451919.16, 3350621.77; 451921.66, 3350617.07; 451918.37, 3350613.58; 451919.30, 3350600.37; 451915.40, 3350601.29; 451914.63, 3350595.50; 451917.50, 3350591.61; 451925.21, 3350592.37; 451925.74, 3350587.29; 451924.27, 3350580.33; 451921.16, 3350573.94; 451919.29, 3350566.97; 451913.66, 3350569.71; 451908.32, 3350560.47; 451912.40, 3350555.81; 451912.92, 3350550.67; 451913.87, 3350544.35; 451911.04, 3350536.37; 451906.11, 3350536.63; 451903.04, 3350538.75; 451899.67, 3350538.87; 451898.42, 3350541.41; 451888.52, 3350540.38; 451889.01, 3350536.43; 451884.88, 3350535.15; 451885.38, 3350522.29; 451880.28, 3350520.16; 451876.73, 3350519.28; 451877.23, 3350514.94; 451871.13, 3350512.65; 451865.71, 3350515.29; 451866.05, 3350509.36; 451857.34, 3350508.36; 451857.81, 3350513.72; 451855.05, 3350513.06; 451854.13, 3350518.38; 451849.84, 3350515.31; 451845.06, 3350514.56; 451839.94, 3350514.08; 451834.39, 3350514.14; 452962.77, 3350805.04; 452964.66, 3350813.56; 452970.74, 3350825.33; 452974.90, 3350828.60; 452982.44, 3350823.50; 452984.73, 3350816.15; 452995.45, 3350811.12; 453004.98, 3350811.35; 453013.47, 3350811.53; 453014.37, 3350730.17; 452985.98, 3350721.03; 452963.85, 3350716.27; 452962.77, 3350805.04; 450352.08, 3350300.17; 450360.45, 3350303.62; 450368.97, 3350302.68; 450368.35, 3350284.70; 450380.02, 3350283.92; 450383.57, 3350267.18; 450398.82, 3350269.80; 450396.94, 3350240.01; 450396.42, 3350173.41; 450390.95, 3350180.68; 450384.57, 3350181.58; 450358.25, 3350174.61; 450355.43, 3350205.12; 450381.72, 3350213.14; 450376.82, 3350240.51; 450355.80, 3350233.66; 450354.46, 3350245.26; 450359.58, 3350252.78; 450358.29, 3350262.26; 450345.53, 3350264.07; 450341.58, 3350252.35; 450350.25, 3350244.10; 450351.70, 3350183.89; 450345.34, 3350183.74; 450344.01, 3350195.33; 450345.31, 3350229.19; 450323.18, 3350224.43; 450323.73, 3350245.58; 450325.41, 3350263.59; 450351.68, 3350272.67; 450352.08, 3350300.17; 452961.76, 3350715.17; 452944.84, 3350712.67; 452926.94, 3350708.01; 452896.41, 3350700.92; 452897.21, 3350711.51; 452900.22, 3350717.94; 452898.39, 3350749.61; 452897.86, 3350771.79; 452904.06, 3350778.28; 452916.67, 3350782.81; 452916.57, 3350787.04; 452927.13, 3350788.35; 452927.96, 3350797.88; 452936.43, 3350798.08; 452947.02, 3350798.34; 452952.14, 3350805.86; 452959.70, 3350800.73; 452960.37, 3350728.87; 452961.76, 3350715.17; 452779.43, 3350674.87; 452757.35, 3350668.00; 452750.92, 3350671.01; 452746.48, 3350679.36; 452744.77, 3350706.28; 452754.34, 3350710.66; 452782.86, 3350717.62; 452805.09, 3350724.81; 452810.67, 3350737.88; 452807.62, 3350780.18; 452803.63, 3350813.91; 452808.72, 3350822.49; 452806.34, 3350847.86; 452821.98, 3350851.37; 452825.42, 3350838.90; 452840.06, 3350840.30; 452840.17, 3350792.59; 452811.60, 3350790.85; 452811.91, 3350778.17; 452840.55, 3350776.53; 452839.30, 3350740.78; 452816.00, 3350740.22; 452816.84, 3350726.27; 452830.71, 3350721.50; 452839.75, 3350721.76; 452842.48, 3350696.46; 452838.42, 3350688.96; 452779.43, 3350674.87; 450547.49, 3350324.92; 450561.28, 3350324.19; 450566.35, 3350333.83; 450559.77, 3350343.18; 450586.16, 3350346.99; 450591.84, 3350331.27; 450603.49, 3350331.54; 450615.34, 3350323.37; 450615.63, 3350222.97; 450549.48, 3350207.56; 450548.25, 3350292.25; 450547.49, 3350324.92; 452716.99, 3350739.66; 452724.84, 3350716.41; 452763.08, 3350728.01; 452752.89, 3350753.28; 452761.35, 3350755.60; 452758.35, 3350791.67; 452779.52, 3350797.50; 452790.15, 3350798.81; 452799.96, 3350789.48; 452801.09, 3350742.74; 452798.15, 3350732.04; 452719.99, 3350707.38; 452701.88, 3350703.16; 452660.61, 3350691.54; 452642.40, 3350689.56; 452628.63, 3350691.84; 452622.04, 3350700.19; 452618.44, 3350717.11; 452617.14, 3350726.64; 452634.16, 3350728.11; 452635.45, 3350718.58; 452640.83, 3350716.58; 452646.20, 3350714.58; 452648.23, 3350718.88; 452654.44, 3350726.47; 452656.34, 3350736.08; 452659.46, 3350739.35; 452663.64, 3350742.64; 452659.25, 3350747.85; 452653.93, 3350747.72; 452650.61, 3350752.95; 452642.21, 3350747.44; 452639.02, 3350747.36; 452639.88, 3350755.89; 452669.47, 3350766.16; 452680.06, 3350768.54; 452683.59, 3350754.81; 452689.43, 3350733.69; 452707.40, 3350739.43; 452697.00, 3350773.20; 452712.87, 3350777.83; 452713.10, 3350768.27; 452709.93, 3350767.13; 452710.19, 3350756.51; 452710.37, 3350749.07; 452716.76, 3350749.22; 452721.12, 3350745.07; 452716.99, 3350739.66; 450916.02, 3350287.31; 450857.03, 3350273.21; 450851.53, 3350281.54; 450849.99, 3350301.58; 450848.47, 3350320.57; 450849.20, 3350334.33; 450849.95, 3350347.03; 450856.83, 3350369.39; 450857.69, 3350377.87; 450866.13, 3350379.13; 450865.98, 3350385.47; 450872.18, 3350391.96; 450873.04, 3350400.43; 450872.61, 3350418.39; 450876.38, 3350437.51; 450883.57, 3350447.19; 450882.98, 3350471.49; 450892.51, 3350471.72; 450897.66, 3350478.18; 450912.48, 3350478.54; 450918.94, 3350474.46; 450918.41, 3350452.25; 450918.62, 3350399.41; 450915.85, 3350382.43; 450916.88, 3350295.78; 450916.02, 3350287.31; 451489.88, 3350479.66; 451489.12, 3350511.35; 451491.85, 3350531.09; 451498.62, 3350557.03; 451504.59, 3350573.03; 451504.26, 3350586.76; 451500.73, 3350601.47; 451503.67, 3350611.06; 451513.82, 3350608.51; 451509.96, 3350554.51; 451505.70, 3350533.40; 451506.09, 3350517.16; 451511.66, 3350500.25; 451521.25, 3350498.10; 451535.17, 3350497.24; 451552.25, 3350497.65; 451568.31, 3350507.15; 451567.25, 3350523.71; 451565.79, 3350540.59; 451565.33, 3350559.60; 451552.29, 3350573.03; 451553.02, 3350586.79; 451555.49, 3350610.69; 451564.55, 3350613.69; 451562.37, 3350605.31; 451569.15, 3350599.87; 451569.42, 3350593.19; 451575.11, 3350593.66; 451579.21, 3350599.04; 451585.03, 3350604.66; 451593.34, 3350606.45; 451603.14, 3350595.19; 451612.97, 3350599.39; 451622.58, 3350602.19; 451631.30, 3350591.83; 451630.60, 3350577.02; 451632.22, 3350553.80; 451647.07, 3350552.64; 451662.92, 3350553.56; 451660.12, 3350449.91; 451629.43, 3350443.61; 451623.63, 3350486.67; 451613.70, 3350486.77; 451596.78, 3350484.33; 451594.84, 3350477.66; 451585.77, 3350475.07; 451583.88, 3350471.06; 451588.07, 3350462.04; 451596.77, 3350463.83; 451604.77, 3350461.25; 451620.99, 3350464.41; 451623.87, 3350443.48; 451598.21, 3350436.92; 451579.63, 3350432.90; 451566.31, 3350429.70; 451553.50, 3350433.62; 451553.32, 3350441.01; 451551.00, 3350449.41; 451545.01, 3350451.50; 451546.65, 3350466.20; 451545.85, 3350482.83; 451539.55, 3350485.08; 451531.06, 3350486.44; 451526.70, 3350485.94; 451518.35, 3350485.63; 451502.99, 3350480.62; 451489.88, 3350479.66; 452229.34, 3350643.46; 452234.37, 3350649.13; 452230.66, 3350671.24; 452227.35, 3350692.96; 452235.69, 3350693.16; 452242.42, 3350694.11; 452241.52, 3350698.45; 452248.23, 3350700.59; 452249.21, 3350692.69; 452255.99, 3350691.66; 452259.76, 3350700.08; 452264.13, 3350700.18; 452271.74, 3350697.59; 452276.79, 3350702.47; 452282.03, 3350699.42; 452291.58, 3350698.46; 452297.38, 3350705.34; 452300.04, 3350710.16; 452305.96, 3350711.88; 452319.45, 3350712.60; 452324.50, 3350717.48; 452332.33, 3350722.42; 452338.68, 3350722.58; 452344.12, 3350727.86; 452352.47, 3350727.27; 452362.30, 3350731.86; 452364.38, 3350727.95; 452359.27, 3350725.45; 452358.68, 3350717.11; 452365.13, 3350696.65; 452365.14, 3350679.61; 452369.46, 3350665.44; 452376.54, 3350651.74; 452382.49, 3350652.28; 452384.51, 3350584.54; 452340.63, 3350575.57; 452342.86, 3350581.96; 452347.58, 3350584.06; 452357.92, 3350583.51; 452364.95, 3350588.44; 452364.02, 3350594.36; 452367.99, 3350600.57; 452362.22, 3350603.04; 452357.33, 3350603.48; 452350.95, 3350604.39; 452343.51, 3350605.27; 452337.22, 3350601.65; 452332.63, 3350594.40; 452329.59, 3350588.38; 452334.89, 3350582.96; 452331.48, 3350576.14; 452319.56, 3350575.86; 452319.86, 3350580.22; 452316.52, 3350586.88; 452310.50, 3350589.12; 452304.52, 3350590.16; 452304.80, 3350594.93; 452295.15, 3350599.85; 452289.63, 3350598.13; 452292.17, 3350591.45; 452295.42, 3350588.76; 452299.46, 3350585.68; 452297.98, 3350581.29; 452304.47, 3350575.50; 452302.20, 3350571.08; 452291.83, 3350572.81; 452288.98, 3350575.52; 452290.43, 3350581.11; 452292.30, 3350586.30; 452282.99, 3350593.21; 452282.31, 3350588.44; 452278.69, 3350590.34; 452274.27, 3350592.21; 452276.44, 3350584.73; 452280.54, 3350579.68; 452283.48, 3350573.01; 452279.52, 3350572.52; 452275.79, 3350578.77; 452271.61, 3350587.39; 452267.97, 3350590.08; 452263.72, 3350585.22; 452257.50, 3350579.52; 452252.02, 3350575.83; 452251.77, 3350569.87; 452247.42, 3350568.98; 452245.16, 3350580.42; 452238.88, 3350593.74; 452229.73, 3350593.92; 452229.99, 3350616.13; 452229.14, 3350635.13; 452229.34, 3350643.46; 452586.29, 3350643.82; 452589.65, 3350636.50; 452594.03, 3350630.27; 452575.48, 3350623.60; 452472.77, 3350598.94; 452465.48, 3350600.76; 452465.76, 3350609.48; 452459.58, 3350625.99; 452456.15, 3350636.48; 452453.40, 3350660.71; 452448.52, 3350689.15; 452449.15, 3350707.13; 452452.10, 3350716.71; 452460.15, 3350710.42; 452462.86, 3350713.65; 452459.90, 3350721.11; 452456.92, 3350729.37; 452459.55, 3350735.38; 452467.52, 3350734.38; 452477.42, 3350735.80; 452484.12, 3350738.34; 452486.13, 3350754.54; 452485.52, 3350762.55; 452492.62, 3350764.71; 452500.13, 3350782.72; 452517.41, 3350791.06; 452522.81, 3350771.28; 452537.48, 3350779.01; 452545.98, 3350778.15; 452548.31, 3350767.56; 452548.13, 3350752.95; 452574.51, 3350746.45; 452575.13, 3350755.60; 452599.62, 3350759.73; 452612.16, 3350757.54; 452610.95, 3350750.89; 452611.29, 3350705.72; 452617.09, 3350684.72; 452624.66, 3350678.56; 452657.41, 3350682.52; 452719.50, 3350699.86; 452729.03, 3350700.09; 452733.47, 3350691.74; 452738.03, 3350678.10; 452739.35, 3350667.57; 452734.15, 3350663.21; 452644.50, 3350646.27; 452636.89, 3350654.54; 452632.17, 3350674.51; 452618.56, 3350667.85; 452618.76, 3350659.40; 452606.10, 3350656.98; 452594.43, 3350657.76; 452585.70, 3350652.75; 452586.29, 3350643.82; 451758.79, 3350379.88; 451764.08, 3350380.01; 451766.61, 3350363.16; 451795.10, 3350368.07; 451792.78, 3350376.47; 451824.52, 3350378.28; 451822.41, 3350465.96; 451871.90, 3350475.19; 451877.52, 3350466.20; 451879.70, 3350419.75; 451869.39, 3350407.87; 451854.66, 3350403.29; 451858.30, 3350384.35; 451875.21, 3350385.82; 451877.08, 3350396.43; 451912.02, 3350397.27; 451911.49, 3350419.45; 451903.95, 3350424.56; 451898.40, 3350434.99; 451901.04, 3350457.25; 451902.65, 3350478.43; 451930.13, 3350481.20; 451934.70, 3350467.57; 451936.09, 3350453.86; 451936.55, 3350434.85; 451923.99, 3350428.21; 451919.98, 3350418.60; 451921.45, 3350401.72; 451941.62, 3350400.09; 451968.07, 3350401.78; 451988.21, 3350401.20; 452030.44, 3350407.50; 452034.35, 3350421.33; 452034.13, 3350474.18; 452045.53, 3350485.02; 452060.02, 3350499.11; 452061.44, 3350484.34; 452056.34, 3350475.77; 452050.14, 3350469.28; 452039.07, 3350467.98; 452039.83, 3350457.40; 452049.39, 3350456.57; 452049.72, 3350442.84; 452046.67, 3350437.48; 452041.63, 3350426.79; 452049.30, 3350416.41; 452062.96, 3350420.96; 452063.59, 3350438.94; 452059.25, 3350443.07; 452057.68, 3350464.17; 452064.82, 3350475.97; 452068.70, 3350490.86; 452070.25, 3350426.42; 452073.58, 3350420.16; 452123.19, 3350427.69; 452122.89, 3350440.36; 452129.37, 3350435.23; 452127.40, 3350428.84; 452149.54, 3350432.56; 452173.79, 3350437.37; 452189.57, 3350441.98; 452218.09, 3350445.83; 452224.29, 3350453.36; 452243.37, 3350451.72; 452270.83, 3350455.55; 452279.25, 3350458.90; 452288.80, 3350457.04; 452293.17, 3350451.86; 452305.72, 3350458.50; 452305.59, 3350463.78; 452327.68, 3350470.65; 452348.90, 3350470.08; 452358.61, 3350462.91; 452401.75, 3350474.54; 452427.06, 3350480.41; 452449.20, 3350484.13; 452469.34, 3350484.59; 452485.20, 3350486.02; 452494.60, 3350490.50; 452513.66, 3350490.95; 452510.99, 3350514.14; 452498.28, 3350513.84; 452490.63, 3350524.21; 452492.26, 3350588.72; 452567.58, 3350605.87; 452565.91, 3350566.17; 452547.96, 3350563.63; 452546.24, 3350523.97; 452558.92, 3350525.33; 452555.02, 3350511.50; 452563.51, 3350510.64; 452565.25, 3350526.54; 452574.73, 3350528.88; 452574.97, 3350607.10; 452607.72, 3350611.06; 452607.38, 3350537.06; 452598.96, 3350534.75; 452601.14, 3350510.99; 452637.56, 3350515.59; 452632.35, 3350535.00; 452613.94, 3350551.47; 452610.58, 3350603.18; 452612.94, 3350614.35; 452637.14, 3350621.28; 452642.65, 3350591.26; 452635.96, 3350582.14; 452636.85, 3350567.87; 452634.79, 3350565.71; 452636.75, 3350549.39; 452643.25, 3350543.20; 452661.13, 3350548.92; 452658.26, 3350558.87; 452654.83, 3350569.36; 452651.87, 3350581.46; 452649.40, 3350596.20; 452643.44, 3350623.54; 452667.64, 3350630.46; 452668.07, 3350612.50; 452682.20, 3350598.04; 452671.42, 3350584.55; 452664.70, 3350576.48; 452666.27, 3350555.38; 452687.37, 3350559.06; 452686.89, 3350579.13; 452689.29, 3350590.26; 452688.50, 3350600.31; 452675.49, 3350612.68; 452672.94, 3350630.59; 452696.08, 3350637.48; 452696.40, 3350603.12; 452692.37, 3350594.57; 452693.00, 3350568.16; 452722.70, 3350566.75; 452724.13, 3350595.33; 452719.62, 3350606.84; 452720.90, 3350641.76; 452763.54, 3350651.78; 452766.63, 3350634.39; 452768.10, 3350617.52; 452766.80, 3350604.30; 452756.34, 3350598.76; 452754.92, 3350592.89; 452748.20, 3350584.82; 452749.59, 3350571.12; 452763.46, 3350567.22; 452769.01, 3350579.49; 452768.63, 3350595.33; 452775.05, 3350614.01; 452773.53, 3350633.00; 452768.81, 3350652.97; 452858.34, 3350675.19; 452861.94, 3350657.31; 452862.83, 3350620.33; 452843.48, 3350610.87; 452842.27, 3350594.47; 452845.72, 3350582.93; 452867.88, 3350586.63; 452866.09, 3350617.24; 452865.45, 3350643.65; 452862.60, 3350674.23; 452872.52, 3350680.29; 452875.35, 3350650.76; 452883.89, 3350647.79; 452887.27, 3350639.42; 452889.11, 3350651.09; 452893.30, 3350653.30; 452888.68, 3350669.05; 452881.27, 3350668.87; 452876.78, 3350679.33; 452983.11, 3350707.24; 452985.16, 3350667.10; 452982.59, 3350641.68; 452970.19, 3350628.70; 452971.71, 3350608.67; 452984.44, 3350607.92; 452989.59, 3350614.38; 452985.97, 3350633.30; 452986.86, 3350640.72; 452988.41, 3350664.01; 452986.29, 3350707.32; 453028.42, 3350717.84; 453029.65, 3350711.51; 453017.07, 3350705.92; 453018.54, 3350689.04; 453017.89, 3350671.08; 453019.41, 3350652.09; 453022.84, 3350641.60; 453026.29, 3350631.09; 453046.26, 3350637.91; 453075.85, 3350640.74; 453078.12, 3350634.45; 453086.59, 3350634.65; 453105.50, 3350641.45; 453133.94, 3350648.47; 453148.74, 3350649.88; 453170.85, 3350655.69; 453184.49, 3350661.30; 453193.86, 3350667.87; 453218.14, 3350671.62; 453257.02, 3350685.24; 453273.86, 3350689.87; 453287.65, 3350689.14; 453293.90, 3350693.52; 453323.40, 3350700.57; 453326.65, 3350697.47; 453344.60, 3350700.02; 453353.98, 3350706.58; 453364.98, 3350710.57; 453370.49, 3350724.95; 453369.72, 3350733.93; 453362.64, 3350742.73; 453365.98, 3350757.10; 453359.38, 3350767.51; 453351.14, 3350780.50; 453343.50, 3350789.83; 453350.24, 3350794.77; 453463.37, 3350827.58; 453465.69, 3350796.48; 453445.20, 3350790.15; 453455.89, 3350763.48; 453479.06, 3350769.32; 453468.42, 3350793.88; 453469.16, 3350828.27; 453512.42, 3350835.65; 453516.18, 3350811.43; 453526.07, 3350796.87; 453521.86, 3350795.71; 453522.93, 3350774.05; 453538.28, 3350773.91; 453535.57, 3350798.15; 453529.22, 3350798.00; 453517.17, 3350814.62; 453515.57, 3350836.78; 453528.23, 3350839.20; 453532.90, 3350821.34; 453537.39, 3350810.88; 453543.87, 3350805.75; 453547.65, 3350780.47; 453558.34, 3350776.50; 453568.36, 3350779.36; 453568.37, 3350799.99; 453562.38, 3350807.76; 453555.49, 3350807.08; 453541.57, 3350813.09; 453531.41, 3350839.27; 453565.80, 3350848.41; 453584.46, 3350853.19; 453586.35, 3350834.15; 453590.14, 3350819.13; 453585.65, 3350809.37; 453583.15, 3350800.73; 453573.20, 3350798.78; 453572.24, 3350794.25; 453575.98, 3350771.09; 453588.66, 3350772.45; 453585.93, 3350797.75; 453591.00, 3350807.38; 453593.88, 3350818.08; 453590.49, 3350828.51; 453588.47, 3350853.01; 453590.71, 3350854.77; 453594.50, 3350838.12; 453602.99, 3350814.56; 453610.55, 3350808.40; 453610.78, 3350798.89; 453605.46, 3350799.82; 453607.05, 3350777.67; 453617.62, 3350778.97; 453620.87, 3350775.88; 453625.08, 3350777.04; 453624.95, 3350782.32; 453632.80, 3350787.24; 453627.23, 3350798.74; 453623.31, 3350806.59; 453610.40, 3350814.74; 453603.77, 3350826.21; 453594.06, 3350856.08; 453664.14, 3350870.99; 453667.03, 3350861.02; 453671.52, 3350850.55; 453672.96, 3350834.73; 453673.19, 3350825.23; 453664.82, 3350820.80; 453666.03, 3350814.49; 453660.84, 3350810.13; 453666.54, 3350793.36; 453671.93, 3350789.26; 453683.56, 3350790.59; 453689.65, 3350802.35; 453681.86, 3350816.98; 453678.46, 3350826.41; 453674.64, 3350852.74; 453668.89, 3350871.63; 453735.29, 3350886.94; 453747.12, 3350878.79; 453747.28, 3350872.45; 453748.74, 3350855.57; 453768.76, 3350860.28; 453763.99, 3350882.36; 453759.70, 3350884.38; 453760.58, 3350891.80; 453776.39, 3350896.38; 453781.44, 3350862.68; 453775.26, 3350854.09; 453775.82, 3350831.89; 453795.89, 3350834.48; 453804.44, 3350830.48; 453822.44, 3350830.91; 453826.52, 3350837.35; 453826.34, 3350845.78; 453830.32, 3350856.45; 453829.97, 3350871.24; 453826.44, 3350884.92; 453824.97, 3350901.79; 453835.77, 3350905.26; 453837.42, 3350781.57; 453760.40, 3350768.10; 453697.23, 3350751.79; 453582.57, 3350717.34; 453497.31, 3350694.16; 453375.32, 3350656.36; 453257.43, 3350623.94; 453175.30, 3350602.95; 453083.60, 3350582.79; 452998.22, 3350564.89; 452884.39, 3350539.97; 452754.93, 3350504.10; 452628.45, 3350476.77; 452524.18, 3350451.02; 452447.21, 3350435.44; 452351.28, 3350415.17; 452237.43, 3350391.31; 452155.65, 3350375.09; 452081.85, 3350359.58; 451991.22, 3350339.44; 451924.69, 3350330.45; 451859.24, 3350320.43; 451769.41, 3350310.89; 451769.41, 3350310.89; 451649.99, 3350298.52; 451523.50, 3350271.18; 451402.47, 3350237.63; 451202.24, 3350192.68; 451034.69, 3350153.10; 450914.58, 3350124.86; 450834.59, 3350102.87; 450737.55, 3350084.69; 450597.48, 3350049.63; 450480.68, 3350016.19; 450366.83, 3349992.32; 450291.95, 3349977.85; 450240.94, 3349965.09; 450150.23, 3349948.99; 450150.42, 3350009.76; 450160.82, 3350011.71; 450213.79, 3350011.92; 450212.02, 3350044.20; 450231.06, 3350045.71; 450230.37, 3350074.23; 450244.09, 3350076.67; 450240.20, 3350106.18; 450247.36, 3350116.92; 450266.24, 3350124.77; 450282.07, 3350127.26; 450349.44, 3350145.78; 450349.94, 3350124.65; 450321.38, 3350122.91; 450318.74, 3350100.65; 450352.57, 3350103.58; 450353.33, 3350071.89; 450317.30, 3350072.08; 450319.85, 3350054.17; 450344.08, 3350060.04; 450345.52, 3350044.22; 450376.28, 3350042.84; 450380.23, 3350051.84; 450380.96, 3350065.59; 450381.85, 3350075.74; 450378.61, 3350122.17; 450370.04, 3350126.19; 450367.33, 3350147.71; 450381.02, 3350151.21; 450380.31, 3350136.40; 450386.58, 3350099.11; 450391.90, 3350098.18; 450393.09, 3350092.92; 450420.41, 3350102.03; 450426.92, 3350095.84; 450415.35, 3350092.39; 450417.70, 3350082.94; 450442.02, 3350081.85; 450486.37, 3350090.92; 450492.42, 3350103.75; 450495.37, 3350113.33; 450519.54, 3350118.59; 450514.22, 3350166.63; 450525.68, 3350171.58; 450527.36, 3350148.98; 450525.82, 3350121.91; 450529.25, 3350111.42; 450571.24, 3350108.28; 450587.05, 3350111.83; 450590.47, 3350145.73; 450587.98, 3350180.47; 450584.60, 3350188.85; 450584.92, 3350200.56; 450601.29, 3350199.82; 450604.72, 3350189.33; 450601.97, 3350171.29; 450603.62, 3350147.02; 450605.28, 3350121.69; 450617.61, 3350118.90; 450625.82, 3350129.66; 450640.65, 3350130.02; 450641.91, 3350121.59; 450671.24, 3350129.95; 450688.61, 3350137.43; 450710.18, 3350146.48; 450735.11, 3350149.57; 450770.80, 3350158.05; 450801.85, 3350167.70; 450804.14, 3350160.35; 450813.67, 3350160.58; 450812.44, 3350167.95; 450850.68, 3350163.58; 450878.14, 3350167.41; 450877.83, 3350180.08; 450901.10, 3350181.70; 450898.37, 3350251.39; 450886.67, 3350253.23; 450878.10, 3350257.25; 450878.95, 3350265.73; 450948.43, 3350284.30; 450951.01, 3350265.34; 450941.45, 3350266.16; 450941.03, 3350239.73; 450947.41, 3350238.83; 450947.62, 3350206.67; 450940.31, 3350202.27; 450942.64, 3350193.87; 450952.29, 3350188.82; 450961.67, 3350195.38; 450959.40, 3350201.67; 450968.31, 3350206.56; 450968.92, 3350225.60; 450996.08, 3350219.38; 451013.00, 3350219.86; 451010.90, 3350264.13; 451005.95, 3350292.64; 451032.32, 3350297.49; 451038.64, 3350211.94; 451066.12, 3350214.71; 451089.29, 3350220.55; 451122.95, 3350230.87; 451138.73, 3350235.47; 451152.52, 3350233.77; 451169.43, 3350238.11; 451176.54, 3350248.08; 451231.43, 3350256.80; 451237.34, 3350254.21; 451250.54, 3350255.14; 451253.56, 3350261.55; 451279.91, 3350267.47; 451314.65, 3350276.75; 451333.31, 3350276.86; 451359.54, 3350283.56; 451376.77, 3350293.04; 451403.31, 3350290.50; 451431.19, 3350300.07; 451482.79, 3350312.93; 451488.83, 3350303.12; 451500.40, 3350306.57; 451505.39, 3350319.37; 451563.40, 3350330.27; 451586.37, 3350345.54; 451591.77, 3350341.44; 451617.05, 3350346.35; 451616.42, 3350373.74; 451604.75, 3350374.51; 451600.33, 3350381.81; 451597.00, 3350388.07; 451601.24, 3350388.17; 451598.87, 3350398.68; 451597.66, 3350405.00; 451595.38, 3350411.29; 451595.16, 3350420.79; 451717.43, 3350446.97; 451723.73, 3350449.24; 451724.67, 3350410.15; 451701.63, 3350399.03; 451699.79, 3350387.36; 451699.16, 3350369.37; 451704.59, 3350364.22; 451736.02, 3350378.71; 451758.79, 3350379.88; 450912.08, 3350186.80; 450914.09, 3350170.38; 450944.72, 3350174.28; 450941.70, 3350188.56; 450912.08, 3350186.80
                (8) PKBM—Unit 3: Perdido Key State Park Unit, Escambia County, Florida.
                (i) General Description: This unit encompasses essential features of beach mouse habitat within the boundary of Perdido Key State Park from approximately 2 mi (3.2 km) east of the Alabama-Florida State line to 4 mi (6.4 km) east of the State line and the area from the MHWL north to the seaward extent of the maritime forest.
                (ii) Coordinates: From USGS 1:24,000 quadrangle map Perdido Bay, Florida, land bounded by the following UTM 16 NAD 83 coordinates (E,N): 455621.62, 3351458.88; 453257.58, 3350904.44; 453254.26, 3350917.23; 453243.75, 3350913.81; 453240.29, 3350925.36; 453247.80, 3350930.76; 453266.31, 3350945.01; 453287.10, 3350948.75; 453293.56, 3350957.28; 453304.30, 3350951.20; 453307.22, 3350961.84; 453312.72, 3350973.93; 453318.59, 3350973.74; 453318.26, 3350987.47; 453306.46, 3350993.53; 453320.42, 3351005.30; 453354.81, 3351009.49; 453352.19, 3351030.56; 453343.44, 3351041.98; 453350.93, 3351069.98; 453334.30, 3351069.24; 453335.11, 3351079.83; 453352.32, 3351078.33; 453351.11, 3351095.75; 453383.68, 3351130.67; 453392.08, 3351134.05; 453401.76, 3351127.94; 453398.49, 3351117.04; 453399.11, 3351091.42; 453407.07, 3351065.97; 453425.39, 3351063.44; 453442.62, 3351059.15; 453457.24, 3351067.96; 453455.20, 3351048.81; 453459.35, 3351038.88; 453458.55, 3351022.61; 453468.79, 3351028.07; 453479.38, 3351028.32; 453481.65, 3351022.03; 453488.13, 3351016.90; 453496.35, 3351016.84; 453509.90, 3351018.69; 453515.14, 3350998.97; 453518.96, 3350988.78; 453513.14, 3350983.09; 453523.52, 3350964.71; 453521.52, 3350950.06; 453530.87, 3350939.91; 453531.03, 3350916.53; 453541.83, 3350896.97; 453550.25, 3350901.06; 453554.18, 3350913.84; 453550.50, 3350934.89; 453541.67, 3350949.48; 453545.40, 3350970.71; 453555.76, 3350988.96; 453555.40, 3351003.60; 453550.66, 3351016.29; 453543.61, 3351036.28; 453531.06, 3351038.01; 453520.97, 3351061.03; 453519.56, 3351075.79; 453527.61, 3351090.83; 453541.93, 3351105.82; 453530.48, 3351123.86; 453526.55, 3351134.75; 453515.81, 3351123.51; 453508.38, 3351126.99; 453502.88, 3351152.55; 453502.62, 3351163.12; 453509.93, 3351167.52; 453529.60, 3351160.46; 453537.21, 3351149.66; 453541.05, 3351142.42; 453555.99, 3351131.79; 453560.54, 3351133.85; 453567.88, 3351137.20; 453589.10, 3351128.92; 453600.02, 3351132.85; 453599.58, 3351151.15; 453581.16, 3351157.60; 453569.70, 3351172.41; 453595.20, 3351180.34; 453606.30, 3351176.95; 453610.23, 3351166.05; 453610.41, 3351158.73; 453614.52, 3351140.52; 453613.04, 3351109.74; 453630.16, 3351100.61; 453637.50, 3351100.78; 453652.55, 3351096.94; 453659.33, 3351079.14; 453667.99, 3351053.90; 453666.63, 3351040.20; 453680.62, 3351031.02; 453689.01, 3351038.43; 453705.94, 3351037.47; 453716.32, 3351044.56; 453726.05, 3351036.34; 453744.28, 3351036.58; 453737.36, 3351059.80; 453729.59, 3351085.78; 453723.99, 3351103.88; 453714.19, 3351117.27; 453702.83, 3351131.65; 453698.82, 3351155.13; 453697.00, 3351186.79; 453705.00, 3351193.96; 453720.92, 3351198.14; 453727.28, 3351183.50; 453732.16, 3351177.00; 453729.16, 3351169.40; 453732.67, 3351156.01; 453739.08, 3351150.82; 453757.95, 3351129.30; 453780.31, 3351124.25; 453779.80, 3351112.35; 453789.19, 3351101.87; 453798.84, 3351108.31; 453806.26, 3351104.82; 453810.87, 3351092.48; 453826.85, 3351088.90; 453838.67, 3351076.50; 453847.06, 3351087.49; 453860.52, 3351083.95; 453858.95, 3351105.05; 453870.87, 3351108.98; 453912.75, 3351114.80; 453908.35, 3351122.11; 453893.36, 3351128.07; 453878.61, 3351134.13; 453875.18, 3351139.43; 453873.64, 3351155.08; 453865.09, 3351158.05; 453859.60, 3351166.37; 453867.71, 3351181.37; 453877.22, 3351182.65; 453877.26, 3351205.40; 453866.08, 3351212.46; 453862.15, 3351223.35; 453843.89, 3351219.25; 453840.40, 3351211.85; 453851.93, 3351190.15; 453852.20, 3351179.17; 453843.66, 3351168.11; 453830.93, 3351168.86; 453821.56, 3351176.77; 453816.10, 3351168.50; 453829.12, 3351156.13; 453821.78, 3351152.79; 453813.14, 3351163.48; 453812.54, 3351148.92; 453820.93, 3351144.31; 453816.89, 3351135.76; 453804.14, 3351137.56; 453789.16, 3351143.55; 453783.69, 3351150.82; 453777.03, 3351163.34; 453786.25, 3351173.93; 453786.07, 3351183.64; 453797.70, 3351184.98; 453796.18, 3351203.97; 453810.99, 3351203.47; 453815.94, 3351219.24; 453818.03, 3351225.96; 453838.68, 3351224.74; 453858.30, 3351230.59; 453880.40, 3351227.45; 453906.17, 3351224.41; 453918.44, 3351229.03; 453924.78, 3351213.87; 453926.60, 3351203.46; 453937.24, 3351197.83; 453941.20, 3351209.55; 453950.55, 3351210.82; 453969.07, 3351203.94; 453976.58, 3351196.79; 453980.43, 3351189.56; 453991.70, 3351178.84; 454005.42, 3351182.55; 454020.68, 3351179.16; 454018.85, 3351196.61; 454026.94, 3351212.66; 454038.78, 3351205.61; 454035.25, 3351190.08; 454039.40, 3351179.99; 454047.26, 3351158.20; 454055.13, 3351136.41; 454077.14, 3351136.94; 454088.15, 3351137.21; 454093.16, 3351146.60; 454102.56, 3351152.11; 454117.23, 3351148.89; 454122.61, 3351155.76; 454122.33, 3351167.38; 454135.89, 3351176.16; 454147.64, 3351172.21; 454163.34, 3351179.99; 454152.50, 3351190.30; 454150.08, 3351202.92; 454153.96, 3351217.81; 454149.39, 3351231.44; 454155.90, 3351252.61; 454151.83, 3351262.16; 454158.44, 3351267.07; 454166.31, 3351245.28; 454177.05, 3351226.82; 454185.36, 3351216.44; 454205.74, 3351223.28; 454218.29, 3351220.89; 454229.12, 3351228.47; 454257.45, 3351231.92; 454269.47, 3351229.44; 454276.90, 3351225.96; 454279.11, 3351212.35; 454273.94, 3351196.59; 454268.17, 3351182.50; 454256.12, 3351174.19; 454248.56, 3351160.89; 454260.23, 3351155.97; 454269.01, 3351147.63; 454275.54, 3351140.39; 454289.93, 3351142.03; 454308.10, 3351149.79; 454346.78, 3351173.81; 454344.52, 3351161.65; 454337.54, 3351146.84; 454356.24, 3351132.64; 454370.91, 3351132.99; 454383.06, 3351133.93; 454393.16, 3351050.13; 454259.82, 3351020.46; 454175.97, 3350996.48; 454062.76, 3350971.79; 453927.63, 3350942.92; 453734.15, 3350898.01; 453573.51, 3350861.20; 453456.55, 3350840.09; 453351.02, 3350814.91; 453319.38, 3350808.87; 453284.61, 3350800.63; 453255.17, 3350791.47; 453239.41, 3350785.81; 453240.65, 3350795.13; 453252.80, 3350801.99; 453252.19, 3350827.34; 453240.34, 3350835.51; 453238.90, 3350851.33; 453247.19, 3350858.93; 453257.58, 3350904.44; 453835.77, 3350905.26; 453973.20, 3350936.55; 453981.82, 3350930.42; 453994.73, 3350922.27; 454014.14, 3350907.94; 454040.57, 3350910.68; 454051.65, 3350905.08; 454070.27, 3350909.28; 454079.54, 3350920.07; 454108.94, 3350931.35; 454122.42, 3350943.30; 454130.49, 3350960.40; 454001.89, 3350933.01; 453991.09, 3350941.21; 454110.19, 3350967.31; 454139.71, 3350968.58; 454304.13, 3351008.95; 454388.27, 3351027.14; 454389.15, 3351007.34; 454409.63, 3350998.21; 454434.55, 3351002.88; 454465.72, 3351007.08; 454486.75, 3351012.85; 454489.63, 3351020.21; 454486.81, 3351034.46; 454498.15, 3351051.17; 454742.76, 3351106.18; 454998.00, 3351165.40; 455197.31, 3351203.86; 455211.78, 3351197.08; 455217.88, 3351175.24; 455229.15, 3351164.52; 455243.92, 3351161.21; 455269.42, 3351169.15; 455309.60, 3351177.43; 455316.76, 3351184.93; 455316.78, 3351209.13; 455308.03, 3351220.55; 455302.53, 3351228.87; 455310.51, 3351234.93; 455322.87, 3351236.35; 455704.01, 3351319.87; 456148.85, 3351387.97; 456419.46, 3351431.07; 456428.30, 3351369.03; 456430.63, 3351362.78; 456430.02, 3351338.59; 456424.48, 3351321.01; 456352.66, 3351308.62; 456246.79, 3351284.11; 456176.58, 3351274.11; 456062.92, 3351258.68; 455970.76, 3351241.70; 455830.67, 3351207.69; 455644.19, 3351164.12; 455466.91, 3351134.51; 455231.29, 3351063.33; 455133.43, 3351035.62; 455048.06, 3351016.67; 454963.71, 3350999.85; 454885.53, 3350990.58; 454798.88, 3350981.10; 454731.47, 3350964.69; 454634.86, 3350928.56; 454546.66, 3350917.56; 454464.36, 3350903.31; 454383.22, 3350890.27; 454306.59, 3350877.36; 454225.36, 3350862.73; 454123.01, 3350845.48; 454027.13, 3350823.11; 453939.68, 3350803.05; 453837.42, 3350781.57; 453835.77, 3350905.26; 455298.31, 3351139.98; 455302.68, 3351134.80; 455308.98, 3351137.07; 455304.59, 3351143.30; 455298.31, 3351139.98; 454143.72, 3350909.40; 454135.25, 3350909.20; 454136.48, 3350901.83; 454142.84, 3350901.98; 454143.72, 3350909.40; 454089.94, 3350898.60; 454082.53, 3350898.42; 454083.79, 3350890.00; 454091.18, 3350891.23; 454089.94, 3350898.60; 454036.17, 3350887.80; 454037.38, 3350881.49; 454045.80, 3350883.80; 454044.59, 3350890.12; 454036.12, 3350889.91; 454036.17, 3350887.80; 455261.41, 3351132.76; 455266.83, 3351127.60; 455275.22, 3351130.97; 455267.66, 3351137.14; 455261.41, 3351132.76; 455206.47, 3351126.16; 455206.62, 3351119.82; 455215.17, 3351116.85; 455217.16, 3351122.19; 455211.77, 3351126.28; 455206.47, 3351126.16; 455354.16, 3351152.95; 455359.63, 3351145.68; 455367.97, 3351151.16; 455360.41, 3351157.33; 455354.16, 3351152.95; 453996.99, 3350886.86; 453998.28, 3350877.38; 454008.84, 3350878.69; 454005.41, 3350889.18; 453996.99, 3350886.86; 454871.49, 3351419.62; 454871.23, 3351430.31; 454866.49, 3351437.83; 454884.66, 3351445.59; 454891.91, 3351449.43; 454906.50, 3351453.44; 454924.84, 3351453.88; 454939.60, 3351450.57; 454959.51, 3351443.92; 454978.23, 3351441.60; 454985.01, 3351424.32; 454974.36, 3351420.89; 454980.23, 3351399.31; 454980.01, 3351384.16; 454998.49, 3351389.18; 455013.87, 3351380.62; 455030.67, 3351375.86; 455041.91, 3351371.38; 455040.94, 3351385.97; 455028.71, 3351409.99; 455015.52, 3351429.75; 455003.62, 3351440.04; 455009.77, 3351448.64; 455031.95, 3351451.29; 455026.99, 3351437.43; 455036.80, 3351418.42; 455052.70, 3351418.01; 455050.39, 3351433.76; 455084.74, 3351458.89; 455103.91, 3351455.12; 455114.32, 3351462.77; 455158.84, 3351465.34; 455173.59, 3351465.25; 455199.83, 3351467.79; 455236.04, 3351467.80; 455243.51, 3351463.97; 455258.60, 3351463.77; 455273.98, 3351476.11; 455293.04, 3351485.60; 455297.90, 3351465.10; 455306.20, 3351457.85; 455313.44, 3351465.43; 455310.96, 3351480.16; 455321.35, 3351488.87; 455333.40, 3351472.25; 455347.56, 3351481.75; 455363.81, 3351485.66; 455371.95, 3351499.59; 455374.84, 3351511.29; 455387.35, 3351520.05; 455381.77, 3351531.54; 455383.56, 3351545.32; 455404.70, 3351550.90; 455428.85, 3351561.17; 455466.42, 3351561.49; 455495.81, 3351562.20; 455522.36, 3351564.82; 455557.30, 3351560.53; 455569.73, 3351572.45; 455582.60, 3351587.66; 455658.10, 3351603.74; 455665.53, 3351608.67; 455688.10, 3351618.65; 455720.85, 3351630.42; 455742.69, 3351638.26; 455771.95, 3351642.63; 455793.33, 3351647.01; 455819.65, 3351643.77; 455863.85, 3351637.50; 455887.99, 3351626.69; 455912.77, 3351620.54; 455970.60, 3351611.22; 456003.79, 3351618.88; 456021.77, 3351616.63; 456037.84, 3351623.93; 456051.55, 3351612.05; 456081.88, 3351628.64; 456112.16, 3351639.19; 456131.26, 3351645.67; 456148.88, 3351661.95; 456164.07, 3351670.33; 456178.33, 3351671.11; 456188.89, 3351672.42; 456185.02, 3351649.65; 456188.42, 3351648.10; 456198.90, 3351652.58; 456209.29, 3351648.25; 456220.35, 3351650.90; 456229.21, 3351663.48; 456248.37, 3351658.70; 456258.91, 3351649.84; 456290.20, 3351653.76; 456294.75, 3351676.01; 456313.24, 3351670.56; 456317.05, 3351660.74; 456316.66, 3351644.09; 456317.97, 3351622.71; 456316.08, 3351608.05; 456303.01, 3351596.94; 456301.10, 3351580.69; 456291.11, 3351578.15; 456287.70, 3351567.08; 456295.39, 3351552.62; 456308.39, 3351549.50; 456313.71, 3351548.57; 456329.65, 3351546.84; 456343.53, 3351535.46; 456358.64, 3351517.51; 456374.60, 3351527.83; 456380.04, 3351543.66; 456370.71, 3351557.34; 456357.63, 3351572.88; 456343.61, 3351583.11; 456345.16, 3351606.40; 456341.53, 3351625.34; 456345.28, 3351645.51; 456358.87, 3351660.35; 456358.70, 3351667.67; 456384.38, 3351668.28; 456424.33, 3351669.24; 456426.04, 3351448.96; 456375.17, 3351441.00; 456269.04, 3351427.47; 456027.69, 3351388.73; 455710.94, 3351340.12; 455524.33, 3351301.83; 455128.77, 3351217.05; 454948.99, 3351174.89; 454904.66, 3351164.38; 454896.40, 3351199.07; 454891.99, 3351206.36; 454884.50, 3351209.35; 454868.67, 3351206.86; 454862.99, 3351222.58; 454819.83, 3351210.97; 454820.30, 3351367.66; 454817.20, 3351408.57; 454826.14, 3351416.45; 454856.73, 3351425.89; 454871.49, 3351419.62
                (iii) Note: Map 2, Units 1, 2, and 3 of Perdido Key beach mouse, follows:
                
                  
                  ER12OC06.005
                
                (9) PKBM—Unit 4: Gulf Beach Unit, Escambia County, Florida.
                (i) General Description: This unit includes essential features of beach mouse habitat between Gulf Islands National Seashore and Perdido Key State Park from approximately 4 mi (3.2 km) east of the Alabama-Florida State line to 6 mi (9.6 km) east of the State line and areas from the MHWL north to the seaward extent of human development or maritime forest.
                
                (ii) Coordinates: From USGS 1:24,000 quadrangle map Perdido Bay, Florida, land bounded by the following UTM 16 NAD 83 coordinates (E, N): 457418.45, 3351766.05; 456424.33, 3351669.24; 456454.09, 3351669.95; 456460.85, 3351674.93; 456491.64, 3351678.43; 456523.29, 3351684.34; 456532.43, 3351694.62; 456550.37, 3351698.07; 456566.16, 3351685.76; 456578.84, 3351687.26; 456601.78, 3351691.77; 456612.31, 3351687.85; 456622.42, 3351676.01; 456635.18, 3351673.94; 456644.26, 3351676.53; 456637.88, 3351682.12; 456636.62, 3351690.54; 456647.33, 3351685.52; 456648.56, 3351695.66; 456653.70, 3351696.98; 456671.96, 3351681.16; 456634.44, 3351637.87; 456593.26, 3351588.26; 456571.55, 3351609.94; 456551.71, 3351597.83; 456536.99, 3351593.25; 456516.87, 3351592.77; 456495.54, 3351598.60; 456490.42, 3351591.08; 456473.22, 3351601.24; 456469.17, 3351593.74; 456464.83, 3351597.87; 456459.69, 3351591.40; 456455.40, 3351593.41; 456439.82, 3351580.36; 456444.21, 3351574.12; 456438.99, 3351570.82; 456444.42, 3351565.67; 456432.95, 3351557.99; 456440.54, 3351550.78; 456451.40, 3351547.34; 456442.96, 3351538.15; 456459.10, 3351527.97; 456472.74, 3351533.58; 456496.11, 3351530.97; 456563.03, 3351479.72; 456565.81, 3351469.33; 456524.65, 3351462.80; 456454.15, 3351450.94; 456426.04, 3351448.96; 456424.33, 3351669.24; 456424.48, 3351321.01; 456430.02, 3351338.59; 456430.63, 3351362.78; 456564.50, 3351385.46; 456586.64, 3351390.22; 456587.35, 3351393.63; 456614.78, 3351398.52; 456620.28, 3351390.19; 456648.03, 3351392.74; 456700.47, 3351403.74; 456698.05, 3351416.37; 456719.20, 3351417.93; 456731.86, 3351420.35; 456735.26, 3351410.91; 456769.12, 3351412.78; 456764.43, 3351431.70; 456792.99, 3351433.44; 456800.36, 3351435.73; 456803.68, 3351429.47; 456817.40, 3351431.91; 456821.51, 3351437.29; 456819.91, 3351459.45; 456816.56, 3351466.77; 456807.81, 3351478.19; 456802.34, 3351485.45; 456822.35, 3351490.16; 456824.95, 3351470.14; 456825.56, 3351444.79; 456829.07, 3351431.13; 456847.12, 3351429.45; 456871.67, 3351432.98; 456926.58, 3351440.64; 456935.89, 3351438.97; 456993.19, 3351446.46; 457036.45, 3351453.84; 457029.58, 3351519.21; 457058.09, 3351523.07; 457062.16, 3351486.17; 457070.75, 3351481.09; 457071.02, 3351459.12; 457090.30, 3351461.47; 457117.56, 3351462.35; 457118.42, 3351470.83; 457156.38, 3351478.08; 457159.02, 3351467.35; 457184.62, 3351466.08; 457211.91, 3351471.07; 457248.66, 3351473.95; 457246.95, 3351489.05; 457264.52, 3351491.54; 457266.87, 3351480.21; 457284.42, 3351483.74; 457291.68, 3351483.91; 457294.59, 3351492.26; 457302.89, 3351492.46; 457305.08, 3351487.34; 457316.46, 3351488.64; 457313.72, 3351499.82; 457314.58, 3351508.30; 457335.68, 3351511.97; 457334.42, 3351520.40; 457340.82, 3351518.44; 457358.23, 3351520.69; 457357.79, 3351495.84; 457374.33, 3351498.31; 457365.85, 3351534.89; 457357.33, 3351536.80; 457356.06, 3351556.63; 457352.57, 3351569.23; 457366.02, 3351571.89; 457374.68, 3351520.31; 457378.89, 3351521.46; 457371.32, 3351572.02; 457390.27, 3351576.70; 457392.90, 3351555.62; 457384.51, 3351552.25; 457386.00, 3351534.32; 457427.14, 3351541.65; 457419.82, 3351581.64; 457503.24, 3351593.15; 457502.54, 3351578.33; 457493.19, 3351570.71; 457489.28, 3351556.88; 457496.90, 3351548.60; 457490.70, 3351542.11; 457494.15, 3351530.57; 457516.29, 3351535.33; 457522.54, 3351539.70; 457550.02, 3351542.48; 457561.82, 3351536.42; 457569.00, 3351546.10; 457585.95, 3351546.51; 457608.18, 3351547.04; 457616.73, 3351544.07; 457628.28, 3351548.58; 457709.53, 3351562.15; 457727.48, 3351564.70; 457727.15, 3351578.43; 457725.96, 3351583.69; 457755.51, 3351588.62; 457753.46, 3351629.80; 457764.00, 3351632.16; 457766.35, 3351578.31; 457755.81, 3351575.95; 457758.24, 3351563.32; 457770.94, 3351563.62; 457769.22, 3351591.06; 457783.04, 3351589.28; 457786.39, 3351581.96; 457793.86, 3351580.03; 457799.23, 3351576.99; 457802.28, 3351582.34; 457810.33, 3351577.46; 457814.88, 3351586.87; 457823.48, 3351581.79; 457830.71, 3351589.37; 457845.54, 3351589.72; 457848.64, 3351592.97; 457860.21, 3351596.42; 457863.51, 3351591.21; 457872.99, 3351593.55; 457870.52, 3351608.29; 457869.13, 3351622.00; 457865.32, 3351648.33; 457872.70, 3351649.57; 457874.60, 3351614.73; 457878.39, 3351589.45; 457895.26, 3351593.03; 457911.06, 3351596.58; 457907.40, 3351616.57; 457903.44, 3351649.24; 457909.69, 3351653.62; 457963.51, 3351662.31; 457967.26, 3351616.41; 457969.22, 3351601.14; 458060.19, 3351607.55; 458063.47, 3351597.71; 458097.45, 3351599.99; 458086.80, 3351646.24; 458133.51, 3351653.48; 458139.17, 3351627.41; 458146.71, 3351622.31; 458155.10, 3351625.68; 458187.98, 3351624.35; 458210.11, 3351629.11; 458212.93, 3351643.98; 458210.46, 3351658.72; 458241.12, 3351661.56; 458247.49, 3351660.66; 458260.18, 3351662.02; 458273.89, 3351664.46; 458303.41, 3351670.46; 458301.06, 3351646.92; 458325.37, 3351649.62; 458340.85, 3351655.50; 458353.41, 3351662.14; 458367.17, 3351662.47; 458376.80, 3351658.47; 458389.46, 3351660.89; 458391.78, 3351652.49; 458403.35, 3351655.94; 458406.35, 3351663.41; 458434.76, 3351671.49; 458437.74, 3351680.02; 458479.08, 3351678.89; 458516.02, 3351685.06; 458529.55, 3351694.90; 458538.02, 3351695.11; 458546.60, 3351691.08; 458576.44, 3351694.74; 458581.31, 3351701.43; 458589.58, 3351710.08; 458637.43, 3351709.74; 458676.63, 3351711.18; 458739.60, 3351712.15; 458741.86, 3351730.19; 458756.78, 3351731.19; 458774.55, 3351725.40; 458787.91, 3351730.90; 458801.31, 3351734.33; 458804.24, 3351741.64; 458811.62, 3351745.25; 458821.07, 3351748.65; 458835.16, 3351749.33; 458843.17, 3351754.73; 458850.74, 3351762.39; 458853.87, 3351772.42; 458862.55, 3351776.16; 458874.82, 3351776.89; 458884.32, 3351778.31; 458896.58, 3351780.58; 458902.29, 3351774.38; 458911.71, 3351779.36; 458911.75, 3351794.03; 458909.02, 3351808.63; 458907.68, 3351817.66; 458910.73, 3351823.02; 458921.35, 3351824.38; 458928.70, 3351824.51; 458931.50, 3351815.51; 458934.42, 3351763.34; 458954.48, 3351765.94; 458958.85, 3351760.76; 458989.40, 3351767.83; 459010.48, 3351772.56; 459015.02, 3351759.99; 459080.48, 3351773.10; 459120.76, 3351780.28; 459145.81, 3351784.26; 459188.94, 3351792.26; 459218.91, 3351797.12; 459236.51, 3351798.58; 459235.30, 3351805.79; 459244.63, 3351806.02; 459245.24, 3351823.63; 459268.75, 3351826.32; 459293.03, 3351832.50; 459313.02, 3351835.84; 459337.20, 3351839.28; 459331.34, 3351866.93; 459352.08, 3351871.97; 459360.89, 3351846.06; 459379.43, 3351851.68; 459373.67, 3351875.35; 459398.83, 3351880.17; 459402.12, 3351857.40; 459421.77, 3351859.94; 459427.96, 3351861.13; 459445.51, 3351864.65; 459441.85, 3351887.33; 459466.59, 3351894.14; 459470.25, 3351871.45; 459491.87, 3351878.18; 459494.07, 3351873.06; 459514.71, 3351877.69; 459511.99, 3351861.07; 459522.41, 3351859.25; 459537.96, 3351859.62; 459545.22, 3351859.80; 459572.33, 3351854.24; 459589.44, 3351851.93; 459605.58, 3351851.93; 459622.15, 3351853.36; 459635.52, 3351857.82; 459645.87, 3351859.10; 459651.96, 3351864.43; 459657.25, 3351880.07; 459658.58, 3351848.02; 459574.09, 3351824.26; 459385.17, 3351785.58; 459270.46, 3351767.31; 459167.89, 3351749.83; 459032.84, 3351726.42; 458956.05, 3351714.64; 458903.74, 3351702.63; 458835.68, 3351685.47; 458781.01, 3351679.79; 458679.09, 3351666.62; 458544.51, 3351645.58; 458415.74, 3351625.58; 458289.18, 3351601.41; 458088.68, 3351568.07; 457983.13, 3351551.80; 457839.55, 3351530.39; 457720.33, 3351509.56; 457584.17, 3351488.33; 457400.43, 3351462.79; 457164.03, 3351424.36; 457037.43, 3351402.30; 456936.11, 3351386.13; 456862.21, 3351374.85; 456750.30, 3351358.43; 456606.63, 3351341.24; 456424.48, 3351321.01; 456567.34, 3351537.94; 456569.21, 3351542.74; 456569.90, 3351547.12; 456572.61, 3351549.96; 456620.68, 3351604.45; 456671.15, 3351662.58; 456680.02, 3351659.95; 456681.47, 3351665.53; 456689.38, 3351666.91; 456696.94, 3351666.70; 456704.21, 3351661.72; 456709.69, 3351665.02; 456715.11, 3351671.10; 456737.47, 3351683.13; 456736.02, 3351693.79; 456726.44, 3351700.09; 456724.07, 3351711.35; 456735.32, 3351706.07; 456740.43, 3351714.96; 456739.22, 3351722.17; 456744.31, 3351726.44; 456743.15, 3351731.58; 456732.78, 3351731.33; 456737.79, 3351738.70; 456750.30, 3351735.89; 456754.15, 3351748.41; 456772.82, 3351754.06; 456784.31, 3351760.67; 456799.27, 3351770.19; 456792.35, 3351785.63; 456775.66, 3351788.32; 456801.19, 3351816.68; 456835.61, 3351855.95; 456879.65, 3351907.74; 456882.22, 3351901.55; 456899.30, 3351900.29; 456910.25, 3351891.04; 456923.48, 3351895.22; 456920.88, 3351915.24; 456926.37, 3351920.20; 456939.85, 3351920.52; 456950.24, 3351925.63; 456969.26, 3351932.09; 456991.95, 3351911.66; 457010.15, 3351903.64; 457031.15, 3351911.54; 457040.91, 3351902.26; 457047.30, 3351908.03; 457056.45, 3351903.65; 457068.67, 3351913.26; 457078.01, 3351907.32; 457136.99, 3351916.19; 457160.11, 3351924.15; 457208.74, 3351928.48; 457223.55, 3351929.13; 457254.30, 3351928.52; 457286.00, 3351930.26; 457302.42, 3351929.17; 457368.29, 3351934.61; 457422.58, 3351935.78; 457432.26, 3351929.61; 457449.05, 3351936.35; 457492.39, 3351940.56; 457522.11, 3351938.10; 457548.46, 3351944.02; 457576.65, 3351949.09; 457602.53, 3351945.84; 457609.72, 3351951.83; 457622.55, 3351946.85; 457643.68, 3351949.47; 457653.32, 3351960.86; 457675.77, 3351952.68; 457691.95, 3351957.03; 457704.42, 3351950.99; 457729.54, 3351947.23; 457742.88, 3351937.64; 457756.86, 3351934.41; 457770.55, 3351942.85; 457784.73, 3351931.90; 457793.32, 3351938.45; 457798.29, 3351946.50; 457816.18, 3351939.72; 457831.16, 3351933.73; 457836.20, 3351944.42; 457847.96, 3351946.10; 457860.03, 3351940.05; 457875.85, 3351942.81; 457883.56, 3351936.25; 457898.14, 3351938.36; 457910.91, 3351932.37; 457927.28, 3351934.02; 457937.42, 3351932.38; 457951.32, 3351931.45; 457965.86, 3351930.54; 457978.43, 3351932.73; 457985.49, 3351927.86; 457997.42, 3351930.67; 458014.36, 3351934.85; 458029.83, 3351944.00; 458239.05, 3351933.99; 458242.51, 3351790.33; 458263.59, 3351795.06; 458267.45, 3351766.61; 458254.77, 3351765.25; 458259.54, 3351743.17; 458264.91, 3351740.13; 458269.56, 3351723.33; 458128.10, 3351701.97; 458129.91, 3351714.69; 458129.71, 3351723.15; 458126.33, 3351731.52; 458121.03, 3351731.39; 458116.59, 3351739.74; 458115.41, 3351745.00; 458117.37, 3351751.39; 458117.22, 3351757.73; 458107.65, 3351762.21; 458095.18, 3351762.94; 458075.53, 3351762.24; 458064.97, 3351760.93; 458063.00, 3351754.54; 458055.64, 3351752.25; 458038.85, 3351745.51; 458037.56, 3351754.99; 458040.57, 3351772.80; 458051.11, 3351775.17; 458050.96, 3351781.51; 458040.34, 3351782.31; 458040.06, 3351793.93; 458034.43, 3351823.08; 458026.43, 3351821.31; 458000.03, 3351822.42; 458000.51, 3351828.73; 458021.51, 3351847.49; 458018.93, 3351849.95; 457997.25, 3351833.06; 457983.94, 3351835.26; 457980.63, 3351841.48; 457968.03, 3351840.55; 457967.64, 3351830.46; 457953.15, 3351829.48; 457953.00, 3351809.33; 457944.96, 3351802.84; 457929.08, 3351806.87; 457914.74, 3351806.78; 457849.67, 3351813.90; 457836.04, 3351808.29; 457838.81, 3351780.88; 457838.29, 3351758.67; 457836.60, 3351725.78; 457844.56, 3351659.38; 457813.95, 3351654.42; 457807.99, 3351681.76; 457805.60, 3351693.33; 457796.04, 3351694.16; 457798.99, 3351703.74; 457796.64, 3351713.20; 457780.78, 3351711.76; 457779.15, 3351691.64; 457782.71, 3351675.87; 457787.58, 3351649.56; 457696.16, 3351638.68; 457687.30, 3351704.09; 457655.01, 3351699.24; 457661.93, 3351631.75; 457602.81, 3351622.94; 457592.79, 3351687.17; 457513.60, 3351675.76; 457512.90, 3351660.95; 457476.02, 3351652.67; 457475.68, 3351633.03; 457481.49, 3351627.28; 457484.69, 3351605.11; 457384.89, 3351592.01; 457387.79, 3351603.58; 457382.07, 3351610.18; 457373.34, 3351609.57; 457367.91, 3351604.29; 457370.05, 3351597.60; 457375.76, 3351591.79; 457349.25, 3351587.20; 457286.76, 3351575.39; 457234.66, 3351568.45; 457231.91, 3351596.33; 457228.01, 3351629.35; 457226.08, 3351636.57; 457216.42, 3351635.73; 457203.02, 3351632.89; 457193.63, 3351614.04; 457180.74, 3351610.62; 457183.31, 3351589.99; 457198.81, 3351592.43; 457203.61, 3351565.63; 457160.31, 3351554.25; 457159.05, 3351563.53; 457119.80, 3351556.38; 457114.27, 3351570.74; 457111.72, 3351590.34; 457092.07, 3351587.80; 457082.71, 3351588.61; 457052.79, 3351581.68; 457053.19, 3351565.13; 457063.54, 3351566.42; 457067.22, 3351542.70; 456989.71, 3351530.49; 456978.83, 3351594.40; 456927.16, 3351585.92; 456933.74, 3351528.12; 456879.98, 3351520.62; 456872.46, 3351574.26; 456849.58, 3351576.82; 456828.87, 3351575.29; 456812.35, 3351571.78; 456779.25, 3351567.89; 456751.30, 3351565.15; 456715.12, 3351560.14; 456726.09, 3351492.10; 456701.28, 3351488.40; 456689.39, 3351551.24; 456669.60, 3351554.91; 456657.20, 3351552.54; 456642.81, 3351547.02; 456622.15, 3351543.42; 456631.53, 3351479.23; 456578.06, 3351472.40; 456569.40, 3351518.17; 456567.50, 3351531.21; 456567.34, 3351537.94; 456750.73, 3351718.31; 456750.35, 3351709.20; 456757.50, 3351692.72; 456761.31, 3351682.91; 456770.19, 3351685.66; 456775.57, 3351677.51; 456790.51, 3351674.88; 456802.70, 3351663.29; 456818.67, 3351660.10; 456827.69, 3351667.37; 456832.70, 3351674.73; 456829.46, 3351679.83; 456813.93, 3351678.42; 456810.60, 3351687.66; 456812.50, 3351694.95; 456815.43, 3351702.27; 456804.97, 3351706.15; 456798.50, 3351716.35; 456807.60, 3351725.88; 456814.89, 3351725.02; 456830.51, 3351722.29; 456842.09, 3351715.32; 456854.66, 3351710.45; 456849.60, 3351705.15; 456858.08, 3351689.98; 456863.42, 3351699.22; 456871.60, 3351689.51; 456887.38, 3351694.25; 456887.23, 3351700.59; 456897.06, 3351704.79; 456909.63, 3351710.64; 456917.29, 3351706.06; 456922.98, 3351700.65; 456929.11, 3351693.66; 456942.06, 3351700.32; 456958.19, 3351707.04; 456998.17, 3351713.15; 457019.55, 3351716.44; 457011.86, 3351730.78; 457009.53, 3351741.07; 457015.20, 3351755.81; 457015.23, 3351762.94; 457005.70, 3351770.99; 457003.35, 3351782.32; 456998.81, 3351793.67; 456982.29, 3351795.27; 456976.37, 3351782.71; 456957.72, 3351775.40; 456957.51, 3351783.85; 456949.04, 3351783.64; 456946.07, 3351775.12; 456940.49, 3351774.04; 456926.23, 3351772.11; 456912.86, 3351766.24; 456903.25, 3351760.26; 456891.75, 3351764.12; 456884.20, 3351768.72; 456873.96, 3351764.91; 456858.79, 3351767.72; 456846.32, 3351757.51; 456821.16, 3351763.25; 456815.80, 3351754.80; 456804.99, 3351758.11; 456792.61, 3351745.19; 456781.13, 3351748.02; 456770.10, 3351746.80; 456765.68, 3351743.51; 456764.74, 3351739.35; 456757.64, 3351732.97; 456750.73, 3351718.31; 457025.35, 3351773.53; 457022.49, 3351763.11; 457022.71, 3351753.80; 457028.48, 3351741.23; 457036.59, 3351729.87; 457053.45, 3351733.45; 457058.67, 3351736.74; 457058.39, 3351748.36; 457064.69, 3351750.63; 457065.91, 3351744.31; 457075.49, 3351742.43; 457077.43, 3351749.87; 457084.99, 3351743.71; 457090.29, 3351743.84; 457091.17, 3351751.26; 457100.77, 3351748.32; 457109.29, 3351746.41; 457110.20, 3351752.77; 457117.71, 3351748.73; 457116.71, 3351746.59; 457128.40, 3351744.75; 457132.46, 3351752.25; 457139.02, 3351743.95; 457137.03, 3351738.62; 457146.63, 3351735.68; 457157.27, 3351733.82; 457163.48, 3351740.31; 457177.11, 3351745.92; 457200.20, 3351737.81; 457216.70, 3351729.96; 457227.49, 3351721.76; 457238.28, 3351713.56; 457244.61, 3351714.77; 457247.43, 3351729.64; 457259.35, 3351744.57; 457272.94, 3351752.30; 457282.32, 3351758.86; 457286.27, 3351770.58; 457280.17, 3351777.99; 457283.82, 3351784.27; 457291.03, 3351792.89; 457292.13, 3351799.60; 457278.53, 3351802.26; 457273.99, 3351814.83; 457264.53, 3351811.43; 457256.06, 3351811.23; 457256.24, 3351803.84; 457269.37, 3351796.09; 457247.19, 3351783.54; 457239.65, 3351788.64; 457223.74, 3351789.32; 457216.43, 3351784.91; 457211.34, 3351776.34; 457204.76, 3351785.69; 457196.26, 3351786.55; 457189.13, 3351774.75; 457204.08, 3351769.82; 457217.95, 3351765.92; 457222.36, 3351758.63; 457224.66, 3351751.29; 457199.98, 3351764.44; 457192.67, 3351760.03; 457179.83, 3351765.01; 457170.25, 3351766.90; 457180.56, 3351778.77; 457177.08, 3351791.37; 457171.91, 3351785.96; 457160.11, 3351792.02; 457142.19, 3351788.42; 457123.08, 3351790.08; 457108.35, 3351785.50; 457091.39, 3351786.15; 457072.30, 3351786.75; 457067.49, 3351796.11; 457053.59, 3351795.77; 457041.84, 3351788.75; 457029.00, 3351777.74; 457025.35, 3351773.53; 457066.77, 3351698.78; 457062.96, 3351690.78; 457066.12, 3351683.93; 457073.17, 3351682.12; 457081.08, 3351686.15; 457084.84, 3351696.25; 457088.74, 3351700.30; 457093.70, 3351702.39; 457098.55, 3351708.44; 457093.12, 3351714.31; 457083.56, 3351715.14; 457072.51, 3351709.80; 457066.58, 3351706.69; 457066.77, 3351698.78; 457186.40, 3351712.32; 457184.48, 3351703.82; 457185.80, 3351693.28; 457192.25, 3351689.21; 457204.83, 3351694.79; 457215.24, 3351702.44; 457219.38, 3351706.77; 457218.16, 3351713.08; 457210.63, 3351718.18; 457202.08, 3351721.15; 457193.63, 3351719.89; 457193.76, 3351714.61; 457186.40, 3351712.32; 457724.53, 3351847.82; 457722.64, 3351838.27; 457728.19, 3351827.83; 457743.49, 3351834.39; 457761.49, 3351834.82; 457770.53, 3351844.78; 457781.14, 3351843.97; 457792.33, 3351848.39; 457813.45, 3351851.01; 457817.84, 3351844.77; 457803.19, 3351837.03; 457789.18, 3351837.21; 457784.18, 3351834.46; 457793.57, 3351830.51; 457806.60, 3351827.59; 457823.59, 3351825.89; 457834.99, 3351836.73; 457843.30, 3351843.27; 457836.90, 3351845.23; 457832.66, 3351845.13; 457836.75, 3351851.57; 457849.48, 3351850.82; 457855.58, 3351861.53; 457853.03, 3351879.44; 457850.38, 3351895.03; 457846.85, 3351898.17; 457833.05, 3351898.90; 457828.90, 3351895.63; 457821.44, 3351892.75; 457816.62, 3351894.62; 457812.23, 3351901.72; 457807.94, 3351903.73; 457800.43, 3351890.66; 457793.20, 3351893.66; 457786.09, 3351887.35; 457778.12, 3351892.30; 457770.56, 3351893.51; 457761.61, 3351892.05; 457760.70, 3351885.69; 457754.53, 3351878.14; 457743.21, 3351864.13; 457734.81, 3351860.75; 457724.53, 3351847.82; 457941.53, 3351871.07; 457936.47, 3351861.44; 457939.85, 3351853.06; 457948.32, 3351853.26; 457954.54, 3351858.70; 457965.26, 3351853.67; 457969.65, 3351847.43; 457981.29, 3351847.71; 457987.67, 3351846.81; 457987.47, 3351855.26; 457987.29, 3351862.65; 457984.94, 3351872.11; 457983.71, 3351879.48; 457979.27, 3351887.83; 457972.81, 3351891.90; 457967.60, 3351888.61; 457970.87, 3351884.46; 457967.88, 3351876.99; 457963.59, 3351879.00; 457963.36, 3351888.50; 457959.12, 3351888.40; 457957.13, 3351883.07; 457958.40, 3351874.64; 457961.73, 3351868.38; 457959.68, 3351865.16; 457950.13, 3351865.99; 457941.53, 3351871.07; 458438.95, 3351948.30; 458477.07, 3351949.21; 458477.25, 3351941.82; 458466.13, 3351919.35; 458537.67, 3351929.75; 458533.96, 3351819.73; 458490.00, 3351797.54; 458444.87, 3351779.55; 458442.47, 3351890.25; 458438.95, 3351948.30; 458928.83, 3352050.66; 458933.02, 3352052.88; 458937.36, 3352048.76; 458941.57, 3352049.91; 458947.01, 3352043.70; 458953.37, 3352043.85; 458959.85, 3352038.72; 458965.09, 3352040.96; 458965.04, 3352043.08; 458964.94, 3352047.30; 458969.07, 3352051.63; 458977.59, 3352049.72; 458983.92, 3352050.93; 458988.16, 3352051.03; 458993.45, 3352051.16; 458996.53, 3352055.46; 458999.78, 3352052.37; 459006.13, 3352052.52; 459013.52, 3352053.75; 459020.96, 3352052.87; 459021.06, 3352048.65; 459025.40, 3352044.52; 459031.70, 3352046.79; 459030.43, 3352055.21; 459034.67, 3352055.32; 459040.97, 3352057.58; 459040.82, 3352063.92; 459032.22, 3352069.00; 459023.65, 3352073.02; 459017.32, 3352071.81; 459010.94, 3352072.72; 459006.60, 3352076.84; 459003.35, 3352079.93; 458996.97, 3352080.84; 458989.54, 3352081.72; 458983.26, 3352078.39; 458975.74, 3352082.44; 458971.56, 3352080.23; 458965.31, 3352075.85; 458968.51, 3352074.87; 458970.73, 3352070.70; 458962.26, 3352070.49; 458959.06, 3352071.47; 458954.80, 3352072.43; 458947.38, 3352072.25; 458944.28, 3352069.00; 458936.80, 3352072.00; 458932.53, 3352072.95; 458931.17, 3352085.60; 458938.48, 3352090.01; 458944.88, 3352088.04; 458952.35, 3352086.11; 458959.73, 3352087.34; 458961.73, 3352092.68; 458963.74, 3352096.95; 458966.92, 3352097.03; 458973.40, 3352091.90; 458978.72, 3352090.97; 458983.99, 3352092.15; 458991.50, 3352088.10; 458994.65, 3352089.24; 459000.90, 3352093.62; 459010.46, 3352092.79; 459019.96, 3352094.07; 459021.12, 3352089.87; 459021.20, 3352086.70; 459027.45, 3352091.08; 459034.91, 3352089.15; 459040.31, 3352085.05; 459049.97, 3352079.99; 459056.30, 3352081.20; 459062.52, 3352086.64; 459068.77, 3352091.01; 459075.36, 3352081.66; 459083.83, 3352081.86; 459094.47, 3352080.00; 459107.12, 3352082.42; 459112.44, 3352081.49; 459126.16, 3352083.93; 459129.28, 3352086.12; 459130.19, 3352092.49; 459137.52, 3352095.83; 459143.77, 3352100.21; 459145.71, 3352107.66; 459157.39, 3352106.88; 459168.00, 3352106.08; 459173.22, 3352109.37; 459179.65, 3352106.36; 459192.36, 3352106.66; 459208.29, 3352104.93; 459225.15, 3352108.50; 459239.90, 3352112.03; 459241.87, 3352118.42; 459244.97, 3352121.66; 459255.28, 3352133.54; 459250.89, 3352139.77; 459247.53, 3352147.09; 459233.74, 3352147.82; 459210.40, 3352149.37; 459148.88, 3352152.13; 459134.06, 3352151.77; 459123.42, 3352153.63; 459111.74, 3352154.41; 459103.20, 3352157.37; 459095.76, 3352158.25; 459087.26, 3352159.11; 459073.42, 3352161.94; 459063.84, 3352163.83; 459062.60, 3352171.20; 459069.73, 3352183.00; 459067.49, 3352188.23; 459058.94, 3352191.19; 459057.45, 3352209.13; 459062.52, 3352218.76; 459062.29, 3352228.27; 459055.81, 3352233.40; 459053.13, 3352256.59; 459074.25, 3352259.21; 459084.82, 3352260.52; 459084.03, 3352293.27; 459082.79, 3352300.64; 459089.14, 3352300.79; 459096.58, 3352299.91; 459105.10, 3352298.00; 459110.42, 3352297.07; 459121.99, 3352300.52; 459129.43, 3352299.64; 459132.74, 3352294.43; 459144.46, 3352291.54; 459155.05, 3352291.80; 459163.49, 3352293.06; 459166.82, 3352199.06; 459167.15, 3352185.33; 459179.91, 3352183.52; 459194.73, 3352183.88; 459209.66, 3352180.01; 459223.42, 3352180.34; 459237.09, 3352184.89; 459255.01, 3352188.49; 459266.74, 3352185.60; 459280.55, 3352183.82; 459291.89, 3352196.78; 459548.55, 3352186.02; 459549.82, 3352220.93; 459630.30, 3352222.86; 459651.00, 3352185.21; 459649.57, 3352006.10; 459637.64, 3352006.35; 459626.47, 3352019.28; 459619.86, 3352029.70; 459617.49, 3352040.21; 459630.95, 3352053.22; 459630.59, 3352068.00; 459630.18, 3352084.91; 459621.51, 3352093.15; 459612.84, 3352101.40; 459611.50, 3352113.00; 459619.71, 3352123.76; 459622.38, 3352144.97; 459613.65, 3352155.33; 459622.80, 3352171.40; 459623.48, 3352187.27; 459625.56, 3352199.49; 459615.83, 3352207.91; 459558.63, 3352207.40; 459557.30, 3352174.60; 459486.30, 3352175.01; 459487.23, 3352180.32; 459374.79, 3352186.08; 459295.35, 3352185.23; 459290.23, 3352177.71; 459287.34, 3352166.02; 459295.83, 3352165.16; 459295.08, 3352152.46; 459279.22, 3352151.02; 459279.50, 3352139.40; 459259.36, 3352139.98; 459259.46, 3352135.75; 459258.13, 3352102.95; 459238.04, 3352101.41; 459224.38, 3352096.86; 459186.21, 3352098.06; 459153.30, 3352100.44; 459150.28, 3352094.03; 459149.65, 3352076.04; 459144.49, 3352070.63; 459133.82, 3352073.55; 459124.27, 3352074.38; 459115.97, 3352066.78; 459105.28, 3352070.75; 459099.03, 3352066.37; 459100.27, 3352059.00; 459103.47, 3352058.02; 459103.55, 3352054.85; 459107.89, 3352050.73; 459100.50, 3352049.49; 459103.80, 3352044.29; 459091.07, 3352045.04; 459092.77, 3352018.66; 459091.83, 3352013.35; 459071.72, 3352012.87; 459052.66, 3352012.41; 459053.64, 3352015.60; 459036.67, 3352016.25; 459027.12, 3352017.08; 459006.90, 3352020.83; 459003.77, 3352018.64; 458997.37, 3352020.60; 458989.95, 3352020.42; 458985.77, 3352018.21; 458983.73, 3352014.99; 458981.61, 3352014.94; 458979.36, 3352020.17; 458964.54, 3352019.81; 458963.33, 3352026.12; 458960.20, 3352023.93; 458959.25, 3352019.68; 458952.84, 3352021.64; 458945.25, 3352028.86; 458933.32, 3352040.20; 458928.83, 3352050.66
                (10) PKBM—Unit 5: Gulf Islands National Seashore, Escambia County, Florida.
                (i) General Description: This unit encompasses essential features of beach mouse habitat within the boundary of Gulf Islands National Seashore-Perdido Key Area (also referred to as Johnson Beach) from approximately 6 mi (9.6 km) east of the Alabama-Florida State line to the eastern tip of Perdido Key at Pensacola Bay and the area from the MHWL north to the seaward extent of the maritime forest.
                (ii) Coordinates: From USGS 1:24,000 quadrangle map Perdido Bay, and Fort Barrancas, Florida, land bounded by the following UTM 16 NAD 83 coordinates (E, N): 464806.54, 3353248.09; 460167.32, 3352161.40; 460112.98, 3352141.46; 460076.54, 3352115.69; 460062.15, 3352097.38; 460032.76, 3352041.24; 460015.51, 3352024.29; 459999.54, 3352012.96; 459981.75, 3352007.62; 459961.62, 3352003.59; 459912.92, 3352002.90; 459885.33, 3352003.88; 459852.28, 3352012.60; 459823.72, 3352011.33; 459799.52, 3352004.41; 459708.84, 3352005.84; 459649.57, 3352006.10; 459651.00, 3352185.21; 459662.18, 3352177.93; 459676.32, 3352192.77; 459689.75, 3352206.83; 459690.56, 3352217.42; 459692.37, 3352230.15; 459701.27, 3352237.54; 459706.13, 3352230.01; 459707.87, 3352201.51; 459715.92, 3352173.67; 459726.90, 3352160.16; 459735.50, 3352155.08; 459753.65, 3352157.93; 459766.21, 3352155.82; 459768.17, 3352162.20; 459764.82, 3352169.52; 459771.02, 3352176.01; 459828.76, 3352173.60; 459847.49, 3352187.53; 459859.01, 3352171.16; 459890.74, 3352190.15; 459920.71, 3352199.20; 459961.02, 3352208.09; 459971.68, 3352244.02; 459986.72, 3352263.01; 459997.45, 3352279.12; 460011.09, 3352290.15; 460029.75, 3352290.60; 460041.81, 3352284.94; 460057.73, 3352267.49; 460066.23, 3352260.95; 460062.89, 3352234.71; 460077.34, 3352228.32; 460081.35, 3352243.48; 460099.25, 3352242.72; 460115.14, 3352209.80; 460127.02, 3352244.18; 460142.28, 3352237.41; 460142.29, 3352204.11; 460168.97, 3352186.72; 460167.32, 3352161.40; 464469.51, 3353268.58; 464465.93, 3353285.40; 464478.53, 3353289.94; 464496.58, 3353288.25; 464510.32, 3353289.64; 464517.47, 3353298.91; 464527.19, 3353293.22; 464538.68, 3353299.84; 464546.16, 3353303.93; 464551.08, 3353312.82; 464565.02, 3353310.56; 464583.88, 3353314.66; 464589.59, 3353306.59; 464608.58, 3353309.82; 464615.42, 3353324.93; 464620.04, 3353309.19; 464628.67, 3353300.39; 464636.93, 3353311.71; 464636.67, 3353322.27; 464655.48, 3353333.29; 464659.38, 3353347.13; 464669.74, 3353356.89; 464682.24, 3353365.65; 464695.60, 3353375.33; 464707.71, 3353364.14; 464724.85, 3353364.93; 464739.01, 3353370.82; 464756.44, 3353364.26; 464776.94, 3353348.89; 464801.65, 3353334.69; 464829.75, 3353355.45; 464822.89, 3353376.42; 464829.74, 3353397.97; 464852.31, 3353417.54; 464891.50, 3353430.92; 464926.62, 3353424.36; 464974.63, 3353410.72; 464999.13, 3353408.38; 465012.11, 3353413.85; 465010.83, 3353420.05; 465000.19, 3353421.91; 464993.74, 3353425.98; 464995.65, 3353434.49; 465008.36, 3353434.79; 465021.06, 3353435.10; 465024.37, 3353429.89; 465041.54, 3353420.79; 465063.75, 3353422.38; 465082.96, 3353416.50; 465106.39, 3353425.23; 465141.26, 3353442.20; 465160.15, 3353448.04; 465168.69, 3353447.09; 465177.29, 3353442.01; 465185.03, 3353428.46; 465205.15, 3353428.94; 465204.97, 3353436.33; 465190.44, 3353465.70; 465196.28, 3353470.59; 465200.62, 3353488.14; 465210.45, 3353476.09; 465228.25, 3353481.29; 465248.17, 3353476.99; 465264.92, 3353474.62; 465275.80, 3353483.04; 465282.37, 3353492.08; 465273.30, 3353505.74; 465268.06, 3353517.13; 465275.24, 3353526.82; 465280.25, 3353538.57; 465288.65, 3353541.94; 465301.66, 3353529.57; 465291.53, 3353510.30; 465320.61, 3353504.50; 465337.73, 3353507.58; 465349.22, 3353520.64; 465369.60, 3353515.98; 465371.35, 3353493.03; 465389.63, 3353492.68; 465403.76, 3353478.50; 465410.11, 3353483.66; 465424.43, 3353499.46; 465432.40, 3353517.01; 465421.97, 3353554.02; 465446.44, 3353560.55; 465460.12, 3353553.75; 465473.41, 3353546.14; 465472.56, 3353531.85; 465491.26, 3353530.71; 465488.14, 3353544.91; 465502.26, 3353552.38; 465526.05, 3353554.54; 465528.75, 3353541.35; 465539.57, 3353532.10; 465549.66, 3353530.93; 465562.07, 3353543.51; 465577.77, 3353553.20; 465591.54, 3353573.52; 465614.86, 3353573.02; 465627.17, 3353545.83; 465643.21, 3353539.88; 465664.99, 3353559.42; 465683.61, 3353577.84; 465708.18, 3353596.97; 465732.10, 3353610.22; 465732.23, 3353626.57; 465741.66, 3353631.03; 465751.75, 3353619.02; 465770.44, 3353618.28; 465776.68, 3353628.70; 465775.84, 3353641.40; 465782.27, 3353654.63; 465791.78, 3353639.40; 465791.73, 3353619.55; 465797.08, 3353617.56; 465812.32, 3353628.01; 465834.71, 3353638.55; 465850.03, 3353645.96; 465870.63, 3353642.58; 465891.18, 3353652.89; 465915.82, 3353652.29; 465926.83, 3353640.76; 465938.27, 3353649.49; 465952.32, 3353638.20; 465959.91, 3353630.99; 465971.40, 3353637.60; 465981.19, 3353627.27; 465991.98, 3353619.07; 466001.48, 3353620.36; 466013.65, 3353632.05; 466014.52, 3353645.55; 466008.11, 3353647.77; 466012.96, 3353660.57; 466023.78, 3353662.12; 466032.18, 3353654.30; 466049.93, 3353659.88; 466081.23, 3353663.75; 466073.30, 3353673.88; 466063.96, 3353670.91; 466058.29, 3353680.91; 466061.86, 3353692.27; 466079.49, 3353702.60; 466101.59, 3353708.68; 466113.75, 3353698.67; 466108.16, 3353677.88; 466115.68, 3353673.84; 466130.29, 3353682.64; 466142.19, 3353672.79; 466154.68, 3353681.81; 466168.50, 3353685.32; 466175.14, 3353690.23; 466187.37, 3353693.70; 466193.66, 3353696.62; 466206.88, 3353694.52; 466214.87, 3353690.00; 466229.18, 3353706.20; 466236.97, 3353696.47; 466248.32, 3353703.49; 466260.66, 3353685.95; 466272.51, 3353689.00; 466272.56, 3353703.28; 466262.24, 3353703.03; 466265.84, 3353718.18; 466285.27, 3353703.58; 466310.61, 3353706.96; 466322.11, 3353708.03; 466344.53, 3353717.39; 466365.55, 3353724.23; 466379.16, 3353730.90; 466388.19, 3353735.39; 466401.99, 3353739.68; 466415.82, 3353742.79; 466441.50, 3353748.95; 466459.61, 3353755.73; 466476.89, 3353747.82; 466486.47, 3353762.32; 466506.51, 3353771.52; 466523.62, 3353770.35; 466537.41, 3353775.04; 466553.99, 3353774.21; 466566.44, 3353785.08; 466570.39, 3353796.80; 466573.45, 3353812.77; 466555.69, 3353824.23; 466556.65, 3353833.77; 466584.79, 3353836.82; 466621.82, 3353817.07; 466637.08, 3353799.46; 466652.64, 3353807.54; 466666.74, 3353799.55; 466687.81, 3353798.87; 466702.66, 3353792.88; 466718.72, 3353802.39; 466731.07, 3353800.70; 466746.08, 3353804.63; 466752.40, 3353822.62; 466746.46, 3353832.74; 466752.45, 3353847.69; 466761.52, 3353866.93; 466775.13, 3353873.60; 466794.22, 3353873.00; 466814.64, 3353860.81; 466830.53, 3353861.19; 466836.34, 3353883.70; 466843.21, 3353878.71; 466860.23, 3353898.14; 466867.04, 3353928.66; 466921.24, 3353921.50; 466966.67, 3353926.82; 467017.94, 3353915.01; 467055.12, 3353905.70; 467090.79, 3353909.23; 467133.09, 3353917.78; 467175.98, 3353918.81; 467205.17, 3353921.99; 467242.29, 3353936.66; 467308.25, 3353952.91; 467315.54, 3353947.14; 467320.22, 3353950.82; 467328.57, 3353950.22; 467341.04, 3353954.85; 467352.74, 3353953.18; 467357.99, 3353955.25; 467369.04, 3353952.78; 467372.51, 3353957.23; 467379.38, 3353957.35; 467380.74, 3353961.78; 467402.21, 3353961.11; 467409.47, 3353956.53; 467419.58, 3353949.34; 467432.16, 3353954.92; 467426.07, 3353960.10; 467428.75, 3353964.13; 467437.54, 3353963.70; 467441.28, 3353972.05; 467448.27, 3353978.47; 467471.81, 3353974.67; 467488.90, 3353974.26; 467497.75, 3353958.61; 467509.87, 3353957.77; 467514.46, 3353968.53; 467515.35, 3353975.95; 467533.32, 3353977.44; 467554.45, 3353980.06; 467575.50, 3353985.85; 467605.55, 3353994.38; 467635.64, 3353998.67; 467647.94, 3353999.37; 467651.35, 3353989.54; 467656.15, 3353980.39; 467666.84, 3353976.42; 467682.94, 3353981.18; 467689.99, 3353985.31; 467694.01, 3353991.87; 467693.88, 3354005.23; 467700.36, 3354016.88; 467710.43, 3354027.43; 467725.79, 3354032.95; 467735.60, 3354037.94; 467744.23, 3354042.51; 467756.80, 3354048.76; 467770.28, 3354049.87; 467787.64, 3354054.65; 467800.89, 3354049.02; 467814.96, 3354058.87; 467830.07, 3354058.05; 467842.99, 3354065.89; 467859.98, 3354050.82; 467875.68, 3354044.87; 467893.20, 3354043.31; 467912.55, 3354048.14; 467927.72, 3354053.51; 467939.14, 3354063.29; 467950.58, 3354072.03; 467965.25, 3354078.72; 467972.74, 3354075.73; 467984.77, 3354068.50; 467990.07, 3354062.69; 467996.75, 3354046.71; 467996.95, 3354038.26; 468004.42, 3354036.32; 468020.25, 3354038.82; 468035.00, 3354042.34; 468047.73, 3354041.59; 468051.86, 3354045.92; 468049.51, 3354055.38; 468034.46, 3354064.53; 468024.60, 3354078.03; 468037.18, 3354083.62; 468051.98, 3354085.03; 468062.44, 3354090.57; 468078.14, 3354098.35; 468085.58, 3354097.47; 468099.47, 3354092.52; 468094.41, 3354082.88; 468100.91, 3354076.70; 468117.62, 3354086.61; 468118.45, 3354096.14; 468113.73, 3354116.11; 468126.34, 3354120.64; 468131.43, 3354129.22; 468137.55, 3354138.88; 468153.23, 3354147.72; 468159.35, 3354160.30; 468172.08, 3354156.63; 468173.97, 3354166.18; 468168.47, 3354174.51; 468183.85, 3354196.02; 468188.63, 3354217.27; 468194.55, 3354235.38; 468200.62, 3354247.16; 468218.65, 3354246.53; 468226.91, 3354257.85; 468238.85, 3354256.95; 468252.50, 3354248.40; 468274.48, 3354259.50; 468281.66, 3354277.40; 468268.60, 3354283.67; 468277.90, 3354293.41; 468287.30, 3354298.92; 468294.45, 3354266.32; 468288.45, 3354251.38; 468262.21, 3354241.24; 468263.40, 3354227.81; 468263.99, 3354211.69; 468248.19, 3354166.40; 468240.30, 3354163.51; 468244.56, 3354152.44; 468239.20, 3354141.33; 468226.19, 3354153.70; 468213.61, 3354148.11; 468207.46, 3354139.51; 468202.39, 3354129.87; 468198.46, 3354120.02; 468204.61, 3354112.24; 468213.51, 3354105.32; 468222.88, 3354112.28; 468225.47, 3354103.62; 468236.36, 3354097.15; 468239.74, 3354105.15; 468248.38, 3354111.95; 468256.13, 3354117.44; 468259.25, 3354100.59; 468269.02, 3354094.61; 468278.44, 3354095.76; 468301.92, 3354063.84; 468321.70, 3354067.49; 468347.45, 3354070.48; 468361.44, 3354066.86; 468374.81, 3354053.68; 468386.26, 3354059.13; 468404.33, 3354051.24; 468421.34, 3354054.42; 468437.05, 3354045.68; 468449.06, 3354058.26; 468471.13, 3354065.53; 468498.47, 3354068.29; 468495.38, 3354081.57; 468512.31, 3354071.28; 468524.93, 3354058.90; 468537.49, 3354065.14; 468542.53, 3354086.67; 468531.56, 3354099.73; 468524.54, 3354127.05; 468531.54, 3354144.13; 468549.35, 3354149.86; 468572.46, 3354146.84; 468588.95, 3354135.99; 468600.60, 3354136.27; 468613.51, 3354128.13; 468612.91, 3354109.09; 468613.24, 3354095.35; 468630.16, 3354096.82; 468645.89, 3354103.54; 468662.85, 3354102.89; 468674.58, 3354100.00; 468668.98, 3354112.55; 468664.41, 3354126.18; 468669.00, 3354147.18; 468677.00, 3354161.25; 468696.91, 3354143.10; 468724.84, 3354124.46; 468752.54, 3354126.20; 468769.17, 3354128.58; 468760.28, 3354148.57; 468763.49, 3354166.50; 468788.18, 3354177.78; 468806.69, 3354157.08; 468804.05, 3354134.82; 468806.94, 3354120.40; 468858.31, 3354139.05; 468886.53, 3354138.54; 468908.54, 3354151.08; 468950.68, 3354204.94; 469007.06, 3354239.06; 469083.64, 3354270.50; 469094.91, 3354294.57; 469127.14, 3354309.22; 469182.44, 3354339.09; 469230.84, 3354358.09; 469236.13, 3354336.42; 469230.78, 3354319.49; 469221.75, 3354307.13; 469218.74, 3354291.72; 469220.19, 3354273.01; 469263.53, 3354271.28; 469288.14, 3354288.91; 469322.59, 3354294.10; 469323.99, 3354301.27; 469295.51, 3354312.47; 469293.37, 3354335.41; 469274.36, 3354357.53; 469262.31, 3354374.16; 469252.55, 3354383.43; 469267.32, 3354385.90; 469269.61, 3354397.87; 469276.22, 3354420.22; 469277.46, 3354434.92; 469288.73, 3354464.64; 469289.30, 3354484.73; 469300.64, 3354494.93; 469319.24, 3354514.41; 469342.46, 3354507.04; 469367.89, 3354539.29; 469372.40, 3354553.32; 469363.99, 3354569.79; 469379.12, 3354582.02; 469388.80, 3354594.96; 469392.50, 3354606.54; 469404.13, 3354602.06; 469412.16, 3354617.70; 469406.56, 3354630.25; 469408.38, 3354639.82; 469425.75, 3354625.43; 469436.13, 3354634.13; 469449.79, 3354638.69; 469455.79, 3354653.63; 469473.81, 3354653.01; 469475.58, 3354637.47; 469489.98, 3354633.46; 469499.33, 3354608.32; 469518.74, 3354594.12; 469524.10, 3354602.57; 469540.31, 3354638.63; 469552.16, 3354641.30; 469569.41, 3354634.58; 469576.15, 3354651.78; 469574.95, 3354668.40; 469582.96, 3354682.07; 469577.81, 3354698.20; 469574.56, 3354717.55; 469578.40, 3354722.79; 469570.96, 3354731.94; 469576.44, 3354746.38; 469593.23, 3354753.12; 469585.37, 3354727.78; 469586.72, 3354723.78; 469602.61, 3354707.52; 469616.52, 3354707.46; 469631.22, 3354756.56; 469659.32, 3354761.20; 469681.48, 3354748.26; 469727.71, 3354742.24; 469732.26, 3354751.46; 469735.29, 3354757.48; 469738.78, 3354777.38; 469719.71, 3354767.20; 469702.04, 3354766.31; 469694.77, 3354773.55; 469708.24, 3354808.36; 469726.98, 3354821.89; 469734.90, 3354839.52; 469754.09, 3354850.69; 469775.73, 3354876.18; 469799.89, 3354881.76; 469803.86, 3354895.88; 469812.25, 3354926.60; 469803.70, 3354951.77; 469790.50, 3354971.66; 469762.33, 3354970.19; 469741.15, 3354975.23; 469733.88, 3354996.46; 469725.95, 3355012.52; 469710.58, 3355023.65; 469705.12, 3355035.81; 469686.34, 3355040.11; 469669.18, 3355027.01; 469658.96, 3355022.41; 469637.52, 3355024.78; 469638.67, 3355007.25; 469650.65, 3354988.12; 469664.12, 3354990.03; 469691.40, 3354962.54; 469670.80, 3354960.07; 469660.41, 3354945.94; 469656.15, 3354925.23; 469637.58, 3354920.82; 469632.08, 3354901.66; 469639.97, 3354887.58; 469619.02, 3354866.86; 469605.25, 3354877.63; 469586.08, 3354865.28; 469586.47, 3354849.43; 469573.47, 3354844.76; 469562.36, 3354827.84; 469551.80, 3354820.85; 469540.97, 3354808.70; 469529.48, 3354804.44; 469512.83, 3354801.34; 469494.50, 3354807.98; 469475.07, 3354820.04; 469461.16, 3354826.05; 469448.63, 3354818.35; 469450.07, 3354802.53; 469463.13, 3354790.97; 469447.30, 3354785.55; 469424.68, 3354800.86; 469417.03, 3354824.35; 469408.76, 3354843.72; 469396.91, 3354851.21; 469386.06, 3354856.50; 469370.44, 3354845.03; 469359.71, 3354845.17; 469355.50, 3354838.72; 469336.96, 3354833.12; 469311.96, 3354832.13; 469305.78, 3354841.09; 469291.25, 3354834.01; 469274.13, 3354818.93; 469259.29, 3354808.27; 469234.18, 3354811.63; 469211.29, 3354821.78; 469186.50, 3354828.32; 469156.59, 3354833.15; 469138.40, 3354845.79; 469124.34, 3354852.19; 469099.52, 3354843.67; 469085.32, 3354839.36; 469076.92, 3354825.29; 469067.68, 3354799.68; 469056.51, 3354779.33; 469049.56, 3354760.13; 469047.78, 3354746.35; 469046.14, 3354726.23; 469034.13, 3354697.40; 469029.55, 3354667.69; 469018.33, 3354649.45; 469000.84, 3354627.89; 468989.70, 3354620.64; 468971.40, 3354618.73; 468952.71, 3354605.88; 468937.30, 3354602.33; 468922.08, 3354607.12; 468906.29, 3354603.17; 468898.58, 3354609.73; 468891.12, 3354605.98; 468877.19, 3354615.41; 468873.84, 3354622.72; 468863.14, 3354626.70; 468848.35, 3354625.28; 468840.85, 3354631.33; 468836.68, 3354639.55; 468830.30, 3354640.19; 468821.96, 3354640.39; 468812.80, 3354641.36; 468806.96, 3354652.71; 468794.41, 3354662.32; 468793.07, 3354668.63; 468787.37, 3354674.04; 468777.68, 3354680.55; 468765.74, 3354681.45; 468758.67, 3354678.11; 468757.53, 3354676.10; 468749.31, 3354670.75; 468747.53, 3354662.38; 468748.51, 3354654.48; 468751.45, 3354648.21; 468754.04, 3354639.55; 468753.03, 3354631.99; 468750.03, 3354624.79; 468742.07, 3354624.99; 468734.46, 3354627.58; 468731.10, 3354635.43; 468725.86, 3354638.47; 468715.01, 3354643.37; 468707.32, 3354649.13; 468702.77, 3354656.95; 468693.23, 3354657.11; 468687.94, 3354662.14; 468681.46, 3354667.14; 468673.28, 3354676.85; 468668.41, 3354681.09; 468658.77, 3354685.62; 468649.48, 3354691.73; 468642.16, 3354698.69; 468632.26, 3354713.91; 468622.51, 3354722.80; 468617.59, 3354729.02; 468616.66, 3354734.55; 468608.91, 3354743.08; 468602.64, 3354756.01; 468600.49, 3354764.78; 468595.52, 3354770.90; 468585.96, 3354785.98; 468580.33, 3354799.59; 468576.92, 3354809.02; 468588.09, 3354815.51; 468597.69, 3354829.22; 468611.00, 3354837.47; 468621.10, 3354846.83; 468637.14, 3354860.15; 468649.56, 3354872.07; 468659.67, 3354879.82; 468678.80, 3354889.69; 468701.42, 3354904.61; 468715.25, 3354915.93; 468741.88, 3354929.01; 468758.78, 3354933.89; 468783.27, 3354942.29; 468802.70, 3354945.31; 468828.46, 3354946.55; 468847.12, 3354947.39; 468867.41, 3354945.90; 468886.73, 3354952.31; 468913.66, 3354955.73; 468953.96, 3354965.03; 468994.70, 3354972.35; 469018.38, 3354978.86; 469042.85, 3354985.79; 469073.96, 3354997.24; 469111.42, 3355008.85; 469132.66, 3355017.68; 469143.73, 3355019.93; 469153.98, 3355023.35; 469181.61, 3355014.50; 469210.14, 3355017.56; 469244.21, 3355021.55; 469263.69, 3355020.83; 469280.00, 3355020.03; 469303.90, 3355017.44; 469322.77, 3355009.17; 469340.76, 3355004.85; 469356.72, 3355002.06; 469399.53, 3354989.61; 469416.96, 3354988.83; 469456.69, 3354975.13; 469477.70, 3354974.43; 469497.54, 3354986.54; 469502.42, 3355003.57; 469497.60, 3355027.76; 469496.96, 3355054.17; 469515.23, 3355087.38; 469575.70, 3355127.94; 469624.95, 3355150.27; 469686.69, 3355190.35; 469709.06, 3355220.99; 469717.07, 3355240.21; 469733.10, 3355275.50; 469745.05, 3355309.59; 469745.37, 3355340.25; 469747.26, 3355349.81; 469758.98, 3355346.92; 469768.90, 3355331.31; 469771.55, 3355309.17; 469777.79, 3355270.21; 469796.74, 3355231.56; 469816.48, 3355203.49; 469825.30, 3355175.84; 469828.22, 3355137.07; 469829.31, 3355108.56; 469835.40, 3355086.51; 469840.15, 3355057.14; 469846.26, 3355023.46; 469862.73, 3354999.55; 469888.76, 3354974.80; 469906.83, 3354972.07; 469937.15, 3354969.64; 469964.79, 3354927.50; 469967.32, 3354904.97; 469963.31, 3354873.55; 469957.47, 3354852.41; 469919.14, 3354712.36; 469904.41, 3354590.43; 469887.91, 3354527.67; 469882.16, 3354458.82; 469879.36, 3354399.56; 469875.67, 3354332.88; 469852.24, 3354294.27; 469829.53, 3354269.41; 469798.15, 3354252.80; 469758.27, 3354237.04; 469620.05, 3354213.64; 469413.30, 3354175.90; 469150.72, 3354125.19; 468897.75, 3354071.54; 468705.93, 3354029.93; 468472.95, 3353982.05; 468354.85, 3353959.13; 468089.73, 3353898.86; 467876.76, 3353855.69; 467795.37, 3353833.66; 467704.10, 3353810.31; 467589.00, 3353794.86; 467465.82, 3353762.31; 467307.82, 3353723.79; 467132.79, 3353689.83; 466939.05, 3353639.72; 466650.36, 3353573.59; 466448.08, 3353526.45; 466253.99, 3353491.14; 466104.53, 3353450.55; 465894.68, 3353409.20; 465744.99, 3353378.49; 465607.97, 3353348.78; 465461.41, 3353319.89; 465387.62, 3353304.37; 465298.13, 3353281.09; 465146.47, 3353243.62; 464951.75, 3353190.32; 464766.29, 3353148.87; 464622.88, 3353112.37; 464474.67, 3353072.11; 464304.10, 3353027.85; 464172.41, 3352997.20; 463970.02, 3352954.29; 463779.90, 3352910.99; 463553.34, 3352865.91; 463397.79, 3352827.46; 463298.84, 3352800.77; 463136.67, 3352759.88; 462972.38, 3352718.94; 462823.02, 3352674.14; 462717.79, 3352644.13; 462580.14, 3352610.68; 462480.38, 3352579.35; 462257.48, 3352514.15; 462033.58, 3352440.60; 461803.27, 3352369.67; 461642.05, 3352322.13; 461476.44, 3352278.22; 461256.30, 3352224.32; 460978.37, 3352151.06; 460797.21, 3352106.55; 460554.30, 3352055.44; 460349.93, 3352012.49; 460270.17, 3351994.55; 460194.24, 3351980.05; 460146.84, 3351968.34; 460060.54, 3351952.83; 459965.56, 3351929.11; 459844.14, 3351898.10; 459658.58, 3351848.02; 459657.25, 3351880.07; 459656.77, 3351891.62; 459649.88, 3351907.84; 459646.27, 3351928.46; 459645.76, 3351992.61; 459728.73, 3351993.57; 459793.00, 3351992.40; 459817.11, 3351985.34; 459838.96, 3351982.76; 459858.63, 3351984.26; 459885.56, 3351992.63; 459928.03, 3351991.63; 459975.63, 3351993.75; 459990.40, 3351997.36; 460025.26, 3352015.41; 460048.20, 3352036.57; 460059.52, 3352061.02; 460075.51, 3352089.94; 460099.95, 3352114.71; 460122.78, 3352131.60; 460144.84, 3352139.53; 460162.73, 3352144.18; 460170.30, 3352138.02; 460169.55, 3352125.32; 460148.36, 3352124.34; 460145.56, 3352108.42; 460131.90, 3352103.86; 460136.52, 3352088.12; 460151.32, 3352089.53; 460155.56, 3352082.35; 460079.80, 3352067.73; 460091.79, 3352009.89; 460131.28, 3352017.95; 460155.04, 3352023.03; 460158.61, 3352007.73; 460163.10, 3351997.27; 460181.15, 3351995.59; 460197.14, 3352005.26; 460198.41, 3352026.66; 460251.63, 3352035.90; 460296.49, 3352044.39; 460288.14, 3352083.30; 460305.65, 3352085.95; 460311.02, 3352094.00; 460297.05, 3352153.28; 460182.10, 3352131.96; 460182.80, 3352146.78; 460221.78, 3352156.17; 460298.91, 3352167.83; 460344.83, 3352174.88; 460383.64, 3352179.78; 460428.92, 3352180.46; 460479.10, 3352175.33; 460548.64, 3352158.36; 460630.44, 3352144.07; 460697.24, 3352141.71; 460781.60, 3352152.85; 460965.17, 3352201.65; 461189.40, 3352261.33; 461407.76, 3352317.30; 461553.98, 3352356.77; 461664.40, 3352391.13; 461861.00, 3352453.98; 462029.11, 3352510.65; 462254.21, 3352583.83; 462475.35, 3352656.12; 462677.24, 3352719.63; 462783.53, 3352756.69; 462837.25, 3352773.02; 462926.04, 3352798.14; 463123.85, 3352849.66; 463248.68, 3352883.47; 463325.01, 3352901.81; 463336.94, 3352890.47; 463354.48, 3352893.00; 463364.47, 3352904.98; 463363.75, 3352920.71; 463356.68, 3352931.35; 463341.11, 3352934.55; 463328.97, 3352927.12; 463321.53, 3352914.41; 463244.68, 3352894.16; 463042.95, 3352843.36; 462928.44, 3352814.05; 462787.39, 3352772.63; 462592.90, 3352707.70; 462371.16, 3352634.75; 462206.12, 3352581.11; 461994.86, 3352510.51; 461849.15, 3352462.15; 461673.57, 3352406.15; 461567.39, 3352371.89; 461476.12, 3352349.07; 461234.72, 3352283.58; 461016.73, 3352228.67; 460873.60, 3352189.30; 460789.34, 3352168.25; 460738.18, 3352157.36; 460687.97, 3352154.19; 460638.87, 3352156.96; 460555.48, 3352171.61; 460497.07, 3352188.04; 460429.47, 3352197.67; 460363.46, 3352193.16; 460287.88, 3352180.25; 460179.52, 3352162.14; 460176.23, 3352185.99; 460256.99, 3352192.59; 460290.69, 3352197.99; 460295.71, 3352209.74; 460302.09, 3352208.83; 460313.58, 3352215.45; 460322.36, 3352202.98; 460343.44, 3352199.42; 460368.30, 3352206.36; 460399.68, 3352223.36; 460420.70, 3352241.31; 460464.71, 3352245.14; 460499.09, 3352252.70; 460530.31, 3352233.92; 460568.66, 3352225.32; 460599.66, 3352234.11; 460631.81, 3352235.27; 460698.45, 3352223.40; 460832.72, 3352240.49; 460886.11, 3352267.14; 460935.43, 3352298.05; 460953.45, 3352292.14; 460971.62, 3352296.54; 460991.32, 3352303.35; 460998.97, 3352315.82; 461013.75, 3352352.27; 461027.32, 3352361.05; 461059.45, 3352390.36; 461104.38, 3352425.77; 461124.79, 3352419.92; 461160.99, 3352385.11; 461228.42, 3352356.60; 461266.85, 3352344.45; 461344.18, 3352350.66; 461395.97, 3352377.67; 461429.40, 3352408.20; 461463.94, 3352442.32; 461495.04, 3352487.07; 461538.56, 3352560.65; 461564.62, 3352567.61; 461587.53, 3352556.67; 461598.67, 3352522.85; 461602.69, 3352488.06; 461618.62, 3352488.80; 461666.99, 3352501.39; 461677.48, 3352507.71; 461693.44, 3352504.92; 461700.76, 3352509.80; 461698.46, 3352517.14; 461681.16, 3352529.19; 461659.67, 3352543.22; 461646.82, 3352549.73; 461639.28, 3352554.83; 461628.23, 3352556.97; 461607.31, 3352562.52; 461601.84, 3352569.79; 461593.14, 3352579.09; 461577.18, 3352581.88; 461567.75, 3352577.43; 461566.49, 3352585.85; 461567.34, 3352594.33; 461573.42, 3352606.10; 461583.90, 3352610.58; 461594.64, 3352604.50; 461610.81, 3352593.26; 461632.44, 3352574.75; 461647.50, 3352565.60; 461665.74, 3352555.00; 461750.00, 3352531.65; 461815.91, 3352522.66; 461852.67, 3352519.78; 461875.97, 3352520.34; 461903.37, 3352526.28; 461933.92, 3352533.35; 461950.64, 3352543.27; 461969.21, 3352563.80; 461990.63, 3352574.34; 462032.13, 3352616.16; 462038.52, 3352633.11; 462051.05, 3352640.81; 462080.11, 3352652.98; 462130.66, 3352665.69; 462173.37, 3352673.85; 462253.74, 3352671.04; 462268.49, 3352674.56; 462304.81, 3352676.61; 462331.23, 3352687.89; 462351.40, 3352707.21; 462371.66, 3352705.16; 462429.54, 3352743.42; 462496.70, 3352759.30; 462548.97, 3352782.75; 462583.14, 3352799.42; 462614.41, 3352804.14; 462649.32, 3352822.81; 462684.81, 3352852.62; 462694.32, 3352862.31; 462705.52, 3352872.14; 462748.01, 3352867.87; 462794.95, 3352854.20; 462845.98, 3352846.97; 462869.17, 3352851.76; 462890.20, 3352858.60; 462901.72, 3352864.16; 462925.87, 3352869.45; 462947.98, 3352879.02; 462973.42, 3352878.57; 463031.07, 3352891.03; 463095.07, 3352922.69; 463217.57, 3352966.46; 463242.04, 3352986.49; 463261.52, 3353013.38; 463286.70, 3353023.50; 463311.13, 3353020.91; 463330.19, 3353021.37; 463358.81, 3353021.00; 463386.51, 3353014.27; 463404.46, 3353016.81; 463430.71, 3353026.95; 463457.66, 3353027.32; 463483.85, 3353019.77; 463510.32, 3353018.67; 463547.36, 3353022.36; 463594.78, 3353033.01; 463638.89, 3353048.86; 463673.30, 3353064.21; 463710.70, 3353078.58; 463743.11, 3353085.70; 463792.29, 3353102.23; 463820.79, 3353109.76; 463853.28, 3353113.71; 463911.48, 3353124.11; 463951.50, 3353126.38; 463988.78, 3353144.01; 464040.73, 3353168.44; 464097.09, 3353203.62; 464114.81, 3353215.67; 464144.60, 3353241.21; 464170.01, 3353241.82; 464189.81, 3353224.87; 464210.38, 3353215.44; 464222.11, 3353190.35; 464232.25, 3353178.32; 464239.58, 3353190.77; 464248.10, 3353184.96; 464247.80, 3353192.44; 464260.56, 3353190.63; 464272.28, 3353193.83; 464278.18, 3353206.91; 464289.53, 3353211.79; 464299.84, 3353212.83; 464308.88, 3353207.64; 464333.68, 3353226.32; 464347.53, 3353230.77; 464339.66, 3353249.61; 464323.77, 3353249.22; 464324.60, 3353258.76; 464334.08, 3353261.10; 464348.96, 3353259.34; 464353.52, 3353242.87; 464357.06, 3353231.00; 464366.51, 3353234.40; 464370.36, 3353250.34; 464375.68, 3353249.41; 464377.07, 3353235.71; 464390.68, 3353234.83; 464401.20, 3353245.80; 464418.06, 3353249.37; 464418.37, 3353236.70; 464427.80, 3353241.15; 464433.62, 3353250.13; 464449.50, 3353250.51; 464463.82, 3353240.96; 464476.00, 3353239.25; 464484.85, 3353247.81; 464473.12, 3353250.70; 464462.46, 3353253.61; 464469.51, 3353268.58; 469439.91, 3354872.05; 469431.24, 3354880.30; 469419.59, 3354880.02; 469413.17, 3354869.04; 469407.35, 3354860.70; 469412.90, 3354850.26; 469425.73, 3354845.28; 469436.72, 3354850.83; 469445.09, 3354863.47; 469439.91, 3354872.05; 469523.43, 3354844.93; 469510.70, 3354845.68; 469498.89, 3354842.81; 469495.01, 3354827.92; 469508.89, 3354810.76; 469526.05, 3354814.93; 469534.24, 3354826.75; 469531.87, 3354837.27; 469523.43, 3354844.93; 466190.53, 3354051.39; 465789.50, 3353888.05; 465774.93, 3353906.49; 465797.81, 3353933.65; 465835.46, 3353937.23; 465867.28, 3353944.38; 465901.69, 3353950.31; 465937.29, 3353960.10; 465969.02, 3353971.08; 466018.28, 3353997.80; 466056.00, 3354025.52; 466094.75, 3354063.47; 466127.55, 3354083.41; 466164.05, 3354108.55; 466186.52, 3354132.07; 466348.00, 3354151.94; 466376.57, 3354104.72; 466418.82, 3354050.83; 466470.73, 3354007.74; 466545.90, 3353928.76; 466605.94, 3353880.41; 466606.12, 3353859.14; 466597.09, 3353843.27; 466568.86, 3353842.59; 466560.42, 3353867.44; 466541.00, 3353892.02; 466504.78, 3353897.41; 466485.35, 3353921.99; 466479.78, 3353957.86; 466444.79, 3353977.37; 466412.75, 3353984.29; 466373.20, 3353979.51; 466323.72, 3353961.73; 466278.86, 3353964.48; 466259.34, 3353978.06; 466199.44, 3353967.68; 466178.83, 3353973.57; 466147.44, 3353948.56; 466125.00, 3353923.76; 466116.54, 3353903.13; 466078.02, 3353908.59; 466024.61, 3353894.54; 465973.36, 3353897.13; 465967.66, 3353909.76; 465939.48, 3353915.14; 465907.95, 3353903.22; 465904.48, 3353887.82; 465878.81, 3353891.03; 465841.94, 3353881.21; 465816.50, 3353874.61; 465789.50, 3353888.05; 465163.51, 3353601.02; 465084.34, 3353682.31; 465112.50, 3353722.06; 465126.95, 3353747.45; 465147.68, 3353804.05; 465160.91, 3353838.44; 465181.85, 3353886.03; 465199.16, 3353900.09; 465228.18, 3353922.21; 465307.99, 3353944.16; 465348.23, 3353941.12; 465378.48, 3353935.84; 465419.06, 3353918.78; 465387.24, 3353905.99; 465346.47, 3353888.98; 465311.40, 3353886.13; 465305.83, 3353866.96; 465294.78, 3353825.62; 465269.69, 3353741.86; 465283.78, 3353699.12; 465281.10, 3353685.03; 465269.01, 3353686.74; 465247.37, 3353668.19; 465241.83, 3353648.02; 465229.74, 3353649.73; 465210.17, 3353628.22; 465217.51, 3353615.37; 465188.51, 3353568.59; 465146.26, 3353571.58; 465158.47, 3353606.94; 465165.65, 3353642.18; 465177.04, 3353669.50; 465168.94, 3353672.31; 465145.38, 3353649.71; 465118.92, 3353664.10; 465085.74, 3353624.23; 465102.02, 3353615.60; 465111.37, 3353602.80; 465106.57, 3353593.67; 465081.96, 3353573.04; 465056.13, 3353561.40; 464968.37, 3353536.25; 464942.78, 3353514.60; 464907.95, 3353542.82; 464910.63, 3353556.91; 464923.31, 3353572.24; 464940.99, 3353588.69; 464978.60, 3353611.64; 465020.27, 3353632.68; 465063.72, 3353662.78; 465084.34, 3353682.31
                (iii) Note: Map 3, Units 4 and 5 of Perdido Key beach mouse, follows:
                
                  
                  ER12OC06.006
                
                Preble's Meadow Jumping Mouse (Zapus hudsonius preblei)
                (1) Critical habitat units are depicted for Boulder, Broomfield, Douglas, El Paso, Jefferson, Larimer, and Teller Counties in Colorado on the maps below. The maps provided are for informational purposes only.
                (2) The primary constituent elements of critical habitat for the Preble's meadow jumping mouse are:
                (i) Riparian corridors:
                
                (A) Formed and maintained by normal, dynamic, geomorphological, and hydrological processes that create and maintain river and stream channels, floodplains, and floodplain benches and that promote patterns of vegetation favorable to the Preble's meadow jumping mouse;
                (B) Containing dense, riparian vegetation consisting of grasses, forbs, or shrubs, or any combination thereof, in areas along rivers and streams that normally provide open water through the Preble's meadow jumping mouse's active season; and
                (C) Including specific movement corridors that provide connectivity between and within populations. This may include river and stream reaches with minimal vegetative cover or that are armored for erosion control; travel ways beneath bridges, through culverts, along canals and ditches; and other areas that have experienced substantial human alteration or disturbance.
                (ii) Additional adjacent floodplain and upland habitat with limited human disturbance (including hayed fields, grazed pasture, other agricultural lands that are not plowed or disked regularly, areas that have been restored after past aggregate extraction, areas supporting recreational trails, and urban-wildland interfaces).
                (3) Critical habitat does not include buildings, roads, parking lots, other paved areas, lawns, other urban and suburban landscaped areas, regularly plowed or disked agricultural areas, and the land on which they are located existing within the legal boundaries on the effective date of this rule.
                (4) Critical habitat map units. Data layers defining map units were created on a base of USGS digital ortho-photo quarter-quadrangles, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) Zone 15N coordinates.
                (5) Note: Index map of critical habitat for the Preble's meadow jumping mouse follows:
                
                  
                  ER15DE10.002
                
                (6) Unit 1: North Fork Cache la Poudre River, Larimer County, Colorado.

                (i) This unit consists of 87.2 mi (140.4 km) of streams and rivers. North Fork Cache la Poudre River from Seaman Reservoir (40 43 7N 105 14 32W, T.9N., R.70W., Sec. 28) upstream to Halligan Reservoir spillway (40 52 44N 105 20 15W, T.11N., R.71W., Sec. 34) excluding 1.06 mi (1.71 km) of the North Fork Cache la Poudre River within the Eagles Nest Open Space (from 40 45 44N 105 13 50W, T. 9N, R.70W., Sec. 9 to 40 46 17N 105 13 59W, T. 9N, R.70W., Sec. 4). Includes Lone Pine Creek from its confluence North Fork Cache la Poudre River (40 47 54N 105 15 30W, T.10N., R.70W., Sec. 32) upstream and continuing upstream into North Lone Pine Creek to 7,600 ft (2,317 m) elevation (40 49 58N 105 34 09W, T.10N., R.73W., Sec. 15). Includes Columbine Canyon from its confluence with North Lone Pine Creek (40 49 47N 105 33 31W, T.10N., R.73W., Sec. 15) upstream to 7,600 ft (2,317 m) elevation (40 49 32N 105 33 58W, T.10N., R.73W., Sec. 15). Also includes Stonewall Creek from its confluence with North Fork Cache la Poudre River (40 48 19N 105 15 21W, T.10N., R.70W., Sec. 29) upstream to (40 53 26N 105 15 40W, T.11N., R.70W., Sec. 29). Includes Tenmile Creek from its confluence with Stonewall Creek (40 51 49N 105 15 32W, T.10N., R.70W., Sec. 5) upstream to Red Mountain Road (40 53 00N 105 16 09W, T.11N., R.70W., Sec. 31). Also includes Rabbit Creek from its confluence with North Fork Cache la Poudre River (40 48 30N 105 16 07W, T.10N., R.70W., Sec. 30) upstream to the confluence with North and Middle Forks of Rabbit Creek (40 49 34N 105 20 49W, T.10N., R 71W., Sec. 21). Also includes South Fork Rabbit Creek from its confluence with Rabbit Creek (40 48 39N 105 19 45W, T.10N., R.71W., Sec. 27) upstream to (40 49 39N 105 24 40W, T.10N., R.72W., north boundary Sec. 24). Includes an unnamed tributary from its confluence with South Fork Rabbit Creek (40 47 28N 105 20 47W, T.10N., R.71W., Sec. 33) upstream to (40 47 28N 105 23 12W, T.10N., R.71W., Sec. 31). Which in turn has an unnamed tributary from their confluence at (40 47 17N 105 21 48W, T.10N., R.71W., east boundary Sec. 32) upstream to (40 46 55N 105 22 16W, T.9N., R.71W., Sec. 5). Also includes Middle Fork Rabbit Creek from its confluence with Rabbit Creek (40 49 34N 105 20 49W, T.10N., R 71W., Sec. 21) upstream to 7,600 ft (2,317 m) elevation (40 49 46N 105 26 59W, T.10N., R.72W., Sec. 15). This includes an unnamed tributary from its confluence with Middle Fork Rabbit Creek (40 49 56N 105 25 51W, T.10N., R.72W., Sec. 14) upstream to 7,600 ft (2,317 m) elevation (40 48 48N 105 26 29W, T.10N., R.72W., Sec. 23). This unit includes North Fork Rabbit Creek from its confluence with Rabbit Creek (40 49 34N 105 20 49W, T.10N., R.71W., Sec. 21) upstream to 7,600 ft (2,317 m) elevation (40 49 38N 105 29 19W, T.10N., R.72W., Sec. 17). Includes an unnamed tributary from its confluence with North Fork Rabbit Creek (40 50 45N 105 27 44W, T.10N., R.72W., Sec. 9) upstream to 7,600 ft (2,317 m) elevation (40 50 57N 105 28 46W, T.10N., R.72W., Sec. 9).
                (ii) Note: Map of Unit 1 follows:
                
                  
                  ER15DE10.003
                
                (7) Unit 2: Cache la Poudre River, Larimer County, Colorado.

                (i) This unit consists of 50.8 mi (81.7 km) of streams and rivers. Cache la Poudre River from Poudre Park (40 41 16N 10 18 2W, T.8N., R.71W., Sec. 2) upstream to (40 42 02N 105 34 04W, T.9N., R.73W., west boundary Sec. 34). Includes Hewlett Gulch from its confluence with Cache la Poudre River (40 41 16N 105 18 24W, T.8N., R.71W., Sec. 2) upstream to the boundary of Arapahoe-Roosevelt National Forest (40 43 29N 105 18 51W, T.9N., R.71W., Sec. 23). Also includes Young Gulch from its confluence with Cache la Poudre River (40 41 25N 105 20 57W, T.8N., R.71W., Sec. 4) upstream to (40 39 14N 105 20 13W, T.8N., R.71W., south boundary Sec. 15). Also includes an unnamed tributary from its confluence with Cache la Poudre River at Stove Prairie Landing (40 40 58N 105 23 23W, T.8N., R.71W., Sec. 6) upstream to (40 39 31N 105 22 34W, T.8N., R.71W., Sec. 17). Includes Skin Gulch from its confluence with the aforementioned unnamed tributary at (40 40 33N 105 23 16W, T.8N., R.71W., Sec. 7) upstream to (40 39 40N 105 24 16W, T.8N., R.72W., Sec. 13). Unit 2 also includes Poverty Gulch from its confluence with Cache la Poudre River (40 40 28N 105 25 44W, T.8N., R.72W., Sec. 11) upstream to 7,600 ft (2,317 m) elevation (40 39 01N 105 26 40W, T.8N., R.72W., Sec. 22). Also includes Elkhorn Creek from its confluence with Cache la Poudre River (40 41 50N 105 26 24W, T.9N., R.72W., Sec. 34) upstream to (40 44 03N 105 27 34W, T.9N., R.72W., Sec. 21). Also includes South Fork Cache la Poudre River from its confluence with Cache la Poudre River (40 41 11N 105 26 50W, T.8N., R.72W., Sec. 3) upstream to 7,600 ft (2,317 m) elevation (40 38 48N 105 29 22W, T.8N., R.72W., Sec. 20). Includes Pendergrass Creek from its confluence with South Fork Cache la Poudre River (40 39 56N 105 27 30W, T.8N., R.72W., Sec. 15) upstream to 7,600 ft (2,317 m) elevation (40 38 34N 105 27 28W, T.8N., R.72W., Sec. 22). Also included in the unit is Bennett Creek from its confluence with Cache la Poudre River (40 40 26N 105 28 41W, T.8N., R.72W., Sec. 9) upstream to 7,600 ft (2,317 m) elevation (40 39 19N 105 31 29W, T.8N., R.73W., Sec. 13).
                (ii) Note: Map of Unit 2 follows:
                
                  
                  ER15DE10.004
                
                (8) Unit 3: Buckhorn Creek, Larimer County, Colorado.

                (i) This unit consists of 45.5 mi (73.2 km) of streams. Buckhorn Creek from (40 30 20N 105 13 39W, T.6N., R.70W., east boundary Sec. 9) upstream to 7,600 ft (2,317 m) elevation (40 34 17N 105 25 31W, T.7N., R.72W., Sec. 14). Includes Little Bear Gulch from its confluence with Buckhorn Creek (40 31 17N 105 15 33W, T.6N., R.70W., Sec. 5) upstream to (40 30 43N 105 16 35W, T.6N., R.70W., Sec. 6). Also includes Bear Gulch from its confluence with Buckhorn Creek (40 31 16N 105 15 52W, T.6N., R.70W., Sec. 5) upstream to 7,600 ft (2,317 m) elevation (40 29 45N 105 20 4W, T.6N., R.71W., Sec. 10). Also includes Stringtown Gulch from its confluence with Buckhorn Creek (40 32 21N 105 16 42W, T.7N., R.70W., Sec. 30) upstream to 7,600 ft (2,317 m) elevation (40 30 30N 105 20 50W, T.6N., R.71W., Sec. 4). Also includes Fish Creek from its confluence with Buckhorn Creek (40 32 48N 105 18 20W, T.7N., R.70W., Sec. 30) upstream to 7,600 ft (2,317 m) elevation (40 30 56N 105 21 20W, T.6N., R.71W., Sec. 4). Includes North Fork Fish Creek from its confluence with Fish Creek (40 32 48N 105 18 20W, T.7N., R.71W., west boundary Sec. 25) upstream and following the first unnamed tributary northwest to (40 33 34N 105 19 45W, T.7N., R.71W., Sec. 22). Also includes Stove Prairie Creek from its confluence with Buckhorn Creek (40 34 16N 105 19 48W, T.7N., R.71W., Sec. 15) upstream to the dirt road crossing at (40 35 22N 105 20 17W, T.7N., R.71W., Sec. 10). Also includes Sheep Creek from its confluence with Buckhorn Creek (40 34 15N 105 20 53W, T.7N., R.71W., Sec. 16) upstream to 7,600 ft (2,317 m) elevation (40 33 08N 105 21 47W, T.7N., R.71W., Sec. 20). Also includes Twin Cabin Gulch from its confluence with Buckhorn Creek (40 34 38N 105 23 13W, T.7N., R.71W., Sec. 18) upstream to 7,600 ft (2,317 m) elevation (40 35 45N 105 23 36W, T.7N., R.71W., Sec. 6).
                (ii) Note: Map of Units 3 and 4 follows:
                
                  
                  ER15DE10.005
                
                (9) Unit 4: Cedar Creek, Larimer County, Colorado.

                (i) This unit consists of 7.5 mi (12.1 km) of streams. Cedar Creek from the boundary of Federal land (40 26 46N 105 16 17W, T.6N., R.70W., Sec. 31) upstream to the boundary of Federal land (40 28 15N 105 18 11W, T.6N., R.71W., Sec. 24). Includes Dry Creek from its confluence with Cedar Creek (40 27 07N 105 16 16W, T.6N., R.70W., Sec. 30) upstream to the boundary of Federal land (40 28 52N 105 16 21W, T.6N., R.70W., Sec. 18). Also includes Jug Gulch from its confluence with Cedar Creek (40 28 15N 105 17 41W, T.6N., R.71W., Sec. 24) upstream to the boundary of Federal land (40 29 07N 105 18 28W, T.6N., R.71W., Sec. 14).
                (ii) Note: Map of Unit 4 appears at paragraph (8)(ii) of this entry.
                (10) Unit 5: South Boulder Creek, Boulder County, Colorado.
                (i) This unit consists of 7.6 mi (12.2 km) of streams. Including South Boulder Creek from Baseline Road (40 0 0N 105 12 55W, T.1S., R.70W., Sec. 3) upstream to near Eldorado Springs, Colorado (39 56 7N 105 16 16W, T.1S., R.70W., Sec. 30). Unit 5 also includes Spring Brook from the Community Ditch near Eldorado Springs (39 55 59N 105 16 10W, T.1S., R.70W., Sec. 30) upstream to the Denver Water boundary at the South Boulder Diversion Canal (39 55 13N 105 16 12W, T.1S., R.70W., Sec. 31).
                (ii) Note: Map of Units 5, 6, and 7 follows:
                
                  
                  ER15DE10.006
                
                (11) Unit 6: Rocky Flats Site, Jefferson County and Broomfield Counties, Colorado.
                (i) This unit consists of three subunits including 12.5 mi (20.1 km) of streams as follows:

                (A) The Woman Creek Subunit from Indiana Street (39 52 40N 105 9 55W, T.2S., R.70W., east boundary Sec. 13) upstream to (39 53 3N 105 13 20W, T.2S., R.70W., west boundary Sec. 15). Includes unnamed tributary from confluence with Woman Creek (39 52 43N 105 10 11W, T.2S., R.70W., Sec. 13) upstream to (39 52 39N 105 12 11W, T.2S., R.70W., west boundary Sec. 14).
                (B) The Walnut Creek Subunit from Indiana Street (39 54 5N 105 9 55W, T.2S., R.70W., east boundary Sec. 1) upstream to (39 53 49N 105 11 59W, T.2S., R.70W., Sec. 11). Includes unnamed tributary from its confluence with Walnut Creek (39 54 6N 105 10 42W, T.2S., R.70W., Sec. 1) upstream to (39 53 35N 105 11 29W, T.2S., R.70W., Sec. 11).
                (C) The Rock Creek Subunit from State Highway 128 (39 54 53N 105 11 40W, T.1S., R.70W., Sec. 35) upstream to (39 54 17N 105 13 20W, T.2S., R.70W., west boundary Sec. 3). Includes an unnamed tributary from its confluence with Rock Creek (39 54 40N 105 12 11W, T.2S., R.70W., east boundary Sec. 3) upstream to (39 54 42 N 105 13 00W, T.2S., R.70W., Sec. 3). Also includes an unnamed tributary from its confluence with Rock Creek at (39 54 26N 105 12 34W, T.2S., R.70W., Sec. 3) upstream to (39 54 7N 105 12 52W, T.2S., R.70W., Sec. 3). Includes another unnamed tributary from its confluence with Rock Creek at (39 54 23N 105 12 56W, T.2S., R.70W., Sec. 3) upstream to (39 54 8N 105 13 20W, T.2S., R.70W., west boundary Sec. 3. Includes another unnamed tributary from its confluence with Rock Creek at (39 54 15N 105 13 5W, T.2S., R.70W., Sec. 3) upstream to (39 54 08N 105 13 09W, T.2S., R.70W., Sec. 3).
                (ii) Note: Map of Unit 6 appears at paragraph (10)(ii) of this entry.
                (12) Unit 7: Ralston Creek, Jefferson County, Colorado.
                (i) This unit consists of 8.5 mi (13.7 km) of streams. Ralston Creek from 6,065 ft (1,849 m) elevation at the northern edge of Denver Water property just upstream of Ralston Reservoir (39 49 12N 105 15 35W, T.3S., R.70W., Sec. 6) upstream into Golden Gate Canyon State Park to 7,600 ft (2,300 m) elevation (39 50 53 105 21 16W, T.2S., R.71W., Sec. 29).
                (ii) Note: Map of Unit 7 appears at paragraph (10)(ii) of this entry.
                (13) Unit 8: Cherry Creek, Douglas County, Colorado.
                (i) This unit consists of two subunits including 29.8 mi (47.9 km) of streams as follows:
                (A) The Lake Gulch Subunit including Cherry Creek from the northern boundary of Castlewood Canyon State Recreation Area (39 21 44N 104 45 39W, T.8S., R.66W., south boundary Sec. 10) upstream to the confluence with Lake Gulch (39 20 24N 104 45 36W, T.8S., R.66W., Sec. 23). Lake Gulch from the aforementioned confluence upstream to (39 15 37N 104 46 05W, T.9S., R.66W., south boundary Sec. 15). Includes Upper Lake Gulch from its confluence with Lake Gulch (39 17 24N 104 46 11W, T.9S., R.66W., Sec. 3) upstream to (39 13 24N 104 50 21W, T.9S., R.67W., mid-point Sec. 36).
                (B) The Antelope Creek Subunit from its confluence with West Cherry Creek (39 16 11N 104 42 49W, T.9S R.65W., S18) upstream to the Franktown Parker Reservoir (39 10 20N 104 46 16W, T.10S R.66W., S22). It also includes Haskel Creek from its confluence with Antelope Creek (39 13 43N, 104 45 5W, T.9S R.66W., S35) upstream to the Haskel Creek Spring Pond at 7,000 ft (2,134 m) elevation (39 11 60N 104 47 40N, T.10S R.66W., S8).
                (ii) Note: Map of Unit 8 follows:
                
                  
                  ER15DE10.007
                
                (14) Unit 9: West Plum Creek, Douglas County, Colorado.

                (i) This unit consists of 90.3 mi (145.3 km) of streams. Plum Creek from Chatfield Lake (39 32 35N 105 03 07W, T.6S., R.68W., Sec. 7) upstream to its confluence with West Plum Creek and East Plum Creek (39 25 49N 104 58 8W, T.7S., R.68W., Sec. 23), excluding 0.14 mi (0.23 km) of Plum Creek owned by Denver Water at the Highline Canal crossing (excluding from 39 30 44N 105 01 41W, T.6S., R.68W., Sec. 20 downstream to 39 30 41N 105 01 32W, T.6S., R.68W., Sec. 20). West Plum Creek from the aforementioned confluence (39 25 49N 104 58 8W, T.7S., R.68W., Sec. 23) upstream to the boundary of Pike-San Isabel National Forest and 7,600 ft (2,317 m) elevation (39 13 07N 104 59 20W, T.9S., R.68W., Sec. 34). Includes Indian Creek from its confluence with Plum Creek (39 28 22N 104 59 57W, T.7S., R.68W., Sec. 4) upstream to Silver State Youth Camp (39 22 24N 105 05 13W, T.8S., R.69W., Sec. 11). Indian Creek includes an unnamed tributary from its confluence with Indian Creek at Pine Nook (39 23 01N 105 04 24W, T.8S., R.69W., Sec. 2) upstream to (39 22 10N 105 04 08W, T.8S., R.69W., Sec. 12). Also includes Jarre Creek from its confluence with Plum Creek (39 25 50N 104 58 15W, T.7S., R.68W., Sec. 23) upstream to 7,600 ft (2,317 m) elevation (39 21 50N 105 03 20W, T.8S., R.69W., Sec. 12). Jarre Creek includes an unnamed tributary from its confluence with Jarre Creek (39 22 58N 105 01 52W, T.8S., R.68W., Sec. 5) upstream to (39 22 44N 105 02 14W, T.8S., R.68W., Sec. 8). Also includes an unnamed tributary from its confluence with West Plum Creek (39 22 20N 104 57 39W, T.8S., R.68W., Sec. 11) upstream to (39 21 36N 104 55 40W, T.8S, R67W., Sec.18). Unit 9 also includes Garber Creek from its confluence with Plum Creek (39 22 10N 104 57 49W, T.8S., R.68W., Sec. 11) upstream to its confluence with South Garber Creek and Middle Garber Creek (39 21 02N 105 02 13W, T.8S., R.68W., Sec. 18). Including South Garber Creek from its confluence with Garber Creek (39 21 02N 105 02 13W, T.8S., R.68W., Sec. 18) upstream to 7,600 ft (2,317 m) elevation (39 19 14N 105 03 13W, T.8S., R.69W., Sec. 25). Including Middle Garber Creek from its confluence with Garber Creek (39 20 55N 105 02 35W, T.8S., R.68W., Sec. 18) upstream to (39 19 48N 105 04 09W, T.8S., R.69W., west boundary Sec. 25). Including North Garber Creek from its confluence with Middle Garber Creek (39 20 55N 105 02 35W, T.8S., R.68W., Sec. 18) upstream to 7,600 ft (2,317 m) elevation (39 20 47N 105 04 37W, T.8S., R.69W., Sec. 23). Includes Jackson Creek from its confluence with Plum Creek (39 21 02N 104 58 30W, T.8S., R.68W., Sec. 14) upstream to 7,600 ft (2,317 m) elevation (39 17 59N 105 03 57W, T.9S., R.69W., Sec. 1). Includes Spring Creek from its confluence with West Plum Creek at (39 19 04N 104 58 26W, T.8S., R.68W., Sec. 35) upstream to (39 15 21N 105 01 40W, T.9S., R.68W., Sec. 20). Including Dry Gulch from its confluence with Spring Creek (39 17 54N 104 59 58W, T.9S., R.68W., Sec. 4) upstream to 7,600 ft (2,317 m) elevation (39 16 07N 105 02 33W, T.9S., R.68W., Sec. 18). Including Bear Creek from its confluence with West Plum Creek (39 17 30N 104 58 25W, T.9S., R.68W., Sec. 2) upstream to the base of the Waconda Lake dam (39 15 43 N, 104 59 09 W, T.9S, R.68W, Sec.15). Including Gove Creek from its confluence with West Plum Creek (39 14 07N 104 57 42W, T.9S., R.68W., Sec. 26) upstream to 7,600 ft (2,317 m) elevation (39 11 50N 104 58 32W, T.10S., R.68W., Sec. 11). Includes Merz Canyon stream from its confluence with Gove Creek (39 13 05N 104 57 33W, T.9S., R.68W., Sec. 36) upstream to (39 12 39N 104 57 04 W, T.10S., R.68W., Sec.1). Includes Starr Canyon stream from its confluence with West Plum Creek (39 13 07N 104 58 41W, T.9S., R.68W., Sec. 35) upstream to 7,600 ft (2,317 m) elevation (39 12 32N 104 59 01W, T.10S., R.68W., Sec. 3).
                (ii) Note: Map of Unit 9 follows:
                
                  
                  ER15DE10.008
                
                (15) Unit 10: Upper South Platte River, Douglas, Jefferson, and Teller Counties, Colorado.

                (i) This unit consists of four subunits including 33.6 mi (54.1 km) of rivers and streams as follows:
                
                (A) The Chatfield Subunit, on the border of Jefferson County and Douglas County entirely within Chatfield State Park from Chatfield Lake (39 31 32N 105 04 45W, T.6S., R.69W., Sec. 14) upstream to the northern boundary of the Kassler Center land owned by Denver Water (39 29 35N 105 05 14W, T.6S., R.69W., Sec. 26).
                (B) The Bear Creek Subunit, Douglas County from Pike-San Isabel National Forest boundary (39 25 27N 105 07 40W, T.7S., R.69W., west boundary Sec. 21) upstream to (39 22 32N 105 06 40W, T.8S., R.69W., south boundary Sec. 4). Includes West Bear Creek from its confluence with Bear Creek (39 25 15N 105 07 30W, T.7S., R.69W., Sec. 21) upstream to a confluence with an unnamed tributary (39 24 17N 105 07 38W, T.7S., R.69W., Sec. 33).
                (C) The South Platte River Subunit, on the border of Jefferson County and Douglas County from the southern boundary of Denver Water land near Nighthawk (39 21 04N 105 10 28W, T.8S., R.70W., Sec. 13) upstream to the north eastern boundary of Denver Water land at (39 18 47N 105 11 33W, T.8S., R.70W., Sec. 35), excluding Denver Water lands along this stretch (39 19 10N 105 11 17W, T.8S., R.70W., Sec. 26), and utilizing the Douglas County Riparian Conservation Zones on non-Federal lands. Also included in this subunit from the southwestern boundary of Denver Water property at (39 18 04N 105 12 03W, T.9S., R.70W., Sec. 2) to the north eastern boundary of Denver Water property at (39 17 27N 105 12 24W, T.9S., R.70W., Sec. 3). Includes Sugar Creek, within Douglas County from the eastern boundary of Denver Water land near Oxyoke (39 18 24N 105 11 32W, T.8S., R.70W., Sec. 35) upstream to 7,600 ft (2,317 m) elevation (39 18 31N 105 08 09W, T.8S., R.69W., Sec. 32). Includes Gunbarrel Creek, within Jefferson County from the western boundary of Denver Water land near Oxyoke (39 18 27N 105 12 06W, T.8S., R.70W., Sec. 34) upstream to (39 18 41N 105 14 36W, T.8S., R.70W., Sec. 32).
                (D) The Trout Creek Subunit, Douglas County upstream into Teller County from (39 13 02N 105 09 31W, T.9S., R.69W., Sec. 31) upstream to 7,600 ft (2,317 m) elevation which is 0.8 mi (1.3 km) into Teller County (39 07 13N 105 05 49W, T.11S., R.69W., Sec. 3). Includes Eagle Creek from its confluence with Trout Creek (39 11 52N 105 08 27W, T.10S., R.69W., Sec. 8) upstream to 7,600 ft (2,317 m) elevation (39 12 06N 105 07 12W, T.10S., R.69W., Sec. 9). Also including an unnamed tributary from its confluence with Trout Creek (39 11 07N 105 08 05W, T.10S., R.69W., Sec. 17) upstream to (39 10 18N 105 08 23W, T.10S., R.69W., Sec. 20). Also including Long Hollow from its confluence with Trout Creek (39 10 56N 105 08 01W, T.10S., R.69W., Sec. 17) upstream to 7,600 ft (2,317 m) elevation (39 11 30N 105 06 19W, T.10S., R.69W., Sec. 10).
                (ii) Note: Map of Unit 10 follows:
                
                  
                  ER15DE10.009
                
                (16) Unit 11: Monument Creek, El Paso County, Colorado.

                (i) This unit consists of 38.0 mi (61.1 km) of streams. Monument Creek from its confluence with Cottonwood Creek (38 55 36N 104 48 55W, T.13S., R66W., Sec. 7) upstream to the southern property boundary of the U.S. Air Force Academy (38 57 08N 104 49 49W, T.13S., R.66W., Sec. 6), excluding 0.82 ac (0.33 ha) on the Dahle property (38 56 56N 104 49 39W, T.13S., R66W., Sec. 6). Then Monument Creek from the northern property boundary of the U.S. Air Force Academy (39 02 31N 104 51 05W, T.12S., R.67W., north boundary Sec. 2) upstream to Monument Lake (39 05 19N 104 52 43W, T.11S., R.67W., Sec. 15). Includes Kettle Creek from the property boundary of the U.S. Air Force Academy (38 58 33N 104 47 55W, T.12S., R.66W., Sec. 29) upstream to its intersection with a road at (39 00 07N 104 45 24W, T.12S., R.66W., east boundary Sec. 15). Which includes an unnamed tributary from its confluence with Kettle Creek (38 59 06N 104 46 55W, T.12S., R.66W., Sec. 21) upstream to (38 59 14N 104 46 19W, T.12S., R.66W., Sec. 22). Also includes Black Squirrel Creek from the property boundary of the U.S. Air Force Academy (39 00 06N 104 49 00W, T.12S., R.66W., Sec. 18) upstream to (39 02 30N 104 44 38W, T.12S., R.66W., north boundary Sec. 2). Including an unnamed tributary from its confluence with Black Squirrel Creek (39 01 19N 104 46 21W, T.12S., R.66W., Sec. 10) upstream to (39 02 30N 104 45 42W, T.12S., R.66W., north boundary Sec. 3). Which includes another unnamed tributary from (39 01 50N 104 46 20W, T.12S., R.66W., Sec. 3) upstream to (39 02 30N 104 46 03W, T.12S., R.66W., north boundary Sec. 3), excluding approximately 5 ac (2 ha) on the Lefever property (39 00 57N 104 46 33W, T.12S., R.66W., Sec. 9). Also includes an unnamed tributary from the property boundary of the U.S. Air Force Academy (39 00 14N 104 49 3W, T.12S., R.66W., Sec. 18) upstream to 6,700 ft (2,043 m) elevation (39 0 29N 104 48 24W, T.12S., R.66W., Sec. 17). Including an unnamed tributary from (39 0 19N 104 48 55W, T. 12S., R.66W., Sec. 18) upstream to (39 0 30N 104 48 48N, T. 12S., R.66W., Sec. 18). Unit 11 also includes Monument Branch from the property boundary of the U.S. Air Force Academy (39 00 50N 104 49 24W, T.12S., R.66W., Sec. 7) upstream to (39 01 10N 104 48 45W, T.12S., R.66W., east boundary Sec. 7). Also includes Smith Creek from the property boundary of the U.S. Air Force Academy (39 01 36N 104 49 46W, T.12S., R.66W., Sec. 7) upstream to (39 02 24N 104 48 00W, T.12S., R.66W., Sec. 5). Also includes Jackson Creek from its confluence with Monument Creek (39 02 33N 104 51 13W, T.11S., R.67W., Sec. 35) upstream to (39 04 30N 104 49 10W, T.11S., R.66W., Sec. 19). Includes an unnamed tributary from its confluence with Jackson Creek (39 04 12N 104 50 05W, T.11S., R.67W., Sec. 25) upstream to Higby Road (39 04 42N 104 49 40W, T.11S., R.66W., Sec. 19). Also includes Beaver Creek from its confluence with Monument Creek (39 02 52N 104 52 02W, T.11S., R.67W., Sec. 35) upstream to 7,600 ft (2,317 m) elevation (39 03 08N 104 55 32W, T.11S., R.67W., Sec. 31). Also includes Teachout Creek from its confluence with Monument Creek (39 03 44N 104 51 53W, T.11S., R.67W., Sec. 26) upstream to Interstate 25 (39 04 19N 104 51 29W, T.11S., R.67W., Sec. 23). Also includes Dirty Woman Creek from its confluence with Monument Creek (39 04 55N 104 52 34W, T.11S., R.67W., Sec. 22) upstream to Highway 105 (39 05 35N 104 51 28 W, T.11S., R.67W., Sec. 14).
                (ii) Note: Map of Unit 11 follows:
                
                  
                  ER15DE10.010
                
                St. Andrew Beach Mouse (Peromyscus polionotus peninsularis)
                (1) Critical habitat units are depicted for Bay and Gulf Counties, Florida, on the maps below.

                (2) The primary constituent elements of critical habitat for the St. Andrew beach mouse are the habitat components that provide:
                
                (i) A contiguous mosaic of primary, secondary, and scrub vegetation and dune structure, with a balanced level of competition and predation and few or no competitive or predaceous nonnative species present, that collectively provide foraging opportunities, cover, and burrow sites;

                (ii) Primary and secondary dunes, generally dominated by sea oats (Uniola paniculata), that despite occasional temporary impacts and reconfiguration from tropical storms and hurricanes, provide abundant food resources, burrow sites, and protection from predators;

                (iii) Scrub dunes, generally dominated by scrub oaks (Quercus spp.), that provide food resources and burrow sites, and provide elevated refugia during and after intense flooding due to rainfall and/or hurricane-induced storm surge;
                (iv) Functional, unobstructed habitat connections that facilitate genetic exchange, dispersal, natural exploratory movements, and re-colonization of locally extirpated areas; and
                (v) A natural light regime within the coastal dune ecosystem, compatible with the nocturnal activity of beach mice, necessary for normal behavior, growth, and viability of all life stages.
                (3) Critical habitat does not include man-made structures existing on the effective date of this rule and not containing one or more of the primary constituent elements, such as buildings, aqueducts, airports, driveways, and roads, and the land on which such structures are located.
                (4) Critical Habitat Map Units. Data layers defining map units were created by delineating habitats that contained one or more of the primary constituent elements defined in paragraph (2) of this entry over 1999 and 2004 digital ortho photography at a scale of at least 1:4000.
                (5) Note: Map 1, Index Map of Critical Habitat Units for the St. Andrew beach mouse, follows:
                
                  
                  ER12OC06.007
                
                (6) SABM—Unit 1: East Crooked Island, Gulf County, Florida.
                (i) General Description: This unit encompasses essential features of beach mouse habitat on East Crooked Island from the entrance of St. Andrew Sound to 1 mi west of Mexico Beach, not including Raffield Peninsula, and the area from the mean high water level (MHWL) to the seaward extent of the maritime forest.
                
                (ii) Map 2, Unit 1 of St. Andrew beach mouse, follows:
                
                  ER12OC06.008
                
                (7) SABM—Unit 2: Palm Point Unit, Gulf County, Florida.
                (i) General Description: This unit encompasses habitat from Palm Point 1.25 mi northwest of the inlet of the Gulf County Canal to St. Joe Beach and the area from the MHWL to the seaward extent of the maritime forest.
                (ii) Map of SABM—Unit 2 is provided at paragraph (8)(ii) of this entry.
                (8) SABM—Unit 3: St. Joseph Peninsula, Gulf County, Florida.
                (i) General Description: This unit encompasses essential features of beach mouse habitat within the boundary of St. Joseph Peninsula State Park (Park) as well as south of the Park to the peninsula's constriction north of Cape San Blas (also known as the “stumphole” region) and area from the MHWL to the seaward extent of the maritime forest.
                (ii) Map 3, Units 2 and 3 of St. Andrew beach mouse, follows:
                
                  
                  ER12OC06.009
                
                Northern Sea Otter (Enhydra lutris kenyoni), Southwest Alaska Distinct Population Segment:
                
                (1) Critical habitat units are in Alaska, as described below. The index map provided is for informational purposes only.

                (2) The primary constituent elements of critical habitat for the southwest Alaska distinct population segment (DPS) of the northern sea otter are:
                
                (i) Shallow, rocky areas where marine predators are less likely to forage, which are in waters less than 2 m (6.6 ft) in depth;
                (ii) Nearshore waters within 100 m (328.1 ft) from the mean high tide line;
                (iii) Kelp forests, which occur in waters less than 20 m (65.6 ft) in depth; and
                (iv) Prey resources within the areas identified in paragraphs (2)(i), (2)(ii), and (2)(iii) of this entry that are present in sufficient quantity and quality to support the energetic requirements of the species.
                (3) Critical habitat does not include manmade structures (including, but not limited to, docks, seawalls, pipelines, or other structures) and the land on which they are located existing within the boundaries on the effective date of this rule.
                (4) Critical habitat map units. Boundaries of critical habitat were derived from GIS data layers of hydrographic survey data developed by the National Oceanic and Atmospheric Administration. To estimate the size of each critical habitat unit, the data were projected into Alaska Standard Albers Conical Equal Area on the North American Datum of 1983. Given the large geographic range of this DPS, some two-dimensional areas appear as one-dimensional features at these map scales.
                (5) Note: Index map of critical habitat for the southwest Alaska DPS of the northern sea otter follows:
                
                  ER08OC09.002
                
                
                (6) Unit 1: Western Aleutian. All contiguous waters from the mean high tide line to the 20-m (65.6-ft) depth contour as well as waters within 100 m (328.1 ft) of the mean high tide line that occur adjacent to the following islands: Adak, Agattu, Alaid, Amatignak, Amchitka, Amlia, Amukta, Anagaksik, Asuksak, Atka, Attu, Aziak, Bobrof, Buldir, Carlisle, Chagula, Chuginadak, Chugul, Crone, Davidof, Elf, Gareloi, Great Sitkin, Herbert, Igitkin, Ilak, Kagalaska, Kagamil, Kanaga, Kanu, Kasatochi, Kavalga, Khvostof, Kiska, Koniuji, Little Kiska, Little Sitkin, Little Tanaga, Nizki, Ogliuga, Oglodak, Rat, Sadatanak, Sagchudak, Salt, Seguam, Segula, Semisopochnoi, Shemya, Skagul, Tagadak, Tagalak, Tanaga, Tanaklak, and Ulak.
                (7) Unit 2: Eastern Aleutian. All contiguous waters from the mean high tide line to the 20-m (65.6-ft) depth contour as well as waters within 100 m (328.1 ft) of the mean high tide line that occur adjacent to the following islands: Aiktak, Akutan, Amaknak, Arangula, Atka, Avatanak, Baby Islands, Bogoslof, Egg, Hog, Kaligagan, Rootok, Samalga, Sedanka, Tigalda, Ugamak, Umnak, Unalaska, Unalga, and Vsevidof.
                (8) Unit 3: South Alaska Peninsula. All contiguous waters from the mean high tide line to the 20-m (65.6-ft) depth contour as well as waters within 100 m (328.1 ft) of the mean high tide line that occur adjacent to the Alaska Peninsula from False Pass (54.242° N, 163.363° W) to Castle Cape (56.242° N, 158.117° W), and adjacent to the following islands: Andronica, Atkins, Big Koniuji, Bird, Brother, Caton, Chankliut, Chernabura, Cherni, Chiachi, Deer, Dolgoi, Egg, Goloi, Guillemot, Inner Iliask, Jacob, Karpof, Korovin, Little Koniuji, Mitrofania, Nagai, Near, Outer Iliask, Paul, Peninsula, Pinusuk, Poperechnoi, Popof, Road, Sanak, Shapka, Simeonof, Spectacle, Spitz, Turner, Ukolnoi, Ukolnoi, Unga, and Unimak Island from Scotch Cap (54.390° N, 164.745° W) to False Pass.
                (9) Unit 4: Bristol Bay. This unit contains three subunits:
                (i) Subunit 4a: Amak Island. All contiguous waters from the mean high tide line to the 20-m (65.6-ft) depth contour as well as waters within 100 m (328.1 ft) of the mean high tide line that occur adjacent to Amak Island.
                (ii) Subunit 4b: Izembek Lagoon. All waters from mean high tide line that occur within the polygon bounded by Glen, Operl, and Neumann Islands to the north and the Alaska Peninsula to the south, and further defined by the following latitude/longitude coordinates: 55.249° N, 162.990° W; 55.255° N, 162.984° W from Cape Glazenap to Glen Island; 55.324° N, 162.901° W; 55.333° N, 162.888° W from Glen Island to Operl Island; 55.409° N, 162.683° W; 55.408° N, 162.621° W from Operl Island to Neumann Island; and 55.447° N, 162.582° W; 55.447° N, 162.577° W from Neumann Island to Moffet Point.
                (iii) Subunit 4c: Port Moller/Herendeen Bay. All waters from mean high tide line that occur within the polygon bounded by Walrus Island to the north and the Alaska Peninsula to the south, and further defined by the following latitude/longitude coordinates: 56.000° N, 160.877° W; 56.020° N, 160.854° W from Point Edward to Walrus Island; and 56.020° N, 160.805° W; 55.979° N, 160.584° W from Wolf Point to Entrance Point.
                (10) Unit 5: Kodiak, Kamishak, Alaska Peninsula. All contiguous waters from the mean high tide line to the 20-m (65.6-ft) depth contour as well as waters within 100 m (328.1 ft) of the mean high tide line that occur adjacent to the Alaska Peninsula from Castle Cape (56° 14.5' N, 158° 7.0' W) eastward to Cape Douglas (58.852° N, 153.250° W), and northward in Cook Inlet to Redoubt Point (60.285° N, 152.417° W), and adjacent to the following islands: Afognak, Aghik, Aghiyuk, Aiaktalik, Akhiok, Aliksemit, Amook, Anowik, Ashiak, Atkulik, Augustine, Ban, Bare, Bear, Central, Chirikof, Chisik, Chowiet, Dark, David, Derickson, Dry Spruce, Eagle, East Amatuli, East Channel, Garden, Geese, Hartman, Harvester, Hydra, Kak, Kateekuk, Kiliktagik, Kiukpalik, Kodiak, Kumlik, Long, Marmot, Miller, Nakchamik, Ninagiak, Nord, Nordyke, Poltava, Raspberry, Sally, Shaw, Shuyak, Sitkalidak, Sitkanak, Spruce, Sud, Sugarloaf, Suklik, Sundstrom, Sutwick, Takli, Terrace, Tugidak, Twoheaded, Ugak, Ugalushik, Uganik, Unavikshak, Ushagat, West Amatuli, West Augustine, West Channel, Whale, and Woody.
                Olympia pocket gopher (Thomomys mazama pugetensis)
                
                (1) Critical habitat for the Olympia pocket gopher in Thurston County, Washington, is depicted on the map below.
                (2) Within this area, the primary constituent elements of the physical or biological features essential to the conservation of the Olympia pocket gopher consist of two components:
                (i) Friable, loamy, and deep soils, some with relatively greater content of sand, gravel, or silt, all generally on slopes less than 15 percent in the following soil series or soil series complex:
                (A) Alderwood;
                (B) Cagey;
                (C) Everett;
                (D) Godfrey;
                (E) Indianola;
                (F) Kapowsin;
                (G) McKenna;
                (H) Nisqually;
                (I) Norma;
                (J) Spana;
                
                (K) Spanaway;
                (L) Spanaway-Nisqually complex; and
                (M) Yelm.
                (ii) Areas equal to or larger than 50 ac (20 ha) in size that provide for breeding, foraging, and dispersal activities, found in the soil series listed in paragraph (2)(i) of this entry that have:
                (A) Less than 10 percent woody vegetation cover;

                (B) Vegetative cover suitable for foraging by gophers. Pocket gophers' diets include a wide variety of plant material, including leafy vegetation, succulent roots, shoots, tubers, and grasses. Forbs and grasses that Mazama pocket gophers eat are known to include, but are not limited to: Achillea millefolium (common yarrow), Agoseris spp. (agoseris), Cirsium spp. (thistle), Bromus spp. (brome), Camassia spp. (camas), Collomia linearis (tiny trumpet), Epilobium spp. (several willowherb spp.), Eriophyllum lanatum (woolly sunflower), Gayophytum diffusum (groundsmoke), Hypochaeris radicata (hairy cat's ear), Lathyrus spp. (peavine), Lupinus spp. (lupine), Microsteris gracilis (slender phlox), Penstemon spp. (penstemon), Perideridia gairdneri (Gairdner's yampah), Phacelia heterophylla (varileaf phacelia), Polygonum douglasii (knotweed), Potentilla spp. (cinquefoil), Pteridium aquilinum (bracken fern), Taraxacum officinale (common dandelion), Trifolium spp. (clover), and Viola spp. (violet); and
                (C) Few, if any, barriers to dispersal. Barriers to dispersal may include, but are not limited to, forest edges, roads (paved and unpaved), abrupt elevation changes, Scot's broom thickets, highly cultivated lawns, inhospitable soil types or substrates, development and buildings, slopes greater than 35 percent, and open water.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, railroad tracks, and other paved areas) and the land on which they are located existing within the legal boundaries on May 9, 2014.
                (4) Critical habitat map unit. Data layers defining map units were created on 2010 aerial photography from U.S. Department of Agriculture, National Agriculture Imagery Program base maps using ArcMap (Environmental Systems Research Institute, Inc.), a computer geographic information system (GIS) program. The map in this entry, as modified by any accompanying regulatory text, establishes the boundaries of the critical habitat designation. The coordinates or plot points or both on which the map is based are available to the public at the Service's Internet site at http://www.fws.gov/wafwo/mpg.html, at http://www.regulations.gov (Docket No. FWS-R1-ES-2013-0021), and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Olympia Airport Unit, Thurston County, Washington. Map follows:
                
                  
                  ER09AP14.000
                
                Tenino Pocket Gopher (Thomomys mazama tumuli)
                
                (1) Critical habitat for the Tenino pocket gopher in Thurston County, Washington, is depicted on the map below.

                (2) Within this area, the primary constituent elements of the physical or biological features essential to the conservation of Tenino pocket gopher consist of two components:
                
                (i) Friable, loamy, and deep soils, some with relatively greater content of sand, gravel, or silt, all generally on slopes less than 15 percent in the following soil series or soil series complex:
                (A) Alderwood;
                (B) Cagey;
                (C) Everett;
                (D) Indianola;
                (E) Kapowsin;
                (F) Nisqually;
                (G) Norma;
                (H) Spanaway;
                (I) Spanaway-Nisqually complex; and
                (J) Yelm.
                (ii) Areas equal to or larger than 50 ac (20 ha) in size that provide for breeding, foraging, and dispersal activities, found in the soil series listed in paragraph (2)(i) of this entry that have:
                (A) Less than 10 percent woody vegetation cover;

                (B) Vegetative cover suitable for foraging by gophers. Pocket gophers' diets include a wide variety of plant material, including leafy vegetation, succulent roots, shoots, tubers, and grasses. Forbs and grasses that Mazama pocket gophers are known to eat include, but are not limited to: Achillea millefolium (common yarrow), Agoseris spp. (agoseris), Cirsium spp. (thistle), Bromus spp. (brome), Camassia spp. (camas), Collomia linearis (tiny trumpet), Epilobium spp. (several willowherb spp.), Eriophyllum lanatum (woolly sunflower), Gayophytum diffusum (groundsmoke), Hypochaeris radicata (hairy cat's ear), Lathyrus spp. (peavine), Lupinus spp. (lupine), Microsteris gracilis (slender phlox), Penstemon spp. (penstemon), Perideridia gairdneri (Gairdner's yampah), Phacelia heterophylla (varileaf phacelia), Polygonum douglasii (knotweed), Potentilla spp. (cinquefoil), Pteridium aquilinum (bracken fern), Taraxacum officinale (common dandelion), Trifolium spp. (clover), and Viola spp. (violet); and
                (C) Few, if any, barriers to dispersal. Barriers to dispersal may include, but are not limited to, forest edges, roads (paved and unpaved), abrupt elevation changes, Scot's broom thickets, highly cultivated lawns, inhospitable soil types or substrates, development and buildings, slopes greater than 35 percent, and open water.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on May 9, 2014.
                (4) Critical habitat map unit. Data layers defining the map unit were created on 2010 aerial photography from U.S. Department of Agriculture, National Agriculture Imagery Program base maps using ArcMap (Environmental Systems Research Institute, Inc.), a computer geographic information system (GIS) program. The map in this entry establishes the boundaries of the critical habitat designation. The coordinates or plot points or both on which the map is based are available to the public at the Service's Internet site at http://www.fws.gov/wafwo/, at http://www.regulations.gov (Docket No. FWS-R1-ES-2013-0021), and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Rocky Prairie Unit, Thurston County, Washington. Map follows:
                
                  
                  ER09AP14.001
                
                Yelm Pocket Gopher (Thomomys mazama yelmensis)
                
                (1) Critical habitat for the Yelm pocket gopher in Thurston County, Washington, is depicted on the map below.

                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of the Yelm pocket gopher consist of two components:
                
                (i) Friable, loamy, and deep soils, some with relatively greater content of sand, gravel, or silt, all generally on slopes less than 15 percent in the following soil series or soils series complex:
                (A) Alderwood;
                (B) Cagey;
                (C) Everett;
                (D) Godfrey;
                (E) Indianola;
                (F) Kapowsin;
                (G) McKenna;
                (H) Nisqually;
                (I) Norma;
                (J) Spanaway;
                (K) Spanaway-Nisqually complex; and
                (L) Yelm.
                (ii) Areas equal to or larger than 50 ac (20 ha) in size that provide for breeding, foraging, and dispersal activities, found in the soil series listed in paragraph (2)(i) of this entry that have:
                (A) Less than 10 percent woody vegetation cover;

                (B) Vegetative cover suitable for foraging by gophers. Pocket gophers' diets include a wide variety of plant material, including leafy vegetation, succulent roots, shoots, tubers, and grasses. Forbs and grasses that Mazama pocket gophers are known to eat include, but are not limited to: Achillea millefolium (common yarrow), Agoseris spp. (agoseris), Cirsium spp. (thistle), Bromus spp. (brome), Camassia spp. (camas), Collomia linearis (tiny trumpet), Epilobium spp. (several willowherb spp.), Eriophyllum lanatum (woolly sunflower), Gayophytum diffusum (groundsmoke), Hypochaeris radicata (hairy cat's ear), Lathyrus spp. (peavine), Lupinus spp. (lupine), Microsteris gracilis (slender phlox), Penstemon spp. (penstemon), Perideridia gairdneri (Gairdner's yampah), Phacelia heterophylla (varileaf phacelia), Polygonum douglasii (knotweed), Potentilla spp. (cinquefoil), Pteridium aquilinum (bracken fern), Taraxacum officinale (common dandelion), Trifolium spp. (clover), and Viola spp. (violet); and
                (C) Few, if any, barriers to dispersal. Barriers to dispersal may include, but are not limited to, forest edges, roads (paved and unpaved), abrupt elevation changes, Scot's broom thickets, highly cultivated lawns, inhospitable soil types or substrates, development and buildings, slopes greater than 35 percent, and open water.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on May 9, 2014.
                (4) Critical habitat map units. Data layers defining the map units were created on 2010 aerial photography from U.S. Department of Agriculture, National Agriculture Imagery Program base maps using ArcMap (Environmental Systems Research Institute, Inc.), a computer geographic information system (GIS) program. The map in this entry establishes the boundaries of the critical habitat designation. The coordinates or plot points or both on which the map is based are available to the public at the Service's Internet site at http://www.fws.gov/wafwo/, at http://www.regulations.gov (Docket No. FWS-R1-ES-2013-0021), and at the field office responsible for this designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Tenalquot Prairie and Rock Prairie Subunits, Thurston County, Washington.
                Map follows:
                
                  
                  ER09AP14.002
                
                Silver Rice Rat (Oryzomys palustris natator (=O. argentatus)).

                Monroe County, Florida: Little Pine Key, Water Keys, Big Torch Key, Middle Torch Key, Summerland Key north of U.S. Highway 1, Cudjoe Key north of U.S. Highway 1, Johnston Key, Raccoon Key, and Lower Saddlebunch Keys, south of U.S. Highway 1 but not including lands in T. 67 S., R. 27 E., Section 8 and north 1/5 of Section 17. Included are all lands and waters above mean low tide.
                

                Within these areas the major constituent elements that are known to require special management considerations or protection are mangrove swamps containing red (Rhizophora mangle), black (Avicennia germinans), and white (Laguncularia racemosa) mangroves, and buttonwood (Conocarpus erectus); salt marshes, swales, and adjacent transitional wetlands containing saltwort (Batis maritima), perennial glasswort (Salicornia virginica), saltgrass (Distichlis spicata), sea ox-eye (Borrichia frutescens), keygrass (Monanthochloe littoralis), and coastal dropseed (Sporobolus virginicus); and fresh water marshes containing cattails (Typha domingensis), saw-grass (Cladium jamaicense), and cordgrass (Spartina spp.).
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.018
                
                (critical habitat map)

                Peninsular Bighorn Sheep, a Distinct Population Segment of Desert Bighorn Sheep (Ovis canadensis nelsoni)
                (1) Critical habitat units are depicted for Riverside, San Diego, and Imperial Counties, California, on the maps below.
                (2) The primary constituent elements of critical habitat for the Peninsular bighorn sheep are:
                (i) Moderate to steep, open slopes (20 to 60 percent) and canyons, with canopy cover of 30 percent or less (below 4,600 ft (1,402 m) elevation in Peninsular Ranges) that provide space for sheltering, predator detection, rearing of young, foraging and watering, mating, and movement within and between ewe groups;

                (ii) Presence of a variety of forage plants, indicated by the presence of shrubs (e.g., Ambrosia spp., Caesalpinia spp., Hyptis spp., Sphaeralcea spp., Simmondsia spp.), that provide a primary food source year round, grasses (e.g., Aristida spp., Bromus spp.) and cacti (e.g., Opuntia spp.) that provide a source of forage in the fall, and forbs (e.g., Plantago spp., Ditaxis spp.) that provide a source of forage in the spring;
                (iii) Steep, rugged slopes (60 percent slope or greater) (below 4,600 ft (1,402 m) elevation in Peninsular Ranges) that provide secluded space for lambing and terrain for predator evasion;
                (iv) Alluvial fans, washes, and valley bottoms that provide important foraging areas where nutritious and digestible plants can be more readily found during times of drought and lactation, and that provide and maintain habitat connectivity by serving as travel routes between and within ewe groups, adjacent mountain ranges, and important resource areas (e.g., foraging areas and escape terrain); and
                (v) Intermittent and permanent water sources that are available during extended dry periods and provide relatively nutritious plants and drinking water.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule.
                (4) Critical habitat map units. Data layers defining map units were created on a base of USGS 1:24,000 maps, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) coordinates.
                (5) Note: Index map of critical habitat units for the Peninsular bighorn sheep follows:
                
                  
                  ER14AP09.000
                
                (6) Unit 1: San Jacinto Mountains, Riverside County, California.
                (i) [Reserved]
                (ii) Map of Unit 1, San Jacinto Mountains (Map 2) follows:
                
                  
                  ER14AP09.001
                
                (7) Unit 2A: North Santa Rosa Mountains, Riverside County, California.
                (i) [Reserved]
                (ii) Map of Unit 2A, North Santa Rosa Mountains follows:
                
                  
                  ER14AP09.002
                
                (8) Unit 2B: South Santa Rosa Mountains south to Vallecito Mountains, Riverside, San Diego, and Imperial Counties, California.
                (i) [Reserved]
                (ii) Map of Unit 2B, South Santa Rosa Mountains south to Vallecito Mountains follows:
                
                  
                  ER14AP09.003
                
                (9) Unit 3: Carrizo Canyon, San Diego and Imperial Counties, California.
                (i) [Reserved]
                (ii) Map of Unit 3, Carrizo Canyon follows:
                
                  
                  ER14AP09.004
                
                Sierra Nevada Bighorn Sheep (Ovis canadensis sierrae)
                (1) Critical habitat units are depicted for Mono, Fresno, Inyo, Tulare, and Tuolumne Counties, California, on the maps below.
                (2) The primary constituent elements of critical habitat for the Sierra Nevada bighorn sheep are the habitat components that provide:

                (i) Non-forested habitats or forest openings within the Sierra Nevada from 4,000 ft (1,219 m) to 14,500 ft (4,420 m) in elevation with steep (greater than or equal to 60 percent slope), rocky slopes that provide for foraging, mating, lambing, predator avoidance, and bedding and that allow for seasonal elevational movements between these areas.

                (ii) Presence of a variety of forage plants as indicated by the presence of grasses (e.g., Achnanthera spp.; Elymus spp.) and browse (e.g., Ribes spp.; Artemisia spp., Purshia spp.) in winter, and grasses, browse, sedges (e.g., Carex spp.) and forbs (e.g., Eriogonum spp.) in summer.
                (iii) Presence of granite outcroppings containing minerals such as sodium, calcium, iron, and phosphorus that could be used as mineral licks in order to meet nutritional needs.
                (3) Critical habitat does not include manmade structures, such as buildings, aqueducts, airports, roads, and other paved areas, and the land on which they are located, existing on the effective date of this rule and not containing one or more of the primary constituent elements.
                (4) Critical Habitat Map Units—Boundaries of designated critical habitat were derived from Sierra Nevada Bighorn Sheep Herd Units developed by the California Department of Fish and Game for the final Sierra Nevada Bighorn Sheep recovery plan. The designated critical habitat unit boundaries differ from Sierra Nevada bighorn sheep Herd Unit polygons by the removal of developed areas and private parcels that are unlikely to contain the primary constituent elements. The data were projected to Universal Transverse Mercator (UTM), zone 11, on the North American Datum of 1983.
                (5) Note: Index map of Sierra Nevada bighorn sheep critical habitat follows:
                
                  
                  ER05AU08.000
                
                (6) Unit 1 (Mount Warren); Mono and Tuolumne Counties, California.

                (i) Unit 1 is shown on the map in paragraph (6)(ii) of this entry, excluding land bounded by 304870, 4211718; 304755, 4211663; 304590, 4211666; 304426, 4211699; 304273, 4211615; 304237, 4211614; 304100, 4211575; 304119, 4211576; 304068, 4211562; 304036, 4211567; 303925, 4211593; 303824, 4211552; 303714, 4211495; 303668, 4211501; 303558, 4211486; 303473, 4211423; 303421, 4211366; 303381, 4211308; 303223, 4211322; 303176, 4211295; 303181, 4211202; 303103, 4211161; 303208, 4210962; 303418, 4211073; 303481, 4211022; 303500, 4211020; 303617, 4211098; 303675, 4211109; 303894, 4211096; 303983, 4211127; 304053, 4211125; 304053, 4211124; 304106, 4211121; 304460, 4211207; 304518, 4211250; 304590, 4211261; 304644, 4211303; 304747, 4211336; 304863, 4211395; 304882, 4211457; 305018, 4211524; 305128, 4211543; 305289, 4211677; 305397, 4211739; 305477, 4211807; 305515, 4211863; 305405, 4211903; 305374, 4211907; 305176, 4211813; 305029, 4211770; returning to 304870, 4211718.
                (ii) Map of Unit 1 Mount Warren for Sierra Nevada bighorn sheep follows:
                
                  
                  ER05AU08.001
                
                (7) Unit 2 (Mount Gibbs); Mono and Tuolumne Counties, California.
                (i) [Reserved]
                (ii) Map of Unit 2 (Mount Gibbs) for Sierra Nevada bighorn sheep follows:
                
                  
                  ER05AU08.002
                
                (8) Unit 3 (Convict Creek); Fresno and Mono Counties, California.
                (i) [Reserved]
                (ii) Map of Unit 3 (Convict Creek) for Sierra Nevada bighorn sheep follows:
                
                  
                  ER05AU08.003
                
                (9) Unit 4 (Wheeler Ridge); Fresno, Inyo and Mono Counties, California.
                (i) Unit 4 is shown on the map in paragraph (9)(ii) of this entry, excluding

                (A) Land bounded by 352666, 4139452; 352330, 4139197; 352261, 4139018; 352280, 4139004; 352300, 4138988; 352332, 4138964; 352634, 4139235; 352732, 4139417; 352718, 4139424; 352718, 4139425; 352694, 4139437; 352694, 4139437; 352690, 4139439; 352687, 4139441; 352687, 4139441; returning to 352666, 4139452;
                (B) Land bounded by 350254, 4136280; 350216, 4136187; 350216, 4136187; 350178, 4136094; 350363, 4136018; 350402, 4136111; 350402, 4136111; 350440, 4136204; 350478, 4136296; 350305, 4136368; 350300, 4136361; 350295, 4136351; 350293, 4136348; 350287, 4136341; 350283, 4136338; 350280, 4136335; 350276, 4136333; 350276, 4136333; returning to 350254, 4136280; and
                (C) Land bounded by 349527, 4136002; 349500, 4136201; 349450, 4136194; 349408, 4136200; 349404, 4136201; 349391, 4136206; 349321, 4136238; 349317, 4136223; 349126, 4136278; 349099, 4136181; 349045, 4135990; 349139, 4135963; 349138, 4135962; 349235, 4135934; 349212, 4135851; 349308, 4135823; 349406, 4135799; 349478, 4135988; 349478, 4135995; returning to 349527, 4136002.
                (ii) Map of Unit 4 (Wheeler Ridge) for Sierra Nevada bighorn sheep follows:
                
                  
                  ER05AU08.004
                
                (10) Unit 5 (Taboose Creek); Fresno and Inyo Counties, California.
                (i) [Reserved]
                (ii) Map of Unit 5 (Taboose Creek) for Sierra Nevada bighorn sheep follows:
                
                  
                  ER05AU08.005
                
                (11) Unit 6 (Sawmill Canyon); Fresno and Inyo Counties, California.
                (i) [Reserved]
                (ii) Map of Unit 6 (Sawmill Canyon) for Sierra Nevada bighorn sheep follows:
                
                  
                  ER05AU08.006
                
                (12) Unit 7 (Mount Baxter); Fresno and Inyo Counties, California.
                (i) [Reserved]
                (ii) Map of Unit 7 (Mount Baxter) for Sierra Nevada bighorn sheep follows:
                
                  
                  ER05AU08.007
                
                (13) Unit 8 (Mount Williamson); Inyo and Tulare Counties, California.
                (i) [Reserved]
                (ii) Map of Unit 8 (Mount Williamson) for Sierra Nevada bighorn sheep follows:
                
                  
                  ER05AU08.008
                
                (14) Unit 9 (Big Arroyo); Tulare County, California.
                (i) [Reserved]
                (ii) Map of Unit 9 (Big Arroyo) for Sierra Nevada bighorn sheep follows:
                
                  
                  ER05AU08.009
                
                (15) Unit 10 (Mount Langley); Inyo and Tulare Counties, California.
                (i) [Reserved]
                (ii) Map of Unit 10 (Mount Langley) for Sierra Nevada bighorn sheep follows:
                
                  
                  ER05AU08.010
                
                (16) Unit 11 (Laurel Creek); Tulare County, California.
                (i) [Reserved]
                (ii) Map of Unit 11 (Laurel Creek) for Sierra Nevada bighorn sheep follows:
                
                  
                  ER05AU08.011
                
                (17) Unit 12 (Olancha Peak); Inyo and Tulare Counties, California.
                (i) [Reserved]
                (ii) Map of Unit 12 (Olancha Peak) for Sierra Nevada bighorn sheep follows:
                
                  
                  ER05AU08.012
                
                
                Buena Vista Lake Shrew (Sorex ornatus relictus)
                (1) Critical habitat units are depicted for Kings and Kern Counties, California, on the maps below.
                (2) Within these areas, the primary constituent elements of the physical or biological features essential to the conservation of the Buena Vista Lake shrew consist of permanent and intermittent riparian or wetland communities that contain:
                (i) A complex vegetative structure with a thick cover of leaf litter or dense mats of low-lying vegetation. Associated plant species can include, but are not limited to, Fremont cottonwoods, willows, glasswort, wild-rye grass, and rush grass. Although moist soil in areas with an overstory of willows or cottonwoods appears to be favored, such overstory may not be essential.
                (ii) Suitable moisture supplied by a shallow water table, irrigation, or proximity to permanent or semipermanent water.
                (iii) A consistent and diverse supply of prey. Although the specific prey species used by the Buena Vista Lake shrew have not been identified, ornate shrews are known to eat a variety of terrestrial and aquatic invertebrates, including amphipods, slugs, and insects.
                (3) Critical habitat does not include manmade structures (such as buildings, aqueducts, runways, roads, and other paved areas) and the land on which they are located existing within the legal boundaries on the effective date of this rule.
                (4) Critical habitat map units. Data layers defining map units were created on a base of USGS 7.5′ quadrangles, and critical habitat units were then mapped using Universal Transverse Mercator (UTM) coordinates. The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at http://criticalhabitat.fws.gov/crithab/, and at http://www.regulations.gov at Docket No. FWS-R8-ES-2009-0062, and at the field office responsible for this designation. You may obtain field office location information by contacting one of our regional offices, the addresses of which are listed at 50 CFR 2.2.
                (5) Index map of Buena Vista Lake shrew critical habitat units follows:
                
                  
                  ER02JY13.002
                
                (6) Unit 1: Kern National Wildlife Refuge Unit, Kern County, California. Note: Map of Unit 1, Kern National Wildlife Refuge Unit, follows:
                
                  
                  ER02JY13.003
                
                (7) Unit 2: Goose Lake Unit, Kern County, California. Note: Map of Unit 2, Goose Lake Unit, follows:
                
                  
                  ER02JY13.004
                
                (8) Unit 4: Coles Levee Unit, Kern County, California. Note: Map of Unit 4, Coles Levee Unit, follows:
                
                  
                  ER02JY13.005
                
                (9) Unit 5: Kern Lake Unit, Kern County, California. Note: Map of Unit 5, Kern Lake Unit, follows:
                
                  
                  ER02JY13.006
                
                (10) Unit 6: Semitropic Ecological Reserve Unit, Kern County, California. Note: Map of Unit 6, Semitropic Ecological Reserve Unit, follows:
                
                  
                  ER02JY13.007
                
                (11) Unit 7: Lemoore Wetland Reserve Unit, Kings County, California. Note: Map of Unit 7, Lemoore Wetland Reserve Unit, follows:
                
                  
                  ER02JY13.008
                
                Mount Graham Red Squirrel (Tamiasciurus hudsonicus grahamensis)
                
                  Arizona. Areas of land, water, and airspace in the Coronado National Forest, T. 8 S., R. 24 E., and T. 9 S., R. 24 E. (Gila and Salt River Meridian), Graham County, with the following components:
                
                1. Hawk Peak-Mount Graham Area. The area above the 10,000-foot (3,048-meter) contour surrounding Hawk Peak and Plain View Peak, plus the area above the 9,800-foot (2,987-meter) contour that is south of lines extending from the highest point of Plain View Peak eastward at 90° (from true north) and southwestward at 225° (from true north).
                2. Heliograph Peak Area. The area on the north-facing slope of Heliograph Peak that is above the 9,200-foot (2,804-meter) contour surrounding Heliograph Peak and that is between a line extending at 15° (from true north) from a point 160 feet (49 meters) due south of the horizontal control station on Heliograph Peak and a line extending northwestward at 300° (from true north) from that same point.
                3. Webb Peak Area. The area on the east-facing slope of Webb Peak that is above the 9,700-foot (2,957-meter) contour surrounding Webb Peak and that is east of a line extending due north and south through a point 160 feet (49 meters) due west of the horizontal control station on Webb Peak.
                The major constituent element is dense stands of mature spruce-fir forest.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  EC01JN91.019
                
                Amargosa Vole (Microtus californicus scirpensis)
                
                  California. Marshes and associated land and water in the following areas of Inyo County (San Bernardino Meridian): T20N R7E Sec. 4, 5, N1/2 and SE1/4 Sec. 9, NW1/4 Sec. 10, SW1/4SW1/4 Sec. 15, E1/2 Sec. 16, NW1/4 Sec. 22; T21N R7E S1/2 Sec. 28, S1/2 and NW1/4 Sec. 29, Sec. 32, 33.

                Within these areas, the major constituent elements that are known to require special management considerations or protection are marsh vegetation (primarily bulrushes of the genus Scirpus), springs, and some open water along the Amargosa River, which provide escape cover and an adequate food supply.
                
                  Note:
                  The map provided is for informational purposes only. Map follows:
                
                
                  
                  EC01JN91.020
                
                Gray Wolf (Canis lupus)
                
                  Michigan. Isle Royale National Park.
                
                  Minnesota. Areas of land, water, and airspace in Beltrami, Cook, Itasca, Koochiching, Lake, Lake of the Woods, Roseau, and St. Louis Counties, with boundaries (4th and 5th Principal meridians) identical to those of zones 1, 2, and 3, as delineated in § 17.40(d)(l).
              
              [42 FR 47840, Sept. 22, 1977]
              
                Editorial Notes:
                1. For Federal Register citations affecting § 17.95, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
                2. The remainder of § 17.95 appears in 50 Part 17, § 17.95(b), 50 Part 17, § 17.95(c) to § 17.95(e), and 50 Part 17, § 17.95(f) to end of § 17.95.
              
            
          
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of October 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII

        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
        
        L
        Rural Business-Cooperative Service, Rural Housing Service, and Rural Utilities Service, Department of Agriculture (Parts 5001—5099)
      
      
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII
        Financial Stability Oversight Council (Parts 1300—1399)
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII

        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI
        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        
        Title 23—Highways
        I
        Federal Highway Administration, Department of Transportation (Parts 1—999)
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of October 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Benefits Review Board
      20, VII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council on Environmental Quality
      40, V
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      
      Defense Logistics Agency
      32, I, XII; 48, 54
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      
      Family Assistance, Office of
      45, II
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      
      General
      41, 300
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Benefits Review Board
      20, VII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment Standards Administration
      20, VI
      Employment and Training Administration
      20, V
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      50 CFR (10-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
      
        2015
        50 CFR
        80 FR
        Page
        Chapter I
        17.11 (h) table amended
        2511, 3915, 9150, 9220, 12566, 18032, 24729, 34524, 35866, 37428, 45097, 59302, 59495, 60021, 60488, 66837, 70717, 76249, 80056, 59496
        (h) table amended; eff. 11-2-15
        59302, 59495
        17.12 (h) table amended
        35866, 48166, 49869, 60465
        (h) table amended; eff. 11-2-15
        59496
        17.40 (d) redesignated as (n); new (n)(1) amended; new (d) added
        9221
        (o) added; interim
        18032
        (c)(1) revised; (c)(3) removed
        34524
        (r) added
        80056
        17.42 (h) added
        60489
        17.43 (e) added
        47428
        17.84 (k) revised
        2557
        (k)(9)(iv)(B) corrected
        4807
        17.84 (g)(1) and (6)(i) revised; (g)(9)(viii) and map added
        66837
        (a) removed
        70717
        17.95 (a) amended
        9229
      
      
        2016
        50 CFR
        81 FR
        Page
        Chapter I
        17 Critical habitat determination
        24707, 51348
        Findings on petitions
        69425
        17.11 (h) table amended
        8007, 13171, 14315, 17959, 20086, 20480, 29375, 36783, 40547, 47047, 53332, 59090, 68984, 69007, 69425, 71408, 76313, 93640
        Regulation at 81 FR 8007 withdrawn in part
        29165
        Revised
        51556
        (h) table amended; eff. 11-14-16
        62659
        (h) table amended; eff. 10-24-16
        65507
        (h) table amended; eff. 10-31-16
        67214, 67856
        17.12 (h) table amended
        1335, 3886, 8418, 17959, 55084, 55301, 70059
        Revised
        51583
        (h) table amended; eff. 10-13-16
        62832
        (h) table amended; eff. 10-31-16
        66864, 67857
        17.21 (g)(6) revised
        19930
        17.22 (d)(1) introductory text, (iii), (2)(i), (iv), (v), (vi), (3)(i), (iii), (4), (5) introductory text and (6) amended; (d)(2)(ii) and (8) revised
        95055
        17.32 (d)(1) introductory text, (iii), (2)(i), (iv), (v), (vi), (3)(i), (iii), (4), (5) introductory text and (6) amended; (d)(2)(ii) and (8) revised
        95055
        
        17.40 (o) revised
        1921
        (i) removed
        13171
        (e) revised
        36417
        (i) added
        71409
        17.41 (e) added
        40547
        (d) removed
        47047
        17.44 (p) added
        68984, 69007
        17.50 Amended
        51605
        17.52 Introductory text revised
        51605
        17.95 (a) amended
        13171, 14316, 53333
      
      
        2017
        50 CFR
        82 FR
        Page
        Chapter I
        Policy statement
        50532
        17.11 (h) table amended
        3208, 16540, 16704, 20284, 28577, 28588, 30632
        Regulation at 82 FR 3208 eff. date delayed to 3-21-17
        10285
        (h) table amended; eff. 10-20-17
        43885, 43896, 43907
        17.12  (h) amended; eff. 10-10-17
        42259
        (h) table amended
        46715
        17.22 Regulation at 81 FR 95055 eff. date delayed to 3-21-17
        8501
        17.32 Regulation at 81 FR 95055 eff. date delayed to 3-21-17
        8501
        17.40  (c)(1) amended
        42044
        17.84 (i) and (n) removed
        20285
        17.85 (d) added
        28578
        17.94 Revised
        49755
      
      
        2018
        50 CFR
        83 FR
        Page
        Chapter I
        17 Policy statement
        18737
        17.11 (h) table amended
        278, 2087, 3099, 5735, 14198, 14836, 14982, 16242, 17110, 36772, 39916, 58753, 67139
        17.12 (h) table amended
        8603, 21936, 22401, 25404, 52786
        17.41 (c) introductory text, (1), and (2)(ii) introductory text revised; (c)(2)(ii)(D) added
        39916
        17.94 (b) revised
        18702
        17.95 (a) amended
        18702
      
      
        2019
        50 CFR
        84 FR
        Page
        Chapter I
        17 Notification
        53336
        17.11 (h) table amended
        6310, 13811, 25003, 37145, 52659, 52800, 54463, 56135, 64226, 69946
        (h) table amended; eff. 10-15-19
        48308
        17.12 (h) table amended
        59587
        17.31 Revised
        44760
        17.41 (c) introductory text and (2)(ii) introductory text revised; (c)(2)(ii)(E) added
        6311
        (d) added
        69946
        17.44 (j) introductory text, (1), and (2) amended; eff. 10-15-19
        48308
        17.47 (c) added
        64227
        17.71 Revised
        44760
        17.95 (e) amended
        19878, 25003
        (a) amended
        52660, 52800
      
      
        2020
        (Regulations published from January 1, 2020, through October 1, 2020)
        50 CFR
        85 FR
        Page
        Chapter I
        17 Notification
        44478, 48331
        Determination
        54281
        17.11 (h) table amended
        189, 11262, 11305, 22663, 26818, 29589, 35594, 37588, 39090
        (h) table amended; eff. 10-30-20
        61618, 61631
        17.41 (c) introductory text and (2)(ii) introductory text revised; (c)(2)(ii)(F) added
        22663
        17.42 (i) added
        11306
        17.44 (q) added; eff. 10-30-20
        61618
        17.95 (c) amended
        11262, 37588
        (i) table amended
        26818
        (e) table amended
        35594
        (b) table amended
        39090
        (e) table amended; eff. 10-30-20
        61631
      
      ○
    
  
